Exhibit 10.48

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.


LOAN AGREEMENT
Dated as of August 7, 2006
Among
MAGUIRE PROPERTIES – 555 W. FIFTH, LLC
and
MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC
as Borrowers
and
NOMURA CREDIT & CAPITAL, INC.,
as Lender
FIXED RATE LOAN


Properties:
Gas Company Tower
555 West Fifth Street
Los Angeles, California
 
 
 
World Trade Center Parking Garage
350 South Figueroa Street
Los Angeles, California







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page


 
 
ARTICLE 1               DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1


 
Section 1.1
Definitions
1


 
Section 1.2
Principles of Construction
28


ARTICLE 2               GENERAL TERMS
28


 
Section 2.1
Loan Commitment; Disbursement to Borrowers.
28


 
Section 2.2
Interest Rate.
28


 
Section 2.3
Loan Payment.
29


 
Section 2.4
Prepayments.
30


 
Section 2.5
Defeasance.
33


 
Section 2.6
Release of Properties
36


 
Section 2.7
Cash Management.
36


ARTICLE 3               CONDITIONS PRECEDENT
39


 
Section 3.1
Conditions Precedent to Closing
39


ARTICLE 4               REPRESENTATIONS AND WARRANTIES
44


 
Section 4.1
Representations of Borrowers
44


 
Section 4.2
Survival of Representations
54


ARTICLE 5               BORROWER COVENANTS
54


 
Section 5.1
Affirmative Covenants
54


 
Section 5.2
Negative Covenants
66


ARTICLE 6               INSURANCE; CASUALTY; CONDEMNATION
73


 
Section 6.1
Insurance.
73


 
Section 6.2
Casualty
78


 
Section 6.3
Condemnation
78


 
Section 6.4
Restoration
78


ARTICLE 7               RESERVE FUNDS
83


 
Section 7.1
Required Repair Funds.
83


 
Section 7.2
Tax and Insurance Escrow Funds
85


 
Section 7.3
Intentionally Omitted.
86


 
Section 7.4
Rollover Reserve.
86


 
Section 7.5
Gas Company Reserve Funds.
88


 
Section 7.6
Sidley Austin Reserve Funds.
90


 
Section 7.7
Reserve Funds, Generally.
91


ARTICLE 8               DEFAULTS
92


 
Section 8.1
Event of Default.
92






i

--------------------------------------------------------------------------------




 
Section 8.2
Remedies.
95


ARTICLE 9               SPECIAL PROVISIONS
96


 
Section 9.1
Sale of Notes and Securitization
96


 
Section 9.2
Securitization Indemnification.
99


 
Section 9.3
Intentionally Omitted.
102


 
Section 9.4
Exculpation
102


 
Section 9.5
Matters Concerning Manager
104


 
Section 9.6
Servicer
105


 
Section 9.7
Restructuring of Loan.
105


ARTICLE 10               MISCELLANEOUS
109


 
Section 10.1
Survival
109


 
Section 10.2
Lender’s Discretion
110


 
Section 10.3
Governing Law.
110


 
Section 10.4
Modification, Waiver in Writing
111


 
Section 10.5
Delay Not a Waiver
112


 
Section 10.6
Notices
112


 
Section 10.7
Trial by Jury
113


 
Section 10.8
Headings
113


 
Section 10.9
Severability
113


 
Section 10.10
Preferences
113


 
Section 10.11
Waiver of Notice
114


 
Section 10.12
Remedies of Borrowers
114


 
Section 10.13
Expenses; Indemnity.
114


 
Section 10.14
Schedules and Exhibits Incorporated
115


 
Section 10.15
Offsets, Counterclaims and Defenses
115


 
Section 10.16
No Joint Venture or Partnership; No Third Party Beneficiaries.
116


 
Section 10.17
Publicity
116


 
Section 10.18
Waiver of Marshalling of Assets
116


 
Section 10.19
Waiver of Counterclaims
116


 
Section 10.20
Conflict; Construction of Documents; Reliance
117


 
Section 10.21
Brokers and Financial Advisors
117


 
Section 10.22
Prior Agreements
117


 
Section 10.23
Certain Additional Rights of Lender (VCOC)
117


 
Section 10.24
Duplicate Originals, Counterparts
118


 
Section 10.25
Joint and Several Liability
118


ARTICLE 11               MEZZANINE LOAN
118


 
Section 11.1
Mezzanine Loan Notices.
118


 
Section 11.2
Mezzanine Loan Estoppels
119


 
Section 11.3
Reserve Funds
119


 
Section 11.4
Intercreditor Agreement
119








ii

--------------------------------------------------------------------------------




SCHEDULES
SCHEDULE I
Rent Roll***
SCHEDULE II
Required Repairs - Deadlines for Completion***
SCHEDULE III
Organizational Structure
SCHEDULE IV-A
Description of Tower Parcel
SCHEDULE IV-B
Description of Garage
SCHEDULE IV-C
Description of Easement Parcel

__________
***
Certain portions of this schedule contain confidential material that has been
redacted and filed separately with the SEC.





EXHIBITS


EXHIBITS 1 -12    Mezzanine Loan Documents





iii

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of August 7, 2006 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), among
NOMURA CREDIT & CAPITAL, INC., a Delaware corporation, having an address at 2
World Financial Center, New York, New York 10281-1198 (“Lender”), MAGUIRE
PROPERTIES – 555 W. FIFTH, LLC, a Delaware limited liability company having its
principal place of business at 1733 Ocean Avenue, 4th Floor, Santa Monica,
California 90401 (“Tower Borrower”) and MAGUIRE PROPERTIES – 350 S. FIGUEROA,
LLC, a Delaware limited liability company having its principal place of business
at 1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401 (Garage
Borrower” and, together with Tower Borrower, collectively, “Borrowers”, jointly
and severally, and each a “Borrower”).
W I T N E S S E T H:
WHEREAS, Borrowers desire to obtain the Loan (as hereinafter defined) from
Lender; and
WHEREAS, Lender is willing to make the Loan to Borrowers, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents (as hereinafter defined).
NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:
ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.
“Adjustment Date” shall have the meaning set forth in Section 3.1.21(b) hereof.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
“Affiliated Manager” shall mean any Manager in which either of the Borrowers,
either of the Principals, or any Guarantor has, directly or indirectly, any
legal, beneficial or economic interest.










--------------------------------------------------------------------------------




“Aggregate Outstanding Principal Balance” shall mean, as of any date, the sum of
the Outstanding Principal Balance of the Loan and the Mezzanine Loan Outstanding
Principal Balance.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Annual Budget” shall mean (presented in the aggregate for the Properties), the
operating budget, including, without limitation, all planned Capital
Expenditures, prepared by Borrowers for the applicable Fiscal Year or other
period.
“Anticipated Mezzanine Loan” shall have the meaning set forth in Section
9.7.1(a) hereof.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved Bank” shall mean a bank or other financial institution which has a
minimum long term unsecured debt rating of at least “AA” by S&P and Fitch and
“Aa2” by Moody’s.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Borrowers in leasing space at the Tower Parcel pursuant to Leases entered into
in accordance with the Loan Documents, other than the Master Leases, including
brokerage commissions and tenant improvements, which expenses (a) are either (i)
specifically approved by Lender in connection with approving the applicable
Lease, (ii) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, and Lender shall have received and approved a budget
for such tenant improvement costs and a schedule of brokerage commission
payments payable in connection therewith, or (iii) otherwise approved by Lender
in its reasonable discretion, which approval shall not be unreasonably withheld,
conditioned or delayed, and (b) are substantiated by executed Lease documents
and brokerage agreements.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrowers, as assignors, to
Lender, as assignee, assigning to Lender all of such Borrowers’ right, title and
interest in and to the Leases and Rents of the Properties as security for the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Assignment of Tower Management Agreement” shall mean that certain Assignment of
Tower Management Agreement and Subordination of Tower Management Fees, dated as
of the date hereof, among Lender, Tower Borrower and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Assignment of Garage Management Agreement” shall mean that certain Assignment
of Garage Management Agreement and Subordination of Garage Management Fees,
dated as of the date hereof, among Lender, Garage Borrower and Manager, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

2

--------------------------------------------------------------------------------




“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person seeking, consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Properties; or (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.
“Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., as the same may be amended
from time to time.
“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes (b) Other Charges and (c) Insurance Premiums.
“Blanket Insurance Premium Financing Arrangement” shall have the meaning set
forth in Section 6.1(c) hereof.
“Borrowers” and “Borrower” shall have the meanings set forth in the introductory
paragraph hereto, together with each Borrower’s successors and permitted
assigns.
“Borrower Parties” shall have the meaning set forth in Section 9.4 hereof.
“Bottom Dollar” Guaranty” shall mean that certain Guarantee (Secured Loan) dated
as of August 7, 2006, from Payment Guarantors, severally, but not jointly, in
favor of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in the State of New York or the State of California are
not open for business.
“Capital Expenditures” shall mean, for any period, the amount expended at the
Properties for items capitalized under GAAP (including expenditures for building
improvements or major repairs, leasing commissions and tenant improvements).
“Cash Expenses” shall mean, for any period, the Operating Expenses for the
operation of the Properties as approved by Lender or as set forth in a then
effective Approved Annual Budget, if applicable, to the extent that such
expenses are actually incurred by Borrowers, minus any payments into the Tax and
Insurance Escrow Funds.

3

--------------------------------------------------------------------------------




“Cash Management Account” shall have the meaning set forth in Section 2.7.2(a)
hereof.
“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrowers, Manager and Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.
“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Properties,
or any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting either of the Properties or any part
thereof.
“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.
“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.
“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon and all other sums (including, if applicable, the
Yield Maintenance Premium) due to Lender in respect of the Loan under the Notes,
this Agreement, the Mortgage and the other Loan Documents.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Notes.
“Debt Service Coverage Ratio” shall mean a ratio for the applicable twelve (12)
full calendar month period immediately preceding the date of determination in
which:

4

--------------------------------------------------------------------------------




(a)    the numerator is the Net Operating Income for such period, based upon the
then current Rents payable by tenants under Leases (other than the Master
Leases) at the Properties that are in occupancy and paying current unabated Rent
as set forth in the financial statements required hereunder; and
(b)    the denominator is the sum of the assumed aggregate debt service payable
(i) on account of the Outstanding Principal Balance for such period, calculated
on the basis of a six and fifty two one-hundredths percent (6.52%) debt service
constant based on a 30 year amortization schedule, and (ii) on account of the
Mezzanine Loan Outstanding Principal Balance for such period, calculated on the
basis of a zero percent (0.0%) debt service constant based on a 30 year
amortization schedule.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Interest Rate.
“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a)(i)
hereof.
“Defeasance Deposit” shall mean an amount equal to the remaining principal
amount of the Notes, the Yield Maintenance Premium, any costs and expenses
incurred or to be incurred in the purchase of U.S. Obligations necessary to meet
the Scheduled Defeasance Payments and any revenue, documentary stamp or
intangible taxes or any other tax or charge due in connection with the transfer
of either Note or otherwise required to accomplish the agreements of Sections
2.4 and 2.5 hereof.
“Defeasance Event” shall have the meaning set forth in Section 2.5.1(a) hereof.
“Defeasance Lockout Date” shall mean the date that is two (2) years from the
“startup day” within the meaning of Section 860G(a)(9) of the Code of the final
REMIC Trust created that holds either Note A-1 or Note A-2.
“Deposit Bank” shall have the meaning set forth in the Cash Management
Agreement.
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, or
other offering documents or marketing materials, in each case in preliminary or
final form, used to offer Securities in connection with a Securitization.
“Downgrade Sweep Event” shall have the meaning set forth in Section 7.5.1
hereof.
“Easement Grantor” shall mean Maguire Properties – 808 S. Olive, LLC, a Delaware
limited liability company, its successors and/or assigns.

5

--------------------------------------------------------------------------------




“Easement Parcel” shall mean the parcel of land located at 808 South Olive
Street, Los Angeles, California, on which the Olive Parking Garage is located
and, as to which Tower Borrower holds an easement and license to supplement
parking for the Tower Parcel, as identified and described on Schedule IV-C
attached hereto and made a part hereof. The number of parking spaces granted
with respect to the Easement Parcel is set forth in Section 2.1 of that certain
Amended and Restated Easement Agreement (808 S. Olive Garage) dated as of March
28, 2006, by and between Easement Grantor, as grantor, and Tower Borrower, as
grantee.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution, or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).
“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrowers in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Excess Cash Flow” shall have the meaning set forth in Section 2.7.2(b)(viii)
hereof.
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(f)
hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“Financing Installment” shall have the meaning set forth in Section 6.1(c)
hereof.

6

--------------------------------------------------------------------------------




“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“Full Service Gross Rent” shall mean base Rents plus any reimbursements payable
for Taxes, Insurance Premiums, utility expenses and costs and expenses of
operating and maintaining the Tower Parcel.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Garage” shall mean the World Trade Center Parking Garage located on that
certain parcel of land located at 350 South Figueroa Street, Los Angeles,
California, as identified and described on Schedule IV-B attached hereto and
made a part hereof.
“Garage Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with such Garage Borrower’s successors and permitted assigns.
“Garage Lockbox Agreement” shall mean that certain Garage Lockbox Agreement,
dated as of the date hereof, by and among Lockbox Bank, Garage Borrower, Manager
and Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Garage Management Agreement” shall mean that certain Property Management and
Leasing Agreement (World Trade Center Garage), dated as of March 23, 2006,
entered into between Garage Borrower and Manager, as the same has been and may
be amended, modified or supplemented from time to time, pursuant to which
Manager is to provide management and other services with respect to the Garage,
or, if the context requires, the Replacement Management Agreement.
“Garage Mezzanine Borrower” shall mean Maguire Properties – 350 S. Figueroa
Mezzanine, LLC, a Delaware limited liability company, in its capacity as a
borrower under the Mezzanine Loan Documents, and its permitted successors or
permitted assigns.
“Garage NCF Deficit Amount” shall mean, as of any date of determination, an
annual amount (but not less than zero) which, when added to the Underwritten
Garage Net Cash Flow determined as of such date of determination for the
preceding twelve (12) full calendar month period (provided, however, that for
the first year of the Loan, the Garage NCF Deficit Amount shall be calculated
based upon the Underwritten Garage Net Cash Flow for the prior calendar quarter,
annualized), would result in an Underwritten Garage Debt Service Coverage Ratio
equal to not less than 1.30:1.0.
“Garage Principal” shall mean Garage Mezzanine Borrower.
“Garage Spaces” shall have the meaning set forth in Section 3.1.22 hereof.

7

--------------------------------------------------------------------------------




“Gas Company” shall mean Southern California Gas Company, a California
corporation.
“Gas Company Lease” shall mean that certain Lease for the Gas Company Space
between Gas Company, as tenant and Maguire Thomas Partners–Fifth & Grand, Ltd, a
California limited partnership, Borrower’s predecessor in interest, as landlord,
dated as of October 7, 1987, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Gas Company Replacement Lease Requirements” shall mean that Borrowers shall
have submitted to Lender evidence satisfactory to Lender that (i) substantially
all of the Gas Company Space, as reasonably determined by Lender, has been
leased to one or more tenants approved by Lender in its reasonable discretion
pursuant to Leases providing for a term of not less than five years commencing
following the scheduled expiration date of the Gas Company Lease (that being
November 8, 2011) with an aggregate minimum Full Service Gross Rent that is not
less than the maximum Full Service Gross Rent payable by the Gas Company under
the Gas Company Lease and which Lease(s) are otherwise acceptable to Lender in
its reasonable discretion, (ii) such tenants are not Affiliates of either of the
Borrowers or the REIT and are in occupancy of the Gas Company Space and paying
full and unabated Rent, constituting Qualified Income, (iii) such tenants are
not in default under any Gas Company Replacement Lease and (iv) Lender has
received a copy of any such Gas Company Replacement Lease, together with a
tenant estoppel certificate and subordination, non-disturbance and attornment
agreement from such tenants in form and substance reasonably satisfactory to
Lender.
“Gas Company Replacement Lease” shall mean any Lease at the Tower Parcel
fulfilling all of the Gas Company Replacement Lease Requirements.
“Gas Company Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.
“Gas Company Reserve Funds” shall have the meaning set forth in Section 7.5.1
hereof.
“Gas Company Space” shall mean the approximately 576,516 leasable square feet of
space (or 620,495 leasable square feet established in accordance with the
guidelines generally established by the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1996) at the Tower Parcel leased by Gas
Company pursuant to the Gas Company Lease.
“Gas Company Sweep Period” shall mean the period of time from and after a Gas
Company Trigger Event until the occurrence of a Gas Company Sweep Termination.
“Gas Company Sweep Termination” shall have the meaning set forth in Section
7.5.1 hereof.
“Gas Company Trigger Event” shall have the meaning set forth in Section 7.5.1
hereof.

8

--------------------------------------------------------------------------------




“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP, derived from the ownership and operation of the
Properties from whatever source during such period, including Rents, utility
charges, escalations, forfeited security deposits, interest on credit accounts,
service fees or charges, license fees, parking fees, rent concessions or
credits, and other pass-throughs or reimbursements paid by tenants under the
Leases of any nature, and interest on Reserve Funds, if any, but excluding (a)
Vacant Space Rent payable under the Master Leases, (b) Rents from month-to-month
tenants or tenants that are included in any Bankruptcy Action, (c) sales, use
and occupancy or other taxes on receipts required to be accounted for by either
Borrower to any Governmental Authority, (d) refunds and uncollectible accounts,
(e) sales of furniture, fixtures and equipment, (f) Insurance Proceeds and
Condemnation Proceeds (other than business interruption or other loss of income
or rental insurance), and (g) disbursements to the applicable Borrower from the
Reserve Funds, if any.
“Guarantor” shall mean Maguire Properties, L.P., a Maryland limited partnership,
and any other Person hereafter executing a separate guaranty or indemnity
agreement in favor of Lender in connection with the Loan.
“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, from Guarantor in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.
“Indebtedness” shall mean for any Person, on a particular date, the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for borrowed money and indebtedness in the form of mezzanine
debt and preferred equity); (b) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (c) obligations for the deferred purchase
price of property or services (including trade obligations); (d) obligations
under letters of credit; (e) obligations under acceptance facilities; (f) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds, to invest in any Person or entity, or
otherwise to assure a creditor against loss; and (g) obligations secured by any
Liens, whether or not the obligations have been assumed.
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnified Person” and “Indemnified Persons” shall have the meaning set forth
in Section 9.2(b) hereof.

9

--------------------------------------------------------------------------------




“Indemnifying Person” shall mean each Borrower and each Principal, jointly and
severally.
“Independent Director” or “Independent Manager” shall mean a natural Person who
is not at the time of initial appointment, or at any time while serving as a
director or manager, as applicable, and has not been at any time during the
preceding five (5) years: (a) a stockholder, director or manager (with the
exception of serving as the Independent Director or Independent Manager),
officer, employee, partner, member, attorney or counsel of any Borrower, any
Principal or any Affiliate of any of them; (b) a customer, supplier or other
Person who derives any of its purchases or revenues from its activities with any
Borrower, any Principal or any Affiliate of any of them (other than a
professional Independent Director or Independent Manager provided by a corporate
services company that provides Independent Directors or Independent Managers in
the ordinary course of its business); (c) a Person Controlling or under common
Control with any such stockholder, director, manager, officer, partner, member,
customer, supplier or other Person; or (d) a member of the immediate family of
any such stockholder, director, manager, officer, employee, partner, member,
customer, supplier or other Person.
“Initial Blanket Insurance Premium Installment” shall have the meaning set forth
in Section 7.2 hereof.
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Cox, Castle & Nicholson LLP in connection
with the Loan.
“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Intercreditor Agreement” shall mean the intercreditor agreement entered into by
and between Lender and Mezzanine Lender relating to the Loan and the Mezzanine
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Interest Accrual Period” shall mean, with respect to any Payment Date, the
period commencing on the eleventh (11th) day of the preceding calendar month and
terminating on and including the tenth (10th) day of the calendar month in which
such Payment Date occurs; provided, however, that no Interest Accrual Period
shall end later than the Maturity Date (other than for purposes of calculating
interest at the Default Rate) and the initial Interest Accrual Period shall
begin on and include the Closing Date and shall end on and include the
immediately following tenth (10th) day of the calendar month.
“Interest Rate” shall mean a rate of [five and one hundred two one-thousandths
percent (5.102%)] per annum.
“Investment Grade Rating” shall mean a long term unsecured debt rating of not
less than “BBB-” (or its equivalent) from (i) prior to a Securitization, S&P and
(ii) after a

10

--------------------------------------------------------------------------------




Securitization, any one of Moody’s, S&P, Fitch or any other
nationally-recognized statistical Rating Agency rating the Securities.
“Jones Day” means Jones Day LLP, an Ohio partnership, f/k/a Jones, Day, Reavis &
Pogue.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Property, including the Master Leases, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement, and (b) every guarantee of the performance and observance of
the covenants, conditions and agreements to be performed and observed by the
other party thereto.
“Lease Termination Payments” shall have the meaning set forth in Section
7.4.1(b)(i) hereof.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Properties or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Americans with Disabilities Act of 1990, as amended, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to either Borrower, at any time in force
affecting such Borrower, the Properties or any part thereof, including any which
may (a) require repairs, modifications or alterations in or to the Properties or
any part thereof, or (b) in any way limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit, as the same may be replaced, split, substituted,
modified, amended, supplemented, assigned or otherwise restated from time to
time (either an evergreen letter of credit or a letter of credit which does not
expire until at least two (2) Business Days after the Maturity Date or such
earlier date as such Letter of Credit is no longer required pursuant to the
terms of this Agreement), in favor of Lender and entitling Lender to draw
thereon based solely on a statement purportedly executed by an officer of Lender
stating that it has the right to draw thereon, and issued by a domestic Approved
Bank or the U.S. agency or branch of a foreign Approved Bank, or if there are no
domestic Approved Banks or U.S. agencies or branches of a foreign Approved Bank
then issuing letters of credit, then such letter of credit may be issued by a
domestic bank, the long term unsecured debt rating of which is the highest such
rating then given by the Rating Agency or Rating Agencies, as applicable, to a
domestic commercial bank.
“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

11

--------------------------------------------------------------------------------




“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest, or
any other encumbrance, charge or transfer of, or any agreement to enter into or
create, any of the foregoing, on or affecting either of the Borrowers, the
Properties, or any portion thereof or any interest therein, or any direct or
indirect interest in either of the Borrowers or either of the Principals,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanics’,
materialmans’ and other similar liens and encumbrances.
“Loan” shall mean the loan in the original principal amount of Four Hundred
Fifty Eight Million and No/100 Dollars ($458,000,000.00) made by Lender to
Borrowers pursuant to this Agreement.
“Loan Agreement Amendment” shall have the meaning set forth in Section 9.7.3(a).
“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the Assignment
of Tower Management Agreement, the Assignment of Garage Management Agreement,
the Guaranty, the Cash Management Agreement, the Lockbox Agreements, the “Bottom
Dollar” Guaranty, the Master Leases and all other documents executed and/or
delivered in connection with the Loan.
“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, the
numerator of which is an amount equal to the Aggregate Outstanding Principal
Balance as of such date and the denominator of which is an amount equal to the
aggregate appraised value of the Properties as of such date as determined by
Lender.
“Lockbox Account” and “Lockbox Accounts” shall have the meanings set forth in
Section 2.7.1(a) hereof.
“Lockbox Agreements” shall mean collectively the Tower Lockbox Agreement and
Garage Lockbox Agreement.
“Lockbox Bank” shall mean Bank of the West or any successor or permitted assigns
thereof.
“Major Lease” shall mean any Lease which, either individually or when taken
together with any other Lease with the same tenant or its Affiliates, demises in
excess of 28,121 square feet in the Improvements at each Property.
“Major Tenant” shall mean a tenant under a Major Lease.
“Manager” shall mean the Operating Partnership, or, if the context requires, a
Qualified Manager who is managing either Property in accordance with the terms
and provisions of this Agreement.

12

--------------------------------------------------------------------------------




“Management Agreement” shall mean either one of the Tower Management Agreement
or Garage Management Agreement, individually.
“Master Garage Lease” shall have the meaning set forth in Section 3.1.22(a)
hereof.
“Master Garage Lease Termination Request” shall have the meaning set forth in
Section 3.1.22(b) hereof.
“Master Leases” shall mean, collectively, the Master Tower Lease and the Master
Garage Lease.
“Master Tower Lease“ shall have the meaning set forth in Section 3.1.21(a)
hereof.
“Master Tower Lease Release Request” shall have the meaning specified in Section
3.1.21(b) hereof.
“Master Tower Lease Termination Request” shall have the meaning set forth in
Section 3.1.21(c) hereof.
“Maturity Date” shall mean August 11, 2016, or such other date on which the
final payment of principal of the Notes becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Notes and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Mezzanine Borrowers” shall mean Tower Mezzanine Borrower and Garage Mezzanine
Borrower, collectively, each of such Mezzanine Borrowers being referred to
herein individually as a “Mezzanine Borrower”.
“Mezzanine Cash Management Account” shall mean the “Mezzanine Cash Management
Account” as defined in the Mezzanine Loan Agreement.
“Mezzanine Debt” shall mean the “Debt” as defined in the Mezzanine Loan
Agreement.
“Mezzanine Default” shall mean a “Default” as defined in the Mezzanine Loan
Agreement.
“Mezzanine Event of Default” shall mean an “Event of Default” as defined in the
Mezzanine Loan Agreement.
“Mezzanine Lender” shall mean Nomura Credit & Capital, Inc., a Delaware
corporation, in its capacity as holder of the Mezzanine Loan, together with its
successors and assigns.

13

--------------------------------------------------------------------------------




“Mezzanine Loan” shall have the meaning set forth in Section 9.7.1(a) hereof.
“Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan Agreement
entered into by and among Mezzanine Lender and Mezzanine Borrowers, which
evidences and governs the Mezzanine Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Mezzanine Loan Documents” shall mean the Mezzanine Loan Agreement and all other
documents evidencing and/or securing the Mezzanine Loan as any of the foregoing
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.
“Mezzanine Loan Outstanding Principal Balance” shall mean, as of any date, the
outstanding principal balance of the Mezzanine Loan.
“Mezzanine Monthly Interest Payment” shall mean the “Monthly Interest Payment”
as defined in the Mezzanine Loan Agreement.
“Mezzanine Principal” shall mean Maguire Properties, L.P., a Maryland limited
partnership, together with its successors and permitted assigns.
“Mezzanine Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mezzanine Loan Agreement.
“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1
hereof.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall mean that certain first priority Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrowers as security for the Loan and encumbering the
Properties, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Multiple Notes” shall have the meaning set forth in Section 9.1(a) hereof.
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses incurred with respect to the Properties for such
period from Gross Income from Operations derived from the Properties for such
period.
“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

14

--------------------------------------------------------------------------------




“New Mezzanine Loan” shall have the meaning set forth in Section 9.7.2 hereof.
“New Vacant Tower Space Lease” shall have the meaning set forth in Section
3.1.21(b) hereof.
“Note” shall mean either one of the Notes, individually.
“Notes” shall mean, collectively, Note A-1 and Note A-2.
“Note A-1” shall mean that certain Promissory Note A-1 dated of even date
herewith in the principal amount of Two Hundred Twenty Nine Million and 00/100
Dollars ($229,000,000.00), made by Borrowers, jointly and severally, to the
order of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Note A-2” shall mean that certain Promissory Note A-2 dated of even date
herewith in the principal amount of Two Hundred Twenty Nine Million and 00/100
Dollars ($229,000,000.00), made by Borrowers, jointly and severally, to the
order of Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Obligations” shall mean, collectively, Borrowers’ obligations for the payment
of the Debt and the performance of the Other Obligations.
“Officer’s Certificate” shall mean a certificate delivered to Lender by each
Borrower that is signed by an authorized senior officer of such Borrower or the
general partner or managing member of such Borrower, as applicable.
“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind during such period relating
to the operation, maintenance and/or management of the Properties which
expenditures are incurred on a regular monthly or other periodic basis,
including, without limitation, utilities, ordinary repairs and maintenance,
insurance, license fees, property taxes and assessments, advertising expenses,
management fees, payroll and related taxes, computer processing charges, tenant
improvements and leasing commissions, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, debt service under the Mezzanine Loan, Capital
Expenditures and contributions to any of the Reserve Funds or any of the
Mezzanine Reserve Funds.
“Operating Partnership” shall mean Maguire Properties, L.P., a Maryland limited
partnership, which is the operating partnership of the REIT, together with its
successors and permitted assigns.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining either of the Properties, now or hereafter levied or assessed or
imposed against the Properties or any part thereof.

15

--------------------------------------------------------------------------------




“Other Obligations” shall mean (a) the performance of all obligations of
Borrowers, or either of them, contained herein; (b) the performance of each
obligation of Borrowers, or either of them, contained in any other Loan
Document; and (c) the performance of each obligation of Borrowers, or either of
them, contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, either Note or any other Loan Documents.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“Parking Easement” shall mean that certain Amended and Restated Parking Easement
Agreement by and between Tower Borrower and Easement Grantor, dated March 28,
2006, as the same may hereafter be modified, amended, supplemented or restated
in accordance with the provisions of this Agreement.
“Payment Date” shall mean the eleventh (11th) day of each calendar month during
the term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day. The first Payment Date shall be September 11, 2006.
“Payment Guarantors” shall mean severally, but not jointly, Robert F. Maguire
III, Maguire Partners, Inc., Thomas Master Investments, LLC, Maguire Partners
Investments LLC, Maguire Partners–Master Investments, LLC, Maguire Partners
BGHS, LLC, Maguire Partners Pasadena Gen-Par, Inc., Bunker Hill Equity, LLC and
Maguire Partners–WFC Holdings, LLC, together with their respective heirs,
estates, successors and permitted assigns, if any, and any other Person
hereafter executing a separate payment guaranty or indemnity agreement in favor
of Lender in connection with the Loan.
“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (d) such
other title and survey exceptions as Lender has approved or may approve in
writing by Lender.
“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“Physical Conditions Report” shall mean one or more reports prepared by a
company satisfactory to Lender regarding the physical condition of the
Properties, satisfactory in form and substance to Lender.

16

--------------------------------------------------------------------------------




“Policies” or “Policy” shall have the meaning set forth in Section 6.1(b)
hereof.
“Prepayment Lockout Expiration Date” shall mean the date which is the Payment
Date occurring three (3) months prior to the Maturity Date.
“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq., and (d) all other Legal
Requirements relating to money laundering or terrorism.
“Principals” shall mean Tower Principal and Garage Principal, collectively, each
of such Principals being referred to herein individually as a “Principal”.
“Properties” shall mean, collectively, each parcel of real property listed on
Schedule IV-A, Schedule IV-B and Schedule IV-C attached hereto, the Improvements
and all personal property owned by each Borrower and encumbered by the Mortgage,
together with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage.
“Property” shall mean either one of the Properties, individually.
“Proposed Mezzanine Loan Documents” shall have the meaning set forth in Section
9.7.1(a) hereof.
“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to either of the Properties, either of the Borrowers, either of the Principals,
any Guarantor, and/or Manager.
“Qualified Income” shall mean, as of any date of calculation, the amount
obtained by multiplying (a) 12, by (b) the total actual collections of Rents (to
include the then current Rents payable by tenants under Leases (other than the
Master Leases) at the Properties) that meet the requirements specified in
Section 5.1.20 hereof and under which the tenants are in occupancy and paying
current, unabated Rent (excluding interest on credit accounts), prepaid rent and
reimbursement revenue), from the last full calendar month prior to such date of
calculation, and adding the monthly Rents (and prepaid rent and disbursement
revenue) to be paid under any new executed Leases meeting the requirements
specified in Section 5.1.20 hereof, so long as the applicable tenant is open for
business and paying rent, as evidenced by a rental income deposit receipt and a
tenant estoppel. If any Lease by its terms provides for a rent increase within
six (6) months of such date of calculation, such increased rent, rather than the
rent actually collected in such prior month, shall be utilized in determining
“total actual collections of Rents” in clause (b) above.

17

--------------------------------------------------------------------------------




“Qualified Manager” shall mean either (a) Manager or (b) in the reasonable
judgment of Lender, a reputable and experienced management organization (which
may be an Affiliate of either Borrower) possessing experience in managing
properties similar in size, scope, use and value as the Properties, provided,
however, that Borrowers shall have obtained prior written confirmation from the
applicable Rating Agencies that management of the applicable Property by such
Person will not cause a downgrade, withdrawal or qualification of the then
current ratings of the Securities or any class thereof.
“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.
“Re-Dating” shall have the meaning set forth in Section 9.1(d) hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such regulation may be amended from time to time.
“REIT” shall mean Maguire Properties, Inc., a Maryland corporation.
“Related Loan” shall mean a loan to an Affiliate of either of the Borrowers or
secured by a Related Property, that is included in a Securitization with the
Loan.
“Related Property” shall mean a parcel of real property, together with the
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to either of the
Properties.
“REMIC Provisions” shall mean provisions of the federal income tax law relating
to real estate mortgage investment conduits, which appear at Sections 860A
through 860G of Subchapter M of Chapter 1 of Subtitle A of the Code, and related
provisions, and temporary and final regulations and, to the extent not
inconsistent with such temporary and final regulations, proposed regulations,
and published rulings, notices and announcements promulgated thereunder, as the
foregoing may be in effect from time to time.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds either Note.
“Rents” shall mean all rents (including percentage rents), rent equivalents,
moneys payable as damages (including payments by reason of the rejection of a
Lease in a Bankruptcy Action) or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other payments and consideration of whatever form or nature received by or paid
to or for the account of or benefit of either Borrower, Manager or any of their
respective agents or employees from any and all sources arising from or
attributable to any of the Properties and the Improvements, including all
receivables, customer obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of any of the Properties or rendering of services
by either of the Borrowers, Manager or any of

18

--------------------------------------------------------------------------------




their respective agents or employees and proceeds, if any, from business
interruption or other loss of income insurance, but excluding Vacant Space Rent
under the Master Leases.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Tower Management Agreement and/or Garage Management Agreement
being replaced, or (ii) a management agreement with a Qualified Manager, which
management agreement shall be reasonably acceptable to Lender in form and
substance, provided, however, that with respect to this clause (ii), Lender, at
its option, may require that Borrowers obtain confirmation from the applicable
Rating Agencies that such management agreement will not cause a downgrade,
withdrawal or qualification of the then current ratings of the Securities or any
class thereof; and (b) an assignment of management agreement and subordination
of management fees substantially in the form then used by Lender (or in such
other form and substance reasonably acceptable to Lender), executed and
delivered to Lender by Borrowers and such Qualified Manager at Borrowers’
expense.
“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.
“Required Repair Funds” shall have the meaning set forth in Section 7.1.1
hereof.
“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the Rollover Reserve Funds, the Required Repair Funds, the Gas Company Reserve
Funds, the Sidley Austin Reserve Funds and any other escrow fund established
pursuant to the Loan Documents.
“Restoration” shall mean the repair and restoration of the applicable Property
after a Casualty or Condemnation as nearly as possible to the condition such
Property was in immediately prior to such Casualty or Condemnation, with such
alterations as may be reasonably approved by Lender.
“Restricted Party” shall mean, collectively (a) each Borrower, each Principal,
each Mezzanine Borrower, Mezzanine Principal, each Guarantor and any Affiliated
Manager, and (b) any shareholder, partner, member, non-member manager, direct or
indirect legal or beneficial owner, agent or employee of, each Borrower, each
Principal, each Mezzanine Borrower, Mezzanine Principal, each Guarantor, any
Affiliated Manager or any non-member manager. Notwithstanding the above to the
contrary, Restricted Party shall not include any shareholder of the REIT, so
long as the REIT is publicly traded.
“RICO” shall mean the Racketeer Influenced and Corrupt Organizations Act.
“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1(a)
hereof.
“Rollover Reserve Funds” shall have the meaning set forth in Section 7.4.1(a)
hereof.

19

--------------------------------------------------------------------------------




“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other disposal of
a legal or beneficial interest, whether direct or indirect.
“Scheduled Defeasance Payments” shall have the meaning set forth in Section
2.5.1(b) hereof.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Security Agreement” shall have the meaning set forth in Section 2.5.1(a)(v)
hereof.
“Servicer” shall have the meaning set forth in Section 9.6 hereof.
“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(b)
hereof.
“Sidley Austin Lease” shall have the meaning set forth in Section 7.6.1 hereof.
“Sidley Austin Reserve Funds” shall have the meaning set forth in Section 7.6.1
hereof.
“Sidley Austin Reserve Account” shall have the meaning set forth in Section
7.6.1 hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that at all times prior to, on and after the date
hereof:
(a)    was, is and will be organized solely for the purpose of (i) acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and operating a Property, entering into this Agreement with Lender,
refinancing the Properties in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; or (ii) acting as the general partner of a limited
partnership that owns one or both of the Properties or as the sole member of a
limited liability company that owns one or both of the Properties;
(b)    has not been, is not, and will not be engaged in any business unrelated
to (i) the acquisition, development, ownership, management, leasing or operation
of one or both of

20

--------------------------------------------------------------------------------




the Properties, (ii) acting as the general partner of a limited partnership that
owns one or both of the Properties, or (iii) acting as the sole member of a
limited liability company that owns one or both of the Properties, as
applicable;
(c)    has not had, does not have and will not have any assets other than those
related to the Properties or its partnership interest in a limited partnership
or its limited liability company interest in a limited liability company that
owns one or more of the Properties or acts as the general partner or the sole
member thereof, as applicable;
(d)    has not engaged, sought or consented to, and will not engage in, seek or
consent to, (i) any dissolution, winding up, liquidation, consolidation, merger,
or sale of all or substantially all of its assets, (ii) except as permitted
under the terms of this Agreement, any transfer of partnership or limited
liability company interests (if such entity is a general partner in a limited
partnership or a member in a limited liability company), or (iii) any amendment
of its limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable)
with respect to the matters set forth in this definition without the written
consent of Lender;
(e)    if such entity is a limited partnership, has had, now has and will have
as its only general partners, Special Purpose Entities that are corporations,
limited partnerships or limited liability companies;
(f)    if such entity is a corporation, has had, now has and will have at least
two (2) Independent Directors, and has not caused or allowed, and will not cause
or allow, the board of directors of such entity to take any Bankruptcy Action or
any other action requiring the unanimous affirmative vote of one hundred percent
(100%) of the members of its board of directors unless two (2) Independent
Directors shall have participated in such vote;
(g)    if such entity is a limited liability company with more than one member,
has had, now has and will have at least one member that is a Special Purpose
Entity that is a corporation that has at least two (2) Independent Directors and
that owns at least one percent (1.0%) of the equity of the limited liability
company;
(h)    if such entity is a limited liability company with only one member, has
been, now is, and will be a limited liability company organized in the State of
Delaware that has (i) as its only member a managing member, (ii) at least two
(2) Independent Managers and has not caused or allowed, and will not cause or
allow, the board of managers of such entity to take any Bankruptcy Action or any
other action requiring the unanimous affirmative vote of one hundred percent
(100%) of the managers pursuant to the terms of the limited liability company
agreements of Borrowers (as in effect as of the date hereof) unless two (2)
Independent Managers have participated in such vote, and (iii) at least one
person acting as Independent Manager who shall become the sole member of such
entity upon the dissolution of the existing member;
(i)    if such entity is (i) a limited liability company, has had, now has, and
will have articles of organization, a certificate of formation and/or an
operating agreement, as

21

--------------------------------------------------------------------------------




applicable, (ii) a limited partnership, has had, now has, and will have a
limited partnership agreement, or (iii) a corporation, has had, now has, and
will have a certificate of incorporation that, in each of the foregoing cases,
provides that such entity will not, as long as any portion of the Debt remains
outstanding: (A) dissolve, merge, liquidate or consolidate; (B) except as
permitted under the terms of this Agreement, sell all or substantially all of
its assets or the assets of the applicable Borrower; (C) engage in any other
business activity or amend its organizational documents with respect to the
matters set forth in this definition without the written consent of Lender; or
(D) without the affirmative vote of two (2) Independent Directors or Independent
Managers, as applicable, and of all other directors or managers of such entity,
take any Bankruptcy Action with respect to itself or any other entity in which
it has a direct or indirect legal or beneficial ownership interest;
(j)    has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;
(k)    has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;
(l)    has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own tax returns, except to
the extent that it has been or is required to file consolidated tax returns by
law;
(m)    has maintained and will maintain its own records, books, resolutions and
agreements;
(n)    other than as provided in the Cash Management Agreement, (i) has not
commingled, and will not commingle, its funds or assets with those of any other
Person and (ii) has not participated and will not participate in any cash
management system with any other Person;
(o)    has held and will hold its assets in its own name;
(p)    has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in Subsection (dd) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of the applicable Borrower;
(q)    has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted, and will not permit, its assets to be listed as assets on the
financial statement of any other entity

22

--------------------------------------------------------------------------------




except as required by GAAP; provided, however, that any such consolidated
financial statement shall contain a note indicating that its separate assets and
liabilities are neither available to pay the debts of the consolidated entity
nor constitute obligations of the consolidated entity;
(r)    has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;
(s)    has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(t)    with respect to Borrowers jointly, has had no and will have no
Indebtedness other than (i) the Loan, (ii) unsecured trade and operational debt
incurred in the ordinary course of business relating to the ownership and
operation of the Properties or any part thereof and the routine administration
of Borrowers, in amounts not to exceed one percent (1%) of the original
principal amount of the Loan and the Mezzanine Loan, in the aggregate, which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note and are paid when due, and which amounts are normal and
reasonable under the circumstances, and (iii) such other liabilities as are
permitted pursuant to this Agreement;
(u)    has not assumed or guaranteed or become obligated for, and will not
assume or guarantee or become obligated for, the debts of any other Person and
has not held out and will not hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement;
(v)    has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;
(w)    has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including paying for shared office
space and services performed by any employee of an Affiliate;
(x)    has maintained and used, now maintains and uses, and will maintain and
use, separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne and shall bear its own name and
have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;
(y)    has not pledged and will not pledge its assets for the benefit of any
other Person;
(z)    has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of either
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in Subsection (dd) below, so long as the

23

--------------------------------------------------------------------------------




manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of the applicable Borrower;
(aa)    has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(bb)    has not made and will not make loans to any Person or hold evidence of
Indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);
(cc)    has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;
(dd)    has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (i) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, and (ii) in connection with this Agreement;
(ee)    has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify, its partners, officers, directors or
members, as the case may be, unless such an obligation was and is fully
subordinated to the Obligations and will not constitute a claim against the
Obligations in the event that cash flow in excess of the amount required to pay
the Obligations is insufficient to pay such obligation;
(ff)    if such entity is a corporation, it has considered and shall consider
the interests of its creditors in connection with all corporate actions;
(gg)    except as provided in the Loan Documents, does not and will not have any
of its obligations guaranteed by any Affiliate; and
(hh)    has complied and will comply with all of the terms and provisions
contained in its organizational documents, and the statements of facts contained
in its organizational documents are true and correct and will remain true and
correct.
“State” shall mean the State or Commonwealth in which the Properties or any part
thereof are located.
“Successor Borrower” shall have the meaning set forth in Section 2.5.3(a)
hereof.
“Survey” shall mean, with respect to each Property, a survey of such Property
prepared pursuant to the requirements contained in Section 3.1.3(c) hereof.

24

--------------------------------------------------------------------------------




“Tax and Insurance Escrow Account” shall have the meaning set forth in
Section 7.2 hereof.
“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section 7.2
hereof.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Properties or any part thereof, together with all interest and
penalties thereon.
“Terrorism Insurance Cap” shall have the meaning set forth in Section 6.1(a)(x)
hereof.
“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.
“Title Company” shall mean, collectively, First American Title Insurance Company
and Fidelity National Title Insurance Company, or any successor title company to
either of the foregoing acceptable to Lender and licensed to issue title
insurance in the State in which the Properties are located.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
a form acceptable to Lender (or, if the Properties are in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Properties and
insuring the lien of the Mortgage.
“Tower Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with Tower Borrower’s successors and permitted assigns.
“Tower Lockbox Agreement” shall mean that certain Tower Lockbox Agreement, dated
as of the date hereof, by and among Lockbox Bank, Tower Borrower, Manager and
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Tower Management Agreement” shall mean that certain Property Management and
Leasing Agreement (Gas Company Tower), dated as of June 27, 2003, entered into
between Tower Borrower and Manager, as the same has been and may be amended,
modified or supplemented from time to time, pursuant to which Manager is to
provide management and other services with respect to the Tower Parcel, or, if
the context requires, the Replacement Management Agreement.
“Tower Mezzanine Borrower” shall mean Maguire Properties – 555 W. Fifth
Mezzanine, LLC, a Delaware limited liability company, in its capacity as a
borrower under the Mezzanine Loan Documents, and its permitted successors or
permitted assigns.
“Tower NCF Deficit Amount” shall mean, as of any date of determination, an
annual amount (but not less than zero) which, when added to the Underwritten Net
Cash Flow determined as of such date of determination for the preceding twelve
(12) full calendar month

25

--------------------------------------------------------------------------------




period, would result in an Underwritten Tower Debt Service Coverage Ratio equal
to not less than 1.20:1.0.
“Tower Parcel” shall mean the parcel of land located at 555 West Fifth Street,
Los Angeles, California, on which the approximately 1,367,995 square foot office
tower is located, as identified and described on Schedule IV-A attached hereto
and made a part hereof.
“Tower Principal” shall mean Maguire Properties – 555 W. Fifth Mezzanine, LLC, a
Delaware limited liability company.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Properties are located.
“Unavoidable Delays” shall mean delays beyond Borrowers’ control (other than
delays as a result of Borrowers’ inability to pay), including governmental
restrictions, governmental pre-emption, strikes, labor disputes, lockouts,
shortages of labor and materials, enemy action, civil commotions, riot,
insurrection and fire, other casualty and other acts of God.
“Underwritten Garage Debt Service Coverage Ratio” shall mean a ratio for the
applicable twelve (12) full calendar month period in which:
(a)    the numerator is the Underwritten Garage Net Cash Flow for such period;
and
(b)    the denominator is the sum of the assumed aggregate debt service payable
(i) on account of $18,750,000.00 of the Outstanding Principal Balance
attributable to the Garage for such period, calculated on the basis of a six and
fifty two one-hundredths percent (6.52%) debt service constant based on a
30-year amortization schedule, and (ii) on account of $0 of the Mezzanine Loan
Outstanding Principal Balance for such period, calculated on the basis of a zero
percent (0.0%) debt service constant based on a 30-year amortization schedule.
“Underwritten Garage Net Cash Flow” shall mean, for any twelve (12) full
calendar month period, an amount equal to (i) Gross Income from Operations
actually collected by Garage Borrower solely with respect to and directly
attributable to the Garage for the trailing twelve full calendar month period
prior to the date of the calculation (provided, however, that for the first year
of the Loan, Underwritten Garage Net Cash Flow shall be calculated based upon
the Gross Income from Operations solely with respect to and directly
attributable to the Garage for the calendar quarter immediately prior to the
date of the calculation, annualized), less (ii) Operating Expenses solely with
respect to and directly attributable to the Garage, for the trailing twelve full
calendar month period.
“Underwritten Net Cash Flow” shall mean, as of any date, the Qualified Income
adjusted as follows: (a) adding other recurring Gross Income from Operations
generated at the Properties during the twelve (12) full calendar months
immediately preceding the date of determination, (b) deducting any portion of
the Qualified Income attributable to any tenant at the

26

--------------------------------------------------------------------------------




Properties that has vacated all or a significant portion of its leased premises,
gone dark (unless such tenant has an Investment Grade Rating or has successfully
in accordance with the terms of the Loan Documents sublet the space at a minimum
of five (5) years or a co-terminus basis, whichever is shorter), given notice to
vacate, is more than thirty (30) days delinquent in rent, or whose Lease is
expiring within six (6) months following such date of determination and has not
renewed or extended its Lease, (c) deducting Operating Expenses incurred during
the twelve (12) full calendar months immediately preceding such date of
determination, as normalized and adjusted for non-recurring items in Lender’s
reasonable judgment, (d) deducting $0.10 per square foot per annum for projected
capital expenditure items (whether or not actually spent) and (f) deducting
$1.25 per square foot per annum for tenant improvement and leasing commission
costs and expenses (whether or not actually spent). All such amounts will be
calculated on an annualized basis.
“Underwritten Tower Debt Service Coverage Ratio” shall mean a ratio for the
applicable twelve (12) full calendar month period in which:
(a)    the numerator is the Underwritten Net Cash Flow for such period; and
(b)    the denominator is the sum of the assumed aggregate debt service payable
(i) on account of the Outstanding Principal Balance for such period, calculated
on the basis of a six and fifty two one-hundredths percent (6.52%) debt service
constant based on a 30 year amortization schedule, and (ii) on account of the
Mezzanine Loan Outstanding Principal Balance for such period, calculated on the
basis of a zero percent (0.0%) debt service constant based on a 30 year
amortization schedule.
“U.S. Obligations” shall mean obligations or securities not subject to
prepayment, call or early redemption evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (a) direct
obligations of, or obligations fully guaranteed by, the United States of America
for the payment of which its full faith and credit is pledged, (b) to the extent
acceptable to the Rating Agencies, other “government securities” which are the
direct obligation of any agency or instrumentality of the United States of
America which qualify within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended, or (c) to the extent acceptable to the
applicable Rating Agencies, other non-callable government securities satisfying
the REMIC Provisions, in each case to the extent such obligations are not
subject to prepayment, call or early redemption.
“Vacant Garage Space Rent” shall have the meaning set forth in Section 3.1.22(a)
hereof.
“Vacant Space Rent” shall mean collectively, the Vacant Tower Space Rent and the
Vacant Garage Space Rent.
“Vacant Tower Space” shall have the meaning set forth in Section 3.1.21(a)
hereof.
“Vacant Tower Space Rent” shall have the meaning set forth in Section 3.1.21(a)
hereof.

27

--------------------------------------------------------------------------------




“Yield Maintenance Premium” shall mean the amount which, when added to the
remaining principal amount of the Notes, will be sufficient to purchase U.S.
Obligations providing the required Scheduled Defeasance Payments.
Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All uses of the phrases “any
Property” shall mean “either of the Properties, including both of the
Properties,” unless the context shall indicate otherwise, and all uses of the
phrase “either Borrower” shall mean “any one or more of the Borrowers, including
both Borrowers,” unless the context shall indicate otherwise. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.
ARTICLE 2
GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrowers.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make, and Borrowers hereby
jointly and severally agree to accept, the Loan on the Closing Date.
2.1.2    Single Disbursement to Borrowers. Borrowers may request and
collectively receive only one disbursement hereunder in respect of the Loan and
any amount borrowed and repaid hereunder in respect of the Loan may not be
reborrowed.
2.1.3    The Notes, Mortgage and Loan Documents. The Loan shall be evidenced by
the Notes and secured by the Mortgage, the Assignment of Leases and the other
Loan Documents.
2.1.4    Use of Proceeds. Borrowers shall use the proceeds of the Loan to (a)
refinance the Properties and/or repay and discharge any existing loans relating
to the Properties, (b) pay all past-due Basic Carrying Costs, if any, with
respect to the Properties, (c) make initial deposits into the Reserve Funds on
the Closing Date in the amounts provided herein, (d) pay costs and expenses
incurred in connection with the closing of the Loan, as approved by Lender, (e)
fund any working capital requirements of the Properties, and (f) distribute the
balance, if any, to Borrowers, Mezzanine Borrowers and further upstream to the
Operating Partnership and/or to the REIT.
Section 2.2    Interest Rate.

28

--------------------------------------------------------------------------------




2.2.1    Interest Rate. Subject to Sections 2.2.3 and 2.2.4 hereof, and without
limiting the terms thereof, interest on the Outstanding Principal Balance shall
accrue from the Closing Date to but excluding the Maturity Date at the Interest
Rate, and thereafter, if not paid in full, at the Default Rate.
2.2.2    Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (a) the actual number of days elapsed in the
period for which the calculation is being made by (b) a daily rate based on a
three hundred sixty (360) day year by (c) the Outstanding Principal Balance.
2.2.3    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent permitted by law, all accrued and unpaid interest in respect
of the Loan and any other amounts due pursuant to the Loan Documents, shall
accrue interest at the Default Rate, calculated from the date such payment was
due without regard to any grace or cure periods contained herein.
2.2.4    Usury Savings. This Agreement, the Notes and the other Loan Documents
are subject to the express condition that at no time shall Borrowers be
obligated or required to pay interest on the Outstanding Principal Balance at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate. If, by the terms of this
Agreement or the other Loan Documents, Borrowers are at any time required or
obligated to pay interest on the Outstanding Principal Balance at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
Section 2.3    Loan Payment.
2.3.1    Interest Payments. Borrowers shall pay to Lender (a) on the date
hereof, an amount equal to interest only at the Interest Rate on the Outstanding
Principal Balance from the Closing Date up to but not including the first
Payment Date following the Closing Date, and (b) on each Payment Date thereafter
up to and including the Maturity Date, an amount equal to interest only at the
Interest Rate on the Outstanding Principal Balance for the applicable Interest
Accrual Period (the “Monthly Interest Payment”).
2.3.2    Payment on Maturity Date. Borrowers shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Notes, the Mortgage and the other Loan
Documents.

29

--------------------------------------------------------------------------------




2.3.3    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, other than the payment of the Outstanding Principal
Balance due on the Maturity Date, is not paid by Borrowers by the date on which
it is due, Borrowers shall pay to Lender upon demand an amount equal to the
lesser of five percent (5%) of such unpaid sum or the maximum amount permitted
by applicable law, in order to defray the expense incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment. Any such late payment charge shall be
secured by the Mortgage and the other Loan Documents to the extent permitted by
applicable law.
2.3.4    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Notes shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
2.3.5    Payments Generally. The first Interest Accrual Period hereunder shall
commence on and include the Closing Date and end on August 10, 2006. Each
Interest Accrual Period thereafter shall commence on the eleventh (11th) day of
each calendar month during the term of the Loan and shall end on and include the
tenth (10th) day of the next occurring calendar month. For purposes of making
payments hereunder, but not for purposes of calculating Interest Accrual
Periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day.
Lender shall have the right from time to time, in its discretion, upon not less
than thirty (30) days prior written notice to Borrowers, to change the Payment
Date to a different calendar day each month which is not more than five (5) days
earlier nor more than five (5) days later than the eleventh (11th) day of each
calendar month; provided, however, that if Lender shall have elected to change
the Payment Date as aforesaid, Lender shall have the option, but not the
obligation, to adjust the Interest Accrual Period accordingly. All amounts due
pursuant to this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.
2.3.6    Allocation of Note Payments. Subject to the following sentence, all
payments of interest, principal, Yield Maintenance Premiums or other amounts due
to Lender hereunder shall be allocated pro rata (based on outstanding principal
amounts), and pari passu between Note A-1 and Note A-2. Notwithstanding the
forgoing, if any amount that is payable or reimbursable by Borrower is advanced
by the holders of Note A-1 and Note A-2 on a non-pro rata basis, payments and/or
reimbursements of such amounts by or on behalf of Borrower shall be allocated
between Note A-1 and Note A-2 in the same proportion as such amounts were
advanced.
Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments. Except as otherwise provided herein, Borrowers
shall not have the right to prepay the Loan in whole or in part prior to the
Maturity Date. On the Prepayment Lockout Expiration Date, or on any Payment Date
thereafter, Borrowers may, at

30

--------------------------------------------------------------------------------




their option and upon thirty (30) days prior written notice to Lender, prepay
the Debt in whole or in part, so long as no Event of Default or Mezzanine Event
of Default has occurred and is continuing, without payment of the Yield
Maintenance Premium. If for any reason Borrowers prepay the Loan on or following
the Prepayment Lockout Expiration Date on a date other than a Payment Date,
Borrowers shall pay Lender, in addition to the Debt, all interest which would
have accrued on the amount of the Loan to be paid through and including the
Payment Date next occurring following the date of such prepayment. Any partial
prepayment shall be applied to the last payments of principal due under the Loan
pro rata and pari passu to Note A-1 and Note A-2.
2.4.2    Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated, or does not elect pursuant to the terms hereof to make such Net
Proceeds available to Borrowers for Restoration, Borrowers shall prepay, or
authorize Lender to apply Net Proceeds as a prepayment of, the Outstanding
Principal Balance in an amount equal to one hundred percent (100%) of such Net
Proceeds. Notwithstanding anything to the contrary contained in the Loan
Documents, so long as no Event of Default has occurred and is continuing, no
Yield Maintenance Premium shall be due in connection with any prepayment made
pursuant to this Section 2.4.2. Any partial prepayment under this Section 2.4.2
shall be applied to the last payments of principal due under the Loan pro rata
and pari passu to Note A-1 and Note A-2.
2.4.3    Remaining Net Proceeds. Any Net Proceeds remaining after the prepayment
of the Debt in full shall be (a) transferred by Lender to Mezzanine Lender for
application in accordance with the terms of the Mezzanine Loan Documents if the
Mezzanine Loan (or any portion thereof) is then outstanding or (b) paid to
Borrowers if the Mezzanine Loan has been repaid in full.
2.4.4    Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrowers or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed (a)
to have been made on the next occurring Payment Date together with the Monthly
Interest Payment, and (b) to be a voluntary prepayment by Borrowers in violation
of the prohibition against prepayment set forth in Section 2.4.1 hereof, and
Borrowers shall pay, in addition to the Debt, an amount equal to the Yield
Maintenance Premium that would be required if a Defeasance Event had occurred in
an amount equal to the Outstanding Principal Balance, plus one percent (1%) of
the amount being repaid. All such payments of principal shall be applied pro
rata and pari passu to Note A-1 and Note A-2.
2.4.5    Application of Prepayments. Any amounts received by Lender on account
of prepayments made in accordance with this Section 2.4 shall be applied by
Lender exclusively in accordance with the provisions of this Section 2.4,
including, without limitation, applying any such prepayments toward the
prepayment of Note A-1 and Note A-2, pro rata and pari passu, and not pursuant
to the provisions of Section 2.7.2, whether or not such funds may have been
deposited into the Cash Management Account.

31

--------------------------------------------------------------------------------




2.4.6    Application of Payments of Principal. Notwithstanding anything to the
contrary contained in this Agreement, the following principal payments or
prepayments shall be allocated between the Loan and the Mezzanine Loan as
follows:
(a)    so long as no Event of Default shall have occurred and be continuing, any
voluntary prepayment shall be applied pro rata to the Debt and the Mezzanine
Debt until the Debt and the Mezzanine Debt are paid in full; provided, however,
that upon the occurrence and during the continuance of an Event of Default,
Lender shall apply any voluntary prepayment first, to payment of the Debt, in
any order, priority and proportions as Lender shall elect from time to time,
until the Debt is paid in full, and shall then disburse any remainder to (i)
Mezzanine Lender for application in accordance with the terms of the Mezzanine
Loan Agreement if the Mezzanine Debt (or any portion thereof) is then
outstanding, until the Mezzanine Debt is paid in full, and then (ii) any balance
to Borrowers;
(b)    all Net Proceeds not required to be made available for Restoration shall
be applied first to the Debt, in any order, priority and proportions as Lender
shall elect from time to time, until the Debt is paid in full, and then, as a
distribution permitted under applicable law, (i) disbursed to Mezzanine Lender
for application in accordance with the terms of the Mezzanine Loan Agreement if
the Mezzanine Debt (or any portion thereof) is then outstanding, until the
Mezzanine Debt is paid in full, and then (ii) the balance disbursed to
Borrowers;
(c)    any Reserve Funds or other cash collateral held by or on behalf of
Lender, whether in the Cash Management Account, as Reserve Funds or otherwise,
including any Net Proceeds then being held by Lender, shall, upon the occurrence
and during the continuance of an Event of Default, be applied by Lender as
follows or may continue to be held by Lender as additional collateral for the
Loan, all in Lender’s discretion: first, to the Debt, in any order, priority and
proportions as Lender shall elect from time to time, until the Debt is paid in
full and then, as a distribution permitted under applicable law, (i) disbursed
to Mezzanine Lender for application in accordance with the terms of the
Mezzanine Loan Agreement if the Mezzanine Debt (or any portion thereof) is then
outstanding, until the Mezzanine Debt is paid in full, and then (ii) the balance
disbursed to Borrowers; and
(d)    all Rents and/or Vacant Space Rent received by Lender upon the occurrence
and during the continuance of an Event of Default pursuant to Section 3.1 of the
Assignment of Leases shall be applied by Lender as follows or may continue to be
held by Lender as additional collateral for the Loan, all in Lender’s
discretion: first, (i) to the expenses of managing and securing the Properties,
as contemplated by clause (a) of Section 3.1 of such Assignment of Leases,
and/or (ii) to the Debt, in any order, priority and proportions as Lender shall
elect in its discretion from time to time, until the Debt is paid in full, and
then (A) disbursed to Mezzanine Lender for application in accordance with the
terms of the Mezzanine Loan Agreement if the Mezzanine Debt (or any portion
thereof) is then outstanding, until the Mezzanine Debt is paid in full, and then
(B) the balance disbursed to Borrowers.
2.4.7    California Waiver. To the extent applicable, Borrowers acknowledge that
California Civil Code, Section 2954.10 provides, in part, as follows:

32

--------------------------------------------------------------------------------




“An obligee which accelerates the maturity date of the principal and accrued
interest, pursuant to contract, on any loan secured by a . . . deed of trust on
real property . . ., upon the conveyance of any right, title or interest in that
property, may not claim, exact or collect any charge, fee, or penalty for any
prepayment resulting from that acceleration.”
“The provisions of this section shall not apply to [any] loan . . . in which the
obligor has expressly waived, in writing, the right to repay in whole or part
without penalty, or has expressly agreed, in writing, to the payment of a
penalty for prepayment upon acceleration. For any loan executed on or after
January 1, 1984, this waiver or agreement shall be separately signed or
initialed by the obligor and its enforcement shall be supported by evidence of a
course of conduct by the obligee of individual weight to the consideration in
that transaction for the waiver or agreement.”
Each Borrower hereby waives any and all rights of such Borrower under California
Civil Code, Section 2954.10, as amended from time to time, including the right
to prepay the principal owing under either Note or this Agreement without
penalty prior to the Maturity Date and the right to raise California Civil Code,
Section 2954.10 as a defense to Lender claiming, exacting and collecting any
Yield Maintenance Premium, prepayment fee or prepayment premium or any other
amount owing by Borrowers under the Notes, this Agreement, the Mortgage or any
other Loan Documents.
             DL            .
Borrowers’ Initials
Section 2.5    Defeasance.
2.5.1    Voluntary Defeasance. (a) Provided no Event of Default shall then
exist, at any time after the earlier to occur of (i) the Defeasance Lockout Date
and (ii) three (3) years after the date hereof, Borrowers shall have the right
at any time prior to the Prepayment Lockout Expiration Date to voluntarily
defease the Loan in whole, but not in part, by and upon satisfaction of the
following conditions (such event being a “Defeasance Event”):
(i)    Borrowers shall provide not less than thirty (30) days prior written
notice to Lender specifying the Payment Date (the “Defeasance Date”) on which
the Defeasance Event shall occur;
(ii)    Borrowers shall pay to Lender all accrued and unpaid interest on the
Outstanding Principal Balance of the Loan to and including the Defeasance Date;
(iii)    Borrowers shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Notes, this Agreement, the
Mortgage and the other Loan Documents;

33

--------------------------------------------------------------------------------




(iv)    Borrowers shall pay to Lender the required Defeasance Deposit for the
Defeasance Event;
(v)    Borrowers shall execute and deliver a pledge and security agreement, in
form and substance that would be reasonably satisfactory to a prudent lender,
creating a first priority lien on the Defeasance Deposit and the U.S.
Obligations purchased with the Defeasance Deposit in accordance with the
provisions of this Section 2.5 (the “Security Agreement”) and Borrowers shall
represent that Lender has a first priority lien on the Defeasance Deposit and
the U.S. Obligations purchased with the Defeasance Deposit;
(vi)    Borrowers shall deliver an opinion of counsel for Borrowers that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that (A)
each Borrower has legally and validly transferred and assigned the U.S.
Obligations and all of its obligations, rights and duties under and to the Notes
to the Successor Borrower, (B) Lender has a perfected (and, if requested by the
Rating Agencies, a first priority) security interest in the Defeasance Deposit
and the U.S. Obligations delivered by Borrowers and (C) any REMIC Trust formed
pursuant to a Securitization will not fail to maintain its status as a “real
estate mortgage investment conduit” within the meaning of Section 860D of the
Code as a result of such Defeasance Event;
(vii)    Borrowers shall deliver confirmation in writing from the applicable
Rating Agencies to the effect that such Defeasance Event will not result in a
downgrade, withdrawal or qualification of the respective ratings in effect
immediately prior to such Defeasance Event for the Securities issued in
connection with the Securitization which are then outstanding. If required by
the applicable Rating Agencies, Borrowers shall also deliver or cause to be
delivered a non-consolidation opinion with respect to the Successor Borrower in
form and substance satisfactory to Lender and the applicable Rating Agencies;
(viii)    each Borrower shall deliver an Officer’s Certificate certifying that
the requirements set forth in this Section 2.5.1(a) have been satisfied;
(ix)    each Borrower shall deliver a certificate of such Borrower’s independent
certified public accountant certifying that the U.S. Obligations purchased with
the Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;
(x)    each Borrower shall deliver such other certificates, documents or
instruments as Lender may reasonably request; and
(xi)    Borrowers shall pay all costs and expenses of Lender incurred in
connection with the Defeasance Event, including (A) any costs and expenses
associated with a release of the Lien of the Mortgage as provided in Section 2.6
hereof, (B) reasonable attorneys’ fees and expenses incurred in connection with
the Defeasance

34

--------------------------------------------------------------------------------




Event, (C) the costs and expenses of the Rating Agencies, and (D) any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Notes, or otherwise required to accomplish
the defeasance.
(b)    In connection with the Defeasance Event, Borrowers shall use the
Defeasance Deposit to purchase U.S. Obligations which provide payments on or
prior to, but as close as possible to, all successive scheduled Payment Dates
after the Defeasance Date and on or prior to the Prepayment Lockout Expiration
Date upon which interest and principal payments are required under this
Agreement and the Notes and in amounts equal to the scheduled payments due on
such Payment Dates under this Agreement and the Notes (including scheduled
payments of principal, interest, servicing fees (if any), and any other amounts
due under the Loan Documents on such dates) and assuming such Notes is paid in
full on the Prepayment Lockout Expiration Date (the “Scheduled Defeasance
Payments”). Borrowers, pursuant to the Security Agreement or other appropriate
document, shall authorize and direct that the payments received from the U.S.
Obligations shall be made directly to the Lockbox Account (unless otherwise
directed by Lender) and applied to satisfy the Debt. Any portion of the
Defeasance Deposit in excess of the amount necessary to purchase the U.S.
Obligations required by this Section 2.5 and to satisfy Borrowers’ other
obligations under this Section 2.5 and Section 2.6 hereof shall be remitted to
Borrowers.
2.5.2    Collateral. Each of the U.S. Obligations that are part of the
defeasance collateral shall be duly endorsed by the holder thereof as directed
by Lender or accompanied by a written instrument of transfer in form and
substance that would be satisfactory to a prudent lender (including such
instruments as may be required by the depository institution holding such
securities or by the issuer thereof, as the case may be, to effectuate
book-entry transfers and pledges through the book-entry facilities of such
institution) in order to perfect upon the delivery of the defeasance collateral
a first priority security interest therein in favor of Lender in conformity with
all applicable state and federal laws governing the granting of such security
interests.
2.5.3    Successor Borrower.
(a)    In connection with a Defeasance Event, Borrowers may at their option, or
if so required by the applicable Rating Agencies, shall, establish or designate
a successor entity (the “Successor Borrower”), which Successor Borrower shall be
a single purpose bankruptcy remote entity with one (1) Independent Director
approved by the Rating Agencies, who shall not own any other assets or have any
other liabilities or operate any other property (except in connection with other
defeased loans held in the same Securitization with the Loan), and Borrowers
shall transfer and assign all obligations, rights and duties under and to the
Notes, together with the pledged U.S. Obligations, to such Successor Borrower.
Such Successor Borrower shall assume the obligations under the Notes and the
Security Agreement and Borrowers shall be relieved of their obligations under
such documents. Borrowers shall pay $1,000.00 to such Successor Borrower as
consideration for assuming the obligations under the Notes and the Security
Agreement. Notwithstanding anything in this Agreement to the contrary, no other
assumption fee shall be payable upon a transfer of the Notes in accordance with
this Section 2.5.3, but Borrowers shall pay all costs and expenses incurred by
Lender, including

35

--------------------------------------------------------------------------------




Lender’s attorneys’ fees and expenses, and any fees and expenses of any Rating
Agencies, incurred in connection therewith.
(b)    Borrowers shall transfer and assign to Successor Borrower (and Successor
Borrower shall assume) all rights, duties and obligations under the Notes and
the Security Agreement arising from and after the Defeasance Date pursuant to an
assignment and assumption agreement in form and substance satisfactory to a
prudent lender. As a condition to such assignment and assumption, Successor
Borrower shall deliver to Lender one or more opinions of counsel in form and
substance and delivered by counsel satisfactory to a prudent lender, stating
among other things: (i) that such assignment and assumption agreement and
related documents are enforceable against Successor Borrower in accordance with
their respective terms, (ii) Successor Borrower is duly organized, validly
existing and in good standing under the laws of the state of its formation,
(iii) Successor Borrower has the power and authority to execute the assumption
documents and perform its obligations thereunder, and (iv) if required by Lender
or the Rating Agencies, a non-consolidation opinion. Borrowers shall pay all
costs and expenses incurred by Lender or its agents in connection with such
assignment and assumption (including the review of the proposed transferee and
the preparation of the assumption agreement and related documentation).
Section 2.6    Release of Properties. Except as set forth in this Section 2.6,
no repayment, prepayment or defeasance of all or any portion of either Note
shall cause, give rise to a right to require, or otherwise result in, the
release of the Lien of the Mortgage.
2.6.1    Release upon Defeasance.
(a)    If Borrowers have elected to defease the entire Loan and the requirements
of Section 2.5 hereof and this Section 2.6 have been satisfied, the Properties
shall be released from the Lien of the Mortgage, and the U.S. Obligations
pledged pursuant to the Security Agreement shall be the sole source of
collateral securing the Notes.
(b)    In connection with the release of the Mortgage, Borrowers shall submit to
Lender, not less than fifteen (15) days prior to the Defeasance Date, a release
of Lien (and related Loan Documents) for the Properties for execution by Lender.
Such release shall be in a form appropriate in the jurisdiction in which the
Properties are located and that would be satisfactory to a prudent lender. In
addition, each Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrowers in connection with such release, together
with an Officer’s Certificate of such Borrower certifying that such
documentation (i) is in compliance with all Legal Requirements, and (ii) will
effect such releases in accordance with the terms of this Agreement.
2.6.2    Release on Payment in Full. Lender shall, upon the written request and
at the expense of Borrowers, upon payment in full of all principal and interest
due on the Loan and all other amounts due and payable under the Loan Documents
in accordance with the terms and provisions of the Notes and this Agreement,
release the Lien of the Mortgage.
Section 2.7    Cash Management.

36

--------------------------------------------------------------------------------




2.7.1    Lockbox Accounts. (a) Tower Borrower and Garage Borrower shall each
establish and maintain a segregated Eligible Account with respect to each of the
Tower Parcel and Garage (collectively, the “Lockbox Accounts” and individually,
a “Lockbox Account”) with Lockbox Bank in trust for the benefit of Lender, which
Lockbox Accounts shall be under the sole dominion and control of Lender. The
Lockbox Account for the Tower Parcel shall be entitled “Maguire Properties – Gas
Tower Project-Gas Company Tower Lockbox - Nomura Credit & Capital, Inc., as
Mortgagee” and the Lockbox Account for the Garage shall be entitled “Maguire
Properties – WTC Garage Lockbox – Nomura Credit & Capital, Inc., as Mortgagee”.
Each Borrower (i) hereby grants to Lender a first priority security interest in
the Lockbox Accounts and all deposits at any time contained therein and the
proceeds thereof, and (ii) will take all actions necessary to maintain in favor
of Lender a perfected first priority security interest in the Lockbox Accounts,
including executing and filing UCC-1 Financing Statements and continuations
thereof. Neither Borrower will in any way alter or modify either Lockbox Account
or further pledge, assign, encumber or grant a security interest in its interest
in either Lockbox Account. Borrowers will notify Lender of the account number of
each Lockbox Account. Lender and Servicer shall have the sole right to make
withdrawals from the Lockbox Accounts and all costs and expenses for
establishing and maintaining the Lockbox Accounts shall be paid by Borrowers.
(b)    Each Borrower shall, or shall cause Manager to, deliver written
instructions to all tenants under Leases to deliver all Rents and/or Vacant
Space Rent payable thereunder directly to the applicable Lockbox Account. Each
Borrower shall, and shall cause Manager to, deposit all amounts received by such
Borrower or Manager constituting Rents, Vacant Space Rent and/or other Gross
Income from Operations into the applicable Lockbox Account within one (1)
Business Day after receipt.
(c)    Borrowers shall obtain from the Lockbox Bank its agreement, in form and
substance reasonably satisfactory to Lender, to transfer to the Cash Management
Account in immediately available funds by federal wire transfer all amounts on
deposit in the Lockbox Accounts once every Business Day throughout the term of
the Loan.
2.7.2    Cash Management Account. (a) Lender and/or Servicer shall establish and
maintain a segregated Eligible Account (the “Cash Management Account”) to be
held by Servicer in trust for the benefit of Lender, which Cash Management
Account shall be under the sole dominion and control of Lender. The Cash
Management Account shall be entitled “Maguire Properties – Gas Tower Project,
for the benefit of Nomura Credit & Capital, Inc., its successors and assigns, as
Lender, pursuant to Loan Agreement dated as of August 7, 2006 - Cash Management
Account.” Each Borrower (i) hereby grants to Lender a first priority security
interest in the Cash Management Account and all deposits at any time contained
therein and the proceeds thereof, and (ii) will take all actions necessary to
maintain in favor of Lender a perfected first priority security interest in the
Cash Management Account, including executing and filing UCC-1 Financing
Statements and continuations thereof. Neither Borrower will in any way alter or
modify the Cash Management Account or further pledge, assign, encumber or grant
a security interest in its interest in the Cash Management Account. Borrowers
will notify Lender of the account number of the Cash Management Account. Lender
and Servicer shall have the sole right to make withdrawals from the Cash
Management Account and

37

--------------------------------------------------------------------------------




all costs and expenses for establishing and maintaining the Cash Management
Account shall be paid by Borrowers.
(b)    Provided no Event of Default shall have occurred and be continuing, on
each Payment Date (or, if such Payment Date is not a Business Day, on the
immediately preceding Business Day) all funds on deposit in the Cash Management
Account shall be applied by Lender to the payment of the following items in the
order indicated:
(i)    First, payment to Lender of an amount sufficient to pay the monthly
deposit to the Tax and Insurance Escrow Funds in accordance with the terms and
conditions of Section 7.2 hereof;
(ii)    Second, payment to Lender of the Monthly Interest Payment due on such
Payment Date;
(iii)    Third, payments to (a) the Rollover Reserve Funds in accordance with
the terms and conditions of Section 7.4 hereof and (b) the Sidley Austin Reserve
Funds in accordance with the terms and conditions of Section 7.6 hereof;
(iv)    Fourth, payment to Lender of (or reimbursement of Lender for) any other
amounts then due and payable under the Loan Documents (including any “protective
advances” made by Lender in respect of the Loan, but excluding any application
on account of the Outstanding Principal Balance);
(v)    Fifth, payments for monthly Cash Expenses and Capital Expenditures
incurred in accordance with the related Approved Annual Budget pursuant to a
written request for payment submitted by Borrowers to Lender specifying the
individual Cash Expenses and Capital Expenditures in a form acceptable to
Lender;
(vi)    Sixth, payment to one or both Borrowers of amounts necessary to pay
Extraordinary Expenses reasonably approved by Lender, if any;
(vii)    Seventh, to Servicer, for transfer to the Mezzanine Cash Management
Account, as a distribution permitted under applicable law, the amount indicated
in the then most recent written payment notice letter delivered pursuant to the
Intercreditor Agreement by Mezzanine Lender to Lender at least five (5) days
prior to such Payment Date, which payment notice sets forth the amount then
currently payable (as of such Payment Date) under the Mezzanine Loan Documents
to be applied in accordance with the terms of the Mezzanine Loan Documents;
(viii)    Eighth, during any Gas Company Sweep Period, payment of all such
amounts remaining in the Cash Management Account after payment of amounts
required to fully fund items (i) through (vii) above (the “Excess Cash Flow”)
into the Gas Company Reserve Account; and
(ix)    Lastly, provided no Event of Default has occurred and is continuing, any
remaining amount to Borrowers.

38

--------------------------------------------------------------------------------




(c)    The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrowers of the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
(d)    All funds on deposit in the Cash Management Account following the
occurrence and during the continuance of an Event of Default may be applied by
Lender in such order and priority as Lender shall determine.
2.7.3    Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrowers’ obligations with respect to the payment of the Monthly Interest
Payment and amounts due for the Tax and Insurance Escrow Funds and the Rollover
Reserve Funds and any other payment reserves established pursuant to this
Agreement or any other Loan Document shall be deemed satisfied to the extent
sufficient amounts are deposited in the Cash Management Account to satisfy such
obligations on the dates each such payment is required, regardless of whether
any of such amounts are so applied by Lender.
ARTICLE 3
CONDITIONS PRECEDENT
Section 3.1    Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrowers, or waiver by
Lender, of the following conditions precedent no later than the Closing Date
(all of which conditions shall be deemed satisfied or waived by Lender’s funding
of the Loan, unless Borrowers have specifically agreed in writing to cause such
condition to occur after the Closing Date):
3.1.1    Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrowers contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrowers shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on their
part to be observed or performed.
3.1.2    Loan Agreement and Notes. Lender shall have received a copy of this
Agreement and the Notes, in each case, duly executed and delivered on behalf of
Borrowers.
3.1.3    Delivery of Loan Documents; Title Insurance; Reports; Leases.
(a)    Mortgage, Assignment of Leases. Lender shall have received from Borrowers
fully executed and acknowledged counterparts of the Mortgage and the Assignment
of Leases and evidence that counterparts of the Mortgage and the Assignment of
Leases have been delivered to the Title Company for recording, in the reasonable
judgment of Lender, so as

39

--------------------------------------------------------------------------------




to effectively create upon such recording valid and enforceable Liens upon the
Properties, of the requisite priority, in favor of Lender (or such trustee as
may be required or desired under local law), subject only to the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents. Lender shall have also received from Borrowers fully executed
counterparts of the other Loan Documents.
(b)    Title Insurance. Lender shall have received an irrevocable commitment by
the Title Company to issue the Title Insurance Policy(s) acceptable to Lender
and dated as of the Closing Date, with reinsurance and direct access agreements
acceptable to Lender. Such Title Insurance Policy shall (i) provide coverage in
amounts satisfactory to Lender, (ii) insure Lender that the Mortgage creates a
valid lien on each of the Properties encumbered thereby of the requisite
priority, free and clear of all exceptions from coverage other than Permitted
Encumbrances and standard exceptions and exclusions from coverage (as modified
by the terms of any endorsements), (iii) contain such endorsements and
affirmative coverages as Lender may reasonably request, and (iv) name Lender and
its successors and assigns as the insured. The Title Insurance Policy shall be
assignable, to the extent permitted under applicable state law. Lender also
shall have received evidence that all premiums in respect of such Title
Insurance Policy have been paid.
(c)    Survey. Lender shall have received a current Survey for each Property,
certified to the Title Company and Lender and their respective successors and
assigns, in form and content satisfactory to Lender and prepared by a
professional and properly licensed land surveyor satisfactory to Lender in
accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys as
adopted by the American Land Title Association and the National Society of
Professional Surveyors in 2005. The Surveys shall reflect the same legal
description contained in the Title Insurance Policy and shall include a recorded
map or metes and bounds description of the real property comprising part of the
Properties reasonably satisfactory to Lender. The surveyor’s seal shall be
affixed to each Survey and the surveyor shall provide a certification for each
Survey in form and substance acceptable to Lender.
(d)    Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender, and evidence of the
payment of all Insurance Premiums payable for the existing policy period.
(e)    Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of each Property, satisfactory in form and
substance to Lender.
(f)    Zoning. Lender shall have received (i) a zoning report with respect to
each Property issued by the Planning & Zoning Resource Corporation and
satisfactory to Lender, and (ii) an ALTA 3.1 zoning endorsement for the Title
Insurance Policy(s), in each case in form and substance satisfactory to Lender.
(g)    Encumbrances. Borrowers shall have taken or caused to be taken such
actions in such a manner so that Lender has a valid and perfected first priority
Lien as of the Closing Date with respect to the Mortgage, subject only to
applicable Permitted Encumbrances

40

--------------------------------------------------------------------------------




and such other Liens as are permitted pursuant to the Loan Documents, and Lender
shall have received satisfactory evidence thereof.
3.1.4    Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof.
3.1.5    Delivery of Organizational Documents.
(a)    Each Borrower shall deliver or cause to be delivered to Lender copies
certified by such Borrower of all organizational documentation related to such
Borrower and/or its formation, structure, existence, good standing and/or
qualification to do business, as Lender may request, including good standing
certificates, qualifications to do business in the appropriate jurisdictions,
resolutions authorizing the entering into of the Loan and incumbency
certificates as may be reasonably requested by Lender.
(b)    Each Borrower shall deliver or cause to be delivered to Lender copies
certified by such Borrower of all organizational documentation related to its
Principal, each Guarantor, and other members and/or partners of such Borrower,
and/or the formation, structure, existence, good standing and/or qualifications
to do business of any of the foregoing, as Lender may reasonably request,
including good standing certificates, qualifications to do business in the
appropriate jurisdictions, authorizing resolutions and incumbency certificates
as may be reasonably requested by Lender.
3.1.6    Opinions of Borrowers’ Counsel. Lender shall have received opinions
from Borrowers’ counsel with respect to non-consolidation and the due execution,
authority, and enforceability of the Loan Documents and such other matters as
Lender may reasonably require, all such opinions in form, scope and substance
satisfactory to Lender and Lender’s counsel in their reasonable discretion.
3.1.7    Budgets. Borrowers shall have delivered, and Lender shall have
approved, the Annual Budget for the current Fiscal Year for the Properties.
3.1.8    Basic Carrying Costs. Borrowers shall have paid all Basic Carrying
Costs relating to the Properties which are in arrears, including (a) accrued but
unpaid Insurance Premiums, (b) currently due Taxes (including any in arrears)
and (c) currently due Other Charges, which amounts shall be funded with proceeds
of the Loan.
3.1.9    Completion of Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated by this Agreement
and the other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.

41

--------------------------------------------------------------------------------




3.1.10    Payments. All payments, deposits or escrows required to be made or
established by Borrowers under this Agreement, the Notes and the other Loan
Documents on or before the Closing Date shall have been paid.
3.1.11    Tenant Estoppels. Lender shall have received an executed tenant
estoppel letter, which shall be in form and substance satisfactory to Lender,
from each commercial tenant of the Properties.
3.1.12    Transaction Costs. Borrowers shall have paid or reimbursed Lender for
all title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the fees and
costs of Lender’s counsel and all other third party out-of-pocket expenses
incurred in connection with the origination of the Loan.
3.1.13    Material Adverse Change. There shall have been no material adverse
change in the financial condition or business condition of either of the
Borrowers, either of the Principals, Any Guarantor or any of the Properties
since the date of the most recent financial statements delivered to Lender. The
income and expenses of the Properties, the occupancy thereof, and all other
features of the transaction shall be as represented to Lender without material
adverse change. No Borrower, Principal, Guarantor or any of their respective
constituent Persons shall be the subject of any Bankruptcy Action.
3.1.14    Leases and Rent Roll. Lender shall have received copies of all Leases
and certified copies of any Leases as requested by Lender. Lender shall have
received a current certified rent roll of each Property, reasonably satisfactory
in form and substance to Lender.
3.1.15    Subordination and Attornment. Lender shall have received appropriate
instruments acceptable to Lender subordinating to the Lien of the Mortgage all
of the Leases designated by Lender. Lender shall have received an agreement to
attorn to Lender from any tenant under a Lease that does not provide for such
attornment by its terms, and which attornment agreement shall be satisfactory in
form and substance to Lender.
3.1.16    Tax Lot. Lender shall have received evidence that each Property
constitutes one (1) or more separate tax lots, which evidence shall be
satisfactory in form and substance to Lender.
3.1.17    Physical Conditions Report. Lender shall have received a Physical
Conditions Report for each Property, which report(s) shall be satisfactory in
form and substance to Lender.
3.1.18    Management Agreement. Lender shall have received a copy of each
Management Agreement, which shall be satisfactory in form and substance to
Lender. The fee payable to Manager shall not exceed three percent (3.0%) of
Gross Income from Operations generated by the Properties, in the aggregate, per
annum (specifically excluding any Vacant Space Rent payable under the Master
Leases). Each Management Agreement shall also provide that all of Manager’s
rights under such Management Agreement are subordinate to the Lien of the
Mortgage and the rights of Lender.

42

--------------------------------------------------------------------------------




3.1.19    Appraisal. Lender shall have received an appraisal of each Property,
each of which shall be satisfactory in form and substance to Lender.
3.1.20    Financial Statements. Lender shall have received a balance sheet with
respect to each Property for the two (2) most recent Fiscal Years and statements
of income and statements of cash flows with respect to each Property for the
three (3) most recent Fiscal Years, each in form and substance satisfactory to
Lender.
3.1.21    Master Tower Lease.
(a)    Master Tower Lease: Tower Borrower shall, as of the date hereof, enter
into a Lease (the “Master Tower Lease”) with the Operating Partnership for the
approximately 152,166 square feet of space at the Tower Parcel that is presently
being leased to Jones Day (the “Vacant Tower Space”), for a term commencing on
November 4, 2006 and expiring on the date that is five (5) years from the date
hereof (or August 7, 2011) and otherwise in form and substance satisfactory to
Lender. The annual Rent (the “Vacant Tower Space Rent”) payable by the Operating
Partnership under the Master Tower Lease with respect to the Vacant Tower Space
shall be an amount equal to the lesser of (A) $6,467,055.00 and (B) an amount
equal to the Tower NCF Deficit Amount, in each case, payable in equal monthly
installments on November 1, 2006 and on the first (1st) Business Day of each
calendar month commencing thereafter.
(b)    Upon Tower Borrower’s written request (a “Master Tower Lease Release
Request”), with respect to the Tower Parcel only, made from time to time, but
effective on the first day of each calendar quarter commencing on January 2,
2007 (each such quarterly date, an “Adjustment Date”), Lender will consent to
(i) the release of Vacant Tower Space from the Master Tower Lease to the extent
such space is leased under a New Vacant Tower Space Lease, and (ii) a reduction
of the Vacant Tower Space Rent payable by the Operating Partnership under the
Master Tower Lease, as provided in this Section 3.1.21(b). As used herein, a
“New Vacant Tower Space Lease” shall mean a new Lease executed by Tower Borrower
as landlord since the preceding Adjustment Date (or, with respect to the first
Adjustment Date, since the Closing Date), which Lease: (A) produces Rent that is
Qualified Income, (B) demises the Vacant Tower Space (or a portion thereof), (C)
has a term of not less than five (5) years, (D) is with a tenant approved by
Lender in its reasonable discretion, that is not an Affiliate of either of the
Borrowers or the REIT and that is in occupancy of its premises and paying full
unabated Rent, (E) is not in default under the New Vacant Tower Space Lease, and
(F) is otherwise approved by Lender in its reasonable discretion, all as
evidenced to the reasonable satisfaction of Lender (such evidence to include a
copy of the applicable Lease and a tenant estoppel certificate and
subordination, non-disturbance and attornment agreement executed by the
applicable tenant in form and substance reasonably acceptable to Lender). In
connection with a Master Tower Lease Release Request, the Vacant Tower Space
Rent payable under the Master Tower Lease with respect to the remainder of the
Master Tower Lease demised premises shall be adjusted, if necessary, to equal
the Tower NCF Deficit Amount on the applicable Adjustment Date.
(c)    Upon Tower Borrower’s written request with respect to the Tower Parcel
only (a “Master Tower Lease Termination Request”), Lender will consent to a
termination of the Master Tower Lease, effective on the earlier to occur of (i)
the next occurring Adjustment

43

--------------------------------------------------------------------------------




Date after Tower Borrower demonstrates that upon termination of the Master Tower
Lease and the entry into New Vacant Tower Space Leases in connection therewith,
there is sufficient Underwritten Net Cash Flow to achieve a minimum Underwritten
Tower Debt Service Coverage Ratio equal to or greater than 1.20 to 1.00 for four
(4) consecutive calendar quarters, or (ii) five (5) years after the Closing
Date.
3.1.22    Master Garage Lease.
(a)    Garage Borrower shall, as of the date hereof, enter into a Lease (the
“Master Garage Lease”) with the Operating Partnership for 1,211 garage spaces
(the “Garage Spaces”) at the Garage for a term commencing on the date hereof and
expiring on the Maturity Date and otherwise in form and substance satisfactory
to Lender. The annual Rent payable by the Operating Partnership under the Master
Garage Lease (“Vacant Garage Space Rent”) with respect to the Garage Spaces
shall be an amount equal to the Garage NCF Deficit Amount as of the date hereof,
payable in equal monthly installments on the first (1st) day of each calendar
month. On each Adjustment Date commencing on January 1, 2007, the Rent payable
by the Operating Partnership under the Master Garage Lease above shall be
increased or decreased, as applicable, in Lender’s reasonable determination, to
the then current Garage NCF Deficit Amount. Lender shall consent to the
termination of the Master Garage Lease at such time, if ever, as the Garage
maintains an Underwritten Garage Debt Service Coverage Ratio of not less than
1.30:1.0 for four (4) consecutive calendar quarters.
(b)    Upon Garage Borrower’s written request with respect to the Garage only (a
“Master Garage Lease Termination Request”), Lender will consent to a termination
of the Master Garage Lease, effective on the earlier to occur of (i) the Garage
having sufficient Underwritten Garage Net Cash Flow to achieve a minimum
Underwritten Garage Debt Service Coverage Ratio equal to or greater than
1.30:1.0 for four consecutive calendar quarters, and (ii) the Maturity Date.
3.1.23    Further Documents. Lender or its counsel shall have received such
other and further approvals, opinions, documents and information as Lender or
its counsel may have reasonably requested including the Loan Documents in form
and substance satisfactory to Lender and its counsel.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations of Borrowers. Each Borrower represents and
warrants as of the date hereof and as of the Closing Date that:
4.1.1    Organization. Such Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Such
Borrower is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations. Such Borrower possesses all rights,

44

--------------------------------------------------------------------------------




licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own its properties and to transact the businesses in which it is
now engaged, and the sole business of such Borrower is the ownership, management
and operation of its Property. The ownership interests of such Borrower are as
set forth on the organizational chart attached hereto as Schedule III.
4.1.2    Proceedings. Such Borrower has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of such Borrower and constitute the legal, valid
and binding obligations of such Borrower enforceable against such Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).
4.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by such Borrower, its Principal and/or any
Guarantor, as applicable, will not conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance (other than pursuant
to the Loan Documents) upon any of the property or assets of such Borrower
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, management agreement or other agreement or instrument to
which such Borrower is a party or by which any of such Borrower’s property or
assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over such Borrower or any of such Borrower’s
properties or assets, and any consent, approval, authorization, order,
registration or qualification of or with any such Governmental Authority
required for the execution, delivery and performance by such Borrower, its
Principal and/or any Guarantor, as applicable, of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.
4.1.4    Litigation. Except as disclosed to Lender in writing prior to the date
hereof, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority or other agency now pending, or to Borrowers’
knowledge, threatened against or affecting either of the Borrowers, either of
the Principals, any Guarantor or either of the Properties, which actions, suits
or proceedings, if determined against one or more of the Borrowers, Principals,
Guarantor or the Properties, might materially adversely affect the condition
(financial or otherwise) or business of either of the Borrowers, either of the
Principals, any Guarantor or the condition or ownership of either of the
Properties.
4.1.5    Agreements. Such Borrower is not a party to any agreement or instrument
or subject to any restriction which might materially and adversely affect such
Borrower or the Properties or any part thereof, or such Borrower’s business,
properties or assets, operations or condition, financial or otherwise. Such
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement or instrument to which it is a party or by which such
Borrower or the Properties or any part thereof are bound. Such Borrower has no
material financial obligation

45

--------------------------------------------------------------------------------




under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which such Borrower is a party or by which such Borrower or the
Properties or any part thereof are otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Properties as permitted
pursuant to clause (t) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof, and (b) Obligations.
4.1.6    Title. Borrowers have good, marketable and insurable fee simple title
to the real property comprising part of the Properties or any part thereof, free
and clear of all Liens whatsoever except the Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. The Permitted Encumbrances in the aggregate do not
materially and adversely affect the value, operation or use of the Properties
(as currently used) or Borrowers’ ability to repay the Loan. The Mortgage and
the Assignment of Leases, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Properties, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents, and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. To Borrowers’
knowledge, there are no claims for payment for work, labor or materials
affecting the Properties or any part thereof that are or may become a Lien prior
to, or of equal priority with, the Liens created by the Loan Documents.
4.1.7    Solvency. Neither Borrower has entered into the transaction
contemplated by this Agreement or executed the Notes, this Agreement or any
other Loan Documents with the actual intent to hinder, delay or defraud any
creditor, and each Borrower received reasonably equivalent value in exchange for
its obligations under such Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrowers’ assets exceeds and will, immediately following the
making of the Loan, exceed Borrowers’ total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrowers’ assets is and will, immediately following the making of the Loan, be
greater than Borrowers’ probable liabilities, including the maximum amount of
their contingent liabilities on their debts as such debts become absolute and
matured. Borrowers’ assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out their
respective businesses as conducted or as proposed to be conducted. Borrowers do
not intend to, and do not believe that they will, incur debts and liabilities
(including contingent liabilities and other commitments) beyond their ability to
pay such debts and liabilities as they mature (taking into account the timing
and amounts of cash to be received by each Borrower and the amounts to be
payable on or in respect of the obligations of each Borrower). No petition in
bankruptcy has been filed against either of the Borrowers, either of the
Principals or any of their respective constituent Persons, and none of
Borrowers, Principals or any of their respective constituent Persons has ever
made an assignment for the benefit of creditors or taken advantage of any
insolvency act for the benefit of debtors. None of Borrowers, Principals or any
of their respective constituent Persons is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or properties, and

46

--------------------------------------------------------------------------------




Borrowers have no knowledge of any Person contemplating the filing of any such
petition against it, either of the Principals or any of their respective
constituent Persons.
4.1.8    Full and Accurate Disclosure. No statement of fact made by such
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to such Borrower which has not been
disclosed to Lender which adversely affects, nor as far as such Borrower can
foresee, might adversely affect, the Properties or any part thereof or the
business, operations or condition (financial or otherwise) of either Borrower.
4.1.9    No Plan Assets. Such Borrower does not sponsor, is not obligated to
contribute to, and is not itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of such Borrower constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R. Section
2510.3-101. In addition, (a) such Borrower is not a “governmental plan” within
the meaning of Section 3(32) of ERISA, and (b) transactions by or with such
Borrower are not subject to any state or other statute, regulation or other
restriction regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code currently
in effect, which prohibit or otherwise restrict the transactions contemplated by
this Agreement including the exercise by Lender of any of its rights under the
Loan Documents.
4.1.10    Compliance. Such Borrower and each Property (including the use
thereof) complies in all material respects with all applicable Legal
Requirements, including building and zoning ordinances and codes and Prescribed
Laws. Such Borrower is not in default or violation of any order, writ,
injunction, decree or demand of any Governmental Authority. There has not been
committed by such Borrower or any other Person in occupancy of or involved with
the operation or use of the Properties or any part thereof, any act or omission
affording any Governmental Authority the right of forfeiture as against the
Properties or any part thereof or any monies paid in performance of Borrowers’
obligations under any of the Loan Documents.
4.1.11    Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in connection with the Loan (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of each Property as
of the date of such reports, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein. Except
for Permitted Encumbrances, such Borrower does not have any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to such Borrower and reasonably likely to have a materially adverse effect on
the Properties or any part thereof or the operation thereof as an office
building or parking garage, as applicable, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no material adverse change in the financial condition, operation or
business of such Borrower from that set forth in said financial statements.

47

--------------------------------------------------------------------------------




4.1.12    Condemnation. No Condemnation or other proceeding has been commenced
or, to such Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Properties or for the relocation of any
roadway providing access to the Properties or any portion thereof.
4.1.13    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.
4.1.14    Utilities and Public Access. Each Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service such Property for its intended uses. All public
utilities necessary or convenient to the full use and enjoyment of each Property
are located either in the public right-of-way abutting such Property (which are
connected so as to serve such Property without passing over other property) or
in recorded easements serving such Property and such easements are set forth in
and insured by the Title Insurance Policy. All roads necessary for the use of
each Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities.
4.1.15    Not a Foreign Person. Such Borrower is not a “foreign person” within
the meaning of §1445(f)(3) of the Code.
4.1.16    Separate Lots. Each Property is comprised of one (1) or more parcels,
each of which constitutes a separate tax lot or lots and none of which
constitutes a portion of any other tax lot not a part of such Property.
4.1.17    Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting the Properties or any portion thereof, nor are there any contemplated
improvements to the Properties or any portion thereof that may result in such
special or other assessments, other than the Permitted Encumbrances.
4.1.18    Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by either of the Borrowers, either
of the Principals or Any Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and no Borrower,
Principal or Guarantor has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

48

--------------------------------------------------------------------------------




4.1.19    No Prior Assignment. There are no prior assignments of the Leases or
any portion of the Rents or the Vacant Space Rent due and payable or to become
due and payable which are presently outstanding.
4.1.20    Insurance. Borrowers have obtained and have delivered to Lender
certificates for all Policies required hereunder, with all premiums currently
payable thereunder, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No claims have been made under any
such Policies, and no Person, including either Borrower, has done, by act or
omission, anything that would impair the coverage of any such Policies.
4.1.21    Use of Property. The Tower Parcel is used exclusively as an office
building and the Garage is used exclusively as a parking structure, and, in each
case, for other appurtenant and related uses.
4.1.22    Certificate of Occupancy; Licenses. All certifications, permits,
licenses and approvals, including certificates of completion and use and
occupancy permits required for the legal use, occupancy and/or operation of the
Tower Parcel as an office building and the Garage as a parking garage
(collectively, the “Licenses”), have been obtained and are in full force and
effect. Borrowers shall keep and maintain in full force and effect all Licenses
necessary for the operation of the Properties. The uses being made of the
Properties are in conformity with the certificate of occupancy issued for each
Property.
4.1.23    Flood Zone. Except as may be provided in the Survey(s), none of the
Improvements on either Property are located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards or, if so
located, the flood insurance required pursuant to Section 6.1(a)(i) hereof is in
full force and effect with respect to the Properties or any portion thereof.
4.1.24    Physical Condition. Each Property, including all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, is in good condition, order and repair in
all material respects. There exists no structural or other material defects or
damages in the Properties or any portion thereof, whether latent or otherwise.
Neither Borrower has received notice from any insurance company or bonding
company of any defects or inadequacies in any Property, or any part thereof,
which would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.
4.1.25    Boundaries. Except as provided in the Survey(s), all of the
Improvements which were included in determining the appraised value of the
Properties, or any portion thereof, lie wholly within the boundaries and
building restriction lines of the Properties, or any portion thereof, and no
improvements on adjoining properties encroach upon the Properties, or any
portion thereof, and no easements or other encumbrances upon the Properties, or
any portion thereof, encroach upon any of the Improvements, so as to affect the
value or marketability of the

49

--------------------------------------------------------------------------------




Properties, or any portion thereof, except those which are insured against by
the Title Insurance Policy.
4.1.26    Leases.
(a)    The Properties are not subject to any Leases other than the Leases
described in Schedule I attached hereto and made a part hereof, including,
without limitation, the Master Leases. Either Tower Borrower or Garage Borrower
is the owner and holder of landlord’s interest in each Lease affecting the
Properties or any portion thereof. No Person has any possessory interest in any
Property or right to occupy the same except under and pursuant to the provisions
of the Leases. The current Leases are in full force and effect and there are no
defaults thereunder by either party and there are no conditions that, with the
passage of time or the giving of notice, or both, would constitute defaults
thereunder. The copies of the Leases delivered to Lender are true and complete,
and there are no oral agreements with respect thereto. No Rent or Vacant Space
Rent (including security deposits) has been paid more than one (1) month in
advance of its due date. All work to be performed by each Borrower under each
Lease has been performed as required in such Lease and has been accepted by the
applicable tenant, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by either
Borrower to any tenant have already been received by such tenant. There has been
no prior sale, transfer or assignment, hypothecation or pledge of any Lease or
of the Rents or the Vacant Space Rent received therein which is still in effect.
No tenant listed on Schedule I has assigned its Lease or sublet all or any
portion of the premises demised thereby, no such tenant holds its leased
premises under assignment or sublease, nor does anyone except such tenant and
its employees occupy such leased premises. No tenant under any Lease has a right
or option pursuant to such Lease or otherwise to purchase all or any part of the
Property of which the leased premises are a part. No tenant under any Lease has
any right or option for additional space in the Improvements.
(b)    Master Leases.
(i)    Borrowers have delivered to Lender a true, correct and complete copy of
the Master Leases (including all amendments thereto and modifications thereof);
(ii)    The Master Garage Lease constitutes the legal, valid and binding
obligation of Garage Borrower and is enforceable against the Operating
Partnership. The Master Tower Lease constitutes the legal, valid and binding
obligation of Tower Borrower and is enforceable against the Operating
Partnership. No default exists, or with the passage of time or the giving of
notice or both would exist, under either of the Master Leases;
(iii)    As of the date hereof, there have been no amendments or modifications
to the terms of either of the Master Leases.
(iv)    The Operating Partnership has not, as of the date hereof, paid Vacant
Space Rent more than one (1) month in advance, and the Vacant Space Rent under
either of the Master Leases has not been waived, released, or otherwise
discharged

50

--------------------------------------------------------------------------------




or compromised. All Vacant Space Rents due and payable under each of the Master
Leases have been paid in full;
(v)    No work is required to be performed by Borrowers and no contributions are
required to be made to Borrowers by the Operating Partnership pursuant to either
of the Master Leases, and all conditions precedent to Operating Partnership’s
obligations under each of the Master Leases have been fully satisfied as of the
date hereof;
(vi)    Each of the Master Leases (A) contains no purchase option or right of
first refusal, (X) do not provide any party with the right to obtain a lien or
encumbrance upon the Properties or any portion thereof, and (Y) provide that
they are subordinate in all respects to the terms and provisions of the
Mortgage;
(vii)    No Borrower shall amend, modify, renew, cancel or extend either or both
of the Master Leases or transfer all or any portion of its interest therein,
without the express written consent of Lender, which may be withheld in Lender’s
sole discretion; and
(viii)    Borrowers shall make timely and appropriate changes to the “Rent” due
under the Master Leases, and shall notify Operating Partnership of such changes
in accordance with the terms of the Master Leases, such that, at all times, the
“Rent” due each month shall be in compliance with Section 3.1.21 and Section
3.1.22 hereof.
4.1.27    Survey. The Survey for each Property delivered to Lender in connection
with this Agreement has been prepared in accordance with the provisions of
Section 3.1.3(c) hereof, and to Borrowers’ knowledge, does not fail to reflect
any material matter affecting the Properties or any part thereof or the title
thereto.
4.1.28    Principal Place of Business; State of Organization. Each Borrower’s
principal place of business as of the Closing Date is the address set forth in
the introductory paragraph of this Agreement. Each Borrower is organized under
the laws of the State of Delaware.
4.1.29    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Properties to Borrowers have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including the Mortgage,
have been paid or are being paid simultaneously herewith, and, under current
Legal Requirements, the Mortgage and the other Loan Documents have been validly
executed and delivered and are enforceable in accordance with their respective
terms by Lender (or any subsequent holder

51

--------------------------------------------------------------------------------




thereof), subject to principles of equity and bankruptcy, insolvency and other
laws generally applicable to creditors’ rights and the enforcement of debtors’
obligations.
4.1.30    Special Purpose Entity/Separateness.
(a)    Until the Debt has been paid in full, each Borrower hereby represents,
warrants and covenants that (i) such Borrower is, shall be and shall continue to
be a Special Purpose Entity, and (ii) its Principal is, shall be and shall
continue to be a Special Purpose Entity.
(b)    The representations, warranties and covenants set forth in Section
4.1.30(a) hereof shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.
(c)    All of the facts stated and the assumptions made in the Insolvency
Opinion, including any exhibits attached thereto, are true and correct in all
respects and all facts stated and all assumptions made in any subsequent
non-consolidation opinion required to be delivered in connection with the Loan
Documents (an “Additional Insolvency Opinion”), including any exhibits attached
thereto, will have been and shall be true and correct in all respects. Each
Borrower has complied and will comply with, and each Principal has complied and
each Borrower will cause its Principal to comply with, all of the assumptions
made with respect to each such Borrower and its Principal in the Insolvency
Opinion. Each Borrower will have complied and will comply with, and each
Principal will have complied and each Borrower shall cause its Principal to
comply with, all of the assumptions made with respect to each such Borrower and
its Principal in any Additional Insolvency Opinion. Each entity other than
Borrowers and Principals with respect to which an assumption shall be made in
the Insolvency Opinion or in any Additional Insolvency Opinion will have
complied and will comply with all of the assumptions made with respect to it in
the Insolvency Opinion or any such Additional Insolvency Opinion.
4.1.31    Management Agreements. Each Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.
4.1.32    Illegal Activity. No portion of the Properties has been or will be
purchased with proceeds of any illegal activity.
4.1.33    No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrowers to Lender, including all financial statements, rent
rolls, reports, certificates and other documents submitted in connection with
the Loan or in satisfaction of the terms thereof, and all statements of fact
made by Borrowers in this Agreement or in any other Loan Document, are accurate,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Properties or any part
thereof or the business operations and/or the financial condition of Borrowers.
Borrowers have disclosed to Lender all material facts and

52

--------------------------------------------------------------------------------




have not failed to disclose any material fact that could cause any Provided
Information or representation or warranty made herein to be materially
misleading.
4.1.34    Investment Company Act. Neither Borrower is (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
4.1.35    Embargoed Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of either of the Borrowers,
either of the Principals or any Guarantor shall constitute property of, or shall
be beneficially owned, directly or indirectly, by any Person subject to trade
restrictions under United States law, including the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
under any such United States laws, with the result that the investment in either
of the Borrowers, either of the Principals or any Guarantor, as applicable
(whether directly or indirectly), is or would be prohibited by law (each, an
“Embargoed Person”) or the Loan made by Lender is or would be in violation of
law, (b) no Embargoed Person shall have any interest of any nature whatsoever in
either of the Borrowers, either of the Principals or any Guarantor, as
applicable, with the result that the investment in such Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is or would be
prohibited by law or the Loan is or would be in violation of law, and (c) none
of the funds of either of the Borrowers, either of the Principals or any
Guarantor, as applicable, shall be derived from any unlawful activity with the
result that the investment in such Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is or would be prohibited by law or
the Loan is or would be in violation of law. Notwithstanding the above to the
contrary, an Embargoed Person shall not include any shareholder of the REIT, so
long as the REIT is publicly traded.
4.1.36    Cash Management Account.
(a)    This Agreement, together with the other Loan Documents, creates a valid
and continuing security interest (as defined in the Uniform Commercial Code of
the State of New York) in the Lockbox Account and the Cash Management Account in
favor of Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from either Borrower. Other than in connection with the Loan
Documents and except for Permitted Encumbrances, neither Borrower has sold or
otherwise conveyed the Lockbox Account or the Cash Management Account.
(b)    Each of the Lockbox Account and the Cash Management Account constitutes a
“deposit account” within the meaning of the Uniform Commercial Code of the State
of New York and the State of California.

53

--------------------------------------------------------------------------------




(c)    The Lockbox Bank has agreed to comply with all instructions originated by
Lender, without further consent by either Borrower, directing disposition of the
Lockbox Account and all sums at any time held, deposited or invested therein,
together with any interest or other earnings thereon, and all proceeds thereof
(including proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities.
(d)    The Lockbox Account and Cash Management Account are in the name of
Borrowers, as pledgor, and Lender, as pledgee.
4.1.37    Mortgage Taxes. Borrowers represent that they have paid, or will pay
on or before the Closing Date, all state, county and municipal recording and all
other taxes imposed upon the execution and recordation of the Mortgage.
4.1.38    Master Tower Lease. The Master Tower Lease is in full force and effect
and there are no uncured defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. The copy of the Master Tower Lease
delivered to Lender is true and complete, and there are no oral agreements with
respect thereto.
4.1.39    Master Garage Lease. The Master Garage Lease is in full force and
effect and there are no uncured defaults thereunder by either party and there
are no conditions that, with the passage of time or the giving of notice, or
both, would constitute defaults thereunder. The copy of the Master Garage Lease
delivered to Lender is true and complete, and there are no oral agreements with
respect thereto.
Section 4.2    Survival of Representations. Borrowers agree that all of the
representations and warranties of Borrowers set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrowers. All representations, warranties, covenants
and agreements made in this Agreement or in the other Loan Documents by
Borrowers shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE 5
BORROWER COVENANTS
Section 5.1    Affirmative Covenants. From the date hereof and until payment and
performance in full of all Obligations or the earlier release of the Lien of the
Mortgage (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrowers hereby jointly and severally
covenant and agree with Lender that:
5.1.1    Existence; Compliance with Legal Requirements. Each Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its existence, rights, licenses, permits and franchises and
comply with all Legal Requirements

54

--------------------------------------------------------------------------------




applicable to such Borrower and the Properties or any part thereof, including
Prescribed Laws. There shall never be committed by either Borrower, and neither
Borrower shall permit any other Person in occupancy of or involved with the
operation or use of the Properties or any part thereof to commit, any act or
omission affording the federal government or any state or local government the
right of forfeiture against the Properties or any part thereof or any monies
paid in performance of Borrowers’ obligations under any of the Loan Documents.
Each Borrower hereby covenants and agrees not to commit, permit or suffer to
exist any act or omission affording such right of forfeiture. Each Borrower
shall at all times maintain, preserve and protect all franchises and trade
names, and preserve all the remainder of its property used or useful in the
conduct of its business, and shall keep the Properties in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Mortgage. Borrowers shall keep the Properties
insured at all times by financially sound and reputable insurers, to such extent
and against such risks, and maintain liability and such other insurance, as is
more fully provided in this Agreement. After prior notice to Lender, either
Borrower, at its own expense, may contest by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
such Borrower or the Properties or any part thereof or any alleged violation of
any Legal Requirement, provided, that: (a) no Default or Event of Default has
occurred and remains uncured; (b) such proceeding shall be permitted under, and
be conducted in accordance with, the provisions of any instrument to which such
Borrower is subject and shall not constitute a default thereunder; (c) such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (d) neither the Properties nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost as a result of such contest; (e) such Borrower shall, upon final
determination thereof, promptly comply with any such Legal Requirement
determined to be valid or applicable or cure any violation of any Legal
Requirement; (f) such proceeding shall suspend the enforcement of the contested
Legal Requirement against such Borrower and the Properties or any part thereof;
and (g) such Borrower shall furnish such security as may be required in the
proceeding, or as may be reasonably requested by Lender, to insure compliance
with such Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Properties (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.
5.1.2    Taxes and Other Charges. Borrowers shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Properties,
or any part thereof, as the same become due and payable; provided, however, that
Borrowers’ obligation to directly pay Taxes shall be suspended for so long as
Borrowers comply with the terms and provisions of Section 7.2 hereof. Borrowers
will deliver to Lender receipts for payment or other evidence reasonably
satisfactory to Lender that the Taxes and Other Charges have been so paid or are
not then delinquent no later than ten (10) days prior to the date on which the
Taxes and/or Other Charges would otherwise be delinquent if not paid. Borrowers
shall furnish to Lender receipts for the payment of the Taxes and the Other
Charges prior to the date the same shall

55

--------------------------------------------------------------------------------




become delinquent, provided, however, that Borrowers shall not be required to
furnish such receipts for payment of Taxes if such Taxes have been paid by
Lender pursuant to Section 7.2 hereof. Except to the extent being contested in
accordance with and subject to the terms of this Agreement, Borrowers shall not
suffer and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against the Properties or
part thereof, and shall promptly pay for all utility services provided to the
Properties or any part thereof. After prior notice to Lender, Borrowers, at
their own expense, may contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges,
provided, that (a) no Default or Event of Default has occurred and remains
uncured; (b) such proceeding shall be permitted under and be conducted in
accordance with, the provisions of any other instrument to which Borrowers are
subject and shall not constitute a default thereunder; (c) such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(d) neither the Properties nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost as a result of
such contest; (e) Borrowers shall promptly upon final determination thereof pay
the amount of any such Taxes or Other Charges, together with all costs, interest
and penalties which may be payable in connection therewith; (f) such proceeding
shall suspend the collection of such contested Taxes or Other Charges from the
Properties; and (g) Borrowers shall furnish such security as may be required in
the proceeding, or as may be requested by Lender, to insure the payment of any
such Taxes or Other Charges, together with all interest and penalties thereon.
Lender may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or the Properties (or
any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost or there shall be any danger of the
Lien of the Mortgage being primed by any related Lien.
5.1.3    Litigation. Borrowers shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against either of
the Borrowers, either of the Principals and/or any Guarantor which might
materially adversely affect such Borrower’s, Principal’s and/or Guarantor’s
condition (financial or otherwise) or business or the Properties or any part
thereof.
5.1.4    Access to Property. Borrowers shall permit agents, representatives and
employees of Lender to inspect the Properties or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally), subject to
the rights of tenants under their respective Leases.
5.1.5    Notice of Default. Borrowers shall promptly advise Lender of any
material adverse change in either of the Borrower’s, either of the Principal’s
or any Guarantor’s condition, financial or otherwise, or of the occurrence of
any Default, Event of Default or Mezzanine Event of Default of which any
Borrower has knowledge.
5.1.6    Cooperate in Legal Proceedings. Borrowers shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender

56

--------------------------------------------------------------------------------




under any of the other Loan Documents and, in connection therewith, permit
Lender, at its election, to participate in any such proceedings.
5.1.7    Perform Loan Documents. Borrowers shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrowers. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including the provisions of Section
10.13 hereof.
5.1.8    Condemnation and Insurance Benefits. Borrowers shall cooperate with
Lender in obtaining for Lender the benefits of any Condemnation Proceeds or
Insurance Proceeds lawfully or equitably payable in connection with the
Properties or any part thereof, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including attorneys’ fees and disbursements,
and the payment by Borrowers of the expense of an appraisal on behalf of Lender
in case of Casualty or Condemnation affecting the Properties or any part
thereof) out of such Insurance Proceeds.
5.1.9    Further Assurances. Borrowers shall, at Borrowers’ sole cost and
expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrowers
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Obligations under the Loan Documents, as Lender may
reasonably require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
5.1.10    Intentionally Omitted.
5.1.11    Financial Reporting.
(a)    Borrowers will keep and maintain or will cause to be kept and maintained
on a Fiscal Year basis, in accordance with GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of each Borrower and all items of income
and expense in connection with the operation of the Properties. Lender shall
have the right from time to time at all times during normal business

57

--------------------------------------------------------------------------------




hours upon reasonable notice (which may be verbal) to examine such books,
records and accounts at the office of Borrowers or any other Person maintaining
such books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. After the occurrence and during the continuance of an Event
of Default, Borrowers shall pay any costs and expenses incurred by Lender to
examine Borrowers’ accounting records with respect to the Properties, as Lender
shall determine to be necessary or appropriate in the protection of Lender’s
interest.
(b)    Borrowers will furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year of Borrowers, a complete copy of each
Borrower’s annual financial statements covering the Properties for such Fiscal
Year and containing statements of profit and loss for each Borrower and the
Properties and a balance sheet for each Borrower. Such statements of Borrowers
shall set forth the financial condition and the results of operations for the
Properties (on a Property by Property basis and on an aggregate basis for the
Properties) for such Fiscal Year, and shall include amounts representing annual
Net Cash Flow, Net Operating Income, Gross Income from Operations, Vacant Space
Rent and Operating Expenses. Borrowers’ annual financial statements shall be
accompanied by (i) a comparison of the budgeted income and expenses and the
actual income and expenses for the prior Fiscal Year, (ii) a list of the Major
Tenants, (iii) a breakdown showing the year in which each Lease then in effect
expires and the percentage of total floor area of the Improvements and the
percentage of base rent with respect to which Leases shall expire in each such
year, each such percentage to be expressed on both a per year and cumulative
basis, (iv) a schedule reconciling Net Operating Income to Net Cash Flow (the
“Net Cash Flow Schedule”), which shall itemize all adjustments made to Net
Operating Income to arrive at Net Cash Flow, and (v) an Officer’s Certificate
certifying that (A) each annual financial statement fairly presents the
financial condition and the results of operations of Borrowers and the
Properties being reported upon and that such financial statements have been
audited and given an unqualified opinion by a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
which audited financial statements may be in the form of schedules to the
audited consolidated financial statement (prepared in accordance with GAAP or
such other accounting basis acceptable to Lender) of the REIT, and (B) as of the
date thereof, whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Borrowers, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same.
(c)    Borrowers will furnish, or cause to be furnished, to Lender on or before
thirty-five (35) days after the end of each calendar month the following items
(on a Property by Property basis and on an aggregate basis for the Properties),
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrowers and the Properties (subject to normal
year-end adjustments): (i) a rent roll for the subject month; (ii) monthly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar month, noting Net Operating Income, Gross Income from Operations,
Vacant Space Rent and Operating Expenses, and, upon Lender’s request, other
information necessary and sufficient to fairly represent the financial position
and results of operation of each Property during such calendar month, and
containing a comparison of budgeted income and expenses and the actual income

58

--------------------------------------------------------------------------------




and expenses together with a detailed explanation of any variances of five
percent (5%) or more between budgeted and actual amounts for such periods, all
in form satisfactory to Lender; (iii) a calculation reflecting the annual Debt
Service Coverage Ratio for the immediately preceding twelve (12) month period as
of the last day of such month; (iv) a Net Cash Flow Schedule; and (v) a
statement of the rating issued by the Rating Agencies for the senior unsecured
debt of Gas Company and, if all of Gas Company’s leased premises at the
Properties are then guaranteed by Gas Company Parent, Gas Company Parent, as of
the last day of the subject month. In addition, such Officer’s Certificate shall
also state that the representations and warranties of Borrowers set forth in
Section 4.1.30 hereof are true and correct as of the date of such certificate
and that there are no trade payables outstanding for more than sixty (60) days.
(d)    For each Fiscal Year Borrowers shall submit to Lender an Annual Budget
for the Properties not later than forty five (45) days prior to the commencement
of such Fiscal Year in form reasonably satisfactory to Lender. The Annual Budget
for each Property shall be subject to Lender’s approval (each such Annual Budget
approved by Lender being referred to herein as an “Approved Annual Budget”). In
the event Lender objects to a proposed Annual Budget submitted by Borrowers
which requires the approval of Lender hereunder, Lender shall advise Borrowers
of such objections within fifteen (15) days after receipt thereof (and deliver
to Borrowers a reasonably detailed description of such objections) and Borrowers
shall promptly revise such Annual Budget and resubmit the same to Lender. Lender
shall advise Borrowers of any objections to such revised Annual Budget within
ten (10) days after receipt thereof (and deliver to Borrowers a reasonably
detailed description of such objections) and Borrowers shall promptly revise the
same in accordance with the process described in this Subsection until Lender
approves the Annual Budget. Until such time that Lender approves a proposed
Annual Budget for the Properties that requires the approval of Lender hereunder,
the most recently Approved Annual Budget for the Properties shall apply;
provided, however, that such Approved Annual Budget for the Properties shall be
adjusted to reflect actual increases in Taxes, Insurance Premiums and utilities
expenses.
(e)    If Borrowers must incur an extraordinary Operating Expense or Capital
Expenditure not set forth in the Approved Annual Budget (each, an “Extraordinary
Expense”), then Borrowers shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed if such
Extraordinary Expense is necessary to prevent material damage to the Properties
or any part thereof or injury to Persons.
(f)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrowers alone or Borrowers and one or more
Affiliates of Borrowers collectively, or either Property and Related Properties
collectively, will be a Significant Obligor, Borrowers shall furnish to Lender
promptly upon request (i) the selected financial data or, if applicable, Net
Operating Income, required under Item 1112(b)(1) of Regulation AB, if Lender
expects that the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization may, or if the principal amount of
the Loan together with any Related Loans as of the cut-off date for such
Securitization and at any time during which the Loan and any Related Loans are
included in a Securitization does, equal or exceed ten percent (10%) (but less
than twenty percent (20%)) of the aggregate principal

59

--------------------------------------------------------------------------------




amount of all mortgage loans included or expected to be included, as applicable,
in the Securitization, or (ii) the financial statements required under Item
1112(b)(2) of Regulation AB, if Lender expects that the principal amount of the
Loan together with any Related Loans as of the cut-off date for such
Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization. Such financial data or financial statements shall be furnished
to Lender (A) within ten (10) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization,
(B) not later than thirty (30) days after the end of each fiscal quarter of
Borrowers, and (C) not later than seventy-five (75) days after the end of each
Fiscal Year of Borrowers; provided, however, that Borrowers shall not be
obligated to furnish financial data or financial statements pursuant to clauses
(B) or (C) of this sentence with respect to any period for which a filing
pursuant to the Exchange Act in connection with or relating to the
Securitization (an “Exchange Act Filing”) is not required. If requested by
Lender, Borrowers shall furnish to Lender financial data and/or financial
statements for any tenant of the Properties or any part thereof if, in
connection with a Securitization, Lender expects there to be, with respect to
such tenant or group of Affiliated tenants, a concentration within all of the
mortgage loans included or expected to be included, as applicable, in the
Securitization such that such tenant or group of Affiliated tenants would
constitute a Significant Obligor.
(g)    All financial data and financial statements provided by Borrowers
hereunder pursuant to Section 5.1.11(f) hereof shall be prepared in accordance
with GAAP, and shall meet the requirements of Regulation AB and other applicable
legal requirements. All financial statements referred to in Section 5.1.11(f)
hereof shall be audited by independent accountants of Borrowers acceptable to
Lender in accordance with Regulation AB and all other applicable legal
requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation AB and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such independent accountants and the reference to
such independent accountants as “experts” in any Disclosure Document and
Exchange Act Filing, all of which shall be provided at the same time as the
related financial statements are required to be provided. All financial data and
financial statements (audited or unaudited) provided by Borrowers under Section
5.1.11(f) hereof shall be accompanied by an Officer’s Certificate, which
certification shall state that such financial statements meet the requirements
set forth in the first sentence of this Section 5.1.11(g).
(h)    If requested by Lender, Borrowers shall provide Lender, promptly upon
written request, with any other or additional financial statements, or
financial, statistical or operating information, as Lender shall determine to be
required pursuant to Regulation AB or any amendment, modification or replacement
thereto or other legal requirements in connection with any Disclosure Document
or any Exchange Act Filing or as shall otherwise be reasonably requested by
Lender.

60

--------------------------------------------------------------------------------




(i)    In the event Lender determines, in connection with a Securitization, that
the financial data and financial statements required in order to comply with
Regulation AB or any amendment, modification or replacement thereto or other
legal requirements are other than as provided herein, then notwithstanding the
provisions of Section 5.1.11(g) hereof, Lender may request, and Borrowers shall
promptly provide, such other financial data and financial statements as Lender
determines to be necessary or appropriate for such compliance.
(j)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on a diskette,
and (iii) if requested by Lender and within the capabilities of Borrowers’ data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrowers agree that Lender may disclose information regarding the Properties
and Borrowers that is provided to Lender pursuant to this Section 5.1.11 in
connection with a Securitization to such parties requesting such information in
connection with such Securitization.
5.1.12    Business and Operations. Borrowers will continue to engage in the
businesses presently conducted by them as and to the extent the same are
necessary for the ownership, maintenance, management and operation of the
Properties. Each Borrower will qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Properties.
5.1.13    Title to the Properties. Borrowers will warrant and defend (a) the
title to the Properties and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances), and (b) the validity and priority
of the Lien of the Mortgage and the Assignment of Leases, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Borrowers shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Properties or any part
thereof, other than as permitted hereunder, is claimed by another Person.
5.1.14    Costs of Enforcement. In the event (a) that the Mortgage is foreclosed
in whole or in part or that the Mortgage is put into the hands of an attorney
for collection, suit, action or foreclosure, (b) of the foreclosure of any
mortgage prior to or subsequent to the Mortgage in which proceeding Lender is
made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of either Borrower or any of its constituent
Persons or an assignment by either Borrower or any of its constituent Persons
for the benefit of its creditors, Borrowers, on behalf of themselves and their
successors and assigns, agree that they shall be chargeable with and shall pay
all costs of collection and defense, including attorneys’ fees and costs,
incurred by Lender or either Borrower in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, together
with all required service or use taxes.
5.1.15    Estoppel Statements.

61

--------------------------------------------------------------------------------




(a)    After written request by Lender from time to time, Borrowers shall within
ten (10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Loan, (ii) the
Outstanding Principal Balance, (iii) the Interest Rate of the Loan, (iv) the
date installments of interest and/or principal were last paid, (v) any offsets
or defenses to the payment of the Debt or the performance of the Other
Obligations, if any, and (vi) that the Notes, this Agreement, the Mortgage and
the other Loan Documents are valid, legal and binding obligations of Borrowers
and have not been modified or if modified, giving particulars of such
modification.
(b)    Borrowers shall deliver to Lender upon written request from time to time,
tenant estoppel certificates from each commercial tenant leasing space at the
Properties or any part thereof in form and substance reasonably satisfactory to
Lender, provided, however, that Borrowers shall not be required to deliver such
certificates more frequently than two (2) times in any calendar year.
(c)    Tower Borrower and/or Garage Borrower, as applicable, shall deliver to
Lender upon written request from time to time, estoppel certificates from each
of (i) the Operating Partnership and (ii) the respective Borrower, with respect
to the Tower Master Lease and/or Garage Master Lease, as applicable, in form and
substance reasonably satisfactory to Lender, provided, however, that the
respective Borrower shall not be required to deliver such certificates more
frequently than two (2) times in any calendar year.
5.1.16    Loan Proceeds. Borrowers shall use the proceeds of the Loan received
by it on the Closing Date only for the purposes set forth in Section 2.1.4
hereof.
5.1.17    Performance by Borrowers. Borrowers shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrowers, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrowers without the prior consent of Lender.
5.1.18    Confirmation of Representations. Borrowers shall deliver upon written
request by Lender, in connection with any Securitization, (a) one or more
Officer’s Certificates certifying as to the accuracy of all representations made
by Borrowers in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions, and (b) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of each Borrower and each Principal as of the
date of the Securitization.
5.1.19    Intentionally Omitted.
5.1.20    Leasing Matters. Until such time as the Vacant Space is fully rented
and occupied by tenants paying rent under New Vacant Space Leases approved by
Lender, all Leases executed after the date hereof, and all modifications,
renewals or terminations of existing Leases, shall be approved by Lender, which
approval shall not be unreasonably withheld, conditioned or delayed. After all
the Vacant Space has been so rented, any new Major Leases and any Lease

62

--------------------------------------------------------------------------------




modification or renewal that causes an existing Lease to become a Major Lease,
shall be approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon request, Borrowers shall furnish Lender with
executed copies of all Leases. All renewals of Leases and all proposed Leases
shall provide for rental rates comparable to existing local market rates. All
proposed Leases shall be on commercially reasonable terms and shall not contain
any terms which would materially affect Lender’s rights under the Loan
Documents. All Leases executed after the date hereof shall provide that they are
subordinate to the Mortgage and that the lessee agrees to attorn to Lender or
any purchaser at a sale by foreclosure or power of sale. Borrowers (a) shall
observe and perform the obligations imposed upon the lessor under the Leases in
a commercially reasonable manner; (b) shall enforce and may amend or terminate
the terms, covenants and conditions contained in the Leases upon the part of the
lessee thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of the Properties or any part
thereof involved except that no termination by any Borrower or acceptance of
surrender by a tenant of any Leases shall be permitted unless by reason of a
tenant default and then only in a commercially reasonable manner to preserve and
protect the Properties; provided, however, that until such time as the Vacant
Space is fully rented and occupied by tenants paying Rent under New Vacant Space
Leases approved by Lender, no such termination or surrender of any Lease will be
permitted without the consent of Lender, and after all the Vacant Space is so
rented, no such termination or surrender will be allowed with respect to any
Major Lease without the consent of Lender; (c) shall not collect any of the
Rents or the Vacant Space Rent more than one (1) month in advance (other than
security deposits); (d) shall not execute any other assignment of lessor’s
interest in the Leases or the Rents or the Vacant Space Rent (except as
contemplated by the Loan Documents); (e) shall not alter, modify or change the
terms of any Lease in a manner inconsistent with the provisions of the Loan
Documents nor alter, modify or change the terms of the Master Leases or any
Major Lease, without the prior written consent of Lender; and (f) shall execute
and deliver at the request of Lender all such further assurances, confirmations
and assignments in connection with the Leases as Lender shall from time to time
reasonably require. Notwithstanding anything to the contrary contained herein,
no Borrower shall enter into a lease of all or substantially all of either
Property or the Properties without Lender’s prior written consent.
5.1.21    Alterations. Borrowers shall obtain Lender’s prior consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld, conditioned or delayed except with respect to any alterations to any
Improvements which may have a material adverse effect on Borrowers’ financial
condition, the value of the Properties or the Net Operating Income.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with any alterations that will not have a material adverse effect on
Borrowers’ financial condition, the value of the Properties or the Net Operating
Income, provided that such alterations (a) are made in connection with tenant
improvement work performed pursuant to, or alterations permitted without
Borrowers’ consent by, the terms of any Lease approved by Lender pursuant to the
terms of this Agreement, (b) do not adversely affect any structural component of
any Improvements, any utility or HVAC system contained in any Improvements or
the exterior of any building constituting a part of any Improvements and the
aggregate cost thereof does not exceed Five Million and 00/100 Dollars
($5,000,000.00), or (c) are performed in connection with Restoration after the
occurrence of a Casualty in accordance with the terms and provisions of this

63

--------------------------------------------------------------------------------




Agreement. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at the Properties (other than such amounts to be
paid or reimbursed by tenants under the Leases or by disbursements from the
Rollover Reserve Funds) shall at any time exceed Two Million Five Hundred
Thousand and 00/100 Dollars ($2,500,000.00) (the “Threshold Amount”), Borrowers
shall promptly deliver to Lender as security for the payment of such amounts and
as additional security for the Obligations any of the following: (i) cash, (ii)
U.S. Obligations, (iii) other securities having a rating acceptable to Lender
and that the applicable Rating Agencies have confirmed in writing will not, in
and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned to any Securities or any
class thereof in connection with any Securitization, (iv) a Letter of Credit, or
(v) a completion and performance bond issued by an Approved Bank. Such security
shall be in an amount equal to the excess of the total unpaid amounts with
respect to alterations to the Improvements on the Properties (other than such
amounts to be paid or reimbursed by tenants under the Leases or by disbursements
from the Rollover Reserve Funds) over the Threshold Amount and Lender may apply
such security from time to time at the option of Lender to pay for such
alterations.
5.1.22    Operation of Properties. (a) Borrowers shall cause the Properties to
be operated, in all material respects, in accordance with applicable Management
Agreement or Replacement Management Agreement, as applicable. In the event that
any Management Agreement expires or is terminated (without limiting any
obligation of Borrowers to obtain Lender’s consent to any termination or
modification of any Management Agreement in accordance with the terms and
provisions of this Agreement), the applicable Borrower shall promptly enter into
a Replacement Management Agreement with Manager or another Qualified Manager, as
applicable.
(b)    Borrowers shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under any Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under any Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under any Management Agreement (which is not covered by the financial
reporting requirements of Section 5.1.11 hereof); and (iv) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by Manager under any Management Agreement, in a
commercially reasonable manner.
5.1.23    Parking Easement. (a) Borrowers shall, at their sole cost and expense,
promptly and timely perform and observe all the material terms, covenants and
conditions required to be performed and observed by Borrowers under the Parking
Easement.
(b)    If Borrowers shall be in default under the Parking Easement, then,
subject to the terms of the Parking Easement, Borrowers hereby grant Lender the
right (but not the obligation), to cause the default or defaults under the
Parking Easement to be remedied and otherwise exercise any and all rights of
Borrowers under the Parking Easement, as may be necessary to prevent or cure any
default, and Lender shall have the right to enter all or any

64

--------------------------------------------------------------------------------




portion of the Easement Parcel at such times and in such manner as Lender deems
necessary, to prevent or to cure any such default.
(c)    Upon the occurrence of any material default by Easement Grantor under the
Parking Easement, Borrowers shall diligently pursue all of their remedies
thereunder and at law and in equity to enforce the terms of the Parking Easement
and Easement Grantor’s obligations thereunder.
(d)    The actions or payments of Lender to cure any default by Borrowers under
the Parking Easement shall not remove or waive, as between Borrowers and Lender,
any Default or Event of Default that may occur under this Agreement by virtue of
the default by Borrowers under the Parking Easement. All sums expended by Lender
to cure any such default shall be paid by Borrowers to Lender, upon demand, with
interest on such sum at the Default Rate from the date such sum is expended to
and including the date the reimbursement payment is made to Lender. All such
indebtedness shall be deemed to be secured by the Mortgage and the other
applicable Loan Documents.
(e)    Borrowers shall give Lender a copy of all material notices and
communications transmitted between parties to the Parking Easement pursuant or
relating to the Parking Easement. Borrowers shall specifically notify Lender
promptly in writing of the occurrence of any material default by any Easement
Grantor under the Parking Easement, or the occurrence of any event that, with
the passage of time or service of notice, or both, would constitute a material
default by Easement Grantor, and the receipt by Borrowers of any notice (written
or otherwise) from Easement Grantor, or the transmittal by Borrowers of any
notice (written or otherwise) to Easement Grantor, noting or claiming the
occurrence of any default by any party under the Parking Easement, or the
occurrence of any event that, with the passage of time or service of notice, or
both, would constitute a default by either party to the Parking Easement.
Borrowers shall promptly deliver to Lender a copy of any such written notice of
default.
(f)    Within ten (10) days after receipt of written demand by Lender, Borrowers
shall use reasonable efforts to obtain from Easement Grantor and furnish to
Lender the estoppel certificate of Easement Grantor stating such facts as may be
reasonably requested by Lender with respect to the Parking Easement, including
whether or not there are any defaults by Easement Grantor or Tower Borrower
under the Parking Easement, and specifying the nature of such claimed defaults,
if any.
(g)    Borrowers shall promptly execute, acknowledge and deliver to Lender such
instruments as may reasonably be required to permit Lender to cure any default
under the Parking Easement or permit Lender to take such other action required
to enable Lender to cure or remedy the matter in default and preserve the
security interest of Lender under the Loan Documents with respect to the
Easement Parcel. Each Borrower irrevocably appoints Lender as its true and
lawful attorney-in-fact to do, in its name or otherwise, any and all acts and to
execute any and all documents that are necessary to preserve any rights of such
Borrower under or with respect to the Parking Easement, including the right to
effectuate any extension or renewal of the Parking Easement, or to preserve any
rights of such Borrower whatsoever in respect of any part

65

--------------------------------------------------------------------------------




of the Parking Easement (and the above powers granted to Lender are coupled with
an interest and shall be irrevocable).
Section 5.2    Negative Covenants. From the date hereof until payment and
performance in full of the Obligations or the earlier release of the Lien of the
Mortgage in accordance with the terms of this Agreement and the other Loan
Documents, Borrowers hereby jointly and severally covenant and agree with Lender
that they will not do, directly or indirectly, any of the following:
5.2.1    Operation of Properties.
(a)    Borrowers shall not, without Lender’s prior consent (which consent shall
not be unreasonably withheld, conditioned or delayed): (i) subject to Section
9.5 hereof, surrender, terminate or cancel any Management Agreement; provided,
that Borrowers may, without Lender’s consent, replace any Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement; (ii) reduce or consent to the reduction of the term of any Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges or fees under any Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, any Management Agreement in any material respect.
(b)    Following the occurrence and during the continuance of an Event of
Default, Borrowers shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under any Management Agreement without
the prior consent of Lender, which consent may be withheld in Lender’s
discretion.
5.2.2    Liens. No Borrower shall create, incur, assume or suffer to exist any
Lien on any portion of the Properties or any interest therein or permit any such
action to be taken, except: (a) Permitted Encumbrances; (b) Liens created by or
permitted pursuant to the Loan Documents; and (c) Liens for Taxes or Other
Charges not yet due.
5.2.3    Dissolution. Neither Borrower shall (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
the Properties or any interest therein, (c) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of such Borrower except to the
extent permitted by the Loan Documents, (d) modify, amend, waive or terminate
its organizational documents or its qualification and good standing in any
jurisdiction, or (e) cause any Principal to (i) dissolve, wind up or liquidate
or take any action, or omit to take any action, as a result of which any
Principal would be dissolved, wound up or liquidated in whole or in part, or
(ii) amend, modify, waive or terminate the certificate of formation or operating
agreement of any Principal, in each case, without obtaining the prior written
consent of Lender.
5.2.4    Change in Business. Neither Borrower shall not enter into any line of
business other than the ownership and operation of the Properties or an interest
therein, or make any material change in the scope or nature of its business
objectives, purposes or operations, or undertake or participate in activities
other than the continuance of its present business.

66

--------------------------------------------------------------------------------




5.2.5    Debt Cancellation. Neither Borrower shall cancel or otherwise forgive
or release any claim or debt (other than in connection with termination of
Leases in accordance herewith) owed to such Borrower by any Person, except for
adequate consideration and in the ordinary course of such Borrower’s business.
5.2.6    Zoning. Neither Borrower shall initiate or consent to any zoning
reclassification of any portion of the Properties or any portion thereof or seek
any variance under any existing zoning ordinance, or use or permit the use of
any portion of the Properties in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, in each case, without the prior consent of
Lender.
5.2.7    No Joint Assessment. Borrowers shall not suffer, permit or initiate the
joint assessment of all or any portion of the Properties (a) with any other real
property constituting a tax lot separate from the Properties, or (b) which
constitutes real property with any portion of the Properties which may be deemed
to constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of the Properties.
5.2.8    Principal Place of Business and Organization. Neither Borrower shall
change its principal place of business set forth in the introductory paragraph
of this Agreement without first giving Lender at least thirty (30) days prior
notice. No Borrower shall change the place of its organization as set forth in
Section 4.1.28 hereof without the consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. Upon Lender’s request, Borrowers
shall execute and deliver additional financing statements, security agreements
and other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Properties as a result of such change of
principal place of business or place of organization. Borrowers’ principal place
of business and chief executive office, and the place where Borrowers keep their
books and records, including recorded data of any kind or nature, regardless of
the medium or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four (4) months (or, if less, the entire
period of the existence of Borrower), and will continue to be, the address of
Borrowers set forth in the introductory paragraph of this Agreement (unless
Borrowers notify Lender in writing at least thirty (30) days prior to the date
of such change).
5.2.9    ERISA.
(a)    No Borrower shall engage in any transaction that would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Notes, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.
(b)    Each Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender, that (i) such Borrower is not an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning

67

--------------------------------------------------------------------------------




of Section 3(32) of ERISA; (ii) such Borrower is not subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans; and (iii) one or more of the following circumstances is
true:
(A)    Equity interests in such Borrower are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3-101(b)(2);
(B)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in such Borrower is held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or
(C)    Such Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).
5.2.10    Transfers.
(a)    Borrowers acknowledge that Lender has examined and relied on the
experience of Borrowers and their general partners, members, principals and (if
any Borrower is a trust) beneficial owners, as applicable, in owning and
operating properties such as the Properties in agreeing to make the Loan, and
will continue to rely on Borrowers’ ownership of the Properties as a means of
maintaining the value of the Properties as security for repayment of the Debt
and the performance of the Other Obligations. Borrowers acknowledge that Lender
has a valid interest in maintaining the value of the Properties so as to ensure
that, should Borrowers default in the repayment of the Debt or the performance
of the Other Obligations contained in the Loan Documents, Lender can recover the
Debt by a sale of the Properties or any portion thereof.
(b)    Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, Borrowers shall not, and shall not
permit any Restricted Party to, (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Properties or any part thereof or any legal or beneficial interest
therein, or (ii) permit a Sale or Pledge of an interest in any Restricted Party
(clause (i) and (ii) above, collectively, a “Transfer”), other than pursuant to
Leases of space in the Improvements to tenants in accordance with the provisions
of Section 5.1.20 hereof.
(c)    A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein any Borrower agrees to sell or convey the Properties, or any
part thereof or any interest therein, for a price to be paid in installments;
(ii) an agreement by any Borrower leasing all or substantially all of any
Property for other than actual occupancy by a space tenant thereunder, or a
sale, assignment or other transfer of, or the grant of a security interest in,
either Borrower’s right, title and interest in and to any Leases or any Rents or
any Vacant Space Rent; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal,

68

--------------------------------------------------------------------------------




resignation or addition of a general partner or the Sale or Pledge of the
partnership interest of any general partner or any profits or proceeds relating
to such partnership interest, or the Sale or Pledge of limited partnership
interests or any profits or proceeds relating to such limited partnership
interest or the creation or issuance of new limited partnership interests; (v)
if a Restricted Party is a limited liability company, any merger or
consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the limited liability company interest of a managing member (or if
no managing member, any member) or any profits or proceeds relating to such
limited liability company interest, or the Sale or Pledge of non-managing
limited liability company interests or the creation or issuance of new
non-managing limited liability company interests; (vi) if a Restricted Party is
a trust or nominee trust, any merger, consolidation or the Sale or Pledge of the
legal or beneficial interest in a Restricted Party or the creation or issuance
of new legal or beneficial interests; or (vii) the removal or the resignation of
the managing agent (including an Affiliated Manager) other than in accordance
with Section 5.1.22 hereof.
(d)    Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed to be a Transfer and shall not require Lender’s
consent and shall not require the payment of any application fee: (i) the sale
or transfer, in one or a series of transactions, of not more than forty-nine
percent (49%) of the stock in a Restricted Party; and (ii) the sale or transfer,
directly or indirectly, in one or a series of transactions, of not more than
forty-nine percent (49%) of the limited partnership interests or non-managing
limited liability company interests (as the case may be) in a Restricted Party;
provided, however, that with respect to each such sale or transfer (A) no such
sales or transfers shall result in the change of voting control in the
Restricted Party, (B) as a condition to each such sale or transfer, Lender shall
receive not less than thirty (30) days prior notice of such proposed sale or
transfer, (C) no such sale or transfer of any direct ownership interests in
either Borrower or either Mezzanine Borrower shall be permitted, (D) Borrowers
shall pay or cause to be paid any and all costs imposed or incurred as a result
of any such sale or transfer, including any transfer taxes, and (E) if after
giving effect to any such sale or transfer, more than forty-nine percent (49%)
in the aggregate of direct or indirect interests in a Restricted Party are owned
by any Person and its Affiliates that owned less than forty-nine percent (49%)
direct or indirect interest in such Restricted Party as of the Closing Date,
Borrowers shall deliver to Lender an Additional Insolvency Opinion acceptable to
Lender and the Rating Agencies. In addition, at all times, except following a
transfer of any Property permitted pursuant to Section 5.2.10(f) hereof, the
Operating Partnership must continue to (1) Control each Borrower and any
Affiliated Manager, and (2) own, directly or indirectly, at least a fifty-one
percent (51%) interest in each Borrower and any Affiliated Manager. The sale,
transfer or issuance of stock in the REIT shall not be deemed a Transfer
hereunder, provided, that the stock of the REIT is listed and traded on the New
York Stock Exchange or such other nationally recognized stock exchange.
(e)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s written consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.

69

--------------------------------------------------------------------------------




(f)    Notwithstanding anything to the contrary contained herein, and without
limiting any Transfers or rights under Section 5.2.10(g) hereof, Lender agrees
that it shall not unreasonably withhold, condition or delay its consent to a
Transfer (or to an unlimited number of Transfers) of both Properties
simultaneously by the Borrowers (or the then owner(s) of the Properties),
provided that all of the following terms and conditions are satisfied: (i) the
Borrowers (or the then owner(s) of the Properties) shall have given at least
thirty (30) days prior written notice to Lender of the proposed Transfer and the
proposed Transfer shall not be effective earlier than the date that is twelve
(12) months after the first Payment Date; (ii) no Default, Event of Default,
Mezzanine Default or Mezzanine Event of Default shall have occurred or be
continuing; (iii) the proposed transferee(s) of the Properties shall have
executed and delivered an express assumption of this Agreement, the Notes, the
Mortgage and the other Loan Documents, subject to the provisions of Section 9.4
hereof; (iv) payment of all of fees and expenses incurred in connection with
such Transfer, including the cost of any third party reports, legal fees and
expenses, Rating Agency fees and expenses or required legal opinions; (v)
payment of a non-refundable $5,000 application fee and an assumption fee equal
to one quarter of one percent (0.25%) of the Outstanding Principal Balance with
respect to the initial Transfer and one half of one percent (0.50%) of the
Outstanding Principal Balance with respect to each Transfer thereafter; (vi) the
delivery of an Additional Insolvency Opinion reflecting the proposed Transfer
reasonably satisfactory in form and substance to Lender; (vii) the proposed
transferee(s) compliance with the representations and covenants set forth in
Section 4.1.30 and Section 5.2.9 hereof; (viii) the delivery of evidence
satisfactory to Lender that the single purpose nature and bankruptcy remoteness
of the proposed transferee(s), and its(their) shareholders, partners or members,
as the case may be, following such Transfer is in accordance with the then
current standards of Lender and the Rating Agencies; (ix) prior to any release
of any Guarantor, a substitute guarantor acceptable to Lender in its discretion
shall have assumed the Guaranty, the Environmental Indemnity and the Operating
Partnership’s obligations under the Master Leases and the Parking Easement, or
executed a replacement guaranty, environmental indemnity and Master Leases
reasonably satisfactory to Lender; (x) Lender shall have received confirmation
in writing from the Rating Agencies to the effect that such Transfer will not
result in a re-qualification, reduction or withdrawal of the then current
ratings assigned to the Securities or any class thereof in any applicable
Securitization; (xi) the satisfaction of all of the conditions set forth in
Section 5.2.10(f) of the Mezzanine Loan Agreement; and (xii) the satisfaction of
such other conditions as Lender shall determine in its reasonable discretion to
be in the interest of Lender, including the creditworthiness, reputation and
qualifications of the transferee(s) with respect to the Loan and the Properties.
(g)    A Transfer that occurs by inheritance, devise or bequest or by operation
of law upon the death or disability of a natural Person who holds a direct or
indirect interest in any Borrower, and a Transfer by a natural Person of direct
or indirect interests in either Borrower for estate planning purposes, shall not
require the consent of Lender and no transfer fee shall be payable in connection
therewith, provided, however, that, in each case, such Transfer is to a
non-minor member of the immediate family of the holder of such interest, or a
trust established for the benefit of a member of the immediate family of the
holder of such interest, and provided further that, in each such case, each of
the following transfer conditions are satisfied:

70

--------------------------------------------------------------------------------




(i)    no Event of Default or Mezzanine Event of Default shall have occurred and
remain uncured;
(ii)    Borrowers shall give Lender notice of such Transfer together with copies
of all instruments effecting such Transfer not less than ten (10) days prior to
the date of such Transfer, or if any such Transfer or series of Transfers shall
result in any Person that does not own more than a twenty percent (20%) direct
or indirect interest in either Borrower as of the date hereof owning more than a
twenty percent (20%) direct or indirect interest in either Borrower, Borrowers
shall give Lender thirty (30) days prior written notice of such Transfer and
Lender shall have an opportunity to perform its customary credit and background
searches with respect to such transferee, except in the case of the death or
disability of an interest holder, in which event Borrowers shall give Lender
notice of such Transfer within ten (10) Business Days after such Transfer;
(iii)    no such Transfer of interest shall result in a change of Control of
either Borrower (or its managing member/general partner) or the day-to-day
operations of any Property, or, if such Transfer would result in a change of
Control of either Borrower (or its managing member/general partner) or the
day-to-day operations of any Property, as a result of the death or disability of
an interest holder that is a natural Person, Lender shall have approved in good
faith the Person that will Control either Borrower and/or the day-to-day
operations of the applicable Property;
(iv)    the legal and financial structure of each Borrower and its shareholders,
partners or members, and the single purpose nature and bankruptcy remoteness of
either Borrower and its shareholders, partners or members, after such Transfer
shall satisfy Lender’s then current applicable underwriting criteria and
requirements;
(v)    if, after taking into account any prior Transfers pursuant to this
Section 5.2.10(g), whether to the proposed transferee or otherwise, such
Transfer (or series of Transfers) shall result in (A) the proposed transferee,
together with all members of his/her immediate family or any Affiliates thereof,
owning in the aggregate (directly, indirectly or beneficially) more than
forty-nine percent (49%) of the interests in either Borrower (or any entity
directly or indirectly holding an interest in either Borrower), or (B) a
Transfer in the aggregate of more than forty-nine percent (49%) of the interests
in either Borrower as of the date hereof, Borrowers shall deliver to Lender, (x)
a non-consolidation opinion reasonable satisfactory to Lender, and (y) at the
request of Lender, written confirmations from the Rating Agencies that such
Transfer or series of Transfers will not result in a qualification, downgrade or
withdrawal of the then applicable ratings of the Securities; and
(vi)    Borrowers shall pay all fees and expenses incurred by Lender in
connection with such Transfer, including the cost of any third party reports,
legal fees and expenses, Rating Agency fees and expenses and required legal
opinions.

71

--------------------------------------------------------------------------------




(h)    Notwithstanding anything to the contrary contained herein, Operating
Partnership, or its upstream Affiliates, shall have the right to, and may,
pledge, without Lender’s consent, its indirect equity interests in Borrowers,
other than any direct interests in Borrowers or Mezzanine Borrowers, to secure
(i) a loan facility or loan facilities to Operating Partnership or its upstream
Affiliates, other than Borrowers or Mezzanine Borrowers, from a group of lenders
for which Credit Suisse acting through its New York branch will act as initial
administrative and collateral agent, and (ii) related hedging arrangements in
connection therewith without Lender’s consent; provided, however, that in either
case, Operating Partnership or its upstream Affiliates (other than Borrowers or
Mezzanine Borrowers) pledges, directly or indirectly, its equity interests in
substantially all of the property owning subsidiaries in which Operating
Partnership holds a direct or indirect interest, and provided further that any
enforcement action taken pursuant to such pledge shall constitute a Transfer
that is prohibited pursuant to the terms of this Section 5.2.10 and the holder
of such pledge shall be required to comply with all of the applicable provisions
of this Section 5.2.10.
(i)    Notwithstanding anything to the contrary contained herein, Lender agrees
that it shall not unreasonably withhold, condition or delay its consent to (a)
the encumbrance of the Tower Parcel with off-site parking covenants in favor of
the City of Los Angeles pursuant to Los Angeles Municipal Code Section 12.26.E.5
for up to 365 parking spaces relating to off-street automobile parking spaces
required by the City of Los Angeles for the existing building located at 444
South Flower Street, Los Angeles, California, to which Lender will subordinate
the lien of the Mortgage provided that Borrowers have obtained and delivered to
Lender an updated Final Certificate of Occupancy for the Tower Parcel (or
equivalent official documentation) from the City of Los Angeles that reflects
the continuing compliance of the Tower (taking into account such additional
parking covenants) with the Final Certificate of Occupancy for the Tower Parcel,
all applicable ordinances, regulations, and policies of the City of Los Angeles
subject only to the continuing maintenance of that certain covenant and
agreement in favor of the City of Los Angeles recorded as document number
91-890489 in the Official Records of Los Angeles County; and (b) the encumbrance
of the Garage with additional off-site parking covenants in favor of the City of
Los Angeles pursuant to Los Angeles Municipal Code Section 12.26.E.5 for
additional off-street automobile parking spaces required by the City of Los
Angeles for existing buildings, to which Lender will subordinate the lien of the
Mortgage provided that such covenants and any related agreements are in form and
substance reasonably acceptable to Lender and further provided that no such
covenants or agreements shall result in (i) a violation of any License for the
Garage, (ii) a breach of the terms of any Lease at the Tower Parcel, (iii) the
impairment of, or interference with, any obligation under any Lease at the Tower
Parcel to provide parking at the Garage or (iv) a material adverse effect on
Borrowers’ financial condition or the value of the Properties.
5.2.11    Parking Easement. Tower Borrower shall not (a) waive any material
obligation of Easement Grantor under the Parking Easement, (b) waive, excuse,
condone or in any way release or discharge Easement Grantor of or from Easement
Grantor’s material obligations, covenants and/or conditions under the Parking
Easement, (c) extend or shorten any period for the exercise of any rights by
Easement Grantor, (d) agree to materially increase Tower Borrower’s obligations
or reduce Tower Borrower’s benefits under the Parking Easement, or (e) otherwise
modify or amend in any material fashion the Parking Easement, without, in each
case,

72

--------------------------------------------------------------------------------




the prior written consent of Lender, which consent shall not be unreasonably
withheld, conditioned or delayed; provided, however, Lender shall under no
circumstances be required to approve any waiver, release, discharge,
modification or amendment that materially and adversely affects the rights and
benefits afforded to the Tower Parcel, the Garage, either of the Borrowers
and/or Lender under the Parking Easement, including specifically, any provision
materially impairing adequate utility service, parking and/or free, unimpeded
and unencumbered access for pedestrian and vehicular ingress and egress onto
adjacent public roads, or any necessary cross-easements or reciprocal easement
agreements for utilities, access, use, driveways, drainage flows, storm and
sanitary sewers and/or other customary purposes granted under the Parking
Easement.
5.2.12    Master Tower Lease. Notwithstanding anything to the contrary contained
herein, Borrowers shall give to Lender copies of all notices given to either
Borrower or received by either Borrower with respect to the Master Tower Lease.
Borrowers shall not (i) waive any rights under the Master Tower Lease, (ii)
modify the Rent or other amounts payable under the Master Tower Lease (except as
specifically provided in Section 3.1.21 hereof), or extend any period for the
payment of rent or other amounts under the Master Tower Lease, or (iii)
terminate, cancel, accept a surrender of or otherwise amend or modify the Master
Tower Lease, except as specifically provided in Section 3.1.21 hereof, without,
in each case, the prior written consent of Lender, which consent may be granted
or withheld by Lender in Lender’s sole and absolute discretion.
5.2.13    Master Garage Lease. Notwithstanding anything to the contrary
contained herein, Borrowers shall give to Lender copies of all notices given to
either Borrower or received by either Borrower with respect to the Master Garage
Lease. Borrowers shall not (i) waive any rights under the Master Garage Lease,
(ii) modify the Rent or other amounts payable under the Master Garage Lease
(except as specifically provided in Section 3.1.22 hereof), or extend any period
for the payment of rent or other amounts under the Master Garage Lease, or (iii)
terminate, cancel, accept a surrender of or otherwise amend or modify the Master
Garage Lease, except as specifically provided in Section 3.1.22 hereof, without,
in each case, the prior written consent of Lender, which consent may be granted
or withheld by Lender in Lender’s sole and absolute discretion.
ARTICLE 6
INSURANCE; CASUALTY; CONDEMNATION
Section 6.1    Insurance.
6.1.1    Borrowers shall obtain and maintain, or cause to be maintained,
insurance for each Borrower and each Property providing at least the following
coverages:
(i)    comprehensive all risk insurance on the Improvements and the Personal
Property, including contingent liability from Operation of Building Laws,
covering Reduction In Value, Demolition Costs and Increased Cost of Construction
Endorsements, in each case (A) in an amount equal to one hundred percent (100%)
of the

73

--------------------------------------------------------------------------------




“Full Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation, but the amount shall in
no event be less than the Aggregate Outstanding Principal Balance; (B)
containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; and (C) providing for no
deductible in excess of One Hundred Thousand and No/100 Dollars ($100,000.00)
for all such insurance coverage. In addition, Borrowers shall obtain: (x) if any
portion of the Improvements is currently, or at any time in the future, located
in a federally designated “special flood hazard area”, flood hazard insurance
for such Property in an amount equal to the Aggregate Outstanding Principal
Balance or such other amount as Lender shall require; (y) earthquake insurance
(with a deductible of no more than five percent (5%) of the appraised value of
the applicable Property), in amounts and in form and substance satisfactory to
Lender in the event the applicable Property is located in an area with a high
degree of seismic activity, and (z) coastal windstorm insurance in amounts and
in form and substance satisfactory to Lender in the event such Property is
located in any coastal region, provided that the insurance pursuant to the
preceding clauses (x), (y) and (z) shall be on terms consistent with the
comprehensive all risk insurance policy required under this Subsection (i);
(ii)    commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverage against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about any Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000) in the aggregate and One Million and No/100 Dollars ($1,000,000)
per occurrence (and, if on a blanket policy, containing an “Aggregate Per
Location” endorsement); (B) to continue at not less than the aforesaid limit
until required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (C) to cover at least the
following hazards: (1) premises and operations; (2) products and completed
operations on an “if any” basis; (3) independent contractors; (4) blanket
contractual liability for all legal contracts; and (5) contractual liability
covering the indemnities contained in Article 8 of the Mortgage to the extent
the same is available;
(iii)    rental loss and/or business income interruption insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in Subsection (i) above; (C) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and Personal Property on the applicable Property has been
repaired, the continued loss of income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the applicable Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period; and (D) in an amount
equal to one hundred percent (100%) of the sum of the projected Gross Income
from Operations and the Vacant Space Rent with respect to the applicable
Property for a period of eighteen (18) months based on the actual loss sustained
from the date of such

74

--------------------------------------------------------------------------------




Casualty (assuming such Casualty had not occurred) and notwithstanding that the
policy may expire at the end of such period. The amount of such business income
insurance shall be determined prior to the date hereof and at least once each
year thereafter based on the Borrowers’ reasonable estimate of the gross income
from the applicable Property and the Vacant Space Rent, if any, for the
succeeding thirty (30) month period. Notwithstanding anything to the contrary in
Section 2.7 hereof, all proceeds payable to Lender pursuant to this Subsection
(iii) shall be held by Lender and shall be applied at Lender’s discretion to (I)
the Debt, or (II) Operating Expenses approved by Lender in its discretion;
provided, however, that nothing herein contained shall be deemed to relieve
Borrowers of their obligations to pay the Debt, except to the extent such
amounts are actually paid out of the proceeds of such business income insurance;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements on any Property, and
only if the property coverage form does not otherwise apply, (A) owner’s
contingent or protective liability insurance covering claims not covered by or
under the terms or provisions of the above mentioned commercial general
liability insurance policy; and (B) the insurance provided for in Subsection (i)
above written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
Subsection (i) above, (3) including permission to occupy the applicable
Property, and (4) with an agreed amount endorsement waiving co-insurance
provisions;
(v)    if either Property includes commercial property, worker’s compensation
insurance with respect to any employees of either Borrower, as required by any
Governmental Authority or Legal Requirement;
(vi)    comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under Subsection (i) above;
(vii)    umbrella liability insurance in an amount not less than One Hundred
Million and No/100 Dollars ($100,000,000.00) per occurrence on terms consistent
with the commercial general liability insurance policy required under Subsection
(ii) above;
(viii)    motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence,
including umbrella coverage, of Five Million and No/100 Dollars ($5,000,000.00);
(ix)    if either Property is or becomes a legal “non-conforming” use, ordinance
or law coverage and insurance coverage to compensate for the cost of demolition
or rebuilding of the undamaged portion of such Property along with any reduced
value and the increased cost of construction in amounts as requested by Lender;
(x)    the commercial property and business income insurance required under
Sections 6.1(a)(i) and (iii) above shall cover perils of terrorism and acts of

75

--------------------------------------------------------------------------------




terrorism (whether caused by a foreign or domestic source) and each Borrower
shall maintain commercial property and business income insurance for loss
resulting from perils and acts of terrorism on terms consistent with those
required under Sections 6.1(a)(i) and (iii) above at all times during the term
of the Loan; provided, however, Borrowers shall not be required to incur a cost
for such terrorism coverage that is in excess of one hundred and fifty percent
(150%) of all other insurance coverage required pursuant to this Section 6.1(a)
(the “Terrorism Insurance Cap”) for the immediately preceding annual policy
period. In the event that the annual premium for terrorism coverage in an amount
equal to the "Full Replacement Cost" coverage exceeds the Terrorism Insurance
Cap, Borrowers shall be required to maintain as much terrorism coverage as is
available for a premium equal to the Terrorism Insurance Cap; and
(xi)    upon sixty (60) days’ notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for properties similar to the Properties located in or around the region
in which the Properties are located.
(b)    All insurance provided for in Section 6.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by a syndicate of not less than five (5) financially sound and
responsible insurance companies authorized to do business in the State, of which
either (i) one hundred percent (100%) shall have a claims paying ability rating
of “A” or better (and the equivalent thereof) by at least two (2) of the Rating
Agencies rating the Securities (one of which must be S&P if S&P is rating the
Securities, and one of which must be Moody’s if Moody’s is rating the
Securities), or if only one Rating Agency is rating the Securities, then only by
such Rating Agency, or (ii) sixty percent (60%) shall have a claims paying
ability rating of “A” or better (and the equivalent thereof) by at least two (2)
of the Rating Agencies rating the Securities (one of which must be S&P if S&P is
rating the Securities, and one of which must be Moody’s if Moody’s is rating the
Securities), or if only one Rating Agency is rating the Securities, then only by
such Rating Agency, and the remaining forty percent (40%) of which shall have a
claims paying ability rating of “BBB-” or better (and the equivalent thereof) by
at least two (2) of the Rating Agencies rating the Securities (one of which must
be S&P if S&P is rating the Securities, and one of which must be Moody’s if
Moody’s is rating the Securities), or if only one Rating Agency is rating the
Securities, then only by such Rating Agency. The Policies described in Section
6.1(a) hereof (other than those strictly limited to liability protection) shall
designate Lender as mortgagee and loss payee. Not less than ten (10) days prior
to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by Borrowers to Lender.
(c)    The insurance coverage required under this Section 6.1 may be effected
under one or more blanket Policies covering the Properties and other property
and assets not constituting a part of the Properties; provided that any blanket
Policy shall specify, except in the

76

--------------------------------------------------------------------------------




case of general liability insurance, the portion of the total coverage of such
blanket Policy that is allocated exclusively to each Property and shall comply
in all respects with the requirements of this Section 6.1. Lender hereby
confirms that it approves (i) the terms of the existing “Property Insurance
Sharing Agreement” among Borrowers and certain of its Affiliates, and (ii) that
the Insurance Premiums are financed through one or more finance companies
(individually and/or collectively, the “Blanket Insurance Premium Financing
Arrangement”) to whom Borrower’s pay Borrowers’ allocable share of the annual
initial deposit and the monthly payments due for each blanket Policy to the
applicable finance company (with respect to each blanket Policy, such monthly
payment, together with one-twelfth (1/12th) of the allocable share of the annual
initial deposit necessary to accumulate such allocable share for such Policy at
least thirty (30) days prior to its due date, each, a “Financing Installment”).
(d)    All Policies provided for or contemplated by Section 6.1(a) hereof,
except for the Policy referenced in Section 6.1(a)(v) hereof, shall name
Borrowers as the insured and Lender (and its Affiliates) as additional insured,
as its interests may appear, and in the case of property damage, boiler and
machinery, flood and earthquake insurance, shall contain a so-called New York
standard non-contributing mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender.
(e)    All Policies provided for in Section 6.1 hereof shall contain clauses or
endorsements to the effect that:
(i)    no act or negligence of either Borrower, or anyone acting for either
Borrower, or of any tenant or other occupant, or failure to comply with the
provisions of any Policy, which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned;
(ii)    the Policies shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days’ notice
to Lender and any other party named therein as an additional insured;
(iii)    the issuers thereof shall give notice to Lender if the Policies have
not been renewed fifteen (15) days prior to its expiration; and
(iv)    Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder.
(f)    If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, without
notice to Borrowers, to take such action as Lender deems necessary to protect
its interest in the Properties, including the obtaining of such insurance
coverage as Lender deems appropriate. All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrowers to Lender upon demand and, until paid, shall
be secured by the Mortgage and shall bear interest at the Default Rate.

77

--------------------------------------------------------------------------------




Section 6.2    Casualty. If either Property shall be damaged or destroyed, in
whole or in part, by fire or other casualty (a “Casualty”), Borrowers shall (a)
give prompt notice of such damage to Lender, and (b) promptly commence and
diligently prosecute the completion of Restoration so that such Property
resembles, as nearly as possible, the condition such Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender and otherwise in accordance with Section 6.4 hereof. Borrowers shall pay
all costs of such Restoration whether or not such costs are covered by
insurance. Lender may, but shall not be obligated to, make proof of loss if not
made promptly by Borrowers. In addition, Lender may participate in any
settlement discussions with any insurance companies (and shall approve any final
settlement) with respect to any Casualty in which the Net Proceeds or the costs
of completing the Restoration are equal to or greater than Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00) and Borrowers shall deliver
to Lender all instruments required by Lender to permit such participation.
Section 6.3    Condemnation. Borrowers shall promptly give Lender notice of the
actual or threatened commencement of any proceeding in respect of any
Condemnation affecting any Property, and shall deliver to Lender copies of any
and all papers served in connection with such proceedings. Lender may
participate in any such proceedings, and Borrowers shall from time to time
deliver to Lender all instruments reasonably requested by Lender to permit such
participation. Borrowers shall, at their expense, diligently prosecute any such
proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including any transfer made in lieu of or in
anticipation of the exercise of such taking), Borrowers shall continue to
perform the Obligations at the time and in the manner provided in this Agreement
and the other Loan Documents and the Outstanding Principal Balance shall not be
reduced until any Condemnation Proceeds shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. Lender shall not be limited to the
interest paid on the Condemnation Proceeds by the applicable Governmental
Authority but shall be entitled to receive out of the Condemnation Proceeds
interest at the rate or rates provided herein or in the Notes. If any Property
or any portion thereof is taken by a Governmental Authority, Borrowers shall
promptly commence and diligently prosecute Restoration of the applicable
Property and otherwise comply with the provisions of Section 6.4 herein. If any
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Condemnation Proceeds, Lender shall have the right, whether or not
a deficiency judgment on either Note shall have been sought, recovered or
denied, to receive the Condemnation Proceeds, or a portion thereof sufficient to
pay the Debt.
Section 6.4    Restoration. The following provisions shall apply in connection
with the Restoration of either Property:
(a)    If the Net Proceeds with respect to either Property shall be less than
Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00) and the
costs of completing Restoration of such Property shall be less than Two Million
Five Hundred Thousand and No/100 Dollars ($2,500,000.00), the Net Proceeds will
be disbursed by Lender to Borrowers upon receipt, provided, that all of the
conditions set forth in Section 6.4(b)(i) hereof are met and

78

--------------------------------------------------------------------------------




Borrowers deliver to Lender a written undertaking to expeditiously commence and
to satisfactorily complete with due diligence the Restoration of such Property
in accordance with the terms of this Agreement.
(b)    If the Net Proceeds with respect to either Property are equal to or
greater Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00), or
the costs of completing Restoration of such Property is equal to or greater than
Two Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00), the Net
Proceeds will be held by Lender and Lender shall make the Net Proceeds available
for the Restoration of such Property in accordance with the provisions of this
Section 6.4. The term “Net Proceeds” for purposes of this Section 6.4 shall
mean: (i) the net amount of all insurance proceeds received by Lender pursuant
to Section 6.1 (a)(i), (iv), (vi), (ix) and (x) as a result of such damage or
destruction, after deduction of Lender’s reasonable costs and expenses
(including reasonable counsel costs and fees), if any, in collecting same
(“Insurance Proceeds”), or (ii) the net amount of any payments received from a
Governmental Authority on account of Condemnation or in any transaction or
proceeding in lieu thereof, after deduction of the reasonable costs and expenses
(including reasonable counsel costs and fees), if any, in collecting same
(“Condemnation Proceeds”), whichever the case may be.
(i)    In the event that the Net Proceeds equal or exceed Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00), the Net Proceeds shall, at
the option of Lender in its discretion, be applied to the payment of the
Obligations or applied to reimburse Borrowers for the cost of the Restoration of
the applicable Property in the manner set forth below. In the event that the Net
Proceeds are less than Two Million Five Hundred Thousand and No/100 Dollars
($2,500,000.00), the Net Proceeds shall be made available to Borrowers for the
Restoration of the applicable Property upon the approval of Lender that the
following conditions are met:
(A)    no Event of Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
applicable Property has been damaged, destroyed or rendered unusable as a result
of such Casualty, or (2) in the event the Net Proceeds are Condemnation
Proceeds, less than fifteen percent (15%) of the land constituting the
applicable Property is taken, and such land is located along the perimeter or
periphery of such Property, and no portion of the related Improvements is
located on such land;
(C)    Leases demising in the aggregate a percentage amount equal to or greater
than ninety percent (90%) of the total rentable space in the applicable Property
which has been demised under executed and delivered Leases in effect as of the
date of the occurrence of such Casualty or

79

--------------------------------------------------------------------------------




Condemnation, whichever the case may be, shall remain in full force and effect
during and after completion of the Restoration, notwithstanding the occurrence
of any such Casualty or Condemnation, whichever the case may be, and will make
all necessary repairs and restorations thereto at their sole cost and expense;
(D)    Borrowers shall commence the Restoration as soon as reasonably
practicable (but in no event later than ninety (90) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;
(E)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Notes, which will be
incurred with respect to the Properties as a result of the occurrence of any
such Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in Section
6.1(a)(iii) hereof, if applicable, or (3) by other funds of Borrowers;
(F)    Lender shall be satisfied that the Restoration of such Property will be
completed on or before the earliest to occur of (1) six (6) months prior to the
Maturity Date, (2) the earliest date required for such completion under the
terms of any Leases, (3) such time as may be required under applicable Legal
Requirements, or (4) the expiration of the insurance coverage referred to in
Section 6.1(a)(iii) hereof;
(G)    such Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
(H)    the Restoration of such Property shall be done and completed Borrowers in
an expeditious and diligent fashion and in compliance with all applicable Legal
Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in a
material loss of access to any portion of such Property or the related
Improvements;
(J)    the Debt Service Coverage Ratio for the next twelve (12) full calendar
months, after giving effect to the Restoration, shall be equal to or greater
than 1.20:1.00;
(K)    the Loan-to-Value Ratio after giving effect to Restoration, shall be
equal to or less than seventy five percent (75%);
(L)    Borrowers shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrowers’ architect or engineer stating
the entire cost of completing the Restoration of such Property, which budget
shall be acceptable to Lender; and

80

--------------------------------------------------------------------------------




(M)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrowers with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration of such Property.
(ii)    The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 6.4(b), shall constitute additional security for the Debt and
the Other Obligations. The Net Proceeds shall be disbursed by Lender to, or as
directed by, Borrowers from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all materials installed
and work and labor performed (except to the extent that they are to be paid for
out of the requested disbursement) in connection with the Restoration have been
paid for in full, and (B) there exist no notices of pendency, stop orders,
mechanics’ or materialmans’ liens or notices of intention to file same, or any
other liens or encumbrances of any nature whatsoever on the affected Property
which have not either been fully bonded to the satisfaction of Lender and
discharged of record or in the alternative fully insured to the satisfaction of
Lender by the Title Company.
(iii)    All plans and specifications required in connection with Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with such
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in such Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and acceptance by Lender and the
Casualty Consultant. All costs and expenses incurred by Lender in connection
with making the Net Proceeds available for the Restoration, including reasonable
counsel fees and disbursements and the Casualty Consultant’s fees, shall be paid
by Borrowers.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrowers
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that Restoration has been completed in accordance with the provisions
of this Section 6.4(b) and that all approvals necessary for the re-occupancy and
use of such Property have been obtained from all appropriate Governmental
Authorities, and Lender receives evidence satisfactory to Lender that the costs
of the Restoration have been paid in full or will be paid in full out of the
Casualty Retainage; provided, however, that Lender will release the portion of
the Casualty Retainage being held with respect to any

81

--------------------------------------------------------------------------------




contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the Title Company issuing the Title Insurance Policy,
and Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the lien of the related Mortgage and evidence of payment
of any premium payable for such endorsement. If required by Lender, the release
of any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrowers shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and the Other Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration of the applicable Property
has been completed in accordance with the provisions of this Section 6.4(b), and
the receipt by Lender of evidence satisfactory to Lender that all costs incurred
in connection with the Restoration have been paid in full, shall be remitted by
Lender (I) to the Mezzanine Cash Management Account, or (II) if the Mezzanine
Loan has been paid in full, provided no Event of Default shall have occurred and
shall be continuing, to Borrowers.
(c)    All Net Proceeds not required pursuant to the terms of this Agreement (i)
to be made available for Restoration, or (ii) to be returned to a Borrower as
excess Net Proceeds pursuant to Section 6.4(b)(vii) hereof, may be retained and
applied by Lender in accordance with Section 2.4.2 hereof toward reduction of
the Debt whether or not then due and payable in such order, priority and
proportions as Lender in its discretion shall deem proper, or, in Lender’s
discretion, the same may be paid, (A) if the Mezzanine Loan is outstanding, to
the Mezzanine Cash Management Account, or (B) if the Mezzanine Loan has been
paid in full, to Borrowers either in whole or in part, for such purposes as
Lender shall approve in its discretion. No prepayment charge shall be payable by
Borrowers by reason of a Casualty or Condemnation so

82

--------------------------------------------------------------------------------




long as no Event of Default has occurred and is continuing prior to such
Casualty or Condemnation.
(d)    In the event of foreclosure of the Mortgage, or other transfer of title
to any Property or Properties in extinguishment in whole or in part of the Debt,
all right, title and interest of Borrowers in and to the Policies that are not
blanket Policies then in force concerning such Property or Properties and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.
ARTICLE 7
RESERVE FUNDS
Section 7.1    Required Repair Funds.
7.1.1    Deposits. On the Closing Date, Borrowers shall deposit with Lender the
amount set forth on Schedule II attached hereto and made a part hereof, to
perform the Required Repairs multiplied by one hundred twenty-five percent
(125%). Amounts so deposited with Lender shall be held by Lender in accordance
with Section 7.6 hereof. Amounts so deposited shall hereinafter be referred to
as Borrowers’ “Required Repair Funds” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Required Repair Account”.
Borrowers shall perform the repairs at the Properties as more particularly set
forth on Schedule II hereto (such repairs hereinafter collectively referred to
as “Required Repairs”). Borrowers shall complete the Required Repairs on or
before the required deadline for each repair as set forth on Schedule II. It
shall be an Event of Default under this Agreement if (a) Borrowers do not
complete the Required Repairs by the required deadline for each repair as set
forth on Schedule II (except for postponement of such deadlines as a result of
Unavoidable Delays), or (b) Borrowers do not satisfy each condition contained in
Section 7.1.2 hereof. Upon the occurrence of such an Event of Default, Lender,
at its option, may withdraw all Required Repair Funds from the Required Repair
Account and Lender may apply such funds either to completion of the Required
Repairs or toward payment of the Debt in such order, proportion and priority as
Lender may determine. Lender’s right to withdraw and apply Required Repair Funds
shall be in addition to all other rights and remedies provided to Lender under
this Agreement and the other Loan Documents.
7.1.2    Release of Required Repair Funds. (a) Lender shall disburse to
Borrowers the Required Repair Funds from the Required Repair Account from time
to time, but not more frequently than once in any thirty (30) day period, upon
satisfaction by Borrowers of each of the following conditions with respect to
each disbursement: (i) Borrowers shall submit a written request for payment to
Lender (with a copy to the Title Company) at least thirty (30) days prior to the
date on which Borrowers request such payment be made, which request specifies
the Required Repairs to be paid, (ii) on the date such request is received by
Lender and on the date such payment is to be made, no Event of Default shall
exist and remain uncured, (iii) Lender shall have received an Officer’s
Certificate for each Borrower (A) stating that all Required Repairs to be funded
by the requested disbursement have been completed in a good and

83

--------------------------------------------------------------------------------




workmanlike manner and in accordance with all applicable federal, state and
local laws, rules and regulations, such Officer’s Certificate to be accompanied
by a copy of any license, permit or other approval by any Governmental Authority
required to commence and/or complete the Required Repairs and not previously
delivered to Lender, (B) identifying each Person that supplied materials or
labor in connection with the Required Repairs to be funded by the requested
disbursement, and (C) stating that each such Person has been paid in full or
will be paid in full upon such disbursement, for work completed and/or materials
furnished to date, such Officer’s Certificate to be accompanied by lien waivers
or other evidence of payment satisfactory to Lender and the Title Company, (iv)
Lender shall have received a title search indicating that the Properties are
free from all liens, claims and other encumbrances not previously approved by
Lender, and (v) Lender shall have received such other evidence as Lender shall
reasonably request that the Required Repairs to be funded by the requested
disbursement have been completed and are paid for or will be paid upon such
disbursement to Borrowers. Lender shall not be required to make disbursements
from the Required Repair Account unless such requested disbursement is in an
amount greater than $5,000.00 (or a lesser amount if the total amount in the
Required Repair Account is less than $5,000.00, in which case only one
disbursement of the amount remaining in the account shall be made) and such
disbursement shall be made only upon satisfaction of each condition contained in
this Section 7.1.2.
(b)    Nothing in this Section 7.1.2 shall (i) make Lender responsible for
performing or completing any Required Repairs; (ii) require Lender to expend
funds in addition to the Required Repairs Funds to complete any Required
Repairs; (iii) obligate Lender to proceed with any Required Repairs; or (iv)
obligate Lender to demand from Borrowers additional sums to complete any
Required Repairs.
(c)    Borrowers shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect or inspector) or third parties to enter
onto the Properties during normal business hours (subject to the rights of
tenants under their Leases) to inspect the progress of any Required Repairs and
all materials being used in connection therewith and to examine all plans and
shop drawings relating to such Required Repairs. Borrowers shall cause all
contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other Persons described above in connection with
inspections described in this Section 7.1.2(c).
(d)    If a disbursement will exceed $50,000.00, Lender may require an
inspection of the applicable Property or Properties at Borrowers’ expense prior
to making a disbursement of Required Repairs Funds in order to verify completion
of the Required Repairs for which reimbursement is sought. Lender may require
that such inspection be conducted by an appropriate independent qualified
professional selected by Lender and may require a certificate of completion by
an independent qualified professional architect acceptable to Lender prior to
the disbursement of Required Repairs Funds. Borrowers shall pay the expense of
the inspection as required hereunder, whether such inspection is conducted by
Lender or by an independent qualified professional architect.
(e)    In addition to any insurance required under the Loan Documents, Borrowers
shall provide or cause to be provided worker’s compensation insurance, builder’s
risk,

84

--------------------------------------------------------------------------------




and public liability insurance and other insurance to the extent required under
applicable law in connection with the Required Repairs. All such policies shall
be in form and amount reasonably satisfactory to Lender.
7.1.3    Balance in Required Repair Account. The insufficiency of any balance in
the Required Repair Account shall not relieve Borrowers from their obligation to
perform the Required Repairs in a good and workmanlike manner and in accordance
with all Legal Requirements.
Section 7.2    Tax and Insurance Escrow Funds. Borrowers shall pay to Lender
(i)(A) on the Closing Date, an amount equal to $2,029,336.48 and (i)(B) on each
Payment Date, one-twelfth of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
delinquency date, and (ii)(A) on the Closing Date, an amount equal to
$288,259.50 (the “Initial Blanket Insurance Premium Installment”) and (ii)(B)
for so long as the applicable Blanket Insurance Premium Financing Arrangement
remains in full force and effect, on each Payment Date, the Financing
Installment for the next occurring payment under the applicable Blanket
Insurance Premium Financing Arrangement and/or (ii)(C) with respect to any
Insurance Premiums not covered by a Blanket Insurance Premium Financing
Arrangement, on each Payment Date, one-twelfth (1/12th) of such Insurance
Premiums that Lender estimates will be payable for the renewal of the coverage
afforded by the Policies for an annual period upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies (said
amounts in the preceding clauses (i) and (ii) being hereinafter called the “Tax
and Insurance Escrow Funds”). Such amounts will be transferred by Lender to an
account held by Lender (the “Tax and Insurance Escrow Account”). The Tax and
Insurance Escrow Funds and the Monthly Interest Payment shall be added together
and shall be paid as an aggregate sum by Borrowers to Lender. Provided no Event
of Default shall exist, Lender will apply the Tax and Insurance Escrow Funds to
payments of Taxes and Insurance Premiums required to be made by Borrowers
pursuant to Sections 5.1.2 and 6.1 hereof and under the Mortgage and/or to
payments due to the applicable finance company under the applicable Blanket
Insurance Premium Financing Arrangement, as applicable. In making any payment
relating to the Tax and Insurance Escrow Funds, Lender may do so according to
any bill, statement or estimate procured from the appropriate public office
(with respect to Taxes) or insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof. If the amount of the Tax and Insurance Escrow Funds shall
exceed the amounts due for Taxes and Insurance Premiums pursuant to Sections
5.1.2 and 6.1 hereof, Lender shall credit such excess against future payments to
be made to the Tax and Insurance Escrow Funds. Any amount remaining in the Tax
and Insurance Escrow Funds after the Debt has been paid in full shall be
transferred to the Mezzanine Cash Management Account or, if the Mezzanine Loan
has been paid in full, returned to Borrowers. In allocating such excess, Lender
may deal with the Person shown on the records of Lender to be the owner of the
applicable Property and/or Properties. If at any time Lender determines that the
Tax and Insurance Escrow Funds are not or will not be sufficient to pay the
items set forth in clauses (i) and (ii) above, Lender shall notify Borrowers of
such determination and Borrowers shall increase their monthly payments to Lender
by the amount that

85

--------------------------------------------------------------------------------




Lender estimates is sufficient to make up the deficiency at least thirty (30)
days prior to delinquency of the Taxes and/or expiration of the Policies, as the
case may be. All earnings of interest on the Tax and Insurance Escrow Funds
shall become part of the Tax and Insurance Escrow Funds and shall be disbursed
in accordance with this Section 7.2. If Lender so elects at any time, Borrowers
shall provide, at Borrowers’ expense, a tax service contract for the term of the
Loan issued by a tax reporting agency acceptable to Lender. If Lender does not
so elect, Borrowers shall reimburse Lender for the cost of making annual tax
searches throughout the term of the Loan.
Section 7.3    Intentionally Omitted.
Section 7.4    Rollover Reserve.
7.4.1    Deposits to Rollover Reserve Funds.
(a)    On the Closing Date, Borrowers shall deposit with Lender the amount of
$4,000,000.00 to pay for Approved Leasing Expenses incurred by Borrowers after
the date hereof. On each Payment Date Borrowers shall pay to Lender the sum of
$171,000.00, which amounts shall be deposited with and held by Lender for
Approved Leasing Expenses incurred following the date hereof. Notwithstanding
the foregoing, during any period in which the total deposits of Rollover Reserve
Funds equal or exceed $4,000,000.00, Borrowers shall not be required to make any
further deposits to the Rollover Reserve Funds. In the event the balance of the
Rollover Escrow Fund shall thereafter be reduced to less than $4,000,000.00,
Borrowers shall again deposit with Lender, commencing on the next Monthly
Payment Date, the monthly amount set forth above until the total amount of the
Rollover Reserve Funds on deposit with Lender shall equal $4,000,000.00. In
addition, notwithstanding any limitations on the amount to be deposited in the
Rollover Reserve Funds, Borrowers shall pay to Lender for deposit with Lender
those additional funds described in Section 7.4.1(b) hereof. All such amounts so
deposited shall hereinafter be referred to as the “Rollover Reserve Funds” and
the account in which such amounts are held shall hereinafter be referred to as
the “Rollover Reserve Account”.
(b)    In addition to the required deposits set forth in Section 7.4.1(a) above,
the following items shall be deposited into the Rollover Reserve Account and
held as Rollover Reserve Funds, which Rollover Reserve Funds shall be held by
Lender and disbursed only in accordance with Section 7.4.2 below. Each Borrower
shall advise Lender at the time of receipt thereof of the nature of such receipt
so that Lender shall have sufficient time to instruct the Deposit Bank to
deposit and hold such amounts in the Rollover Reserve Account pursuant to the
Cash Management Agreement:
(i)    All sums paid with respect to (A) a modification of any Lease or
otherwise paid in connection with such Borrower taking any action under any
Lease (e.g., granting a consent) or waiving any provision thereof, (B) any
settlement of claims of such Borrower against third parties in connection with
any Lease; (C) any rejection, termination, surrender or cancellation of any
Lease (including in any bankruptcy case) or any lease buy-out or surrender
payment from any tenant (including any payment relating to unamortized tenant
improvements and/or leasing commissions) (collectively “Lease

86

--------------------------------------------------------------------------------




Termination Payments”), and/or (D) any sum received from any tenant to obtain a
consent to an assignment or sublet or otherwise, or any holdover rents or use
and occupancy fees from any tenant or former tenant (to the extent not being
paid for use and occupancy or holdover rent); and
(ii)    Any other extraordinary event pursuant to which such Borrower receives
payments or income (in whatever form) derived from or generated by the use,
ownership or operation of a Property or Properties not otherwise covered by this
Agreement or the Cash Management Agreement.
7.4.2    Withdrawal of Rollover Reserve Funds. (a) Provided that no Event of
Default shall exist and remain uncured, Lender shall make disbursements from the
Rollover Reserve Funds for Approved Leasing Expenses incurred by Borrowers, as
requested in writing by Borrowers, for the Tower Parcel other than the Gas
Company Space (or, if no Gas Company Reserve Funds are on deposit with Lender,
for the Gas Company Space) as requested, in writing by Borrowers on a monthly
basis in increments of no less than $25,000.00, within five (5) Business Days
after delivery by Borrowers of Lender’s standard form of draw request
accompanied by: (a) copies of invoices for the amounts requested for tenant
improvements and leasing commissions and with respect to Approved Leasing
Expenses under new Leases or Lease renewals or modifications, the newly executed
Lease or the newly executed Lease extension, renewal, or modification, (b) an
Officer’s Certificate for each Borrower (i) stating that the items to be funded
by the requested disbursement are Approved Leasing Expenses, and a description
thereof, (ii) stating that all tenant improvements at the applicable Property to
be funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
(iii) identifying each Person that supplied materials or labor in connection
with the tenant improvements to be funded by the requested disbursement or the
broker entitled to the leasing commissions, (iv) stating that each such Person
has been paid in full or will be paid in full upon such disbursement for work or
services completed and/or materials furnished, (v) stating that the Approved
Leasing Expenses to be funded have not been the subject of a previous
disbursement, (vi) stating that all previous disbursements of Rollover Reserve
Funds have been used to pay the previously identified Approved Leasing Expenses,
(vii) stating that all outstanding trade payables which relate to the Leases for
which Approved Leasing Expenses are then to be paid (other than those to be paid
from the requested disbursement or those constituting permitted Indebtedness
under this Agreement) have been paid in full, and (viii) stating that the
related tenant improvements have been paid in full or will be paid for in full
from the requested disbursement or a certification for leasing commission
disbursements stating that such leasing commission has been paid in full or will
be paid for in full from the requested disbursement, (c) lien waivers, if
applicable, and release or other evidence of payment satisfactory to Lender and
the Title Company from all parties furnishing materials and/or services in
connection with the requested payment, and (d) such other evidence as Lender
shall reasonably request to demonstrate that the Approved Leasing Expenses to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrowers. Any disbursement by Lender
hereunder in excess of $25,000.00 and not already paid for by Borrowers shall be
made by joint check, payable to Borrowers and the applicable contractor,
supplier, materialman, mechanic, subcontractor, broker or other party to whom
payment is due in connection with such

87

--------------------------------------------------------------------------------




disbursement. Lender may require an inspection of the applicable Property at
Borrowers’ expense prior to making a disbursement in order to verify compliance
with the requirements of this Section 7.4.2. For so long as Gas Company Reserve
Funds are on deposit with Lender, requests for disbursements to pay Approved
Leasing Expenses for the Gas Company Space shall be made from the Gas Company
Reserve Funds, and not from Rollover Reserve Funds.
Section 7.5    Gas Company Reserve Funds.
7.5.1    Deposit of Gas Company Reserve Funds. In the event that (a) Gas Company
shall not have exercised the extension option contained in the Gas Company Lease
on or prior to May 8, 2010, or (b) Gas Company vacates or gives notice of its
intent to vacate the Gas Company Space or otherwise closes its business for any
reason (other than during the period from the occurrence of a Casualty affecting
the Tower Parcel through the date the damage to the Tower Parcel from such
Casualty is restored and repaired), unless the long term unsecured debt rating
of Gas Company (or if rated higher, the long term unsecured debt rating of any
parent company of Gas Company providing a lease guaranty of the Gas Company
Lease) is “BBB” or better or Gas Company has sublet all of the Gas Company Space
for a term equal to the lesser of five (5) years or the remaining term of the
Gas Company Lease, at a Full Service Gross Rent that is not less than the Full
Service Gross Rent payable by Gas Company under the Gas Company Lease and such
sublease shall otherwise be on such terms and conditions and demised to such
subtenant or subtenants as shall be acceptable to Lender in its reasonable
discretion and otherwise in compliance with the provisions of Section 5.1.20
hereof; or (c) Gas Company is in default under the Gas Company Lease beyond any
applicable grace and cure periods, or (d) Gas Company is the subject of a
Bankruptcy Action, or (e) Gas Company (or, if a lease guaranty is provided by
Gas Company’s parent company for all of the obligations of Gas Company under the
Gas Company Lease, such parent company) fails to maintain an Investment Grade
Rating (a “Downgrade Sweep Event”) (the occurrence of any of such events
described in clauses (a), (b), (c), (d), or (e) is hereinafter referred to as an
“Gas Company Trigger Event”); then on each Payment Date following the occurrence
of any such Gas Company Trigger Event, Borrower shall deposit all Excess Cash
Flow (such funds so deposited being referred to herein as the “Gas Company
Reserve Funds”) into an account (the “Gas Company Reserve Account”) held by
Lender (it being specifically agreed and understood that Borrowers shall be
required to continue to make such deposits of Excess Cash Flow into the Gas
Company Reserve Account until a Gas Company Sweep Termination (as defined below)
occurs Notwithstanding the foregoing, in the event that the Gas Company Trigger
Event is a Downgrade Sweep Event, and no other Gas Company Trigger Event then
exists, the total amount of the deposits in the Gas Company Reserve Account
shall be limited to $30,000,000.00; provided, however, that such deposits in the
Gas Company Reserve Account shall be increased to $60,000,000.00 if the long
term unsecured debt rating of Gas Company (or, if rated higher, the long term
unsecured debt rating of any parent company of Gas Company providing a lease
guaranty of the Gas Company Lease) is less than “BB-” from (i) prior to a
Securitization, S&P and (ii) after a Securitization, any one of Moody’s, S&P,
Fitch or any other nationally-recognized statistical rating agency rating the
Securities). The Gas Company Reserve Account shall be held by Lender as
additional security for the Obligations and disbursed to Borrower in accordance
with the provisions of Section 7.5.2.

88

--------------------------------------------------------------------------------




Upon the occurrence and during the continuance of a Gas Company Trigger Event,
Borrower’s failure to deposit all Excess Cash Flow into the Gas Company Reserve
Account shall constitute an Event of Default. If at any time during the term of
the Loan after the occurrence of a Gas Company Trigger Event, a Gas Company
Sweep Termination occurs, then provided no Event of Default exists, all amounts
in the Gas Company Reserve Account will be released to Borrowers. Each
subsequent time a Gas Company Trigger Event occurs during the term of the Loan,
all Excess Cash Flow shall be deposited into the Gas Company Reserve Account as
set forth above until, if ever, a Gas Company Sweep Termination occurs. For
purposes hereof, the term “Gas Company Sweep Termination” shall mean the
occurrence of the following: (i) with respect to the Gas Company Trigger Event
described in clause (a) above, Gas Company shall have exercised its option to
extend the Gas Company Lease pursuant to and in accordance with the Gas Company
Lease. (ii) with respect to the Gas Company Trigger Event described in clause
(b) above, Borrower shall have delivered to Lender either (A) an estoppel
certificate executed by Gas Company satisfactory to Lender in its sole
discretion certifying to Lender that the Gas Company Lease is in full force and
effect, Gas Company is paying full and unabated Rent in accordance with the Gas
Company Lease, and Gas Company reoccupies the Tower Parcel for business and has
reoccupied the Tower Parcel for business for a period of not less than one (1)
year or (B) evidence satisfactory to Lender that all the Gas Company Replacement
Lease Requirements have been satisfied; (iii) with respect to the Gas Company
Trigger Event described in clause (c) above, Borrowers shall have delivered to
Lender evidence satisfactory to Lender that Gas Company is no longer in default
under the Gas Company Lease or that the Gas Company Replacement Lease
Requirements have been satisfied, or (iv) with respect to the Gas Company
Trigger Event described in clause (d) above, the Bankruptcy Action is dismissed
with prejudice or a reorganization plan satisfactory to Lender in its sole
discretion is approved by the bankruptcy court, the Gas Company Lease is assumed
as part of such reorganization plan and all defaults under the Gas Company Lease
are cured and Gas Company provides security for its obligations under the Gas
Company Lease satisfactory to Lender in its sole discretion; and (v) with
respect to the Gas Company Trigger Event described in clause (e) above, Gas
Company (or, if rated higher, the long term unsecured debt rating of any parent
company of Gas Company providing a lease guaranty of the Gas Company Lease)
achieves an Investment Grade Rating and maintains such Investment Grade Rating
for a period of not less than one (1) year, and (vi) with respect to any Gas
Company Trigger Event described in clauses (a), (b), (c), (d), or (e) above, the
Tower Parcel maintains an Underwritten Tower Debt Service Coverage Ratio of not
less than 1.20:1.0 for four consecutive calendar quarters following the
occurrence of the Gas Company Trigger Event.
7.5.2    Disbursement of Gas Company Reserve Funds. If any portion of the Gas
Company Space (or, if no Rollover Reserve Funds are on deposit with Lender, any
other portion of the Tower Parcel) is demised to a tenant approved by Lender in
its sole discretion pursuant to a Lease approved by Lender in its sole
discretion, then the funds in the Gas Company Reserve Account shall be made
available by Lender for Approved Leasing Expenses incurred by Tower Borrower
with respect to such tenant. Provided that no Event of Default shall exist and
remain uncured, Lender shall make disbursements as requested, in writing, by
Borrowers on a monthly basis in increments of no less than $50,000.00 upon
compliance by Borrowers with the conditions set forth in Section 7.4.2. In
addition, in the event that, on any Payment Date, the

89

--------------------------------------------------------------------------------




amount on deposit in the Cash Management Account, after application of funds
therein to pay the amounts set forth in Section 2.7.2(b)(i), is insufficient to
pay the Monthly Interest Payment and any other amounts then payable by Borrowers
to Lender under the Loan Documents, Lender shall have the right, but not the
obligation, in its sole discretion, to apply the Gas Company Reserve Funds to
the payments of any such amounts. For so long as Rollover Reserve Funds are on
deposit with Lender, requests for disbursements to pay Approved Leasing Expenses
for space other than the Gas Company Space shall be made as disbursements of
Rollover Reserve Funds, and not as disbursement of Gas Company Reserve Funds.
Section 7.6    Sidley Austin Reserve Funds.
7.6.1    Deposit to Sidley Austin Reserve Funds. (a) Borrowers shall deposit
with Lender on the Closing Date the sum of $500,000.00, and on each Payment Date
Borrowers shall pay to Lender the sum of $4,166.67, which amounts shall be
deposited with and held by Lender for tenant improvement obligations incurred
following the date hereof known as the “Refurbishment Allowance” as more fully
described in the Sixth Amendment of that certain Office Lease between Maguire
Thomas–Fifth & Grand, Ltd. (predecessor in interest to Tower Borrower), as
landlord, and Sidley Austin, as tenant, dated June 29, 1992, as same may have
been or may be further amended, modified or supplemented (the “Sidley Austin
Lease”), in connection with those premises demised to Sidley Austin at the Tower
Parcel. All such amounts deposited shall hereinafter be referred to as the
“Sidley Austin Reserve Funds” and the account to which such amounts are held
shall hereinafter be referred to as the “Sidley Austin Reserve Account”.
7.6.2    Withdrawal of Sidley Austin Reserve Funds. Provided that no Event of
Default shall exist and remain uncured, Lender shall make disbursements from the
Sidley Austin Reserve Account for advances made by Lender to reimburse the
tenant under the Sidley Austin Lease for the “Refurbishment Allowance” as set
forth in the Sidley Austin Lease. All such expenses shall be approved by Lender
in its sole discretion. Lender shall make disbursements as requested by
Borrowers on a monthly basis in the amount of the payment of any such
“Refurbishment Allowance” upon delivery by Borrowers of Lender’s standard form
of draw request accompanied by: (a) copies of invoices for the amounts requested
for the “Refurbishment Allowance”, (b) an Officer’s Certificate for each
Borrower (i) stating that the items to be funded by the requested disbursement
constitute an item(s) of “Refurbishment Allowance” and a description thereof,
(ii) stating that all items to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all applicable
Legal Requirements, (iii) identifying each Person that supplied materials or
labor in connection with the items to be funded by the requested disbursement,
(iv) stating that each such Person has been paid in full or will be paid in full
upon such disbursement for work or services completed and/or materials
furnished, (v) stating that the items to be funded have not been the subject of
a previous disbursement, (vi) stating that all previous disbursements of Sidley
Austin Reserve Funds have been used to pay the previously identified as
“Refurbishment Allowance”, (vii) stating that all outstanding trade payables
which relate to the “Refurbishment Allowance” are then to be paid (other than
those to be paid from the requested disbursement or those constituting permitted
Indebtedness under this Agreement) have been paid in full, and (viii) stating
that the related “Refurbishment Allowance” have been paid in full or will be
paid for in full from the requested

90

--------------------------------------------------------------------------------




disbursement, (c) lien waivers, if applicable, and release or other evidence of
payment satisfactory to Lender and the Title Company from all parties furnishing
materials and/or services in connection with the requested payment, and (d) such
other evidence as Lender shall reasonably request to demonstrate that the items
to be funded by the requested disbursement have been completed and are paid for
or will be paid upon such disbursement to Borrowers. Any disbursement by Lender
hereunder in excess of $50,000.00 and not already paid for by Borrowers shall be
made by joint check, payable to Borrowers and the applicable contractor,
supplier, materialman, mechanic, subcontractor, broker or other party to whom
payment is due in connection with such disbursement. Lender may require an
inspection of the premises demised to Sidley Austin at the Tower Parcel at
Borrowers’ expense prior to making a monthly disbursement in order to verify
completion of the improvements for which the “Refurbishment Allowance”
reimbursement is sought.
Section 7.7    Reserve Funds, Generally.
(a)    Borrowers grant to Lender a first-priority perfected security interest in
all of the Reserve Funds and any and all monies now or hereafter deposited in
each reserve account as additional security for payment and performance of the
Obligations. Until expended or applied in accordance herewith, the Reserve Funds
shall constitute additional security for the Obligations. Upon the occurrence
and during the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the reduction of the Debt in any
order in its discretion. The Reserve Funds shall not constitute trust funds and
may be commingled with other monies held by Lender.
(b)    Borrowers shall not, without obtaining the prior consent of Lender,
further pledge, assign or grant any security interest in any Reserve Funds or
the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.
(c)    The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. Provided that no Event of
Default shall have occurred and be continuing, all interest or other earnings on
any of the Reserve Funds (with the exception of the Tax and Insurance Escrow
Funds, which shall belong to Lender) shall be added to and become a part of such
Reserve Funds and shall be disbursed in the same manner as other monies
comprising such Reserve Funds. Borrowers shall have the right to direct Lender
to invest sums on deposit in the Eligible Account in Permitted Investments,
provided that (i) such investments are then regularly offered by Lender for
accounts of this size, category and type, (ii) such investments are permitted by
applicable federal, state and local rules, regulations and laws, (iii) the
maturity date of the Permitted Investment is not later than the date on which
the applicable Reserve Funds are required for payment of an obligation for which
such Reserve Funds were created, and (iv) no Event of Default shall have
occurred and be continuing. Borrower shall be responsible for payment of any
federal, state or local income or other tax applicable to the interest or income
earned on the Reserve Funds (with the exception of the Tax and Insurance Escrow
Funds). No other investments of the Reserve Funds shall be permitted

91

--------------------------------------------------------------------------------




except as set forth in this Section 7.7. Borrowers shall bear all reasonable
costs associated with the investment of the sums in the account in Permitted
Investments. Such costs shall be deducted from the income or earnings on such
investment, if any, and to the extent such income or earnings shall not be
sufficient to pay such costs, such costs shall be paid by Borrowers promptly on
demand by Lender. Lender shall have no liability for the rate of return earned
or losses incurred on the investment of the sums in Permitted Investments.
(d)    Borrowers, jointly and severally, hereby agree to indemnify Lender and
hold Lender harmless from and against any and all actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs and expenses
(including litigation costs and reasonable attorneys’ fees and expenses) arising
from or in any way connected with the Reserve Funds or the performance of the
obligations for which the Reserve Funds were established. Borrowers shall assign
to Lender all rights and claims any Borrower may have against all Persons
supplying labor, materials or other services which are to be paid from or
secured by the Reserve Funds; provided, however, that Lender may not pursue any
such right or claim unless an Event of Default has occurred and remains uncured.
ARTICLE 8
DEFAULTS
Section 8.1    Event of Default.
(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    if any portion of the Debt is not paid when due;
(ii)    subject to Borrowers’ right to contest as provided herein, if any of the
Taxes or Other Charges are not paid when the same are due and payable, unless,
with respect to the payment of Taxes (a) sums equaling the amount of the Taxes
then payable have been delivered to Lender in accordance with Section 7.2
hereof, (b) no Event of Default shall have occurred and be continuing, and (c)
there is no restriction of Lender’s release of the Tax and Insurance Escrow
Funds;
(iii)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon written request;
(iv)    if either Borrower Transfers or otherwise encumbers any portion of the
Properties without Lender’s prior written consent in violation of the provisions
of this Agreement or Article 6 of the Mortgage;
(v)    if any representation or warranty made by either Borrower herein, in any
other Loan Document or in any financial statement, or in any report, certificate
or other instrument, agreement or document prepared by either Borrower and
furnished to

92

--------------------------------------------------------------------------------




Lender shall have been false or misleading in any material respect as of the
date the representation or warranty was made;
(vi)    if either of the Borrowers, either of the Principals or any Guarantor
shall make an assignment for the benefit of creditors;
(vii)    if a receiver, liquidator or trustee shall be appointed for either of
the Borrowers, either of the Principals or any Guarantor, or if either of the
Borrowers, either of the Principals or any Guarantor shall be adjudicated
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, either of
the Borrowers, either of the Principals or any Guarantor, or if any proceeding
for the dissolution or liquidation of either of the Borrowers, either of the
Principals or any Guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by either of the Borrowers, either of the Principals or any
Guarantor, the same shall constitute an Event of Default hereunder only upon the
same not being discharged, stayed or dismissed within sixty (60) days;
(viii)    if either Borrower attempts to assign its rights under this Agreement
or any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
(ix)    if either Borrower breaches any of its respective negative covenants
contained in Section 5.2 hereof or any covenant contained in Section 4.1.30 or
Section 5.1.11 hereof;
(x)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if either Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;
(xi)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;
(xii)    if a material default by either Borrower has occurred and continues
beyond any applicable cure period under any Management Agreement (or any
Replacement Management Agreement) which default permits Manager thereunder to
terminate or cancel such Management Agreement (or such Replacement Management
Agreement);
(xiii)    if either Borrower fails to comply with the covenants as to Prescribed
Laws set forth in Section 5.1.1 hereof;

93

--------------------------------------------------------------------------------




(xiv)    if either Borrower shall continue to be in Default under any of the
Other Obligations not specified in clauses (i) through (xiii) above, for ten
(10) days after notice to Borrowers from Lender, in the case of any Default
which can be cured by the payment of a sum of money, or for thirty (30) days
after notice from Lender in the case of any other Default; provided, however,
that if such non-monetary Default is susceptible of cure but cannot reasonably
be cured within such thirty (30) day period and provided further that Borrowers
shall have commenced to cure such Default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrowers in the exercise of due diligence to cure such Default, such additional
period not to exceed sixty (60) days;
(xv)    if there shall be a default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to either of
the Borrowers or either of the Properties, or if any other such event shall
occur or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any portion of the Debt or to permit Lender to
accelerate the maturity of all or any portion of the Debt;
(xvi)    if there shall exist an event of default under either of the Master
Leases beyond any applicable notice and/or cure period contained therein, if
either of the Master Leases shall have been amended or modified without Lender’s
prior written consent, if the Master Leases shall have been terminated,
cancelled or surrendered without Lender’s prior written consent, or if the
lessee under either of the Master Leases is the subject of a Bankruptcy Action;
(xvii)    if there shall exist an event of default by Tower Borrower under the
Parking Easement beyond any applicable notice and/or cure period contained
therein, if the Parking Easement shall have been amended or modified without
Lender’s prior written consent, if the Parking Easement shall have been
terminated, cancelled or surrendered (other than by the terms of the Parking
Easement) without Lender’s prior written consent; or
(xviii)    the occurrence of any event that is expressly specified to be an
Event of Default in this Agreement or any other Loan Document.
(b)    Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrowers and in and to the Properties,
including declaring the Obligations to be immediately due and payable, and
Lender may enforce or avail itself of any or all rights or remedies provided in
the Loan Documents against Borrowers and the Properties (or any Property),
including all rights or remedies available at law or in equity; and upon the
occurrence of any Event of Default described in clauses (vi), (vii) or (viii)
above, the Debt and all Other Obligations of Borrowers hereunder and under the

94

--------------------------------------------------------------------------------




other Loan Documents shall immediately and automatically become due and payable,
without notice or demand, and Borrowers hereby expressly waive any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
Section 8.2    Remedies.
(a)    Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrowers under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrowers or at law or in equity may be
exercised by Lender at any time and from time to time, whether or not all or any
of the Debt shall be declared due and payable, and whether or not Lender shall
have commenced any foreclosure proceeding or other action for the enforcement of
its rights and remedies under any of the Loan Documents. Any such actions taken
by Lender shall be cumulative and concurrent and may be pursued independently,
singularly, successively, together or otherwise, at such time and in such order
as Lender may determine, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrowers agree
that if an Event of Default is continuing, to the extent permitted by applicable
law (i) Lender shall not be subject to any “one action” or “election of
remedies” law or rule, and (ii) all liens and other rights, remedies or
privileges provided to Lender shall remain in full force and effect until Lender
has exhausted all of its remedies against the Properties and the Mortgage has
been foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt
or the Obligations have been paid in full.
(b)    Lender shall have the right from time to time to sever the Notes and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine for purposes of evidencing and enforcing its rights and
remedies provided hereunder. Borrowers shall execute and deliver to Lender from
time to time, promptly after the request of Lender, a severance agreement and
such other documents as Lender shall request in order to effect the severance
described in the preceding sentence, all in form and substance reasonably
satisfactory to Lender. Borrowers hereby absolutely and irrevocably appoint
Lender as their true and lawful attorney, coupled with an interest, in their
name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrowers ratifying all that their said attorney
shall do by virtue thereof; provided, however, Lender shall not make or execute
any such documents under such power until three (3) days after notice has been
given to Borrowers by Lender of Lender’s intent to exercise its rights under
such power. Except as may be required in connection with a Securitization
pursuant to Section 9.1 hereof, (i) Borrowers shall not be obligated to pay any
costs or expenses incurred in connection with the preparation, execution,
recording or filing of the Severed Loan Documents, and (ii) the Severed Loan
Documents shall not contain any representations, warranties or covenants not
contained in the Loan Documents and any such representations and warranties
contained in the Severed Loan Documents will be given by Borrowers only as of
the Closing Date.

95

--------------------------------------------------------------------------------




(c)    Except as limited by applicable law, Lender shall have the right from
time to time to partially foreclose the Mortgage in any manner and for any
amounts secured by the Mortgage then due and payable as determined by Lender,
including the following circumstances: (i) in the event Borrowers default beyond
any applicable grace period in the payment of one or more scheduled payments of
principal and/or interest, Lender may foreclose the Mortgage to recover such
delinquent payments, or (ii) in the event Lender elects to accelerate less than
the entire Outstanding Principal Balance, Lender may foreclose the Mortgage to
recover so much of the Debt as Lender may accelerate and such other sums secured
by the Mortgage as Lender may elect. Notwithstanding one or more partial
foreclosures, the Properties shall remain subject to the Mortgage to secure
payment of sums secured by the Mortgage and not previously recovered.
(d)    Any amounts recovered from the Properties or any other collateral for the
Loan after an Event of Default may be applied by Lender toward the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender determines.
(e)    The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrowers pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrowers shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrowers or to impair any remedy, right or power consequent
thereon.
ARTICLE 9
SPECIAL PROVISIONS
Section 9.1    Sale of Notes and Securitization. (a) Borrowers acknowledge and
agree that Lender may sell all or any portion of the Loan and the Loan
Documents, or require Borrowers to restructure the Loan into multiple notes
(which may include component notes and/or senior and junior notes) (“Multiple
Notes”) and/or issue one or more participations therein, which restructuring may
include reallocation of principal amounts of the Loan or the restructuring of a
portion of the Loan into one or more mezzanine loans to the owners of the direct
and/or indirect equity interests in either Borrower, secured by a pledge of such
interests, or consummate one or more private or public securitizations of rated
single or multi-class securities (the “Securities”) secured by or evidencing
ownership interests in all or any portion of the Loan and the Loan Documents or
a pool of assets that includes the Loan and the Loan Documents (such sales,
participations and/or securitizations, collectively, a “Securitization”). At the
request of Lender, and to the extent not already required to be provided by
Borrowers under this Agreement, Borrowers shall use reasonable efforts to
provide information not in the possession of Lender or which may be reasonably
required by Lender in order to satisfy the market

96

--------------------------------------------------------------------------------




standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization, including to:
(i)    provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;
(ii)    assist in preparing descriptive materials for presentations to any or
all of the Rating Agencies, and work with, and if requested, supervise,
third-party service providers engaged by either of the Borrowers, either of the
Principals and their respective Affiliates to obtain, collect, and deliver
information requested or required by Lender or the Rating Agencies;
(iii)    deliver (A) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Properties, Borrowers,
Principals, Guarantor and their respective Affiliates and the Loan Documents,
and (B) revised organizational documents for each Borrower, which counsel
opinions and organizational documents shall be reasonably satisfactory to Lender
and the Rating Agencies;
(iv)    if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Properties, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies;
(v)    make such representations and warranties as of the closing date of the
Securitization with respect to the Properties, Borrowers, Principals, Guarantor
and the Loan Documents as may be reasonably requested by Lender or the Rating
Agencies and consistent with the facts covered by such representations and
warranties as they exist on the date thereof, including the representations and
warranties made in the Loan Documents;
(vi)    execute such amendments to the Loan Documents as may be requested by
Lender or the Rating Agencies to effect the Securitization and/or deliver one or
more new component notes to replace the original Notes or modify the original
Notes, this Agreement and the other Loan Documents to reflect multiple
components of the Loan (and such new notes or modified Notes shall have the same
initial weighted average coupon of the original Notes and provide for the same
total amortization payments, but each such new note or modified Notes may have
different interest rates and provide for varying amortization payments), and
modify the Cash Management Agreement with respect to the newly created
components such that the pricing and marketability of the Securities and the
size of each class of Securities and the rating assigned to each such class by
the Rating Agencies shall provide the most favorable rating levels and achieve
the optimum rating levels for the Loan; provided, however, that Borrowers shall
not be

97

--------------------------------------------------------------------------------




required to modify any of the Loan Documents if such modification or amendment
would (A) have a material adverse economic effect on Borrowers or (B) modify or
amend the Loan term, amortization or any other economic term of the Loan or
otherwise materially adversely increase the obligations or materially decrease
the rights of Borrowers under the Loan Documents, including modifying the
transfer, recourse, prepayment, events of default, or remedy provisions, or the
organizational documents of either of the Borrowers or its Affiliates;
(vii)    if requested by Lender, review any information regarding the
Properties, Borrowers, Principals, Guarantor, Manager and the Loan which is
contained in a preliminary or final private placement memorandum, prospectus,
prospectus supplement (including any amendment or supplement to either thereof),
or other disclosure document to be used by Lender or any Affiliate thereof; and
(viii)    supply to Lender such documentation, financial statements and reports
as may be in the possession or control of any Borrower or its Affiliates in form
and substance required in order to comply with any applicable securities laws.
(b)    All reasonable third party costs and expenses incurred by Borrowers or
Guarantor in connection with Borrowers complying with requests made under clause
(a) of this Section 9.1 (including the fees and expenses of the Rating Agencies)
shall be paid by Borrowers, except that Lender shall reimburse Borrowers for all
such costs and expenses in excess of $25,000.00.
(c)    Notwithstanding the provisions of Section 9.1(a) hereof to the contrary,
and without limiting the provisions of Section 9.7.1 and/or 9.7.2 hereof,
Borrowers covenant and agree that after the Closing Date and prior to a
Securitization, Lender shall have the right to establish different interest
rates and to reallocate the amortization and principal balances of each of the
Loan and the Mezzanine Loan between each other and to require the payment of the
Loan and the Mezzanine Loan in such order of priority as may be designated by
Lender; provided, however, that the weighted average interest rate of the Loan
and the Mezzanine Loan following any such reallocation or modification shall not
be changed from the weighted average interest rate in effect immediately
preceding such reallocation or modification; but, provided further, that such
modifications may, as a result of prepayments pursuant to which Lender expressly
has the right to repay the Loan and the Mezzanine Loan disproportionately,
subsequently change the weighted average interest rate.
(d)    In connection with a Securitization or other sale of all or a portion of
the Loan, Lender shall have the right to modify all operative dates (including
payment dates, interest period start dates and end dates, etc) under the Loan
Documents, by up to ten (10) days (such action and all related action is a
“Re-Dating”). Borrowers shall cooperate with Lender to implement any Re-Dating.
If Borrowers fail to cooperate with Lender within ten (10) Business Days of
written request by Lender, Lender is hereby appointed as Borrowers’
attorney-in-fact, coupled with an interest, to execute any and all documents
necessary to accomplish the Re-Dating such power being irrevocable and coupled
with an interest.

98

--------------------------------------------------------------------------------




(e)    All reasonable third party costs and expenses incurred by Borrowers,
Guarantor or Lender in connection with Borrowers complying with requests made
under clauses (c) and (d) of this Section 9.1 (including the fees and expenses
of the Rating Agencies) shall be paid by Lender.
Section 9.2    Securitization Indemnification.
(a)    Borrowers understand that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrowers will cooperate with the
holder of the Notes in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.
(b)    The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined such sections of the Disclosure
Documents regarding the Properties, Borrowers, Principals, Manager and/or the
Loan (to the extent such information relates to or includes any Provided
Information) (collectively with the Provided Information, the “Covered
Disclosure Information”), and (B) that the Covered Disclosure Information does
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (ii) jointly and
severally indemnifying Lender, any Affiliate of Lender that has filed any
registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, members, employees,
representatives, agents and Affiliates and each Person or entity who controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, an “Indemnified Person” and collectively,
the “Indemnified Persons”), for any losses, claims, damages, liabilities, costs
or expenses (including legal fees and expenses for enforcement of these
obligations (collectively, the “Liabilities”) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any of the Disclosure Documents, but only to the extent based upon
Provided Information, and which untrue statement or alleged untrue statement is
not expressly disclosed to Lender by Borrowers after Borrowers have had an
opportunity to review the Disclosure Document, or arise out of or are based upon
the omission or alleged omission to state in the Provided Information a material
fact required to be stated therein or necessary in order to make the statements
in the Provided Information, in light of the circumstances under which they were
made, not misleading, and (iii) agreeing to reimburse each Indemnified Person
for any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with

99

--------------------------------------------------------------------------------




investigating or defending the Liabilities. This indemnity agreement will be in
addition to any liability which Borrowers may otherwise have. Moreover, the
indemnification provided for in clauses (ii) and (iii) above shall be effective
whether or not a separate indemnification agreement described in clause (i)
above is provided.
(c)    In connection with the Exchange Act Filing, the Indemnifying Persons
jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Provided Information, or the
omission or alleged omission to state in the Provided Information a material
fact required to be stated therein or necessary in order to make the statements
in the Provided Information, in light of the circumstances under which they were
made, not misleading, and which untrue statement or alleged untrue statement is
not expressly disclosed to Lender by Borrowers after Borrowers have had an
opportunity to review such Exchange Act Filing, and (ii) to reimburse each
Indemnified Person for any reasonable legal or other expenses incurred by such
Indemnified Persons, as they are incurred, in connection with defending or
investigating the Liabilities.
(d)    Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to the Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one

100

--------------------------------------------------------------------------------




(1) such separate counsel unless such Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to any Indemnifying Person.
(e)    Without the prior consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed), no Indemnifying Person shall
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given Lender reasonable prior notice thereof and
shall have obtained an unconditional release of each Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceeding. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld,
conditioned or delayed).
(f)    The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient: (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.
(g)    The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.
(h)    The rights liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.

101

--------------------------------------------------------------------------------




(i)    Notwithstanding anything to the contrary contained herein, Borrowers
shall have no obligation to act as depositor with respect to the Loan or an
issuer or registrant with respect to the Securities issued in any
Securitization.
Section 9.3    Intentionally Omitted.
Section 9.4    Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrowers (or any of Borrowers’
members, managers, partners shareholders, officers, directors or Affiliates,
whether direct or indirect, collectively, the “Borrower Parties”) to perform and
observe the obligations contained in the Notes, this Agreement, the Mortgage or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against either Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under the Notes, this Agreement, the Mortgage and the other Loan Documents, or
in any or all of the Properties, the Rents, the Vacant Space Rent or any other
collateral given to Lender pursuant to the Loan Documents; provided, however,
that, except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrowers or the Borrower Parties only
to the extent of Borrowers’ or the Borrower Parties’ interest in the Properties,
in the Rents, in the Vacant Space Rent and in any other collateral given to
Lender, and Lender, by accepting the Notes, this Agreement, the Mortgage and the
other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against either Borrower or the Borrower Parties in any such
action or proceeding under, or by reason of, or in connection with, the Notes,
this Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrowers as party defendants in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of the
Assignment of Leases; (f) constitute a prohibition against Lender seeking a
deficiency judgment against Borrowers in order to fully realize the security
granted by the Mortgage or commencing any other appropriate action or proceeding
in order for Lender to exercise its remedies against the Properties; or (g)
constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrowers, by money judgment or otherwise, to the extent of any
actual loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender (including attorneys’ fees and costs reasonably incurred)
arising out of or in connection with the following:
(i)    fraud or intentional misrepresentation by either Borrowers or any
Guarantor in connection with the Loan, including by reason of any claim under
RICO;
(ii)    the gross negligence or willful misconduct of either of the Borrowers,
any Guarantor, either of the Principals or any other Restricted Party;
(iii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, the Parking Easement or in

102

--------------------------------------------------------------------------------




the Mortgage concerning environmental laws, hazardous substances or asbestos and
any indemnification of Lender with respect thereto in any Loan Document;
(iv)    wrongful removal or destruction by either Borrower or any Affiliate of
either Borrower of any portion of the Properties after the occurrence of an
Event of Default or any intentional physical waste of the Properties or any
portion thereof by either Borrower or any Affiliate thereof, provided, however,
that such physical waste shall exclude wear and tear to the Properties or any
portion thereof that occurs in the ordinary course of business of the
Properties;
(v)    any Legal Requirement (including RICO) mandating the forfeiture by either
Borrower of either of the Properties, or any portion thereof, because of the
conduct or purported conduct of criminal activity by any Borrower or any
Restricted Party in connection therewith;
(vi)    any misrepresentation, miscertification or breach of warranty by either
Borrower or any Guarantor with respect to any representation, warranty or
certification contained in this Agreement or any other Loan Document or in any
document executed in connection therewith, pursuant to any of the Loan Documents
or otherwise to induce Lender to make the Loan, or any advance thereof, or to
release monies from any account held by Lender (including any reserve or escrow)
or to take other action with respect to the Collateral (as defined in the
Mortgage);
(vii)    the misappropriation or conversion by or on behalf of either Borrower
or any of its Affiliates of (A) any Insurance Proceeds, (B) any Condemnation
Proceeds, (C) any Rents and/or Vacant Space Rent following an Event of Default,
or (D) any Rents and/or Vacant Space Rent paid more than one (1) month in
advance; provided such amounts are not applied to the payment of the Loan or the
Operating Expenses of either Property;
(viii)    failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Properties that are superior to the Lien
of the Mortgage, unless such charges are being contested in accordance herewith;
(ix)    any security deposits, advance deposits or any other deposits collected
by either Borrower or any Affiliate thereof with respect to either Property or
any part thereof which are not delivered to Lender upon a foreclosure of the
Properties or any part thereof or action in lieu thereof, except to the extent
any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof;
(x)    if either Borrower fails to permit on-site inspections of the Properties
or any part thereof, fails to provide financial information specifically
required by this Agreement or fails to appoint a new Manager upon the request of
Lender, each as

103

--------------------------------------------------------------------------------




required by, and in accordance with, the terms and provisions of this Agreement
or the Mortgage;
(xi)    (A) if the Operating Partnership shall default under either of the
Master Leases beyond any applicable notice and/or cure period contained therein,
or (B) if either Master Lease shall have been amended or modified (except as
specified in Section 3.1.21 hereof) without Lender’s prior written consent, or
(C) if either Master Lease shall have been terminated, cancelled or surrendered
without Lender’s prior written consent in violation of Section 5.2.13 hereof
(except as specified in Section 3.1.21 hereof), or (D) if the Operating
Partnership is the subject of a Bankruptcy Action, other than an involuntary
Bankruptcy Action which is dismissed within ninety (90) days; or
(xii)    (A) if there shall exist an event of default by Tower Borrower under
the Parking Easement beyond any applicable notice and/or cure period contained
therein, or (B) if the Parking Easement shall have been amended or modified in
violation of Section 5.2.11 hereof) without Lender’s prior written consent, or
(C) if the Parking Easement shall have been terminated, cancelled or surrendered
(other than by the terms of the Parking Easement) without Lender’s prior written
consent in violation of Section 5.2.11 hereof.
Notwithstanding anything to the contrary in this Agreement, the Notes or any of
the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Obligations in accordance with the Loan Documents, and (B)
Borrowers shall be jointly and severally personally liable for the payment of
the Debt (1) in the event of: (a) either Borrower filing a voluntary petition
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (b) the filing of an involuntary petition against either Borrower under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law by
any other Person in which either Borrower colludes with or otherwise assists
such Person, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against either Borrower from any Person; (c) either
Borrower filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (d)
either Borrower consenting to or acquiescing in or joining in an application for
the appointment of a custodian, receiver, trustee, or examiner for either
Borrower or any portion of the Properties; or (e) either Borrower making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding, its insolvency or inability to pay its debts as they become
due; (2) if the first Monthly Interest Payment is not paid when due; (3) if
either Borrower fails to maintain its status as a Special Purpose Entity as
required by and in accordance with the terms of this Agreement and there is a
substantive consolidation of either Borrower with any other Person; (4) if
either Borrower fails to obtain Lender’s prior consent to any Indebtedness or
voluntary Lien encumbering the Properties or any part thereof as required by
this Agreement or the Mortgage; or (5) if either Borrower fails to obtain
Lender’s prior consent to any Transfer as required by this Agreement or the
Mortgage.

104

--------------------------------------------------------------------------------




Section 9.5    Matters Concerning Manager. If (i) at any time, the Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period is less
than 1.0 to 1.0, (ii) an Event of Default occurs and is continuing, (iii) at
Maturity the Debt is not repaid in full, (iv) any Manager shall become bankrupt
or insolvent or (v) a material default occurs under any Management Agreement
beyond any applicable grace and cure periods, Borrowers shall, at the request of
Lender and at Lender’s option, terminate one or both of the Management
Agreements and replace such Manager with a Qualified Manager pursuant to a
Replacement Management Agreement(s), it being understood and agreed that the
management fee for such Qualified Manager shall not exceed then prevailing
market rates.
Section 9.6    Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrowers shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement or for the payment of the monthly servicing fee due to the
Servicer under the Servicing Agreement.
Section 9.7    Restructuring of Loan.
9.7.1    Mezzanine Loan.
(a)    Lender and Borrowers have contemporaneously with the negotiation of the
Loan Documents also negotiated a complete set of all of the material mezzanine
loan documents, true, correct and complete copies of which are attached as
Exhibits 1-12 hereto (the “Proposed Mezzanine Loan Documents”). The Proposed
Mezzanine Loan Documents have been negotiated in anticipation of Lender,
subsequent to the Closing Date, splitting off a portion of the Loan to create,
and enter into, a mezzanine loan (the “Anticipated Mezzanine Loan”), which
Anticipated Mezzanine Loan: (i) shall be on substantially the same terms as the
Loan (to the extent applicable to a mezzanine loan) as embodied in this
Agreement and the other Loan Documents (to the extent applicable to a mezzanine
loan), except that, without limitation, the non-default interest rate applicable
to such Anticipated Mezzanine Loan may be greater than the Interest Rate, so
long as the weighted non-default interest rate of the Loan and such Anticipated
Mezzanine Loan shall, at the time of the creation of such Anticipated Mezzanine
Loan, equal the Interest Rate; (ii) shall have a maturity date of not earlier
than the Maturity Date for the Loan; and (iii) shall be made utilizing the
Proposed Mezzanine Loan Documents, together with such other ancillary documents
and deliveries as are customary or necessary in Lender’s reasonable judgment
and, to the extent applicable, are either in substantially the same form as were
executed and delivered in connection with the Loan or are otherwise reasonably
acceptable to Mezzanine Borrowers. From and after the consummation, if ever, of
the Anticipated Mezzanine Loan, such Anticipated Mezzanine Loan shall thereafter
be referred to herein and in the other Loan Documents as the “Mezzanine Loan”.
(b)    In connection with the negotiation and consummation of the Anticipated
Mezzanine Loan, Borrowers and Operating Partnership shall, and Operating
Partnership shall cause Mezzanine Borrowers to, cooperate with all reasonable
requests of Lender in order to

105

--------------------------------------------------------------------------------




create the Anticipated Mezzanine Loan, including (i) negotiating, executing and
delivering loan documents in form and substance identical to the Proposed
Mezzanine Loan Documents, and to the extent additional documentation is
required, in a form substantially similar to the parallel Loan Document,
containing representations, warranties and covenants substantially identical to
those set forth in the Loan Documents or otherwise reasonably acceptable to
Mezzanine Borrowers, and (ii) causing Mezzanine Borrowers’ counsel to deliver
such legal opinions as Lender shall reasonably request, all in form and
substance substantially identical to those provided in connection with the Loan
or otherwise reasonably acceptable to Mezzanine Borrowers.
(c)    Borrowers and Operating Partnership shall expeditiously and in good faith
negotiate, execute and/or deliver, or Operating Partnership shall cause
Mezzanine Borrowers to negotiate, execute and/or deliver, any material
agreement, document, title insurance coverage, opinion letter or other item
contemplated by this Section 9.7.1 or otherwise reasonably requested by Lender
in connection with the consummation of the Anticipated Mezzanine Loan.
(d)    Until such time, if ever, as the Anticipated Mezzanine Loan shall be
consummated, (i) all references in this Agreement (other than the references
made in this Section 9.7.1) and the other Loan Documents to the Mezzanine Loan,
the Mezzanine Borrowers, the Mezzanine Lender, the Mezzanine Loan Documents, the
Intercreditor Agreement or any other terms related to any thereof, including the
Mezzanine Cash Management Account, Mezzanine Debt, a Mezzanine Default, a
Mezzanine Event of Default, the Mezzanine Loan Agreement, the Mezzanine Loan
Documents, the Mezzanine Loan Outstanding Principal Balance, the Mezzanine
Principal, and/or the Mezzanine Reserve Funds shall be deemed removed herefrom
and therefrom and this Agreement and the other Loan Documents shall be
interpreted as though such references do not exist herein or therein, (ii)
Article 11 of this Agreement shall be deemed omitted herefrom, (iii) any
distributions or payments that are payable to Borrowers upon the condition that
the Mezzanine Loan has been repaid in full, shall be paid to Borrowers, (iv) the
calculations of the Debt Service Coverage Ratio, the Underwritten Garage Debt
Service Coverage Ratio, and the Underwritten Tower Debt Service Coverage Ratio
shall assume no debt service is payable on account of the Mezzanine Loan, and
(v) the application of payments of principal under Section 2.4.5 shall be made
in the same fashion as if the Mezzanine Loan and the Mezzanine Debt had been
paid in full, it being expressly acknowledged and agreed by Borrowers, however,
that at all times from and after the Closing Date, whether or not an Anticipated
Mezzanine Loan has been consummated, the provisions of Section 5.2.10(d)(C)
hereof and Sections 5.2.10(h)(i) and (ii) hereof with respect to Mezzanine
Borrowers shall continue to apply.
(e)    Upon the consummation of the Anticipated Mezzanine Loan, this Agreement
shall be amended to eliminate this Section 9.7.1 and the definitions set forth
herein and, where appropriate, to (i) insert the appropriate amount of the Loan
and the Mezzanine Loan, (ii) insert appropriate dates for the Mezzanine Loan
Documents, (iii) insert appropriate numeric values for the calculations of the
Debt Service Coverage Ratio, the Underwritten Garage Debt Service Coverage
Ratio, and the Underwritten Tower Debt Service Coverage Ratio, (iv) insert
revised definitions of the Mezzanine Loan and the Intercreditor Agreement,
making reference to

106

--------------------------------------------------------------------------------




the actual date of execution, and (v) make such other changes as are appropriate
and consistent with the consummated Mezzanine Loan.
(f)    Borrowers acknowledge that, upon consummation, Lender intends to sell the
Mezzanine Loan, which sale may occur coincident with the closing of the
Mezzanine Loan or at some time thereafter. In connection with any such sale of
the Mezzanine Loan, Borrowers and Operating Partnership agree that they shall,
and Operating Partnership shall cause Mezzanine Borrowers to, cooperate with all
reasonable requests of the purchaser, including agreeing to such amendments to
the Mezzanine Loan Documents as such purchaser shall request, so long as such
amendments do not increase in more than a de minimis amount the obligations of
Mezzanine Borrowers under the Mezzanine Loan Documents or reduce in more than a
de minimis amount the rights of Mezzanine Borrowers under the Mezzanine Loan
Documents. Notwithstanding the foregoing, neither Borrowers nor Mezzanine
Borrowers shall have any obligation to agree to any amendment to the Mezzanine
Loan Documents that materially changes the economic obligations of the Mezzanine
Borrowers under the Mezzanine Loan Documents from those existing before any such
amendment.
(g)    Borrowers’ and Operating Partnership’s failure, within ten (10) Business
Days after Lender’s written request, to execute and/or deliver, or Operating
Partnership’s failure to cause Mezzanine Borrowers to execute and/or deliver,
the Proposed Mezzanine Loan Documents and/or any other agreement, document,
opinion, letter or other item contemplated by this Section 9.7.1 or otherwise
reasonably requested by Lender in connection with the consummation of an
Anticipated Mezzanine Loan, shall constitute an Event of Default hereunder.
9.7.2    Future Restructuring. Without limiting the generality of Section 9.7.1
hereof and in addition thereto, at any time prior to the Securitization of the
entire Loan, Lender, without in any way limiting Lender’s other rights
hereunder, in its sole and absolute discretion, shall have the right at any time
to require Borrowers to restructure the Loan into multiple notes (which may
include component notes and/or senior and junior notes) and/or to create
participation interests in the Loan, which restructuring may include
reallocation of principal amounts of the Loan or the restructuring of a portion
of the Loan to any Mezzanine Loan or one or more additional mezzanine loans
(each, a “New Mezzanine Loan”) to the owners of the direct and/or indirect
equity interests in Borrowers, secured by a pledge of such interests, and/or the
reallocation of a portion of the Mezzanine Loan to the Loan and/or any New
Mezzanine Loan or the establishment of different interest rates, floor interest
rates and debt service payments for the Loan, the Mezzanine Loan and any New
Mezzanine Loan and the payment of the Loan, the Mezzanine Loan and any New
Mezzanine Loan in such order of priority as may be designated by Lender;
provided that (i) the total amounts of the Loan, the Mezzanine Loan and all New
Mezzanine Loans shall equal the amount of the Loan and the Mezzanine

107

--------------------------------------------------------------------------------




Loan, and (iii) except in the case of an Event of Default under, or a prepayment
of, the Loan, the Mezzanine Loan and/or any New Mezzanine Loan, the debt service
payments on the Loan, the Mezzanine Loan and all New Mezzanine Loans shall equal
the debt service payments which would have been payable under the Loan and the
Mezzanine Loan had the restructuring not occurred. Borrowers shall cooperate
with all reasonable requests of Lender in order to restructure the Loan and the
Mezzanine Loan and create any New Mezzanine Loan, if applicable, and shall, upon
ten (10) Business Days written notice from Lender, which notice shall include
the forms of documents for which Lender is requesting execution and delivery,
(A) execute and deliver such documents or cause each Mezzanine Borrower to
execute such documents, including in the case of any New Mezzanine Loan, a
mezzanine note, a mezzanine loan agreement, a pledge and security agreement, and
a mezzanine deposit account agreement, (B) cause Borrowers’ counsel to deliver
such legal opinions, and (C) create such bankruptcy remote borrower under each
New Mezzanine Loan as, in each of the case of clauses (A), (B) and (C) above,
shall be reasonably required by Lender or required by any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender, including the severance of this Agreement, the Mortgage and other Loan
Documents if requested. Borrowers’ failure to comply with its obligation under
this Section 9.7 within ten (10) Business Days after Borrowers’ receipt of
notice of such failure shall constitute an Event of Default under this
Agreement.
9.7.3    Multiple Notes.
(a)    Pursuant to Section 9.1(a) hereof, Lender and Borrowers anticipate that
subsequent to the Closing Date Lender may restructure the Loan into Multiple
Notes by obtaining Borrowers’ execution of such Multiple Notes and the execution
of an amendment to this Loan Agreement (the “Loan Agreement Amendment”). Such
Multiple Notes: (i) shall be on substantially the same terms as the Notes
executed on the Closing Date, as governed by this Agreement and the other Loan
Documents, except that, without limitation, pursuant to such Loan Agreement
Amendment, the non-default interest rate applicable to one or more of the
Multiple Notes may be greater than the Interest Rate, so long as the weighted
non-default interest rate of all the Multiple Notes shall, at the time of the
creation of such Multiple Notes, equal the Interest Rate; (ii) shall have a
maturity date of not earlier than the Maturity Date for the Loan; (iii) shall be
made utilizing a form of Note identical, except as to amount, to the Notes,
together with such other ancillary documents and deliveries as are customary or
necessary in Lender’s reasonable judgment (including an enforceability opinion
from Borrowers’ counsel with respect to the Loan Agreement Amendment) and, to
the extent applicable, are any in substantially the same form as were executed
and delivered in connection with the Loan or are otherwise reasonably acceptable
to Borrowers, and (iv) the Loan Agreement Amendment and the transactions
contemplated thereby shall not, in any material respect, increase the economic
obligations of Borrowers under the Loan Documents. From and after the execution,
if ever, of the Multiple Notes, Lender shall cancel the original Notes and
promptly return it to Borrowers.
(b)    Notwithstanding the provisions of Section 9.1(a) hereof to the contrary,
and without limiting the provisions of this Section 9.7.3, Borrowers covenant
and agree that after the Closing Date and prior to a Securitization, Lender
shall have the right to establish different interest rates and to reallocate the
amortization and principal balances of each of the Multiple Notes and to require
the payment of the Multiple Notes in such order of priority as may be

108

--------------------------------------------------------------------------------




designated by Lender; provided, however, that the weighted average interest rate
of the Multiple Notes following any such reallocation or modification shall not
be changed from the weighted average interest rate in effect immediately
preceding such reallocation or modification. Borrowers further agree and
acknowledge that Lender has expressly reserved the right to repay the principal
amount of the Multiple Notes in a disproportionate manner reflecting the
relative priority, if any, of such Multiple Notes on account of prepayments of
principal (i) occurring upon the occurrence and during the continuance of an
Event of Default, or (ii) made from Net Proceeds, or (iii) upon the occurrence
and during the continuance of an Event of Default, made from Rents and/or Vacant
Space Rent, all as contemplated under Section 2.4.3 hereof; and as a result
thereof the weighted average interest rate of the Loan may be changed.
(c)    Borrowers shall expeditiously and in good faith negotiate, execute and/or
deliver, any material agreement, document, title insurance coverage, opinion
letter or other item contemplated by this Section 9.7.3, or otherwise reasonably
requested by Lender in connection with the consummation of the Multiple Notes.
(d)    Borrowers acknowledge that, upon execution, Lender intends to sell one or
more of the Multiple Notes, which sale may occur coincident with the execution
of the Multiple Notes or at some time thereafter. In connection with any such
sale of one or more of the Multiple Notes, each Borrower agrees that it shall
cooperate with all reasonable requests of the purchaser, including agreeing to
such amendments to the Loan Documents as such purchaser shall request, so long
as such amendments do not increase in more than a de minimis amount the
obligations of Borrowers under the Loan Documents or reduce in more than a de
minimis amount the rights of Borrowers under the Loan Documents. Notwithstanding
the foregoing, Borrowers shall not have any obligation to agree to any amendment
to the Multiple Notes that changes the overall economic terms of the Loan from
those existing before any such amendment.
(e)    Borrowers’ failure, within ten (10) Business Days after Lender’s request,
to execute and/or deliver the Multiple Notes and/or any other agreement,
document, opinion, letter or other item contemplated by this Section 9.7.3 or
otherwise reasonably requested by Lender in connection with the consummation of
the Multiple Notes, shall constitute an Event of Default hereunder.
9.7.4    Costs and Expenses. Except as may be required in connection with a
Securitization pursuant to Section 9.1 hereof, Borrowers shall not be obligated
to pay any costs or expenses incurred by Lender in connection with any such
restructuring as set forth in this Section 9.7, but Borrowers shall be
responsible for their own legal fees and other associated expenses.
ARTICLE 10
MISCELLANEOUS
Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Notes, and shall

109

--------------------------------------------------------------------------------




continue in full force and effect so long as all or any of the Obligations are
outstanding and unpaid unless a longer period is expressly set forth herein or
in the other Loan Documents. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the legal
representatives, successors and assigns of such party. All covenants, promises
and agreements in this Agreement, by or on behalf of Borrowers, or either of
them, shall inure to the benefit of the legal representatives, successors and
assigns of Lender.
Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or to make any
election, waiver, or request, or to make any determination, or to find that any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to make such election, waiver, request, or
determination, decision, or finding shall (except as is otherwise specifically
herein provided) be in the discretion of Lender and shall be final and
conclusive. Whenever this Agreement expressly provides that Lender may not
withhold its consent or its approval of an arrangement or term, such provisions
shall also be deemed to prohibit Lender from delaying or conditioning such
consent or approval.
Section 10.3    Governing Law.
(a)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE
BY LENDER AND ACCEPTED BY BORROWERS IN THE STATE OF NEW YORK, AND THE PROCEEDS
OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS, AND ASSIGNMENTS OF LEASES,
RENTS, VACANT SPACE RENT, CASH, MONEY, REVENUES, AGREEMENTS, DOCUMENTS AND OTHER
PROPERTY AND INTERESTS THEREIN AS FURTHER SECURITY CREATED OR GRANTED PURSUANT
HERETO AND/OR PURSUANT TO ANY OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWERS
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT

110

--------------------------------------------------------------------------------




THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTES AND/OR THE
OTHER LOAN DOCUMENTS, IT BEING ACKNOWLEDGED AND AGREED THAT THIS AGREEMENT, THE
NOTES AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, EXCEPT AS PROVIDED ABOVE.
(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWERS ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL, AT
LENDER’S OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWERS WAIVE ANY OBJECTIONS WHICH THEY MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWERS HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWERS DO
HEREBY DESIGNATE AND APPOINT:
Corporation Trust Company
111 Eighth Avenue
New York, New York 10011



AS THEIR AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON THEIR BEHALF SERVICE OF
ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWERS IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWERS IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWERS (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF THEIR AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF THEIR AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWERS IN ANY OTHER JURISDICTION.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Notes, or of any other Loan Document, nor consent to any departure by
Borrowers therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom

111

--------------------------------------------------------------------------------




enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrowers, shall
entitle Borrowers to any other or future notice or demand in the same, similar
or other circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Notes or under any other Loan Document, or under any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Notes or any
other Loan Document, Lender shall not be deemed to have waived any right any to
require prompt payment when due of all other amounts due under this Agreement,
the Notes or the other Loan Documents, or to declare a default for failure to
effect prompt payment of any such other amount.
Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, any commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):
If to Lender:
Nomura Credit & Capital, Inc.
2 World Financial Center
New York, New York 10281-1198
Attention: Dante Larocca
Facsimile No. (646) 587-9804


With a copy to:


Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, New York 10022
Attention: Jeffrey B. Steiner, Esq.
Facsimile No. (212) 895-2900


112

--------------------------------------------------------------------------------




If to Borrowers:
Maguire Partners – 555 W. Fifth, LLC and
Maguire Partners – 350 S. Figueroa, LLC
1733 Ocean Avenue, 4th Floor
Santa Monica, California 90401
Attention: Robert F. Maguire III and
Paul S. Rutter, Esq.
Facsimile No.: (213) 687-4758
With a copy to:
Cox, Castle & Nicholson LLP
2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attention: Douglas P. Snyder, Esq.
Facsimile No.: (310) 277-7889





A notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; or in the case of expedited prepaid delivery and telecopy,
upon the first attempted delivery on a Business Day; or in the case of telecopy,
upon sender’s receipt of a machine-generated confirmation of successful
transmission after advice by telephone to recipient that a telecopy notice is
forthcoming.
Section 10.7    Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWERS AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWERS AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. ANY PARTY HERETO IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER
PARTY.
Section 10.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrowers to any
portion of the Debt. To the extent Borrowers make a payment or payments to
Lender, which payment or proceeds or any

113

--------------------------------------------------------------------------------




part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.
Section 10.11    Waiver of Notice. Borrowers hereby expressly waive, and shall
not be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrowers and except with respect to matters for which Borrowers are not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.
Section 10.12    Remedies of Borrowers. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrowers agree that neither Lender
nor its agents shall be liable for any monetary damages, and Borrowers’ sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.
Section 10.13    Expenses; Indemnity.
(a)    Borrowers jointly and severally covenant and agree to pay or, if
Borrowers fail to pay, to reimburse, Lender upon receipt of notice from Lender
for all reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrowers
(including any opinions reasonably requested by Lender as to any legal matters
arising under this Agreement or the other Loan Documents with respect to either
Property); (ii) except as expressly provided under the terms of this Agreement
or the other Loan Documents, Borrowers’ ongoing performance of and compliance
with Borrowers’ respective agreements and covenants contained in this Agreement
and the other Loan Documents on their part to be performed or complied with
after the Closing Date, including confirming compliance with environmental and
insurance requirements; (iii) except as expressly provided under the terms of
this Agreement or the other Loan Documents, Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) except as expressly provided under the terms of this
Agreement and/or the other Loan Documents, the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement or the other Loan Documents and any other
documents or matters requested by Lender; (v) securing the compliance with any
requests made pursuant to the provisions of this Agreement and the other Loan
Documents by each Borrower; (vi) the filing and recording fees and expenses,
title insurance and reasonable fees and expenses of counsel for

114

--------------------------------------------------------------------------------




providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, any in response to third party claims or in prosecuting or defending any
action or proceeding or other litigation, in each case against, under or
affecting either or both Borrowers, this Agreement, any other Loan Documents,
either Property, or any other security given for the Loan; and (viii) enforcing
any obligations of or collecting any payments due from Borrowers under this
Agreement, the other Loan Documents or with respect to any Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrowers shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender or its agents or which arise by reason of acts that first occur after
Lender or its designee has taken title to either Property. Any cost and expenses
due and payable to Lender may be paid from any amounts in the Lockbox Account.
(b)    Borrowers jointly and severally covenant and agree to indemnify, defend
and hold harmless Lender from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for Lender in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not Lender shall be designated a party thereto), that may
be imposed on, incurred by, or asserted against Lender in any manner relating to
or arising out of (i) any breach by either Borrower of its obligations under, or
any material misrepresentation by either Borrower contained in, this Agreement
or the other Loan Documents, or (ii) the use or intended use of the proceeds of
the Loan (collectively, the “Indemnified Liabilities”); provided, however, that
Borrowers shall not have any obligation to Lender hereunder to the extent that
such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of Lender or its agents or which arise by reason of
acts that first occur after Lender or its designee has taken title to either
Property. To the extent that the undertaking to indemnify, defend and hold
harmless set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, Borrowers shall pay the maximum portion that
they are permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Lender.
(c)    Borrowers jointly and severally covenant and agree to pay for or, if
Borrowers fail to pay, to reimburse Lender for, any fees and expenses incurred
by any Rating Agency in connection with any Rating Agency review of the Loan,
the Loan Documents or any transaction contemplated thereby or any consent,
approval, waiver or confirmation obtained from such Rating Agency pursuant to
the terms and conditions of this Agreement or any other Loan Document and Lender
shall be entitled to require payment of such fees and expenses as a condition
precedent to the obtaining of any such consent, approval, waiver or
confirmation.
Section 10.14    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.

115

--------------------------------------------------------------------------------




Section 10.15    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Notes and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which either Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by either Borrower in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by each Borrower.
Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrowers and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in any Property other than that of mortgagee,
beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrowers and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrowers
any right to insist upon or to enforce the performance or observance of any of
the Obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan (or any disbursement of Reserve
Funds) in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if Lender determines it advisable or desirable to do so.
Section 10.17    Publicity. All news releases, publicity or advertising by
either Borrower or its Affiliates through any media intended to reach the
general public which refers to the Loan Documents or the financing evidenced by
the Loan Documents, to Lender or to any of its Affiliates, shall be subject to
the prior approval of Lender. Nothing in this Section 10.17 shall prevent either
Borrower or Lender from disclosing any information otherwise deemed confidential
under this Section 10.17 in connection any Legal Requirements or any statutory
reporting requirement applicable to either Borrower or Lender.
Section 10.18    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, each Borrower, for itself and its successors and assigns,
waives all rights to a marshalling of the assets of such Borrower, such
Borrower’s partners or members and others with interests in such Borrower, and
of the Properties, or to a sale in inverse order of alienation in the event of
foreclosure of the Mortgage, and agrees not to assert any right under any laws
pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Properties for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment

116

--------------------------------------------------------------------------------




of the Debt out of the net proceeds of the Properties in preference to every
other claimant whatsoever.
Section 10.19    Waiver of Counterclaims. Each Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrowers acknowledge that, with respect
to the Loan, Borrowers shall rely solely on their own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrowers, and Borrowers hereby
irrevocably waive the right to raise any defense or take any action on the basis
of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrowers acknowledge that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the businesses of Borrowers or their
Affiliates.
Section 10.21    Brokers and Financial Advisors. Borrowers hereby represent that
they have dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrowers hereby agree to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrowers or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.
Section 10.22    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including the “Loan Application
and Conditional Commitment Agreement” dated July 29, 2005, between Maguire
Properties, L.P. and Lender, are superseded by the terms of this Agreement and
the other Loan Documents.
Section 10.23    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

117

--------------------------------------------------------------------------------




(a)    the right to routinely consult with and advise Borrowers’ management
regarding the significant business activities and business and financial
developments of Borrowers; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice (which may
be given verbally);
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of each Borrower at any reasonable times upon reasonable
notice (which may be given verbally);
(c)    the right, in accordance with the terms of this Agreement, including
Section 5.1.11 hereof, to receive monthly, quarterly and year-end financial
reports, including balance sheets, statements of income, shareholder’s equity
and cash flow, a management report and schedules of outstanding Indebtedness;
and
(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by either
Borrower of any other significant property (other than personal property
required for the day-to-day operation of the Properties or any part thereof).
The rights described above in this Section 10.23 may be exercised by any entity
which owns and Controls, directly or indirectly, substantially all of the
interests in Lender.
Section 10.24    Duplicate Originals, Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original and all of which together shall constitute a single
agreement. The failure of any party hereto to execute this Agreement, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.
Section 10.25    Joint and Several Liability. The representations, warranties,
covenants, agreements and obligations of Borrowers hereunder are joint and
several.
ARTICLE 11
MEZZANINE LOAN
Section 11.1    Mezzanine Loan Notices.
(a)    Promptly after receipt, Borrowers will deliver to Lender a true, correct
and complete copy of all material notices, demands, requests or material
correspondence (including electronically transmitted items) received from
Mezzanine Lender by Mezzanine Borrower or any guarantor under the Mezzanine Loan
Documents.
(b)    Unless otherwise delivered to Lender pursuant to the provisions of
Section 5.1.11 hereof, Borrowers will deliver (or cause Mezzanine Borrower to
deliver) to Lender all of

118

--------------------------------------------------------------------------------




the financial statements, reports, certificates and related items delivered or
required to be delivered by Mezzanine Borrower to Mezzanine Lender under the
Mezzanine Loan Documents as and when due under the Mezzanine Loan Documents.
(c)    Borrowers acknowledge and agree that the right of Mezzanine Lender to
amend or modify the Mezzanine Loan Documents shall be limited as provided in the
Intercreditor Agreement. Borrowers shall provide Lender with a copy of any
amendment or modification to the Mezzanine Loan Documents within five (5)
Business Days after the execution thereof.
Section 11.2    Mezzanine Loan Estoppels. After written request by Lender,
Borrowers shall (or shall cause Mezzanine Borrower to) from time to time, use
reasonable efforts to obtain from Mezzanine Lender such estoppel certificates
with respect to the status of the Mezzanine Loan and compliance by Mezzanine
Borrower with the terms of the Mezzanine Loan Documents as may reasonably be
requested by Lender. In the event or to the extent that Mezzanine Lender is not
legally obligated to deliver such estoppel certificates and is unwilling to
deliver the same, or is legally obligated to deliver such estoppel certificates
but breaches such obligation, then Borrowers shall not be in breach of this
provision so long as Borrowers furnish to Lender estoppels executed by Borrowers
and Mezzanine Borrowers expressly representing to Lender the information
requested by Lender regarding the status of the Mezzanine Loan and the
compliance by Mezzanine Borrowers with the terms of the Mezzanine Loan
Documents. Borrowers hereby jointly and severally indemnify Lender from and
against all liabilities, obligations, losses, damages, penalties, assessments,
actions, or causes of action, judgments, suits, claims, demands, costs, expenses
(including reasonable attorneys’ and other professional fees, whether or not
suit is brought and settlement costs) and reasonable disbursements of any kind
or nature whatsoever which may be imposed on, actually incurred by, or asserted
against Lender based in whole or in part upon any fact, event, condition, or
circumstances relating to the Mezzanine Loan which was misrepresented in any
material respect by Borrowers in, or which warrants disclosure and was omitted
from such estoppel executed by Borrowers and Mezzanine Borrowers.
Section 11.3    Reserve Funds. Borrowers and Lender hereby agree and acknowledge
that, notwithstanding anything to the contrary contained herein, if (a) all of
the Obligations have been satisfied, (b) there is any amount remaining in the
Reserve Funds, and (c) the Mezzanine Loan (or any portion thereof) is
outstanding, then Lender will not pay any such remaining amount in the Reserve
Funds to Borrowers, but rather shall deliver such amount to Mezzanine Lender to
be held in accordance with the terms of the Mezzanine Loan Documents.
Section 11.4    Intercreditor Agreement. Borrowers hereby acknowledge and agree
that the Intercreditor Agreement entered into between Lender and Mezzanine
Lender, as of the date hereof solely for the benefit of Lender and Mezzanine
Lender, and that none of the Borrowers or Mezzanine Borrowers are intended
third-party beneficiaries of any of the provisions therein, have no rights
thereunder and are not entitled to rely on any of the provisions contained
therein. Lender and Mezzanine Lender shall have no obligation to disclose to
Borrowers or Mezzanine Borrowers the contents of the Intercreditor Agreement.
Borrowers’ obligations hereunder are and will be independent of such
Intercreditor Agreement and shall remain unmodified by the terms and provisions
thereof.

119

--------------------------------------------------------------------------------




[NO FURTHER TEXT ON THIS PAGE]

120

--------------------------------------------------------------------------------




 
BORROWERS:
 
 
 
 
MAGUIRE PROPERTIES – 555 W. FIFTH, LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ DALLAS E. LUCAS
 
 
Name:
Dallas E. Lucas
 
 
Title:
Treasurer
 
 
 
 
MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC,
a Delaware limited liability company
 
 
 
 
By:
/s/ DALLAS E. LUCAS
 
 
Name:
Dallas E. Lucas
 
 
Title:
Treasurer



 
LENDER:
 
 
 
 
NOMURA CREDIT & CAPITAL, INC.
a Delaware corporation
 
 
 
 
By:
/s/ N. DANTE LAROCCA
 
 
Name:
N. Dante LaRocca
 
 
Title:
Managing Director





--------------------------------------------------------------------------------










AGGREED TO AND ACCEPTED WITH
RESPECT TO SECTION 9.7.1 ONLY
 
 
MAGUIRE PROPERTIES, L.P.
a Maryland limited partnership
 
 
By:
Maguire Properties, Inc.
a Maryland corporation, its general partner
 
 
By:
/s/ DALLAS E. LUCAS
 
Name:
Dallas E. Lucas
 
Title:
Executive Vice President & CFO







--------------------------------------------------------------------------------




SCHEDULE I
(Rent Roll)





123

--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.
[gctrentrollpage1.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.
[gctrentrollpage2.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.
[gctrentrollpage3.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the
SEC.[gctrentrollpage4.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the
SEC.[gctrentrollpage5.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the
SEC.[gctrentrollpage6.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.
[gctrentrollpage7.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.
[gctrentrollpage8.jpg]




--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.
[gctrentrollpage9.jpg]




--------------------------------------------------------------------------------




SCHEDULE II
(Required Repairs - Deadlines For Completion)



124

--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


ENGINEERING
 
 
 
 
 
 
 
 
Reserve
 
 
***
Cost
 
@125%
 
Deadline
***
***
 
***
 
***
 
 
 
 
 
 
***
***
 
***
 
***
 
 
 
 
 
 
***
 
 
 
 
 
***
 
 
 
 
 
***
***
 
***
 
***
 
 
 
 
 
 
***
 
 
 
 
 
***
***
 
***
 
***
 
 
 
 
 
 
***
 
 
 
 
 
***
***
 
***
 
***
 
 
 
 
 
 
***
 
 
 
 
 
***
***
 
***
 
***
 
 
 
 
 
 
***
 
 
 
 
 
***
***
 
***
 
***
 
 
 
 
 
 
***
 
 
 
 
 
***
***
 
***
 
***
 
 
 
 
 
 
***
***
 
 
 
***

________________________
***


(continued on next page)

125

--------------------------------------------------------------------------------




***Confidential material redacted and filed separately with the SEC.


ENVIRONMENTAL
 
 
 
 
 
 
 
 
 
 
 
***
 
 
 
 
 
***
 
 
 
 
 
***
 
 
 
 
 
***
 
 
 
 
 
***
***
 
 
 
***
 
 
 
 
 
 
***
 
 
 
 
 
***
 
 
 
 
 
***
***
 
***
 
***
 
 
 
 
 
 
***
 
 
 
 
 
***
 
 
 
 
 
***
***
 
 
 
***
 
 
 
 
 
 
 
***
 
***
 
 
 
 
 
 
 
 

________________________
*September 7, 2006



126

--------------------------------------------------------------------------------




SCHEDULE III
(Organizational Structure)



127

--------------------------------------------------------------------------------




[gctloanorgchart.jpg]




--------------------------------------------------------------------------------




SCHEDULE IV-A
[Description of Tower Parcel]



128

--------------------------------------------------------------------------------




[gctloantowerparcel1.jpg]




--------------------------------------------------------------------------------




[gctloantowerparcel2.jpg]






--------------------------------------------------------------------------------




SCHEDULE IV-B
[Description of Garage]



129

--------------------------------------------------------------------------------




[gctloandescriptiongargepage1.jpg]




--------------------------------------------------------------------------------




[gctloandescriptiongargepage2.jpg]






--------------------------------------------------------------------------------




SCHEDULE IV-C
[Description of Parking Easement]



130

--------------------------------------------------------------------------------




[gctloanparkingease.jpg]






--------------------------------------------------------------------------------




EXHIBIS 1-12
[Mezzanine Loan Documents]



131

--------------------------------------------------------------------------------






MEZZANINE LOAN AGREEMENT
Dated as of [ ____________, 200__ ]
Among


MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE, LLC,
and


MAGUIRE PROPERTIES – 350 S. FIGUEROA MEZZANINE, LLC,
as Borrowers
and


NOMURA CREDIT & CAPITAL, INC.,
as Lender
FIXED RATE LOAN
Properties
Gas Company
Tower 555 West Fifth Street
Los Angeles, California


World Trade Center Parking Garage
350 South Figueroa Street
Los Angeles, California

\







--------------------------------------------------------------------------------




MEZZANINE LOAN AGREEMENT
THIS MEZZANINE LOAN AGREEMENT, dated as of [    , 200__] (as amended, restated,
replaced, supplemented, or otherwise modified from time to time, this
“Agreement”), by and among NOMURA CREDIT & CAPITAL, INC., a Delaware
corporation, having an address at 2 World Financial Center, New York, New York
10281-1198 (“Lender”), MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE, LLC, a
Delaware limited liability company having its principal place of business at
1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401 (“Tower Borrower”),
and MAGUIRE PROPERTIES – 350 S. FIGUEROA MEZZANINE, LLC, a Delaware limited
liability company having its principal place of business at 1733 Ocean Avenue,
4th Floor, Santa Monica, California 90401 (“Garage Borrower” and, together with
Tower Borrower, collectively, the “Borrowers,” jointly and severally, and each a
“Borrower”).


W I T N E S S E T H:
WHEREAS, Nomura Credit & Capital, Inc., a Delaware corporation, has made a
mortgage loan (in its capacity as maker of the Mortgage Loan, the “Mortgage
Lender”), in the principal amount of up to Four Hundred Fifty Eight Million and
No/100 Dollars ($458,000,000.00) (the “Mortgage Loan”) to Maguire Properties–555
W. Fifth, LLC, a Delaware limited liability company (“Tower Mortgage Borrower”),
and Maguire Properties – 350 S. Figueroa, LLC, a Delaware limited liability
company (“Garage Mortgage Borrower,” and, together with Tower Mortgage Borrower,
collectively, the “Mortgage Borrowers,” jointly and severally, and each a
“Mortgage Borrower”), pursuant to that certain Loan Agreement dated as of August
7, 2006 (the “Mortgage Loan Closing Date”) (as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time, the
“Mortgage Loan Agreement”), which Mortgage Loan is evidenced by that certain
Promissory Note, dated as of the Mortgage Loan Closing Date (as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time, “Mortgage Note A-1”), in the principal amount of Two Hundred Twenty-Nine
Million and No/100 Dollars ($229,000,000.00), made by Mortgage Borrower to
Mortgage Lender, and that certain Promissory Note, dated as of the Mortgage Loan
Closing Date (as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time, “Mortgage Note A-2”), in the principal
amount of Two Hundred Twenty-Nine Million and No/100 Dollars ($229,000,000.00),
made by Mortgage Borrower to Mortgage Lender (Mortgage Note A-1 and Mortgage
Note A-2, collectively, the “Mortgage Notes”);


WHEREAS, the Mortgage Loan is secured by, among other things, that certain first
priority Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, dated as of the Mortgage Loan Closing Date (as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Mortgage”), given by Mortgage Borrower to First American Title
Insurance Company (the “Trustee”), as trustee for the benefit of Mortgage
Lender, as beneficiary, pursuant to which Mortgage Borrower has granted the
Trustee for the benefit of the Mortgage Lender a first priority mortgage on,
among other things, the Properties (as hereinafter defined) and other collateral
as more fully described in the Mortgage and the Mortgage Loan Agreement;






--------------------------------------------------------------------------------




WHEREAS, Garage Borrower is the legal and beneficial owner of one hundred
percent (100%) of the ownership interests in Garage Mortgage Borrower,
consisting of a one hundred percent (100%) limited liability company interest
therein (the “Garage Equity Interest”) and Tower Borrower is the legal and
beneficial owner of one hundred percent (100%) of the ownership interests in
Tower Mortgage Borrower, consisting of a one hundred percent (100%) limited
liability company interest therein (the “Tower Equity Interest” and, together
with the Garage Equity Interest, the “Pledged Company Interests”);


WHEREAS, Borrowers desires to obtain the “Loan” (as hereinafter defined) from
Lender;


WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrowers, Borrowers have entered into those certain Pledge and Security
Agreements, dated as of the date hereof, in favor of Lender (as the same may be
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Pledge Agreements”), pursuant to which Borrowers have granted to
Lender first priority security interests in the Pledged Company Interests and
the other Collateral (each as defined in the Pledge Agreements) as collateral
security for the Debt (as hereinafter defined); and


WHEREAS, Lender is willing to make the Loan to Borrowers, subject to and in
accordance with the terms and conditions of this Agreement and the other “Loan
Documents” (as hereinafter defined).


NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby
covenant, agree, represent and warrant as follows:


ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION


Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:


“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.


“Adjustment Date” shall have the meaning set forth in Section 3.1.21(b) hereof


“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

2

--------------------------------------------------------------------------------




“Affiliated Manager” shall mean any Manager in which either of the Borrowers,
Principal, either of the Mortgage Borrowers or any Guarantor has, directly or
indirectly, any legal, beneficial or economic interest.
“Aggregate Outstanding Principal Balance” shall mean, as of any date, the sum of
the Outstanding Principal Balance of the Loan and the Mortgage Loan Outstanding
Principal Balance.
“ALTA” shall mean American Land Title Association, or any successor thereto.
“Annual Budget” shall mean (presented in the aggregate for the Properties), the
operating budget, including, without limitation, all planned Capital
Expenditures, prepared by Borrowers for the applicable Fiscal Year or other
period.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved Bank” shall mean a bank or other financial institution which has a
minimum long term unsecured debt rating of at least “AA” by S&P and Fitch and
“Aa2” by Moody’s.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Mortgage Borrowers in leasing space at the Tower Parcel pursuant to Leases
entered into in accordance with the Loan Documents, other than the Master
Leases, including brokerage commissions and tenant improvements, which expenses
(a) are either (i) specifically approved by Lender in connection with approving
the applicable Lease, (ii) incurred in the ordinary course of business and on
market terms and conditions in connection with Leases which do not require
Lender’s approval under the Loan Documents, and Lender shall have received and
approved a budget for such tenant improvement costs and a schedule of brokerage
commission payments payable in connection therewith, or (iii) otherwise approved
by Lender in its reasonable discretion, which approval shall not be unreasonably
withheld, conditioned or delayed, and (b) are substantiated by executed Lease
documents and brokerage agreements.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the Mortgage Loan Closing Date, from Mortgage
Borrowers, as assignors, to Mortgage Lender, as assignee, assigning to Mortgage
Lender all of such Mortgage Borrowers’ right, title and interest in and to the
Leases and Rents of the Properties as security for the Mortgage Loan, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.
“Assignment of Tower Management Agreement” shall mean that certain Assignment of
Tower Management Agreement and Consent and Agreement of Manager (Mezzanine
Loan), dated as of the date hereof, among Lender, Tower Borrower, Tower Mortgage
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

3

--------------------------------------------------------------------------------




“Assignment of Garage Management Agreement” shall mean that certain Assignment
of Garage Management Agreement and Consent and Agreement of Manager (Mezzanine
Loan), dated as of the date hereof, among Lender, Garage Borrower, Garage
Mortgage Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person seeking, consenting to or acquiescing in or
joining in an application for the appointment of a custodian, receiver, trustee,
or examiner for such Person or any portion of the Properties; or (e) such Person
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due.
“Bankruptcy Code” shall mean 11 U.S.C. § 101 et seq., as the same may be amended
from time to time.
“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes (b) Other Charges and (c) Insurance Premiums.
“Blanket Insurance Premium Financing Arrangement” shall have the meaning set
forth in the Mortgage Loan Agreement.
“Borrowers” and “Borrower” shall have the meanings set forth in the introductory
paragraph hereto, together with each such Borrower’s successors and permitted
assigns.
“Borrower Parties” shall have the meaning set forth in Section 9.4 hereof.
’Bottom Dollar” Guaranty” shall mean that certain Guarantee (Secured Loan) dated
as of the Mortgage Loan Closing Date, from Payment Guarantors, severally, but
not jointly, in favor of Mortgage Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.


“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in the State of New York or the State of California are
not open for business.


“Capital Expenditures” shall mean, for any period, the amount expended at the
Properties for items capitalized under GAAP (including expenditures for building
improvements or major repairs, leasing commissions and tenant improvements).

4

--------------------------------------------------------------------------------




“Cash Expenses” shall mean, for any period, the Operating Expenses for the
operation of the Properties as approved by Lender or as set forth in a then
effective Approved Annual Budget, if applicable, to the extent that such
expenses are actually incurred by Mortgage Borrowers, minus any payments into
the Tax and Insurance Escrow Funds.
“Casualty” shall have the meaning set forth in Section 6.2 hereof. “Closing
Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Collateral” shall have the meaning set forth in the Pledge Agreements.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Properties,
or any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting either of the Properties or any part
thereof.
“Condemnation Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument, or undertaking
to which such Person is a party or by which any of its property is bound, or any
provision of the foregoing.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.
“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.
“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon and all other sums (including, if applicable, the
Prepayment Premium) due to Lender in respect of the Loan under the Note, this
Agreement, the Pledge Agreements, and the other Loan Documents.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note.
“Debt Service Coverage Ratio” shall mean a ratio for the applicable twelve (12)
full calendar month period immediately preceding the date of determination in
which:

5

--------------------------------------------------------------------------------




(a)     the numerator is the Net Operating Income for such period, based upon
the then current Rents payable by tenants under Leases (other than the Master
Leases) at the Properties that are in occupancy and paying current unabated Rent
as set forth in the financial statements required hereunder; and


(b)    the denominator is the sum of the assumed aggregate debt service payable
(i) on account of _____ the Outstanding Principal Balance for such period,
calculated on the basis of a _____ percent (_.__%) debt service constant based
on a 30 year amortization schedule, and (ii) on account of the Mortgage Loan
Outstanding Principal Balance for such period, calculated on the basis of a
_____ percent (_.__%) debt service constant based on a 30 year amortization
schedule.


“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Interest Rate.
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, or similar offering memorandum or offering circular, or
other offering documents or marketing materials, in each case in preliminary or
final form, used to offer Securities in connection with a Securitization.
“Downgrade Sweep Event” shall have the meaning set forth in Section 7.5.1 hereof
“Easement Grantor” shall mean Maguire Properties – 808 S. Olive, LLC, a Delaware
limited liability company, its successors and/or assigns.
“Easement Parcel” shall mean the parcel of land located at 808 South Olive
Street, Los Angeles, California, on which the Olive Parking Garage is located
and, as to which Tower Borrower holds an easement and license to supplement
parking for the Tower Parcel, as identified and described on Schedule IV-C
attached hereto and made a part hereof. The number of parking spaces granted
with respect to the Easement Parcel is set forth in Section 2.1 of that certain
Amended and Restated Easement Agreement (808 S. Olive Garage) dated as of March
28, 2006, by and between Easement Grantor, as grantor, and Tower Borrower, as
grantee.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution, or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority.

6

--------------------------------------------------------------------------------




An Eligible Account will not be evidenced by a certificate of deposit, passbook
or other instrument.


“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).
“Embargoed Person” shall have the meaning set forth in Section 4.1.35, hereof
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement (Mezzanine Loan), dated as of the date hereof, executed by Borrowers
in connection with the Loan for the benefit of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Excess Cash Flow” shall have the meaning set forth in Section 2.7.4 hereof
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“Full Service Gross Rent” shall mean base Rents plus any reimbursements payable
for Taxes, Insurance Premiums, utility expenses and costs and expenses of
operating and maintaining the Tower Parcel.
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Garage” shall mean the World Trade Center Parking Garage located on that
certain parcel of land located at 350 South Figueroa Street, Los Angeles,
California, as identified and described on Schedule IV-B attached hereto and
made a part hereof.
“Garage Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with such Garage Borrower’s successors and permitted assigns.

7

--------------------------------------------------------------------------------




“Garage Lockbox Agreement” shall mean that certain Garage Lockbox Agreement,
dated as of the Mortgage Loan Closing Date, by and among Lockbox Bank, Garage
Mortgage Borrower, Manager and Mortgage Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Garage Mortgage Borrower” shall have the meaning set forth in the recitals to
this Agreement, together with such Garage Mortgage Borrower’s successors and
permitted assigns.
“Garage Management Agreement” shall mean that certain Property Management and
Leasing Agreement (World Trade Center Garage), dated as of March 23, 2006,
entered into between Garage Mortgage Borrower and Manager, as the same has been
and may be amended, restated, replaced, supplemented or otherwise modified from
time to time, pursuant to which Manager is to provide management and other
services with respect to the Garage, or, if the context requires, the
Replacement Management Agreement.
“Garage Spaces” shall have the meaning set forth in Section 3.1.22 hereof.
“Gas Company” shall mean Southern California Gas Company, a California
corporation.
“Gas Company Lease” shall mean that certain Lease for the Gas Company Space
between Gas Company, as tenant and Maguire Thomas Partners–Fifth & Grand, Ltd, a
California limited partnership, Tower Mortgage Borrower’s predecessor in
interest, as landlord, dated as of October 7, 1987, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Gas Company Replacement Lease Requirements” shall mean that Borrowers shall
have submitted to Lender evidence satisfactory to Lender that (i) substantially
all of the Gas Company Space, as reasonably determined by Lender, has been
leased to one or more tenants approved by Lender in its reasonable discretion
pursuant to Leases providing for a term of not less than five years commencing
following the scheduled expiration date of the Gas Company Lease (that being
November 8, 2011) with an aggregate minimum Full Service Gross Rent that is not
less than the maximum Full Service Gross Rent payable by the Gas Company under
the Gas Company Lease and which Lease(s) are otherwise acceptable to Lender in
its reasonable discretion, (ii) such tenants are not Affiliates of either of the
Borrowers, any Mortgage Borrower or the REIT and are in occupancy of the Gas
Company Space and paying full and unabated Rent, constituting Qualified Income,
(iii) such tenants are not in default under any Gas Company Replacement Lease
and (iv) Lender has received a copy of any such Gas Company Replacement Lease,
together with a tenant estoppel certificate and subordination, non-disturbance
and attornment agreement from such tenants in form and substance reasonably
satisfactory to Lender.
“Gas Company Replacement Lease” shall mean any Lease at the Tower Parcel
fulfilling all of the Gas Company Replacement Lease Requirements.
“Gas Company Reserve Account” shall have the meaning set forth in Section 7.5.1
hereof.

8

--------------------------------------------------------------------------------




“Gas Company Reserve Funds” shall have the meaning set forth in Section 7.5.1
hereof.
“Gas Company Space” shall mean the approximately 576,516 leasable square feet of
space (or 620,495 leasable square feet established in accordance with the
guidelines generally established by the Standard Method for Measuring Floor Area
in Office Buildings, ANSI/BOMA Z65.1-1996) at the Tower Parcel leased by Gas
Company pursuant to the Gas Company Lease.
“Gas Company Sweep Period” shall mean the period of time from and after a Gas
Company Trigger Event until the occurrence of a Gas Company Sweep Termination.
“Gas Company Sweep Termination” shall have the meaning set forth in Section
7.5.1 hereof.
“Gas Company Trigger Event” shall have the meaning set forth in Section 7.5.1
hereof.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.
“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP, derived from the ownership and operation of the
Properties from whatever source during such period, including Rents, utility
charges, escalations, forfeited security deposits, interest on credit accounts,
service fees or charges, license fees, parking fees, rent concessions or
credits, and other pass-throughs or reimbursements paid by tenants under the
Leases of any nature, and interest on Reserve Funds, if any, but excluding (a)
Vacant Space Rent payable under the Master Leases, (b) Rents from month-to-month
tenants or tenants that are included in any Bankruptcy Action, (c) sales, use
and occupancy or other taxes on receipts required to be accounted for by either
Borrower or either Mortgage Borrower to any Governmental Authority, (d) refunds
and uncollectible accounts, (e) sales of furniture, fixtures and equipment, (f)
Insurance Proceeds and Condemnation Proceeds (other than business interruption
or other loss of income or rental insurance), and (g) disbursements to the
applicable Borrower or applicable Mortgage Borrower from any of the Mortgage
Loan Reserve Funds or Reserve Funds, if any.
“Guarantor” shall mean Maguire Properties, L.P., a Maryland limited partnership,
and any other Person hereafter executing a separate guaranty or indemnity
agreement in favor of Lender in connection with the Loan.
“Guaranty” shall mean that certain Guaranty Agreement (Mezzanine Loan), dated as
of the date hereof, from Guarantor in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.
“Indebtedness” shall mean for any Person, on a particular date, the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including amounts for

9

--------------------------------------------------------------------------------




borrowed money and indebtedness in the form of mezzanine debt and preferred
equity); (b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed.
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnified Person” and “Indemnified Persons” shall have the meaning set forth
in Section 9.2(b) hereof.
“Indemnifying Person” shall mean each Borrower, each Principal, and each
Guarantor, jointly and severally.
“Independent Director” or “Independent Manager” shall mean a natural Person who
is not at the time of initial appointment, or at any time while serving as a
director or manager, as applicable, and has not been at any time during the
preceding five (5) years: (a) a stockholder, director or manager (with the
exception of serving as the Independent Director or Independent Manager),
officer, employee, partner, member, attorney or counsel of any Borrower, any
Mortgage Borrower, any Principal or any Affiliate of any of them; (b) a
customer, supplier or other Person who derives any of its purchases or revenues
from its activities with any Borrower, any Mortgage Borrower, any Principal or
any Affiliate of any of them (other than a professional Independent Director or
Independent Manager provided by a corporate services company that provides
Independent Directors or Independent Managers in the ordinary course of its
business); (c) a Person Controlling or under common Control with any such
stockholder, director, manager, officer, partner, member, customer, supplier or
other Person; or (d) a member of the immediate family of any such stockholder,
director, manager, officer, employee, partner, member, customer, supplier or
other Person.
“Initial Blanket Insurance Premium Installment” shall have the meaning set forth
in the Mortgage Loan Agreement.
“Insolvency Opinion” shall mean that certain non-consolidation opinion letter,
dated the date hereof, delivered by Cox, Castle & Nicholson LLP in connection
with the Loan.
“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

10

--------------------------------------------------------------------------------




“Intercreditor Agreement” shall mean the intercreditor agreement entered into by
and between Lender and Mortgage Lender relating to the Loan and the Mortgage
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Interest Accrual Period” shall mean, with respect to any Payment Date, the
period commencing on the eleventh (11th) day of the preceding calendar month and
terminating on and including the tenth (10th) day of the calendar month in which
such Payment Date occurs; provided, however, that no Interest Accrual Period
shall end later than the Maturity Date (other than for purposes of calculating
interest at the Default Rate) and the initial Interest Accrual Period shall
begin on and include the Closing Date and shall end on and include the
immediately following tenth (10th) day of the calendar month.
“Interest Rate” shall mean a rate of [______percent (____%)] per annum.
“Investment Grade Rating” shall mean a long term unsecured debt rating of not
less than “BBB-” (or its equivalent) from (i) prior to a Securitization of the
Mortgage Loan, S&P and (ii) after a Securitization of the Mortgage Loan, any one
of Moody’s, S&P, Fitch or any other nationally-recognized statistical Rating
Agency rating the Securities.
“Jones Day” means Jones Day LLP, an Ohio partnership, f/k/a Jones, Day, Reavis &
Pogue.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any of
the Properties, including the Master Leases, and (a) every modification,
amendment or other agreement relating to such lease, sublease, subsublease, or
other agreement entered into in connection with such lease, sublease,
subsublease, or other agreement, and (b) every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.
“Lease Termination Payments” shall have the meaning set forth in Section
7.4.1(b) hereof.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Properties or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, the Americans with Disabilities Act of 1990, as amended, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to either Borrower, at any time in force
affecting such Borrower, the related Mortgage Borrower, the Properties or any
part of any of the foregoing, including any which may (a) require repairs,
modifications or alterations in or to the Properties or any part thereof, or (b)
in any way limit the use and enjoyment thereof.

11

--------------------------------------------------------------------------------




“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit, as the same may be replaced, split, substituted,
modified, amended, supplemented, assigned or otherwise restated from time to
time (either an evergreen letter of credit or a letter of credit which does not
expire until at least two (2) Business Days after the Maturity Date or such
earlier date as such Letter of Credit is no longer required pursuant to the
terms of this Agreement), in favor of Lender and entitling Lender to draw
thereon based solely on a statement purportedly executed by an officer of Lender
stating that it has the right to draw thereon, and issued by a domestic Approved
Bank or the U.S. agency or branch of a foreign Approved Bank, or if there are no
domestic Approved Banks or U.S. agencies or branches of a foreign Approved Bank
then issuing letters of credit, then such letter of credit may be issued by a
domestic bank, the long term unsecured debt rating of which is the highest such
rating then given by the Rating Agency or Rating Agencies, as applicable, to a
domestic commercial bank.
“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.
“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
easement, restrictive covenant, preference, assignment, security interest, or
any other encumbrance, charge or transfer of, or any agreement to enter into or
create, any of the foregoing, on or affecting either of the Borrowers, either of
the Mortgage Borrowers, the Collateral, the Properties, or any portion of any of
the foregoing or any interest in any of the foregoing, or any direct or indirect
interest in either of the Borrowers, either of the Mortgage Borrowers, or
Principal, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanics’, materialmans’ and other similar liens and encumbrances.
“Liquidation Event” shall have the meaning set forth in Section 2.4.7(a) hereof.
“Loan” shall mean the loan in the original principal amount of [___________]
Million and
No/100 Dollars ($_________) made by Lender to Borrowers pursuant to this
Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreements, the Environmental Indemnity, the Assignment of Tower Management
Agreement, the Assignment of Garage Management Agreement, the Guaranty, the
Mezzanine Cash Management Agreement, and all other documents executed and/or
delivered in connection with the Loan.
“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, the
numerator of which is an amount equal to the Aggregate Outstanding Principal
Balance as of such date and the denominator of which is an amount equal to the
aggregate appraised value of the Properties as of such date as determined by
Lender.
“Lockbox Account” and “Lockbox Accounts” shall have the meaning set forth in
Section 2.7.1(a) hereof.

12

--------------------------------------------------------------------------------




“Lockbox Agreements” shall mean collectively the Tower Lockbox Agreement and the
Garage Lockbox Agreement.
“Lockbox Bank” shall mean Bank of the West or any successor or permitted assigns
thereof.
“Major Lease” shall mean any Lease which, either individually or when taken
together with any other Lease with the same tenant or its Affiliates, demises in
excess of 28,121 square feet in the Improvements at each Property.
“Major Tenant” shall mean a tenant under a Major Lease.
“Manager” shall mean the Operating Partnership, or, if the context requires, a
Qualified Manager who is managing either of the Properties in accordance with
the terms and provisions of this Agreement.
“Management Agreement” shall mean either one of the Tower Management Agreement
or Garage Management Agreement, individually.
“Master Garage Lease” shall have the meaning set forth in Section 3.1.22(a)
hereof.
“Master Garage Lease Termination Request” shall have the meaning set forth in
Section 3.1.22(b) hereof
“Master Leases” shall mean, collectively, the Master Tower Lease and the Master
Garage Lease.
“Master Tower Lease” shall have the meaning set forth in Section 3.1.21(a)
hereof.
“Master Tower Lease Release Request” shall have the meaning specified in Section
3.1.21(b) hereof.
“Master Tower Lease Termination Request” shall have the meaning set forth in
Section 3.1.21(c) hereof.
“Maturity Date” shall mean August 11, 2016, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“Mezzanine Cash Management Account” shall have the meaning set forth in Section
2.7.3(a) hereof.

13

--------------------------------------------------------------------------------




“Mezzanine Cash Management Agreement” shall mean that certain Mezzanine Cash
Management Agreement, dated as of the date hereof, by and among Borrowers,
Lender, and the Mortgage Borrowers, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Monthly Interest Payment” shall have the meaning set forth in Section 2.3.1
hereof
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage” shall have the meaning set forth in the recitals to this Agreement.
“Mortgage Borrowers” shall have the meaning set forth in the recitals to this
Agreement.
“Mortgage Cash Management Account” shall have the meaning set forth in Section
2.7.2 hereof
“Mortgage Cash Management Agreement” shall mean that certain Cash Management
Agreement, dated as of the Mortgage Loan Closing Date, by and among Mortgage
Borrowers, Manager and Mortgage Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Mortgage Debt” shall mean the “Debt” as defined in the Mortgage Loan Agreement.
“Mortgage Default” shall mean a “Default” as defined in the Mortgage Loan
Agreement.
“Mortgage Event of Default” shall mean an “Event of Default” as defined in the
Mortgage Loan Agreement.
“Mortgage Lender” shall mean Nomura Credit & Capital, Inc., a Delaware
corporation, in its capacity as holder of the Mortgage Loan, together with its
successors and assigns.
“Mortgage Loan” shall have the meaning set forth above in the recitals to this
Agreement.
“Mortgage Loan Agreement” shall have the meaning set forth in the recitals to
this Agreement.
“Mortgage Loan Documents” shall mean, collectively, the Mortgage Loan Agreement,
the Mortgage Notes, the Mortgage, the Assignment of Leases, the Mortgage Cash
Management Agreement, the Lockbox Agreements, the “Bottom Dollar” Guaranty, the
Master Leases and all other documents defined as “Loan Documents” in the
Mortgage Loan Agreement, as amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Mortgage Loan Outstanding Principal Balance” shall mean, as of any date, the
outstanding principal balance of the Mortgage Loan.

14

--------------------------------------------------------------------------------




“Mortgage Loan Reserve Funds” shall mean the “Reserve Funds” as defined in the
Mortgage Loan Agreement.
“Mortgage Note A-1” shall have the meaning set forth in the recitals to this
Agreement.
“Mortgage Note A-2” shall have the meaning set forth in the recitals to this
Agreement.
“Mortgage Notes” shall mean, collectively, Mortgage Note A-l and Mortgage Note
A-2.
“Mortgage Prepayment Lockout Expiration Date” shall mean the “Prepayment Lockout
Expiration Date” as defined in the Mortgage Loan Agreement.
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.
“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of any
Mortgage Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (a) Lender’s and/or Mortgage Lender’s reasonable costs
incurred in connection with the recovery thereof, (b) the costs incurred by any
Mortgage Borrower in connection with a Restoration of all or any portion of the
Properties made in accordance with the Mortgage Loan Documents, (c) amounts
required or permitted to be deducted therefrom and amounts paid pursuant to the
Mortgage Loan Documents to Mortgage Lender, (d) in the case of a foreclosure
sale, disposition or Transfer of any of the Properties in connection with
realization thereon following a Mortgage Event of Default under the Mortgage
Loan, such reasonable and customary costs and expenses of sale or other
disposition (including attorneys’ fees and brokerage commissions), (e) in the
case of a foreclosure sale, such costs and expenses incurred by Mortgage Lender
under the Mortgage Loan Documents as Mortgage Lender shall be entitled to
receive reimbursement for under the terms of the Mortgage Loan Documents, (f) in
the case of a refinancing of the Mortgage Loan, such costs and expenses
(including attorneys’ fees) of such refinancing as shall be reasonably approved
by Lender, and (g) the amount of any prepayments required pursuant to the
Mortgage Loan Documents, and/or the Loan Documents, in connection with any such
Liquidation Event.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses incurred with respect to the Properties for such
period from Gross Income from Operations derived from the Properties for such
period.


“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.
“New Mezzanine Loan” shall have the meaning set forth in Section 9.7 hereof
“New Vacant Tower Space Lease” shall have the meaning set forth in Section
3.1.21(b) hereof.

15

--------------------------------------------------------------------------------




“Note” shall mean that certain Promissory Note (Mezzanine Loan) dated of even
date herewith in the principal amount of                                and
No/100 Dollars ($              .00), made by Borrower to the order of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Obligations” shall mean, collectively, Borrowers’ obligations for the payment
of the Debt and the performance of the Other Obligations.
“Officer’s Certificate” shall mean a certificate delivered to Lender by each
Borrower that is signed by an authorized senior officer of such Borrower or the
general partner or managing member of such Borrower, as applicable.
“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind during such period relating
to the operation, maintenance and/or management of the Properties which
expenditures are incurred on a regular monthly or other periodic basis,
including, without limitation, utilities, ordinary repairs and maintenance,
insurance, license fees, property taxes and assessments, advertising expenses,
management fees, payroll and related taxes, computer processing charges, tenant
improvements and leasing commissions, operational equipment or other lease
payments as approved by Lender and Mortgage Lender, and other similar costs, but
excluding depreciation, Debt Service, debt service under the Mortgage Loan,
Capital Expenditures and contributions to any of the Reserve Funds or any of the
Mortgage Loan Reserve Funds, as applicable.
“Operating Partnership” shall mean Maguire Properties, L.P., a Maryland limited
partnership, which is the operating partnership of the REIT, together with its
successors and permitted assigns.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining either of the Properties, now or hereafter levied or assessed or
imposed against the Properties or any part thereof.
“Other Obligations” shall mean (a) the performance of all obligations of
Borrowers, or either of them, contained herein; (b) the performance of each
obligation of Borrowers, or either of them, contained in any other Loan
Document; and (c) the performance of each obligation of Borrowers, or either of
them, contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Documents.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“Parking Easement” shall mean that certain Amended and Restated Parking Easement
Agreement, by and between Tower Mortgage Borrower and Easement Grantor, dated
March 28, 2006, as the same may hereafter be amended, restated, replaced,
supplemented or otherwise changed in accordance with the provisions of the
Mortgage Loan Agreement.

16

--------------------------------------------------------------------------------




“Payment Date” shall mean the eleventh (11th) day of each calendar month during
the term of the Loan or, if such day is not a Business Day, the immediately
preceding Business Day. The first Payment Date shall be September 11, 2006.
“Payment Differential” shall mean, with respect to any prepayment, an amount
equal to (a) the Interest Rate minus the Reinvestment Yield, divided by (b) 12
and multiplied by (c) the portion of the Outstanding Principal Balance paid on
the applicable Prepayment Date; provided, however, that the Payment Differential
shall in no event be less than zero.
“Payment Guarantors” shall mean severally, but not jointly, Robert F. Maguire
III, Maguire Partners, Inc., Thomas Master Investments, LLC, Maguire Partners
Investments LLC, Maguire Partners–Master Investments, LLC, Maguire Partners
BGHS, LLC, Maguire Partners Pasadena Gen-Par, Inc., Bunker Hill Equity, LLC and
Maguire Partners–WFC Holdings, LLC, together with their respective heirs,
estates, successors and permitted assigns, if any, and any other Person
hereafter executing a separate payment guaranty or indemnity agreement in favor
of Lender in connection with the Loan and/or the Mortgage Loan.
“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents with respect to the Collateral and the
Mortgage Loan Documents with respect to the Properties, (b) all Liens,
encumbrances and other matters disclosed in the UCC Title Insurance Policy or
the Title Insurance Policy, (c) Liens, if any, for Taxes imposed by any
Governmental Authority not yet due or delinquent, and (d) such other title and
survey exceptions as Lender has approved or may approve in writing.
“Permitted Investments” shall have the meaning set forth in the Mezzanine Cash
Management Agreement.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.
“Physical Conditions Report” shall mean one or more reports prepared by a
company satisfactory to Lender regarding the physical condition of the
Properties, satisfactory in form and substance to Lender.
“Pledge Agreements” shall have the meaning set forth in the recitals to this
Agreement.
“Pledged Company Interests” shall have the meaning set forth in the recitals to
this Agreement.
“Policies” or “Policy” shall have the meaning set forth in Section 6.1(b)
hereof.
“Prepayment Date” shall have the meaning set forth in Section 2.4.1 hereof.

17

--------------------------------------------------------------------------------




“Prepayment Premium” shall mean, with respect to any prepayment, an amount equal
to the present value of a series of payments each equal to the Payment
Differential and payable on each remaining Payment Date through and including
the Payment Date constituting the Prepayment Premium Expiration Date, discounted
at the Reinvestment Yield for the number of months remaining from the applicable
Prepayment Date to and including the Payment Date, constituting the Prepayment
Premium Expiration Date. Notwithstanding the foregoing, in no event shall Lender
be required to reinvest any Prepayment Premium in U.S. Treasury obligations or
otherwise.
“Prepayment Premium Expiration Date” shall mean [ [2008]].
“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq., and (d) all other Legal
Requirements relating to money laundering or terrorism.
“Principal” shall mean Maguire Properties, L.P., a Maryland limited partnership,
together with its successors and permitted assigns.
“Properties” shall mean, collectively, each parcel of real property listed on
Schedule IV-A, Schedule IV-B and Schedule IV-C attached hereto, the Improvements
and all personal property owned by each Mortgage Borrower and encumbered by the
Mortgage, together with all rights pertaining to such property and Improvements,
as more particularly described in the granting clause of the Mortgage.
“Property” shall mean either one of the Properties, individually.
“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to either of the Properties, the Collateral, either of the Borrowers, either of
the Mortgage Borrowers, the Principal, any Guarantor, and/or Manager.
“Qualified Income” shall mean, as of any date of calculation, the amount
obtained by multiplying (a) 12, by (b) the total actual collections of Rents (to
include the then current Rents payable by tenants under Leases (other than the
Master Leases) at the Properties) that meet the requirements specified in
Section 5.1.20 hereof and under which the tenants are in occupancy and paying
current, unabated Rent (excluding interest on credit accounts), prepaid rent and
reimbursement revenue), from the last full calendar month prior to such date of
calculation, and adding the monthly Rents (and prepaid rent and disbursement
revenue) to be paid under any new executed Leases meeting the requirements
specified in Section 5.1.20 hereof, so long as the applicable tenant is open for
business and paying rent, as evidenced by a rental income deposit receipt and a
tenant estoppel. If any Lease by its terms provides for a rent increase within
six (6) months of such date of calculation, such increased rent, rather than the
rent actually collected in

18

--------------------------------------------------------------------------------




such prior month, shall be utilized in determining “total actual collections of
Rents” in clause (b) above.
“Qualified Manager” shall mean either (a) Manager or (b) in the reasonable
judgment of Lender, a reputable and experienced management organization (which
may be an Affiliate of either Borrower or either Mortgage Borrower) possessing
experience in managing properties similar in size, scope, use and value as the
Properties, provided, however, that Borrowers or Mortgage Borrowers shall have
obtained prior written confirmation from the applicable Rating Agencies that
management of the applicable Property by such Person will not cause a downgrade,
withdrawal or qualification of the then current ratings of the Securities or any
class thereof
“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally recognized statistical rating agency which has been approved by
Lender.
“Re-Dating” shall have the meaning set forth in Section 9.1(d) hereof.
“Reinvestment Yield” shall mean (a) the yield on the U.S. Treasury issue
(primary issue) with the same maturity date as the Prepayment Premium Expiration
Date or (b) if no such U.S. Treasury issue is available, then the interpolated
yield on the two U.S. Treasury issues (primary issues) with maturity dates (one
prior to and one following) that are closest to the Prepayment Premium
Expiration Date, with each such yield being based on the bid price for such
issue as published in The Wall Street Journal on the date that is ten (10) days
prior to the applicable Prepayment Date set forth in a notice of prepayment from
Borrowers to Lender (or, if such bid price is not published on that date, the
next preceding date on which such bid price is so published) and converted to a
monthly compounded nominal yield.
“REIT” shall mean Maguire Properties, Inc., a Maryland corporation.
“REMIC Provisions” shall mean provisions of the federal income tax law relating
to real estate mortgage investment conduits, which appear at Sections 860A
through 860G of Subchapter M of Chapter 1 of Subtitle A of the Code, and related
provisions, and temporary and final regulations and, to the extent not
inconsistent with such temporary and final regulations, proposed regulations,
and published rulings, notices and announcements promulgated thereunder, as the
foregoing may be in effect from time to time.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds either or both of the Mortgage
Notes.
“Rents” shall mean all rents (including percentage rents), rent equivalents,
moneys payable as damages (including payments by reason of the rejection of a
Lease in a Bankruptcy Action) or in lieu of rent or rent equivalents, royalties
(including all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including security, utility and other
deposits), accounts, cash, issues, profits, charges for services rendered, and
other payments and consideration of whatever form or nature received by or paid
to or for the account of or benefit of either Mortgage Borrower, Manager or any
of their respective agents or

19

--------------------------------------------------------------------------------




employees from any and all sources arising from or attributable to any of the
Properties and the Improvements, including all receivables, customer obligations
now existing or hereafter arising or created out of the sale, lease, sublease,
license, concession or other grant of the right of the use and occupancy of any
of the Properties or rendering of services by either of the Mortgage Borrowers,
Manager or any of their respective agents or employees and proceeds, if any,
from business interruption or other loss of income insurance, but excluding
Vacant Space Rent under the Master Leases.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Tower Management Agreement and/or Garage Management Agreement
being replaced, or (ii) a management agreement with a Qualified Manager, which
management agreement shall be reasonably acceptable to Lender in form and
substance, provided, however, that with respect to this clause (ii), Lender, at
its option, may require that Borrowers or Mortgage Borrowers obtain confirmation
from the applicable Rating Agencies that such management agreement will not
cause a downgrade, withdrawal or qualification of the then current ratings of
the Securities or any class thereof; and (b) an assignment of management
agreement and consent and agreement of manager substantially in the form then
used by Lender (or in such other form and substance reasonably acceptable to
Lender), executed and delivered to Lender by the Borrowers, the Mortgage
Borrowers and such Qualified Manager at Borrowers’ expense.
“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.
“Required Repair Funds” shall have the meaning set forth in Section 7.1.1
hereof.
“Required Repairs” shall have the meaning set forth in the Mortgage Loan
Agreement.
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the Rollover Reserve Funds, the Required Repair Funds, the Gas Company Reserve
Funds, the Sidley Austin Reserve Funds and any other escrow fund established
pursuant to the Loan Documents.
“Restoration” shall mean the repair and restoration of the applicable Property
after a Casualty or Condemnation as nearly as possible to the condition such
Property was in immediately prior to such Casualty or Condemnation, with such
alterations as may be reasonably approved by Lender.
“Restricted Party” shall mean, collectively (a) each Borrower, Principal, each
Mortgage Borrower, each Guarantor and any Affiliated Manager, and (b) any
shareholder, partner, member, non-member manager, direct or indirect legal or
beneficial owner, agent or employee of, each Borrower, each Principal, each
Mortgage Borrower, each Guarantor, any Affiliated Manager or any non-member
manager. Notwithstanding the above to the contrary, Restricted Party shall not
include any shareholder of the REIT, so long as the REIT is publicly traded.
“RICO” shall mean the Racketeer Influenced and Corrupt Organizations Act, 18
U.S.C. Section 1961 et seq., as amended.

20

--------------------------------------------------------------------------------




“Rollover Reserve Account” shall have the meaning set forth in Section 7.4.1(a)
hereof.
“Rollover Reserve Funds” shall have the meaning set forth in Section 7.4.1(a)
hereof.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other disposal of
a legal or beneficial interest, whether direct or indirect.
“Securities” shall have the meaning set forth in Section 9.1 hereof
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Securitization” shall have the meaning set forth in Section 9.1 hereof
“Servicer” shall have the meaning set forth in Section 9.6 hereof
“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof
“Severed Loan Documents” shall have the meaning set forth in Section 8.2(b)
hereof
“Sidley Austin Lease” shall have the meaning set forth in Section 7.6.1 hereof
“Sidley Austin Reserve Funds” shall have the meaning set forth in Section 7.6.1
hereof
“Sidley Austin Reserve Account” shall have the meaning set forth in Section
7.6.1 hereof.
“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that at all times prior to, on and after the date
hereof:
(a)    was, is and will be organized solely for the purpose of (i) acquiring,
owning, holding, selling, transferring, exchanging, managing and operating the
Collateral, entering into this Agreement with Lender, refinancing the Collateral
in connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing; or (ii) acting as the general partner of a limited partnership that
owns any portion of the Collateral or as the sole member of a limited liability
company that owns any portion of the Collateral;
(b)    has not been, is not, and will not be engaged in any business unrelated
to (i) the acquisition and ownership of the Collateral, (ii) acting as the
general partner of a limited partnership that owns any portion of the
Collateral, or (iii) acting as the sole member of a limited liability company
that owns any portion of the Collateral, as applicable;

21

--------------------------------------------------------------------------------




(c)    has not had, does not have and will not have any assets other than those
related to the Collateral or its partnership interest in a limited partnership
or its limited liability company interest in a limited liability company that
owns any portion of the Collateral or acts as the general partner or the sole
member thereof, as applicable;
(d)    has not engaged, sought or consented to, and will not engage in, seek or
consent to, (i) any dissolution, winding up, liquidation, consolidation, merger,
or sale of all or substantially all of its assets, (ii) except as permitted
under the terms of this Agreement, any transfer of partnership or limited
liability company interests (if such entity is a general partner in a limited
partnership or a member in a limited liability company), or (iii) any amendment
of its limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable)
with respect to the matters set forth in this definition without the written
consent of Lender;
(e)    if such entity is a limited partnership, has had, now has and will have
as its only general partners, Special Purpose Entities that are corporations,
limited partnerships or limited liability companies;
(f)    if such entity is a corporation, has had, now has and will have at least
two (2) Independent Directors, and has not caused or allowed, and will not cause
or allow, the board of directors of such entity to take any Bankruptcy Action or
any other action requiring the unanimous affirmative vote of one hundred percent
(100%) of the members of its board of directors unless two (2) Independent
Directors shall have participated in such vote;


(g)    if such entity is a limited liability company with more than one member,
has had, now has and will have at least one member that is a Special Purpose
Entity that is a corporation that has at least two (2) Independent Directors and
that owns at least one percent (1.0%) of the equity of the limited liability
company;
(h)    if such entity is a limited liability company with only one member, has
been, now is, and will be a limited liability company organized in the State of
Delaware that has (i) as its only member a managing member, (ii) at least two
(2) Independent Managers and has not caused or allowed, and will not cause or
allow, the board of managers of such entity to take any Bankruptcy Action or any
other action requiring the unanimous affirmative vote of one hundred percent
(100%) of the managers pursuant to the terms of the limited liability company
agreements of Borrowers (as in effect as of the date hereof) unless two (2)
Independent Managers have participated in such vote, and (iii) at least one
person acting as Independent Manager who shall become the sole member of such
entity upon the dissolution of the existing member;


(i)    if such entity is (i) a limited liability company, has had, now has, and
will have articles of organization, a certificate of formation and/or an
operating agreement, as applicable, (ii) a limited partnership, has had, now
has, and will have a limited partnership agreement, or (iii) a corporation, has
had, now has, and will have a certificate of incorporation that, in each of the
foregoing cases, provides that such entity will not, as long as any portion of
the Debt remains outstanding: (A) dissolve, merge, liquidate or consolidate; (B)
except as

22

--------------------------------------------------------------------------------




permitted under the terms of this Agreement, sell all or substantially all of
its assets or the assets of the applicable Borrower; (C) engage in any other
business activity or amend its organizational documents with respect to the
matters set forth in this definition without the written consent of Lender; or
(D) without the affirmative vote of two (2) Independent Directors or Independent
Managers, as applicable, and of all other directors or managers of such entity,
take any Bankruptcy Action with respect to itself or any other entity in which
it has a direct or indirect legal or beneficial ownership interest;


(j)    has been, is and intends to remain solvent and has paid and intends to
continue to pay its debts and liabilities (including, as applicable, shared
personnel and overhead expenses) from its assets as the same have or shall
become due, and has maintained, is maintaining and intends to maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations;


(k)    has not failed, and will not fail, to correct any known misunderstanding
regarding the separate identity of such entity;


(1) has maintained and will maintain its accounts, books and records separate
from any other Person and has filed and will file its own tax returns, except to
the extent that it has been or is required to file consolidated tax returns by
law;


(m)    has maintained and will maintain its own records, books, resolutions and
agreements;


(n)    other than as provided in the Mezzanine Cash Management Agreement, (i)
has not commingled, and will not commingle, its funds or assets with those of
any other Person and (ii) has not participated and will not participate in any
cash management system with any other Person;


(o)    has held and will hold its assets in its own name;


(p)    has conducted and will conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in Subsection (dd) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of the applicable Borrower;


(q)    has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted, and will not permit, its assets to be listed as assets on the
financial statement of any other entity except as required by GAAP; provided,
however, that any such consolidated financial statement shall contain a note
indicating that its separate assets and liabilities are neither available to pay
the debts of the consolidated entity nor constitute obligations of the
consolidated entity;

23

--------------------------------------------------------------------------------




(r)    has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;
(s)    has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(t)    with respect to Borrowers jointly, has had no and will have no
Indebtedness other than (i) the Loan, (ii) unsecured trade and operational debt
incurred in the ordinary course of business relating to the ownership and
operation of the Collateral and the routine administration of Borrowers, in
amounts not to exceed [$25,000], in the aggregate, which liabilities are not
more than sixty (60) days past the date incurred, are not evidenced by a note
and are paid when due, and which amounts are normal and reasonable under the
circumstances, and (iii) such other liabilities as are permitted pursuant to
this Agreement;
(u)    has not assumed or guaranteed or become obligated for, and will not
assume or guarantee or become obligated for, the debts of any other Person and
has not held out and will not hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement;
(v)    has not acquired and will not acquire obligations or securities of its
partners, members or shareholders or any other Affiliate;
(w)    has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including paying for shared office
space and services performed by any employee of an Affiliate;
(x)    has maintained and used, now maintains and uses, and will maintain and
use, separate stationery, invoices and checks bearing its name. The stationery,
invoices, and checks utilized by the Special Purpose Entity or utilized to
collect its funds or pay its expenses have borne and shall bear its own name and
have not borne and shall not bear the name of any other entity unless such
entity is clearly designated as being the Special Purpose Entity’s agent;
(y)    has not pledged and will not pledge its assets for the benefit of any
other Person;
(z)    has held itself out and identified itself, and will hold itself out and
identify itself, as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of either
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in Subsection (dd) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of the applicable Borrower;

24

--------------------------------------------------------------------------------




(aa)    has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;


(bb)    has not made and will not make loans to any Person or hold evidence of
Indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);


(cc)    has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person;


(dd)    has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except (i) in the ordinary course of its business and on terms which are
intrinsically fair, commercially reasonable and are no less favorable to it than
would be obtained in a comparable arm’s-length transaction with an unrelated
third party, and (ii) in connection with this Agreement;


(ee)    has not had and will not have any obligation to indemnify, and has not
indemnified and will not indemnify, its partners, officers, directors or
members, as the case may be, unless such an obligation was and is fully
subordinated to the Obligations and will not constitute a claim against the
Obligations in the event that cash flow in excess of the amount required to pay
the Obligations is insufficient to pay such obligation;


(ff)    if such entity is a corporation, it has considered and shall consider
the interests of its creditors in connection with all corporate actions;


(gg)    except as provided in the Loan Documents, does not and will not have any
of its obligations guaranteed by any Affiliate; and


(hh)    has complied and will comply with all of the terms and provisions
contained in its organizational documents, and the statements of facts contained
in its organizational documents are true and correct and will remain true and
correct.


“State” shall mean the State or Commonwealth in which the Properties or any part
thereof are located.


“Survey” shall mean, with respect to each Property, a survey of such Property
prepared pursuant to the requirements contained in Section 3.1.3(c) hereof.


“Tax and Insurance Escrow Account” shall have the meaning set forth in Section
7.2 hereof.


“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section 7.2
hereof.

25

--------------------------------------------------------------------------------




“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Properties or any part thereof, together with all interest and
penalties thereon.


“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.


“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
a form acceptable to Mortgage Lender (or, if the Properties are in a State which
does not permit the issuance of such ALTA policy, such form as shall be
permitted in such State and acceptable to Lender) issued with respect to the
Properties and insuring the lien of the Mortgage.


“Tower Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with Tower Borrower’s successors and permitted assigns.


“Tower Lockbox Agreement” shall mean that certain Tower Lockbox Agreement, dated
as of the Mortgage Loan Closing Date, by and among Lockbox Bank, Tower Mortgage
Borrower, Manager and Mortgage Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.


“Tower Management Agreement” shall mean that certain Property Management and
Leasing Agreement (Gas Company Tower), dated as of June 27, 2003, entered into
between Tower Mortgage Borrower and Manager, as the same has been and may be
amended, modified or supplemented from time to time, pursuant to which Manager
is to provide management and other services with respect to the Tower Parcel,
or, if the context requires, the Replacement Management Agreement.


“Tower Mortgage Borrower” shall have the meaning set forth in the recitals to
this Agreement.


“Tower Parcel” shall mean the parcel of land located at 555 West Fifth Street,
Los Angeles, California, on which the approximately 1,367,995 square foot office
tower is located, as identified and described on Schedule IV-A attached hereto
and made a part hereof.


“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.


“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Properties are located.


“UCC Title Insurance Policy” shall have the meaning set forth in Section
3.1.3(b) hereof.


“Underwritten Garage Debt Service Coverage Ratio” shall mean a ratio for the
applicable twelve (12) full calendar month period in which:


(a)    the numerator is the Underwritten Garage Net Cash Flow for such period;
and



26

--------------------------------------------------------------------------------




(b)    the denominator is the sum of the assumed aggregate debt service payable
(i) on account of the Outstanding Principal Balance for such period, calculated
on the basis of a ________ percent (__.__%) debt service constant based on a
30-yearamortization schedule, and (ii) on account of $_____________ of the
Mortgage Loan Outstanding Principal Balance for such period, calculated on the
basis of a________ percent (__.__%) debt service constant based on a 30-year
amortization schedule.


“Underwritten Garage Net Cash Flow” shall mean, for any twelve (12) full
calendar month period, an amount equal to (i) Gross Income from Operations
actually collected by Garage Mortgage Borrower solely with respect to and
directly attributable to the Garage for the trailing twelve full calendar month
period prior to the date of the calculation (provided, however, that for the
first year of the Loan, Underwritten Garage Net Cash Flow shall be calculated
based upon the Gross Income from Operations solely with respect to and directly
attributable to the Garage for the calendar quarter immediately prior to the
date of the calculation, annualized), less (ii) Operating Expenses solely with
respect to and directly attributable to the Garage, for the trailing twelve full
calendar month period.


“Underwritten Net Cash Flow” shall mean, as of any date, the Qualified Income
adjusted as follows: (a) adding other recurring Gross Income from Operations
generated at the Properties during the twelve (12) full calendar months
immediately preceding the date of determination, (b) deducting any portion of
the Qualified Income attributable to any tenant at the Properties that has
vacated all or a significant portion of its leased premises, gone dark (unless
such tenant has an Investment Grade Rating or has successfully in accordance
with the terms of the Loan Documents sublet the space at a minimum of five (5)
years or a co-terminus basis, whichever is shorter), given notice to vacate, is
more than thirty (30) days delinquent in rent, or whose Lease is expiring within
six (6) months following such date of determination and has not renewed or
extended its Lease, (c) deducting Operating Expenses incurred during the twelve
(12) full calendar months immediately preceding such date of determination, as
normalized and adjusted for non-recurring items in Mortgage Lender’s reasonable
judgment, (d) deducting $0.10 per square foot per annum for projected capital
expenditure items (whether or not actually spent) and (f) deducting $1.25 per
square foot per annum for tenant improvement and leasing commission costs and
expenses (whether or not actually spent). All such amounts will be calculated on
an annualized basis.


“Underwritten Tower Debt Service Coverage Ratio” shall mean a ratio for the
applicable twelve (12) full calendar month period in which:


(a)    the numerator is the Underwritten Net Cash Flow for such period; and


(b)    the denominator is the sum of the assumed aggregate debt service payable
(i) on account of the Outstanding Principal Balance for such period, calculated
on the basis of a ________ percent (__.__%) debt service constant based on a 30
year amortization schedule, and (ii) on account of the Mortgage Loan Outstanding
Principal Balance for such period, calculated on the basis of a________ percent
(__.__%) debt service constant based on a 30 year amortization schedule.

27

--------------------------------------------------------------------------------




“U.S. Obligations” shall mean obligations or securities not subject to
prepayment, call or early redemption evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (a) direct
obligations of, or obligations fully guaranteed by, the United States of America
for the payment of which its full faith and credit is pledged, (b) to the extent
acceptable to the Rating Agencies, other “government securities” which are the
direct obligation of any agency or instrumentality of the United States of
America which qualify within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended, or (c) to the extent acceptable to the
applicable Rating Agencies, other non-callable government securities satisfying
the REMIC Provisions, in each case to the extent such obligations are not
subject to prepayment, call or early redemption.
“Vacant Garage Space Rent” shall have the meaning set forth in Section 3.1.22(a)
hereof
“Vacant Space Rent” shall mean collectively, the Vacant Tower Space Rent and the
Vacant Garage Space Rent.
“Vacant Tower Space” shall have the meaning set forth in Section 3.1.21(a)
hereof.
“Vacant Tower Space Rent” shall have the meaning set forth in Section 3.1.21(a)
hereof.


Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All uses of the phrases “any
Property” shall mean “either of the Properties, including both of the
Properties,” unless the context shall indicate otherwise, and all uses of the
phrase “either Borrower” shall mean “any one or more of the Borrowers, including
both Borrowers,” unless the context shall indicate otherwise. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.
ARTICLE 2
GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrowers.


2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make, and Borrowers hereby
jointly and severally agree to accept, the Loan on the Closing Date.

28

--------------------------------------------------------------------------------




2.1.2    Single Disbursement to Borrowers. Borrowers may request and
collectively receive only one disbursement hereunder in respect of the Loan and
any amount borrowed and repaid hereunder in respect of the Loan may not be
reborrowed.


2.1.3    The Note, Pledge Agreements and Loan Documents. The Loan shall be
evidenced by the Notes and secured by the Pledge Agreements and the other Loan
Documents.
2.1.4    Use of Proceeds. Borrowers shall use the entire proceeds of the Loan
solely to make equity contributions to Mortgage Borrowers, who shall use the
entire amount of such equity contributions to repay a portion of the Mortgage
Loan in order to reduce the Mortgage Loan Outstanding Principal Balance to
$______________.00.
Section 2.2    Interest Rate.


2.2.1    Interest Rate. Subject to Sections 2.2.3 and 2.2.4 hereof, and without
limiting the terms thereof, interest on the Outstanding Principal Balance shall
accrue from the Closing Date to but excluding the Maturity Date at the Interest
Rate, and thereafter, if not paid in full, at the Default Rate.


2.2.2    Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (a) the actual number of days elapsed in the
period for which the calculation is being made by (b) a daily rate based on a
three hundred sixty (360) day year by (c) the Outstanding Principal Balance.


2.2.3    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent permitted by law, all accrued and unpaid interest in respect
of the Loan and any other amounts due pursuant to the Loan Documents, shall
accrue interest at the Default Rate, calculated from the date such payment was
due without regard to any grace or cure periods contained herein.
2.2.4    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrowers be
obligated or required to pay interest on the Outstanding Principal Balance at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the Maximum Legal Rate. If, by the terms of this
Agreement or the other Loan Documents, Borrowers are at any time required or
obligated to pay interest on the Outstanding Principal Balance at a rate in
excess of the Maximum Legal Rate, the Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

29

--------------------------------------------------------------------------------




Section 2.3    Loan Payment.


2.3.1    Interest Payments. Borrowers shall pay to Lender (a) on the date
hereof, an amount equal to interest only at the Interest Rate on the Outstanding
Principal Balance from the Closing Date up to but not including the first
Payment Date following the Closing Date, and (b) on each Payment Date thereafter
up to and including the Maturity Date, an amount equal to interest only at the
Interest Rate on the Outstanding Principal Balance for the applicable Interest
Accrual Period (the “Monthly Interest Payment”).
2.3.2    Payment on Maturity Date. Borrowers shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Pledge Agreements and the
other Loan Documents.
2.3.3    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, other than the payment of the Outstanding Principal
Balance due on the Maturity Date, is not paid by Borrowers by the date on which
it is due, Borrowers shall pay to Lender upon demand an amount equal to the
lesser of five percent (5%) of such unpaid sum or the maximum amount permitted
by applicable law, in order to defray the expense incurred by Lender in handling
and processing such delinquent payment and to compensate Lender for the loss of
the use of such delinquent payment. Any such late payment charge shall be
secured by the Pledge Agreements and the other Loan Documents to the extent
permitted by applicable law.
2.3.4    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.
2.3.5    Payments Generally. The first Interest Accrual Period hereunder shall
commence on and include the Closing Date and end on    , 20_. Each Interest
Accrual Period thereafter shall commence on the eleventh (11th) day of each
calendar month during the term of the Loan and shall end on and include the
tenth (10th) day of the next occurring calendar month. For purposes of making
payments hereunder, but not for purposes of calculating Interest Accrual
Periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day.
Lender shall have the right from time to time, in its discretion, upon not less
than thirty (30) days prior written notice to Borrowers, to change the Payment
Date to a different calendar day each month which is not more than five (5) days
earlier nor more than five (5) days later than the eleventh (11th) day of each
calendar month; provided, however, that if Lender shall have elected to change
the Payment Date as aforesaid, Lender shall have the option, but not the
obligation, to adjust the Interest Accrual Period accordingly. All amounts due
pursuant to this Agreement and the other Loan Documents shall be payable without
setoff, counterclaim, defense or any other deduction whatsoever.

30

--------------------------------------------------------------------------------




Section 2.4    Prepayments.


2.4.1    Voluntary Prepayments. On any Payment Date, Borrowers may, at their
option and upon thirty (30) days prior written notice to Lender, prepay the Debt
in whole or in part; provided that (a) no Event of Default or Mortgage Event of
Default shall have occurred and be continuing, and (b) any such prepayment is
accompanied by (i) all interest which would have accrued on the amount of the
Loan to be paid through and including the last day of the Interest Accrual
Period related to the Payment Date next occurring following the date of such
prepayment (the “Prepayment Date”), or, if such prepayment occurs on a Payment
Date, through and including the last day of the Interest Accrual Period related
to such Payment Date; (ii) if such Prepayment Date is prior to the Prepayment
Premium Expiration Date, the Prepayment Premium; (iii) all other sums then due
and payable under this Agreement, the Note and the other Loan Documents,
including, but not limited to, any late fees and default interest required to be
paid by Borrowers hereunder, and (iv) all of Lender’s costs and expenses
(including, without limitation, reasonable attorney’s fees and disbursements)
incurred in connection with such prepayment. If the Prepayment Premium is due to
Lender, Lender shall not be obligated to accept any prepayment unless it is
accompanied by the Prepayment Premium due in connection therewith. Borrowers
shall have the right to revoke or rescind in writing any notice of prepayment
any time on or before the Prepayment Date set forth in Borrowers’ notice of
prepayment, provided that Borrowers pay to Lender concurrently with each such
revocation or rescission the sum of (A) all actual out-of-pocket costs and
expenses incurred by Lender in connection with or as a result of such revocation
or rescission, plus (B) a fee in the amount of $25,000.00. If for any reason
Borrowers prepay all or any portion of the Loan on a date other than a Payment
Date, Borrowers shall pay to Lender, in addition to the Debt and the other
amounts set forth in the foregoing clauses (i) - (iv), all interest which would
have accrued on the amount of the Loan to be paid through and including the
Payment Date next occurring following the Prepayment Date. Any partial
prepayment shall be applied to the last payments of principal due under the
Loan.
2.4.2    Mandatory Prepayments.
(a)    On the next occurring Payment Date following the date on which Mortgage
Lender actually receives any Net Proceeds, if Mortgage Lender is not obligated,
or does not elect pursuant to the terms of the Mortgage Loan Agreement to make
such Net Proceeds available to Mortgage Borrowers for Restoration, Mortgage
Borrowers shall, and Borrowers shall cause Mortgage Borrowers to authorize
Mortgage Lender to, apply one hundred percent (100%) of such Net Proceeds in the
order, priority, and proportions set forth in Section 2.4.5(c) hereof.
Notwithstanding anything to the contrary contained in the Loan Documents, so
long as no Event of Default has occurred and is continuing, no Prepayment
Premium shall be due in connection with any prepayment made pursuant to this
Section 2.4.2. Any partial prepayment under this Section 2.4.2 shall be applied
to the last payments of principal due under the Loan. Any Net Proceeds remaining
after the prepayment of the Mortgage Debt and the Debt in full shall be paid to
Borrowers.


(b)    If, at any time after the Defeasance Lockout Date (as defined in the
Mortgage Loan Agreement), all or any portion of the principal amount of the
Mortgage Loan is

31

--------------------------------------------------------------------------------




defeased in accordance with Section 2.5 of the Mortgage Loan Agreement,
Borrowers shall, on the Payment Date corresponding to the applicable Defeasance
Date (as defined in the Mortgage Loan Agreement), prepay the Debt in full.


2.4.3    Prepayments After Default. If after the occurrence and during the
continuance of an Event of Default, payment of all or any part of the Debt is
tendered by Borrowers or otherwise recovered by Lender (including through
application of any Reserve Funds), such tender or recovery shall be deemed (a)
to have been made on the next occurring Payment Date together with the Monthly
Interest Payment calculated at the Default Rate, and (b) to be a voluntary
prepayment by Borrowers, and if such prepayment occurs prior to the Prepayment
Premium Expiration Date, Borrowers shall pay, in addition to the Debt, an amount
equal to the Prepayment Premium plus one percent (1%) of the amount being
prepaid.
2.4.4    Application of Prepayments. Any amounts received by Lender on account
of prepayments made in accordance with this Section 2.4 shall be applied by
Lender exclusively in accordance with the provisions of this Section 2.4, and
not pursuant to the provisions of Section 2.7.3, whether or not such funds have
been deposited into the Mezzanine Cash Management Account.
2.4.5    Application of Payments of Principal. Notwithstanding anything to the
contrary contained in this Agreement, the following principal payments or
prepayments shall be allocated between the Loan and the Mortgage Loan as
follows:
(a)    prior to the Mortgage Prepayment Lockout Expiration Date, any voluntary
prepayment of the Loan shall be applied to the Debt in any order, priority and
proportions as Lender shall elect from time to time, until the Debt is paid in
full;
(b)    on and after the Mortgage Prepayment Lockout Expiration Date, so long as
no Mortgage Event of Default shall have occurred and be continuing, any
voluntary prepayment of the Loan or the Mortgage Loan, shall be applied pro rata
to the Debt and the Mortgage Debt until the Debt and the Mortgage Debt are paid
in full; provided, however, that upon the occurrence and during the continuance
of a Mortgage Event of Default, Mortgage Lender shall apply any voluntary
prepayment first, to payment of the Mortgage Debt, in any order, priority and
proportions as Mortgage Lender shall elect from time to time, until the Mortgage
Debt is paid in full, and shall then disburse any remainder to (i) Lender, to be
applied to the Debt in any order, priority and proportions as Lender shall elect
from time to time, until the Debt is paid in full, and then (ii) any balance to
Borrowers;


(c)    all Net Proceeds not required to be made available for Restoration shall
be applied first to the Mortgage Debt, in any order, priority and proportions as
Mortgage Lender shall elect from time to time, until the Mortgage Debt is paid
in full, and then, as a distribution permitted under applicable law, (i)
disbursed to Lender, to be applied to the Debt, in any order, priority and
proportions as Lender shall elect from time to time, until the Debt is paid in
full, and then (ii) the balance disbursed to Borrowers;

32

--------------------------------------------------------------------------------




(d)    any Mortgage Loan Reserve Funds or other cash collateral held by or on
behalf of Mortgage Lender, whether in the Mortgage Cash Management Account, as
Mortgage Loan Reserve Funds or otherwise, including any Net Proceeds then being
held by Mortgage Lender, shall, upon the occurrence and during the continuance
of an Event of Default, be applied by Mortgage Lender as follows or may continue
to be held by Mortgage Lender as additional collateral for the Mortgage Loan,
all in Mortgage Lender’s discretion: first, to the Mortgage Debt, in any order,
priority and proportions as Mortgage Lender shall elect from time to time, until
the Mortgage Debt is paid in full, and then, as a distribution permitted under
applicable law, (i) disbursed to Lender, to be applied to the Debt, in any
order, priority and proportions as Lender shall elect from time to time, until
the Debt is paid in full, and then (ii) the balance disbursed to Borrowers;


(e)    any Reserve Funds or other cash collateral held by or on behalf of
Lender, whether in the Mezzanine Cash Management Account, as Reserve Funds or
otherwise, including any Net Proceeds then being held by Lender, shall, upon the
occurrence and during the continuance of an Event of Default, be applied by
Lender as follows or may continue to be held by Lender as additional collateral
for the Loan, all in Lender’s discretion: first, to the Debt, in any order,
priority and proportions as Lender shall elect from time to time, until the Debt
is paid in full, and then the balance disbursed to Borrowers; and


(f)    all Rents and/or Vacant Space Rent received by Mortgage Lender upon the
occurrence and during the continuance of a Mortgage Event of Default pursuant to
Section 3.1 of the Assignment of Leases shall be applied by Mortgage Lender as
follows or may continue to be held by Mortgage Lender as additional collateral
for the Mortgage Loan, all in Mortgage Lender’s discretion: first, (i) to the
expenses of managing and securing the Properties, as contemplated by clause (a)
of Section 3.1 of such Assignment of Leases, and/or (ii) to the Mortgage Debt,
in any order, priority and proportions as Lender shall elect in its discretion
from time to time, until the Debt is paid in full, and then (A) disbursed to
Lender, to be applied to the Debt, in any order, priority and proportions as
Lender shall elect from time to time, until the Debt is paid in full, and then
(B) the balance disbursed to Borrowers.


2.4.6    California Waiver. To the extent applicable, Borrowers acknowledge that
California Civil Code, Section 2954.10 provides, in part, as follows:
“An obligee which accelerates the maturity date of the principal and accrued
interest, pursuant to contract, on any loan secured by a . . . deed of trust on
real property . . ., upon the conveyance of any right, title or interest in that
property, may not claim, exact or collect any charge, fee, or penalty for any
prepayment resulting from that acceleration.”
“The provisions of this section shall not apply to [any] loan ... in which the
obligor has expressly waived, in writing, the right to repay in whole or part
without penalty, or has expressly agreed, in writing, to the payment of a
penalty for prepayment upon acceleration. For any loan executed on or after
January 1, 1984, this waiver or agreement shall be separately signed or
initialed by the obligor and its enforcement shall be supported by

33

--------------------------------------------------------------------------------




evidence of a course of conduct by the obligee of individual weight to the
consideration in that transaction for the waiver or agreement.”
Each Borrower hereby waives any and all rights of such Borrower under California
Civil Code, Section 2954.10, as amended from time to time, including the right
to prepay the principal owing under the Note or this Agreement without penalty
prior to the Maturity Date and the right to raise California Civil Code, Section
2954.10 as a defense to Lender claiming, exacting and collecting any Prepayment
Premium, prepayment fee or prepayment premium or any other amount owing by
Borrowers under the Note, this Agreement, the Pledge Agreements, or any other
Loan Documents.
                              
Borrowers’ Initials
2.4.7    Liquidation Events.
(a)    In the event of (i) any Casualty to all or any portion of the Properties,
(ii) any Condemnation of all or any portion of the Properties, (iii) a Transfer
of all or any portion of the Properties, other than a Transfer in accordance
with Section 5.2.10(e) hereof pursuant to which the Loan is assumed by the
transferee, (iv) any refinancing of the Properties or the Mortgage Loan, or (v)
the receipt by Mortgage Borrowers of any excess proceeds realized under its
owner’s title insurance policy after application of such proceeds by Mortgage
Borrowers to cure any title defect (each, a “Liquidation Event”), Borrowers
shall cause the related Net Liquidation Proceeds After Debt Service to be
deposited directly into the Mezzanine Cash Management Account. On each date on
which Lender actually receives a distribution of Net Liquidation Proceeds After
Debt Service, Borrowers shall prepay the Outstanding Principal Balance in an
amount equal to one hundred percent (100%) of such Net Liquidation Proceeds
After Debt Service, together with interest that would have accrued on such
amount through the next Payment Date. Any amounts of Net Liquidation Proceeds
After Debt Service in excess of the Debt shall be paid to Borrowers. Any
prepayment received by Lender pursuant to this Section 2.4.7(a) on a date other
than a Payment Date shall be held by Lender as collateral security for the Loan
in an interest bearing account, with such interest accruing to the benefit of
Borrowers, and shall be applied by Lender on the next Payment Date. Other than
following an Event of Default, no Prepayment Premium shall be due in connection
with any prepayment made pursuant to this Section 2.4.7(a)(i) or (ii).
(b)    Borrowers shall immediately notify Lender of any Liquidation Event once
either Borrower has knowledge of such event. Borrowers shall be deemed to have
knowledge of (i) a sale (other than a foreclosure sale) of any of the Properties
on the date on which a contract of sale for such sale is entered into, and a
foreclosure sale, on the date notice of such foreclosure sale is given, and (ii)
a refinancing of any of the Properties, on the date on which a commitment for
such refinancing has been entered into. The provisions of this Section 2.4.7,
shall not be construed to contravene in any manner the restrictions and other
provisions regarding refinancing of the Mortgage Loan or Transfer of the
Properties set forth in this Agreement, the other Loan Documents and/or the
Mortgage Loan Documents, whether or not notice is given pursuant to this Section
2.4.7.

34

--------------------------------------------------------------------------------




Section 2.5    [Intentionally Omitted]
Section 2.6    Release of Properties. Except as set forth in this Section 2.6,
no repayment or prepayment of all or any portion of the Note shall cause, give
rise to a right to require, or otherwise result in, the release or assignment of
any Lien of either Pledge Agreement on the Collateral.
2.6.1    [Intentionally Omitted] 2.6.2 Release on Payment in Full.
(a)     Lender shall, upon the written request and at the expense of Borrowers,
upon payment in full of all principal and interest due on the Loan and all other
amounts due and payable under the Loan Documents in accordance with the terms
and provisions of the Note and this Agreement, release the Lien of the Pledge
Agreements on the Collateral or assign the Note and the Pledge Agreements, each
without recourse, or covenant, representation or warranty of any nature, express
or implied, to a new lender designated by Borrowers.
(b)     In connection with the release of the Lien of the Pledge Agreements and
all other Collateral, Borrowers shall submit to Lender, not less than ten (10)
days prior to the Payment Date on which Borrowers intend to pay the Loan in
full, a release of Lien (and related Loan Documents) for the Collateral for
execution by Lender. Such release shall be in a form appropriate in each
jurisdiction in which the Collateral is located and that would be satisfactory
to a prudent lender.
Section 2.7    Cash Management.


2.7.1    Lockbox Accounts. (a) In connection with the Mortgage Loan, Mortgage
Borrowers established and, during the term of the Loan, Borrowers shall cause
Mortgage Borrowers to maintain, a segregated Eligible Account with respect to
each of the Tower Parcel and the Garage (collectively, the “Lockbox Accounts”
and individually the “Lockbox Account”) with Lockbox Bank in trust for the
benefit of the Mortgage Lender, which Lockbox Accounts are and shall remain be
under the sole dominion and control of the Mortgage Lender pursuant to and in
accordance with the terms and provisions of the Mortgage Loan Documents.
(b)    Borrowers have caused and shall cause Mortgage Borrowers and/or Manager
to deliver written instructions to all tenants under Leases to deliver all Rents
and/or Vacant Space Rent payable thereunder directly to the applicable Lockbox
Account. Each Borrower shall cause Mortgage Borrowers and Manager to deposit all
amounts received by such Mortgage Borrowers or Manager constituting Rents,
Vacant Space Rent and/or other Gross Income from Operations into the applicable
Lockbox Account within one (1) Business Day after receipt.


(c)    Mortgage Borrowers have obtained from the Lockbox Bank its agreement, in
form and substance reasonably satisfactory to Lender, to transfer to the
Mortgage Cash

35

--------------------------------------------------------------------------------




Management Account in immediately available funds by federal wire transfer all
amounts on deposit in the Lockbox Accounts once every Business Day throughout
the term of the Loan.


(d)    The Lockbox Accounts shall be Eligible Accounts and shall not be
commingled without other monies held by Mortgage Borrowers or the Lockbox Bank.


(e)    Borrowers shall not permit or cause Mortgage Borrowers to further pledge,
assign or grant any security interest in the Lockbox Accounts or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 financing statements, except those naming
Mortgage Lender as the secured party, to be filed with respect thereto.


2.7.2    Mortgage Cash Management Account. In connection with the Mortgage Loan,
Mortgage Borrowers established, and during the term of the Loan, Borrowers shall
cause Mortgage Borrowers to maintain, a segregated Eligible Account (the
“Mortgage Cash Management Account”) pursuant to the Mortgage Loan Documents to
be held by and in trust for the benefit of Mortgage Lender, which Mortgage Cash
Management Account is and shall remain under the sole dominion and control of
Mortgage Lender. Borrowers shall not cause or permit Mortgage Borrowers in any
way to alter or modify the Mortgage Cash Management Account and will notify
Lender of the account number thereof. Mortgage Lender shall have the sole right
to make withdrawals from the Mortgage Cash Management Account to be applied in
accordance with the Mortgage Loan Documents. All costs and expenses for
establishing and maintaining the Mortgage Cash Management Account shall be paid
by Mortgage Borrowers. So long as the Mortgage Loan is outstanding, on each
Payment Date, Borrowers shall cause Mortgage Borrowers to enforce the cash
distribution priorities and procedures set forth in Section 2.7.2 of the
Mortgage Loan Agreement. Borrowers shall direct or cause Mortgage Borrowers to
direct that all cash distributions from the Mortgage Cash Management Account to
be paid to Borrowers in accordance with the Mezzanine Cash Management Agreement
(including the Net Liquidation Proceeds After Debt Service) be deposited into
the Mezzanine Cash Management Account.
2.7.3    Mezzanine Cash Management Account.
(a)    During the term of the Loan, Borrowers shall establish and maintain a
segregated Eligible Account (the “Mezzanine Cash Management Account”) to be held
in trust for the benefit of Lender, which Mezzanine Cash Management Account
shall be under the sole dominion and control of Lender. The Mezzanine Cash
Management Account shall be entitled “Maguire Properties – Gas Tower Project –
Mezzanine, for the benefit of Nomura Credit & Capital, Inc., its successors and
assigns, as Lender, pursuant to Mezzanine Loan Agreement dated as of ______ ___
, 200 __ Mezzanine Cash Management Account”. Borrowers (i) hereby grant to
Lender a first priority security interest in the Mezzanine Cash Management
Account and all deposits at any time contained therein and the proceeds thereof,
and (ii) will take all actions necessary to maintain in favor of Lender a
perfected first priority security interest in the Mezzanine Cash Management
Account, including, without limitation, executing and filing UCC 1 financing
statements and continuations thereof. Borrowers will not in any way alter or
modify the Mezzanine Cash Management Account, will not further pledge, assign,
encumber or grant a

36

--------------------------------------------------------------------------------




security interest in its interest in the Mezzanine Cash Management Account and
will notify Lender of the account number thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Mezzanine Cash Management Account
and all costs and expenses for establishing and maintaining the Mezzanine Cash
Management Account shall be paid by Borrowers.


(b)    The insufficiency of funds on deposit in the Mezzanine Cash Management
Account shall not relieve Borrowers from the obligation to make any payments, as
and when due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.
2.7.4    Disbursements from Mezzanine Cash Management Account.
(a)    So long as the Mortgage Loan is outstanding and provided no Event of
Default shall have occurred and be continuing, on each Payment Date (or if such
Payment Date is not a Business Day, on the immediately preceding Business Day)
all funds on deposit in the Mezzanine Cash Management Account shall be applied
by Lender to the payment of the following items in the order indicated, in each
case to the extent sufficient funds remain therefor:
(i)    First, to Lender to pay the Monthly Interest Payment payable on such
Payment Date and all then delinquent interest on the Loan computed at the
Interest Rate;


(ii)    Second, to Lender to pay all other amounts then due and payable under
the Loan Documents; and


(iii)    Third, amounts remaining in the Mezzanine Cash Management Account, if
any, on any Payment Date after making the distributions set forth in Section
2.7.4(a)(i) and (ii) hereof shall be disbursed on the second (2nd) Business Day
following such Payment Date to Borrowers.


(b)    Upon repayment in full of the Mortgage Loan, if the Loan or any portion
thereof is outstanding, Borrowers shall cause Mortgage Borrowers to amend the
agreement with the Lockbox Bank to provide that the Lockbox Bank shall transfer
to the Mezzanine Cash Management Account (rather than the Mortgage Cash
Management Account) in immediately available funds by federal wire transfer all
amounts on deposit in the Lockbox Accounts on the last Business Day of each week
throughout the term of the Loan. In addition, in such event, all sums on deposit
in the Mortgage Cash Management Account shall be transferred to the Mezzanine
Cash Management Account, whereupon any such funds constituting Mortgage Loan
Reserve Funds shall be deposited in the corresponding Reserve Fund established
pursuant to this Agreement, with any other funds being disbursed as hereinafter
provided. In such event, provided no Event of Default shall have occurred and be
continuing, on each Payment Date (or, if such Payment Date is not a Business
Day, on the immediately preceding Business Day) all funds on deposit in the
Mezzanine Cash Management Account shall be applied by Lender to the payment of
the following items in the order indicated, in each case to the extent
sufficient funds remain therefor:

37

--------------------------------------------------------------------------------




(i)    First, payments in respect of the Tax and Insurance Escrow Funds in
accordance with the terms and conditions of Section 7.2 hereof;
(ii)    Second, to Lender to pay the Monthly Interest Payment payable on such
Payment Date and all then delinquent interest on the Loan at the Interest Rate;
(iii)    Third, payments to (a) the Rollover Reserve Funds in accordance with
the terms and conditions of Section 7.4 hereof and (b) the Sidley Austin Reserve
Funds in accordance with the terms and conditions of Section 7.6 hereof;
(iv)    Fourth, payment to Lender of (or reimbursement of Lender for) any other
amounts then due and payable under the Loan Documents (including any “protective
advances” made by Lender in respect of the Loan, but excluding any application
on account of the Outstanding Principal Balance);
(v)    Fifth, payments for monthly Cash Expenses and Capital Expenditures
incurred in accordance with the related Approved Annual Budget pursuant to a
written request for payment submitted by Borrowers to Lender specifying the
individual Cash Expenses and Capital Expenditures in a form acceptable to
Lender;
(vi)    Sixth, payment to one or both Borrowers of amounts necessary to pay
Extraordinary Expenses reasonably approved by Lender, if any;
(vii)    Seventh, during any Gas Company Sweep Period, payment of all such
amounts remaining in the Cash Management Account after payment of amounts
required to fully fund items (i) through (vi) above (the “Excess Cash Flow”)
into the Gas Company Reserve Account; and
(viii)    Lastly, provided no Event of Default has occurred and is continuing,
all amounts remaining in the Mezzanine Cash Management Account, if any, on any
Payment Date after making the distributions set forth in Section 2.4.7(b)(i)
through (vii) hereof shall be disbursed on the second (2nd) Business Day
following such Payment Date to Borrowers.
(c)    Notwithstanding the foregoing, following the occurrence and during the
continuance of an Event of Default, all funds on deposit in the Mezzanine Cash
Management Account may be applied by Lender in such order and priority as Lender
shall determine.
(d)    Notwithstanding anything to the contrary contained in this Agreement and
the other Loan Documents, and provided no Event of Default or Mortgage Event of
Default has occurred and is continuing, Borrowers’ obligations with respect to
the monthly payment of Debt Service and amounts due for the Tax and Insurance
Escrow Funds and any other payment reserves established pursuant to this
Agreement or any other Loan Document shall be deemed satisfied to the extent
sufficient amounts are deposited in the Mezzanine Cash Management Account to
satisfy such obligations on the dates each such payment is required, regardless
of whether any of such amounts are so applied by Lender.

38

--------------------------------------------------------------------------------




ARTICLE 3
CONDITIONS PRECEDENT


Section 3.1    Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrowers, or waiver by
Lender, of the following conditions precedent no later than the Closing Date
(all of which conditions shall be deemed satisfied or waived by Lender’s funding
of the Loan, unless Borrowers have specifically agreed in writing to cause such
condition to occur after the Closing Date):


3.1.1    Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrowers contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrowers shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on their
part to be observed or performed.


3.1.2    Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrowers.


3.1.3    Delivery of Loan Documents; Title Insurance; Reports; Leases.


(a)     Pledge Agreements. Lender shall have received from Borrowers fully
executed and acknowledged counterparts of the Pledge Agreements and delivery of
the Pledged Company Interests, the UCC Financing Statements, and such other
documents, instruments, records, and papers required by the Pledge Agreements,
in the reasonable judgment of Lender, so as to effectively create valid and
enforceable Liens upon the Collateral, of the requisite priority, in favor of
Lender, subject only to the Permitted Encumbrances and such other Liens as are
permitted pursuant to the Loan Documents. Lender shall have also received from
Borrowers fully executed counterparts of the other Loan Documents.


(b)     Title Insurance. Lender shall have received an irrevocable commitment by
a title company acceptable to Lender to issue a UCC Title Insurance Policy (the
“UCC Title Insurance Policy”) acceptable to Lender and dated as of the Closing
Date, with reinsurance and direct access agreements acceptable to Lender. Such
UCC Title Insurance Policy shall (i) provide coverage in amounts satisfactory to
Lender, (ii) insure Lender that the Pledge Agreements and the documents executed
and delivered in connection therewith create valid Liens upon the Collateral of
the requisite priority, free and clear of all exceptions from coverage other
than Permitted Encumbrances and standard exceptions and exclusions from coverage
(as modified by the terms of any endorsements), (iii) contain such endorsements
and affirmative coverages as Lender may reasonably request, and (iv) name Lender
and its successors and assigns as the insured. The UCC Title Insurance Policy
shall be assignable. Lender also shall have received evidence that all premiums
in respect of such UCC Title Insurance Policy have been paid.

39

--------------------------------------------------------------------------------




(c)    Survey. Lender shall have received a current Survey for each Property,
certified to the title company and Lender and their respective successors and
assigns, in form and content satisfactory to Lender and prepared by a
professional and properly licensed land surveyor satisfactory to Lender in
accordance with the Accuracy Standards for ALTA/ACSM Land Title Surveys as
adopted by the American Land Title Association and the National Society of
Professional Surveyors in 2005. The Surveys shall reflect the same legal
description contained in the Title Insurance Policy and shall include a recorded
map or metes and bounds description of the real property comprising part of the
Properties reasonably satisfactory to Lender. The surveyor’s seal shall be
affixed to each Survey and the surveyor shall provide a certification for each
Survey in form and substance acceptable to Lender.


(d)    Insurance. Lender shall have received valid certificates of insurance for
the Policies required hereunder, satisfactory to Lender. Lender shall be
included as an “additional insured” under such Policies and Lender shall have
received evidence of the payment of all Insurance Premiums payable for the
existing policy period.
(e)    Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of each Property, satisfactory in form and
substance to Lender.
(f)    Mortgage Loan. The Mortgage Loan Documents shall have been duly
authorized, executed and delivered by all parties thereto, the Mortgage Loan
shall have been contemporaneously funded and Lender shall have received and
approved certified copies thereof All of the conditions precedent set forth in
Article III of the Mortgage Loan Agreement shall have been satisfied and the
Mortgage Loan shall have closed and been fully advanced in accordance therewith.
No Mortgage Default or Mortgage Event of Default shall have occurred and be
continuing.


(g)    Encumbrances. Borrowers shall have taken or caused to be taken such
actions in such a manner so that Lender has a valid and perfected first priority
Lien as of the Closing Date on the Collateral and with respect to the Pledge
Agreements and Lender shall have received satisfactory evidence thereof.


3.1.4    Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof


3.1.5    Delivery of Organizational Documents. Each Borrower shall deliver or
cause to be delivered to Lender copies certified by such Borrower of all
organizational documentation related to such Borrower, the Mortgage Borrowers,
and the Principal and/or its formation, structure, existence, good standing
and/or qualification to do business, as Lender may request, including good
standing certificates, qualifications to do business in the appropriate
jurisdictions, resolutions authorizing the entering into of the Loan and the
Mortgage Loan, as applicable, and incumbency certificates as may be reasonably
requested by Lender.

40

--------------------------------------------------------------------------------




3.1.6     Opinions of Borrowers’ Counsel. Lender shall have received opinions
from Borrowers’ counsel with respect to (a) non-consolidation as set forth in
the Insolvency Opinion, (b) perfection of the Collateral, and (c) the due
execution, authority, and enforceability of the Loan Documents and such other
matters as Lender may reasonably require, all such opinions in form, scope and
substance satisfactory to Lender and Lender’s counsel in their reasonable
discretion.
3.1.7     Budgets.    Borrowers shall have delivered, and Lender shall have
approved, the Annual Budget for the current Fiscal Year for the Properties.
3.1.8     Basic Carrying Costs. Borrowers shall have cause Mortgage Borrowers to
have paid all Basic Carrying Costs relating to the Properties which are in
arrears, including (a) accrued but unpaid Insurance Premiums, (b) currently due
Taxes (including any in arrears) and (c) currently due Other Charges, which
amounts shall be funded with proceeds of the Loan.
3.1.9     Completion of Proceedings. All corporate and other proceedings taken
or to be taken in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all documents incidental thereto
shall be satisfactory in form and substance to Lender, and Lender shall have
received all such counterpart originals or certified copies of such documents as
Lender may reasonably request.
3.1.10     Payments. All payments, deposits or escrows required to be made or
established by Borrowers under this Agreement, the Note, the Pledge Agreements
and the other Loan Documents on or before the Closing Date shall have been paid.
3.1.11     Tenant Estoppels. Lender shall have received certified copies of the
executed tenant estoppel letters required to be delivered in connection with the
Mortgage Loan.
3.1.12     Transaction Costs. Borrowers shall have paid or reimbursed Lender for
all title insurance premiums (including the UCC Title Insurance Policy),
recording and filing fees, costs of environmental reports, Physical Conditions
Reports, appraisals and other reports, the fees and costs of Lender’s counsel
and all other third party out-of-pocket expenses incurred in connection with the
origination of the Loan to the extent such costs and expenses relating to third
party costs have not already been paid or reimbursed by Mortgage Borrowers to
Mortgage Lender.
3.1.13     Material Adverse Change. There shall have been no material adverse
change in the financial condition or business condition of either of the
Borrowers, either of the Mortgage Borrowers, the Principal, any Guarantor, the
Collateral, or any of the Properties since the date of the most recent financial
statements delivered to Lender. The income and expenses of the Properties, the
occupancy thereof, and all other features of the transaction shall be as
represented to Lender without material adverse change. No Borrower, Mortgage
Borrower, Principal, Guarantor or any of their respective constituent Persons
shall be the subject of any Bankruptcy Action.

41

--------------------------------------------------------------------------------




3.1.14    Leases and Rent Roll. Lender shall have received copies of all Leases
and certified copies of any Leases as requested by Lender. Lender shall have
received a current certified rent roll of each Property, reasonably satisfactory
in form and substance to Lender.
3.1.15    [Intentionally Omitted].
3.1.16 [Intentionally Omitted].
3.1.17    Physical Conditions Report. Lender shall have received a Physical
Conditions Report for each Property, which report(s) shall be satisfactory in
form and substance to Lender.
3.1.18    Management Agreement. Lender shall have received a copy of each
Management Agreement, which shall be satisfactory in form and substance to
Lender. The fee payable to Manager shall not exceed three percent (3.0%) of
Gross Income from Operations generated by the Properties, in the aggregate, per
annum (specifically excluding any Vacant Space Rent payable under the Master
Leases). Each Management Agreement shall also provide that all of Manager’s
rights under such Management Agreement are subordinate to the Lien of the Pledge
Agreement and the rights of Lender.
3.1.19    Appraisal. Lender shall have received an appraisal of each Property,
each of which shall be satisfactory in form and substance to Lender.
3.1.20    Financial Statements. Lender shall have received a balance sheet with
respect to each Property for the two (2) most recent Fiscal Years and statements
of income and statements of cash flows with respect to each Property for the
three (3) most recent Fiscal Years, each in form and substance satisfactory to
Lender.
3.1.21    Master Tower Lease.
(a)    Master Tower Lease. In accordance with the terms and conditions of the
Mortgage Loan Documents, Tower Mortgage Borrower shall have entered into a Lease
(the “Master Tower Lease”) with the Operating Partnership for the approximately
152,166 square feet of space at the Tower Parcel that is presently being leased
to Jones Day (the “Vacant Tower Space”), for a term commencing on November 4,
2006 and expiring on the date that is five (5) years from the date hereof (or
August 7, 2011) and otherwise in form and substance satisfactory to Lender. The
annual Rent (the “Vacant Tower Space Rent”) payable by the Operating Partnership
under the Master Tower Lease with respect to the Vacant Tower Space shall be an
amount equal to the lesser of (A) $6,467,055.00 and (B) an amount equal to the
“Tower NCF Deficit Amount” (as defined in the Mortgage Loan Agreement), in each
case, payable in equal monthly installments on November 1, 2006 and on the first
(1st) Business Day of each calendar month commencing thereafter.
(b)    Upon Tower Mortgage Borrower’s or Tower Borrower’s written request (a
“Master Tower Lease Release Request”), with respect to the Tower Parcel only,
made from time to time, but effective on the first day of each calendar quarter
commencing on January 2,

42

--------------------------------------------------------------------------------




2007 (each such quarterly date, an “Adjustment Date”), Lender will consent to
(i) the release of Vacant Tower Space from the Master Tower Lease to the extent
such space is leased under a New Vacant Tower Space Lease, and (ii) a reduction
of the Vacant Tower Space Rent payable by the Operating Partnership under the
Master Tower Lease, as provided in this Section 3.1.21(b). As used herein, a
“New Vacant Tower Space Lease” shall mean a new Lease executed by Tower Mortgage
Borrower as landlord since the preceding Adjustment Date (or, with respect to
the first Adjustment Date, since the closing date of the Mortgage Loan), which
Lease: (A) produces Rent that is Qualified Income, (B) demises the Vacant Tower
Space (or a portion thereof), (C) has a term of not less than five (5) years,
(D) is with a tenant approved by Mortgage Lender and Lender, each in its
reasonable discretion, that is not an Affiliate of either of the Borrowers,
either of the Mortgage Borrowers or the REIT and that is in occupancy of its
premises and paying full unabated Rent, (E) is not in default under the New
Vacant Tower Space Lease, and (F) is otherwise approved by Lender in its
reasonable discretion, all as evidenced to the reasonable satisfaction of Lender
(such evidence to include a copy of the applicable Lease and a tenant estoppel
certificate executed by the applicable tenant in form and substance reasonably
acceptable to Mortgage Lender and Lender). In connection with a Master Tower
Lease Release Request, the Vacant Tower Space Rent payable under the Master
Tower Lease with respect to the remainder of the Master Tower Lease demised
premises shall be adjusted, if necessary, to equal the Tower NCF Deficit Amount
on the applicable Adjustment Date.
(c)    Upon Tower Mortgage Borrower’s and Tower Borrower’s written request with
respect to the Tower Parcel only (a “Master Tower Lease Termination Request”),
Lender will consent to a termination of the Master Tower Lease, effective on the
earlier to occur of (i) the next occurring Adjustment Date after Tower Mortgage
Borrower demonstrates that upon termination of the Master Tower Lease and the
entry into New Vacant Tower Space Leases in connection therewith, there is
sufficient Underwritten Net Cash Flow to achieve a minimum Underwritten Tower
Debt Service Coverage Ratio equal to or greater than 1.20 to 1.00 for four (4)
consecutive calendar quarters, or (ii) five (5) years after the Closing Date.
3.1.22    Master Garage Lease.
(a)    In accordance with the terms and conditions of the Mortgage Loan
Documents, Garage Mortgage Borrower shall have entered into a Lease (the “Master
Garage Lease”) with the Operating Partnership for 1,211 garage spaces (the
“Garage Spaces”) at the Garage for a term commencing on the date hereof and
expiring on the Maturity Date and otherwise in form and substance satisfactory
to Lender. The annual Rent payable by the Operating Partnership under the Master
Garage Lease (“Vacant Garage Space Rent”) with respect to the Garage Spaces
shall be an amount equal to the “Garage NCF Deficit Amount” (as defined in the
Mortgage Loan Agreement), payable in equal monthly installments on the first
(1st) day of each calendar month. On each Adjustment Date commencing on January
1, 2007, the Rent payable by the Operating Partnership under the Master Garage
Lease above shall be increased or decreased, as applicable, in Lender’s
reasonable determination, to the then current Garage NCF Deficit Amount. Lender
shall consent to the termination of the Master Garage Lease at such time, if
ever, as the Garage maintains an Underwritten Garage Debt Service Coverage Ratio
of not less than 1.30:1.0 for four (4) consecutive calendar quarters.

43

--------------------------------------------------------------------------------




(b)    Upon Garage Mortgage Borrower’s or Garage Borrower’s written request with
respect to the Garage only (a “Master Garage Lease Termination Request”), Lender
will consent to a termination of the Master Garage Lease, effective on the
earlier to occur of (i) the Garage having sufficient Underwritten Garage Net
Cash Flow to achieve a minimum Underwritten Garage Debt Service Coverage Ratio
equal to or greater than 1.30:1.0 for four consecutive calendar quarters, and
(ii) the Maturity Date.


3.1.23    Further Documents. Lender or its counsel shall have received such
other and further approvals, opinions, documents and information as Lender or
its counsel may have reasonably requested including the Loan Documents in form
and substance satisfactory to Lender and its counsel.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Section 4.1    Representations of Borrowers. Each Borrower represents and
warrants as of the date hereof and as of the Closing Date that:
4.1.1    Organization. Such Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Such
Borrower is duly qualified to do business and is in good standing in each
jurisdiction where it is required to be so qualified in connection with its
properties, businesses and operations. Such Borrower possesses all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
entitle it to own its properties and to transact the businesses in which it is
now engaged, and the sole business of such Borrower is the ownership, management
and operation of Mortgage Borrowers. The ownership interests of such Borrower
are as set forth on the organizational chart attached hereto as Schedule III.


4.1.2    Proceedings. Such Borrower has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of such Borrower and constitute the legal, valid
and binding obligations of such Borrower enforceable against such Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).


4.1.3    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by such Borrower, its Principal and/or any
Guarantor, as applicable, will not conflict with or result in a breach of any of
the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance (other than pursuant
to the Loan Documents) upon any of the property or assets of such Borrower
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
partnership agreement, management agreement or other agreement or instrument to
which such

44

--------------------------------------------------------------------------------




Borrower is a party or by which any of such Borrower’s property or assets is
subject, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority having
jurisdiction over such Borrower or any of such Borrower’s properties or assets,
and any consent, approval, authorization, order, registration or qualification
of or with any such Governmental Authority required for the execution, delivery
and performance by such Borrower, its Principal and/or any Guarantor, as
applicable, of this Agreement or any other Loan Documents has been obtained and
is in full force and effect.
4.1.4    Litigation. Except as disclosed to Lender in writing prior to the date
hereof, there are no actions, suits or proceedings at law or in equity by or
before any Governmental Authority or other agency now pending, or to Borrowers’
knowledge, threatened against or affecting either of the Borrowers, either of
the Mortgage Borrowers, Principal, any Guarantor, the Collateral, or either of
the Properties, which actions, suits or proceedings, if determined against one
or more of the Borrowers, Mortgage Borrowers, Principal, Guarantor, the
Collateral or the Properties, might materially adversely affect the condition
(financial or otherwise) or business of either of the Borrowers, either of the
Mortgage Borrowers, either of the Principal, any Guarantor or the condition or
ownership of either of the Collateral or the Properties.
4.1.5    Agreements. Such Borrower is not a party to any agreement or instrument
or subject to any restriction which might materially and adversely affect such
Borrower, either of the Mortgage Borrowers, the Collateral, or the Properties or
any part thereof, or such Borrower’s or either Mortgage Borrower’s business,
properties or assets, operations or condition, financial or otherwise. No
Borrower or Mortgage Borrower is in default in any material respect in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which it is a party or by
which such Borrower, Mortgage Borrower, the Collateral, or the Properties or any
part thereof are bound. No Borrower or Mortgage Borrower has any material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which such Borrower or Mortgage
Borrower is a party or by which such Borrower, such Mortgage Borrower, the
Collateral or the Properties or any part thereof are otherwise bound, other than
(a) obligations incurred in the ordinary course of the operation of the
Properties as permitted pursuant to clause (t) of the definition of “Special
Purpose Entity” set forth in Section 1.1 hereof, and (b) the obligations under
the Loan Documents and the Mortgage Loan Documents, as applicable.
4.1.6    Title. Borrowers are the record and beneficial owner of, and Borrowers
have good and marketable title to the Collateral, free and clear of all Liens
whatsoever except Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Properties (as currently used), the Collateral or
Borrowers’ ability to repay the Loan. The Pledge Agreements, together with the
UCC financing statements relating to the Collateral, will create a valid lien
on, and security interest in and to, the Collateral, all in accordance with the
terms thereof. To Borrowers’ knowledge, there are no claims for payment for
work, labor or materials affecting the Properties or any part thereof that are
or may become a Lien prior to, or of equal priority with, the Liens created by
the Mortgage Loan Documents.

45

--------------------------------------------------------------------------------




4.1.7    Solvency. Neither Borrower has entered into the transaction
contemplated by this Agreement or executed the Note, this Agreement or any other
Loan Documents with the actual intent to hinder, delay or defraud any creditor,
and each Borrower received reasonably equivalent value in exchange for its
obligations under such Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrowers’ assets exceeds and will, immediately following the
making of the Loan, exceed Borrowers’ total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrowers’ assets is and will, immediately following the making of the Loan, be
greater than Borrowers’ probable liabilities, including the maximum amount of
their contingent liabilities on their debts as such debts become absolute and
matured. Borrowers’ assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out their
respective businesses as conducted or as proposed to be conducted. Borrowers do
not intend to, and do not believe that they will, incur debts and liabilities
(including contingent liabilities and other commitments) beyond their ability to
pay such debts and liabilities as they mature (taking into account the timing
and amounts of cash to be received by each Borrower and the amounts to be
payable on or in respect of the obligations of each Borrower). No petition in
bankruptcy has been filed against either of the Borrowers, either of the
Mortgage Borrowers, Guarantor, Principal or any of their respective constituent
Persons, and none of Borrowers, the Mortgage Borrowers, Guarantor, Principal or
any of their respective constituent Persons has ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors. None of Borrowers, the Mortgage Borrowers, Guarantor, Principal or any
of their respective constituent Persons is contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or properties, and Borrowers
have no knowledge of any Person contemplating the filing of any such petition
against it, either of the Borrowers, either of the Mortgage Borrowers,
Guarantor, Principal or any of their respective constituent Persons.
4.1.8    Full and Accurate Disclosure. No statement of fact made by such
Borrower in this Agreement or in any of the other Loan Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading. There
is no material fact presently known to such Borrower which has not been
disclosed to Lender which adversely affects, nor as far as such Borrower can
foresee, might adversely affect, any Borrower, any Mortgage Borrower, any
Principal, any Guarantor, the Collateral, the Properties or any part thereof or
the business, operations or condition (financial or otherwise) of either
Borrower, either Mortgage Borrower, any Guarantor, or any Principal.


4.1.9    No Plan Assets. Such Borrower does not sponsor, is not obligated to
contribute to, and is not itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the Code,
and none of the assets of such Borrower constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R. Section
2510.3-101. In addition, (a) such Borrower is not a “governmental plan” within
the meaning of Section 3(32) of ERISA, and (b) transactions by or with such
Borrower are not subject to any state or other statute, regulation or other
restriction regulating investments of, or fiduciary obligations with respect to,
governmental plans within the meaning of Section 3(32) of ERISA which is similar
to the provisions of Section 406 of ERISA or Section 4975 of the Code

46

--------------------------------------------------------------------------------




currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement including the exercise by Lender of any of its
rights under the Loan Documents.
4.1.10    Compliance. Such Borrower and each Property (including the use
thereof) complies in all material respects with all applicable Legal
Requirements, including building and zoning ordinances and codes and Prescribed
Laws. No Borrower or Mortgage Borrower is in default or violation of any order,
writ, injunction, decree or demand of any Governmental Authority. There has not
been committed by any Borrower, any Mortgage Borrower, or any other Person in
occupancy of or involved with the operation or use of the Properties or the
Collateral or any part thereof, any act or omission affording any Governmental
Authority the right of forfeiture as against the Collateral or the Properties or
any part thereof or any monies paid in performance of Borrowers’ obligations
under any of the Loan Documents or Mortgage Borrowers’ obligations under the
Mortgage Loan Documents.
4.1.11    Financial Information. All financial data, including the statements of
cash flow and income and operating expense, that have been delivered to Lender
in respect of the Borrowers, the Mortgage Borrowers, Principal, Guarantor, the
Collateral, or the Properties in connection with the Loan (a) are true, complete
and correct in all material respects, (b) accurately represent the financial
condition of each Property as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein. Except for Permitted Encumbrances, such Borrower does not
have any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to such Borrower and reasonably likely to have a
materially adverse effect on the Borrowers, the Mortgage Borrowers, Principal,
Guarantor, the Collateral, or the Properties or any part thereof or the
operation thereof as an office building or parking garage, as applicable, except
as referred to or reflected in said financial statements. Since the date of such
financial statements, there has been no material adverse change in the financial
condition, operation or business of the Borrowers or the Mortgage Borrowers from
that set forth in said financial statements.
4.1.12    Condemnation. No Condemnation or other proceeding has been commenced
or, to such Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of the Properties or for the relocation of any
roadway providing access to the Properties or any portion thereof
4.1.13    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.
4.1.14    [Intentionally Omitted].

47

--------------------------------------------------------------------------------




4.1.15    Not a Foreign Person. Such Borrower is not a “foreign person” within
the meaning of §1445(f)(3) of the Code.
4.1.16    [Intentionally Omitted].
4.1.17    [Intentionally Omitted].


4.1.18    Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by either of the Borrowers,
Principal or any Guarantor, including the defense of usury, nor would the
operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and no Borrower,
Principal or Guarantor has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.
4.1.19    No Prior Assignment. There are no prior assignments of the Leases or
any portion of the Rents or the Vacant Space Rent due and payable or to become
due and payable which are presently outstanding. There are no prior assignments
of the Collateral that are presently outstanding except in accordance with the
Loan Documents.
4.1.20    Insurance. Borrowers have obtained and have delivered to Lender
certificates for all Policies required hereunder, with all premiums currently
payable thereunder, reflecting the insurance coverages, amounts and other
requirements set forth in this Agreement. No claims have been made under any
such Policies, and no Person, including the Borrowers and the Mortgage
Borrowers, has done, by act or omission, anything that would impair the coverage
of any such Policies.
4.1.21    Mortgage Loan Representations and Warranties. All of the
representations and warranties contained in the Mortgage Loan Documents are
hereby incorporated into this Agreement and deemed made hereunder as and when
made thereunder and shall remain incorporated without regard to any waiver,
amendment or other modification thereof by Mortgage Lender or to whether the
related Mortgage Loan Document has been terminated, unless otherwise consented
to in writing by Lender.
4.1.22    Equity Contribution. Guarantor has made or caused to be made a
contribution of cash equity to each Mortgage Borrower in an amount equal to no
less than [Ten Thousand Dollars ($10,000.00)], which amount shall not be
distributed to any constituent Person of such Mortgage Borrower.


4.1.23    No Contractual Obligations. Other than the Loan Documents, as of the
date of this Agreement, no Borrower is subject to any Contractual Obligations
and no Borrower has entered into any agreement, instrument or undertaking by
which it or its assets are bound, or has incurred any Indebtedness, and prior to
the date of this Agreement neither Borrower nor any of its Affiliates has
entered into any Contractual Obligation, or any agreement, instrument or
undertaking by which it or its assets are bound or incurred any Indebtedness.

48

--------------------------------------------------------------------------------




4.1.24    Affiliates. Effective as of the consummation of the transactions
contemplated by this Agreement, the sole member of Tower Borrower is
[Principal], which own one hundred percent (100%) of the limited liability
company interests in Tower Borrower and the sole member of Garage Borrower is
[Principal], which own one hundred percent (100%) of the limited liability
company interests in Garage Borrower. Borrowers do not have any subsidiaries
except as set forth in Schedule III.


4.1.25    Operating Company Status. Each Borrower qualifies as an “operating
company,” as such term is defined in the regulation issued by the U.S.
Department of Labor known as the “plan assets regulation,” 29 C.F.R. §2510.3-101
and, as long as the Loan is outstanding, each Borrower will remain at all times
an operating company, as so defined.


4.1.26    Leases.


(a)    The Properties are not subject to any Leases other than the Leases
described in Schedule I attached hereto and made a part hereof, including,
without limitation, the Master Leases. Either Tower Mortgage Borrower or Garage
Mortgage Borrower is the owner and holder of landlord’s interest in each Lease
affecting the Properties or any portion thereof No Person has any possessory
interest in any Property or right to occupy the same except under and pursuant
to the provisions of the Leases. The current Leases are in full force and effect
and there are no defaults thereunder by either party and there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute defaults thereunder. The copies of the Leases delivered to Lender are
true and complete, and there are no oral agreements with respect thereto. No
Rent or Vacant Space Rent (including security deposits) has been paid more than
one (1) month in advance of its due date. All work to be performed by each
Mortgage Borrower under each Lease has been performed as required in such Lease
and has been accepted by the applicable tenant, and any payments, free rent,
partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by either Borrower to any tenant have already
been received by such tenant. There has been no prior sale, transfer or
assignment, hypothecation or pledge of any Lease or of the Rents or the Vacant
Space Rent received therein which is still in effect. No tenant listed on
Schedule I has assigned its Lease or sublet all or any portion of the premises
demised thereby, no such tenant holds its leased premises under assignment or
sublease, nor does anyone except such tenant and its employees occupy such
leased premises. No tenant under any Lease has a right or option pursuant to
such Lease or otherwise to purchase all or any part of the Property of which the
leased premises are a part. No tenant under any Lease has any right or option
for additional space in the Improvements.


(b)    Master Leases.


(i)    Borrowers have delivered to Lender a true, correct and complete copy of
the Master Leases (including all amendments thereto and modifications thereof);


(ii)    The Master Garage Lease constitutes the legal, valid and binding
obligation of Garage Mortgage Borrower and is enforceable against the Operating
Partnership. The Master Tower Lease constitutes the legal, valid and binding
obligation of Tower Mortgage Borrower and is enforceable against the Operating
Partnership. No

49

--------------------------------------------------------------------------------




default exists, or with the passage of time or the giving of notice or both
would exist, under either of the Master Leases;
(iii)    As of the date hereof, there have been no amendments or modifications
to the terms of either of the Master Leases.
(iv)    The Operating Partnership has not, as of the date hereof, paid Vacant
Space Rent more than one (1) month in advance, and the Vacant Space Rent under
either of the Master Leases has not been waived, released, or otherwise
discharged or compromised. All Vacant Space Rents due and payable under each of
the Master Leases have been paid in full;
(v)    No work is required to be performed by Mortgage Borrowers and no
contributions are required to be made to Mortgage Borrowers by the Operating
Partnership pursuant to either of the Master Leases, and all conditions
precedent to Operating Partnership’s obligations under each of the Master Leases
have been fully satisfied as of the date hereof;
(vi)    Each of the Master Leases (A) contains no purchase option or right of
first refusal, (X) do not provide any party with the right to obtain a lien or
encumbrance upon the Properties or any portion thereof, and (Y) provide that
they are subordinate in all respects to the terms and provisions of the
Mortgage;
(vii)    Borrowers will cause Mortgage Borrowers not to amend, modify, renew,
cancel or extend either or both of the Master Leases or transfer all or any
portion of its interest therein, without the express written consent of Lender,
which may be withheld in Lender’s sole discretion; and
(viii)    Borrowers will cause Mortgage Borrowers to make timely and appropriate
changes to the “Rent” due under the Master Leases, and shall notify Operating
Partnership of such changes in accordance with the terms of the Master Leases,
such that, at all times, the “Rent” due each month shall be in compliance with
Section 3.1.21 and Section 3.1.22 hereof.
4.1.27    [Intentionally Omitted].
4.1.28    Principal Place of Business; State of Organization. Each Borrower’s
principal place of business as of the Closing Date is the address set forth in
the introductory paragraph of this Agreement. Each Borrower is organized under
the laws of the State of Delaware.


4.1.29    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Collateral to Borrowers have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements

50

--------------------------------------------------------------------------------




currently in effect in connection with the execution, delivery, recordation,
filing, registration, perfection or enforcement of any of the Loan Documents,
including the Pledge Agreements, have been paid or are being paid simultaneously
herewith, and, under current Legal Requirements, the Pledge Agreements and the
other Loan Documents have been validly executed and delivered and are
enforceable in accordance with their respective terms by Lender (or any
subsequent holder thereof), subject to principles of equity and bankruptcy,
insolvency and other laws generally applicable to creditors’ rights and the
enforcement of debtors’ obligations.
4.1.30    Special Purpose Entity/Separateness.
(a)    Until the Debt has been paid in full, each Borrower hereby represents,
warrants and covenants that (i) such Borrower is and shall be and shall continue
to be a Special Purpose Entity, and (ii) the corresponding Mortgage Borrower is
and shall continue to be a Special Purpose Entity.
(b)    The representations, warranties and covenants set forth in Section
4.1.30(a) hereof shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.
(c)    All of the facts stated and the assumptions made in the Insolvency
Opinion, including any exhibits attached thereto, are true and correct in all
respects and all facts stated and all assumptions made in any subsequent
non-consolidation opinion required to be delivered in connection with the Loan
Documents (an “Additional Insolvency Opinion”), including any exhibits attached
thereto, will have been and shall be true and correct in all respects. Each
Borrower has complied and will comply with, and the related Mortgage Borrower
and Principal have complied and such Borrower will cause the related Mortgage
Borrower and Principal to comply with, all of the assumptions made with respect
to such Borrower, Mortgage Borrower and Principal in the Insolvency Opinion.
Each Borrower will have complied and will comply with, and the related Mortgage
Borrower and Principal will have complied with, all of the assumptions made with
respect to such Borrower, Mortgage Borrower and Principal in any Additional
Insolvency Opinion. Each entity other than a Borrower, Mortgage Borrower or
Principal with respect to which an assumption shall be made in the Insolvency
Opinion or in any Additional Insolvency Opinion will have complied and will
comply with all of the assumptions made with respect to it in the Insolvency
Opinion or any such Additional Insolvency Opinion.
4.1.31    Management Agreements. Each Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.


4.1.32    Illegal Activity. No portion of the Properties or the Collateral has
been or will be purchased with proceeds of any illegal activity.


4.1.33    No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrowers to Lender, including all financial statements, rent
rolls, reports, certificates and other documents submitted in connection with
the Loan or in satisfaction of the

51

--------------------------------------------------------------------------------




terms thereof, and all statements of fact made by Borrowers in this Agreement or
in any other Loan Document are accurate, complete and correct in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information inaccurate,
incomplete or otherwise misleading in any material respect or that otherwise
materially and adversely affects or might materially and adversely affect the
use, operation or value of the Collateral or the Properties or any part thereof
or the business operations and/or the financial condition of any Borrower or
Mortgage Borrower. Borrowers have disclosed to Lender all material facts and
have not failed to disclose any material fact that could cause any Provided
Information or representation or warranty made herein to be materially
misleading.
4.1.34    Investment Company Act. Neither Borrower is (a) an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended; (b) a “holding
company” or a “subsidiary company” of a “holding company” or an “affiliate” of
either a “holding company” or a “subsidiary company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (c) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.
4.1.35    Embargoed Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of either of the Borrowers,
either of the Mortgage Borrowers, Principal or any Guarantor shall constitute
property of, or shall be beneficially owned, directly or indirectly, by any
Person subject to trade restrictions under United States law, including the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated under any such United States laws, with the result
that the investment in either of the Borrowers, either of the Mortgage
Borrowers, Principal or any Guarantor, as applicable (whether directly or
indirectly), is or would be prohibited by law (each, an “Embargoed Person”) or
the Loan made by Lender is or would be in violation of law, (b) no Embargoed
Person shall have any interest of any nature whatsoever in either of the
Borrowers, either of the Mortgage Borrowers, Principal or any Guarantor, as
applicable, with the result that the investment in such Borrower, Mortgage
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is or would be prohibited by law or the Loan is or would be in
violation of law, and (c) none of the funds of either of the Borrowers, either
of the Mortgage Borrowers, Principal or any Guarantor, as applicable, shall be
derived from any unlawful activity with the result that the investment in such
Borrower, Mortgage Borrower, Principal or Guarantor, as applicable (whether
directly or indirectly), is or would be prohibited by law or the Loan is or
would be in violation of law. Notwithstanding anything in the foregoing to the
contrary, an Embargoed Person shall not include any shareholder of the REIT, so
long as the REIT is publicly traded.
4.1.36    Mezzanine Cash Management Account.
(a)    This Agreement, together with the other Loan Documents, creates a valid
and continuing security interest (as defined in the Uniform Commercial Code of
the State of New York) in the Mezzanine Cash Management Account in favor of
Lender, which security

52

--------------------------------------------------------------------------------




interest is prior to all other Liens and is enforceable as such against
creditors of and purchasers from Borrowers. Other than in connection with the
Loan Documents, neither Borrower has sold or otherwise conveyed the Mezzanine
Cash Management Account.
(b)     The Mezzanine Cash Management Account constitutes a “deposit account”
within the meaning of the Uniform Commercial Code of the State of New York and
the State of California.
(c)    The Mezzanine Cash Management Account is in the name of Borrowers, as
pledgors, and Lender, as pledgee.
4.1.37    [Intentionally Omitted].
4.1.38    Master Tower Lease. The Master Tower Lease is in full force and effect
and there are no uncured defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder. The copy of the Master Tower Lease
delivered to Lender is true and complete, and there are no oral agreements with
respect thereto.
4.1.39    Master Garage Lease. The Master Garage Lease is in full force and
effect and there are no uncured defaults thereunder by either party and there
are no conditions that, with the passage of time or the giving of notice, or
both, would constitute defaults thereunder. The copy of the Master Garage Lease
delivered to Lender is true and complete, and there are no oral agreements with
respect thereto.
Section 4.2    Survival of Representations. Borrowers agree that all of the
representations and warranties of Borrowers set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrowers. All representations, warranties, covenants
and agreements made in this Agreement or in the other Loan Documents by
Borrowers shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.
ARTICLE 5
BORROWER COVENANTS
Section 5.1    Affirmative Covenants. From the date hereof and until payment and
performance in full of all Obligations or the earlier release of the Lien of the
Pledge Agreements (and all related obligations) in accordance with the terms of
this Agreement and the other Loan Documents, Borrowers hereby jointly and
severally covenant and agree with Lender that:


5.1.1    Existence; Compliance with Legal Requirements. Each Borrower shall do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect such Borrower’s and the related Mortgage Borrower’s existence,
rights, licenses, permits and franchises and comply with all Legal Requirements
applicable to the Borrowers, the Mortgage

53

--------------------------------------------------------------------------------




Borrowers, the Collateral, and the Properties or any part thereof, including
Prescribed Laws. There shall never be committed by any Borrower or Mortgage
Borrower, and no Borrower or Mortgage Borrower shall permit any other Person in
occupancy of or involved with the operation or use of the Collateral or the
Properties or any part thereof to commit, any act or omission affording the
federal government or any state or local government the right of forfeiture
against the Collateral or the Properties or any part thereof or any monies paid
in performance of Borrowers’ obligations under any of the Loan Documents or
Mortgage Borrower’s obligations under the Mortgage Loan Documents. Each Borrower
hereby covenants and agrees not to, or to cause the related Mortgage Borrower
not to, commit, permit or suffer to exist any act or omission affording such
right of forfeiture. Each Borrower shall, or shall cause each Mortgage Borrower
to, at all times maintain, preserve and protect all franchises and trade names,
and preserve all the remainder of its property used or useful in the conduct of
its business, and shall keep the Properties in good working order and repair,
and from time to time make, or cause to be made, all reasonably necessary
repairs, renewals, replacements, betterments and improvements thereto, all as
more fully provided in the Loan Documents. Borrowers shall keep, or cause
Mortgage Borrowers to keep, the Properties insured at all times by financially
sound and reputable insurers, to such extent and against such risks, and
maintain liability and such other insurance, as is more fully provided in this
Agreement. After prior notice to Lender, either Borrower, at its own expense,
may contest, or cause Mortgage Borrower to contest, by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to such Borrower, the Collateral, or the Properties or any part
thereof or any alleged violation of any Legal Requirement, provided, that: (a)
no Default or Event of Default has occurred and remains uncured; (b) such
proceeding shall be permitted under, and be conducted in accordance with, the
provisions of any instrument to which such Borrower or Mortgage Borrower is
subject and shall not constitute a default thereunder; (c) such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(d) the Collateral, the Properties, or any part thereof or interest therein will
not be in danger of being sold, forfeited, terminated, cancelled or lost as a
result of such contest; (e) such Borrower shall, upon final determination
thereof, promptly comply, or cause the related Mortgage Borrower to comply, with
any such Legal Requirement determined to be valid or applicable or cure any
violation of any Legal Requirement; (f) such proceeding shall suspend the
enforcement of the contested Legal Requirement against the Borrowers, the
Mortgage Borrowers, the Collateral and the Properties or any part thereof; and
(g) such Borrower shall furnish or shall cause the related Mortgage Borrower to
furnish such security as may be required in the proceeding, or as may be
reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the Collateral or the Properties (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.
5.1.2    Taxes and Other Charges. Borrowers shall pay or shall cause Mortgage
Borrowers to pay all Taxes and Other Charges now or hereafter levied or assessed
or imposed against the Collateral and the Properties, or any part thereof, as
the same become due and

54

--------------------------------------------------------------------------------




payable; provided, however, that Borrowers’ obligation to cause Mortgage
Borrowers to directly pay Taxes shall be suspended for so long as Borrowers
comply with the terms and provisions of Section 7.2 hereof. Borrowers will
deliver or cause Mortgage Borrowers to deliver to Lender receipts for payment or
other evidence reasonably satisfactory to Lender that the Taxes and Other
Charges have been so paid or are not then delinquent no later than ten (10) days
prior to the date on which the Taxes and/or Other Charges would otherwise be
delinquent if not paid. Borrowers shall furnish or cause Mortgage Borrowers to
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent, provided, however, that
Borrowers shall not be required to furnish such receipts for payment of Taxes if
such Taxes have been paid by Lender pursuant to Section 7.2 hereof or otherwise
by Mortgage Borrowers in connection with the Mortgage Loan Documents. Except to
the extent being contested in accordance with and subject to the terms of this
Agreement, Borrowers shall not suffer and shall not permit Mortgage Borrowers to
suffer, and shall promptly cause to be paid and discharged any Lien or charge
whatsoever which may be or become a Lien or charge against the Collateral or the
Properties or part thereof, and shall promptly cause Mortgage Borrowers to pay
for all utility services provided to the Properties or any part thereof. After
prior notice to Lender, Borrowers, at their own expense, may contest or cause
Mortgage Borrowers to contest by appropriate legal proceedings promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any Taxes or Other Charges,
provided, that (a) no Default or Event of Default has occurred and remains
uncured; (b) such proceeding shall be permitted under and be conducted in
accordance with, the provisions of any other instrument to which Borrowers or
Mortgage Borrowers, or both, are subject and shall not constitute a default
thereunder; (c) such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (d) none of the Collateral, the
Properties or any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost as a result of such contest; (e)
Borrowers shall or shall cause Mortgage Borrowers to promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (f) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Collateral and the Properties; and (g)
Borrowers shall furnish or shall cause Mortgage Borrowers to furnish such
security as may be required in the proceeding, or as may be requested by Lender,
to insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
established or the Collateral or the Properties (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost or there shall be any danger of the Lien of the Mortgage or the Pledge
Agreements being primed by any related Lien.


5.1.3    Litigation. Borrowers shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against either of
the Borrowers, either of the Mortgage Borrowers, Principal and/or any Guarantor
which might materially adversely affect such Borrower’s, Mortgage Borrower’s,
Principal’s and/or Guarantor’s condition (financial or otherwise) or business or
Collateral or the Properties or any part thereof.

55

--------------------------------------------------------------------------------




5.1.4    Access to Property. Borrowers shall cause Mortgage Borrowers to permit
agents, representatives and employees of Lender to inspect the Properties or any
part thereof at reasonable hours upon reasonable advance notice (which may be
given verbally), subject to the rights of tenants under their respective Leases.


5.1.5    Notice of Default. Borrowers shall promptly advise Lender of any
material adverse change in either of the Borrower’s, either of the Mortgage
Borrower’s, Principal’s or any Guarantor’s condition, financial or otherwise, or
of the occurrence of any Default, Event of Default or Mezzanine Event of Default
of which any Borrower has knowledge, including , among others, any Mortgage
Default or Mortgage Event of Default.


5.1.6    Cooperate in Legal Proceedings. Borrowers shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.


5.1.7    Perform Loan Documents. Borrowers shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrowers. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including the provisions of Section
10.13 hereof.


5.1.8    Condemnation and Insurance Benefits. Subject to the rights of Mortgage
Lender, Borrowers shall cooperate with Lender in obtaining for Lender the
benefits of any Condemnation Proceeds or Insurance Proceeds lawfully or
equitably payable in connection with the Properties or any part thereof, and
Lender shall be reimbursed for any expenses incurred in connection therewith
(including attorneys’ fees and disbursements, and the payment by Borrowers of
the expense of an appraisal on behalf of Lender in case of Casualty or
Condemnation affecting the Properties or any part thereof) out of such Insurance
Proceeds.


5.1.9    Further Assurances. Borrowers shall, at Borrowers’ sole cost and
expense:


(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrowers
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;


(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Obligations under the Loan Documents, as Lender may
reasonably require; and

56

--------------------------------------------------------------------------------




(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.
5.1.10    Intentionally Omitted.
5.1.11    Financial Reporting.
(a)    Borrowers will keep and maintain or will cause to be kept and maintained
on a Fiscal Year basis, in accordance with GAAP (or such other accounting basis
acceptable to Lender), proper and accurate books, records and accounts
reflecting all of the financial affairs of each Borrower and each Mortgage
Borrower and all items of income and expense in connection with the operation of
the Properties and ownership of the Collateral. Lender shall have the right from
time to time at all times during normal business hours upon reasonable notice
(which may be verbal) to examine such books, records and accounts at the office
of Borrowers, Mortgage Borrowers, or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence and during the continuance of an Event of Default,
Borrowers shall pay any costs and expenses incurred by Lender to examine
Borrowers’ and Mortgage Borrowers’ accounting records with respect to the
Properties and the Collateral, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.
(b)    Borrowers will furnish and cause to be furnished to Lender annually,
within ninety (90) days following the end of each Fiscal Year of Borrowers, a
complete copy of each Borrower’s and each Mortgage Borrower’s annual financial
statements covering the Properties and the Collateral for such Fiscal Year and
containing statements of profit and loss for each Borrower and each Mortgage
Borrower and the Properties and a balance sheet for each Borrower and each
Mortgage Borrower. Such statements of Borrowers and Mortgage Borrower shall set
forth the financial condition and the results of operations for the Properties
(on a Property by Property basis and on an aggregate basis for the Properties)
for such Fiscal Year, and shall include amounts representing annual Net Cash
Flow, Net Operating Income, Gross Income from Operations, Vacant Space Rent and
Operating Expenses of Mortgage Borrowers and the Properties. Borrowers’ and
Mortgage Borrowers’ annual financial statements shall be accompanied by (i) a
comparison of the budgeted income and expenses and the actual income and
expenses for the prior Fiscal Year, (ii) a list of the Major Tenants, (iii) a
breakdown showing the year in which each Lease then in effect expires and the
percentage of total floor area of the Improvements and the percentage of base
rent with respect to which Leases shall expire in each such year, each such
percentage to be expressed on both a per year and cumulative basis, (iv) a
schedule reconciling Net Operating Income to Net Cash Flow (the “Net Cash Flow
Schedule”), which shall itemize all adjustments made to Net Operating Income to
arrive at Net Cash Flow, and (v) an Officer’s Certificate certifying that (A)
each annual financial statement fairly presents the financial condition and the
results of operations of the Borrowers, the Mortgage Borrowers, and the
Properties being reported upon and that such financial statements have been
audited and given an unqualified opinion by a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
which audited financial statements may be in

57

--------------------------------------------------------------------------------




the form of schedules to the audited consolidated financial statement (prepared
in accordance with GAAP or such other accounting basis acceptable to Lender) of
the REIT, and (B) as of the date thereof, whether there exists an event or
circumstance which constitutes a Default or Event of Default under the Loan
Documents executed and delivered by, or applicable to, Borrowers, and if such
Default or Event of Default exists, the nature thereof, the period of time it
has existed and the action then being taken to remedy the same.
(c)    Borrowers will furnish or cause to be furnished to Lender on or before
thirty-five (35) days after the end of each calendar month the following items
(on a Property by Property basis and on an aggregate basis for the Properties),
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of the Borrowers, the Mortgage Borrowers and the
Properties (subject to normal year-end adjustments): (i) a rent roll for the
subject month; (ii) monthly and year-to-date operating statements (including
Capital Expenditures) prepared for each calendar month, noting Net Operating
Income, Gross Income from Operations, Vacant Space Rent and Operating Expenses
of Mortgage Borrowers and the Properties, and, upon Lender’s request, other
information necessary and sufficient to fairly represent the financial position
and results of operation of each Property during such calendar month, and
containing a comparison of budgeted income and expenses and the actual income
and expenses together with a detailed explanation of any variances of five
percent (5%) or more between budgeted and actual amounts for such periods, all
in form satisfactory to Lender; (iii) a calculation reflecting the annual Debt
Service Coverage Ratio for the immediately preceding twelve (12) month period as
of the last day of such month; (iv) a Net Cash Flow Schedule; and (v) a
statement of the rating issued by the Rating Agencies for the senior unsecured
debt of Gas Company and, if all of Gas Company’s leased premises at the
Properties are then guaranteed by Gas Company Parent, Gas Company Parent, as of
the last day of the subject month. In addition, such Officer’s Certificate shall
also state that the representations and warranties of Borrowers or Mortgage
Borrowers’ set forth in Section 4.1.30 hereof are true and correct as of the
date of such certificate and that there are no trade payables of Borrowers or
Mortgage Borrowers outstanding for more than sixty (60) days.
(d)    For each Fiscal Year Borrowers shall submit to Lender an Annual Budget
for the Properties not later than forty-five (45) days prior to the commencement
of such Fiscal Year in form reasonably satisfactory to Lender. The Annual Budget
for each Property shall be subject to Lender’s approval (each such Annual
Budget, as and when approved by Lender and Mortgage Lender, being referred to
herein as an “Approved Annual Budget”). In the event Lender objects to a
proposed Annual Budget submitted by Borrowers which requires the approval of
Lender hereunder, Lender shall advise Borrowers of such objections within
fifteen (15) days after receipt thereof (and deliver to Borrowers a reasonably
detailed description of such objections) and Borrowers shall promptly revise
such Annual Budget and resubmit the same to Lender. Lender shall advise
Borrowers of any objections to such revised Annual Budget within ten (10) days
after receipt thereof (and deliver to Borrowers a reasonably detailed
description of such objections) and Borrowers shall promptly revise the same in
accordance with the process described in this Subsection until Lender approves
the Annual Budget. Until such time that Lender and Mortgage Lender approve a
proposed Annual Budget for the Properties that requires the approval of Lender
hereunder and the approval of Mortgage Lender under the Mortgage

58

--------------------------------------------------------------------------------




Loan Agreement, the most recently Approved Annual Budget for the Properties
shall apply; provided, however, that such Approved Annual Budget for the
Properties shall be adjusted to reflect actual increases in Taxes, Insurance
Premiums and utilities expenses.


(e)    If Mortgage Borrowers or Borrowers must incur an extraordinary Operating
Expense or Capital Expenditure not set forth in the Approved Annual Budget
(each, an “Extraordinary Expense”), then Borrowers shall promptly deliver to
Lender a reasonably detailed explanation of such proposed Extraordinary Expense
for Lender’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed if such Extraordinary Expense is necessary to prevent
material damage to the Properties or any part thereof or injury to Persons.
(f)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) on a diskette,
and (iii) if requested by Lender and within the capabilities of Borrowers’ data
systems without change or modification thereto, in electronic form and prepared
using Microsoft Word for Windows or WordPerfect for Windows files (which files
may be prepared using a spreadsheet program and saved as word processing files).
Borrowers agree that Lender may disclose information regarding the Properties,
the Collateral, Mortgage Borrowers, and Borrowers that is provided to Lender
pursuant to this Section 5.1.11 in connection with a Securitization to such
parties requesting such information in connection with such Securitization.


5.1.12    Business and Operations. Borrowers will cause Mortgage Borrower to
continue to be engaged in the businesses presently conducted by them as and to
the extent the same are necessary for the ownership, maintenance, management and
operation of the Properties. Borrowers shall cause Mortgage Borrowers to qualify
to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Properties or the Collateral.
Borrowers shall cause Mortgage Borrowers at all times during the term of the
Loan to continue to own all Equipment, Fixtures and Personal Property (each as
defined in the Mortgage) which are necessary to operate the Properties in the
manner required hereunder and in the manner in which they are currently
operated.


5.1.13    Title to the Properties. Borrowers will cause Mortgage Borrowers to
warrant and defend (a) the title to the Properties and every part thereof,
subject only to Liens permitted hereunder (including Permitted Encumbrances),
and (b) the validity and priority of the Lien of the Mortgage and the Assignment
of Leases, subject only to Liens permitted hereunder (including Permitted
Encumbrances), in each case against the claims of all Persons whomsoever.
Borrower will warrant and defend (i) the title to the Collateral and every part
thereof, subject only to Liens permitted hereunder, and (ii) the validity and
priority of the Lien of the Pledge Agreements subject only to Liens permitted
hereunder, in each case, against the claims of all Persons whatsoever. Borrowers
shall reimburse Lender for any losses, costs, damages or expenses (including
reasonable attorneys’ fees and court costs) incurred by Lender if an interest in
the Collateral, the Properties or any part thereof, other than as permitted
hereunder, is claimed by another Person.

59

--------------------------------------------------------------------------------




5.1.14    Costs of Enforcement. In the event (a) that the Mortgage is foreclosed
in whole or in part or that the Mortgage is put into the hands of an attorney
for collection, suit, action or foreclosure, (b) that any Pledge Agreement is
foreclosed in whole or in part or any Pledge Agreement is put into the hands of
an attorney for collection, suit, action or foreclosure, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
either Borrower or either Mortgage Borrower or any of its constituent Persons or
an assignment by either Borrower or either Mortgage Borrower or any of its
constituent Persons for the benefit of its creditors, Borrowers and Mortgage
Borrowers, on behalf of themselves and their respective successors and assigns,
agree that they shall be chargeable with and shall pay all costs of collection
and defense, including attorneys’ fees and costs, incurred by Lender or either
Borrower in connection therewith and in connection with any appellate proceeding
or post-judgment action involved therein, together with all required service or
use taxes.
5.1.15    Estoppel Statements.
(a)    After written request by Lender from time to time, Borrowers shall within
ten (10) days furnish Lender with a statement, duly acknowledged and certified,
setting forth (i) the original principal amount of the Loan, (ii) the
Outstanding Principal Balance, (iii) the Interest Rate of the Loan, (iv) the
date installments of interest and/or principal were last paid, (v) any offsets
or defenses to the payment of the Debt or the performance of the Other
Obligations, if any, and (vi) that the Note, this Agreement, the Pledge
Agreements and the other Loan Documents are valid, legal and binding obligations
of Borrowers and have not been modified or if modified, giving particulars of
such modification.
(b)    Borrowers shall deliver to Lender upon written request from time to time,
tenant estoppel certificates from each commercial tenant leasing space at the
Properties or any part thereof in form and substance reasonably satisfactory to
Lender, provided, however, that Borrowers shall not be required to deliver such
certificates more frequently than two (2) times in any calendar year.
(c)    Borrowers shall cause Tower Mortgage Borrower and/or Garage Mortgage
Borrower, as applicable, to deliver to Lender upon written request from time to
time, estoppel certificates from each of (i) the Operating Partnership and (ii)
the respective Mortgage Borrower, with respect to the Tower Master Lease and/or
Garage Master Lease, as applicable, in form and substance reasonably
satisfactory to Lender, provided, however, that the respective Borrowers shall
not be required to deliver such certificates more frequently than two (2) times
in any calendar year.


(d)    After request by Lender, Borrowers shall, within ten (10) days, furnish
Lender with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Mortgage Loan, (ii) the unpaid principal amount
of the Mortgage Loan, (iii) the interest rate of the Mortgage Loan, (iv) the
date installments of interest and/or principal were last paid on the Mortgage
Loan, (v) any offsets or defenses to the payment of the Mortgage Loan, if any,
and (vi) that the Mortgage Loan Documents are valid, legal and binding
obligations of Mortgage Borrowers and have not been modified or if modified,
giving particulars of such modification.

60

--------------------------------------------------------------------------------




5.1.16    Loan Proceeds. Borrowers shall use the proceeds of the Loan received
by it on the Closing Date only for the purposes set forth in Section 2.1.4
hereof.
5.1.17    Performance by Borrowers. Borrowers shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrowers, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrowers without the prior consent of Lender. Borrowers
shall cause Mortgage Borrowers, in a timely manner, to observe, perform and
fulfill each and every covenant, term and provision of each Mortgage Loan
Document executed and delivered by, or applicable to, Mortgage Borrowers, and
shall not cause or permit Mortgage Borrowers to enter into or otherwise suffer
or permit any amendment, waiver, supplement, termination or other modification
of any Mortgage Loan Document executed and delivered by, or applicable to,
Mortgage Borrowers without the prior written consent of Lender.
5.1.18    Confirmation of Representations. Borrowers shall deliver upon written
request by Lender, in connection with any Securitization, (a) one or more
Officer’s Certificates certifying as to the accuracy of all representations made
by Borrowers in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions, and (b) certificates of the
relevant Governmental Authorities in all relevant jurisdictions indicating the
good standing and qualification of each Borrower and each Principal as of the
date of the Securitization.
5.1.19    Intentionally Omitted.
5.1.20    Leasing Matters. Until such time as the Vacant Space is fully rented
and occupied by tenants paying rent under New Vacant Space Leases approved by
Lender, all Leases executed after the date hereof, and all modifications,
renewals or terminations of existing Leases, shall be approved by Lender, which
approval shall not be unreasonably withheld, conditioned or delayed. After all
the Vacant Space has been so rented, any new Major Leases and any Lease
modification or renewal that causes an existing Lease to become a Major Lease,
shall be approved by Lender, which approval shall not be unreasonably withheld,
conditioned or delayed. Upon request, Borrowers shall cause Mortgage Borrowers
to furnish Lender with executed copies of all Leases. All renewals of Leases and
all proposed Leases shall provide for rental rates comparable to existing local
market rates. All proposed Leases shall be on commercially reasonable terms and
shall not contain any terms which would materially affect Lender’s rights under
the Loan Documents. All Leases executed after the date hereof shall provide that
they are subordinate to the Mortgage and that the lessee agrees to attorn to
Mortgage Lender or any purchaser at a sale by foreclosure or power of sale.
Borrowers shall cause Mortgage Borrowers to (a) observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (b) enforce and may amend or terminate the terms, covenants
and conditions contained in the Leases upon the part of the lessee thereunder to
be observed or performed in a commercially reasonable manner and in a manner not
to impair the value of the Properties or any part thereof involved except that
no termination by any Mortgage Borrower or acceptance of surrender by a tenant
of any Leases shall be permitted unless by reason of a tenant default and then
only in a commercially reasonable manner to preserve and protect the Properties;
provided, however, that until such time as the Vacant Space is fully rented and

61

--------------------------------------------------------------------------------




occupied by tenants paying Rent under New Vacant Space Leases approved by
Lender, no such termination or surrender of any Lease will be permitted without
the consent of Lender, and after all the Vacant Space is so rented, no such
termination or surrender will be allowed with respect to any Major Lease without
the consent of Lender; (c) not collect any of the Rents or the Vacant Space Rent
more than one (1) month in advance (other than security deposits); (d) not
execute any other assignment of lessor’s interest in the Leases or the Rents or
the Vacant Space Rent (except as contemplated by the Mortgage Loan Documents);
(e) not alter, modify or change the terms of any Lease in a manner inconsistent
with the provisions of the Loan Documents or the Mortgage Loan Documents nor
alter, modify or change the terms of the Master Leases or any Major Lease,
without the prior written consent of Lender; and (f) execute and deliver at the
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, no Borrower shall
cause or permit any Mortgage Borrower to enter into a lease of all or
substantially all of either Property or the Properties without Lender’s prior
written consent.
5.1.21    Alterations. Borrowers shall cause Mortgage Borrowers to obtain
Lender’s prior consent to any alterations to any Improvements, which consent
shall not be unreasonably withheld, conditioned or delayed except with respect
to any alterations to any Improvements which may have a material adverse effect
on Borrowers’ or Mortgage Borrowers’ financial condition, the value of the
Properties or the Net Operating Income. Notwithstanding the foregoing, Lender’s
consent shall not be required in connection with any alterations that will not
have a material adverse effect on Borrowers’ or Mortgage Borrowers’ financial
condition, the value of the Properties or the Net Operating Income, provided
that such alterations (a) are made in connection with tenant improvement work
performed pursuant to, or alterations permitted without Borrowers’ consent by,
the terms of any Lease approved by Lender pursuant to the terms of this
Agreement, (b) do not adversely affect any structural component of any
Improvements, any utility or HVAC system contained in any Improvements or the
exterior of any building constituting a part of any Improvements and the
aggregate cost thereof does not exceed Five Million and 00/100 Dollars
($5,000,000.00), or (c) are performed in connection with Restoration after the
occurrence of a Casualty in accordance with the terms and provisions of the
Mortgage Loan Agreement. If the total unpaid amounts due and payable with
respect to alterations to the Improvements at the Properties (other than such
amounts to be paid or reimbursed by tenants under the Leases or by disbursements
from the Rollover Reserve Funds) shall at any time exceed Two Million Five
Hundred Thousand and 00/100 Dollars ($2,500,000.00) (the “Threshold Amount”),
Borrowers shall promptly deliver to Lender as security for the payment of such
amounts and as additional security for the Obligations any of the following: (i)
cash, (ii) U.S. Obligations, (iii) other securities having a rating acceptable
to Lender and that the applicable Rating Agencies have confirmed in writing will
not, in and of itself, result in a downgrade, withdrawal or qualification of the
initial, or, if higher, then current ratings assigned to any Securities or any
class thereof in connection with any Securitization, (iv) a Letter of Credit, or
(v) a completion and performance bond issued by an Approved Bank. Such security
shall be in an amount equal to the excess of the total unpaid amounts with
respect to alterations to the Improvements on the Properties (other than such
amounts to be paid or reimbursed by tenants under the Leases or by disbursements
from the Rollover Reserve Funds)

62

--------------------------------------------------------------------------------




over the Threshold Amount and Lender may apply such security from time to time
at the option of Lender to pay for such alterations.


5.1.22    Operation of Properties. (a) Borrowers shall cause Mortgage Borrowers
to operate the Properties, in all material respects, in accordance with
applicable Management Agreement or Replacement Management Agreement, as
applicable. In the event that any Management Agreement expires or is terminated
(without limiting any obligation of Borrowers to obtain Lender’s consent to any
termination or modification of any Management Agreement in accordance with the
terms and provisions of this Agreement), the applicable Borrower shall promptly
cause the applicable Mortgage Borrower to enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable.
(b)    Borrowers shall: (i) cause Mortgage Borrowers to promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under any Management Agreement and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly notify Lender of any material default under any
Management Agreement of which any Borrower or Mortgage Borrower is aware; (iii)
promptly deliver to Lender a copy of each financial statement, business plan,
capital expenditures plan, notice, report and estimate received by any Borrower
or Mortgage Borrower under any Management Agreement (which is not covered by the
financial reporting requirements of Section 5.1.11 hereof); and (iv) cause
Mortgage Borrowers to enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Manager
under any Management Agreement, in a commercially reasonable manner.


5.1.23    Parking Easement. (a) Borrowers shall cause Mortgage Borrowers, at
their sole cost and expense, to promptly and timely perform and observe all the
material terms, covenants and conditions required to be performed and observed
by Mortgage Borrowers under the Parking Easement.


(b)    If Mortgage Borrowers shall be in default under the Parking Easement,
then, subject to the terms of the Parking Easement, Borrowers hereby grant and
shall cause the Mortgage Borrowers to grant to Lender the right (but not the
obligation), to cause the default or defaults under the Parking Easement to be
remedied and otherwise exercise any and all rights of Mortgage Borrowers under
the Parking Easement, as may be necessary to prevent or cure any default, and
Lender shall have the right to enter all or any portion of the Easement Parcel
at such times and in such manner as Lender deems necessary, to prevent or to
cure any such default.
(c)    Upon the occurrence of any material default by Easement Grantor under the
Parking Easement, Borrowers shall cause Mortgage Borrowers to diligently pursue
all of their remedies thereunder and at law and in equity to enforce the terms
of the Parking Easement and Easement Grantor’s obligations thereunder.


(d)    The actions or payments of Lender to cure any default by Mortgage
Borrowers under the Parking Easement shall not remove or waive, as between
Borrowers, Mortgage Borrowers, and Lender, any Default or Event of Default that
may occur under this

63

--------------------------------------------------------------------------------




Agreement by virtue of the default by Mortgage Borrowers under the Parking
Easement. All sums expended by Lender to cure any such default shall be paid by
Borrowers or Mortgage Borrowers to Lender, upon demand, with interest on such
sum at the Default Rate from the date such sum is expended to and including the
date the reimbursement payment is made to Lender. All such indebtedness shall be
deemed to be secured by the Pledge Agreements and the other applicable Loan
Documents.
(e)    Borrowers shall cause Mortgage Borrowers to give Lender a copy of all
material notices and communications transmitted between parties to the Parking
Easement pursuant or relating to the Parking Easement. Borrowers shall cause
Mortgage Borrowers to specifically notify Lender promptly in writing of the
occurrence of any material default by any Easement Grantor under the Parking
Easement, or the occurrence of any event that, with the passage of time or
service of notice, or both, would constitute a material default by Easement
Grantor, and the receipt by Borrowers or Mortgage Borrowers of any notice
(written or otherwise) from Easement Grantor, or the transmittal by Borrowers or
Mortgage Borrowers of any notice (written or otherwise) to Easement Grantor,
noting or claiming the occurrence of any default by any party under the Parking
Easement, or the occurrence of any event that, with the passage of time or
service of notice, or both, would constitute a default by either party to the
Parking Easement. Borrowers shall cause Mortgage Borrowers to promptly deliver
to Lender a copy of any such written notice of default.
(f)    Within ten (10) days after receipt of written demand by Lender, Borrowers
shall cause Mortgage Borrowers to use reasonable efforts to obtain from Easement
Grantor and furnish to Lender the estoppel certificate of Easement Grantor
stating such facts as may be reasonably requested by Lender with respect to the
Parking Easement, including whether or not there are any defaults by Easement
Grantor or Tower Mortgage Borrower under the Parking Easement, and specifying
the nature of such claimed defaults, if any.
(g)    Borrowers shall cause Mortgage Borrowers to promptly execute, acknowledge
and deliver to Lender such instruments as may reasonably be required to permit
Lender to cure any default under the Parking Easement or permit Lender to take
such other action required to enable Lender to cure or remedy the matter in
default and preserve the security interest of Lender under the Loan Documents
with respect to the Easement Parcel. Each Borrower irrevocably appoints, and
shall cause the applicable Mortgage Borrower to appoint, Lender as its true and
lawful attorney-in-fact to do, in its name or otherwise, any and all acts and to
execute any and all documents that are necessary to preserve any rights of such
Borrower or Mortgage Borrower under or with respect to the Parking Easement,
including the right to effectuate any extension or renewal of the Parking
Easement, or to preserve any rights of such Borrower whatsoever in respect of
any part of the Parking Easement (and the above powers granted to Lender are
coupled with an interest and shall be irrevocable).


5.1.24    Representations and Warranties. Subject to the rights of Borrowers
under this Agreement, for the period after the Closing Date until the date on
which the Debt is repaid in full, Borrowers covenant to cause the statements set
forth in [Sections 4.1.1 through 4.1.3, 4.1.5, 4.1.6, 4.1.8, 4.1.9, 4.1.13
through 4.1.16, and 4.1.20 through 4.1.34] to remain true and correct.

64

--------------------------------------------------------------------------------




5.1.25    Mortgage Loan Reserve Funds. Borrowers shall cause Mortgage Borrowers
to deposit and maintain each of the Mortgage Loan Reserve Funds as more
particularly set forth in Article VII of the Mortgage Loan Agreement and to
perform and comply with all the terms and provisions relating thereto. Borrowers
grant to Lender a first-priority perfected security interest in Borrowers’
interest in each of the Mortgage Loan Reserve Funds, if any, subject to the
prior rights of Mortgage Lender, and any and all monies now or hereafter
deposited in each Mortgage Loan Reserve Fund as additional security for payment
of the Debt to the extent Borrowers have an interest in same. Subject to the
qualifications regarding Mortgage Lender’s interest in the Mortgage Loan Reserve
Funds, if any, until expended or applied in accordance with the Mortgage Loan
Documents or the Loan Documents, Borrowers’ interest in the Mortgage Loan
Reserve Funds shall constitute additional security for the Debt and upon the
occurrence of an Event of Default, Lender may, in addition to any and all other
remedies available to Lender, apply any sums then present in any or all of the
Mortgage Loan Reserve Funds to the payment of the Debt in any order in its sole
discretion.
5.1.26    Notices. Borrower shall give notice, or cause notice to be given to
Lender promptly upon the occurrence and during the continuance of an Event of
Default and upon any and all the following:
(a)    any Default, Mortgage Default or Mortgage Event of Default;
(b)    any default or event of default under any Contractual Obligation of any
Borrower, or, to the knowledge of Borrowers, any Mortgage Borrower, Principal or
Guarantor that could reasonably be expected to have a material adverse effect on
any Borrower, any Mortgage Borrower, the ability of Borrowers to perform under
the Loan Documents, the ability of Mortgage Borrowers to perform under the
Mortgage Loan Documents or the rights and remedies of Lender under the Loan
Documents;
(c)    any litigation or proceeding affecting any Borrower, or, to the knowledge
of Borrowers, affecting any Mortgage Borrower, any Principal or any Guarantor;
and/or
(d)    a change in the business, operations, property or financial or other
condition or prospects of any Borrower, or, to the knowledge of Borrowers, any
Mortgage Borrower, Principal or Guarantor which could reasonably be expected to
have a material adverse effect on any Borrower, any Mortgage Borrower, the
ability of Borrowers to perform under the Loan Documents, the ability of
Mortgage Borrowers to perform under the Mortgage Loan Documents or the rights
and remedies of Lender under the Loan Documents.
5.1.27    Special Distributions. On each date on which amounts are required to
be disbursed to the Mezzanine Cash Management Account pursuant to the terms of
the Mortgage Cash Management Agreement or are required to be paid to Lender
under any of the Loan Documents, each Borrower shall exercise its rights under
the organization documents of the applicable Mortgage Borrower to cause such
Mortgage Borrower to make to such Borrower a distribution in an aggregate amount
such that Lender shall receive the amount required to be disbursed to the
Mezzanine Cash Management Account or otherwise paid to Lender on such date.

65

--------------------------------------------------------------------------------




5.1.28    Curing. Lender shall have the right, but shall not have the
obligation, to exercise each Borrower’s rights under the organization documents
of the applicable Mortgage Borrower (a) to cure any Mortgage Default or any
Mortgage Event of Default and (b) to satisfy any Liens, claims or judgments
against the Properties (except for Liens permitted by the Mortgage Loan
Documents), in the case of either clause (a) or clause (b), unless the
applicable Borrower or Mortgage Borrower shall be diligently pursuing remedies
to cure the same to Lender’s sole satisfaction. Borrowers shall reimburse Lender
on demand for any and all costs incurred by Lender in connection with curing any
such Mortgage Default or Mortgage Event of Default or satisfying any Liens,
claims or judgments against the Properties, together with interest thereon at
the Default Rate from the date incurred by Lender until paid by Borrowers.
5.1.29    Compliance With Mortgage Loan Documents.
(a)    Borrowers shall cause Mortgage Borrowers to comply with all of the terms,
covenants and conditions set forth in the Mortgage Loan Documents. Borrowers
acknowledge that the obligation to comply with this covenant is separate from,
and may be enforced independently from, the obligations of Mortgage Borrowers
under the Mortgage Loan Documents.
(b)    Without limiting the generality of the other provisions of this
Agreement, and without waiving or releasing Borrowers from any of the
Obligations, if there shall occur and be continuing any Mortgage Event of
Default, Borrowers hereby expressly agree that Lender shall have the immediate
right, without prior notice to Borrowers, but shall be under no obligation: (i)
to pay all or any part of the Mortgage Loan and any other sums that are then due
and payable, and to perform any act or take any action on behalf of Borrowers
and/or Mortgage Borrowers as may be appropriate, to cause all of the terms,
covenants and conditions of the Mortgage Loan Documents on the part of Mortgage
Borrowers to be performed or observed thereunder to be promptly performed or
observed; and (ii) to pay any other amounts and take any other action as Lender,
in its sole and absolute discretion, shall deem advisable to protect or preserve
the rights and interests of Lender in the Loan and/or the Collateral. All sums
so paid and the costs and expenses incurred by Lender in exercising such rights
(including, without limitation, reasonable attorneys’ fees) (A) shall constitute
additional advances of the Loan to Borrowers, (B) shall increase the then unpaid
principal amount of the Loan by the amount of such sums, costs and expenses, (C)
shall bear interest at the Default Rate for the period from the date that such
sums, costs or expenses were incurred to the date of payment to Lender, (D)
shall constitute a portion of the Debt, and (E) shall be secured by the Pledge
Agreement and the other Loan Documents.
(c)    Borrowers hereby jointly and severally indemnify Lender from and against
all liabilities, obligations, losses, damages, penalties, assessments, actions,
causes of action, judgments, suits, claims, demands, costs, expenses (including,
without limitation, reasonable attorneys’ and other professional fees, whether
or not suit is brought, and settlement costs) and disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against
Lender as a result of the actions described in the foregoing Section 5.1.30(b),
except to the extent caused by Lender’s gross negligence or willful misconduct.
Lender shall have no obligation to Borrowers or any of their Affiliates or any
other party to make

66

--------------------------------------------------------------------------------




any such payment or performance. Borrowers shall not, and Borrowers shall not
permit Mortgage Borrowers to, impede, interfere with, hinder or delay any effort
or action on the part of Lender to cure any Mortgage Event of Default or
asserted Mortgage Event of Default, or to otherwise protect or preserve Lender’s
interests in the Loan and the Collateral following a Mortgage Event of Default
or asserted Mortgage Event of Default.
(d)    Any Mortgage Event of Default shall constitute an Event of Default,
without regard to any subsequent payment or performance of any such obligations
by Lender. Borrowers (on behalf of themselves and on behalf of Mortgage
Borrowers) hereby grant Lender and any Person designated by Lender the right to
enter upon the Properties at any time following the occurrence and during the
continuance of any Mortgage Event of Default, or the assertion by Mortgage
Lender that a Mortgage Event of Default has occurred, for the purpose of taking
any such action or to appear in, defend or bring any action or proceeding to
protect Borrowers’ and/or Lender’s interest in the Loan and/or the Collateral.
Lender may take such action as Lender deems reasonably necessary or desirable to
carry out the intents and purposes of this subsection (including communicating
with Mortgage Lender with respect to any Mortgage Default), without prior notice
to or consent from Borrowers. Lender shall have no obligation to complete any
cure or attempted cure undertaken or commenced by Lender.
Section 5.2    Negative Covenants. From the date hereof until payment and
performance in full of the Obligations or the earlier release of the Collateral
in accordance with the terms of this Agreement and the other Loan Documents,
Borrowers hereby jointly and severally covenant and agree with Lender that they
will not do, directly or indirectly, any of the following:
5.2.1    Operation of Properties.
(a)     Borrowers shall not, without Lender’s prior consent (which consent shall
not be unreasonably withheld, conditioned or delayed). cause or permit Mortgage
Borrowers to: (i) subject to Section 9.5 hereof, surrender, terminate or cancel
any Management Agreement; provided, that Borrowers may or may cause Mortgage
Borrowers to, without Lender’s consent, replace any Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement; (ii) reduce or consent to the reduction of the term of any Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges or fees under any Management Agreement; or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, any Management Agreement in any material respect.
(b)     Following the occurrence and during the continuance of an Event of
Default, Borrowers shall not cause or permit Mortgage Borrowers to exercise any
rights, make any decisions, grant any approvals or otherwise take any action
under any Management Agreement without the prior consent of Lender, which
consent may be withheld in Lender’s discretion.


5.2.2    Liens. Borrowers shall not and shall cause Mortgage Borrowers not to
create, incur, assume or suffer to exist any Lien on any portion of the
Properties or the Collateral or any interest therein or permit any such action
to be taken, except: (a) Permitted

67

--------------------------------------------------------------------------------




Encumbrances; (b) Liens created by or permitted pursuant to the Loan Documents
or the Mortgage Loan Documents; and (c) Liens for Taxes or Other Charges not yet
due.
5.2.3    Dissolution. No Borrower shall (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership of the Collateral
or any interest therein, (c) transfer, lease or sell, in one transaction or any
combination of transactions, the assets or all or substantially all of the
properties or assets of such Borrower except to the extent permitted by the Loan
Documents, (d) modify, amend, waive or terminate its organizational documents or
its qualification and good standing in any jurisdiction, or (e) cause any
Mortgage Borrower or Principal to (i) dissolve, wind up or liquidate or take any
action, or omit to take any action, as a result of which any Mortgage Borrower
or Principal would be dissolved, wound up or liquidated in whole or in part, or
(ii) amend, modify, waive or terminate the certificate of formation or operating
agreement of any Mortgage Borrower or Principal, in each case, without obtaining
the prior written consent of Lender.
5.2.4    Change in Business. Borrowers shall not cause or permit Mortgage
Borrowers to enter into any line of business other than the ownership and
operation of the Properties, or make any material change in the scope or nature
of their business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of their present business.
In addition, Borrowers shall not permit or cause Mortgage Borrowers to cancel or
otherwise forgive or release any material claim or debt (other than termination
of Leases in accordance with this Agreement and the Mortgage Loan Documents)
owed to any Mortgage Borrower by any Person, except for adequate consideration
and in the ordinary cause of such Mortgage Borrower’s business. Borrowers shall
not enter into any line of business other than the ownership of the Collateral,
or make any material change in the scope or nature of its business objectives,
purposes or operations, or undertake or participate in activities other than the
continuance of its present business.
5.2.5    Debt Cancellation. No Borrower shall cancel or otherwise forgive or
release any claim or debt owed to such Borrower by any Person, except for
adequate consideration and in the ordinary course of such Borrower’s business.
In addition, Borrowers shall not permit or cause Mortgage Borrowers to cancel or
otherwise forgive or release any claim or debt (other than termination of Leases
in accordance with this Agreement and the Mortgage Loan Documents) owed to any
Mortgage Borrower by any Person, except for adequate consideration and in the
ordinary course of such Mortgage Borrower’s business.
5.2.6    Zoning. Borrowers shall not and shall not cause or permit Mortgage
Borrowers to initiate or consent to any zoning reclassification of any portion
of the Properties or any portion thereof or seek any variance under any existing
zoning ordinance, or use or permit the use of any portion of the Properties in
any manner that could result in such use becoming a non-conforming use under any
zoning ordinance or any other applicable land use law, rule or regulation, in
each case, without the prior consent of Lender.
5.2.7    No Joint Assessment. Borrowers shall not and shall not cause Mortgage
Borrowers to suffer, permit or initiate the joint assessment of all or any
portion of the Properties

68

--------------------------------------------------------------------------------




(a) with any other real property constituting a tax lot separate from the
Properties, or (b) which constitutes real property with any portion of the
Properties which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such real property
portion of the Properties.
5.2.8    Principal Place of Business and Organization. Neither Borrower shall
change its principal place of business set forth in the introductory paragraph
of this Agreement without first giving Lender at least thirty (30) days prior
notice. No Borrower shall change the place of its organization as set forth in
Section 4.1.28 hereof without the consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed. Upon Lender’s request, Borrowers
shall execute and deliver additional financing statements, security agreements
and other instruments which may be necessary to effectively evidence or perfect
Lender’s security interest in the Collateral as a result of such change of
principal place of business or place of organization. Borrowers’ principal place
of business and chief executive office, and the place where Borrowers keep their
books and records, including recorded data of any kind or nature, regardless of
the medium or recording, including software, writings, plans, specifications and
schematics, has been for the preceding four (4) months (or, if less, the entire
period of the existence of Borrower), and will continue to be, the address of
Borrowers set forth in the introductory paragraph of this Agreement (unless
Borrowers notify Lender in writing at least thirty (30) days prior to the date
of such change).
5.2.9    ERISA.


(a)    No Borrower shall engage in any transaction that would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.
(b)    Each Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender, that (i) such Borrower is not an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(32) of ERISA; (ii) such
Borrower is not subject to any state statute regulating investments of, or
fiduciary obligations with respect to, governmental plans; and (iii) one or more
of the following circumstances is true:
(A)    Equity interests in such Borrower are publicly offered securities, within
the meaning of 29 C.F.R. §2510.3-101(b)(2);
(B)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in such Borrower is held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(0(2); or


(C)    Such Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

69

--------------------------------------------------------------------------------




5.2.10    Transfers.
(a)    Borrowers acknowledge that Lender has examined and relied on the
experience of Borrowers and their general partners, members, principals and (if
any Borrower is a trust) beneficial owners, as applicable, in owning the
Collateral in agreeing to make the Loan, and will continue to rely on Borrowers’
ownership of the Collateral as a means of maintaining the value of the
Collateral as security for repayment of the Debt and the performance of the
Other Obligations. Additionally, Borrowers acknowledges that Lender has examined
and relied on the experience of Mortgage Borrowers and their general partners,
members, principals and (if any Mortgage Borrower is a trust) beneficial owners,
as applicable, in owning and operating properties such as the Properties in
agreeing to make the Loan, and will continue to rely on Mortgage Borrowers’
ownership of the Properties as a means of maintaining the value of the
Properties and, therefore, indirectly, the value of the Collateral, as security
for repayment of the Debt and the performance of the Other Obligations.
Borrowers acknowledge that Lender has a valid interest in maintaining the value
of the Collateral and the Properties so as to ensure that, should Borrowers
default in the repayment of the Debt or the performance of the Other Obligations
contained in the Loan Documents, Lender can recover the Debt by a sale of the
Collateral.
(b)    Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, Borrowers shall not, and shall not
permit any Restricted Party to, (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Collateral, the Properties or any part thereof or any legal or
beneficial interest therein, or (ii) permit a Sale or Pledge of an interest in
any Restricted Party (clause (i) and iii) above, collectively, a “Transfer”),
other than pursuant to Leases of space in the Improvements to tenants in
accordance with the provisions of Section 5.1.20 hereof.
(c)    A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein any Borrower or Mortgage Borrower agrees to sell or convey the
Collateral or the Properties, or any part thereof or any interest therein, for a
price to be paid in installments; (ii) an agreement by any Borrowers or Mortgage
Borrowers leasing all or substantially all of any Property for other than actual
occupancy by a space tenant thereunder, or a sale, assignment or other transfer
of, or the grant of a security interest in, any Mortgage Borrower’s right, title
and interest in and to any Leases or any Rents or any Vacant Space Rent; (iii)
if a Restricted Party is a corporation, any merger, consolidation or Sale or
Pledge of such corporation’s stock or the creation or issuance of new stock;
(iv) if a Restricted Party is a limited or general partnership or joint venture,
any merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interest or the creation or issuance of new
limited partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Sale or Pledge of the limited liability company interest of a
managing member (or if no

70

--------------------------------------------------------------------------------




managing member, any member) or any profits or proceeds relating to such limited
liability company interest, or the Sale or Pledge of non-managing limited
liability company interests or the creation or issuance of new non-managing
limited liability company interests; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests; or (vii) the removal or the resignation of the
managing agent (including an Affiliated Manager) other than in accordance with
Section 5.1.22 hereof.
(d)    Notwithstanding the provisions of this Section 5.2.10, the following
transfers shall not be deemed to be a Transfer and shall not require Lender’s
consent and shall not require the payment of any application fee: (i) the sale
or transfer, in one or a series of transactions, of not more than forty-nine
percent (49%) of the stock in a Restricted Party; and (ii) the sale or transfer,
directly or indirectly, in one or a series of transactions, of not more than
forty-nine percent (49%) of the limited partnership interests or non-managing
limited liability company interests (as the case may be) in a Restricted Party;
provided, however, that with respect to each such sale or transfer (A) no such
sales or transfers shall result in the change of voting control in the
Restricted Party, (B) as a condition to each such sale or transfer, Lender shall
receive not less than thirty (30) days prior notice of such proposed sale or
transfer, (C) no such sale or transfer of any direct ownership interests in
either Borrower or either Mortgage Borrower shall be permitted, (D) Borrowers
shall pay or cause to be paid any and all costs imposed or incurred as a result
of any such sale or transfer, including any transfer taxes, and (E) if after
giving effect to any such sale or transfer, more than forty-nine percent (49%)
in the aggregate of direct or indirect interests in a Restricted Party are owned
by any Person and its Affiliates that owned less than forty-nine percent (49%)
direct or indirect interest in such Restricted Party as of the Closing Date,
Borrowers shall deliver to Lender an Additional Insolvency Opinion acceptable to
Lender and the Rating Agencies. In addition, at all times, except following a
transfer of any Property permitted pursuant to Section 5.2.10(f) hereof, the
Operating Partnership must continue to (1) Control each Borrower, each Mortgage
Borrower, Guarantor and any Affiliated Manager, and (2) own, directly or
indirectly, at least a fifty-one percent (51%) interest in each Borrower, each
Mortgage Borrower, Guarantor and any Affiliated Manager. The sale, transfer or
issuance of stock in the REIT shall not be deemed a Transfer hereunder,
provided, that the stock of the REIT is listed and traded on the New York Stock
Exchange or such other nationally recognized stock exchange.
(e)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s written consent.
This provision shall apply to every Transfer regardless of whether voluntary or
not, or whether or not Lender has consented to any previous Transfer.
(f)    Notwithstanding anything to the contrary contained herein, and without
limiting any Transfers or rights under Section 5.2.10(g) hereof, Lender agrees
that it shall not unreasonably withhold, condition or delay its consent to a
Transfer (or to an unlimited number of Transfers) of both Properties
simultaneously by the Mortgage Borrowers (or the then owner(s) of the
Properties), provided that all of the following terms and conditions are
satisfied: (i) the Borrowers or Mortgage Borrowers (or the then owner(s) of the
Properties) shall have given at

71

--------------------------------------------------------------------------------




least thirty (30) days prior written notice to Lender of the proposed Transfer
and the proposed Transfer shall not be effective earlier than the date that is
twelve (12) months after the first Payment Date; (ii) no Default, Event of
Default, Mortgage Default or Mortgage Event of Default shall have occurred or be
continuing; (iii) there shall have been executed and delivered to Lender an
express assumption of this Agreement, the Note and the other Loan Documents by
the principals of the proposed transferee(s) of the Properties, and a pledge by
the principals of the proposed transferee of all of their equity interests in
the proposed transferee(s) of the Properties as security for the Loan, all in
form and substance satisfactory to Lender, in each case, subject to the
provisions of Section 9.4 hereof; (iv) payment of all of fees and expenses
incurred in connection with such Transfer, including the cost of any third party
reports, legal fees and expenses, Rating Agency fees and expenses or required
legal opinions; (v) payment of a non-refundable $5,000 application fee and an
assumption fee equal to one quarter of one percent (0.25%) of the Outstanding
Principal Balance with respect to the initial Transfer and one half of one
percent (0.50%) of the Outstanding Principal Balance with respect to each
Transfer thereafter; (vi) the delivery of an Additional Insolvency Opinion
reflecting the proposed Transfer reasonably satisfactory in form and substance
to Lender; (vii) the proposed transferee’(s) compliance with the representations
and covenants set forth in Section 4.1.30 and Section 5.2.9 hereof; (viii) the
delivery of evidence satisfactory to Lender that the single purpose nature and
bankruptcy remoteness of the proposed transferee(s), and its (their)
shareholders, partners or members, as the case may be, following such Transfer
is in accordance with the then current standards of Lender and the Rating
Agencies; (ix) prior to any release of any Guarantor, a substitute guarantor
acceptable to Lender in its discretion shall have assumed the Guaranty, the
Environmental Indemnity and the Operating Partnership’s obligations under the
Master Leases and the Parking Easement, or executed a replacement guaranty,
environmental indemnity and Master Leases reasonably satisfactory to Lender; (x)
Lender shall have received confirmation in writing from the Rating Agencies to
the effect that such Transfer will not result in a re-qualification, reduction
or withdrawal of the then current ratings assigned to the Securities or any
class thereof in any applicable Securitization; (xi) the satisfaction of all of
the conditions set forth in Section 5.2.10(f) of the Mortgage Loan Agreement;
and (xii) the satisfaction of such other conditions as Lender shall determine in
its reasonable discretion to be in the interest of Lender, including the
creditworthiness, reputation and qualifications of the proposed transferee(s)
and the principals of the proposed transferee(s) with respect to the Loan, the
Mortgage Loan and the Properties.
(g) A Transfer that occurs by inheritance, devise or bequest or by operation of
law upon the death or disability of a natural Person who holds a direct or
indirect interest in any Borrower or Mortgage Borrower, and a Transfer by a
natural Person of direct or indirect interests in either Borrower or Mortgage
Borrower for estate planning purposes, shall not require the consent of Lender
and no transfer fee shall be payable in connection therewith, provided, however,
that, in each case, such Transfer is to a non-minor member of the immediate
family of the holder of such interest, or a trust established for the benefit of
a member of the immediate family of the holder of such interest, and provided
further that, in each such case, each of the following transfer conditions are
satisfied:
(i)    no Event of Default or Mortgage Event of Default shall have occurred and
remain uncured;

72

--------------------------------------------------------------------------------




(ii)    Borrowers shall give Lender notice of such Transfer together with copies
of all instruments effecting such Transfer not less than ten (10) days prior to
the date of such Transfer, or if any such Transfer or series of Transfers shall
result in any Person that does not own more than a twenty percent (20%) direct
or indirect interest in any Borrower or Mortgage Borrower as of the date hereof
owning more than a twenty percent (20%) direct or indirect interest in any
Borrower or Mortgage Borrower, Borrowers shall give Lender thirty (30) days
prior written notice of such Transfer and Lender shall have an opportunity to
perform its customary credit and background searches with respect to such
transferee, except in the case of the death or disability of an interest holder,
in which event Borrowers and Mortgage Borrowers shall give Lender notice of such
Transfer within ten (10) Business Days after such Transfer;
(iii)    no such Transfer of interest shall result in a change of Control of any
Borrower or Mortgage Borrower (or its managing member/general partner) or the
day-to-day operations of any Property, or, if such Transfer would result in a
change of Control of any Borrower or Mortgage Borrower (or its managing
member/general partner) or the day-to-day operations of any Property, as a
result of the death or disability of an interest holder that is a natural
Person, Lender shall have approved in good faith the Person that will Control
such Borrower or Mortgage Borrower and/or the day-to-day operations of the
applicable Property;
(iv)    the legal and financial structure of each Borrower and Mortgage Borrower
and their respective shareholders, partners or members, and the single purpose
nature and bankruptcy remoteness of each Borrower and Mortgage Borrower and
their respective shareholders, partners or members, after such Transfer shall
satisfy Lender’s then current applicable underwriting criteria and requirements;
(v)    if, after taking into account any prior Transfers pursuant to this
Section 5.2.10(g), whether to the proposed transferee or otherwise, such
Transfer (or series of Transfers) shall result in (A) the proposed transferee,
together with all members of his/her immediate family or any Affiliates thereof,
owning in the aggregate (directly, indirectly or beneficially) more than
forty-nine percent (49%) of the interests in either Mortgage Borrower (or any
entity directly or indirectly holding an interest in either Mortgage Borrower),
or (B) a Transfer in the aggregate of more than forty-nine percent (49%) of the
interests in either Mortgage Borrower or Borrower as of the date hereof,
Borrowers shall deliver to Lender, (x) a non-consolidation opinion reasonable
satisfactory to Lender, and (y) at the request of Lender, written confirmations
from the Rating Agencies that such Transfer or series of Transfers will not
result in a qualification, downgrade or withdrawal of the then applicable
ratings of the Securities; and
(vi)    Borrowers shall pay or shall cause Mortgage Borrowers to pay all fees
and expenses incurred by Lender in connection with such Transfer, including the
cost of any third party reports, legal fees and expenses, Rating Agency fees and
expenses and required legal opinions.

73

--------------------------------------------------------------------------------




(h)    Notwithstanding anything to the contrary contained herein, Operating
Partnership, or its upstream Affiliates, shall have the right to, and may,
pledge, without Lender’s consent, its indirect equity interests in any Borrower
or Mortgage Borrower, other than any direct interests in either Borrower or
Mortgage Borrower, to secure (i) a loan facility or loan facilities to Operating
Partnership or its upstream Affiliates, other than Borrowers or Mortgage
Borrowers, from a group of lenders for which Credit Suisse acting through its
New York branch will act as initial administrative and collateral agent, and
(ii) related hedging arrangements in connection therewith without Lender’s
consent; provided, however, that in either case, Operating Partnership or its
upstream Affiliates (other than Borrowers or Mortgage Borrowers) pledges,
directly or indirectly, its equity interests in substantially all of the
property owning subsidiaries in which Operating Partnership holds a direct or
indirect interest, and provided further that any enforcement action taken
pursuant to such pledge shall constitute a Transfer that is prohibited pursuant
to the terms of this Section 5.2.10 and the holder of such pledge shall be
required to comply with all of the applicable provisions of this Section 5.2.10.
5.2.11    Parking Easement. Tower Mortgage Borrower shall not (a) waive any
material obligation of Easement Grantor under the Parking Easement, (b) waive,
excuse, condone or in any way release or discharge Easement Grantor of or from
Easement Grantor’s material obligations, covenants and/or conditions under the
Parking Easement, (c) extend or shorten any period for the exercise of any
rights by Easement Grantor, (d) agree to materially increase Tower Mortgage
Borrower’s obligations or reduce Tower Mortgage Borrower’s benefits under the
Parking Easement, or (e) otherwise modify or amend in any material fashion the
Parking Easement, without, in each case, the prior written consent of Lender,
which consent shall not be unreasonably withheld, conditioned or delayed;
provided, however, Lender shall under no circumstances be required to approve
any waiver, release, discharge, modification or amendment that materially and
adversely affects the rights and benefits afforded to the Tower Parcel, the
Garage, either of the Borrowers or the Mortgage Borrowers and/or Lender under
the Parking Easement, including specifically, any provision materially impairing
adequate utility service, parking and/or free, unimpeded and unencumbered access
for pedestrian and vehicular ingress and egress onto adjacent public roads, or
any necessary cross-easements or reciprocal easement agreements for utilities,
access, use, driveways, drainage flows, storm and sanitary sewers and/or other
customary purposes granted under the Parking Easement.
5.2.12    Master Tower Lease. Notwithstanding anything to the contrary contained
herein, Borrowers shall cause Mortgage Borrowers to give to Lender copies of all
notices given to either Borrower or Mortgage Borrower or received by either
Borrower or Mortgage Borrower with respect to the Master Tower Lease. Borrowers
shall ensure that Mortgage Borrowers will not (i) waive any rights under the
Master Tower Lease, (ii) modify the Rent or other amounts payable under the
Master Tower Lease (except as specifically provided in Section 3.1.21 hereof),
or extend any period for the payment of rent or other amounts under the Master
Tower Lease, or (iii) terminate, cancel, accept a surrender of or otherwise
amend or modify the Master Tower Lease, except as specifically provided in
Section 3.1.21 hereof, without, in each case, the prior written consent of
Lender, which consent may be granted or withheld by Lender in Lender’s sole and
absolute discretion.

74

--------------------------------------------------------------------------------




5.2.13    Master Garage Lease. Notwithstanding anything to the contrary
contained herein, Borrowers shall cause Mortgage Borrowers to give to Lender
copies of all notices given to either Borrower or Mortgage Borrower or received
by either Borrower or Mortgage with respect to the Master Garage Lease.
Borrowers shall ensure that Mortgage Borrowers will not (i) waive any rights
under the Master Garage Lease, (ii) modify the Rent or other amounts payable
under the Master Garage Lease (except as specifically provided in Section 3.1.22
hereof), or extend any period for the payment of rent or other amounts under the
Master Garage Lease, or (iii) terminate, cancel, accept a surrender of or
otherwise amend or modify the Master Garage Lease, except as specifically
provided in Section 3.1.22 hereof, without, in each case, the prior written
consent of Lender, which consent may be granted or withheld by Lender in
Lender’s sole and absolute discretion.
5.2.14    Limitations on Distributions. Following the occurrence and during the
continuance of an Event of Default, no Borrower shall make any distributions to
its member.
5.2.15    Other Limitations. Prior to the payment in full of the Debt, no
Borrower and no Affiliate of any Borrower shall, without the prior written
consent of Lender (which may be furnished or withheld at its sole and absolute
discretion), give its consent or approval to any of the following actions or
items:
(a)    except as permitted by Lender herein (i) any refinancing of the Mortgage
Loan, (ii) any prepayment in full or in part of the Mortgage Loan, (iii) any
Transfer of any or all of either Property or any portion thereof, or (iv) any
action in connection with or in furtherance of the foregoing;


(b)    creating, incurring, assuming or suffering to exist any additional Liens
on any portion of the Properties except for Permitted Encumbrances;
(c)    any modification, amendment, consolidation, spread, restatement, waiver
or termination of any of the Mortgage Loan Documents;
(d)    approve the terms of any Annual Budget;
(e)    the distribution to the partners, members or shareholders of any Mortgage
Borrower of property other than cash;


(f)    except as set forth in an Approved Annual Budget, any (i) improvement,
renovation or refurbishment of all or any part of any Property to a materially
higher standard or level than that of comparable properties in the same market
segment and in the same geographical area as such Property, (ii) removal,
demolition or material alteration of the Improvements or equipment on any
Property, or (iii) material increase in the square footage or gross leasable
area of the Improvements on any Property if a material portion of any of the
expenses in connection therewith are paid or incurred by the applicable Mortgage
Borrower;

75

--------------------------------------------------------------------------------




(g)    any material change in the method of conduct of the business of Mortgage
Borrowers or Borrowers or any of their respective Affiliates, such consent to be
given in the sole discretion of Lender;
(h)    the settlement of any claim against any Borrower or any of its
Affiliates, other than a fully insured third party claim, in any amount greater
than $10,000.00 (in the case of any Borrower) or $100,000.00 (in the case of any
Mortgage Borrower), such consent to be given in the sole discretion of Lender;
or
(i)    except as required by the Mortgage Loan Documents, any determination to
restore any Property after a Casualty or Condemnation.
5.2.16    Contractual Obligations. Other than the Loan Documents and the
organizational documents of the Mortgage Borrowers (and the initial limited
liability company interests in Mortgage Borrowers issued pursuant thereto),
neither Borrower nor any of its assets shall be subject to any Contractual
Obligations, and no Borrower shall enter into any agreement, instrument or
undertaking by which it or its assets are bound, except for such liabilities,
not material in the aggregate, that are incidental to its activities as a
regular member of the applicable Mortgage Borrower.
5.2.17    Refinancing. Borrowers shall not consent to or permit a refinancing of
the Mortgage Loan unless Borrowers obtain the prior consent of Lender, unless
the Loan shall be paid in full in connection with such refinancing and in
accordance with this Agreement.
ARTICLE 6
INSURANCE; CASUALTY; CONDEMNATION
Section 6.1    Insurance.
(a)    Borrowers shall obtain, or for so long as the Mortgage Loan is
outstanding, shall cause Mortgagor Borrowers to maintain, at all times during
the term of the Loan the Policies required under Section 6.1 of the Mortgage
Loan Agreement, including, without limitation, meeting all insurer requirements
thereunder, regardless of whether the Mortgage Loan is outstanding or has been
paid in full. In addition, Borrowers shall cause Lender to be named as an
additional named insured under each of the Policies described in Sections
6.1(a)(ii), (v), (vii), (viii), (ix) and (x) of the Mortgage Loan Agreement. In
addition, Borrowers shall cause Lender to be named as a named insured together
with Mortgage Lender, as their interests may appear, under the Policies required
under Sections 6.1(a)(i), (iii), (iv) and (vi) of the Mortgage Loan Agreement.
Borrowers shall also cause all insurance policies required under this Section
6.1 to provide for at least thirty (30) days prior notice to Lender in the event
of policy cancellation or material changes. Borrowers shall provide Lender with
evidence of all such insurance required hereunder on or before the date on which
Mortgage Borrowers are required to provide such evidence to Mortgage Lender
under the Mortgage Loan Agreement.

76

--------------------------------------------------------------------------------




(b)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrowers, to take such action as Lender deems
necessary to protect its interest in the Properties, including the obtaining of
such insurance coverage as Lender deems appropriate and all premiums incurred by
Lender in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by Borrowers to Lender upon demand and, until paid,
shall be secured by the Pledge Agreements and shall bear interest at the Default
Rate.
Section 6.2    Casualty and Condemnation.
6.2.1    Casualty. If either Property shall be damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), (a) Borrowers shall give
prompt notice of such damage to Lender, and (b) Borrowers shall cause Mortgage
Borrowers to promptly commence and diligently prosecute the completion of
Restoration so that such Property resembles, as nearly as possible, the
condition such Property was in immediately prior to such Casualty, with such
alterations as may be reasonably approved by Lender and otherwise in accordance
with Section 6.4 of the Mortgage Loan Agreement. Borrowers shall pay or cause
Mortgage Borrowers to pay all costs of such Restoration whether or not such
costs are covered by insurance. Lender may, but shall not be obligated to, make
proof of loss if not made promptly by Borrowers or Mortgage Borrowers. In
addition, Lender may participate in any settlement discussions with any
insurance companies (and shall approve any final settlement) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are equal to or greater than Two Million Five Hundred Thousand and No/100
Dollars ($2,500,000.00) and Borrowers shall deliver to Lender all instruments
required by Lender to permit such participation.
6.2.2    Condemnation. Borrowers promptly give Lender notice of the actual or
threatened commencement of any proceeding in respect of any Condemnation
affecting either of the Properties, and shall deliver or cause Mortgage
Borrowers to deliver to Lender copies of any and all papers served in connection
with such proceedings. Lender may participate in any such proceedings, and
Borrowers shall cause Mortgage Borrowers to from time to time deliver to Lender
all instruments reasonably requested by Lender to permit such participation.
Borrowers shall or shall cause Mortgage Borrowers to, at Borrowers’ or Mortgage
Borrowers’ expense, to diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings. Notwithstanding any taking by
any public or quasi-public authority through Condemnation or otherwise
(including any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrowers shall cause Mortgage Borrowers to continue to perform
the Obligations at the time and in the manner provided in this Agreement and the
other Loan Documents and the Outstanding Principal Balance shall not be reduced
until any Condemnation Proceeds shall have been actually received and applied by
Lender, after the deduction of expenses of collection, to the reduction or
discharge of the Obligations. Lender shall not be limited to the interest paid
on the Condemnation Proceeds by the applicable Governmental Authority but shall
be entitled to receive out of the Condemnation Proceeds interest at the rate or
rates provided herein or in the Note. If any Property or any portion thereof is
taken by a Governmental Authority, Borrowers shall cause Mortgage Borrowers to
promptly commence and diligently prosecute Restoration of the applicable
Property and otherwise comply with the provisions of Section 6.4 of the Mortgage

77

--------------------------------------------------------------------------------




Loan Agreement. If any Property is sold, through foreclosure or otherwise, prior
to the receipt by Lender of the Condemnation Proceeds, Lender shall have the
right, whether or not a deficiency judgment on the Note shall have been sought,
recovered or denied, to receive the Condemnation Proceeds, or a portion thereof
sufficient to pay the Debt.
Section 6.3    Restoration. Borrowers shall, or shall cause Mortgage Borrowers
to, deliver to Lender all reports, plans, specifications, documents and other
materials that are delivered to Mortgage Lender under Section 6.4 of the
Mortgage Loan Agreement in connection with the Restoration of any Property after
a Casualty or Condemnation.


ARTICLE 7
RESERVE FUNDS
Section 7.1    Required Repair Funds.
7.1.1    Required Repair Funds. Borrower shall, or shall cause Mortgage Borrower
to, perform the Required Repairs in accordance with all of the terms and
conditions set forth in Section 7.1 of the Mortgage Loan Agreement. In the event
that the Required Repair Funds (as defined in the Mortgage Loan Agreement) are
transferred to Lender pursuant to Section 7.7 of this Agreement and [Section
3.1(b)] of the Mezzanine Cash Management Agreement, the amounts so transferred
shall be held by Lender and disbursed in accordance with the provisions of
Section 7.1 of the Mortgage Loan Agreement, as in effect on the Closing Date.
All such amounts so deposited shall hereinafter be referred to as the “Required
Repair Funds” and the account in which such amounts are held shall hereinafter
be referred to as the “Required Repair Account”.
Section 7.2    Tax and Insurance Escrow Funds.
(a)    Borrowers shall pay, or cause Mortgage Borrowers to pay, to Mortgage
Lender (i)(A) on the Mortgage Loan Closing Date, an amount equal to
$2,029,336.48 and (i)(B) on each Payment Date, one-twelfth of the Taxes that
Lender estimates will be payable during the next ensuing twelve (12) months in
order to accumulate with Lender sufficient funds to pay all such Taxes at least
thirty (30) days prior to their delinquency date, and (ii)(A) on the Mortgage
Loan Closing Date, an amount equal to $288,259.50 (the “Initial Blanket
Insurance Premium Installment”) and (ii)(B) for so long as the applicable
Blanket Insurance Premium Financing Arrangement remains in full force and
effect, on each Payment Date, the Financing Installment for the next occurring
payment under the applicable Blanket Insurance Premium Financing Arrangement
and/or (ii)(C) with respect to any Insurance Premiums not covered by a Blanket
Insurance Premium Financing Arrangement, on each Payment Date, one-twelfth
(1/12th) of such Insurance Premiums that Lender estimates will be payable for
the renewal of the coverage afforded by the Policies for an annual period upon
the expiration thereof in order to accumulate with Lender sufficient funds to
pay all such Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies (said amounts in the preceding clauses (i) and (ii)
being hereinafter called the “Tax and Insurance Escrow Funds”). Such amounts
will be transferred by Lender to an account held by Lender (the “Tax and
Insurance Escrow Account”). The Tax and

78

--------------------------------------------------------------------------------




Insurance Escrow Funds and the Monthly Interest Payment shall be added together
and shall be paid as an aggregate sum by Borrowers to Lender. Provided no Event
of Default shall exist, Lender will apply the Tax and Insurance Escrow Funds to
payments of Taxes and Insurance Premiums required to be made by Borrowers
pursuant to Sections 5.1.2 and 6.1 hereof and/or to payments due to the
applicable finance company under the applicable Blanket Insurance Premium
Financing Arrangement, as applicable. In making any payment relating to the Tax
and Insurance Escrow Funds, Lender may do so according to any bill, statement or
estimate procured from the appropriate public office (with respect to Taxes) or
insurer or agent (with respect to Insurance Premiums), without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof. If the amount
of the Tax and Insurance Escrow Funds shall exceed the amounts due for Taxes and
Insurance Premiums pursuant to Sections 5.1.2 and 6.1 hereof, Lender shall
credit such excess against future payments to be made to the Tax and Insurance
Escrow Funds. Any amount remaining in the Tax and Imsurance Escrow Funds after
the Debt has been paid in full shall be returned to Borrowers. In allocating
such excess, Lender may deal with the Person shown on the records of Lender to
be the owner of the applicable Property and/or Properties. If at any time Lender
determines that the Tax and Imsurance Escrow Funds are not or will not be
sufficient to pay the items set forth in clauses (i) and (ii) above, Lender
shall notify Borrowers of such determination and Borrowers shall increase their
monthly payments to Lender by the amount that Lender estimates is sufficient to
make up the deficiency at least thirty (30) days prior to delinquency of the
Taxes and/or expiration of the Policies, as the case may be. All earnings of
interest on the Tax and Insurance Escrow Funds shall become part of the Tax and
Insurance Escrow Funds and shall be disbursed in accordance with this Section
7.2. If Lender so elects at any time, Borrowers shall provide, at Borrowers’
expense, a tax service contract for the term of the Loan issued by a tax
reporting agency acceptable to Lender. If Lender does not so elect, Borrowers
shall reimburse Lender for the cost of making annual tax searches throughout the
term of the Loan.
(b) Borrowers shall be relieved of their obligations to make deposits of Tax and
Insurance Escrow Funds under Section 7.2(a) above, provided that (i) Mortgage
Borrowers are required to and do make monthly deposits to a tax and insurance
escrow account under the Mortgage Loan Documents and (ii) Lender receives
evidence acceptable to it of the making of such deposits and of the payment of
all such Taxes and Insurance Premiums.
Section 7.3     Intentionally Omitted.
Section 7.4     Rollover Reserve Funds.
7.4.1    Deposits to Rollover Reserve Funds.
(a)    On the Mortgage Loan Closing Date, Borrowers shall, or shall cause
Mortgage Borrowers to, deposit with Mortgage Lender the amount of $4,000,000.00
to pay for Approved Leasing Expenses incurred by Mortgage Borrowers after the
date hereof. On each Payment Date Borrowers shall, or shall cause Mortgage
Borrowers to, pay to Lender the sum of $171,000.00, which amounts shall be
deposited with and held by Lender for Approved Leasing Expenses incurred
following the date hereof Notwithstanding the foregoing, during any period in
which the total deposits of Rollover Reserve Funds equal or exceed
$4,000,000.00, Borrowers

79

--------------------------------------------------------------------------------




and Mortgage Borrowers shall not be required to make any further deposits to the
Rollover Reserve Funds. In the event the balance of the Rollover Escrow Fund
shall thereafter be reduced to less than $4,000,000.00, Borrowers shall, or
shall cause Mortgage Borrowers to, again deposit with Lender, commencing on the
next Monthly Payment Date, the monthly amount set forth above until the total
amount of the Rollover Reserve Funds on deposit with Lender shall equal
$4,000,000.00. In addition, notwithstanding any limitations on the amount to be
deposited in the Rollover Reserve Funds, Borrowers shall cause Mortgage
Borrowers to pay to Lender for deposit with Lender those additional funds
described in Section 7.4.1(b) hereof All such amounts so deposited shall
hereinafter be referred to as the “Rollover Reserve Funds” and the account in
which such amounts are held shall hereinafter be referred to as the “Rollover
Reserve Account”.
(b)    In addition to the required deposits set forth in Section 7.4.1(a) above,
the following items shall be deposited into the Rollover Reserve Account and
held as Rollover Reserve Funds, which Rollover Reserve Funds shall be held by
Lender and disbursed only in accordance with Section 7.4.2 below. Each Borrower
shall cause each Mortgage Borrower to advise Lender at the time of receipt
thereof of the nature of such receipt so that Lender shall have sufficient time
to instruct the Deposit Bank to deposit and hold such amounts in the Rollover
Reserve Account pursuant to the Cash Management Agreement:
(i)    All sums paid with respect to (A) a modification of any Lease or
otherwise paid in connection with such Borrower or Mortgage Borrower taking any
action under any Lease (e.g., granting a consent) or waiving any provision
thereof, (B) any settlement of claims of such Borrower or Mortgage Borrower
against third parties in connection with any Lease; (C) any rejection,
termination, surrender or cancellation of any Lease (including in any bankruptcy
case) or any lease buy-out or surrender payment from any tenant (including any
payment relating to unamortized tenant improvements and/or leasing commissions)
(collectively “Lease Termination Payments”), and/or (D) any sum received from
any tenant to obtain a consent to an assignment or sublet or otherwise, or any
holdover rents or use and occupancy fees from any tenant or former tenant (to
the extent not being paid for use and occupancy or holdover rent); and
(ii)    Any other extraordinary event pursuant to which such Borrower or
Mortgage Borrower receives payments or income (in whatever form) derived from or
generated by the use, ownership or operation of the Properties not otherwise
covered by the Mortgage Cash Management Agreement or the Mezzanine Cash
Management Agreement.
7.4.2    Withdrawal of Rollover Reserve Funds. (a) Provided that no Event of
Default shall exist and remain uncured, Lender shall make disbursements from the
Rollover Reserve Funds for Approved Leasing Expenses incurred by Borrowers, as
requested in writing by Borrowers, for the Tower Parcel other than the Gas
Company Space (or, if no Gas Company Reserve Funds are on deposit with Lender,
for the Gas Company Space) as requested, in writing by Borrowers on a monthly
basis in increments of no less than $25,000.00, within five (5) Business Days
after delivery by Borrowers of Lender’s standard form of draw request
accompanied by: (a) copies of invoices for the amounts requested for tenant
improvements and

80

--------------------------------------------------------------------------------




leasing commissions and with respect to Approved Leasing Expenses under new
Leases or Lease renewals or modifications, the newly executed Lease or the newly
executed Lease extension, renewal, or modification, (b) an Officer’s Certificate
for each Borrower (i) stating that the items to be funded by the requested
disbursement are Approved Leasing Expenses, and a description thereof, (ii)
stating that all tenant improvements at the applicable Property to be funded by
the requested disbursement have been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements, (iii) identifying each
Person that supplied materials or labor in connection with the tenant
improvements to be funded by the requested disbursement or the broker entitled
to the leasing commissions, (iv) stating that each such Person has been paid in
full or will be paid in full upon such disbursement for work or services
completed and/or materials furnished, (v) stating that the Approved Leasing
Expenses to be funded have not been the subject of a previous disbursement, (vi)
stating that all previous disbursements of Rollover Reserve Funds have been used
to pay the previously identified Approved Leasing Expenses, (vii) stating that
all outstanding trade payables which relate to the Leases for which Approved
Leasing Expenses are then to be paid (other than those to be paid from the
requested disbursement or those constituting permitted Indebtedness under this
Agreement) have been paid in full, and (viii) stating that the related tenant
improvements have been paid in full or will be paid for in full from the
requested disbursement or a certification for leasing commission disbursements
stating that such leasing commission has been paid in full or will be paid for
in full from the requested disbursement, (c) lien waivers, if applicable, and
release or other evidence of payment satisfactory to Lender and the Title
Company from all parties furnishing materials and/or services in connection with
the requested payment, and (d) such other evidence as Lender shall reasonably
request to demonstrate that the Approved Leasing Expenses to be funded by the
requested disbursement have been completed and are paid for or will be paid upon
such disbursement to Borrowers. Any disbursement by Lender hereunder in excess
of $25,000.00 and not already paid for by Borrowers shall be made by joint
check, payable to Borrowers and the applicable contractor, supplier,
materialman, mechanic, subcontractor, broker or other party to whom payment is
due in connection with such disbursement. Lender may require an inspection of
the applicable Property at Borrowers’ expense prior to making a disbursement in
order to verify compliance with the requirements of this Section 7.4.2. For so
long as Gas Company Reserve Funds are on deposit with Lender, requests for
disbursements to pay Approved Leasing Expenses for the Gas Company Space shall
be made from the Gas Company Reserve Funds, and not from Rollover Reserve Funds.
7.4.3    Waiver of Rollover Reserve Funds. Notwithstanding the foregoing,
Borrowers shall be relieved of its obligation to make deposits or cause Mortgage
Borrowers to make deposits of Rollover Reserve Funds under Section 7.4.1 above,
provided that (i) Mortgage Borrowers are required to and do make or have
previously made (A) a deposit in the amount set forth above with respect to the
Mortgage Loan Closing Date and (B) monthly deposits in the amount set forth
above, in each instance to an Approved Leasing Expenses reserve account under
the Mortgage Loan, and (ii) Lender receives evidence acceptable to it of the
making of such deposits.
Section 7.5    Gas Company Reserve Funds.



81

--------------------------------------------------------------------------------




7.5.1    Deposit of Gas Company Reserve Funds. In the event that (a) Gas Company
shall not have exercised the extension option contained in the Gas Company Lease
on or prior to May 8, 2010, or (b) Gas Company vacates or gives notice of its
intent to vacate the Gas Company Space or otherwise closes its business for any
reason (other than during the period from the occurrence of a Casualty affecting
the Tower Parcel through the date the damage to the Tower Parcel from such
Casualty is restored and repaired), unless the long-term unsecured debt rating
of Gas Company (or if rated higher, the long term unsecured debt rating of any
parent company of Gas Company providing a lease guaranty of the Gas Company
Lease) is “BBB” or better or Gas Company has sublet all of the Gas Company Space
for a term equal to the lesser of five (5) years or the remaining term of the
Gas Company Lease, at a Full Service Gross Rent that is not less than the Full
Service Gross Rent payable by Gas Company under the Gas Company Lease and such
sublease shall otherwise be on such terms and conditions and demised to such
subtenant or subtenants as shall be acceptable to Lender and Mortgage Lender,
each in its reasonable discretion, and otherwise in compliance with the
provisions of Section 5.1.20 hereof; or (c) Gas Company is in default under the
Gas Company Lease beyond any applicable grace and cure periods, or (d) Gas
Company is the subject of a Bankruptcy Action, or (e) Gas Company (or, if a
lease guaranty is provided by Gas Company’s parent company for all of the
obligations of Gas Company under the Gas Company Lease, such parent company)
fails to maintain an Investment Grade Rating (a “Downgrade Sweep Event”) (the
occurrence of any of such events described in clauses (a), (b), (c), (d), or (e)
is hereinafter referred to as an “Gas Company Trigger Event”); then on each
Payment Date following the occurrence of any such Gas Company Trigger Event,
Borrowers shall, or shall cause Mortgage Borrowers to, deposit all Excess Cash
Flow (such funds so deposited being referred to herein as the “Gas Company
Reserve Funds”) into an account (the “Gas Company Reserve Account”) held by
Lender (it being specifically agreed and understood that Borrowers shall be
required to continue to make such deposits of Excess Cash Flow into the Gas
Company Reserve Account until a Gas Company Sweep Termination (as defined below)
occurs Notwithstanding the foregoing, in the event that the Gas Company Trigger
Event is a Downgrade Sweep Event, and no other Gas Company Trigger Event then
exists, the total amount of the deposits in the Gas Company Reserve Account
shall be limited to $30,000,000.00; provided, however, that such deposits in the
Gas Company Reserve Account shall be increased to $60,000,000.00 if the long
term unsecured debt rating of Gas Company (or, if rated higher, the long term
unsecured debt rating of any parent company of Gas Company providing a lease
guaranty of the Gas Company Lease) is less than “BB-” from (i) prior to a
Securitization of the Mortgage Loan, S&P and (ii) after a Securitization of the
Mortgage Loan, any one of Moody’s, S&P, Fitch or any other nationally-recognized
statistical rating agency rating the Securities). The Gas Company Reserve
Account shall be held by Lender as additional security for the Obligations and
disbursed to Borrowers in accordance with the provisions of Section 7.5.2. Upon
the occurrence and during the continuance of a Gas Company Trigger Event,
Borrowers’ failure to deposit all Excess Cash Flow into the Gas Company Reserve
Account shall constitute an Event of Default. If at any time during the term of
the Loan after the occurrence of a Gas Company Trigger Event, a Gas Company
Sweep Termination occurs, then provided no Event of Default exists, all amounts
in the Gas Company Reserve Account will be released to Borrowers. Each
subsequent time a Gas Company Trigger Event occurs during the term of the Loan,
all Excess Cash Flow shall be deposited into the Gas Company Reserve Account as
set forth above until, if ever, a Gas

82

--------------------------------------------------------------------------------




Company Sweep Termination occurs. For purposes hereof, the term “Gas Company
Sweep Termination” shall mean the occurrence of the following: (i) with respect
to the Gas Company Trigger Event described in clause (a) above, Gas Company
shall have exercised its option to extend the Gas Company Lease pursuant to and
in accordance with the Gas Company Lease. (ii) with respect to the Gas Company
Trigger Event described in clause (b) above, Borrower shall have delivered to
Lender either (A) an estoppel certificate executed by Gas Company satisfactory
to Lender in its sole discretion certifying to Lender that the Gas Company Lease
is in full force and effect, Gas Company is paying full and unabated Rent in
accordance with the Gas Company Lease, and Gas Company reoccupies the Tower
Parcel for business and has reoccupied the Tower Parcel for business for a
period of not less than one (1) year or (B) evidence satisfactory to Lender that
all the Gas Company Replacement Lease Requirements have been satisfied; (iii)
with respect to the Gas Company Trigger Event described in clause (c) above,
Borrowers shall have delivered to Lender evidence satisfactory to Lender that
Gas Company is no longer in default under the Gas Company Lease or that the Gas
Company Replacement Lease Requirements have been satisfied, or (iv) with respect
to the Gas Company Trigger Event described in clause (d) above, the Bankruptcy
Action is dismissed with prejudice or a reorganization plan satisfactory to
Lender in its sole discretion is approved by the bankruptcy court, the Gas
Company Lease is assumed as part of such reorganization plan and all defaults
under the Gas Company Lease are cured and Gas Company provides security for its
obligations under the Gas Company Lease satisfactory to Lender in its sole
discretion; and (v) with respect to the Gas Company Trigger Event described in
clause (e) above, Gas Company (or, if rated higher, the long tern unsecured debt
rating of any parent company of Gas Company providing a lease guaranty of the
Gas Company Lease) achieves an Investment Grade Rating and maintains such
Investment Grade Rating for a period of not less than one (1) year, and (vi)
with respect to any Gas Company Trigger Event described in clauses (a), (b),
(c), (d), or (e) above, the Tower Parcel maintains an Underwritten Tower Debt
Service Coverage Ratio of not less than 1.20:1.0 for four consecutive calendar
quarters following the occurrence of the Gas Company Trigger Event.
7.5.2    Disbursement of Gas Company Reserve Funds. If any portion of the Gas
Company Space (or, if no Rollover Reserve Funds are on deposit with Lender, any
other portion of the Tower Parcel) is demised to a tenant approved by Lender in
its sole discretion pursuant to a Lease approved by Lender in its sole
discretion, then the funds in the Gas Company Reserve Account shall be made
available by Lender for Approved Leasing Expenses incurred by Tower Borrower
with respect to such tenant. Provided that no Event of Default shall exist and
remain uncured, Lender shall make disbursements as requested, in writing, by
Borrowers on a monthly basis in increments of no less than $50,000.00 upon
compliance by Borrowers with the conditions set forth in Section 7.4.2. In
addition, in the event that, on any Payment Date, the amount on deposit in the
Cash Management Account, after application of funds therein to pay the amounts
set forth in Section 2.7.2(b)(i), is insufficient to pay the Monthly Interest
Payment and any other amounts then payable by Borrowers to Lender under the Loan
Documents, Lender shall have the right, but not the obligation, in its sole
discretion, to apply the Gas Company Reserve Funds to the payments of any such
amounts. For so long as Rollover Reserve Funds are on deposit with Lender,
requests for disbursements to pay Approved Leasing Expenses for space

83

--------------------------------------------------------------------------------




other than the Gas Company Space shall be made as disbursements of Rollover
Reserve Funds, and not as disbursement of Gas Company Reserve Funds.
7.5.3    Waiver of Gas Company Reserve Funds. Notwithstanding the foregoing,
Borrowers shall be relieved of their obligation to make deposits or cause
Mortgage Borrowers to make deposits of Gas Company Reserve Funds under this
Section 7.5, provided that (i) Mortgage Borrowers are required to and do make or
have previously made (A) a deposit in the amount set forth above with respect to
the Mortgage Loan Closing Date and (B) monthly deposits in the amount set forth
above, in each instance to a Gas Company Reserve Funds reserve account under the
Mortgage Loan, and (ii) Lender receives evidence acceptable to it of the making
of such deposits.
Section 7.6    Sidley Austin Reserve Funds.
7.6.1    Deposit to Sidley Austin Reserve Funds. (a) Borrowers shall or shall
cause Mortgage Borrowers to deposit with Mortgage Lender on the Mortgage Loan
Closing Date the sum of $500,000.00, and on each Payment Date Borrowers shall
pay to Lender the sum of $4,166.67, which amounts shall be deposited with and
held by Lender for tenant improvement obligations incurred following the date
hereof known as the “Refurbishment Allowance” as more fully described in the
Sixth Amendment of that certain Office Lease between Maguire Thomas–Fifth &
Grand, Ltd. (predecessor in interest to Tower Borrower), as landlord, and Sidley
Austin, as tenant, dated June 29, 1992, as same may have been or may be further
amended, modified or supplemented (the “Sidley Austin Lease”), in connection
with those premises demised to Sidley Austin at the Tower Parcel. All such
amounts deposited shall hereinafter be referred to as the “Sidley Austin Reserve
Funds” and the account to which such amounts are held shall hereinafter be
referred to as the “Sidley Austin Reserve Account”.
7.6.2    Withdrawal of Sidley Austin Reserve Funds. Provided that no Event of
Default shall exist and remain uncured, Lender shall make disbursements from the
Sidley Austin Reserve Account for advances made by Lender to reimburse the
tenant under the Sidley Austin Lease for the “Refurbishment Allowance” as set
forth in the Sidley Austin Lease. All such expenses shall be approved by Lender
in its sole discretion. Lender shall make disbursements as requested by
Borrowers on a monthly basis in the amount of the payment of any such
“Refurbishment Allowance” upon delivery by Borrowers of Lender’s standard form
of draw request accompanied by: (a) copies of invoices for the amounts requested
for the “Refurbishment Allowance”, (b) an Officer’s Certificate for each
Borrower (i) stating that the items to be funded by the requested disbursement
constitute an item(s) of “Refurbishment Allowance” and a description thereof,
(ii) stating that all items to be funded by the requested disbursement have been
completed in a good and workmanlike manner and in accordance with all applicable
Legal Requirements, (iii) identifying each Person that supplied materials or
labor in connection with the items to be funded by the requested disbursement,
(iv) stating that each such Person has been paid in full or will be paid in full
upon such disbursement for work or services completed and/or materials
furnished, (v) stating that the items to be funded have not been the subject of
a previous disbursement, (vi) stating that all previous disbursements of Sidley
Austin Reserve Funds have been used to pay the previously identified as
“Refurbishment Allowance”, (vii) stating that all outstanding trade payables
which relate to the “Refurbishment Allowance” are then to be paid

84

--------------------------------------------------------------------------------




(other than those to be paid from the requested disbursement or those
constituting permitted Indebtedness under this Agreement) have been paid in
full, and (viii) stating that the related “Refurbishment Allowance” have been
paid in full or will be paid for in full from the requested disbursement, (c)
lien waivers, if applicable, and release or other evidence of payment
satisfactory to Lender and the Title Company from all parties furnishing
materials and/or services in connection with the requested payment, and (d) such
other evidence as Lender shall reasonably request to demonstrate that the items
to be funded by the requested disbursement have been completed and are paid for
or will be paid upon such disbursement to Borrowers. Any disbursement by Lender
hereunder in excess of $50,000.00 and not already paid for by Borrowers shall be
made by joint check, payable to Borrowers and the applicable contractor,
supplier, materialman, mechanic, subcontractor, broker or other party to whom
payment is due in connection with such disbursement. Lender may require an
inspection of the premises demised to Sidley Austin at the Tower Parcel at
Borrowers’ expense prior to making a monthly disbursement in order to verify
completion of the improvements for which the “Refurbishment Allowance”
reimbursement is sought.
7.6.3    Waiver of Sidley Austin Reserve Funds. Notwithstanding the foregoing,
Borrowers shall be relieved of their obligation to make deposits or cause
Mortgage Borrowers to make deposits of Sidley Austin Reserve Funds under this
Section 7.6, provided that (i) Mortgage Borrowers are required to and do make or
have previously made (A) a deposit in the amount set forth above with respect to
the Mortgage Loan Closing Date and (B) monthly deposits in the amount set forth
above, in each instance to a Sidley Austin Reserve Funds reserve account under
the Mortgage Loan, and (ii) Lender receives evidence acceptable to it of the
making of such deposits.
Section 7.7    Reserve Funds, Generally.
(a)     Borrowers grant to Lender a first-priority perfected security interest
in all of the Reserve Funds and any and all monies now or hereafter deposited in
each reserve account as additional security for payment and performance of the
Obligations. Until expended or applied in accordance herewith, the Reserve Funds
shall constitute additional security for the Obligations. Upon the occurrence
and during the continuance of an Event of Default, Lender may, in addition to
any and all other rights and remedies available to Lender, apply any sums then
present in any or all of the Reserve Funds to the reduction of the Debt in any
order in its discretion. The Reserve Funds shall not constitute trust funds and
may be commingled with other monies held by Lender.
(b)     Borrowers shall not, without obtaining the prior consent of Lender,
further pledge, assign or grant any security interest in any Reserve Funds or
the monies deposited therein or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.
(c)     The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. Provided that no Event of
Default shall have occurred and be continuing, all interest or other earnings on
any of the Reserve Funds (with the

85

--------------------------------------------------------------------------------




exception of the Tax and Insurance Escrow Funds, which shall belong to Lender)
shall be added to and become a part of such Reserve Funds and shall be disbursed
in the same manner as other monies comprising such Reserve Funds. Borrowers
shall have the right to direct Lender to invest sums on deposit in the Eligible
Account in Permitted Investments, provided that (i) such investments are then
regularly offered by Lender for accounts of this size, category and type, (ii)
such investments are permitted by applicable federal, state and local rules,
regulations and laws, (iii) the maturity date of the Permitted Investment is not
later than the date on which the applicable Reserve Funds are required for
payment of an obligation for which such Reserve Funds were created, and (iv) no
Event of Default shall have occurred and be continuing. Borrower shall be
responsible for payment of any federal, state or local income or other tax
applicable to the interest or income earned on the Reserve Funds (with the
exception of the Tax and Insurance Escrow Funds). No other investments of the
Reserve Funds shall be permitted except as set forth in this Section 7.7.
Borrowers shall bear all reasonable costs associated with the investment of the
sums in the account in Permitted Investments. Such costs shall be deducted from
the income or earnings on such investment, if any, and to the extent such income
or earnings shall not be sufficient to pay such costs, such costs shall be paid
by Borrowers promptly on demand by Lender. Lender shall have no liability for
the rate of return earned or losses incurred on the investment of the sums in
Permitted Investments.
(d)    Borrowers, jointly and severally, hereby agree to indemnify Lender and
hold Lender harmless from and against any and all actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs and expenses
(including litigation costs and reasonable attorneys’ fees and expenses) arising
from or in any way connected with the Reserve Funds or the performance of the
obligations for which the Reserve Funds were established. Borrowers shall assign
to Lender all rights and claims any Borrower may have against all Persons
supplying labor, materials or other services which are to be paid from or
secured by the Reserve Funds; provided, however, that Lender may not pursue any
such right or claim unless an Event of Default has occurred and remains uncured.


Section 7.8    Transfer of Reserve Funds Under Mortgage Loan. If Mortgage Lender
waives any reserves or escrow accounts required in accordance with the terms of
the Mortgage Loan Agreement which reserves or escrow accounts are also required
in accordance with the terms of this Article VII, or if the Mortgage Loan is
refinanced or paid off in full (without a prepayment of the Loan) and Reserve
Funds that are required hereunder are not required under the new mortgage loan,
if any, then Borrowers shall cause any amounts that would have been deposited
into any reserves or escrow accounts in accordance with the terms of the
Mortgage Loan Agreement to be transferred to and deposited with Lender in
accordance with the terms of this Article VII (and Borrowers shall enter into a
cash management and lockbox agreement for the benefit of Lender substantially
similar to the arrangement entered into between Mortgage Borrowers and Mortgage
Lender at the time of the closing of the Mortgage Loan), and, if any letters of
credit have been substituted by Mortgage Borrowers for any such reserves or
escrows as may be specifically permitted by the Mortgage Loan Agreement, then
Borrowers shall also cause such letters of credit to be transferred to Lender to
be held by Lender upon the same terms and provisions as set forth in the
Mortgage Loan Agreement.

86

--------------------------------------------------------------------------------




ARTICLE 8
DEFAULTS
Section 8.1    Event of Default.


(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):


(i)    if any portion of the Debt is not paid when due;


(ii)    subject to Borrowers’ right to contest as provided herein, if any of the
Taxes or Other Charges are not paid when the same are due and payable, unless,
with respect to the payment of Taxes (a) sums equaling the amount of the Taxes
then payable have been delivered to Lender in accordance with Section 7.2
hereof, (b) no Event of Default shall have occurred and be continuing, and (c)
there is no restriction of Lender’s release of the Tax and Insurance Escrow
Funds;


(iii)    if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon written request;


(iv)    if either Borrower Transfers or otherwise encumbers any portion of the
Properties or the Collateral without Lender’s prior written consent in violation
of the provisions of this Agreement, the Pledge Agreements or any other Loan
Documents or any Transfer is made in violation of Section 5.2.10 hereof;


(v)    if any representation or warranty made by either Borrower herein, in any
other Loan Document or in any financial statement, or in any report, certificate
or other instrument, agreement or document prepared by either Borrower and
furnished to Lender shall have been false or misleading in any material respect
as of the date the representation or warranty was made;


(vi)    if either of the Mortgage Borrowers, either of the Borrowers, any
Principal or any Guarantor shall make an assignment for the benefit of
creditors;


(vii)    if a receiver, liquidator or trustee shall be appointed for either of
the Borrowers, either of the Mortgage Borrowers, Principal or any Guarantor, or
if either of the Borrowers, either of the Mortgage Borrowers, Principal or any
Guarantor shall be adjudicated bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, either of the Borrowers, either of the Mortgage Borrowers,
Principal or any Guarantor, or if any proceeding for the dissolution or
liquidation of either of the Borrowers, either of the Mortgage Borrowers,
Principal or any Guarantor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by either of the Borrowers, either of the Mortgage Borrowers,
Principal or any Guarantor, the same shall

87

--------------------------------------------------------------------------------




constitute an Event of Default hereunder only upon the same not being
discharged, stayed or dismissed within sixty (60) days;
(viii)    if either Borrower attempts to assign its rights under this Agreement
or any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
(ix)    if either Borrower breaches any of its respective negative covenants
contained in Section 5.2 hereof or any covenant contained in Section 4.1.30 or
Section 5.1.11 hereof;
(x)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if either Borrower
shall be in default under such term, covenant or condition after the giving of
such notice or the expiration of such grace period;
(xi)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;
(xii)    if a material default by either Borrower has occurred and continues
beyond any applicable cure period under any Management Agreement (or any
Replacement Management Agreement) which default permits Manager thereunder to
terminate or cancel such Management Agreement (or such Replacement Management
Agreement);
(xiii)    if either Borrower fails to comply with the covenants as to Prescribed
Laws set forth in Section 5.1.1 hereof;
(xiv)    if either Borrower shall continue to be in Default under any of the
Other Obligations not specified in clauses (i) through (xiii) above, for ten
(10) days after notice to Borrowers from Lender, in the case of any Default
which can be cured by the payment of a sum of money, or for thirty (30) days
after notice from Lender in the case of any other Default; provided, however,
that if such non-monetary Default is susceptible of cure but cannot reasonably
be cured within such thirty (30) day period and provided further that Borrowers
shall have commenced to cure such Default within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such thirty
(30) day period shall be extended for such time as is reasonably necessary for
Borrowers in the exercise of due diligence to cure such Default, such additional
period not to exceed sixty (60) days;
(xv)    if there shall be a default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to either of
the Borrowers or any of the Collateral, or if any other such event shall occur
or condition shall exist, if the effect of such event or condition is to
accelerate the maturity of any

88

--------------------------------------------------------------------------------




portion of the Debt or to permit Lender to accelerate the maturity of all or any
portion of the Debt;
(xvi)    if the Liens created pursuant to any Loan Document shall cease to be a
fully perfected enforceable first priority security interest or any portion of
the Collateral is Transferred without Lender’s prior written consent;
(xvii)    if there shall exist an event of default under either of the Master
Leases beyond any applicable notice and/or cure period contained therein, if
either of the Master Leases shall have been amended or modified without Lender’s
prior written consent, if the Master Leases shall have been terminated,
cancelled or surrendered without Lender’s prior written consent, or if the
lessee under either of the Master Leases is the subject of a Bankruptcy Action;
(xviii)    if there shall exist an event of default by Tower Mortgage Borrower
under the Parking Easement beyond any applicable notice and/or cure period
contained therein, if the Parking Easement shall have been amended or modified
without Lender’s prior written consent, if the Parking Easement shall have been
terminated, cancelled or surrendered (other than by the terms of the Parking
Easement) without Lender’s prior written consent;
(xix)    if a Mortgage Event of Default shall occur or any other default beyond
applicable grace periods under the Mortgage Loan Documents shall occur; or
(xx)    the occurrence of any event that is expressly specified to be an Event
of Default in this Agreement or any other Loan Document.
(b) Upon the occurrence of an Event of Default (other than an Event of Default
described in clauses (vi), (vii) or (viii) above) and at any time thereafter, in
addition to any other rights or remedies available to it pursuant to this
Agreement and the other Loan Documents or at law or in equity, Lender may take
such action, without notice or demand, that Lender deems advisable to protect
and enforce its rights against Borrowers and in and to the Collateral, including
declaring the Obligations to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents, and may exercise all the rights and remedies of a secured party under
the Uniform Commercial Code, as adopted and enacted by the State or States where
any of the Collateral is located, against Borrowers and the Collateral (or any
part thereof), including all rights or remedies available at law or in equity;
and upon the occurrence of any Event of Default described in clauses NO, (vii)
or (viii) above, the Debt and all Other Obligations of Borrowers hereunder and
under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrowers hereby expressly waive any
such notice or demand, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

89

--------------------------------------------------------------------------------




Section 8.2    Remedies.
(a)    Upon the occurrence of an Event of Default, all or any one or more of the
rights, powers, privileges and other remedies available to Lender against
Borrowers under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrowers or at law or in equity may be
exercised by Lender at any time and from time to time, whether or not all or any
of the Debt shall be declared due and payable, and whether or not Lender shall
have commenced any foreclosure proceeding or other action for the enforcement of
its rights and remedies under any of the Loan Documents with respect to all or
any of the Collateral. Any such actions taken by Lender shall be cumulative and
concurrent and may be pursued independently, singularly, successively, together
or otherwise, at such time and in such order as Lender may determine, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth herein or in the other Loan Documents. Without limiting the generality
of the foregoing, Borrowers agree that if an Event of Default is continuing, to
the extent permitted by applicable law (i) Lender shall not be subject to any
“one action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Collateral and
the Collateral has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Obligations have been paid in full.
(b)    With respect to Borrowers and the Collateral, nothing contained herein or
in any other Loan Document shall be construed as requiring Lender to resort to
any portion of the Collateral for the satisfaction of any of the Debt in any
preference or priority to any other portion of the Collateral, and Lender may
seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of the Debt. Lender shall have the right from
time to time to partially foreclose upon the Collateral in any manner and for
any amounts secured by the Pledge Agreements then due and payable as determined
by Lender in its sole discretion, including, without limitation, the following
circumstances: (i) in the event Borrowers default beyond any applicable grace
period in the payment of one or more scheduled payments of principal and
interest, Lender may foreclose upon the Collateral to recover such delinquent
payments or (ii) in the event Lender elects to accelerate less than the entire
Outstanding Principal Balance, Lender may foreclose upon the Collateral to
recover so much of the Outstanding Principal Balance as Lender may accelerate
and such other sums secured by the Collateral as Lender may elect.
Notwithstanding one or more partial foreclosures, the Collateral shall remain
subject to the Pledge Agreement and the other Loan Documents to secure payment
of sums secured by the Pledge Agreement and the other Loan Documents and not
previously recovered.
(c)    Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine for purposes of evidencing and enforcing its rights and remedies
provided hereunder. Borrowers shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender. Borrowers hereby absolutely and irrevocably appoint Lender as their true
and lawful attorney,

90

--------------------------------------------------------------------------------




coupled with an interest, in their name and stead to make and execute all
documents necessary or desirable to effect the aforesaid severance, Borrowers
ratifying all that their said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrowers by Lender of
Lender’s intent to exercise its rights under such power. Except as may be
required in connection with a Securitization pursuant to Section 9.1 hereof, (i)
Borrowers shall not be obligated to pay any costs or expenses incurred in
connection with the preparation, execution, recording or filing of the Severed
Loan Documents, and (ii) the Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrowers only as of the Closing Date.


(d)    Any amounts recovered from the Collateral after an Event of Default may
be applied by Lender toward the payment of any interest and/or principal of the
Loan and/or any other amounts due under the Loan Documents in such order,
priority and proportions as Lender determines.


(e)    Lender may, but without any obligation to do so and without notice to or
demand on Borrowers and without releasing Borrowers from any obligation
hereunder or being deemed to have cured any Event of Default hereunder, make, do
or perform any obligation of Borrowers hereunder in such manner and to such
extent as Lender may deem necessary. Borrowers shall cause Mortgage Borrowers to
permit Lender to enter upon the Properties for such purposes, or appear in,
defend, or bring any action or proceeding to protect its interest in the
Properties for such purposes, and the cost and expense thereof (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided in this Section 8.2, shall constitute a portion of the Debt and shall
be due and payable to Lender upon demand. All such costs and expenses incurred
by Lender in remedying such Event of Default or such failed payment or act or in
appearing in, defending, or bringing any action or proceeding shall bear
interest at the Default Rate, for the period after such cost or expense was
incurred into the date of payment to Lender. All such costs and expenses
incurred by Lender together with interest thereon calculated at the Default Rate
shall be deemed to constitute a portion of the Debt and be secured by the liens,
claims and security interests provided to Lender under the Loan Documents and
shall be immediately due and payable upon demand by Lender therefore.


(f)    The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrowers pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise. Lender’s rights, powers
and remedies may be pursued singularly, concurrently or otherwise, at such time
and in such order as Lender may determine. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrowers shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrowers or to impair any remedy, right or power consequent
thereon

91

--------------------------------------------------------------------------------




(g)    For the purpose of carrying out the provisions and exercising the rights,
powers and privileges granted in this Section 8.2, each Borrower hereby
irrevocably constitutes and appoints Lender its true and lawful attorney-in-fact
to execute, acknowledge and deliver any instruments and do and perform any acts
such as are referred to in this Section in the name and on behalf of such
Borrower. This power of attorney is a power coupled with an interest and cannot
be revoked.


ARTICLE 9
SPECIAL PROVISIONS
Section 9.1    Sale of Note and Securitization. (a) Borrowers acknowledge and
agree that Lender may sell all or any portion of the Loan and the Loan
Documents, or require Borrowers to restructure the Loan into multiple notes
(which may include component notes and/or senior and junior notes) and/or issue
one or more participations therein, which restructuring may include reallocation
of principal amounts of the Loan or the restructuring of a portion of the Loan
into one or more mezzanine loans to the direct or indirect owners of equity
interests in either Borrower, secured by a pledge of such interests, or
consummate one or more private or public securitizations of rated single or
multi-class securities (the “Securities”) secured by or evidencing ownership
interests in all or any portion of the Loan and the Loan Documents or a pool of
assets that includes the Loan and the Loan Documents (such sales, participations
and/or securitizations, collectively, a “Securitization”). At the request of
Lender, and to the extent not already required to be provided by Borrowers under
this Agreement, Borrowers shall use reasonable efforts to provide information
not in the possession of Lender or which may be reasonably required by Lender in
order to satisfy the market standards to which Lender customarily adheres or
which may be reasonably required by prospective investors and/or the Rating
Agencies in connection with any such Securitization, including to:
(i)    provide and cause Mortgage Borrower to provide additional and/or updated
Provided Information, together with appropriate verification and/or consents
related to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys reasonably acceptable to Lender and the Rating
Agencies;
(ii)    assist in preparing descriptive materials for presentations to any or
all of the Rating Agencies, and work with, and if requested, supervise,
third-party service providers engaged by either of the Borrowers, Principal and
their respective Affiliates to obtain, collect, and deliver information
requested or required by Lender or the Rating Agencies;


(iii)    deliver (A) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Properties, the Collateral,
Mortgage Borrowers, Borrowers, Principal, Guarantor and their respective
Affiliates and the Loan Documents, and (B) revised organizational documents for
each Borrower, which counsel opinions and organizational documents shall be
reasonably satisfactory to Lender and the Rating Agencies;

92

--------------------------------------------------------------------------------




(iv)    if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Properties or the
Collateral, which estoppel letters, subordination agreements or other agreements
shall be reasonably satisfactory to Lender and the Rating Agencies;
(v)    make such representations and warranties as of the closing date of the
Securitization with respect to the Properties, the Collateral, Mortgage
Borrowers, Borrowers, Principal, Guarantor and the Loan Documents as may be
reasonably requested by Lender or the Rating Agencies and consistent with the
facts covered by such representations and warranties as they exist on the date
thereof, including the representations and warranties made in the Loan
Documents;
(vi)    execute such amendments to the Loan Documents as may be requested by
Lender or the Rating Agencies to effect the Securitization and/or deliver one or
more new component notes to replace the original Note or modify the original
Note, this Agreement and the other Loan Documents to reflect multiple components
of the Loan (and such new notes or modified Note shall have the same initial
weighted average coupon of the original Note and provide for the same total
amortization payments, but each such new note or modified Note may have
different interest rates and provide for varying amortization payments), and
modify the Mezzanine Cash Management Agreement with respect to the newly created
components such that the pricing and marketability of the Securities and the
size of each class of Securities and the rating assigned to each such class by
the Rating Agencies shall provide the most favorable rating levels and achieve
the optimum rating levels for the Loan; provided, however, that Borrowers shall
not be required to modify any of the Loan Documents if such modification or
amendment would (A) have a material adverse economic effect on Borrowers or (B)
modify or amend the Loan term, amortization or any other economic term of the
Loan or otherwise materially adversely increase the obligations or materially
decrease the rights of Borrowers under the Loan Documents, including modifying
the transfer, recourse, prepayment, events of default, or remedy provisions, or
the organizational documents of either of the Borrowers or its Affiliates;
(vii)    if requested by Lender, review any information regarding the
Properties, the Collateral, Mortgage Borrowers, Borrowers, Principal, Guarantor,
Manager and the Loan which is contained in a preliminary or final private
placement memorandum, prospectus, prospectus supplement (including any amendment
or supplement to either thereof), or other disclosure document to be used by
Lender or any Affiliate thereof; and


(viii)    supply to Lender such documentation, financial statements and reports
as may be in the possession or control of any Borrower or its Affiliates in form
and substance required in order to comply with any applicable securities laws.
(b)    All reasonable third party costs and expenses incurred by Borrowers or
Guarantor in connection with Borrowers complying with requests made under clause
(a) of this

93

--------------------------------------------------------------------------------




Section 9.1    (including the fees and expenses of the Rating Agencies) shall be
paid by Borrowers, except that Lender shall reimburse Borrowers for all such
costs and expenses in excess of $25,000.00.
(c)     Notwithstanding the provisions of Section 9.1(a) hereof to the contrary,
Borrowers covenant and agree that after the Closing Date and prior to a
Securitization, Lender shall have the right to establish different interest
rates and to reallocate the amortization and principal balances of each of the
Loan and the Mortgage Loan between each other and to require the payment of the
Loan and the Mortgage Loan in such order of priority as may be designated by
Lender; provided, however, that the weighted average interest rate of the Loan
and the Mortgage Loan following any such reallocation or modification shall not
be changed from the weighted average interest rate in effect immediately
preceding such reallocation or modification; but, provided further, that such
modifications may, as a result of prepayments pursuant to which Lender expressly
has the right to repay the Loan and the Mortgage Loan disproportionately,
subsequently change the weighted average interest rate.
(d)     In connection with a Securitization or other sale of all or a portion of
the Loan, Lender shall have the right to modify all operative dates (including
payment dates, interest period start dates and end dates, etc) under the Loan
Documents, by up to ten (10) days (such action and all related action is a
“Re-Dating”). Borrowers shall cooperate with Lender to implement any Re-Dating.
If Borrowers fail to cooperate with Lender within ten (10) Business Days of
written request by Lender, Lender is hereby appointed as Borrowers’
attorney-in-fact, coupled with an interest, to execute any and all documents
necessary to accomplish the Re-Dating such power being irrevocable and coupled
with an interest.
(e)        All reasonable third party costs and expenses incurred by Borrowers,
Guarantor or Lender in connection with Borrowers complying with requests made
under clauses (c) and (d) of this Section 9.1 (including the fees and expenses
of the Rating Agencies) shall be paid by Lender.
Section 9.2    Securitization Indemnification.
(a)     Borrowers understand that certain of the Provided Information may be
included in Disclosure Documents in connection with the Securitization and may
also be included in filings with the Securities and Exchange Commission pursuant
to the Securities Act of 1933, as amended (the “Securities Act”), or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrowers will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.


(b)     The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined such sections of the Disclosure
Documents regarding the Properties, the

94

--------------------------------------------------------------------------------




Collateral, Mortgage Borrowers, Borrowers, Principal, Manager and/or the Loan
(to the extent such information relates to or includes any Provided Information)
(collectively with the Provided Information, the “Covered Disclosure
Information”), and (B) that the Covered Disclosure Information does not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading, (ii) jointly and
severally indemnifying Lender, any Affiliate of Lender that has filed any
registration statement relating to the Securitization or has acted as the
sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, members, employees,
representatives, agents and Affiliates and each Person or entity who controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, an “Indemnified Person” and collectively,
the “Indemnified Persons”), for any losses, claims, damages, liabilities, costs
or expenses (including legal fees and expenses for enforcement of these
obligations (collectively, the “Liabilities”) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any of the Disclosure Documents, but only to the extent based upon
Provided Information, and which untrue statement or alleged untrue statement is
not expressly disclosed to Lender by Borrowers after Borrowers have had an
opportunity to review the Disclosure Document, or arise out of or are based upon
the omission or alleged omission to state in the Provided Information a material
fact required to be stated therein or necessary in order to make the statements
in the Provided Information, in light of the circumstances under which they were
made, not misleading, and (iii) agreeing to reimburse each Indemnified Person
for any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with investigating or defending the Liabilities. This
indemnity agreement will be in addition to any liability which Borrowers may
otherwise have. Moreover, the indemnification provided for in clauses (ii) and
(iii) above shall be effective whether or not a separate indemnification
agreement described in clause (i) above is provided.
(c)    In connection with filings under the Exchange Act, the Indemnifying
Persons jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Provided Information, or the
omission or alleged omission to state in the Provided Information a material
fact required to be stated therein or necessary in order to make the statements
in the Provided Information, in light of the circumstances under which they were
made, not misleading, and which untrue statement or alleged untrue statement is
not expressly disclosed to Lender by Borrowers after Borrowers have had an
opportunity to review such Exchange Act Filing, and (ii) to reimburse each
Indemnified Person for any reasonable legal or other expenses incurred by such
Indemnified Persons, as they are incurred, in connection with defending or
investigating the Liabilities.
(d)    Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to

95

--------------------------------------------------------------------------------




be made against any Indemnifying Person, notify such Indemnifying Person in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify such Indemnifying Person shall not relieve it from any
liability which it may have under the indemnification provisions of this Section
9.2 except to the extent that it has been materially prejudiced by such failure
and, provided further that the failure to notify such Indemnifying Person shall
not relieve it from any liability which it may have to an Indemnified Person
otherwise than under the provisions of this Section 9.2. If any such claim or
action shall be brought against an Indemnified Person, and it shall notify any
Indemnifying Person thereof, such Indemnifying Person shall be entitled to
participate therein and, to the extent that it wishes, assume the defense
thereof with counsel reasonably satisfactory to the Indemnified Person. After
notice from any Indemnifying Person to the Indemnified Person of its election to
assume the defense of such claim or action, such Indemnifying Person shall not
be liable to the Indemnified Person for any legal or other expenses subsequently
incurred by the Indemnified Person in connection with the defense thereof except
as provided in the following sentence; provided, however, if the defendants in
any such action include both an Indemnifying Person, on the one hand, and one or
more Indemnified Persons on the other hand, and an Indemnified Person shall have
reasonably concluded that there are any legal defenses available to it and/or
other Indemnified Persons that are different or in addition to those available
to the Indemnifying Person, the Indemnified Person or Persons shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such Indemnified Person
or Persons. The Indemnified Person shall instruct its counsel to maintain
reasonably detailed billing records for fees and disbursements for which such
Indemnified Person is seeking reimbursement hereunder and shall submit copies of
such detailed billing records to substantiate that such counsel’s fees and
disbursements are solely related to the defense of a claim for which the
Indemnifying Person is required hereunder to indemnify such Indemnified Person.
No Indemnifying Person shall be liable for the expenses of more than one (1)
such separate counsel unless such Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another Indemnified Person.
(e)    Without the prior consent of Lender (which consent shall not be
unreasonably withheld, conditioned or delayed), no Indemnifying Person shall
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given Lender reasonable prior notice thereof and
shall have obtained an unconditional release of each Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceeding. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld,
conditioned or delayed).


(f)    The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with

96

--------------------------------------------------------------------------------




respect only to the Liabilities that are the subject of this Section 9.2), then
the Indemnifying Persons, on the one hand, and such Indemnified Person, on the
other hand, shall contribute to the Liabilities for which such indemnification
or reimbursement is held unavailable or is insufficient: (x) in such proportion
as is appropriate to reflect the relative benefits to the Indemnifying Persons,
on the one hand, and such Indemnified Person, on the other hand, from the
transactions to which such indemnification or reimbursement relates; or (y) if
the allocation provided by clause (x) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (x) but also the relative faults of the Indemnifying
Persons, on the one hand, and all Indemnified Persons, on the other hand, as
well as any other equitable considerations. Notwithstanding the provisions of
this Section 9.2, (A) no party found liable for a fraudulent misrepresentation
shall be entitled to contribution from any other party who is not also found
liable for such fraudulent misrepresentation, and (B) the Indemnifying Persons
agree that in no event shall the amount to be contributed by the Indemnified
Persons collectively pursuant to this paragraph exceed the amount of the fees
(by underwriting discount or otherwise) actually received by the Indemnified
Persons in connection with the closing of the Loan or the Securitization.
(g)     The Indemnifying Persons agree that the indemnification, contribution
and reimbursement obligations set forth in this Section 9.2 shall apply whether
or not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.
(h)     The rights liabilities and obligations of the Indemnified Persons and
the Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Obligations.
(i)     Notwithstanding anything to the contrary contained herein, Borrowers
shall have no obligation to act as depositor with respect to the Loan or an
issuer or registrant with respect to the Securities issued in any
Securitization.
Section 9.3    Intentionally Omitted.
Section 9.4    Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrowers (or any of Borrowers’
members, managers partners shareholders, officers, directors or Affiliates,
whether direct or indirect, collectively, the “Borrower Parties”) to perform and
observe the obligations contained in the Note, this Agreement, the Pledge
Agreements or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against either Borrower, except that Lender may
bring a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Pledge Agreements and the other
Loan Documents, or in any or all of the Collateral or any other collateral given
to Lender pursuant to the Pledge Agreements and the other Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrowers or the
Borrower Parties only to the extent of Borrowers’ or the Borrower Parties’
interest in the

97

--------------------------------------------------------------------------------




Collateral and in any other collateral given to Lender, and Lender, by accepting
the Note, this Agreement, the Pledge Agreements, and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
either Borrower or the Borrower Parties in any such action or proceeding under,
or by reason of, or in connection with, the Note, this Agreement, the Pledge
Agreements, or the other Loan Documents. The provisions of this Section shall
not, however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrowers as party defendants in any action or suit for
foreclosure and sale under the Pledge Agreements; (c) affect the validity or
enforceability of any guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) constitute a prohibition against
Lender seeking a deficiency judgment against Borrowers in order to fully realize
the security granted by the Pledge Agreements or commencing any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Properties; or (e) constitute a waiver of the right of Lender to
enforce the liability and obligation of Borrowers, by money judgment or
otherwise, to the extent of any actual loss, damage, cost, expense, liability,
claim or other obligation incurred by Lender (including attorneys’ fees and
costs reasonably incurred) arising out of or in connection with the following:
(i)    fraud or intentional misrepresentation by either of the Borrowers or
either Mortgage Borrowers or any Guarantor in connection with the Loan,
including by reason of any claim under RICO;
(ii)    the gross negligence or willful misconduct of either of the Mortgage
Borrowers, either of the Borrowers, any Guarantor, Principal or any other
Restricted Party;


(iii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity concerning environmental laws,
hazardous substances or asbestos and any indemnification of Lender with respect
thereto in any Loan Document;
(iv)    wrongful removal or destruction by either of the Mortgage Borrowers,
either of the Borrowers or any Affiliate of either of the Mortgage Borrowers or
Borrowers of any portion of the Properties after the occurrence of an Event of
Default or any intentional physical waste of the Properties or any portion
thereof by either Borrower, either Mortgage Borrower or any Affiliate of any of
them, provided, however, that such physical waste shall exclude wear and tear to
the Properties or any portion thereof that occurs in the ordinary course of
business of the Properties;


(v)    any Legal Requirement (including RICO) mandating the forfeiture by either
Borrower or either Mortgage Borrower of any Property or the Collateral, or any
portion thereof, because of the conduct or purported conduct of criminal
activity by any Borrower, any Mortgage Borrower, or any Restricted Party in
connection therewith;

98

--------------------------------------------------------------------------------




(vi)    any misrepresentation, miscertification or breach of warranty by either
Borrower or any Guarantor with respect to any representation, warranty or
certification contained in this Agreement or any other Loan Document or in any
document executed in connection therewith, pursuant to any of the Loan Documents
or otherwise to induce Lender to make the Loan, or any advance thereof, or to
release monies from any account held by Lender (including any reserve or escrow)
or to take other action with respect to the Collateral;
(vii)    the misappropriation or conversion by or on behalf of either Borrower,
either Mortgage Borrower, or any of their respective Affiliates of (A) any
Insurance Proceeds, (B) any Condemnation Proceeds, (C) any Rents and/or Vacant
Space Rent following an Event of Default, (D) any Rents and/or Vacant Space Rent
paid more than one (1) month in advance, (E) Net Liquidation Proceeds After Debt
Service or (F) any distribution or other payments made in connection with all or
any part of the Collateral; provided such amounts are not applied to the payment
of the Loan or the Operating Expenses of either Property;
(viii)    failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Properties that are superior to the Lien
of the Mortgage, unless such charges are being contested in accordance herewith;
(ix)    any security deposits, advance deposits or any other deposits collected
by either Borrower, either Mortgage Borrower, or any Affiliate thereof with
respect to either Property or any part thereof which are not delivered to
Mortgage Lender upon a foreclosure of the Properties or any part thereof or
action in lieu thereof, except to the extent any such security deposits were
applied in accordance with the terms and conditions of any of the Leases prior
to the occurrence of the Event of Default that gave rise to such foreclosure or
action in lieu thereof;
(x)    any breach of any representation, warranty or covenant contained in
Section 3 of the Pledge Agreements;
(xi)    if either Borrower or Mortgage Borrower fails to permit on-site
inspections of the Properties or any part thereof, fails to provide financial
information specifically required by this Agreement or fails to appoint a new
Manager upon the request of Lender, each as required by, and in accordance with,
the terms and provisions of this Agreement or the other Loan Documents;
(xii)    (A) if the Operating Partnership shall default under either of the
Master Leases beyond any applicable notice and/or cure period contained therein,
or (B) if either Master Lease shall have been amended or modified (except as
specified in Section 3.1.21 hereof) without Lender’s prior written consent, or
(C) if either Master Lease shall have been terminated, cancelled or surrendered
without Lender’s prior written consent in violation of Section 5.2.12 or Section
5.2.13 hereof (except as specified in Section 3.1.21 hereof), or (D) if the
Operating Partnership is the subject of a Bankruptcy

99

--------------------------------------------------------------------------------




Action, other than an involuntary Bankruptcy Action which is dismissed within
ninety (90) days; or


(xiii) (A) if there shall exist an event of default by Tower Mortgage Borrower
under the Parking Easement beyond any applicable notice and/or cure period
contained therein, or (B) if the Parking Easement shall have been amended or
modified in violation of Section 5.2.11 hereof) without Lender’s prior written
consent, or (C) if the Parking Easement shall have been terminated, cancelled or
surrendered (other than by the terms of the Parking Easement) without Lender’s
prior written consent in violation of Section 5.2.11 hereof.


Notwithstanding anything to the contrary in this Agreement, the Note or any of
the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Pledge Agreements or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) Borrowers shall be jointly and severally personally liable for the
payment of the Debt (1) in the event of: (a) either Borrower or either Mortgage
Borrower filing a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (b) the filing of an involuntary
petition against either Borrower or either Mortgage Borrower under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law by
any other Person in which either Borrower or either Mortgage Borrower colludes
with or otherwise assists such Person, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against either Borrower or
either Mortgage Borrower from any Person; (c) either Borrower or Mortgage
Borrower filing an answer consenting to or otherwise acquiescing in or joining
in any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law; (d)
either Borrower or Mortgage Borrower consenting to or acquiescing in or joining
in an application for the appointment of a custodian, receiver, trustee, or
examiner for either Borrower, either Mortgage Borrower, or any portion of the
Properties. or the Collateral; or (e) either Borrower or Mortgage Borrower
making an assignment for the benefit of creditors, or admitting, in writing or
in any legal proceeding, its insolvency or inability to pay its debts as they
become due; (2) if the first Monthly Interest Payment is not paid when due; (3)
if either Borrower or either Mortgage Borrower fails to maintain its status as a
Special Purpose Entity as required by and in accordance with the terms of this
Agreement and there is a substantive consolidation of either Borrower or either
Mortgage Borrower with any other Person; (4) if either Borrower fails to obtain
Lender’s prior consent to any Indebtedness or voluntary Lien encumbering the
Properties or the Collateral or any part thereof as required by this Agreement
or the other Loan Documents; or (5) if either Borrower fails to obtain Lender’s
prior consent to any Transfer as required by this Agreement or the other Loan
Documents.


Section 9.5    Matters Concerning Manager. If (i) at any time, the Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period is less
than 1.0 to 1.0, (ii) an Event of Default occurs and is continuing, (iii) at
Maturity the Debt is not repaid in full, (iv) any Manager shall become bankrupt
or insolvent or (v) a material default occurs under any Management Agreement
beyond any applicable grace and cure periods, Borrowers shall cause

100

--------------------------------------------------------------------------------




Mortgage Borrowers to, at the request of Lender and at Lender’s option,
terminate one or both of the Management Agreements and replace such Manager with
a Qualified Manager pursuant to a Replacement Management Agreement(s), it being
understood and agreed that the management fee for such Qualified Manager shall
not exceed then prevailing market rates.


Section 9.6    Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrowers shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement or for the payment of the monthly servicing fee due to the
Servicer under the Servicing Agreement.
Section 9.7    Restructuring of Loan. At any time prior to the Securitization of
the entire Loan, Lender, without in any way limiting Lender’s other rights
hereunder, in its discretion, shall have the right at any time to require
Borrowers to restructure the Loan into multiple notes (which may include
component notes and/or senior and junior notes) and/or to create participation
interests in the Loan, which restructuring may include reallocation of principal
amounts of the Loan or the restructuring of a portion of the Loan to either the
Mortgage Loan or one or more additional mezzanine loans (each, a “New Mezzanine
Loan”) to the owners of the direct and/or indirect equity interests in any
Borrower, secured by a pledge of such interests, and/or the reallocation of a
portion of the Mortgage Loan to the Loan and/or any New Mezzanine Loan or the
establishment of different interest rates, floor interest rates and debt service
payments for the Loan, the Mortgage Loan and any New Mezzanine Loan and the
payment of the Loan, the Mortgage Loan and any New Mezzanine Loan in such order
of priority as may be designated by Lender; provided that (i) the total amounts
of the Loan, the Mortgage Loan and all New Mezzanine Loans shall equal the
amount of the Loan and the Mortgage Loan immediately prior to the restructuring
and the economic terms of the Loan, the Mortgage Loan and all New Mezzanine
Loans shall be the same as the economic terms of the Loan and the Mortgage Loan
prior to such Restructuring, (ii) except in the case of an Event of Default
under, or prepayment of, the Loan, the Mortgage Loan and/or any New Mezzanine
Loan, the weighted interest rate of the Loan, the Mortgage Loan and all New
Mezzanine Loans, if any, shall, at the time of the restructuring, equal the
weighted average interest rate of the Loan and the Mortgage Loan, and (iii)
except in the case of an Event of Default under, or a prepayment of, the Loan,
the Mortgage Loan and/or any New Mezzanine Loan, the debt service payments on
the Loan, the Mortgage Loan and all New Mezzanine Loans shall equal the debt
service payments which would have been payable under the Loan and the Mortgage
Loan had the restructuring not occurred. Borrower shall cooperate with all
reasonable requests of Lender in order to restructure the Loan and the Mortgage
Loan and create any New Mezzanine Loan, if applicable, and shall, upon ten (10)
Business Days written notice from Lender, which notice shall include the forms
of documents for which Lender is requesting execution and delivery, (A) execute
and deliver such documents, including in the case of any New Mezzanine Loan, a
mezzanine note, a mezzanine loan agreement, a pledge and security agreement, and
a mezzanine deposit account agreement, (B) cause Borrowers’ counsel to deliver
such legal opinions, and (C) create such bankruptcy remote Borrower under each
New Mezzanine Loan as, in each of the case of clauses (A), (B) and (C) above,
shall be reasonably required by Lender or required by any Rating Agency in

101

--------------------------------------------------------------------------------




connection therewith, all in form and substance reasonably satisfactory to
Lender, including the severance of this Agreement, the Pledge Agreements and
other Loan Documents if requested. Except as may be required in connection with
a Securitization pursuant to Section 9A hereof, Borrowers shall not be obligated
to pay any costs or expenses incurred in connection with any such restructuring
as set forth in this Section 9.7. Borrowers’ failure to comply with their
obligations under this Section 9.7 within ten (10) Business Days after
Borrowers’ receipt of notice of such failure shall constitute an Event of
Default under this Agreement.


ARTICLE 10
MISCELLANEOUS
Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrowers or Mortgage Borrowers, or either of them, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.


Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or to make any
election, waiver, or request, or to make any determination, or to find that any
arrangement or term is to be satisfactory to Lender, the decision of Lender to
approve or disapprove or to make such election, waiver, request, or
determination, decision, or finding shall (except as is otherwise specifically
herein provided) be in the discretion of Lender and shall be final and
conclusive. Whenever this Agreement expressly provides that Lender may not
withhold its consent or its approval of an arrangement or term, such provisions
shall also be deemed to prohibit Lender from delaying or conditioning such
consent or approval.
Section 10.3    Governing Law.
(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BorrowerS IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW

102

--------------------------------------------------------------------------------




YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWERS HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND/OR THE OTHER LOAN
DOCUMENTS, IT BEING ACKNOWLEDGED AND AGREED THAT THIS AGREEMENT, THE NOTE AND
THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWERS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL, AT LENDER’S
OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWERS WAIVE ANY OBJECTIONS WHICH THEY MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWERS HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWERS DO
HEREBY DESIGNATE AND APPOINT:


Corporation Trust Company
111 Eighth Avenue
New York, New York 10011


AS THEIR AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON THEIR BEHALF SERVICE OF
ANY AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING
IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWERS IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWERS IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWERS (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF THEIR AUTHORIZED AGENT HEREUNDER, (II) MAY AT
ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF THEIR AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWERS IN ANY OTHER JURISDICTION.

103

--------------------------------------------------------------------------------




Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrowers or Mortgage Borrowers therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrowers or
Mortgage Borrowers, shall entitle Borrowers or Mortgage Borrowers to any other
or future notice or demand in the same, similar or other circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or under any
other instrument given as security therefor, shall operate as or constitute a
waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right any to
require prompt payment when due of all other amounts due under this Agreement,
the Note or the other Loan Documents, or to declare a default for failure to
effect prompt payment of any such other amount.
Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, any commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):
If to Lender:                 
Nomura Credit & Capital, Inc.

2 World Financial Center
New York, New York 10281 1198 Attention: Dante Larocca
Facsimile No. (646) 587-9804
With a copy to:              
Brown Raysman Millstein Felder & Steiner LLP

900 Third Avenue
New York, New York 10022
Attention: Jeffrey B. Steiner, Esq.
Facsimile No. (212) 895-2900

104

--------------------------------------------------------------------------------




If to Borrowers:            
Maguire Partners – 555 W. Fifth Mezzanine, LLC

and
Maguire Partners – 350 S. Figueroa Mezzanine,
LLC
1733 Ocean Avenue, 4th Floor
Santa Monica, California 90401
Attention: Robert F. Maguire III
Facsimile No.: (213) 533-5100


With a copy to:              
Cox, Castle & Nicholson LLP 2049

Century Park East, 28th Floor
Los Angeles, California 90067
Attention: Douglas P. Snyder, Esq.
Facsimile No.: (310) 277-7889


A notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; or in the case of expedited prepaid delivery and telecopy,
upon the first attempted delivery on a Business Day; or in the case of telecopy,
upon sender’s receipt of a machine-generated confirmation of successful
transmission after advice by telephone to recipient that a telecopy notice is
forthcoming.
Section 10.7    Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
BORROWERS AND LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWERS AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. ANY PARTY HERETO IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER
PARTY.
Section 10.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.


Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

105

--------------------------------------------------------------------------------




Section 10.10    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrowers to any
portion of the Debt. To the extent Borrowers make a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the Obligations hereunder or part thereof intended
to be satisfied shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by Lender.
Section 10.11    Waiver of Notice. Borrowers hereby expressly waive, and shall
not be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrowers and except with respect to matters for which Borrowers are not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.
Section 10.12    Remedies of Borrowers. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrowers agree that neither Lender
nor its agents shall be liable for any monetary damages, and Borrowers’ sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably shall be determined by an action
seeking declaratory judgment.
Section 10.13    Expenses; Indemnity.
(a)    Borrowers jointly and severally covenant and agree to pay or, if
Borrowers fail to pay, to reimburse, Lender upon receipt of notice from Lender
for all reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrowers
(including any opinions reasonably requested by Lender as to any legal matters
arising under this Agreement or the other Loan Documents with respect to either
Property or the Collateral); (ii) except as expressly provided under the terms
of this Agreement or the other Loan Documents, Borrowers’ ongoing performance of
and compliance with Borrowers’ respective agreements and covenants contained in
this Agreement and the other Loan Documents on their part to be performed or
complied with after the Closing Date, including confirming compliance with
environmental and insurance requirements; (iii) except as expressly provided
under the terms of this Agreement or the other Loan Documents, Lender’s ongoing
performance and compliance with all agreements and conditions contained in this
Agreement and the other Loan Documents on its part to be performed or complied
with after the Closing Date; (iv) except as expressly provided under the terms
of this Agreement and/or the other Loan Documents, the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement or the other Loan Documents and any other
documents or

106

--------------------------------------------------------------------------------




matters requested by Lender; (v) securing the compliance with any requests made
pursuant to the provisions of this Agreement and the other Loan Documents by
each Borrower; (vi) the filing and recording fees and expenses, title insurance
and reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Liens in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vii) enforcing or preserving any rights, any in response to third
party claims or in prosecuting or defending any action or proceeding or other
litigation, in each case against, under or affecting either or both Borrowers,
either or both Mortgage Borrowers, this Agreement, any other Loan Documents,
either Property, the Collateral, or any other security given for the Loan; and
(viii) enforcing any obligations of or collecting any payments due from
Borrowers under this Agreement, the other Loan Documents or with respect to any
Property or the Collateral or in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or of any insolvency or bankruptcy proceedings; provided,
however, that Borrowers shall not be liable for the payment of any such costs
and expenses to the extent the same arise by reason of the gross negligence,
illegal acts, fraud or willful misconduct of Lender or its agents or which arise
by reason of acts that first occur after Lender or its designee has taken title
to either Property or the Collateral. Any cost and expenses due and payable to
Lender may be paid from any amounts in the Mezzanine Cash Management Account.
(b)    Borrowers jointly and severally covenant and agree to indemnify, defend
and hold harmless Lender from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel for Lender in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not Lender shall be designated a party thereto), that may
be imposed on, incurred by, or asserted against Lender in any manner relating to
or arising out of (i) any breach by either Borrower of its obligations under, or
any material misrepresentation by either Borrower contained in, this Agreement
or the other Loan Documents, or (ii) the use or intended use of the proceeds of
the Loan (collectively, the “Indemnified Liabilities”); provided, however, that
Borrowers shall not have any obligation to Lender hereunder to the extent that
such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of Lender or its agents or which arise by reason of
acts that first occur after Lender or its designee has taken title to either
Property or the Collateral. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrowers shall pay
the maximum portion that they are permitted to pay and satisfy under applicable
law to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.
(c)    Borrowers jointly and severally covenant and agree to pay for or, if
Borrowers fail to pay, to reimburse Lender for, any fees and expenses incurred
by any Rating Agency in connection with any Rating Agency review of the Loan,
the Loan Documents or any transaction contemplated thereby or any consent,
approval, waiver or confirmation obtained from such Rating Agency pursuant to
the terms and conditions of this Agreement or any other Loan Document and Lender
shall be entitled to require payment of such fees and expenses as a condition
precedent to the obtaining of any such consent, approval, waiver or
confirmation.

107

--------------------------------------------------------------------------------




Section 10.14    Schedules and Exhibits Incorporated. The Schedules and Exhibits
annexed hereto are hereby incorporated herein as a part of this Agreement with
the same effect as if set forth in the body hereof.
Section 10.15    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which either Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by either Borrower in any action or proceeding brought
by any such assignee upon such documents and any such right to interpose or
assert any such unrelated offset, counterclaim or defense in any such action or
proceeding is hereby expressly waived by each Borrower.
Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrowers and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of Borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Collateral other than that of secured party,
pledgee, beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrowers and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrowers
any right to insist upon or to enforce the performance or observance of any of
the Obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan (or any disbursement of Reserve
Funds) in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if Lender determines it advisable or desirable to do so.
Section 10.17    Publicity. All news releases, publicity or advertising by
either Borrower or its Affiliates through any media intended to reach the
general public which refers to the Loan Documents or the financing evidenced by
the Loan Documents, to Lender or to any of its Affiliates, shall be subject to
the prior approval of Lender. Nothing in this Section 10.17 shall prevent either
Borrower or Lender from disclosing any information otherwise deemed confidential
under this Section 10.17 in connection any Legal Requirements or any statutory
reporting requirement applicable to either Borrower or Lender.
Section 10.18    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, each Borrower, for itself and its successors and assigns,
waives all rights to a marshalling of the assets of such Borrower, such
Borrower’s partners or members and others with interests in such Borrower, and
of the Collateral, or to a sale in inverse order of alienation in the event of
foreclosure of the Pledge Agreements, and agrees not to assert any right under
any laws

108

--------------------------------------------------------------------------------




pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Collateral for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Collateral in
preference to every other claimant whatsoever.
Section 10.19    Waiver of Counterclaims. Each Borrower hereby waives the right
to assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrowers acknowledge that, with respect
to the Loan, Borrowers shall rely solely on their own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrowers, and Borrowers hereby
irrevocably waive the right to raise any defense or take any action on the basis
of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrowers acknowledge that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the businesses of Borrowers or their
Affiliates.
Section 10.21    Brokers and Financial Advisors. Borrowers hereby represent that
they have dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrowers hereby agree to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrowers or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.
Section 10.22    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including the “Loan Application
and Conditional Commitment Agreement” dated July 29, 2005, between Maguire
Properties, L.P. and Lender, are superseded by the terms of this Agreement and
the other Loan Documents.

109

--------------------------------------------------------------------------------




Section 10.23    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:
(a)    the right to routinely consult with and advise Borrowers’ management
regarding the significant business activities and business and financial
developments of Borrowers; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
hazardous substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times and upon reasonable advance notice (which may
be given verbally);
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of each Borrower at any reasonable times upon reasonable
notice (which may be given verbally);
(c)    the right, in accordance with the terms of this Agreement, including
Section 5.1.11 hereof, to receive monthly, quarterly and year-end financial
reports, including balance sheets, statements of income, shareholder’s equity
and cash flow, a management report and schedules of outstanding Indebtedness;
and
(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by either
Borrower of any other significant property (other than personal property
required for the day-to-day operation of the Collateral).


The rights described above in this Section 10.23 may be exercised by any entity
which owns and Controls, directly or indirectly, substantially all of the
interests in Lender.
Section 10.24    Duplicate Originals, Counterparts. This Agreement may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original and all of which together shall constitute a single
agreement. The failure of any party hereto to execute this Agreement, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.
Section 10.25    Joint and Several Liability. The representations, warranties,
covenants, agreements and obligations of Borrowers hereunder are joint and
several.
Section 10.26    Intercreditor Agreement. Borrowers hereby acknowledge and agree
that any intercreditor agreement entered into between Lender and Mortgage
Lender, will be solely for the benefit of Lender and Mortgage Lender, that no
Borrower or Mortgage Borrower shall be an intended third-party beneficiary of
any of the provisions therein, and that Borrowers and Mortgage Borrowers shall
have no rights thereunder and shall not be entitled to rely on any of the
provisions contained therein. Lender and Mortgage Lender shall have no
obligation to disclose to Borrowers the contents of the intercreditor agreement.
Borrowers’ obligations hereunder are and will be independent of such
intercreditor agreement and shall remain unmodified by the terms and provisions
thereof.

110

--------------------------------------------------------------------------------




[NO FURTHER TEXT ON THIS PAGE]



111

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.


 
BORROWERS:
 
 
 
 
 
MAGUIRE PROPERTIES – 555 W. FIFTH
MEZZANINE, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 




 
 
 
 
 
MAGUIRE PROPERTIES – 350 S. FIGUEROA
MEZZANINE, LLC,
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 




 
 
 
 
 
LENDER:
 
 
 
 
 
NOMURA CREDIT & CAPITAL, INC.
a Delaware corporation
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 


112

--------------------------------------------------------------------------------




SCHEDULE 1


(Rent Roll)



113

--------------------------------------------------------------------------------




SCHEDULE II
[INTENTIONALLY OMITTED]





114

--------------------------------------------------------------------------------




SCHEDULE III
(Organizational Structure)



115

--------------------------------------------------------------------------------




SCHEDULE IV-A
[Description of Tower Parcel]





116

--------------------------------------------------------------------------------




SCHEDULE IV-B
[Description of Garage]



117

--------------------------------------------------------------------------------




SCHEDULE IV-C
[Description of Parking Easement]



118

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page


 
 
ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION
2


 
Section 1.1
Definitions. For all purposes of this Agreement, except as otherwise expressly
required or unless the context clearly indicates a contrary intent:
2


 
Section 1.2
Principles of Construction. All references to Sections and schedules are to
Sections and schedules in or to this Agreement unless otherwise specified. All
uses of the word “including” shall mean “including, without limitation” unless
the context shall indicate otherwise. Unless otherwise specified, the words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. All uses of the phrases “any Property” shall mean
“either of the Properties, including both of the Properties,” unless the context
shall indicate otherwise, and all uses of the phrase “either Borrower” shall
mean “any one or more of the Borrowers, including both Borrowers,” unless the
context shall indicate otherwise. Unless otherwise specified, all meanings
attributed to defined terms herein shall be equally applicable to both the
singular and plural forms of the terms so defined
28


ARTICLE 2 GENERAL TERMS
28


 
Section 2.1
Loan Commitment; Disbursement to Borrowers
28


 
Section 2.2
Interest Rate
29


 
Section 2.3
Loan Payment
30


 
Section 2.4
Prepayments
31


 
Section 2.5
[Intentionally Omitted]
35


 
Section 2.6
Release of Properties. Except as set forth in this Section 2.6, no repayment or
prepayment of all or any portion of the Note shall cause, give rise to a right
to require, or otherwise result in, the release or assignment of any Lien of
either Pledge Agreement on the Collateral
35


 
Section 2.7
Cash Management
35


ARTICLE 3 CONDITIONS PRECEDENT
39


 
Section 3.1
Conditions Precedent to Closing. The obligation of Lender to make the Loan
hereunder is subject to the fulfillment by Borrowers, or waiver by Lender, of
the following conditions precedent no later than the Closing Date (all of which
conditions shall be deemed satisfied or waived by Lender’s
 




i

--------------------------------------------------------------------------------




 
 
funding of the Loan, unless Borrowers have specifically agreed in writing to
cause such condition to occur after the Closing Date):
39


ARTICLE 4 REPRESENTATIONS AND WARRANTIES
44


 
Section 4.1
Representations of Borrowers. Each Borrower represents and warrants as of the
date hereof and as of the Closing Date that
44


 
Section 4.2
Survival of Representations. Borrowers agree that all of the representations and
warranties of Borrowers set forth in Section 4.1 hereof and elsewhere in this
Agreement and in the other Loan Documents shall survive for so long as any
amount remains owing to Lender under this Agreement or any of the other Loan
Documents by Borrowers. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrowers
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf
53


ARTICLE 5 BORROWER COVENANTS
53


 
Section 5.1
Affirmative Covenants. From the date hereof and until payment and performance in
full of all Obligations or the earlier release of the Lien of the Pledge
Agreements (and all related obligations) in accordance with the terms of this
Agreement and the other Loan Documents, Borrowers hereby jointly and severally
covenant and agree with Lender that:
53


 
Section 5.2
Negative Covenants. From the date hereof until payment and performance in full
of the Obligations or the earlier release of the Collateral in accordance with
the terms of this Agreement and the other Loan Documents, Borrowers hereby
jointly and severally covenant and agree with Lender that they will not do,
directly or indirectly, any of the following:
67


ARTICLE 6 INSURANCE; CASUALTY; CONDEMNATION
76


 
Section 6.1
Insurance
76


 
Section 6.2
Casualty and Condemnation
77


 
Section 6.3
Restoration. Borrowers shall, or shall cause Mortgage Borrowers to, deliver to
Lender all reports, plans, specifications, documents and other materials that
are delivered to Mortgage Lender under Section 6.4 of the Mortgage Loan
Agreement in connection with the Restoration of any Property after a Casualty or
Condemnation
78


ARTICLE 7 RESERVE FUNDS
78


 
Section 7.1
Required Repair Funds
78


 
Section 7.2
Tax and Insurance Escrow Funds
78


 
Section 7.3
Intentionally Omitted
79






ii

--------------------------------------------------------------------------------




 
Section 7.4
Rollover Reserve Funds
79


 
Section 7.5
Gas Company Reserve Funds
81


 
Section 7.6
Sidley Austin Reserve Funds
84


 
Section 7.7
Reserve Funds, Generally
85


 
Section 7.8
Transfer of Reserve Funds Under Mortgage Loan. If Mortgage Lender waives any
reserves or escrow accounts required in accordance with the terms of the
Mortgage Loan Agreement which reserves or escrow accounts are also required in
accordance with the terms of this Article VII, or if the Mortgage Loan is
refinanced or paid off in full (without a prepayment of the Loan) and Reserve
Funds that are required hereunder are not required under the new mortgage loan,
if any, then Borrowers shall cause any amounts that would have been deposited
into any reserves or escrow accounts in accordance with the terms of the
Mortgage Loan Agreement to be transferred to and deposited with Lender in
accordance with the terms of this Article VII (and Borrowers shall enter into a
cash management and lockbox agreement for the benefit of Lender substantially
similar to the arrangement entered into between Mortgage Borrowers and Mortgage
Lender at the time of the closing of the Mortgage Loan), and, if any letters of
credit have been substituted by Mortgage Borrowers for any such reserves or
escrows as may be specifically permitted by the Mortgage Loan Agreement, then
Borrowers shall also cause such letters of credit to be transferred to Lender to
be held by Lender upon the same terms and provisions as set forth in the
Mortgage Loan Agreement.
86


ARTICLE 8 DEFAULTS
87


 
Section 8.1
Event of Default
87


 
Section 8.2
Remedies
90


ARTICLE 9 SPECIAL PROVISIONS
92


 
Section 9.1
Sale of Note and Securitization. (a) Borrowers acknowledge and agree that Lender
may sell all or any portion of the Loan and the Loan Documents, or require
Borrowers to restructure the Loan into multiple notes (which may include
component notes and/or senior and junior notes) and/or issue one or more
participations therein, which restructuring may include reallocation of
principal amounts of the Loan or the restructuring of a portion of the Loan into
one or more mezzanine loans to the direct or indirect owners of equity interests
in either Borrower, secured by a pledge of such interests, or consummate one or
more private or public securitizations of rated single or multi-class securities
(the “Securities”) secured by or evidencing ownership interests in all or any
portion of the Loan and the Loan Documents or a
 




iii

--------------------------------------------------------------------------------




 
 
pool of assets that includes the Loan and the Loan Documents (such sales,
participations and/or securitizations, collectively, a “Securitization”). At the
request of Lender, and to the extent not already required to be provided by
Borrowers under this Agreement, Borrowers shall use reasonable efforts to
provide information not in the possession of Lender or which may be reasonably
required by Lender in order to satisfy the market standards to which Lender
customarily adheres or which may be reasonably required by prospective investors
and/or the Rating Agencies in connection with any such Securitization, including
to:
92


 
Section 9.2
Securitization Indemnification
94


 
Section 9.3
Intentionally Omitted
97


 
Section 9.4
Exculpation. Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrowers (or any of Borrowers’ members, managers
partners shareholders, officers, directors or Affiliates, whether direct or
indirect, collectively, the “Borrower Parties”) to perform and observe the
obligations contained in the Note, this Agreement, the Pledge Agreements or the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against either Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under the
Note, this Agreement, the Pledge Agreements and the other Loan Documents, or in
any or all of the Collateral or any other collateral given to Lender pursuant to
the Pledge Agreements and the other Loan Documents; provided, however, that,
except as specifically provided herein, any judgment in any such action or
proceeding shall be enforceable against Borrowers or the Borrower Parties only
to the extent of Borrowers’ or the Borrower Parties’ interest in the Collateral
and in any other collateral given to Lender, and Lender, by accepting the Note,
this Agreement, the Pledge Agreements, and the other Loan Documents, agrees that
it shall not sue for, seek or demand any deficiency judgment against either
Borrower or the Borrower Parties in any such action or proceeding under, or by
reason of, or in connection with, the Note, this Agreement, the Pledge
Agreements, or the other Loan Documents. The provisions of this Section shall
not, however, (a) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (b) impair the right of
Lender to name Borrowers as party defendants in any action or suit for
foreclosure and sale under the Pledge Agreements; (c) affect the validity or
enforceability of any guaranty made in
 




iv

--------------------------------------------------------------------------------




 
 
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver; (e)
constitute a prohibition against Lender seeking a deficiency judgment against
Borrowers in order to fully realize the security granted by the Pledge
Agreements or commencing any other appropriate action or proceeding in order for
Lender to exercise its remedies against the Properties; or (e) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrowers, by money judgment or otherwise, to the extent of any actual loss,
damage, cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with the following:
97


 
Section 9.5
Matters Concerning Manager. If (i) at any time, the Debt Service Coverage Ratio
for the immediately preceding twelve (12) month period is less than 1.0 to 1.0,
(ii) an Event of Default occurs and is continuing, (iii) at Maturity the Debt is
not repaid in full, (iv) any Manager shall become bankrupt or insolvent or (v) a
material default occurs under any Management Agreement beyond any applicable
grace and cure periods, Borrowers shall cause Mortgage Borrowers to, at the
request of Lender and at Lender’s option, terminate one or both of the
Management Agreements and replace such Manager with a Qualified Manager pursuant
to a Replacement Management Agreement(s), it being understood and agreed that
the management fee for such Qualified Manager shall not exceed then prevailing
market rates
100


 
Section 9.6
Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Borrowers shall not be responsible for
any set-up fees or any other initial costs relating to or arising under the
Servicing Agreement or for the payment of the monthly servicing fee due to the
Servicer under the Servicing Agreement
101


 
Section 9.7
Restructuring of Loan. At any time prior to the Securitization of the entire
Loan, Lender, without in any way limiting Lender’s other rights hereunder, in
its discretion, shall have the right at any time to require Borrowers to
restructure the Loan into multiple notes (which may include component notes
and/or senior and junior notes) and/or to create participation interests in the
Loan, which restructuring may include reallocation of principal amounts of the
Loan or the
 




v

--------------------------------------------------------------------------------




 
 
restructuring of a portion of the Loan to either the Mortgage Loan or one or
more additional mezzanine loans (each, a “New Mezzanine Loan”) to the owners of
the direct and/or indirect equity interests in any Borrower, secured by a pledge
of such interests, and/or the reallocation of a portion of the Mortgage Loan to
the Loan and/or any New Mezzanine Loan or the establishment of different
interest rates, floor interest rates and debt service payments for the Loan, the
Mortgage Loan and any New Mezzanine Loan and the payment of the Loan, the
Mortgage Loan and any New Mezzanine Loan in such order of priority as may be
designated by Lender; provided that (i) the total amounts of the Loan, the
Mortgage Loan and all New Mezzanine Loans shall equal the amount of the Loan and
the Mortgage Loan immediately prior to the restructuring and the economic terms
of the Loan, the Mortgage Loan and all New Mezzanine Loans shall be the same as
the economic terms of the Loan and the Mortgage Loan prior to such
Restructuring, (ii) except in the case of an Event of Default under, or
prepayment of, the Loan, the Mortgage Loan and/or any New Mezzanine Loan, the
weighted interest rate of the Loan, the Mortgage Loan and all New Mezzanine
Loans, if any, shall, at the time of the restructuring, equal the weighted
average interest rate of the Loan and the Mortgage Loan, and (iii) except in the
case of an Event of Default under, or a prepayment of, the Loan, the Mortgage
Loan and/or any New Mezzanine Loan, the debt service payments on the Loan, the
Mortgage Loan and all New Mezzanine Loans shall equal the debt service payments
which would have been payable under the Loan and the Mortgage Loan had the
restructuring not occurred. Borrower shall cooperate with all reasonable
requests of Lender in order to restructure the Loan and the Mortgage Loan and
create any New Mezzanine Loan, if applicable, and shall, upon ten (10) Business
Days written notice from Lender, which notice shall include the forms of
documents for which Lender is requesting execution and delivery, (A) execute and
deliver such documents, including in the case of any New Mezzanine Loan, a
mezzanine note, a mezzanine loan agreement, a pledge and security agreement, and
a mezzanine deposit account agreement, (B) cause Borrowers’ counsel to deliver
such legal opinions, and (C) create such bankruptcy remote borrower under each
New Mezzanine Loan as, in each of the case of clauses (A), (B) and (C) above,
shall be reasonably required by Lender or required by any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender, including the severance of this Agreement, the Pledge Agreements and
other
 




vi

--------------------------------------------------------------------------------




 
 
Loan Documents if requested. Except as may be required in connection with a
Securitization pursuant to Section 9.1 hereof, Borrowers shall not be obligated
to pay any costs or expenses incurred in connection with any such restructuring
as set forth in this Section 9.7. Borrowers’ failure to comply with their
obligations under this Section 9.7 within ten (10) Business Days after
Borrowers’ receipt of notice of such failure shall constitute an Event of
Default under this Agreement.
101


ARTICLE 10 MISCELLANEOUS
102


 
Section 10.1
Survival. This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as all
or any of the Obligations are outstanding and unpaid unless a longer period is
expressly set forth herein or in the other Loan Documents. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrowers or Mortgage Borrowers, or either of them, shall inure to the
benefit of the legal representatives, successors and assigns of Lender.
102


 
Section 10.2
Lender’s Discretion. Whenever pursuant to this Agreement, Lender exercises any
right given to it to approve or disapprove, or to make any election, waiver, or
request, or to make any determination, or to find that any arrangement or term
is to be satisfactory to Lender, the decision of Lender to approve or disapprove
or to make such election, waiver, request, or determination, decision, or
finding shall (except as is otherwise specifically herein provided) be in the
discretion of Lender and shall be final and conclusive. Whenever this Agreement
expressly provides that Lender may not withhold its consent or its approval of
an arrangement or term, such provisions shall also be deemed to prohibit Lender
from delaying or conditioning such consent or approval.
102


 
Section 10.3
Governing Law
102


 
Section 10.4
Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement, or of the
Note, or of any other Loan Document, nor consent to any departure by Borrowers
or Mortgage Borrowers therefrom, shall in any event be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the
 




vii

--------------------------------------------------------------------------------




 
 
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrowers or Mortgage Borrowers, shall entitle Borrowers
or Mortgage Borrowers to any other or future notice or demand in the same,
similar or other circumstances
104


 
Section 10.5
Delay Not a Waiver. Neither any failure nor any delay on the part of Lender in
insisting upon strict performance of any term, condition, covenant or agreement,
or exercising any right, power, remedy or privilege hereunder, or under the Note
or under any other Loan Document, or under any other instrument given as
security therefor, shall operate as or constitute a waiver thereof, nor shall a
single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right any to require prompt payment when due of
all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount
104


 
Section 10.6
Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document shall be given in writing and shall
be effective for all purposes if hand delivered or sent by (a) certified or
registered United States mail, postage prepaid, return receipt requested or (b)
expedited prepaid delivery service, any commercial or United States Postal
Service, with proof of attempted delivery, and by telecopier (with answer back
acknowledged), addressed as follows (or at such other address and Person as
shall be designated from time to time by any party hereto, as the case may be,
in a notice to the other parties hereto in the manner provided for in this
Section 10.6):
104


 
Section 10.7
Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWERS AND LENDER
HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY,
AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT
SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWERS AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
 




viii

--------------------------------------------------------------------------------




 
 
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. ANY
PARTY HERETO IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTY
105


 
Section 10.8
Headings. The Article and/or Section headings and the Table of Contents in this
Agreement are included herein for convenience of reference only and shall not
constitute a part of this Agreement for any other purpose
105


 
Section 10.9
Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement
105


 
Section 10.10
Preferences. Lender shall have the continuing and exclusive right to apply or
reverse and reapply any and all payments by Borrowers to any portion of the
Debt. To the extent Borrowers make a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender
106


 
Section 10.11
Waiver of Notice. Borrowers hereby expressly waive, and shall not be entitled to
any notices of any nature whatsoever from Lender except with respect to matters
for which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrowers and except with respect
to matters for which Borrowers are not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice
106


 
Section 10.12
Remedies of Borrowers. In the event that a claim or adjudication is made that
Lender or its agents have acted unreasonably or unreasonably delayed acting in
any case where by law or under this Agreement or the other Loan Documents,
Lender or such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrowers agree that neither Lender nor its agents shall be liable for
any monetary damages,
 




ix

--------------------------------------------------------------------------------




 
 
and Borrowers’ sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.
106


 
Section 10.13
Expenses; Indemnity
106


 
Section 10.14
Schedules and Exhibits Incorporated. The Schedules and Exhibits annexed hereto
are hereby incorporated herein as a part of this Agreement with the same effect
as if set forth in the body hereof.
108


 
Section 10.15
Offsets, Counterclaims and Defenses. Any assignee of Lender’s interest in and to
this Agreement, the Note and the other Loan Documents shall take the same free
and clear of all offsets, counterclaims or defenses which are unrelated to such
documents which either Borrower may otherwise have against any assignor of such
documents, and no such unrelated counterclaim or defense shall be interposed or
asserted by either Borrower in any action or proceeding brought by any such
assignee upon such documents and any such right to interpose or assert any such
unrelated offset, counterclaim or defense in any such action or proceeding is
hereby expressly waived by each Borrower.
108


 
Section 10.16
No Joint Venture or Partnership; No Third Party Beneficiaries.
108


 
Section 10.17
Publicity. All news releases, publicity or advertising by either Borrower or its
Affiliates through any media intended to reach the general public which refers
to the Loan Documents or the financing evidenced by the Loan Documents, to
Lender or to any of its Affiliates, shall be subject to the prior approval of
Lender. Nothing in this Section 10.17 shall prevent either Borrower or Lender
from disclosing any information otherwise deemed confidential under this Section
10.17 in connection any Legal Requirements or any statutory reporting
requirement applicable to either Borrower or Lender.
108


 
Section 10.18
Waiver of Marshalling of Assets. To the fullest extent permitted by law, each
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of such Borrower, such Borrower’s partners or members
and others with interests in such Borrower, and of the Collateral, or to a sale
in inverse order of alienation in the event of foreclosure of the Pledge
Agreements, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Debt without any
prior or different
 


x

--------------------------------------------------------------------------------




 
 
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Collateral in preference to every other claimant
whatsoever
108


 
Section 10.19
Waiver of Counterclaims. Each Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents
109


 
Section 10.20
Conflict; Construction of Documents; Reliance. In the event of any conflict
between the provisions of this Agreement and any of the other Loan Documents,
the provisions of this Agreement shall control. The parties hereto acknowledge
that they were represented by competent counsel in connection with the
negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrowers acknowledge that, with respect
to the Loan, Borrowers shall rely solely on their own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrowers, and Borrowers hereby
irrevocably waive the right to raise any defense or take any action on the basis
of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrowers acknowledge that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the businesses of Borrowers or their
Affiliates.
109


 
Section 10.21
Brokers and Financial Advisors. Borrowers hereby represent that they have dealt
with no financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the transactions contemplated by this Agreement.
Borrowers hereby agree to indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrowers
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.
109






xi

--------------------------------------------------------------------------------




 
Section 10.22
Prior Agreements. This Agreement and the other Loan Documents contain the entire
agreement of the parties hereto and thereto in respect of the transactions
contemplated hereby and thereby, and all prior agreements among or between such
parties, whether oral or written, including the “Loan Application and
Conditional Commitment Agreement” dated July 29, 2005, between Maguire
Properties, L.P. and Lender, are superseded by the terms of this Agreement and
the other Loan Documents.
109


 
Section 10.23
Certain Additional Rights of Lender (VCOC). Notwithstanding anything to the
contrary contained in this Agreement, Lender shall have:
110


 
Section 10.24
Duplicate Originals, Counterparts. This Agreement may be executed in any number
of duplicate originals and each duplicate original shall be deemed to be an
original and all of which together shall constitute a single agreement. The
failure of any party hereto to execute this Agreement, or any counterpart
hereof, shall not relieve the other signatories from their obligations
hereunder.
110


 
Section 10.25
Joint and Several Liability. The representations, warranties, covenants,
agreements and obligations of Borrowers hereunder are joint and several.
110


 
Section 10.26
Intercreditor Agreement. Borrowers hereby acknowledge and agree that any
intercreditor agreement entered into between Lender and Mortgage Lender, will be
solely for the benefit of Lender and Mortgage Lender, that no Borrower or
Mortgage Borrower shall be an intended third-party beneficiary of any of the
provisions therein, and that Borrowers and Mortgage Borrowers shall have no
rights thereunder and shall not be entitled to rely on any of the provisions
contained therein. Lender and Mortgage Lender shall have no obligation to
disclose to Borrowers the contents of the intercreditor agreement. Borrowers’
obligations hereunder are and will be independent of such intercreditor
agreement and shall remain unmodified by the terms and provisions thereof.
110





SCHEDULES
SCHEDULE I    Rent Roll
SCHEDULE II    Required Repairs - Deadlines for Completion Organizational
SCHEDULE III    Structure
SCHEDULE IV-A    Description of Tower Parcel
SCHEDULE IV-B    Description of Garage
SCHEDULE IV-C    Description of Easement Parcel



xii

--------------------------------------------------------------------------------







xiii

--------------------------------------------------------------------------------






PROMISSORY NOTE
(MEZZANINE LOAN)


$[___________]
__________, 2006



New York, New York




FOR VALUE RECEIVED, MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE, LLC, a Delaware
limited liability company (“Tower Mezz Borrower”), having its principal place of
business at 1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401, and
MAGUIRE PROPERTIES – 350 S. FIGUEROA MEZZANINE, LLC, a Delaware limited
liability company (“Garage Mezz Borrower”), having its principal place of
business at 1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401 (each
of Tower Mezz Borrower and Garage Mezz Borrower, individually, a “Borrower”, and
collectively, “Borrowers”), as co-makers, jointly and severally, hereby
unconditionally promise to pay to the order of NOMURA CREDIT & CAPITAL, INC., a
Delaware corporation, as lender, having an address at Two World Financial
Center, New York, New York 10281 (together with its successors and assigns,
“Lender”), or at such other place as the holder hereof may from time to time
designate in writing, the principal sum of [                  ] AND No/100
DOLLARS ($[                  ]) or so much thereof as may be advanced pursuant
to that certain Mezzanine Loan Agreement, dated as of the date hereof, among
Borrowers and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”), in
lawful money of the United States of America with interest thereon to be
computed from the date of this Promissory Note (this “Note”) at the Interest
Rate or the Default Rate (as those terms are defined in the Loan Agreement), and
to be paid in accordance with the terms of this Note and the Loan Agreement. All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.


ARTICLE 1: PAYMENT TERMS


Borrowers, jointly and severally, agree to pay the principal sum of this Note
and interest on the unpaid principal sum of this Note from time to time
outstanding at the rates and at the times specified in the Loan Agreement and
the outstanding balance of the principal sum of this Note and all accrued and
unpaid interest thereon shall be due and payable on the Maturity Date.


ARTICLE 2: DEFAULT AND ACCELERATION


Subject to the express terms of the Loan Agreement, the Debt shall, without
notice become immediately due and payable, at the option of Lender, if any
payment required in this Note is not paid (a) on or prior to the date when due,
(b) the Maturity Date, or (c) on the happening of any other Event of Default.


ARTICLE 3: LOAN DOCUMENTS





--------------------------------------------------------------------------------




This Note is secured by the Pledge Agreements and the other Loan Documents. All
of the terms, covenants and conditions contained in the Loan Agreement, the
Pledge Agreements and the other Loan Documents are hereby made part of this Note
to the same extent and with the same force as if they were fully set forth
herein. In the event of a conflict or inconsistency between the terms of this
Note and the Loan Agreement, the terms and provisions of the Loan Agreement
shall govern.


ARTICLE 4: SAVINGS CLAUSE


Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrowers and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrowers to Lender,
and (c) if through any contingency or event Lender receives or is deemed to
receive interest in excess of the Maximum Legal Rate, any such excess shall be
deemed to have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrowers to Lender.


ARTICLE 5: NO ORAL CHANGE


This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of either Borrower
or Lender, but only by an agreement in writing signed by the party(s) against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.


ARTICLE 6: WAIVERS


Each Borrower and all others who may become liable for the payment of all or any
part of the Debt do hereby jointly and severally waive presentment and demand
for payment, notice of dishonor, notice of intention to accelerate, notice of
acceleration, protest and notice of protest and non-payment and all other
notices of any kind. No release of any security for the Debt or extension of
time for payment, of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender or any other Person shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of either Borrower, and any other Person who may become liable for
the payment of all or any part of the Debt, under this Note, the Loan Agreement
or the other Loan Documents. No notice to or demand on either Borrower shall be
deemed to be a waiver of the obligation of Borrowers or of the right of Lender
to take further action without further notice or demand as provided for in this
Note, the Loan Agreement or the other Loan Documents. If either Borrower is a
partnership, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the individuals or entities
comprising the partnership, and the term “Borrower,” as used herein, shall
include any alternate or successor partnership, but any predecessor partnership
and their partners shall not thereby be released from any liability. If either
Borrower is a corporation, the agreements contained herein shall remain in full
force and be applicable notwithstanding any changes in the shareholders
comprising, or the officers and directors relating to, the corporation,



2

--------------------------------------------------------------------------------




and the term “Borrower” as used herein, shall include any alternative or
successor corporation, but any predecessor corporation shall not be relieved of
liability hereunder. If either Borrower is a limited liability company, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the members comprising the limited liability
company, and the term “Borrower” as used herein, shall include any alternate or
successor limited liability company, but any predecessor limited liability
company and their members shall not thereby be released from any liability
(except as may be expressly provided under the terms of the Loan Agreement).
Nothing in the foregoing three sentences shall be construed as a consent to, or
a waiver of, any prohibition or restriction on transfers of interests in such
partnership, corporation or limited liability company, as applicable, which may
be set forth in the Loan Agreement or any other Loan Document.


ARTICLE 7: TRANSFER


Upon the transfer of this Note, Borrowers hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.


ARTICLE 8: EXCULPATION


The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.


ARTICLE 9: GOVERNING LAW


This Note shall be governed in accordance with the terms and provisions of
Section 10.3 of the Loan Agreement.


ARTICLE 10: NOTICES


All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.


ARTICLE 11: JOINT AND SEVERAL


The covenants, agreements, obligations and liabilities of Borrowers hereunder
are joint and several.


[NO FURTHER TEXT ON THIS PAGE]







3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrowers have duly executed this Promissory Note (Mezzanine
Loan) as of the day and year first above written.


BORROWERS:


MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE, LLC,
a Delaware limited liability company




By:                                                                     
Name:
Title:
MAGUIRE PROPERTIES – 350 S. FIGUEROA MEZZANINE, LLC,
a Delaware limited liability company




By:                                                                     
Name:
Title:





--------------------------------------------------------------------------------




STATE OF CALIFORNIA )
)    ss:
COUNTY OF                                        )
On                                       , 2006 before me,
                                       (here insert name of the officer), Notary
Public, personally appeared                                       , personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.
WITNESS my hand and official seal.
                                      
Notary Public [Seal]
STATE OF CALIFORNIA
COUNTY OF                                        )


On                                       , 2006 before me,
                                       (here insert name of the officer), Notary
Public, personally appeared                                        personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.


WITNESS my hand and official seal.
                                      
Notary Public
[Seal]





2

--------------------------------------------------------------------------------




PLEDGE AND SECURITY AGREEMENT
(Gas Company Tower)
THIS PLEDGE AND SECURITY AGREEMENT (Gas Company Tower) (this “Agreement”), dated
as of [ ], 2006, is made by MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE, LLC, a
Delaware limited liability company (“Pledgor”), having its principal place of
business at 1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401, in
favor of NOMURA CREDIT & CAPITAL, INC., a Delaware corporation (collectively
with its successors and assigns, “Mezzanine Lender”), having an address at Two
World Financial Center, New York, New York 10281.


RECITALS


A.    Nomura Credit & Capital, Inc., a Delaware corporation, as mortgage lender
(“Mortgage Lender”), has made a loan in the original principal amount of Four
Hundred Fifty-Eight Million and No/100 Dollars ($458,000,000) (the “Mortgage
Loan”) to Maguire Properties – 555 W. Fifth, LLC, a Delaware limited liability
company (“Tower Mortgage Borrower”), and Maguire Properties – 350 S. Figueroa,
LLC, a Delaware limited liability company (“Garage Mortgage Borrower”, and
together with Tower Mortgage Borrower, “Mortgage Borrowers”), pursuant to a Loan
Agreement, dated as of August 7, 2006 (as the same may be amended, supplemented,
replaced or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is evidenced by promissory notes, each dated as
of August 7, 2006 (as the same may be amended, supplemented, replaced or
otherwise modified from time to time, collectively, the “Mortgage Note”), made
by Mortgage Borrowers to the order of Mortgage Lender and secured by, among
other things, that certain first priority Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, dated of even date therewith
(as the same may be amended, supplemented, replaced or otherwise modified from
time to time, the “Mortgage”), given by Mortgage Borrowers, as grantors, to
First American Title Insurance Company, as trustee, for the benefit of Mortgage
Lender, as beneficiary, pursuant to which Mortgage Borrowers have granted
Mortgage Lender a first priority lien on the real property and other collateral
more fully described in the Mortgage (the “Property”).


B.    Pledgor is the legal and beneficial owner of one hundred percent (100%) of
the limited liability company interests in Tower Mortgage Borrower.


C.    Mezzanine Lender is making a loan to Pledgor and Maguire Properties – 350
S. Figueroa Mezzanine, LLC, a Delaware limited liability company (“Garage Mezz
Borrower”), in the original principal amount of up to [_____________] Million
and No/100 Dollars ($[_____________]) (the “Loan”) pursuant to a Mezzanine Loan
Agreement, dated as of the date hereof (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Pledgor and Garage Mezz Borrower, as co-borrowers, and
Mezzanine Lender, as lender, which Loan is evidenced by a Promissory Note
(Mezzanine Loan), dated as of the date hereof (as the same may be amended,
supplemented,





--------------------------------------------------------------------------------




replaced or otherwise modified from time to time, the “Note”), made by Pledgor
and Garage Mezz Borrower to the order of Mezzanine Lender.


D.    It is a condition precedent to the obligation of Mezzanine Lender to make
the Loan to Pledgor and Garage Mezz Borrower, as co-borrowers under the Loan
Agreement, that Pledgor shall have executed and delivered this Agreement to
Mezzanine Lender.


E.    Simultaneously with the execution and delivery of this Agreement by
Pledgor to Mezzanine Lender, Garage Mezz Borrower shall execute and deliver to
Mezzanine Lender that certain Pledge and Security Agreement (Garage) dated as of
the date hereof satisfying a condition precedent to the obligation of Mezzanine
Lender to make the Loan to Pledgor and Garage Mezz Borrower.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce Mezzanine Lender to make the Loan pursuant to the Loan Agreement,
Pledgor hereby agrees with Mezzanine Lender as follows:


1.    Defined Terms.


(a)    Unless otherwise provided herein, all capitalized terms used but not
defined in this Agreement shall have the respective meanings ascribed thereto in
the Loan Agreement.


(b)    For the purposes of this Agreement, the following terms shall have the
following meanings:


“Agreement” means this Pledge and Security Agreement (Gas Company Tower), as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.


“Cash Management Agreement” means that certain Mezzanine Cash Management
Agreement, dated as of the date hereof, by and among Pledgor, Garage Mezz
Borrower, Mortgage Borrowers and Mezzanine Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.


“Collateral” has the meaning ascribed to such term in Section 2(a) hereof.


“Contractual Obligation” has the meaning ascribed to such term in the Loan


“ERISA” means the Employee Retirement Income Security Act of 1974, as “Loan” has
the meaning ascribed to such term in the Recitals.


“Loan Agreement” has the meaning ascribed to such term in the Recitals.



2

--------------------------------------------------------------------------------




“Loan Documents” means, collectively, the Note, the Loan Agreement, this
Agreement, the Cash Management Agreement and the other documents and instruments
entered into in connection with the Loan and evidencing and/or securing the
Loan.


“Manager” means Maguire Properties, L.P., a Maryland limited partnership, or, if
the context requires, a Qualified Manager who is managing the Property in
accordance with the terms and provisions of this Agreement.


“Mortgage” has the meaning ascribed to such term in the Recitals.


“Mortgage Borrowers” has the meaning ascribed to such term in the Recitals,
together with their successors and permitted assigns.


“Mortgage Cash Management Agreement” means that certain Cash Management
Agreement, dated as of August 7, 2006, entered into in connection with the
Mortgage Loan by and among Mortgage Borrowers, Manager and Mortgage Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.


“Mortgage Lender” has the meaning ascribed to such term in the Recitals,
together with its successors and assigns.


“Mortgage Loan Agreement” has the meaning ascribed to such term in the Recitals.


“Mortgage Note” has the meaning ascribed to such term in the Recitals. “Note”
has the meaning ascribed to such term in the Recitals.


“Obligations” has the meaning ascribed to such term in the Loan Agreement.


“Pledged Membership Interests” means the limited liability company interests of
Pledgor in Tower Mortgage Borrower listed on Schedule 1 attached hereto and made
a part hereof, together with all limited liability company interest
certificates, if any, options or rights of any nature whatsoever which now exist
or may be issued or granted by Tower Mortgage Borrower to Pledgor while this
Agreement is in effect, and all other direct ownership interests of Pledgor in
Tower Mortgage Borrower.


“Pledged Equity” means the Pledged Membership Interests.


“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Uniform Commercial Code and, in any event, shall include, without
limitation, all dividends or other income from the Pledged Equity, collections
thereon and/or distributions with respect thereto.


“SEC” means the Securities and Exchange Commission.


“Tower Mortgage Borrower Organizational Documents” means the certificate of
formation and the Second Amended and Restated Limited Liability Company
Agreement of



3

--------------------------------------------------------------------------------




Tower Mortgage Borrower, dated as of May 13, 2003, as amended, and any related
agreements, documents or instruments executed or delivered in connection
therewith.


“Uniform Commercial Code” means the Uniform Commercial Code from time to time in
effect in the State of New York.


(c)    The words “hereof’, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified. The
word “including” when used in this Agreement shall be deemed to be followed by
the words “but not limited to”.


2.    Pledge; Grant of Security Interest; Delivery of Collateral.


(a)    Pledgor hereby pledges and grants to Mezzanine Lender, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity date, by acceleration or otherwise) of the Obligations, a
first priority security interest in all of Pledgor’s right, title and interest
to the following, whether now owned by Pledgor or hereafter acquired, and
whether now existing or hereafter coming into existence (collectively, the
“Collateral”):


(i)    all of the Pledged Equity;


(ii)    all of the capital of Pledgor in Tower Mortgage Borrower and any and all
profits, losses, distributions and allocations attributable thereto, as well as
the proceeds of any distribution thereof, whether arising under the terms of any
Tower Mortgage Borrower Organizational Document or otherwise;


(iii)    all securities, moneys or property representing dividends or interest
on any of the Pledged Equity, or representing a distribution in respect of the
Pledged Equity, or resulting from a split-up, revision, reclassification or
other like change of the Pledged Equity or otherwise received in exchange
therefor, and any subscription warrants, rights or options issued to the holders
of, or otherwise in respect of, the Pledged Equity;


(iv)    all right, title and interest of Pledgor in, to and under any policy of
insurance payable by reason of loss or damage to the Pledged Equity and any
other Collateral;


(v)    all “securities”, “accounts”, “general intangibles”, “instruments” and
“investment property” (in each case as defined in the Uniform Commercial Code)
constituting or relating to the foregoing;


(vi)    all right, title and interest of Pledgor in, to and under the Tower
Mortgage Borrower Organizational Documents or any other agreement or instrument
relating to the Pledged Equity, including, without limitation, (A) all rights of
Pledgor to receive moneys or distributions with respect to the Pledged Equity
due and to become due under or pursuant to the Tower Mortgage Borrower
Organizational Documents, (B)

4

--------------------------------------------------------------------------------




all rights of Pledgor to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Pledged Equity, (C) all claims of Pledgor for
damages arising out of or for breach of or default under any Tower Mortgage
Borrower Organizational Documents, (D) any right of Pledgor to perform under any
Tower Mortgage Borrower Organizational Documents and to compel performance and
otherwise exercise all rights and remedies thereunder, and (E) all of Pledgor’s
right, title and interest as a member of Tower Mortgage Borrower to participate
in the operation or management of Tower Mortgage Borrower and all of Pledgor’s
ownership interests under the Tower Mortgage Borrower Organizational Documents;
and


(vii)    all Proceeds of any of the foregoing property of Pledgor, including,
without limitation, any proceeds of insurance thereon, and all “securities”,
“accounts”, “general intangibles”, “instruments” and “investment property” (in
each case as defined in the Uniform Commercial Code) constituting or relating to
the foregoing.
(b)    All certificates or instruments representing or evidencing the Collateral
shall be delivered to and held by or on behalf of Mezzanine Lender pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer in blank, stock powers
endorsed by Pledgor in blank or assignments in blank, all in form and substance
satisfactory to Mezzanine Lender. Upon the occurrence and during the continuance
of an Event of Default, Mezzanine Lender shall have the right, at any time, in
its sole discretion and without notice to Pledgor, to transfer to or to register
in the name of Mezzanine Lender or its nominee any or all of the Collateral.
Prior to or concurrently with the execution and delivery of this Agreement,
Pledgor shall deliver to Mezzanine Lender an assignment of limited liability
company interest endorsed by Pledgor in blank (an “Assignment of Interest”), in
the form set forth on Exhibit A hereto, for each Pledged Membership Interest,
transferring all of such Pledged Membership Interest in blank, duly executed by
Pledgor and undated. Mezzanine Lender shall have the right, at any time in its
discretion upon the occurrence and during the continuance of an Event of Default
and without notice to Pledgor, to transfer to, and to designate on any such
Assignment of Interest, any Person to whom the Pledged Membership Interests are
sold in accordance with the provisions hereof. In addition, Mezzanine Lender
shall have the right at any time to exchange any Assignment of Interest
representing or evidencing any Pledged Membership Interest or any portion
thereof for one or more additional or substitute Assignments of Interest
representing or evidencing smaller or larger percentages of the Pledged
Membership Interest represented or evidenced thereby, subject to the terms
thereof.
(c)    This Agreement is executed only as security for the Obligations and,
therefore, the execution and delivery of this Agreement shall not subject
Mezzanine Lender to, or transfer or pass to Mezzanine Lender, or in any way
affect or modify, the liability of Pledgor under any of the Tower Mortgage
Borrower Organizational Documents. In no event shall the acceptance of this
Agreement by Mezzanine Lender or the exercise by Mezzanine Lender of any rights
hereunder or assigned hereby constitute an assumption of any liability or
obligation of Pledgor to, under or in connection with any Tower Mortgage
Borrower Organizational Documents.



5

--------------------------------------------------------------------------------




3.    Representations and Warranties. Pledgor represents and warrants as of the
date hereof that:


(a)    Existence. Pledgor: (i) is a limited liability company duly organized and
validly existing under the laws of the State of Delaware; (ii) has all requisite
power, and has all governmental licenses, authorizations, consents and approvals
necessary, to own its assets and carry on its business as now being or as
proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary.


(b)    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority now pending and served or, to the
best knowledge of Pledgor, threatened against Tower Mortgage Borrower or Pledgor
or the Collateral.


(c)    No Breach. None of the execution and delivery of this Agreement or any
other Loan Document to which Pledgor is a party, the consummation of the
transactions herein or therein contemplated, or compliance with the terms and
provisions hereof or thereof will conflict with or result in a breach of, or
require any consent (except such consents as have been obtained) under, the
organizational documents of Pledgor or Tower Mortgage Borrower, or violate any
applicable law or regulation, or any order, writ, injunction or decree of any
court or Governmental Authority, or any agreement or instrument to which Pledgor
is a party or by which it is bound or to which it is subject, or constitute a
default under any such agreement or instrument, or (except for the lien arising
pursuant to this Agreement) result in the creation or imposition of any lien
upon any of the revenues or assets of Pledgor pursuant to the terms of any such
agreement or instrument.


(d)    Necessary Action. Pledgor has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement; the
execution, delivery and performance by Pledgor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Pledgor and constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights in general and to general principles of equity.


(e)    Approvals. No authorizations, approvals and consents of, and no filings
and registrations with, any governmental or regulatory authority or agency are
necessary for (i) the execution, delivery or performance by Pledgor of this
Agreement or for the validity or enforceability thereof, (ii) the grant by
Pledgor of the assignments and security interests granted hereby, or the pledge
by Pledgor of the Collateral pursuant hereto, (iii) the perfection or
maintenance of the pledge, assignment and security interest created hereby
except for the filing of financing statements under the Uniform Commercial Code,
or (iv) the exercise by Mezzanine Lender of all rights and remedies in respect
of the Collateral pursuant to this Agreement.


(f)     Ownership. Pledgor owns a one hundred percent (100%) limited liability
company interest in Tower Mortgage Borrower. Pledgor has good and indefeasible
title to the Collateral, free and clear of all pledges, liens, mortgages,
hypothecations, security interests, charges, options or other encumbrances
whatsoever, except the lien and security interest created

6

--------------------------------------------------------------------------------




by this Agreement. Except to the extent provided in Section 5.2.10 of the Loan
Agreement, Pledgor shall not sell, assign, transfer or otherwise dispose of, or
grant any option with respect to, the Collateral. The Pledged Equity is not and
will not be subject to any contractual restriction upon the transfer thereof
(except for any such restrictions contained herein and under applicable federal
and state securities laws). The Pledged Equity directly or indirectly
constitutes all of the issued and outstanding limited liability company
interests in Tower Mortgage Borrower, and there are no options, warrants or
rights held by any other party to acquire any interests in Tower Mortgage
Borrower.


(g)    Principal Place of Business, Name and State of Organization. Pledgor’s
principal place of business is, and for the immediately preceding four (4)
months has been, 1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401.
The exact name of Pledgor is Maguire Properties – 555 W. Fifth Mezzanine, LLC.
Pledgor is and at all times has been a limited liability company duly organized
and in good standing under the laws of the State of Delaware. Pledgor is a
Special Purpose Entity.


(h)    Valid Security Interest. This Agreement creates a valid security interest
in the Collateral, securing the payment of the Obligations, and upon the filing
in the appropriate filing offices of the financing statements to be delivered
pursuant to this Agreement, such security interest will be a perfected, first
priority security interest, and all filings and other actions necessary to
perfect such security interest will have been duly taken.


(i)    Delivery. Pledgor has delivered to Mezzanine Lender (i) a true, correct
and complete copy of the Tower Mortgage Borrower Organizational Documents, and
(ii) the originals of all certificates, instruments or writings representing the
Pledged Equity. There are and shall be no other agreements governing the
formation, organization or terms of the limited liability company interests in
Tower Mortgage Borrower, unless otherwise approved by Mezzanine Lender. No Tower
Mortgage Borrower Organizational Document shall be amended without the prior
written consent of Mezzanine Lender.


(j)    No Bankruptcy Filing. Neither Tower Mortgage Borrower nor Pledgor is
contemplating either the filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or any portion of its
assets, no such action or filing is pending against Tower Mortgage Borrower or
Pledgor by any Person and, to the best knowledge of Pledgor, no Person is
contemplating the filing of any such petition or action against Tower Mortgage
Borrower or Pledgor.


(k)    Full and Accurate Disclosure. No statement of fact made by or on behalf
of Pledgor in this Agreement or in any other document or certificate delivered
by Pledgor contains any untrue statement of a material fact or omits to state
any material fact necessary to make statements contained herein or therein not
misleading.


(1)    Indebtedness. Pledgor does not have any Indebtedness, other than the
Loan.



7

--------------------------------------------------------------------------------




(m)    ERISA. Pledgor does not have any employees and is not a member of a
control group of corporations or businesses treated as a single employer under
ERISA, and is not required by ERISA or any other applicable law to maintain any
employee benefit pension plans.


(n)    Acknowledgment and Consent. Pledgor has delivered to Mezzanine Lender a
Control Agreement executed by Pledgor and Tower Mortgage Borrower in the form of
Exhibit B attached hereto and made a part hereof (the “Control Agreement”).


4.    Covenants. Pledgor covenants and agrees with Mezzanine Lender that, from
and after the date of this Agreement until the Obligations (exclusive of any
indemnification or other obligations which are expressly stated in any of the
Loan Documents to survive satisfaction of the Note) have been paid and performed
in full:


(a)    If Pledgor shall, as a result of its ownership of the Pledged Equity,
become entitled to receive or shall receive any limited liability company
interest certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any interests
comprising the Pledged Equity, or otherwise in respect thereof, Pledgor shall
accept the same as Mezzanine Lender’s agent, hold the same in trust for
Mezzanine Lender and deliver the same forthwith to Mezzanine Lender in the exact
form received, duly endorsed by Pledgor to Mezzanine Lender, if required,
together with an undated Assignment of Interest covering such certificate duly
executed in blank and with, if Mezzanine Lender so requests, signature
guaranteed, to be held by Mezzanine Lender hereunder as additional security for
the Obligations. Any sums paid to Pledgor upon or in respect of the Pledged
Equity upon the liquidation or dissolution of Tower Mortgage Borrower shall be
paid over to Mezzanine Lender to be held by Mezzanine Lender hereunder as
additional security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Equity or any property shall be
distributed upon or with respect to the Pledged Equity pursuant to the
recapitalization or reclassification of the capital of Tower Mortgage Borrower
or pursuant to the reorganization thereof, the property so distributed shall be
delivered to Mezzanine Lender to be held by Mezzanine Lender, subject to the
terms hereof, as additional security for the Obligations. If any sums of money
or property so paid or distributed in respect of the Pledged Equity shall be
received by Pledgor, Pledgor shall, until such money or property is paid or
delivered to Mezzanine Lender, hold such money or property in trust for
Mezzanine Lender, segregated from other funds of Pledgor, as additional security
for the Obligations.


(b)    Without the prior written consent of Mezzanine Lender, Pledgor shall not,
directly or indirectly (i) vote to enable, or take any other action to permit,
Tower Mortgage Borrower to issue any limited liability company interests or to
issue any other securities convertible into or granting the right to purchase or
exchange such securities for any limited liability company interests in Tower
Mortgage Borrower, (ii) except as permitted by the Loan Agreement, sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Collateral, or (iii) create, incur, authorize or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Collateral, or any interest therein, except for the Lien provided for by this
Agreement. Pledgor shall defend the right, title and interest of Mezzanine
Lender in and to the Collateral against the claims and demands of all

8

--------------------------------------------------------------------------------




Persons whomsoever. Any Pledged Equity or option with respect to any Pledged
Equity issued in violation of this Agreement shall be void ab initio.
(c)    At any time and from time to time, upon the written request of Mezzanine
Lender, and at the sole expense of Pledgor, Pledgor shall promptly and duly
give, execute, deliver, file and/or record such further instruments and
documents and take such further actions as Mezzanine Lender may reasonably
request for the purposes of obtaining, creating, perfecting, validating or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, filing UCC financing or
continuation statements. Pledgor hereby authorizes Mezzanine Lender to file any
such financing statement or continuation statement without the signature of
Pledgor to the extent permitted by law. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or chattel paper, such note, instrument or
chattel paper shall be promptly delivered to Mezzanine Lender, duly endorsed in
a manner satisfactory to Mezzanine Lender, to be held as Collateral pursuant to
this Agreement.
(d)    Pledgor will not create, incur or permit to exist, will defend the
Pledged Equity and the other Collateral against, and will take all such other
action as is necessary to remove, any Lien or claim on or to the Pledged Equity
or any of the other Collateral, other than the Liens created hereby, and Pledgor
will defend the right, title and interest of Mezzanine Lender in, to and under
the Pledged Equity and the other Collateral against the claims and demands of
all Persons whomsoever.
(e)    Pledgor will furnish to Mezzanine Lender from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Mezzanine Lender may reasonably
request, all in reasonable detail.
(f)    Pledgor will not, unless (i) it shall have given thirty (30) days’ prior
written notice to such effect to Mezzanine Lender, and (ii) all action necessary
or advisable, in Mezzanine Lender’s opinion, to protect and perfect the Liens
and security interests intended to be created hereunder with respect to the
Collateral shall have been taken, do any of the following: (A) change the
location of its principal place of business from that specified in Section 3(g)
hereof, (B) change its name, identity or structure, (C) reorganize or
reincorporate under the laws of a jurisdiction other than the State of Delaware,
or (D) take any other action which would render any filed financing statement
misleading, incorrect or ineffective.
(g)    Pledgor shall pay, and save Mezzanine Lender harmless from, any and all
liabilities with respect to or resulting from any delay in paying any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.
(h)    Pledgor shall not, directly or indirectly, without the prior written
consent of Mezzanine Lender, waive, alter, amend, modify, supplement or change
in any way, or release, subordinate, terminate or cancel in whole or in part, or
give any consent to do any of the foregoing under, any of the instruments,
documents, policies or agreements constituting the Collateral (including,
without limitation, the Tower Mortgage Borrower Organizational

9

--------------------------------------------------------------------------------




Documents) or any of the rights or interests of Pledgor as party, holder,
mortgagee or beneficiary thereunder. Pledgor agrees that all rights to do any
and all of the foregoing have been assigned to Mezzanine Lender, but Pledgor
agrees that, upon request from Mezzanine Lender from time to time, Pledgor shall
do any of the foregoing or shall join Mezzanine Lender in doing so or shall
confirm the right of Mezzanine Lender to do so and shall execute such
instruments and undertake such actions as Mezzanine Lender may reasonably
request in connection therewith.


(i)    Pledgor shall not, without the prior written consent of Mezzanine Lender,
make any election, compromise, adjustment or settlement in respect of any of the
Collateral.


(j)    Pledgor shall promptly give to Mezzanine Lender notice of all pending
legal or arbitration proceedings, and of all proceedings pending by or before
any Governmental Authority, affecting Pledgor or Tower Mortgage Borrower.


(k)    Pledgor hereby authorizes Mezzanine Lender to: (i) subject to the terms
and provisions of Section 5 hereof, perform any and all other acts which
Mezzanine Lender in good faith deems necessary for the protection and
preservation of the Collateral or its value or Mezzanine Lender’s security
interest therein, including, without limitation, transferring, registering or
arranging for the transfer or registration of the Collateral to or in Mezzanine
Lender’s own name and receiving the income therefrom as additional security for
the Obligations, and (ii) pay any charges or expenses which Mezzanine Lender
deems necessary for the foregoing purpose, but without any obligation on the
part of Mezzanine Lender to do so (and any amounts so paid shall constitute an
advance by Mezzanine Lender to Pledgor and shall be payable by Pledgor within
ten (10) days after written demand together with interest thereon at the Default
Rate from the date expended by Mezzanine Lender until paid). If any of the
Pledged Membership Interests ever become certificated, then upon delivery of the
certificated Pledged Membership Interests to Mezzanine Lender, Pledgor
authorizes Mezzanine Lender to store, deposit and safeguard such certificated
Pledged Membership Interests. Any obligation of Mezzanine Lender for the
reasonable care of any of the Collateral in Mezzanine Lender’s possession shall
be limited to the same degree of care that Mezzanine Lender uses for similar
property pledged to Mezzanine Lender by other Persons.


(1)    Pledgor waives (i) all rights to require Mezzanine Lender to proceed
against any other Person, entity or collateral or to exercise any remedy set
forth herein or in any other agreement, (ii) the defense of the statute of
limitations in any action upon any of the Obligations, (iii) any right of
subrogation or interest in the Obligations or Collateral until all Obligations
have been paid in full, (iv) any rights to notice of any kind or nature
whatsoever, unless specifically required in this Agreement or non-waivable under
any applicable law, and (v) if any of the Pledged Membership Interests become
certificated, to the extent permissible, its rights under Section 9-207 of the
Uniform Commercial Code. Pledgor agrees that the Collateral, other collateral or
any other guarantor or endorser may be released, substituted or added with
respect to the Obligations, in whole or in part, without releasing or otherwise
affecting the liability of Pledgor, the pledge and security interests granted
hereunder, or this Agreement. Mezzanine Lender is entitled to all of the
benefits of a secured party set forth in Section 9-207 of the Uniform Commercial
Code.

10

--------------------------------------------------------------------------------




5.    Certain Understandings of Parties; Registration of Pledge; Control of
Collateral, Etc.


(a)    The parties acknowledge and agree that the terms of the Pledged
Membership Interests do and will provide that they shall constitute a “security”
within the meaning of, and governed by, (i) Article 8 of the Uniform Commercial
Code (including Section 8-102(a)(15) thereof) as in effect from time to time in
the State of Delaware, and (ii) Article 8 of the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 thereof as adopted by the American Law Institute and
the National Conference of Commissioners on Uniform State Laws and approved by
the American Bar Association on February 14, 1995. The Pledged Membership
Interests are not and shall not be evidenced by certificates.


(b)    Notwithstanding the foregoing, to better assure the perfection of the
security interest of Mezzanine Lender in the Pledged Membership Interests,
concurrently with the execution and delivery of this Agreement, Pledgor shall
deliver to Mezzanine Lender the Control Agreement executed by each issuer of the
Pledged Membership Interests (an “Issuer”), pursuant to which the Issuer will
confirm that it has registered the pledge effected by this Agreement on its
books and agrees to comply with the instructions of Mezzanine Lender in respect
of the Pledged Membership Interests without further consent of Pledgor or any
other Person. From time to time, Pledgor shall promptly cause such Issuer to,
and such Issuer shall, deliver to Mezzanine Lender a Control Agreement to each
assignee or collateral assignee of Mezzanine Lender, as reasonably requested by
Mezzanine Lender. Notwithstanding anything to the contrary contained in this
paragraph, the Control Agreement shall not be construed as expanding the rights
of Mezzanine Lender to give instructions with respect to the Collateral beyond
such rights set forth in this Agreement.


6.    Cash Dividends; Voting Rights. Subject to the provisions of the Loan
Agreement and the Cash Management Agreement, and unless an Event of Default
shall have occurred and be continuing, Pledgor shall be permitted to receive all
distributions or cash dividends allocable to the Pledged Equity paid in the
normal course of business of Tower Mortgage Borrower and to exercise all voting
and other member or shareholder rights with respect to the Pledged Equity,
provided that no vote shall be cast or right exercised or other action taken
which, in Mezzanine Lender’s reasonable judgment, would impair the Collateral or
would be inconsistent with or result in any violation of any provision of the
Loan Agreement, the Note, this Agreement or any of the other Loan Documents. Any
vote that would result in a change in or violation of the Independent Managers
provisions, the Special Purpose Entity provisions or any related provisions of
the Loan Agreement shall be void ab initio. Upon the occurrence and during the
continuance of an Event of Default, all such powers, rights and remedies
permitted Pledgor above shall cease.


7.    Rights of Mezzanine Lender.


(a) If an Event of Default shall occur and be continuing, Mezzanine Lender shall
have the right to receive any and all income, cash dividends, distributions,
proceeds or other property received or paid in respect of the Collateral and
make application thereof to the Obligations, in such order as Mezzanine Lender,
in its sole discretion, may elect, in accordance

11

--------------------------------------------------------------------------------




with the Loan Documents. If an Event of Default shall occur and be continuing,
then all Pledged Equity, at Mezzanine Lender’s option, shall be registered in
the name of Mezzanine Lender or its nominee (if not already so registered), and
Mezzanine Lender or its nominee may thereafter exercise (i) all voting and other
member or shareholder rights with respect to the Pledged Equity and (ii) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to the Pledged Equity as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Equity upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of Tower Mortgage Borrower, or upon the exercise by
Pledgor or Mezzanine Lender of any right, privilege or option pertaining to the
Pledged Equity, and in connection therewith, the right to deposit and deliver
any and all of the Pledged Equity with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
Mezzanine Lender may determine), all without liability except to account for
property actually received by it, but Mezzanine Lender shall have no duty to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.


(b)    The rights of Mezzanine Lender under this Agreement shall not be
conditioned or contingent upon the pursuit by Mezzanine Lender of any right or
remedy against Pledgor or against any other Person which may be or become liable
in respect of all or any part of the Obligations or against any other security
therefor, guarantee thereof or right of offset with respect thereto. Mezzanine
Lender shall not be liable for any failure to demand, collect or realize upon
all or any part of the Collateral or for any delay in doing so, nor shall
Mezzanine Lender be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Pledgor or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof


(c)    Upon satisfaction in full of the Obligations and payment of all amounts
owed on the Note, Mezzanine Lender’s rights under this Agreement shall terminate
and Mezzanine Lender shall execute and deliver to Pledgor UCC-3 termination
statements or similar documents and agreements reasonably requested by Pledgor
to terminate all of Mezzanine Lender’s rights under this Agreement.


(d)    Pledgor authorizes Mezzanine Lender, at any time and from time to time,
to execute, in connection with any sale provided for in Section 8 or Section 9
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.


(e)    The powers conferred on Mezzanine Lender hereunder are solely to protect
Mezzanine Lender’s interest in the Collateral and shall not impose any duty upon
Mezzanine Lender to exercise any such powers. Mezzanine Lender shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither Mezzanine Lender nor any of its officers,
directors, employees or agents shall be responsible to Pledgor for any act or
failure to act hereunder, except for its or their gross negligence or willful
misconduct.

12

--------------------------------------------------------------------------------




(f)    If Pledgor fails to perform or comply with any of its agreements
contained herein and Mezzanine Lender, as provided for by the terms of this
Agreement, shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the expenses (including, without limitation,
reasonable attorneys’ fees) of Mezzanine Lender incurred in connection with such
performance or compliance, together with interest at the Default Rate, shall be
payable by Pledgor to Mezzanine Lender on demand and shall constitute
obligations secured hereby.


8.    Events of Default and Remedies.


(a)    The occurrence of any of the events identified in the Loan Agreement or
elsewhere in the other Loan Documents as an “Event of Default” shall be an
“Event of Default” hereunder.


(b)    Upon the occurrence and during the continuance of an Event of Default, in
addition to all other rights and remedies granted in this Agreement or in any
other Loan Document, Mezzanine Lender may:


(i)     exercise all rights and remedies of a secured party under the Uniform
Commercial Code (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including, without limitation, the right, to the maximum extent
permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if Mezzanine Lender were the sole and
absolute owner thereof (and Pledgor agrees to take all such action as may be
appropriate to give effect to such rights);


(ii)     make any reasonable compromise or settlement deemed desirable with
respect to any of the Collateral and may extend the time of payment, arrange for
payment in installments, or otherwise modify the terms of, any of the
Collateral;


(iii)     in its discretion, in its name or in the name of Pledgor or otherwise,
demand, sue for, collect, direct payment of or receive any money or property at
any time payable or receivable on account of or in exchange for any of the
Collateral, but Mezzanine Lender shall be under no obligation to do so; and


(iv)     without limiting the generality of the foregoing clause (iii) above,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below or otherwise required hereby) to or upon Pledgor, Tower Mortgage
Borrower or any other Person (all and each of which demands, presentments,
protests, advertisements and notices, or other defenses, are hereby waived to
the extent permitted under applicable law), forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or
forthwith sell, assign, give option or options to purchase or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, in the
over-the-counter market, at any

13

--------------------------------------------------------------------------------




exchange, broker’s board or office of Mezzanine Lender or elsewhere upon such
terms and conditions as Mezzanine Lender may deem advisable and at such prices
as Mezzanine Lender may deem best in its sole discretion, for cash or on credit
or for future delivery without assumption of any credit risk; provided, however,
that Mezzanine Lender shall provide Pledgor with not less than ten (10) days
written notice prior to conducting any public or private sale of the Collateral,
and Pledgor hereby agrees and stipulates that such notice shall be deemed to be
commercially reasonable notice in satisfaction of the requirements of the
Uniform Commercial Code. Mezzanine Lender shall have the right, without notice
or publication, to adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for such
sale, and any such sale may be made at any time or place to which the same may
be adjourned without further notice. Mezzanine Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption of Pledgor, which right or
equity of redemption is hereby waived and released. Mezzanine Lender shall apply
any Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Mezzanine Lender hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as Mezzanine
Lender may elect, and only after such application and after the payment by
Mezzanine Lender of any other amount required by any provision of law,
including, without limitation, Sections 9-610 and 9-615 of the Uniform
Commercial Code, need Mezzanine Lender account for the surplus, if any, to
Pledgor. To the extent permitted by applicable law, Pledgor waives all claims,
damages and demands it may acquire against Mezzanine Lender arising out of the
exercise by Mezzanine Lender of any of its rights hereunder.


(c)    The rights, powers, privileges and remedies of Mezzanine Lender under
this Agreement are cumulative and shall be in addition to all rights, powers,
privileges and remedies available to Mezzanine Lender at law or in equity. All
such rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the rights of Mezzanine Lender
hereunder.


9.    Private Sales.


(a)    Pledgor recognizes that Mezzanine Lender may be unable to effect a public
sale of any or all of the Pledged Equity by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable to Mezzanine Lender than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of being a private sale. Mezzanine Lender
shall be under no obligation

14

--------------------------------------------------------------------------------




to delay a sale of any of the Pledged Equity for the period of time necessary to
permit Tower Mortgage Borrower or Pledgor to register such securities for public
sale under the Securities Act of 1933, as amended, or under applicable state
securities laws, even if Tower Mortgage Borrower or Pledgor would agree to do
so.
(b)    Pledgor further shall use its best efforts to do or cause to be done all
such other acts as may be reasonably necessary to make any sale or sales of all
or any portion of the Pledged Equity pursuant to this Section 9 valid and
binding and in compliance with any and all other requirements of applicable law.
Pledgor further agrees that a breach of any of the covenants contained in this
Section 9 will cause irreparable injury to Mezzanine Lender, that Mezzanine
Lender has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9 shall be
specifically enforceable against Pledgor, and Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants.


(c)    Mezzanine Lender shall not incur any liability as a result of the sale of
any Collateral, or any part thereof, at any private sale conducted in a
commercially reasonable manner, it being agreed that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value or that are not customarily sold in a recognized market. Pledgor hereby
waives any claims against Mezzanine Lender arising by reason of the fact that
the price at which any of the Collateral may have been sold at such a private
sale was less than the price which might have been obtained at a public sale or
was less than the aggregate amount of the Obligations, even if Mezzanine Lender
accepts the first offer received and does not offer any Collateral to more than
one offeree.


(d)    The Uniform Commercial Code states that Mezzanine Lender is able to
purchase the Pledged Equity only if it is sold at a public sale. Mezzanine
Lender has advised Pledgor that SEC staff personnel have issued various
No-Action Letters describing procedures which, in the view of the SEC staff,
permit a foreclosure sale of securities to occur in a manner that is public for
purposes of Article 9 of the Uniform Commercial Code, yet not public for
purposes of Section 4(2) of the Securities Act of 1933, as amended. The Uniform
Commercial Code permits Pledgor to agree on the standards for determining
whether Mezzanine Lender has complied with its obligations under Article 9 of
the Uniform Commercial Code. Pursuant to the Uniform Commercial Code, Pledgor
specifically agrees (i) that it shall not raise any objection to Mezzanine
Lender’s purchase of the Pledged Equity (through bidding on the obligations or
otherwise), and (ii) that a foreclosure sale conducted in conformity with the
principles set forth in the aforementioned No-Action Letters (A) shall be
considered to be a “public” sale for purposes of the Uniform Commercial Code;
(B) will be considered commercially reasonable notwithstanding that Mezzanine
Lender has not registered or sought to register the Pledged Equity under the
Securities Act of 1933, as amended, or under applicable state securities laws,
even if Pledgor or Tower Mortgage Borrower agrees to pay all costs of the
registration process; and (C) shall be considered to be commercially reasonable
notwithstanding that Mezzanine Lender purchases the Pledged Equity at such a
sale.


(e)    Pledgor agrees that Mezzanine Lender shall not have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Pledged Equity sold by Mezzanine Lender pursuant to this Agreement. Mezzanine
Lender, may, in its sole discretion,



15

--------------------------------------------------------------------------------




among other things, accept the first offer received, or decide to approach or
not to approach any potential purchasers. Without in any way limiting Mezzanine
Lender’s right to conduct a foreclosure sale in any manner which is considered
commercially reasonable, Pledgor hereby agrees that any foreclosure sale
conducted in accordance with the following provisions shall be considered a
commercially reasonable sale and hereby irrevocably waives any right to contest
any such sale:
(i)    Mezzanine Lender conducts the foreclosure sale in the State of
New York;
(ii)    The foreclosure sale is conducted in accordance with the laws of the
State of New York;
(iii)    Not less than ten (10) days in advance of the foreclosure sale,
Mezzanine Lender notifies Pledgor at the addresses set forth herein of the time
and place of such foreclosure sale;
(iv)    The foreclosure sale is conducted by an auctioneer licensed in the State
of New York and is conducted in front of the New York Supreme Court located in
New York City, New York or such other New York State Court in the City and
County of New York having jurisdiction over the Collateral on any Business Day
between the hours of 9 a.m. and 5 p.m.;
(v)    The notice of the date, time and location of the foreclosure sale is
published in the New York Times or The Wall Street Journal (or such other
newspaper widely circulated in New York, New York) and the Wilmington News
Journal (or such other daily newspaper widely circulated in the State of
Delaware) for seven (7) consecutive days prior to the date of the foreclosure
sale; and
(vi)    Mezzanine Lender sends notification of the foreclosure sale to all
secured parties identified as a result of a search of the UCC financings
statements filed in the filing offices located in the States of Delaware and New
York conducted not later than twenty (20) days and not earlier than thirty (30)
days before such notification date.
10.     Limitation on Duties Regarding Collateral. Mezzanine Lender’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to deal with it in the same manner as Mezzanine Lender
deals with similar securities and property for its own account. Neither
Mezzanine Lender nor any of its directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Pledgor or otherwise.
11.     Financing Statements; Other Documents. On the date hereof, Pledgor
hereby authorizes Mezzanine Lender to file UCC-1 financing statements with
respect to the Collateral. Pledgor agrees to deliver any other document or
instrument which Mezzanine Lender may reasonably request with respect to the
Collateral for the purposes of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted.

16

--------------------------------------------------------------------------------




12.    Receipt of Sale Proceeds. Upon any sale of the Collateral, or any portion
thereof, by Mezzanine Lender hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt of
Mezzanine Lender or the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to Mezzanine Lender or such officer or be answerable in
any way for the misapplication or non-application thereof.


13.    Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to Mezzanine Lender, upon the occurrence and during the continuance of
an Event of Default, Mezzanine Lender is hereby appointed the attorney-in-fact
of Pledgor, which appointment as attorney-in-fact is irrevocable and coupled
with an interest, for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instruments which Mezzanine
Lender may deem necessary or advisable to accomplish the purposes hereof,
including, without limitation:


(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(b)    to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;


(c)    to file any claims or take any action or institute any proceedings that
Mezzanine Lender may deem necessary or desirable for the perfection and/or
collection of any of the Collateral or otherwise to enforce the rights of
Mezzanine Lender with respect to any of the Collateral; and


(d)    to execute, in connection with any sale provided for in Section 8 and
Section 9 hereof, any endorsement, assignments, or other instruments of
conveyance or transfer with respect to the Collateral.


If so requested by Mezzanine Lender, Pledgor shall ratify and confirm any such
sale or transfer by executing and delivering to Mezzanine Lender at Pledgor’s
expense all proper deeds, bills of sale, instruments of assignment, conveyance
or transfer and releases as may be designated in any such request.


14.    Additional Covenants of Pledgor Relating to Affirmative Covenants of
Tower Mortgage Borrower. Pledgor covenants and agrees with Mezzanine Lender
that, from and after the date of this Agreement until the Obligations (exclusive
of any indemnification or other obligations which are expressly stated in any of
the Loan Documents to survive satisfaction of the Note) are paid and performed
in full, Pledgor shall take, and/or shall cause Tower Mortgage Borrower to take,
any and all actions either necessary or reasonably requested by Mezzanine Lender
to ensure complete compliance with Section 5.1 of the Loan Agreement, and
Pledgor shall cause Tower Mortgage Borrower (i) to take such actions as are
required by or to comply with the terms of the Mortgage Loan Documents, in each
case, applicable to Tower Mortgage Borrower, and not to take any actions that
violate any such documents, and (ii) not to

17

--------------------------------------------------------------------------------




apply amounts disbursed to Tower Mortgage Borrower pursuant to the requirements
of the Mortgage Loan in a manner contrary to the requirements of the Mortgage
Loan Documents.
15.     Additional Covenants of Pledgor Relating to Negative Covenants of Tower
Mortgage Borrower. Pledgor covenants and agrees with Mezzanine Lender that, from
and after the date of this Agreement until the Obligations (exclusive of any
indemnification or other obligations which are expressly stated in any of the
Loan Documents to survive satisfaction of the Note) are paid and performed in
full, Pledgor shall take and/or shall cause Tower Mortgage Borrower to take any
and all actions either necessary or reasonably requested by Mezzanine Lender to
ensure complete compliance with Section 5.2 of the Loan Agreement.
16.     Non-Recourse. The provisions of Section 9.4 of the Loan Agreement are
hereby incorporated by reference into this Agreement as to the liability of
Pledgor hereunder to the same extent and with the same force as if fully set
forth herein.
17.     Indemnity. Pledgor agrees that the terms and provisions of Section 10.13
of the Loan Agreement are hereby incorporated by reference into this Agreement
to the same extent and with the same force as if fully set forth herein.
18.    Miscellaneous.
(a)    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(b)    Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
(c)    No Waiver; Cumulative Remedies. Mezzanine Lender shall not by any act
(except by a written instrument pursuant to Section 18(d) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Mezzanine Lender, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by Mezzanine Lender of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which Mezzanine Lender
would otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers or privileges
provided by law.
(d)    Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, or otherwise modified
except by a written instrument executed by the party against which enforcement
of such waiver, amendment, or modification is sought. This Agreement shall be
binding upon and shall inure to the benefit of

18

--------------------------------------------------------------------------------




Pledgor and the respective successors and assigns of Pledgor and shall inure to
the benefit of Mezzanine Lender and its successors and assigns; provided that
Pledgor shall not have any right to assign its rights hereunder except to the
extent provided in the Loan Agreement. The rights of Mezzanine Lender under this
Agreement shall automatically be transferred to any Person to which Mezzanine
Lender transfers the Note and the Loan Agreement.


(e)    Notices. Notices by Mezzanine Lender to Pledgor or Tower Mortgage
Borrower to be effective shall be in writing, addressed or transmitted to
Pledgor, or Tower Mortgage Borrower at the address of Pledgor set forth in the
Loan Agreement, and shall be deemed to have been duly given if made in
accordance with the terms and provisions of Section 10.6 of the Loan Agreement.


(f)    Governing Law.


(i)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
PLEDGOR AND ACCEPTED BY MEZZANINE LENDER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, PLEDGOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, IT BEING ACKNOWLEDGED AND
AGREED THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.


(ii)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST MEZZANINE LENDER OR PLEDGOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT MEZZANINE LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY AND
STATE OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND PLEDGOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON-CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF

19

--------------------------------------------------------------------------------




ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. PLEDGOR DOES HEREBY DESIGNATE
AND APPOINT:


Corporation Trust Company
111 Eighth Avenue
New York, New York 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO PLEDGOR IN THE MANNER PROVIDED IN SECTION 10.6 OF THE
LOAN AGREEMENT SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON PLEDGOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
PLEDGOR (i) SHALL GIVE PROMPT NOTICE TO MEZZANINE LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (iii) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.


(g)    Agents. Mezzanine Lender may employ agents and attorneys-in-fact in
connection herewith and shall not be responsible for their actions except for
the gross negligence or willful misconduct of any such agents or
attorneys-in-fact selected by it in good faith.


(h)    Irrevocable Authorization and Instruction to Tower Mortgage Borrower.
Pledgor hereby authorizes and instructs Tower Mortgage Borrower and any servicer
of the Loan to comply with any instruction received by it from Mezzanine Lender
in writing that (i) states that an Event of Default has occurred and is
continuing, and (ii) is otherwise in accordance with the terms of this
Agreement, without any other or further instructions from Pledgor, and Pledgor
agrees that Tower Mortgage Borrower and any servicer shall be fully protected in
so complying.


(i)    Counterparts. This Agreement may be executed in any number of
counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument.


(j)    Waiver of Jury Trial. PLEDGOR AND MEZZANINE LENDER EACH HEREBY AGREES TO
WAIVE ITS RIGHTS TO A JURY TRIAL ON ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
OR ANY DEALINGS BETWEEN PLEDGOR AND MEZZANINE LENDER. THE

20

--------------------------------------------------------------------------------




SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. PLEDGOR AND
MEZZANINE LENDER EACH ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
MEZZANINE LENDER TO ENTER INTO A BUSINESS RELATIONSHIP WITH PLEDGOR. PLEDGOR
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT SUCH WAIVER IS KNOWINGLY AND VOLUNTARILY GIVEN FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED, EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS, REAFFIRMATIONS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


(k)    Special Damages. No claim may be made by Pledgor against Mezzanine
Lender, its affiliates and/or their respective directors, officers, members,
partners, employees or attorneys for any special, indirect, punitive or
consequential damages (“Special Damages”) in respect of any breach or wrongful
conduct (whether the claim therefor is based on contract, tort or duty imposed
by law) in connection with, arising out of, or in any way relating to the
transactions contemplated or relationship established by this Agreement, or any
act, omission or event occurring in connection herewith or therewith; and to the
fullest extent permitted by law, Pledgor hereby waives, releases and agrees not
to sue upon any such claim for Special Damages, whether or not accrued and
whether or not known or suspected to exist in its favor.


[NO FURTHER TEXT ON THIS PAGE]





21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Pledge and Security Agreement
(Gas Company Tower) to be executed by their duly authorized officers as of the
date set forth above.


PLEDGOR:


MAGUIRE PROPERTIES – 555 W. FIFTH
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:






MEZZANINE LENDER:


NOMURA CREDIT & CAPITAL, INC.,
a Delaware corporation
By:
__________________________________

Name:
Title:









--------------------------------------------------------------------------------




SCHEDULE 1
To Pledge Agreement
DESCRIPTION OF
PLEDGED MEMBERSHIP INTERESTS
Issuer
Owner
Percentage
of
Membership
Interests
Maguire Properties – 555 W. Fifth, LLC, a
Delaware limited liability company
Maguire Properties – 555 W.
Fifth Mezzanine, LLC
100%
















--------------------------------------------------------------------------------






EXHIBIT A
FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST
(Gas Company Tower)


THIS ASSIGNMENT OF MEMBERSHIP INTEREST (Gas Company Tower), dated as
of____________, 20____, is made by MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE,
LLC, a Delaware limited liability company (together with its successors and
assigns,    “Assignor”), to __________________________________________
(“Assignee”).
RECITALS


A.    Assignor has entered into that certain Pledge and Security Agreement (Gas
Company Tower), dated as of [________ ___]2006 (such Agreement, as it may be
amended or otherwise modified from time to time, the “Pledge Agreement”), with
Nomura Credit & Capital, Inc., a Delaware corporation, (together with its
successors and assigns, “Mezzanine Lender”). Unless otherwise noted, terms
defined in the Pledge Agreement are used herein as defined therein.


B.    Assignor is the legal and beneficial owner of a one hundred percent (100%)
limited liability company interest in Maguire Properties – 555 W. Fifth, LLC, a
Delaware limited liability company (referred to herein as “Tower Mortgage
Borrower”) and which exists under and is evidenced by a certificate of formation
and limited liability company operating agreement (as amended, supplemented or
otherwise modified from time to time, the “Tower Mortgage Borrower
Organizational Documents”). Under the Tower Mortgage Borrower Organizational
Documents, Assignor has certain rights, title and interests in and to all of the
limited liability company interests in Tower Mortgage Borrower (the “Pledged
Membership Interests”).


C.    Mezzanine Lender has required that Assignor shall have executed and
delivered this Assignment.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


Section 1.    Assignment and Acceptance of Assigned Interests. As of the
Effective Date (as defined in Section 9 herein), Assignor hereby sells,
transfers, conveys and assigns (without recourse and, except as set forth
herein, representation or warranty) (collectively, the “Assignment”) to Assignee
all of Assignor’s right, title and interest in and to the Pledged Membership
Interests and all of Assignor’s rights under the Tower Mortgage Borrower
Organizational Documents, including, without limitation, all of Assignor’s (a)
rights to receive moneys due and to become due under or pursuant to the Tower
Mortgage Borrower Organizational Documents, (b) rights to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect to the Tower
Mortgage Borrower Organizational Documents, (c) claims for damages arising out
of or for breach of or default under the Tower Mortgage Borrower





--------------------------------------------------------------------------------




Organizational Documents, and (d) rights to perform the Tower Mortgage Borrower
Organizational Documents and to compel performance and otherwise exercise all
rights and remedies thereunder. The percentage interest of Assignor’s right,
title and interest in the Pledged Membership Interests and of Assignor’s rights
under the Tower Mortgage Borrower Organizational Documents that are being
assigned to Assignee pursuant to this Agreement are hereinafter collectively
referred to as the “Assigned Interests”. Assignee, upon the execution of this
Assignment, hereby accepts from Assignor the Assigned Interests and agrees to
become a successor member of Tower Mortgage Borrower in the place and stead of
Assignor to the extent of the Assigned Interests and to be bound by the terms
and provisions of the Tower Mortgage Borrower Organizational Documents.


Section 2.    Capital Account. On or prior to the “Effective Date” (as
hereinafter defined), Assignee shall notify each of the other members in Tower
Mortgage Borrower required to be so notified under the terms of the Tower
Mortgage Borrower Organizational Documents and, thereafter, the portion of all
profits and losses, and all other items of income, gain, loss, deduction or
credit, allocable to the Assigned Interests shall be credited or charged, as the
case may be, to Assignee and Assignee shall be entitled to the portion of all
distributions, payments or other allocations payable in respect of the Assigned
Interests, regardless of the source of such distributions, payments or other
allocations or the date on which they were earned.
Section 3.    Representations and Warranties of Assignor. Assignor represents to
Mezzanine Lender and Assignee as of the Effective Date, that:
(a)    This Assignment has been duly executed and delivered by Assignor and is a
valid and binding obligation of Assignor, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and general principles of equity; and


(b)    Assignor is the sole owner of the Assigned Interests free and clear of
any liens, except for the liens created by the Pledge Agreement.


Section 4.    Filings. On or as soon as practicable after the Effective Date,
Assignee shall file and record or cause to be filed and recorded with all proper
offices or agencies all documents and instruments required to effect the terms
herein, if any, including, without limitation, (a) this Assignment and (b) any
limited liability company and assumed or fictitious name certificate or
certificates and any amendments thereto.
Section 5.    Future Assurances. Each of Assignor and Assignee mutually agrees
to cooperate at all times from and after the date hereof with respect to any of
the matters described herein, and to execute such further deeds, bills of sale,
assignments, releases, assumptions, notifications or other documents as may be
reasonably requested for the purpose of giving effect to, evidencing or giving
notice of the assignment evidenced hereby.


Section 6.    Successors and Assigns. This Assignment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.





--------------------------------------------------------------------------------




Section 7.    Modification and Waiver. No supplement, modification, waiver or
termination of this Assignment or any provisions hereof shall be binding unless
executed in writing by all parties hereto and the original of such writing has
been delivered to Assignee.


Section 8.    Counterparts. Any number of counterparts of this Assignment may be
executed. Each counterpart will be deemed to be an original instrument and all
counterparts taken together will constitute one agreement. Delivery of an
executed counterpart of a signature page to this Assignment by telecopier shall
be as effective as delivery of a manually executed counterpart of this
Assignment.


Section 9.     Effective Date. This Assignment will be binding and effective and
will result in the assignment of the Assigned Interest on the date first written
above (the “Effective Date”).


Section 10.    Governing Law. This Assignment will be governed by the laws of
the State of New York.
[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment of Membership
Interest (Gas Company Tower) to be executed and delivered as of the date first
above written.
ASSIGNOR:


MAGUIRE PROPERTIES – 555 W. FIFTH
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:


ASSIGNEE:
_______________________________________
By:
__________________________________

Name:
Title:









--------------------------------------------------------------------------------




EXHIBIT B


FORM OF
CONTROL AGREEMENT


(Gas Company Tower)


THIS CONTROL AGREEMENT (Gas Company Tower) (“Agreement”) is made and entered
into as of the [___] day of [_____, 20__], by and among MAGUIRE PROPERTIES – 555
W. FIFTH MEZZANINE, LLC, a Delaware limited liability company (“Pledgor”),
NOMURA CREDIT & CAPITAL, INC., a Delaware corporation (“Lender”), and MAGUIRE
PROPERTIES – 555 W. FIFTH, LLC, a Delaware limited liability company (“Pledged
Entity”).


RECITALS:


WHEREAS, Lender has agreed to loan the aggregate sum of [__________________] AND
00/100 DOLLARS ($[____________]) (the “Loan”) to Pledgor and Maguire Properties
– 350 S. Figueroa Mezzanine, LLC (“Garage Mezz Borrower”), pursuant to a
Promissory Note (Mezzanine Loan) of even date herewith in such original
principal amount, executed by Pledgor and Garage Mezz Borrower in favor of
Lender (as the same may, from time to time, be amended, restated, replaced,
consolidated, severed, extended, supplemented or otherwise modified, the
“Note”), and a Mezzanine Loan Agreement of even date herewith among Pledgor,
Garage Mezz Borrower and Lender (as the same may, from time to time, be amended,
restated, replaced, consolidated, severed, extended, supplemented or otherwise
modified, the “Loan Agreement”); and


WHEREAS, the obligations of Pledgor to Lender are secured by a pledge to Lender
of Pledgor’s 100% limited liability company interests in Pledged Entity (such
interest being referred to herein as the “Pledged Collateral”) pursuant to a
Pledge and Security Agreement (Gas Company Tower) of even date herewith,
executed by Pledgor in favor of Lender (as the same may, from time to time, be
amended, restated, replaced, consolidated, severed, extended, supplemented or
otherwise modified, the “Pledge Agreement”); and


WHEREAS, the parties hereto wish to acknowledge Pledgor’s pledge of, and
Lender’s security interest in and control over, the Pledged Collateral for
purposes of the provisions of Article 8 and Article 9 of the Uniform Commercial
Code as enacted and in effect in the State of Delaware (the “UCC”).




AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.    Defined Terms. All capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.



--------------------------------------------------------------------------------




2.    Acknowledgment of Security Interest; No Transfer. The Pledged Entity
hereby acknowledges and agrees that, pursuant to the Pledge Agreement, Lender
has been granted and continues to hold a security interest in and to the Pledged
Collateral as collateral security for the obligations of Pledgor under the Note,
the Loan Agreement and the other Loan Documents. The Pledged Entity shall cause
all of its books and records to reflect the pledge by Pledgor of the Pledged
Collateral to Lender and agrees not to, so long as the Obligations remain
outstanding, (a) consent to or permit any transfer, assignment, pledge or
hypothecation of the Pledged Collateral, or (b) permit the limited liability
company interests in the Pledged Entity to be represented by an instrument
issued in bearer or registered form or to constitute certificated securities as
defined in Article 8 of the UCC. The Pledged Entity represents and warrants that
(a) the execution and delivery of the Pledge Agreement does not violate the
Pledged Entity’s organizational documents or any other agreement to which the
Pledged Entity is a party or by which the Pledged Entity or any of the property
of the Pledged Entity is bound, (b) Pledgor’s ownership interest in the Pledged
Entity is as set forth in the Pledge Agreement and such ownership interest in
the Pledged Entity is not subject to any claim, lien or encumbrance whatsoever
of any kind or nature, and (c) as of the date hereof, the Pledged Entity does
not have any claim, right of offset, or counterclaim against Pledgor under or
with respect to the Pledged Collateral or otherwise under any of the Pledged
Entity’s organizational documents, and Pledgor is not in default to the Pledged
Entity or otherwise under or in respect of any of its obligations under the
Pledged Entity’s organizational documents. The Pledged Entity agrees that Lender
or its representatives may at any time during reasonable business hours inspect
the books, records and properties of the Pledged Entity, and the Pledged Entity
shall, so long as any Obligations remain outstanding, cause any distributions in
respect of the Pledged Collateral to be made in accordance with the Mortgage
Loan Documents and the Loan Documents.
3.    Agreement to Follow Instructions. So long as the Obligations remain
outstanding, the Pledged Entity, as issuer of the Pledged Collateral, hereby
agrees to comply with any “instruction” (as defined in Section 8-102(a)(12) of
the UCC) originated by Lender without further consent of Pledgor, including,
without limitation, instructions regarding the transfer, redemption or other
disposition of the Pledged Collateral or the proceeds thereof, and any
distributions with respect thereto. Lender may take any action it deems
necessary for the maintenance, preservation and protection of any of the Pledged
Collateral or Lender’s security interests therein,. including, without
limitation, upon the occurrence and during the continuance of an Event of
Default, the right to declare any or all Obligations to be immediately due and
payable without demand or notice and the right to transfer any of the Pledged
Collateral into Lender’s name or the name of any designee or nominee of Lender.
4.    Intent of the Parties. By executing and delivering this Agreement, the
parties hereto intend to establish Lender’s control over the Pledged Collateral
for purposes of the provisions of Section 8-106(c)(2) of the UCC.
5.    No Lender Liability. Notwithstanding the security interests of Lender in
the Pledged Collateral, Lender shall have no obligation or liability whatsoever
to the Pledged Entity, or any member thereof, or any creditor or other Person
having any relationship, contractual or otherwise, with the Pledged Entity, nor
shall Lender be obligated to perform any of the obligations or duties of Pledgor
under the Pledged Entity’s organizational documents, or to take any action to
collect or enforce any claim for payment due Pledgor arising thereunder. The



--------------------------------------------------------------------------------




Pledged Entity acknowledges that the security interests of Lender in the Pledged
Collateral and all of Lender’s rights and remedies under the Pledge Agreement
may be transferred or assigned by Lender as provided in the Pledge Agreement and
the other Loan Documents. In the event of any such transfer or assignment, all
of the provisions of this Agreement shall inure to the benefit of the
transferees, successors, assigns or participants of Lender, and Pledgor shall
notify the Pledged Entity of such transfer or assignment. The provisions of this
Agreement shall likewise be binding upon any and all permitted successors or
assigns of the Pledged Entity. Notwithstanding the foregoing, Lender shall at
all times be obligated to act in a commercially reasonable manner.


6.    Further Assurances. The Pledged Entity shall, from time to time, at
Pledgor’s expense, promptly execute and deliver such further instruments,
documents and agreements, and perform such further acts as may be necessary or
proper to carry out and effect the terms of the Pledge Agreement and this
Agreement. This Agreement is being given to induce Lender to accept the Pledge
Agreement and to make the Loan and with the understanding that Lender will rely
hereon.


7.    Acknowledgment and Direction. The Pledged Entity hereby acknowledges
receipt of a copy of the Pledge Agreement and agrees that it is bound thereby.
The Pledged Entity hereby agrees that: (a) so long as the Obligations remain
outstanding, any amount payable to the Pledged Entity in connection with any
claim under any owner’s title insurance policy issued to the Pledged Entity in
connection with the Pledged Entity’s acquisition of the Property (the “Owner’s
Policy”), which Owner’s Policy insures the Pledged Entity’s ownership of the
Property, are hereby assigned to and shall be paid directly to Lender during the
term of the Pledge Agreement, and (b) [Fidelity National Title Insurance
Company] shall be deemed a third party beneficiary in connection with, and may
rely on, the preceding clause a in issuing the Owner’s Policy.


8.    Choice of Law. This Agreement shall be construed and enforced under the
laws of the State of New York without regard to the conflict of law principles
thereof.


9.    Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.


10.    Amendments. No amendment, waiver, termination or other modification to
this Agreement shall be effective unless the same is in writing and is signed by
each of the parties hereto.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this Control
Agreement (Gas Company Tower) as of the date first written above.


LENDER
NOMURA CREDIT & CAPITAL, INC.,
a Delaware corporation
By:
__________________________________

Name:
Title:






PLEDGOR:


MAGUIRE PROPERTIES – 555 W. FIFTH
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:






PLEDGED ENTITY:


MAGUIRE PROPERTIES – 555 W. FIFTH, LLC,
a Delaware limited liability company
By:    
Name:_________________________
Title:



--------------------------------------------------------------------------------




PLEDGE AND SECURITY AGREEMENT
(World Trade Center Garage)
THIS PLEDGE AND SECURITY AGREEMENT (World Trade Center Garage) (this
“Agreement”), dated as of [________ ___], 2006, is made by MAGUIRE PROPERTIES –
350 S. FIGUEROA MEZZANINE, LLC, a Delaware limited liability company
(“Pledgor”), having its principal place of business at 1733 Ocean Avenue, 4th
Floor, Santa Monica, California 90401, in favor of NOMURA CREDIT & CAPITAL,
INC., a Delaware corporation (collectively with its successors and assigns,
“Mezzanine Lender”), having an address at Two World Financial Center, New York,
New York 10281.


RECITALS


A.    Nomura Credit & Capital, Inc., a Delaware corporation, as mortgage lender
(“Mortgage Lender”), has made a loan in the original principal amount of Four
Hundred Fifty-Eight Million and No/100 Dollars ($458,000,000) (the “Mortgage
Loan”) to Maguire Properties – 350 S. Figueroa, LLC, a Delaware limited
liability company (“Garage Mortgage Borrower”), and Maguire Properties – 555 W.
Fifth, LLC, a Delaware limited liability company (“Tower Mortgage Borrower”, and
together with Garage Mortgage Borrower, “Mortgage Borrowers”), pursuant to a
Loan Agreement, dated as of August 7, 2006 (as the same may be amended,
supplemented, replaced or otherwise modified from time to time, the “Mortgage
Loan Agreement”), which Mortgage Loan is evidenced by promissory notes, each
dated as of August 7, 2006 (as the same may be amended, supplemented, replaced
or otherwise modified from time to time, collectively, the “Mortgage Note”),
made by Mortgage Borrowers to the order of Mortgage Lender and secured by, among
other things, that certain first priority Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing, dated of even date therewith
(as the same may be amended, supplemented, replaced or otherwise modified from
time to time, the “Mortgage”), given by Mortgage Borrowers, as grantors, to
First American Title Insurance Company, as trustee, for the benefit of Mortgage
Lender, as beneficiary, pursuant to which Mortgage Borrowers have granted
Mortgage Lender a first priority lien on the real property and other collateral
more fully described in the Mortgage (the “Property”).


B.    Pledgor is the legal and beneficial owner of one hundred percent (100%) of
the limited liability company interests in Garage Mortgage Borrower.


C.    Mezzanine Lender is making a loan to Pledgor and Maguire Properties – 555
W. Fifth Mezzanine, LLC, a Delaware limited liability company (“Tower Mezz
Borrower”), in the original principal amount of up to [___________] Million and
No/100 Dollars ($[___________]) (the “Loan”) pursuant to a Mezzanine Loan
Agreement, dated as of the date hereof (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”), among Pledgor, and Tower Mezz Borrower, as co-borrowers, and
Mezzanine Lender, as lender, which Loan is evidenced by a Promissory Note
(Mezzanine Loan), dated as of the date hereof (as the same may be amended,
supplemented,



--------------------------------------------------------------------------------




replaced or otherwise modified from time to time, the “Note”), made by Pledgor
and Tower Mezz Borrower to the order of Mezzanine Lender.


D.    It is a condition precedent to the obligation of Mezzanine Lender to make
the Loan to Pledgor and Tower Mezz Borrower, as co-borrowers under the Loan
Agreement, that Pledgor shall have executed and delivered this Agreement to
Mezzanine Lender.


E.    Simultaneously with the execution and delivery of this Agreement by
Pledgor to Mezzanine Lender, Tower Mezz Borrower shall execute and deliver to
Mezzanine Lender that certain Pledge and Security Agreement (Gas Company Tower)
dated as of the date hereof satisfying a condition precedent to the obligation
of Mezzanine Lender to make the Loan to Pledgor and Tower Mezz Borrower.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for Ten Dollars ($10.00) and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
to induce Mezzanine Lender to make the Loan pursuant to the Loan Agreement,
Pledgor hereby agrees with Mezzanine Lender as follows:


1.    Defined Terms.


(a)    Unless otherwise provided herein, all capitalized terms used but not
defined in this Agreement shall have the respective meanings ascribed thereto in
the Loan Agreement.


(b)    For the purposes of this Agreement, the following terms shall have the
following meanings:


“Agreement” means this Pledge and Security Agreement (World Trade Center
Garage), as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.


“Cash Management Agreement” means that certain Mezzanine Cash Management
Agreement, dated as of the date hereof, by and among Pledgor, Tower Mezz
Borrower, Mortgage Borrowers and Mezzanine Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.


“Collateral” has the meaning ascribed to such term in Section 2(a) hereof.


“Contractual Obligation” has the meaning ascribed to such term in the Loan
Agreement.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Garage Mortgage Borrower Organizational Documents” means the certificate of
formation and the Second Amended and Restated Limited Liability Company

-2-

--------------------------------------------------------------------------------




Agreement of Garage Mortgage Borrower, dated as of May 24, 2005, as amended, and
any related agreements, documents or instruments executed or delivered in
connection therewith.


“Loan” has the meaning ascribed to such term in the Recitals.


“Loan Agreement” has the meaning ascribed to such term in the Recitals.


“Loan Documents” means, collectively, the Note, the Loan Agreement, this
Agreement, the Cash Management Agreement and the other documents and instruments
entered into in connection with the Loan and evidencing and/or securing the
Loan.


“Manager” means Maguire Properties, L.P., a Maryland limited partnership, or, if
the context requires, a Qualified Manager who is managing the Property in
accordance with the terms and provisions of this Agreement.


“Mortgage” has the meaning ascribed to such term in the Recitals.


“Mortgage Borrowers” has the meaning ascribed to such term in the Recitals,
together with their successors and permitted assigns.


“Mortgage Cash Management Agreement” means that certain Cash Management
Agreement, dated as of August 7, 2006, entered into in connection with the
Mortgage Loan by and among Mortgage Borrowers, Manager and Mortgage Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.


“Mortgage Lender” has the meaning ascribed to such term in the Recitals,
together with its successors and assigns.


“Mortgage Loan Agreement” has the meaning ascribed to such term in the Recitals.


“Mortgage Note” has the meaning ascribed to such term in the Recitals.
“Note” has the meaning ascribed to such term in the Recitals.


“Obligations” has the meaning ascribed to such term in the Loan Agreement.


“Pledged Membership Interests” means the limited liability company interests of
Pledgor in Garage Mortgage Borrower listed on Schedule 1 attached hereto and
made a part hereof, together with all limited liability company interest
certificates, if any, options or rights of any nature whatsoever which now exist
or may be issued or granted by Garage Mortgage Borrower to Pledgor while this
Agreement is in effect, and all other direct ownership interests of Pledgor in
Garage Mortgage Borrower.


“Pledged Equity” means the Pledged Membership Interests.


“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the Uniform Commercial Code and, in any event, shall include, without
limitation, all





-3-

--------------------------------------------------------------------------------




dividends or other income from the Pledged Equity, collections thereon and/or
distributions with respect thereto.


“SEC” means the Securities and Exchange Commission.


“Uniform Commercial Code” means the Uniform Commercial Code from time to time in
effect in the State of New York.


(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified. The
word “including” when used in this Agreement shall be deemed to be followed by
the words “but not limited to”.


2.    Pledge; Grant of Security Interest; Delivery of Collateral.


(a)    Pledgor hereby pledges and grants to Mezzanine Lender, as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity date, by acceleration or otherwise) of the Obligations, a
first priority security interest in all of Pledgor’s right, title and interest
to the following, whether now owned by Pledgor or hereafter acquired, and
whether now existing or hereafter coming into existence (collectively, the
“Collateral”):


(i)    all of the Pledged Equity;


(ii)    all of the capital of Pledgor in Garage Mortgage Borrower and any and
all profits, losses, distributions and allocations attributable thereto, as well
as the proceeds of any distribution thereof, whether arising under the terms of
any Garage Mortgage Borrower Organizational Document or otherwise;


(iii)    all securities, moneys or property representing dividends or interest
on any of the Pledged Equity, or representing a distribution in respect of the
Pledged Equity, or resulting from a split-up, revision, reclassification or
other like change of the Pledged Equity or otherwise received in exchange
therefor, and any subscription warrants, rights or options issued to the holders
of, or otherwise in respect of, the Pledged Equity;


(iv)    all right, title and interest of Pledgor in, to and under any policy of
insurance payable by reason of loss or damage to the Pledged Equity and any
other Collateral;


(v)    all “securities”, “accounts”, “general intangibles”, “instruments” and
“investment property” (in each case as defined in the Uniform Commercial Code)
constituting or relating to the foregoing;


(vi)    all right, title and interest of Pledgor in, to and under the Garage
Mortgage Borrower Organizational Documents or any other agreement or instrument
relating to the Pledged Equity, including, without limitation, (A) all rights of
Pledgor to

-4-

--------------------------------------------------------------------------------




receive moneys or distributions with respect to the Pledged Equity due and to
become due under or pursuant to the Garage Mortgage Borrower Organizational
Documents, (B) all rights of Pledgor to receive proceeds of any insurance,
indemnity, warranty or guaranty with respect to the Pledged Equity, (C) all
claims of Pledgor for damages arising out of or for breach of or default under
any Garage Mortgage Borrower Organizational Documents, (D) any right of Pledgor
to perform under any Garage Mortgage Borrower Organizational Documents and to
compel performance and otherwise exercise all rights and remedies thereunder,
and (E) all of Pledgor’s right, title and interest as a member of Garage
Mortgage Borrower to participate in the operation or management of Garage
Mortgage Borrower and all of Pledgor’s ownership interests under the Garage
Mortgage Borrower Organizational Documents; and


(vii)    all Proceeds of any of the foregoing property of Pledgor, including,
without limitation, any proceeds of insurance thereon, and all “securities”,
“accounts”, “general intangibles”, “instruments” and “investment property” (in
each case as defined in the Uniform Commercial Code) constituting or relating to
the foregoing.


(b)    All certificates or instruments representing or evidencing the Collateral
shall be delivered to and held by or on behalf of Mezzanine Lender pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer in blank, stock powers
endorsed by Pledgor in blank or assignments in blank, all in form and substance
satisfactory to Mezzanine Lender. Upon the occurrence and during the continuance
of an Event of Default, Mezzanine Lender shall have the right, at any time, in
its sole discretion and without notice to Pledgor, to transfer to or to register
in the name of Mezzanine Lender or its nominee any or all of the Collateral.
Prior to or concurrently with the execution and delivery of this Agreement,
Pledgor shall deliver to Mezzanine Lender an assignment of limited liability
company interest endorsed by Pledgor in blank (an “Assignment of Interest”), in
the form set forth on Exhibit A hereto, for each Pledged Membership Interest,
transferring all of such Pledged Membership Interest in blank, duly executed by
Pledgor and undated. Mezzanine Lender shall have the right, at any time in its
discretion upon the occurrence and during the continuance of an Event of Default
and without notice to Pledgor, to transfer to, and to designate on any such
Assignment of Interest, any Person to whom the Pledged Membership Interests are
sold in accordance with the provisions hereof. In addition, Mezzanine Lender
shall have the right at any time to exchange any Assignment of Interest
representing or evidencing any Pledged Membership Interest or any portion
thereof for one or more additional or substitute Assignments of Interest
representing or evidencing smaller or larger percentages of the Pledged
Membership Interest represented or evidenced thereby, subject to the terms
thereof.


(c)    This Agreement is executed only as security for the Obligations and,
therefore, the execution and delivery of this Agreement shall not subject
Mezzanine Lender to, or transfer or pass to Mezzanine Lender, or in any way
affect or modify, the liability of Pledgor under any of the Garage Mortgage
Borrower Organizational Documents. In no event shall the acceptance of this
Agreement by Mezzanine Lender or the exercise by Mezzanine Lender of any rights
hereunder or assigned hereby constitute an assumption of any liability or
obligation of Pledgor to, under or in connection with any Garage Mortgage
Borrower Organizational Documents.

-5-

--------------------------------------------------------------------------------




3.    Representations and Warranties. Pledgor represents and warrants as of the
date hereof that:
(a)    Existence. Pledgor: (i) is a limited liability company duly organized and
validly existing under the laws of the State of Delaware; (ii) has all requisite
power, and has all governmental licenses, authorizations, consents and approvals
necessary, to own its assets and carry on its business as now being or as
proposed to be conducted; and (iii) is qualified to do business in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary.
(b)    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority now pending and served or, to the
best knowledge of Pledgor, threatened against Garage Mortgage Borrower or
Pledgor or the Collateral.
(c)    No Breach. None of the execution and delivery of this Agreement or any
other Loan Document to which Pledgor is a party, the consummation of the
transactions herein or therein contemplated, or compliance with the terms and
provisions hereof or thereof will conflict with or result in a breach of, or
require any consent (except such consents as have been obtained) under, the
organizational documents of Pledgor or Garage Mortgage Borrower, or violate any
applicable law or regulation, or any order, writ, injunction or decree of any
court or Governmental Authority, or any agreement or instrument to which Pledgor
is a party or by which it is bound or to which it is subject, or constitute a
default under any such agreement or instrument, or (except for the lien arising
pursuant to this Agreement) result in the creation or imposition of any lien
upon any of the revenues or assets of Pledgor pursuant to the terms of any such
agreement or instrument.
(d)    Necessary Action. Pledgor has all necessary power and authority to
execute, deliver and perform its obligations under this Agreement; the
execution, delivery and performance by Pledgor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Pledgor and constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms, subject to
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights in general and to general principles of equity.
(e)    Approvals. No authorizations, approvals and consents of, and no filings
and registrations with, any governmental or regulatory authority or agency are
necessary for (i) the execution, delivery or performance by Pledgor of this
Agreement or for the validity or enforceability thereof, (ii) the grant by
Pledgor of the assignments and security interests granted hereby, or the pledge
by Pledgor of the Collateral pursuant hereto, (iii) the perfection or
maintenance of the pledge, assignment and security interest created hereby
except for the filing of financing statements under the Uniform Commercial Code,
or (iv) the exercise by Mezzanine Lender of all rights and remedies in respect
of the Collateral pursuant to this Agreement.
(f)    Ownership. Pledgor owns a one hundred percent (100%) limited liability
company interest in Garage Mortgage Borrower. Pledgor has good and indefeasible
title to the Collateral, free and clear of all pledges, liens, mortgages,
hypothecations, security interests, charges, options or other encumbrances
whatsoever, except the lien and security interest created

-6-

--------------------------------------------------------------------------------




by this Agreement. Except to the extent provided in Section 5.2.10 of the Loan
Agreement, Pledgor shall not sell, assign, transfer or otherwise dispose of, or
grant any option with respect to, the Collateral. The Pledged Equity is not and
will not be subject to any contractual restriction upon the transfer thereof
(except for any such restrictions contained herein and under applicable federal
and state securities laws). The Pledged Equity directly or indirectly
constitutes all of the issued and outstanding limited liability company
interests in Garage Mortgage Borrower, and there are no options, warrants or
rights held by any other party to acquire any interests in Garage Mortgage
Borrower.


(g)    Principal Place of Business, Name and State of Organization. Pledgor’s
principal place of business is, and for the immediately preceding four (4)
months has been, 1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401.
The exact name of Pledgor is Maguire Properties – 350 S. Figueroa Mezzanine,
LLC. Pledgor is and at all times has been a limited liability company duly
organized and in good standing under the laws of the State of Delaware. Pledgor
is a Special Purpose Entity.


(h)    Valid Security Interest. This Agreement creates a valid security interest
in the Collateral, securing the payment of the Obligations, and upon the filing
in the appropriate filing offices of the financing statements to be delivered
pursuant to this Agreement, such security interest will be a perfected, first
priority security interest, and all filings and other actions necessary to
perfect such security interest will have been duly taken.


(i)    Delivery. Pledgor has delivered to Mezzanine Lender (i) a true, correct
and complete copy of the Garage Mortgage Borrower Organizational Documents, and
(ii) the originals of all certificates, instruments or writings representing the
Pledged Equity. There are and shall be no other agreements governing the
formation, organization or terms of the limited liability company interests in
Garage Mortgage Borrower unless otherwise approved by Mezzanine Lender. No
Garage Mortgage Borrower Organizational Document shall be amended without the
prior written consent of Mezzanine Lender.


(j)    No Bankruptcy Filing. Neither Garage Mortgage Borrower nor Pledgor is
contemplating either the filing of a petition under any state or federal
bankruptcy or insolvency laws or the liquidation of all or any portion of its
assets, no such action or filing is pending against Garage Mortgage Borrower or
Pledgor by any Person and, to the best knowledge of Pledgor, no Person is
contemplating the filing of any such petition or action against Garage Mortgage
Borrower or Pledgor.


(k)    Full and Accurate Disclosure. No statement of fact made by or on behalf
of Pledgor in this Agreement or in any other document or certificate delivered
by Pledgor contains any untrue statement of a material fact or omits to state
any material fact necessary to make statements contained herein or therein not
misleading.


(1)    Indebtedness. Pledgor does not have any Indebtedness, other than the
Loan.

-7-

--------------------------------------------------------------------------------




(m)    ERISA. Pledgor does not have any employees and is not a member of a
control group of corporations or businesses treated as a single employer under
ERISA, and is not required by ERISA or any other applicable law to maintain any
employee benefit pension plans.


(n)    Acknowledgment and Consent. Pledgor has delivered to Mezzanine Lender a
Control Agreement (World Trade Center Garage) executed by Pledgor and Garage
Mortgage Borrower in the form of Exhibit B attached hereto and made a part
hereof (the “Control Agreement”).


4.    Covenants. Pledgor covenants and agrees with Mezzanine Lender that, from
and after the date of this Agreement until the Obligations (exclusive of any
indemnification or other obligations which are expressly stated in any of the
Loan Documents to survive satisfaction of the Note) have been paid and performed
in full:


(a)    If Pledgor shall, as a result of its ownership of the Pledged Equity,
become entitled to receive or shall receive any limited liability company
interest certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any interests
comprising the Pledged Equity, or otherwise in respect thereof, Pledgor shall
accept the same as Mezzanine Lender’s agent, hold the same in trust for
Mezzanine Lender and deliver the same forthwith to Mezzanine Lender in the exact
form received, duly endorsed by Pledgor to Mezzanine Lender, if required,
together with an undated Assignment of Interest covering such certificate duly
executed in blank and with, if Mezzanine Lender so requests, signature
guaranteed, to be held by Mezzanine Lender hereunder as additional security for
the Obligations. Any sums paid to Pledgor upon or in respect of the Pledged
Equity upon the liquidation or dissolution of Garage Mortgage Borrower shall be
paid over to Mezzanine Lender to be held by Mezzanine Lender hereunder as
additional security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Equity or any property shall be
distributed upon or with respect to the Pledged Equity pursuant to the
recapitalization or reclassification of the capital of Garage Mortgage Borrower
or pursuant to the reorganization thereof, the property so distributed shall be
delivered to Mezzanine Lender to be held by Mezzanine Lender, subject to the
terms hereof, as additional security for the Obligations. If any sums of money
or property so paid or distributed in respect of the Pledged Equity shall be
received by Pledgor, Pledgor shall, until such money or property is paid or
delivered to Mezzanine Lender, hold such money or property in trust for
Mezzanine Lender, segregated from other funds of Pledgor, as additional security
for the Obligations.


(b)    Without the prior written consent of Mezzanine Lender, Pledgor shall not,
directly or indirectly (i) vote to enable, or take any other action to permit,
Garage Mortgage Borrower to issue any limited liability company interests or to
issue any other securities convertible into or granting the right to purchase or
exchange such securities for any limited liability company interests in Garage
Mortgage Borrower, (ii) except as permitted by the Loan Agreement, sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Collateral, or (iii) create, incur, authorize or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Collateral, or any interest therein, except for the Lien provided for by this
Agreement. Pledgor shall defend the right, title and

-8-

--------------------------------------------------------------------------------




interest of Mezzanine Lender in and to the Collateral against the claims and
demands of all Persons whomsoever. Any Pledged Equity or option with respect to
any Pledged Equity issued in violation of this Agreement shall be void ab
initio.


(c)    At any time and from time to time, upon the written request of Mezzanine
Lender, and at the sole expense of Pledgor, Pledgor shall promptly and duly
give, execute, deliver, file and/or record such further instruments and
documents and take such further actions as Mezzanine Lender may reasonably
request for the purposes of obtaining, creating, perfecting, validating or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, filing UCC financing or
continuation statements. Pledgor hereby authorizes Mezzanine Lender to file any
such financing statement or continuation statement without the signature of
Pledgor to the extent permitted by law. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or chattel paper, such note, instrument or
chattel paper shall be promptly delivered to Mezzanine Lender, duly endorsed in
a manner satisfactory to Mezzanine Lender, to be held as Collateral pursuant to
this Agreement.


(d)    Pledgor will not create, incur or permit to exist, will defend the
Pledged Equity and the other Collateral against, and will take all such other
action as is necessary to remove, any Lien or claim on or to the Pledged Equity
or any of the other Collateral, other than the Liens created hereby, and Pledgor
will defend the right, title and interest of Mezzanine Lender in, to and under
the Pledged Equity and the other Collateral against the claims and demands of
all Persons whomsoever.


(e)    Pledgor will furnish to Mezzanine Lender from time to time statements and
schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as Mezzanine Lender may reasonably
request, all in reasonable detail.


(f)    Pledgor will not, unless (i) it shall have given thirty (30) days’ prior
written notice to such effect to Mezzanine Lender, and (ii) all action necessary
or advisable, in Mezzanine Lender’s opinion, to protect and perfect the Liens
and security interests intended to be created hereunder with respect to the
Collateral shall have been taken, do any of the following: (A) change the
location of its principal place of business from that specified in Section 3(g)
hereof, (B) change its name, identity or structure, (C) reorganize or
reincorporate under the laws of a jurisdiction other than the State of Delaware,
or (D) take any other action which would render any filed financing statement
misleading, incorrect or ineffective.


(g)    Pledgor shall pay, and save Mezzanine Lender harmless from, any and all
liabilities with respect to or resulting from any delay in paying any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.


(h)    Pledgor shall not, directly or indirectly, without the prior written
consent of Mezzanine Lender, waive, alter, amend, modify, supplement or change
in any way, or release, subordinate, terminate or cancel in whole or in part, or
give any consent to do any of the foregoing under, any of the instruments,
documents, policies or agreements constituting the

-9-

--------------------------------------------------------------------------------




Collateral (including, without limitation, the Garage Mortgage Borrower
Organizational Documents) or any of the rights or interests of Pledgor as party,
holder, mortgagee or beneficiary thereunder. Pledgor agrees that all rights to
do any and all of the foregoing have been assigned to Mezzanine Lender, but
Pledgor agrees that, upon request from Mezzanine Lender from time to time,
Pledgor shall do any of the foregoing or shall join Mezzanine Lender in doing so
or shall confirm the right of Mezzanine Lender to do so and shall execute such
instruments and undertake such actions as Mezzanine Lender may reasonably
request in connection therewith.


(i)    Pledgor shall not, without the prior written consent of Mezzanine Lender,
make any election, compromise, adjustment or settlement in respect of any of the
Collateral.
(j)    Pledgor shall promptly give to Mezzanine Lender notice of all pending
legal or arbitration proceedings, and of all proceedings pending by or before
any Governmental Authority, affecting Pledgor or Garage Mortgage Borrower.


(k)    Pledgor hereby authorizes Mezzanine Lender to: (i) subject to the terms
and provisions of Section 5 hereof, perform any and all other acts which
Mezzanine Lender in good faith deems necessary for the protection and
preservation of the Collateral or its value or Mezzanine Lender’s security
interest therein, including, without limitation, transferring, registering or
arranging for the transfer or registration of the Collateral to or in Mezzanine
Lender’s own name and receiving the income therefrom as additional security for
the Obligations, and (ii) pay any charges or expenses which Mezzanine Lender
deems necessary for the foregoing purpose, but without any obligation on the
part of Mezzanine Lender to do so (and any amounts so paid shall constitute an
advance by Mezzanine Lender to Pledgor and shall be payable by Pledgor within
ten (10) days after written demand together with interest thereon at the Default
Rate from the date expended by Mezzanine Lender until paid). If any of the
Pledged Membership Interests ever become certificated, then upon delivery of the
certificated Pledged Membership Interests to Mezzanine Lender, Pledgor
authorizes Mezzanine Lender to store, deposit and safeguard such certificated
Pledged Membership Interests. Any obligation of Mezzanine Lender for the
reasonable care of any of the Collateral in Mezzanine Lender’s possession shall
be limited to the same degree of care that Mezzanine Lender uses for similar
property pledged to Mezzanine Lender by other Persons.


(1) Pledgor waives (i) all rights to require Mezzanine Lender to proceed against
any other Person, entity or collateral or to exercise any remedy set forth
herein or in any other agreement, (ii) the defense of the statute of limitations
in any action upon any of the Obligations, (iii) any right of subrogation or
interest in the Obligations or Collateral until all Obligations have been paid
in full, (iv) any rights to notice of any kind or nature whatsoever, unless
specifically required in this Agreement or non-waivable under any applicable
law, and (v) if any of the Pledged Membership Interests become certificated, to
the extent permissible, its rights under Section 9-207 of the Uniform Commercial
Code. Pledgor agrees that the Collateral, other collateral or any other
guarantor or endorser may be released, substituted or added with respect to the
Obligations, in whole or in part, without releasing or otherwise affecting the
liability of Pledgor, the pledge and security interests granted hereunder, or
this Agreement. Mezzanine Lender is entitled to all of the benefits of a secured
party set forth in Section 9-207 of the Uniform Commercial Code.

-10-

--------------------------------------------------------------------------------




5.    Certain Understandings of Parties; Registration of Pledge; Control of
Collateral, Etc.


(a)    The parties acknowledge and agree that the terms of the Pledged
Membership Interests do and will provide that they shall constitute a “security”
within the meaning of, and governed by, (i) Article 8 of the Uniform Commercial
Code (including Section 8-102(a)(15) thereof) as in effect from time to time in
the State of Delaware, and (ii) Article 8 of the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 thereof as adopted by the American Law Institute and
the National Conference of Commissioners on Uniform State Laws and approved by
the American Bar Association on February 14, 1995. The Pledged Membership
Interests are not and shall not be evidenced by certificates.


(b)    Notwithstanding the foregoing, to better assure the perfection of the
security interest of Mezzanine Lender in the Pledged Membership Interests,
concurrently with the execution and delivery of this Agreement, Pledgor shall
deliver to Mezzanine Lender the Control Agreement attached hereto, executed by
each issuer of the Pledged Membership Interests (an “Issuer”), pursuant to which
the Issuer will confirm that it has registered the pledge effected by this
Agreement on its books and agrees to comply with the instructions of Mezzanine
Lender in respect of the Pledged Membership Interests without further consent of
Pledgor or any other Person. From time to time, Pledgor shall promptly cause
such Issuer to, and such Issuer shall, deliver to Mezzanine Lender a Control
Agreement to each assignee or collateral assignee of Mezzanine Lender, as
reasonably requested by Mezzanine Lender. Notwithstanding anything to the
contrary contained in this paragraph, the Control Agreement shall not be
construed as expanding the rights of Mezzanine Lender to give instructions with
respect to the Collateral beyond such rights set forth in this Agreement.


6.    Cash Dividends; Voting Rights. Subject to the provisions of the Loan
Agreement and the Cash Management Agreement, and unless an Event of Default
shall have occurred and be continuing, Pledgor shall be permitted to receive all
distributions or cash dividends allocable to the Pledged Equity paid in the
normal course of business of Garage Mortgage Borrower and to exercise all voting
and other member or shareholder rights with respect to the Pledged Equity,
provided that no vote shall be cast or right exercised or other action taken
which, in Mezzanine Lender’s reasonable judgment, would impair the Collateral or
would be inconsistent with or result in any violation of any provision of the
Loan Agreement, the Note, this Agreement or any of the other Loan Documents. Any
vote that would result in a change in or violation of the Independent Managers
provisions, the Special Purpose Entity provisions or any related provisions of
the Loan Agreement shall be void ab initio. Upon the occurrence and during the
continuance of an Event of Default, all such powers, rights and remedies
permitted Pledgor above shall cease.


7.    Rights of Mezzanine Lender.


(a)    If an Event of Default shall occur and be continuing, Mezzanine Lender
shall have the right to receive any and all income, cash dividends,
distributions, proceeds or other property received or paid in respect of the
Collateral and make application thereof to the Obligations, in such order as
Mezzanine Lender, in its sole discretion, may elect, in accordance

-11-

--------------------------------------------------------------------------------




with the Loan Documents. If an Event of Default shall occur and be continuing,
then all Pledged Equity, at Mezzanine Lender’s option, shall be registered in
the name of Mezzanine Lender or its nominee (if not already so registered), and
Mezzanine Lender or its nominee may thereafter exercise (i) all voting and other
member or shareholder rights with respect to the Pledged Equity and (ii) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to the Pledged Equity as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Equity upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the
organizational structure of Garage Mortgage Borrower, or upon the exercise by
Pledgor or Mezzanine Lender of any right, privilege or option pertaining to the
Pledged Equity, and in connection therewith, the right to deposit and deliver
any and all of the Pledged Equity with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
Mezzanine Lender may determine), all without liability except to account for
property actually received by it, but Mezzanine Lender shall have no duty to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.


(b)    The rights of Mezzanine Lender under this Agreement shall not be
conditioned or contingent upon the pursuit by Mezzanine Lender of any right or
remedy against Pledgor or against any other Person which may be or become liable
in respect of all or any part of the Obligations or against any other security
therefor, guarantee thereof or right of offset with respect thereto. Mezzanine
Lender shall not be liable for any failure to demand, collect or realize upon
all or any part of the Collateral or for any delay in doing so, nor shall
Mezzanine Lender be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Pledgor or any other Person or to take any other
action whatsoever with regard to the Collateral or any part thereof.


(c)    Upon satisfaction in full of the Obligations and payment of all amounts
owed on the Note, Mezzanine Lender’s rights under this Agreement shall terminate
and Mezzanine Lender shall execute and deliver to Pledgor UCC-3 termination
statements or similar documents and agreements reasonably requested by Pledgor
to terminate all of Mezzanine Lender’s rights under this Agreement.


(d)    Pledgor authorizes Mezzanine Lender, at any time and from time to time,
to execute, in connection with any sale provided for in Section 8 or Section 9
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.


(e)    The powers conferred on Mezzanine Lender hereunder are solely to protect
Mezzanine Lender’s interest in the Collateral and shall not impose any duty upon
Mezzanine Lender to exercise any such powers. Mezzanine Lender shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither Mezzanine Lender nor any of its officers,
directors, employees or agents shall be responsible to Pledgor for any act or
failure to act hereunder, except for its or their gross negligence or willful
misconduct.

-12-

--------------------------------------------------------------------------------




(f)    If Pledgor fails to perform or comply with any of its agreements
contained herein and Mezzanine Lender, as provided for by the terms of this
Agreement, shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the expenses (including, without limitation,
reasonable attorneys’ fees) of Mezzanine Lender incurred in connection with such
performance or compliance, together with interest at the Default Rate, shall be
payable by Pledgor to Mezzanine Lender on demand and shall constitute
obligations secured hereby.


8.    Events of Default and Remedies.


(a)    The occurrence of any of the events identified in the Loan Agreement or
elsewhere in the other Loan Documents as an “Event of Default” shall be an
“Event of Default” hereunder.


(b)    Upon the occurrence and during the continuance of an Event of Default, in
addition to all other rights and remedies granted in this Agreement or in any
other Loan Document, Mezzanine Lender may:


(i)     exercise all rights and remedies of a secured party under the Uniform
Commercial Code (whether or not the Uniform Commercial Code is in effect in the
jurisdiction where the rights and remedies are asserted) and such additional
rights and remedies to which a secured party is entitled under the laws in
effect in any jurisdiction where any rights and remedies hereunder may be
asserted, including, without limitation, the right, to the maximum extent
permitted by law, to exercise all voting, consensual and other powers of
ownership pertaining to the Collateral as if Mezzanine Lender were the sole and
absolute owner thereof (and Pledgor agrees to take all such action as may be
appropriate to give effect to such rights);


(ii)     make any reasonable compromise or settlement deemed desirable with
respect to any of the Collateral and may extend the time of payment, arrange for
payment in installments, or otherwise modify the terms of, any of the
Collateral;
(iii)     in its discretion, in its name or in the name of Pledgor or otherwise,
demand, sue for, collect, direct payment of or receive any money or property at
any time payable or receivable on account of or in exchange for any of the
Collateral, but Mezzanine Lender shall be under no obligation to do so; and


(iv)     without limiting the generality of the foregoing clause (iii) above,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below or otherwise required hereby) to or upon Pledgor, Garage Mortgage
Borrower or any other Person (all and each of which demands, presentments,
protests, advertisements and notices, or other defenses, are hereby waived to
the extent permitted under applicable law), forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or
forthwith sell, assign, give option or options to purchase or otherwise dispose
of and deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, in the
over-the-counter market, at any

-13-

--------------------------------------------------------------------------------




exchange, broker’s board or office of Mezzanine Lender or elsewhere upon such
terms and conditions as Mezzanine Lender may deem advisable and at such prices
as Mezzanine Lender may deem best in its sole discretion, for cash or on credit
or for future delivery without assumption of any credit risk; provided, however,
that Mezzanine Lender shall provide Pledgor with not less than ten (10) days
written notice prior to conducting any public or private sale of the Collateral,
and Pledgor hereby agrees and stipulates that such notice shall be deemed to be
commercially reasonable notice in satisfaction of the requirements of the
Uniform Commercial Code. Mezzanine Lender shall have the right, without notice
or publication, to adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for such
sale, and any such sale may be made at any time or place to which the same may
be adjourned without further notice. Mezzanine Lender shall have the right upon
any such public sale or sales, and, to the extent permitted by law, upon any
such private sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption of Pledgor, which right or
equity of redemption is hereby waived and released. Mezzanine Lender shall apply
any Proceeds from time to time held by it and the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of Mezzanine Lender hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as Mezzanine
Lender may elect, and only after such application and after the payment by
Mezzanine Lender of any other amount required by any provision of law,
including, without limitation, Sections 9-610 and 9-615 of the Uniform
Commercial Code, need Mezzanine Lender account for the surplus, if any, to
Pledgor. To the extent permitted by applicable law, Pledgor waives all claims,
damages and demands it may acquire against Mezzanine Lender arising out of the
exercise by Mezzanine Lender of any of its rights hereunder.


(c)    The rights, powers, privileges and remedies of Mezzanine Lender under
this Agreement are cumulative and shall be in addition to all rights, powers,
privileges and remedies available to Mezzanine Lender at law or in equity. All
such rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the rights of Mezzanine Lender
hereunder.


9.    Private Sales.


(a) Pledgor recognizes that Mezzanine Lender may be unable to effect a public
sale of any or all of the Pledged Equity by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable to Mezzanine Lender than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall not be deemed to have been made in a commercially
unreasonable manner solely by virtue of being a private sale. Mezzanine Lender
shall be under no obligation

-14-

--------------------------------------------------------------------------------




to delay a sale of any of the Pledged Equity for the period of time necessary to
permit Garage Mortgage Borrower or Pledgor to register such securities for
public sale under the Securities Act of 1933, as amended, or under applicable
state securities laws, even if Garage Mortgage Borrower or Pledgor would agree
to do so.


(b)    Pledgor further shall use its best efforts to do or cause to be done all
such other acts as may be reasonably necessary to make any sale or sales of all
or any portion of the Pledged Equity pursuant to this Section 9 valid and
binding and in compliance with any and all other requirements of applicable law.
Pledgor further agrees that a breach of any of the covenants contained in this
Section 9 will cause irreparable injury to Mezzanine Lender, that Mezzanine
Lender has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9 shall be
specifically enforceable against Pledgor, and Pledgor hereby waives and agrees
not to assert any defenses against an action for specific performance of such
covenants.


(c)    Mezzanine Lender shall not incur any liability as a result of the sale of
any Collateral, or any part thereof, at any private sale conducted in a
commercially reasonable manner, it being agreed that some or all of the
Collateral is or may be of one or more types that threaten to decline speedily
in value or that are not customarily sold in a recognized market. Pledgor hereby
waives any claims against Mezzanine Lender arising by reason of the fact that
the price at which any of the Collateral may have been sold at such a private
sale was less than the price which might have been obtained at a public sale or
was less than the aggregate amount of the Obligations, even if Mezzanine Lender
accepts the first offer received and does not offer any Collateral to more than
one offeree.


(d)    The Uniform Commercial Code states that Mezzanine Lender is able to
purchase the Pledged Equity only if it is sold at a public sale. Mezzanine
Lender has advised Pledgor that SEC staff personnel have issued various
No-Action Letters describing procedures which, in the view of the SEC staff,
permit a foreclosure sale of securities to occur in a manner that is public for
purposes of Article 9 of the Uniform Commercial Code, yet not public for
purposes of Section 4(2) of the Securities Act of 1933, as amended. The Uniform
Commercial Code permits Pledgor to agree on the standards for determining
whether Mezzanine Lender has complied with its obligations under Article 9 of
the Uniform Commercial Code. Pursuant to the Uniform Commercial Code, Pledgor
specifically agrees (i) that it shall not raise any objection to Mezzanine
Lender’s purchase of the Pledged Equity (through bidding on the obligations or
otherwise), and (ii) that a foreclosure sale conducted in conformity with the
principles set forth in the aforementioned No-Action Letters (A) shall be
considered to be a “public” sale for purposes of the Uniform Commercial Code;
(B) will be considered commercially reasonable notwithstanding that Mezzanine
Lender has not registered or sought to register the Pledged Equity under the
Securities Act of 1933, as amended, or under applicable state securities laws,
even if Pledgor or Garage Mortgage Borrower agrees to pay all costs of the
registration process; and (C) shall be considered to be commercially reasonable
notwithstanding that Mezzanine Lender purchases the Pledged Equity at such a
sale.


(e)    Pledgor agrees that Mezzanine Lender shall not have any general duty or
obligation to make any effort to obtain or pay any particular price for any
Pledged Equity sold by Mezzanine Lender pursuant to this Agreement. Mezzanine
Lender, may, in its sole discretion,

-15-

--------------------------------------------------------------------------------




among other things, accept the first offer received, or decide to approach or
not to approach any potential purchasers. Without in any way limiting Mezzanine
Lender’s right to conduct a foreclosure sale in any manner which is considered
commercially reasonable, Pledgor hereby agrees that any foreclosure sale
conducted in accordance with the following provisions shall be considered a
commercially reasonable sale and hereby irrevocably waives any right to contest
any such sale:
(i) Mezzanine Lender conducts the foreclosure sale in the State of New York;
(ii)    The foreclosure sale is conducted in accordance with the laws of the
State of New York;
(iii)    Not less than ten (10) days in advance of the foreclosure sale,
Mezzanine Lender notifies Pledgor at the addresses set forth herein of the time
and place of such foreclosure sale;
(iv)    The foreclosure sale is conducted by an auctioneer licensed in the State
of New York and is conducted in front of the New York Supreme Court located in
New York City, New York or such other New York State Court in the City and
County of New York having jurisdiction over the Collateral on any Business Day
between the hours of 9 a.m. and 5 p.m.;
(v)    The notice of the date, time and location of the foreclosure sale is
published in the New York Times or The Wall Street Journal (or such other
newspaper widely circulated in New York, New York) and the Wilmington News
Journal (or such other daily newspaper widely circulated in the State of
Delaware) for seven (7) consecutive days prior to the date of the foreclosure
sale; and
(vi)    Mezzanine Lender sends notification of the foreclosure sale to all
secured parties identified as a result of a search of the UCC financings
statements filed in the filing offices located in the States of Delaware and New
York conducted not later than twenty (20) days and not earlier than thirty (30)
days before such notification date.
10.     Limitation on Duties Regarding Collateral. Mezzanine Lender’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Uniform Commercial Code
or otherwise, shall be to deal with it in the same manner as Mezzanine Lender
deals with similar securities and property for its own account. Neither
Mezzanine Lender nor any of its directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Pledgor or otherwise.
11.     Financing Statements; Other Documents. On the date hereof, Pledgor
hereby authorizes Mezzanine Lender to file UCC-1 financing statements with
respect to the Collateral. Pledgor agrees to deliver any other document or
instrument which Mezzanine Lender may reasonably request with respect to the
Collateral for the purposes of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted.

-16-

--------------------------------------------------------------------------------




12.    Receipt of Sale Proceeds. Upon any sale of the Collateral, or any portion
thereof, by Mezzanine Lender hereunder (whether by virtue of the power of sale
herein granted, pursuant to judicial process or otherwise), the receipt of
Mezzanine Lender or the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to Mezzanine Lender or such officer or be answerable in
any way for the misapplication or non-application thereof.


13.    Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to Mezzanine Lender, upon the occurrence and during the continuance of
an Event of Default, Mezzanine Lender is hereby appointed the attorney-in-fact
of Pledgor, which appointment as attorney-in-fact is irrevocable and coupled
with an interest, for the purpose of carrying out the provisions of this
Agreement and taking any action and executing any instruments which Mezzanine
Lender may deem necessary or advisable to accomplish the purposes hereof,
including, without limitation:


(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;


(b)    to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clause (a) above;


(c)    to file any claims or take any action or institute any proceedings that
Mezzanine Lender may deem necessary or desirable for the perfection and/or
collection of any of the Collateral or otherwise to enforce the rights of
Mezzanine Lender with respect to any of the Collateral; and


(d)    to execute, in connection with any sale provided for in Section 8 and
Section 9 hereof, any endorsement, assignments, or other instruments of
conveyance or transfer with respect to the Collateral.


If so requested by Mezzanine Lender, Pledgor shall ratify and confirm any such
sale or transfer by executing and delivering to Mezzanine Lender at Pledgor’s
expense all proper deeds, bills of sale, instruments of assignment, conveyance
or transfer and releases as may be designated in any such request.


14.    Additional Covenants of Pledgor Relating to Affirmative Covenants of
Garage Mortgage Borrower. Pledgor covenants and agrees with Mezzanine Lender
that, from and after the date of this Agreement until the Obligations (exclusive
of any indemnification or other obligations which are expressly stated in any of
the Loan Documents to survive satisfaction of the Note) are paid and performed
in full, Pledgor shall take, and/or shall cause Garage Mortgage Borrower to
take, any and all actions either necessary or reasonably requested by Mezzanine
Lender to ensure complete compliance with Section 5.1 of the Loan Agreement, and
Pledgor shall cause Garage Mortgage Borrower (i) to take such actions as are
required by or to comply with the terms of the Mortgage Loan Documents, in each
case, applicable to Garage Mortgage Borrower, and not to take any actions that
violate any such documents, and (ii) not to

-17-

--------------------------------------------------------------------------------




apply amounts disbursed to Garage Mortgage Borrower pursuant to the requirements
of the Mortgage Loan in a manner contrary to the requirements of the Mortgage
Loan Documents.
15.     Additional Covenants of Pledgor Relating to Negative Covenants of Garage
Mortgage Borrower. Pledgor covenants and agrees with Mezzanine Lender that, from
and after the date of this Agreement until the Obligations (exclusive of any
indemnification or other obligations which are expressly stated in any of the
Loan Documents to survive satisfaction of the Note) are paid and performed in
full, Pledgor shall take and/or shall cause Garage Mortgage Borrower to take any
and all actions either necessary or reasonably requested by Mezzanine Lender to
ensure complete compliance with Section 5.2 of the Loan Agreement.
16.     Non-Recourse. The provisions of Section 9.4 of the Loan Agreement are
hereby incorporated by reference into this Agreement as to the liability of
Pledgor hereunder to the same extent and with the same force as if fully set
forth herein.
17.     Indemnity. Pledgor agrees that the terms and provisions of Section 10.13
of the Loan Agreement are hereby incorporated by reference into this Agreement
to the same extent and with the same force as if fully set forth herein.
18.    Miscellaneous.
(a)    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(b)    Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof
(c)    No Waiver; Cumulative Remedies. Mezzanine Lender shall not by any act
(except by a written instrument pursuant to Section 18(d) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Mezzanine Lender, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by Mezzanine Lender of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which Mezzanine Lender
would otherwise have on any future occasion. The rights, remedies, powers and
privileges herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights, remedies, powers or privileges
provided by law.
(d)    Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, or otherwise modified
except by a written instrument executed by the party against which enforcement
of such waiver, amendment, or modification is sought. This Agreement shall be
binding upon and shall inure to the benefit of

-18-

--------------------------------------------------------------------------------




Pledgor and the respective successors and assigns of Pledgor and shall inure to
the benefit of Mezzanine Lender and its successors and assigns; provided that
Pledgor shall not have any right to assign its rights hereunder except to the
extent provided in the Loan Agreement. The rights of Mezzanine Lender under this
Agreement shall automatically be transferred to any Person to which Mezzanine
Lender transfers the Note and the Loan Agreement.


(e)    Notices. Notices by Mezzanine Lender to Pledgor or Garage Mortgage
Borrower to be effective shall be in writing, addressed or transmitted to
Pledgor, or Garage Mortgage Borrower at the address of Pledgor set forth in the
Loan Agreement, and shall be deemed to have been duly given if made in
accordance with the terms and provisions of Section 10.6 of the Loan Agreement.


(f)    Governing Law.


(i)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY
PLEDGOR AND ACCEPTED BY MEZZANINE LENDER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO PRINCIPLES OF CONFLICT LAWS) AND ANY APPLICABLE LAW
OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, PLEDGOR
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW
OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, IT BEING ACKNOWLEDGED AND
AGREED THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.


(ii)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST MEZZANINE LENDER OR PLEDGOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT MEZZANINE LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY AND
STATE OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND PLEDGOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON-CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND PLEDGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF

-19-

--------------------------------------------------------------------------------




ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. PLEDGOR DOES HEREBY DESIGNATE
AND APPOINT:


Corporation Trust Company
111 Eighth Avenue
New York, New York 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO PLEDGOR IN THE MANNER PROVIDED IN SECTION 10.6 OF THE
LOAN AGREEMENT SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS
UPON PLEDGOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK.
PLEDGOR (i) SHALL GIVE PROMPT NOTICE TO MEZZANINE LENDER OF ANY CHANGED ADDRESS
OF ITS AUTHORIZED AGENT HEREUNDER, (ii) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK
(WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS
FOR SERVICE OF PROCESS), AND (iii) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF
ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS
DISSOLVED WITHOUT LEAVING A SUCCESSOR.


(g)    Agents. Mezzanine Lender may employ agents and attorneys-in-fact in
connection herewith and shall not be responsible for their actions except for
the gross negligence or willful misconduct of any such agents or
attorneys-in-fact selected by it in good faith.


(h)    Irrevocable Authorization and Instruction to Garage Mortgage Borrower.
Pledgor hereby authorizes and instructs Garage Mortgage Borrower and any
servicer of the Loan to comply with any instruction received by it from
Mezzanine Lender in writing that (i) states that an Event of Default has
occurred and is continuing, and (ii) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from Pledgor, and
Pledgor agrees that Garage Mortgage Borrower and any servicer shall be fully
protected in so complying.


(i)    Counterparts. This Agreement may be executed in any number of
counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument.


(j)    Waiver of Jury Trial. PLEDGOR AND MEZZANINE LENDER EACH HEREBY AGREES TO
WAIVE ITS RIGHTS TO A JURY TRIAL ON ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
OR ANY DEALINGS BETWEEN PLEDGOR AND MEZZANINE LENDER. THE

-20-

--------------------------------------------------------------------------------




SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. PLEDGOR AND
MEZZANINE LENDER EACH ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
MEZZANINE LENDER TO ENTER INTO A BUSINESS RELATIONSHIP WITH PLEDGOR. PLEDGOR
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT SUCH WAIVER IS KNOWINGLY AND VOLUNTARILY GIVEN FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED, EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, REPLACEMENTS, REAFFIRMATIONS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.


(k) Special Damages. No claim may be made by Pledgor against Mezzanine Lender,
its affiliates and/or their respective directors, officers, members, partners,
employees or attorneys for any special, indirect, punitive or consequential
damages (“Special Damages”) in respect of any breach or wrongful conduct
(whether the claim therefor is based on contract, tort or duty imposed by law)
in connection with, arising out of, or in any way relating to the transactions
contemplated or relationship established by this Agreement, or any act, omission
or event occurring in connection herewith or therewith; and to the fullest
extent permitted by law, Pledgor hereby waives, releases and agrees not to sue
upon any such claim for Special Damages, whether or not accrued and whether or
not known or suspected to exist in its favor.


[NO FURTHER TEXT ON THIS PAGE]

-21-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Pledge and Security Agreement
(World Trade Center Garage) to be executed by their duly authorized officers as
of the date set forth above.


PLEDGOR:


MAGUIRE PROPERTIES – 350 S. FIGUEROA
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:






MEZZANINE LENDER:


NOMURA CREDIT & CAPITAL, INC.,
a Delaware corporation
By:
__________________________________

Name:
Title:








--------------------------------------------------------------------------------




SCHEDULE 1
To Pledge Agreement
DESCRIPTION OF
PLEDGED MEMBERSHIP INTERESTS
Issuer
Owner
Percentage
of
Membership
Interests
Maguire Properties – 350 S. Figueroa, LLC,
a Delaware limited liability company
Maguire Properties – 350 S.
Figueroa Mezzanine, LLC
100%











--------------------------------------------------------------------------------




EXHIBIT A
FORM OF ASSIGNMENT OF MEMBERSHIP INTEREST
(World Trade Center Garage)


THIS ASSIGNMENT OF MEMBERSHIP INTEREST (World Trade Center Garage), dated as
of                      , 20      , is made by MAGUIRE PROPERTIES – 350 S.
FIGUEROA MEZZANINE, LLC, a Delaware limited liability company (together with its
successors and assigns,    “Assignor”), to
__________________________________________ (“Assignee”).


RECITALS


A.    Assignor has entered into that certain Pledge and Security Agreement
(World Trade Center Garage), dated as of [________ ___]2006 (such Agreement, as
it may be amended or otherwise modified from time to time, the “Pledge
Agreement”), with Nomura Credit & Capital, Inc., a Delaware corporation,
(together with its successors and assigns, “Mezzanine Lender”). Unless otherwise
noted, terms defined in the Pledge Agreement are used herein as defined therein.


B.    Assignor is the legal and beneficial owner of a one hundred percent (100%)
limited liability company interest in Maguire Properties – 350 S. Figueroa, LLC,
a Delaware limited liability company (referred to herein as “Garage Mortgage
Borrower”) and which exists under and is evidenced by a certificate of formation
and limited liability company operating agreement (as amended, supplemented or
otherwise modified from time to time, the “Garage Mortgage Borrower
Organizational Documents”). Under the Garage Mortgage Borrower Organizational
Documents, Assignor has certain rights, title and interests in and to all of the
limited liability company interests in Garage Mortgage Borrower (the “Pledged
Membership Interests”).


C.    Mezzanine Lender has required that Assignor shall have executed and
delivered this Assignment.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


Section 1.    Assignment and Acceptance of Assigned Interests. As of the
Effective Date (as defined in Section 9 herein), Assignor hereby sells,
transfers, conveys and assigns (without recourse and, except as set forth
herein, representation or warranty) (collectively, the “Assignment”) to Assignee
all of Assignor’s right, title and interest in and to the Pledged Membership
Interests and all of Assignor’s rights under the Garage Mortgage Borrower
Organizational Documents, including, without limitation, all of Assignor’s (a)
rights to receive moneys due and to become due under or pursuant to the Garage
Mortgage Borrower Organizational Documents, (b) rights to receive proceeds of
any insurance, indemnity, warranty or guaranty with respect to the Garage
Mortgage Borrower Organizational Documents,




--------------------------------------------------------------------------------




(c) claims for damages arising out of or for breach of or default under the
Garage Mortgage Borrower Organizational Documents, and (d) rights to perform the
Garage Mortgage Borrower Organizational Documents and to compel performance and
otherwise exercise all rights and remedies thereunder. The percentage interest
of Assignor’s right, title and interest in the Pledged Membership Interests and
of Assignor’s rights under the Garage Mortgage Borrower Organizational Documents
that are being assigned to Assignee pursuant to this Agreement are hereinafter
collectively referred to as the “Assigned Interests”. Assignee, upon the
execution of this Assignment, hereby accepts from Assignor the Assigned
Interests and agrees to become a successor member of Garage Mortgage Borrower in
the place and stead of Assignor to the extent of the Assigned Interests and to
be bound by the terms and provisions of the Garage Mortgage Borrower
Organizational Documents.


Section 2.    Capital Account. On or prior to the “Effective Date” (as
hereinafter defined), Assignee shall notify each of the other members in Garage
Mortgage Borrower required to be so notified under the terms of the Garage
Mortgage Borrower Organizational Documents and, thereafter, the portion of all
profits and losses, and all other items of income, gain, loss, deduction or
credit, allocable to the Assigned Interests shall be credited or charged, as the
case may be, to Assignee and Assignee shall be entitled to the portion of all
distributions, payments or other allocations payable in respect of the Assigned
Interests, regardless of the source of such distributions, payments or other
allocations or the date on which they were earned.


Section 3.    Representations and Warranties of Assignor. Assignor represents to
Mezzanine Lender and Assignee as of the Effective Date, that:


(a)     This Assignment has been duly executed and delivered by Assignor and is
a valid and binding obligation of Assignor, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and general principles of equity; and


(b)    Assignor is the sole owner of the Assigned Interests free and clear of
any liens, except for the liens created by the Pledge Agreement.


Section 4.    Filings. On or as soon as practicable after the Effective Date,
Assignee shall file and record or cause to be filed and recorded with all proper
offices or agencies all documents and instruments required to effect the terms
herein, if any, including, without limitation, (a) this Assignment and (b) any
limited liability company and assumed or fictitious name certificate or
certificates and any amendments thereto.


Section 5.    Future Assurances. Each of Assignor and Assignee mutually agrees
to cooperate at all times from and after the date hereof with respect to any of
the matters described herein, and to execute such further deeds, bills of sale,
assignments, releases, assumptions, notifications or other documents as may be
reasonably requested for the purpose of giving effect to, evidencing or giving
notice of the assignment evidenced hereby.


Section 6.    Successors and Assigns. This Assignment shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.




--------------------------------------------------------------------------------




Section 7.    Modification and Waiver. No supplement, modification, waiver or
termination of this Assignment or any provisions hereof shall be binding unless
executed in writing by all parties hereto and the original of such writing has
been delivered to Assignee.


Section 8.    Counterparts. Any number of counterparts of this Assignment may be
executed. Each counterpart will be deemed to be an original instrument and all
counterparts taken together will constitute one agreement. Delivery of an
executed counterpart of a signature page to this Assignment by telecopier shall
be as effective as delivery of a manually executed counterpart of this
Assignment.


Section 9.    Effective Date. This Assignment will be binding and effective and
will result in the assignment of the Assigned Interest on the date first written
above (the “Effective Date”).


Section 10.    Governing Law. This Assignment will be governed by the laws of
the State of New York.
[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment of Membership
Interest (World Trade Center Garage) to be executed and delivered as of the date
first above written.
ASSIGNOR:


MAGUIRE PROPERTIES – 350 S. FIGUEROA
MEZZANINE, LLC,
a Delaware limited liability company


By:
__________________________________

Name:
Title:


ASSIGNEE:
By:
__________________________________

Name:
Title:




--------------------------------------------------------------------------------




EXHIBIT B


FORM OF
CONTROL AGREEMENT


(World Trade Center Garage)


THIS CONTROL AGREEMENT (World Trade Center Garage) (“Agreement”) is made and
entered into as of the [___] day of [_____, 20_], by and among MAGUIRE
PROPERTIES – 350 S. FIGUEROA MEZZANINE, LLC, a Delaware limited liability
company (“Pledgor”), NOMURA CREDIT & CAPITAL, INC., a Delaware corporation
(“Lender”), and MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC, a Delaware limited
liability company (“Pledged Entity”).


RECITALS:


WHEREAS, Lender has agreed to loan the aggregate sum of [_____________] AND
00/100 DOLLARS ($[____________]) (the “Loan”) to Pledgor and Maguire Properties
– 555 W. Fifth Mezzanine, LLC (“Tower Mezz Borrower”), pursuant to a Promissory
Note (Mezzanine Loan) of even date herewith in such original principal amount,
executed by Pledgor and Tower Mezz Borrower in favor of Lender (as the same may,
from time to time, be amended, restated, replaced, consolidated, severed,
extended, supplemented or otherwise modified, the “Note”), and a Mezzanine Loan
Agreement of even date herewith among Pledgor, Tower Mezz Borrower and Lender
(as the same may, from time to time, be amended, restated, replaced,
consolidated, severed, extended, supplemented or otherwise modified, the “Loan
Agreement”); and


WHEREAS, the obligations of Pledgor to Lender are secured by a pledge to Lender
of Pledgor’s 100% limited liability company interests in Pledged Entity (such
interest being referred to herein as the “Pledged Collateral”) pursuant to a
Pledge and Security Agreement (World Trade Center Garage) of even date herewith,
executed by Pledgor in favor of Lender (as the same may, from time to time, be
amended, restated, replaced, consolidated, severed, extended, supplemented or
otherwise modified, the “Pledge Agreement”); and


WHEREAS, the parties hereto wish to acknowledge Pledgor’s pledge of, and
Lender’s security interest in and control over, the Pledged Collateral for
purposes of the provisions of Article 8 and Article 9 of the Uniform Commercial
Code as enacted and in effect in the State of Delaware (the “UCC”).


AGREEMENT:


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1. Defined Terms. All capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.




--------------------------------------------------------------------------------




2.    Acknowledgment of Security Interest; No Transfer. The Pledged Entity
hereby acknowledges and agrees that, pursuant to the Pledge Agreement, Lender
has been granted and continues to hold a security interest in and to the Pledged
Collateral as collateral security for the obligations of Pledgor under the Note,
the Loan Agreement and the other Loan Documents. The Pledged Entity shall cause
all of its books and records to reflect the pledge by Pledgor of the Pledged
Collateral to Lender and agrees not to, so long as the Obligations remain
outstanding, (a) consent to or permit any transfer, assignment, pledge or
hypothecation of the Pledged Collateral, or (b) permit the limited liability
company interests in the Pledged Entity to be represented by an instrument
issued in bearer or registered form or to constitute certificated securities as
defined in Article 8 of the UCC. The Pledged Entity represents and warrants that
(a) the execution and delivery of the Pledge Agreement does not violate the
Pledged Entity’s organizational documents or any other agreement to which the
Pledged Entity is a party or by which the Pledged Entity or any of the property
of the Pledged Entity is bound, (b) Pledgor’s ownership interest in the Pledged
Entity is as set forth in the Pledge Agreement and such ownership interest in
the Pledged Entity is not subject to any claim, lien or encumbrance whatsoever
of any kind or nature, and (c) as of the date hereof, the Pledged Entity does
not have any claim, right of offset, or counterclaim against Pledgor under or
with respect to the Pledged Collateral or otherwise under any of the Pledged
Entity’s organizational documents, and Pledgor is not in default to the Pledged
Entity or otherwise under or in respect of any of its obligations under the
Pledged Entity’s organizational documents. The Pledged Entity agrees that Lender
or its representatives may at any time during reasonable business hours inspect
the books, records and properties of the Pledged Entity, and the Pledged Entity
shall, so long as any Obligations remain outstanding, cause any distributions in
respect of the Pledged Collateral to be made in accordance with the Mortgage
Loan Documents and the Loan Documents.
3.    Agreement to Follow Instructions. So long as the Obligations remain
outstanding, the Pledged Entity, as issuer of the Pledged Collateral, hereby
agrees to comply with any “instruction” (as defined in Section 8-102(a)(12) of
the UCC) originated by Lender without further consent of Pledgor, including,
without limitation, instructions regarding the transfer, redemption or other
disposition of the Pledged Collateral or the proceeds thereof, and any
distributions with respect thereto. Lender may take any action it deems
necessary for the maintenance, preservation and protection of any of the Pledged
Collateral or Lender’s security interests therein, including, without
limitation, upon the occurrence and during the continuance of an Event of
Default, the right to declare any or all Obligations to be immediately due and
payable without demand or notice and the right to transfer any of the Pledged
Collateral into Lender’s name or the name of any designee or nominee of Lender.
4.    Intent of the Parties. By executing and delivering this Agreement, the
parties hereto intend to establish Lender’s control over the Pledged Collateral
for purposes of the provisions of Section 8-106(c)(2) of the UCC.
5.    No Lender Liability. Notwithstanding the security interests of Lender in
the Pledged Collateral, Lender shall have no obligation or liability whatsoever
to the Pledged Entity, or any member thereof, or any creditor or other Person
having any relationship, contractual or otherwise, with the Pledged Entity, nor
shall Lender be obligated to perform any of the obligations or duties of Pledgor
under the Pledged Entity’s organizational documents, or to take any action to
collect or enforce any claim for payment due Pledgor arising thereunder. The




--------------------------------------------------------------------------------




Pledged Entity acknowledges that the security interests of Lender in the Pledged
Collateral and all of Lender’s rights and remedies under the Pledge Agreement
may be transferred or assigned by Lender as provided in the Pledge Agreement and
the other Loan Documents. In the event of any such transfer or assignment, all
of the provisions of this Agreement shall inure to the benefit of the
transferees, successors, assigns or participants of Lender, and Pledgor shall
notify the Pledged Entity of such transfer or assignment. The provisions of this
Agreement shall likewise be binding upon any and all permitted successors or
assigns of the Pledged Entity. Notwithstanding the foregoing, Lender shall at
all times be obligated to act in a commercially reasonable manner.
6.    Further Assurances. The Pledged Entity shall, from time to time, at
Pledgor’s expense, promptly execute and deliver such further instruments,
documents and agreements, and perform such further acts as may be necessary or
proper to carry out and effect the terms of the Pledge Agreement and this
Agreement. This Agreement is being given to induce Lender to accept the Pledge
Agreement and to make the Loan and with the understanding that Lender will rely
hereon.


7.    Acknowledgment and Direction. The Pledged Entity hereby acknowledges
receipt of a copy of the Pledge Agreement and agrees that it is bound thereby.
The Pledged Entity hereby agrees that: (a) so long as the Obligations remain
outstanding, any amount payable to the Pledged Entity in connection with any
claim under any owner’s title insurance policy issued to the Pledged Entity in
connection with the Pledged Entity’s acquisition of the Property (the “Owner’s
Policy”), which Owner’s Policy insures the Pledged Entity’s ownership of the
Property, are hereby assigned to and shall be paid directly to Lender during the
term of the Pledge Agreement, and (b) [Fidelity National Title Insurance
Company] shall be deemed a third party beneficiary in connection with, and may
rely on, the preceding clause (a) in issuing the Owner’s Policy.


8.    Choice of Law. This Agreement shall be construed and enforced under the
laws of the State of New York without regard to the conflict of law principles
thereof.


9.    Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.


10.    Amendments. No amendment, waiver, termination or other modification to
this Agreement shall be effective unless the same is in writing and is signed by
each of the parties hereto.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this Control
Agreement (World Trade Center Garage) as of the date first written above.


LENDER:


NOMURA CREDIT & CAPITAL, INC.,
a Delaware corporation
By:
__________________________________

Name:
Title:






PLEDGOR:


MAGUIRE PROPERTIES – 350 S. FIGUEROA
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:






PLEDGED ENTITY:


MAGUIRE PROPERTIES – 350 S. FIGUEROA,
LLC, a Delaware limited liability company
By:
__________________________________

Name:
Title:




--------------------------------------------------------------------------------






MEZZANINE CASH MANAGEMENT AGREEMENT
By and Among
MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE, LLC,
and
MAGUIRE PROPERTIES – 350 S. FIGUEROA MEZZANINE, LLC,
collectively, as Borrowers,
MAGUIRE PROPERTIES - 555 W. FIFTH, LLC,
and


MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC,
collectively, as Mortgage Borrowers,


and
NOMURA CREDIT & CAPITAL, INC.,
as Lender,
Dated: as of [                  ], 2006
Gas Company Tower
555 West Fifth Street
Los Angeles, California


World Trade Center Parking Garage
350 South Figueroa Street
Los Angeles, California










--------------------------------------------------------------------------------




MEZZANINE CASH MANAGEMENT AGREEMENT


MEZZANINE CASH MANAGEMENT AGREEMENT (this “Agreement”), dated as of [     2006,
among MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE, LLC, a Delaware limited
liability company, having its principal place of business at 1733 Ocean Avenue,
4th Floor, Santa Monica, California 90401 (“Tower Borrower”), MAGUIRE PROPERTIES
- 350 S. FIGUEROA MEZZANINE, LLC, a Delaware limited liability company, having
its principal place of business at 1733 Ocean Avenue, 4th Floor, Santa Monica,
California 90401 (“Garage Borrower,” and together with Tower Borrower,
individually, a “Borrower,” and collectively, “Borrowers”), MAGUIRE PROPERTIES –
555 W. FIFTH, LLC, a Delaware limited liability company, having its principal
place of business at 1733 Ocean Avenue, 4th Floor, Santa Monica, California
90401 (“Tower Mortgage Borrower”), MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC, a
Delaware limited liability company, having its principal place of business at
1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401 (“Garage Mortgage
Borrower,” and together with Tower Mortgage Borrower, individually, a “Mortgage
Borrower,” and collectively, “Mortgage Borrowers”), and NOMURA CREDIT & CAPITAL,
INC., a Delaware corporation, having an address at Two World Financial Center,
New York, New York 10281 (together with its successors and assigns, “Lender”)
and acknowledged and agreed to by MAGUIRE PROPERTIES, L.P., a Maryland limited
partnership, having its principal place of business at 1733 Ocean Avenue, 4th
Floor, Santa Monica, California 90401 (“Manager”).


RECITALS:


A.    Pursuant to that certain Loan Agreement dated as of August 7, 2006 (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Mortgage Loan Agreement”), among Mortgage Borrowers and
Nomura Credit & Capital, Inc., a Delaware corporation (in such capacity,
“Mortgage Lender”), Mortgage Lender has provided financing to Mortgage Borrowers
in the principal amount of Four Hundred Fifty-Eight Million and No/100 Dollars
($458,000,000) (the “Mortgage Loan”) secured by, among other things, the
properties owned by Mortgage Borrowers and described in the Mortgage Loan
Agreement.


B.    Tower Borrower is the legal and beneficial owner of a one hundred percent
(100%) limited liability company interest in Tower Mortgage Borrower. Garage
Borrower is the legal and beneficial owner of a one hundred percent (100%)
limited liability company interest in Garage Mortgage Borrower.


C.    Pursuant to that certain Mezzanine Loan Agreement, dated as of the date
hereof (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), by and among Lender
and Borrowers, Lender has provided financing to Borrowers in the principal
amount of [__________] and No/100 Dollars ($[__________]) (the “Loan”) secured
by, among other things, (i) that certain Pledge and Security Agreement (Gas
Company Tower), dated as of the date hereof (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Tower Pledge Agreement”), by and between Tower Borrower, as pledgor, and
Lender, as pledgee, which grants Lender a first priority security interest in
certain collateral more



--------------------------------------------------------------------------------




particularly described therein and (ii) that certain Pledge and Security
Agreement (World Trade Center Garage), dated as of the date hereof (as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, the “Garage Pledge Agreement,” and together with the Tower Pledge
Agreement, each individually, a “Pledge Agreement,” and collectively, the
“Pledge Agreements”), by and between Garage Borrower, as pledgor, and Lender, as
pledgee, which grants Lender a first priority security interest in certain
collateral more particularly described therein.
D. Borrowers intend to establish and maintain the Mezzanine Cash Management
Account (as hereinafter defined), and Borrowers intend to grant to Lender a
perfected first priority security interest in the Mezzanine Cash Management
Account, upon the terms and subject to the conditions of this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and to induce Lender to make the Loan, the parties
hereto agree as follows:
ARTICLE I
DEFINITIONS


Section 1.1. Certain Definitions. Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Loan Agreement. As used herein, the
following terms shall have the following definitions:


“Accounts” shall mean, collectively, the Mezzanine Cash Management Account and
the Reserve Accounts.


“ACH System” shall mean the automated clearinghouse system.


“Affiliates” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.


“Agent” shall mean Servicer or any other Person designated by Lender to act as
Agent under this Agreement, together with its successors and assigns.


“Agreement” shall mean this Mezzanine Cash Management Agreement by and among
Borrowers, Mortgage Borrowers and Lender, as amended, supplemented or otherwise
modified from time to time.


“Approved Annual Budget” shall have the meaning set forth in the Loan Agreement.


“Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 U.S.C. §§
101, et seq., as the same may be amended from time to time.



3

--------------------------------------------------------------------------------




“Borrower” or “Borrowers” shall have the meanings set forth in the introductory
paragraph of this Agreement, together with their respective successors and
permitted assigns.


“Borrower Distributions” shall have the meaning set forth in Section 3.1(c)
hereof.


“Borrowers Remainder Account” shall have the meaning set forth in Section 3.2(a)
hereof. The Borrowers Remainder Account on the date of this Agreement is
identified on Exhibit A attached hereto and by this reference made a part
hereof.


“Business Day” shall mean any day other than a Saturday, Sunday or day on which
national banks in New York, New York or the city where Agent maintains its
principal office are not open for business.


“Collateral” shall have the meaning set forth in Section 5.1 hereof.


“Debt Service Account” shall have the meaning set forth in Section 2.1(a)(ii)
hereof.


“Eligible Account” shall have the meaning set forth in the Loan Agreement.
“Eligible Institution” shall have the meaning set forth in the Loan Agreement.
“Event of Default” shall have the meaning set forth in the Loan Agreement.


“Extraordinary Expense” shall have the meaning set forth in the Loan Agreement.


“Financing Installments” shall have the meaning set forth in the Mortgage Loan
Agreement.


“Garage Borrower” shall have the meaning set forth in the introductory paragraph
of this Agreement, together with its successors and permitted assigns.


“Garage Mortgage Borrower” shall have the meaning set forth in the introductory
paragraph of this Agreement, together with its successors and permitted assigns.


“Garage Pledge Agreement” shall have the meaning set forth in the Recitals
hereto.


“Gas Company Reserve Account” shall have the meaning set forth in Section
2.1(c)(iii) hereof.


“Insurance Premiums” shall have the meaning set forth in the Loan Agreement.


“Lender” shall mean Nomura Credit & Capital, Inc., a Delaware corporation,
together with its successors and assigns.

4

--------------------------------------------------------------------------------




“Loan” shall have the meaning set forth in the Recitals hereto.
“Loan Agreement” shall have the meaning set forth in the Recitals hereto.
“Loan Documents” shall have the meaning set forth in the Loan Agreement.
“Lockbox Account” shall have the meaning set forth in the Loan Agreement.


“Lockbox Agreement” shall have the meaning set forth in the Mortgage Cash
Management Agreement.


“Lockbox Bank” shall have the meaning set forth in the Loan Agreement.


“Manager” shall mean Maguire Properties, L.P., a Maryland limited partnership,
together with its successors and permitted assigns.


“Mezzanine Cash Management Account” shall have the meaning set forth in Section
2.1(a) hereof.


“Mortgage Borrower” or “Mortgage Borrowers” shall have the meanings set forth in
the introductory paragraph of this Agreement, together with their respective
successors and permitted assigns.


“Mortgage Cash Management Account” shall mean that certain Cash Management
Account established in connection with the Mortgage Loan pursuant to the
Mortgage Cash Management Agreement.


“Mortgage Cash Management Agreement” shall mean that certain Cash Management
Agreement, dated as of August 7, 2006, by and among Mortgage Borrowers, Manager
and Mortgage Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.


“Mortgage Lender” shall have the meaning set forth in the Recitals hereto,
together with it successors and assigns.


“Mortgage Loan” shall have the meaning set forth in the Recitals hereto.


“Mortgage Loan Agreement” shall have the meaning set forth in the Recitals
hereto.


“Obligations” shall have the meaning set forth in the Loan Agreement.


“Operating Account” shall mean an account designated by Borrowers from time to
time into which Agent shall disburse funds which Borrowers may be entitled to
receive pursuant to this Agreement to pay Operating Expenses and Capital
Expenditures with respect to the Properties. The Operating Account on the date
of this Agreement is identified on Exhibit B.


“Operating Expenses” shall have the meaning set forth in the Loan Agreement.

5

--------------------------------------------------------------------------------




“Payment Date” shall have the meaning set forth in the Loan Agreement.


“Permitted Investments” shall mean any one or more of the following obligations
or securities with maturities of not more than three hundred sixty-five (365)
days acquired at a purchase price of not greater than par, including those
issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:


(i)    obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (i) must (A)
have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, (B) if rated by S&P, not have an “r” highlighter affixed
to their rating, (C) if such investments have a variable rate of interest, have
an interest rate tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (D) not be subject to
liquidation prior to their maturity;


(ii)    Federal Housing Administration debentures;


(iii)    obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause (iii) must (A) have a predetermined fixed dollar amount of principal
due at maturity that cannot vary or change, (B) if rated by S&P, not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, have an interest rate tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, and
(D) not be subject to liquidation prior to their maturity;


(iv)    federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short-term obligations of which at all times are rated
in the highest short-term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short-term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause (iv) must (A)

6

--------------------------------------------------------------------------------




have a predetermined fixed dollar of principal due at maturity that cannot vary
or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;


(v)    fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short-term obligations of which at all times are rated in the highest short-term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short-term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause (v) must (A) have a predetermined fixed dollar of principal due
at maturity that cannot vary or change, (B) if rated by S&P, must not have an
“r” highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;


(vi)    debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause (vi) must (A) have a predetermined fixed dollar of
principal due at maturity that cannot vary or change, (B) if rated by S&P, must
not have an “r” highlighter affixed to their rating, (C) if such investments
have a variable rate of interest, such interest rate must be tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (D) such investments must not be subject to liquidation
prior to their maturity;


(vii)    commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause (vii) must (A)
have a predetermined fixed dollar of principal due at maturity that cannot vary
or change, (B) if rated by S&P, must not have an “r” highlighter affixed to
their rating, (C) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (D) such investments
must not be subject to liquidation prior to their maturity;

7

--------------------------------------------------------------------------------




(viii)    units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and


(ix)    any other security, obligation or investment which has been approved as
a Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;


provided, however, that in the judgment of the Servicer, such instrument
continues to qualify as a “cash flow investment” pursuant to Section 860G(a)(6)
of the Bankruptcy Code earning a passive return in the nature of interest and
that no obligation or security shall be a Permitted Investment if (A) such
obligation or security evidences a right to receive only interest payments, or
(B) the right to receive principal and interest payments on such obligation or
security are derived from an underlying investment that provides a yield to
maturity in excess of one hundred twenty percent (120%) of the yield to maturity
at par of such underlying investment.


“Person” shall have the meaning set forth in the Loan Agreement.


“Pledge Agreement” or “Pledge Agreements” shall have the meanings set forth in
the Recitals hereto.


“Property” or “Properties” shall have the meanings set forth in the Loan
Agreement.


“Rating Agencies” shall have the meaning set forth in the Loan Agreement.


“Required Repair Account” shall have the meaning set forth in Section
2.1(b)(iii) hereof.


“Reserve Accounts” shall mean collectively, the Tax and Insurance Escrow
Account, the Debt Service Account, the Rollover Reserve Account, the Required
Repair Account, the Gas Company Reserve Account, the Sidley Austin Reserve
Account and any other reserve accounts established pursuant to the Loan
Documents.


“Rollover Reserve Account” shall have the meaning set forth in Section
2.1(b)(ii) hereof.


“Securities” shall have the meaning set forth in the Loan Agreement.


“S & P” shall have the meaning set forth in the Loan Agreement.

8

--------------------------------------------------------------------------------




“Securitization” shall have the meaning set forth in the Loan Agreement.
“Servicer” shall have the meaning set forth in the Loan Agreement.


“Sidley Austin Reserve Account” shall have the meaning set forth in Section
2.1(c)(v) hereof.


“Tax and Insurance Escrow Account” shall have the meaning set forth in Section
2.1(b)(i) hereof.


“Taxes” shall have the meaning set forth in the Loan Agreement.


“Tower Borrower” shall have the meaning set forth in the introductory paragraph
of this Agreement, together with its successors and permitted assigns.


“Tower Mortgage Borrower” shall have the meaning set forth in the introductory
paragraph of this Agreement, together with its successors and permitted assigns.


“Tower Pledge Agreement” shall have the meaning set forth in the Recitals
hereto.


“UCC” shall have the meaning set forth in Section 5.1(a)(iv) hereof.
ARTICLE II
THE ACCOUNTS


Section 2.1. Establishment of Accounts.


(a)    Mortgage Borrowers have established and, until the Obligations under the
Mortgage Loan are satisfied in full, will maintain certain accounts as more
specifically identified on Exhibit A attached hereto (the “Lockbox Accounts”)
with Lockbox Bank, which Lockbox Account shall be subject to the terms and
conditions of this Agreement and the terms and conditions of the Lockbox
Agreement, the terms and conditions of which are incorporated herein by
reference.


(b)    On the date hereof, Borrowers shall establish and maintain, until the
Obligations under the Loan are satisfied in full, the following accounts with
Agent or a financial institution selected by Lender in its sole discretion:


(i)    An Eligible Account (the “Mezzanine Cash Management Account”) into which
(A) Mortgage Lender shall transfer by wire transfer or via the ACH System all
amounts required to be transferred to Lender from the Mortgage Cash Management
Account pursuant to the terms of the Mortgage Loan Agreement, or (B) from and
after the date on which the Mortgage Loan has been repaid in full (if the Loan
or any portion thereof is then outstanding), Lockbox Bank shall transfer by wire
transfer or via the ACH System all amounts constituting available funds on
deposit in the Lockbox Account; and

9

--------------------------------------------------------------------------------




(ii)    An Eligible Account (the “Debt Service Account”) into which Borrowers
shall deposit, or cause to be deposited, the sums required to be deposited
hereunder pursuant to Sections 3.1(a) and 3.2(a) hereof and Sections 2.7.4(a)(i)
and (ii) and Sections 2.7.4(b)(ii) and (iv) of the Loan Agreement for the
payment to Lender of interest, principal, fees and other amounts payable under
the Loan.


(c)    From and after the date on which the Mortgage Loan has been repaid in
full (if the Loan or any portion thereof is then outstanding), Borrowers shall
establish and maintain, until the Obligations under the Loan are satisfied in
full, the following accounts with Agent or a financial institution selected by
Lender in its sole discretion:


(i)    An Eligible Account (the “Tax and Insurance Escrow Account”) into which
Borrowers shall deposit, or cause to be deposited, the sums required to be
deposited pursuant to Sections 3.1(b) hereof and Sections 2.7.4(b)(i) and 7.2 of
the Loan Agreement;


(ii)    An Eligible Account (the “Rollover Reserve Account”) into which
Borrowers shall deposit, or cause to be deposited, the sums required to be
deposited hereunder pursuant to Sections 3.1(b) hereof and Sections
2.7.4(b)(iii) and 7.4 of the Loan Agreement;


(iii)    An Eligible Account (the “Gas Company Reserve Account”) into which
Borrowers shall deposit, or cause to be deposited, the sums required to be
deposited hereunder pursuant to Section 3.1(b) hereof and Sections 2.7.4(b)(vii)
and 7.5 of the Loan Agreement;


(iv)    An Eligible Account (the “Required Repair Account”) into which Borrowers
shall deposit, or cause to be deposited, the sums required to be deposited
hereunder pursuant to Section 3.1(b) hereof and Section 7.1 of the Loan
Agreement; and


(v)    An Eligible Account (the “Sidley Austin Reserve Account”) into which
Borrowers shall deposit, or cause to be deposited, the sums required to be
deposited hereunder pursuant to Section 3.1(b) hereof and Section 7.6 of the
Loan Agreement.


(d)    Notwithstanding the foregoing, as an alternative to establishing each
Reserve Account as a separate Eligible Account, Lender may, in its discretion,
establish each Reserve Account as a separate sub-account of the Mezzanine Cash
Management Account whereupon (i) all provisions of this Agreement referring to
any Reserve Account shall be interpreted to apply instead to the corresponding
sub-account of the Mezzanine Cash Management Account and (ii) all provisions of
this Agreement referring generally to the Reserve Accounts shall be interpreted
to apply instead to the Mezzanine Cash Management Account.


Section 2.2.    Account Names. The Mezzanine Cash Management Account and each of
the Reserve Accounts shall be in the name of Lender (or, at the option of
Lender, in the name of Agent, as Servicer for Lender); provided, however, that
in the event Lender transfers or assigns the Loan, Agent, at Lender’s request,
shall change the name of each account to the name of the transferee or assignee.

10

--------------------------------------------------------------------------------




Section 2.3.    Eligible Accounts. The Mezzanine Cash Management Account and,
subject to Section 2.1(d) hereof, each of the Reserve Accounts, shall be
maintained as an Eligible Account at all times.


Section 2.4.    Permitted Investments. Sums on deposit in the Mezzanine Cash
Management Account and Reserve Accounts shall not be invested except in
Permitted Investments. Borrowers shall have the right to direct Agent to invest
sums on deposit in the Mezzanine Cash Management Account or any Reserve Account
in Permitted Investments except that following the occurrence and during the
continuance of an Event of Default, Borrowers shall not have the right to direct
Agent to invest sums on deposit in the Mezzanine Cash Management Account and
Reserve Accounts and during such time, such investments shall be made by Agent,
in Agent’s reasonable discretion; and, provided further, that in no event shall
Borrowers direct Agent to make a Permitted Investment if the maturity date of
that Permitted Investment is later than the date on which the invested sums are
required for payment of an obligation for which the Mezzanine Cash Management
Account or Reserve Account, as applicable, was created. Absent express
investment direction from Borrowers (or Agent, as applicable), account balances
shall be uninvested and maintained as cash. Borrowers hereby irrevocably
authorize and direct Agent to apply any income earned from Permitted Investments
to the respective Mezzanine Cash Management Account or Reserve Account, as
applicable. The amount of actual losses sustained on a liquidation of a
Permitted Investment shall be deposited into the Mezzanine Cash Management
Account by Borrowers no later than one (1) Business Day following such
liquidation. Borrowers shall be responsible for payment of any federal, state or
local income or other tax applicable to income earned from Permitted
Investments. The Accounts shall be assigned the federal tax identification
number of [____________], which number is ______________.


ARTICLE III
DEPOSITS


Section 3.1.    Deposits to the Mezzanine Cash Management Account and Reserve
Accounts.


(a)    Notwithstanding anything contained in the Mortgage Loan Agreement or the
Mortgage Cash Management Agreement to the contrary, Mortgage Borrowers hereby
irrevocably direct (which direction may be revoked only with Lender’s written
consent) that all cash distributions from the Mortgage Cash Management Account
to be paid to or for the benefit of Lender in accordance with the terms of the
Mortgage Loan Agreement and the Mortgage Cash Management Agreement (including
any Net Liquidation Proceeds After Debt Service) be deposited into the Mezzanine
Cash Management Account. Mortgage Borrowers and Borrowers further hereby
irrevocably direct (which direction may be revoked only with Lender’s written
consent) that, provided no Event of Default shall have occurred and be
continuing, funds on deposit in the Mezzanine Cash Management Account be
disbursed to the Reserve Accounts, the Operating Account and/or the Borrowers
Remainder Account in accordance with the terms of this Agreement and Section
2.7.4 of the Loan Agreement. Mortgage Borrowers from time to time may make other
deposits into or direct other deposits to be made into the Mezzanine Cash
Management Account.



11

--------------------------------------------------------------------------------




(b)    Upon repayment in full of the Mortgage Loan, if the Loan or any portion
thereof is then outstanding, Borrowers shall cause Mortgage Borrowers to amend
their agreements with the Lockbox Bank to provide that the Lockbox Bank shall
transfer to the Mezzanine Cash Management Account (rather than the Mortgage Cash
Management Account) in immediately available funds by federal wire transfer or
the ACH System all amounts on deposit in the Lockbox Account once each Business
Day throughout the term of the Loan. In addition, in such event, Mortgage
Borrowers hereby irrevocably direct (which direction may be revoked only with
Lender’s written consent) that all sums on deposit in the Mortgage Cash
Management Account be transferred to the Mezzanine Cash Management Account and
that any such funds constituting Mortgage Loan Reserve Funds be deposited in the
corresponding Reserve Accounts established hereunder, with any other funds being
disbursed as provided in Section 2.7.4(b) of the Loan Agreement.


(c)    All amounts deposited into the Mezzanine Cash Management Account pursuant
to the terms of the Mortgage Loan Agreement, the Mortgage Cash Management
Agreement, the Loan Agreement or this Agreement shall be deemed to be
distributions to Borrowers pursuant to the organizational documents of Mortgage
Borrowers (“Borrower Distributions”). Borrowers intend to make payment on the
Obligations from the Borrower Distributions. Borrowers may from time to time
deposit amounts into the Mezzanine Cash Management Account from sources of
Borrowers other than Borrower Distributions. Except as otherwise expressly
provided in this Agreement, amounts allocated to the Mezzanine Cash Management
Account shall be disbursed in accordance with the terms of the Loan Agreement.


Section 3.2.    Deposits to and Disbursement from the Cash Management Account.


(a)    Commencing on the first Payment Date following the date hereof and on
each Payment Date thereafter, so long as the Mortgage Loan is outstanding,
provided no Event of Default shall have occurred and be continuing, Agent shall
apply all funds on deposit in the Mezzanine Cash Management Account in
accordance with Section 2.7.4(a) of the Loan Agreement. Amounts to be disbursed
to Borrowers pursuant to Section 2.7.4(a)(iii) of the Loan Agreement shall be
deposited by Agent into an account designated by Borrowers in writing from time
to time (the “Borrowers Remainder Account”).


(b)    From and after the repayment in full of the Mortgage Loan (if the Loan or
any portion thereof is then outstanding) and the transfer of funds to the
Mezzanine Cash Management Account and the Reserve Accounts as provided in
Section 3.1(b) of this Agreement:


(i)    Provided no Event of Default shall have occurred and be continuing, on
each Payment Date, Agent shall apply all funds on deposit in the Mezzanine Cash
Management Account in accordance with Section 2.7.4(b) of the Loan Agreement.
Amounts to be disbursed to Borrowers pursuant to Section 2.7.4(b)(vi) of the
Loan Agreement to pay Operating Expenses and Extraordinary Expenses shall be
deposited by Agent into the Operating Account and amounts to be disbursed to
Borrowers pursuant to Section 2.7.4(b)(viii) of the Loan Agreement shall be
deposited by Agent into the Borrowers Remainder Account.



12

--------------------------------------------------------------------------------




(ii)    Each Borrower shall use or cause each Mortgage Borrower to use all funds
deposited in the Operating Account to pay the Cash Expenses and Capital
Expenditures for the current month in accordance with the Approved Annual Budget
or as otherwise approved by Lender in accordance with Section 2.7.4(b)(v) of the
Loan Agreement, and to pay such other Operating Expenses and Capital
Expenditures and/or other expenses, including, without limitation, Extraordinary
Expenses, as shall have been approved by Lender. In no event shall the Operating
Account or the funds contained therein be pledged, assigned or otherwise
encumbered by either Borrowers or either Mortgage Borrowers while the
Obligations remain outstanding.


(c)    From and after the repayment in full of the Mortgage Loan (if the Loan or
any portion thereof is then outstanding) and the transfer of funds to the
Mezzanine Cash Management Account and the Reserve Accounts as provided in
Section 3.1(b) of this Agreement, in the event that an Event of Default shall
have occurred and be continuing (each of the foregoing events, a “Financial
Statement Delivery Event”), within twenty (20) days after the end of each
calendar month, Borrowers shall prepare and deliver to Lender a financial
statement for each Mortgage Borrower in form and substance satisfactory to
Lender in all material respects setting forth all amounts expended by such
Mortgage Borrower for Operating Expenses and Capital Expenditures during such
calendar month, including showing variances from the Approved Annual Budget and
setting forth a short explanation of any variance in excess of ten percent (10%)
of the budget line item in question and identifying any payment made to an
Affiliate and the reasons therefor. Each such financial statement shall be
accompanied with an Officer’s Certificate certifying such financial statement is
true, correct and complete in all material respects and including a
certification that all amounts transferred to the Operating Account pursuant to
this Agreement were expended for Operating Expenses and Capital Expenditures in
accordance with this Agreement. In connection with any financial statement
delivered to Lender as provided above, Borrowers shall cause Mortgage Borrowers
promptly, but not later than five (5) days after Lender’s request therefor, to
deliver to Lender such further documentation (including, without limitation,
invoices, checks or copies of contracts) and information as Lender may
reasonably request regarding any payments described in Mortgage Borrowers’
financial statements. After the occurrence of any Financial Statement Delivery
Event, if the financial statements delivered to Lender show that actual
Operating Expenses and Capital Expenditures paid during any calendar month are
less than the amount transferred to the Operating Account during such calendar
month, the amount of such difference shall promptly be deposited by Mortgage
Borrowers (and Borrowers shall cause Mortgage Borrowers to comply with such
provision) back into the Mezzanine Cash Management Account, in any event no
later than twenty (20) days after the end of the applicable calendar month, such
amount to be applied in accordance with the terms of Section 3.2 hereof when
such sum is redeposited into the Mezzanine Cash Management Account. If either
Mortgage Borrower shall fail to deposit any excess funds into the Mezzanine Cash
Management Account or provide its required financial statements or, after
written request of Lender, evidence of expenditures, in each case, when and
within the time periods provided in the preceding sentences and such failure
continues for ten (10) or more days after notice of such failure, then, in
addition to any other remedies which Lender may have with respect thereto,
Lender may elect not to fund the Operating Account from monies in the Mezzanine
Cash Management Account or Lender may continue to hold the funds in the
Mezzanine Cash Management Account until such failure is cured.



13

--------------------------------------------------------------------------------




ARTICLE IV
WITHDRAWALS


Section 4.1.    Withdrawals from the Tax and Insurance Escrow Account and the
Debt Service Account. Subject to the terms of Section 7.2 of the Loan Agreement,
from and after repayment in full of the Mortgage Loan (if the Loan or any
portion thereof is then outstanding) and the transfer of funds to the Mezzanine
Cash Management Account and the Reserve Accounts as provided in Section 3.1(b)
of this Agreement, Lender shall have the right to, and provided that no Event of
Default has occurred and is continuing, shall withdraw amounts on deposit in the
Tax and Insurance Escrow Account to pay (a) Taxes on or before the date Taxes
are due and payable as provided in the Loan Agreement, and (b) Insurance
Premiums or Financing Installments, as applicable, on or before the date such
Insurance Premiums or Financing Installments, as applicable, are due and payable
as provided in the Loan Agreement. Lender shall have the right to and, provided
no Event of Default has occurred and is continuing, shall withdraw amounts on
deposit from the Debt Service Account to pay (i) principal and/or interest due
on the Loan pursuant to Article II of the Loan Agreement on the applicable
Payment Date and (ii) any other amount due to Lender on the applicable date the
same is due, other than the Outstanding Principal Balance.


Section 4.2.    Requests for Withdrawals from the Other Reserve Accounts. From
and after repayment in full of the Mortgage Loan (if the Loan or any portion
thereof is then outstanding) and the transfer of funds to the Mezzanine Cash
Management Account and the Reserve Accounts as provided in Section 3.1(b) of
this Agreement, provided that no Event of Default has occurred and is
continuing, Agent shall disburse funds on deposit in the Reserve Accounts, other
than the Tax and Insurance Escrow Account and the Debt Service Account, in
accordance with the written request of Borrowers approved in writing by Lender,
in each case in accordance with the applicable provisions of the Loan Agreement.


Section 4.3.    Liquidation Event. Upon the occurrence of a Liquidation Event
(as defined in Section 2.4.7(a) of the Loan Agreement), Agent shall disburse the
related Net Liquidation Proceeds After Debt Service to Lender in accordance with
the provisions of Section 2.4.7(a) of the Loan Agreement.


Section 4.4.    Sole Dominion and Control. All property held in or credited to
the Accounts shall be held as security for Lender and shall not be commingled
with any other property held by or on behalf of Lender, either Borrower or any
other Person. Each Borrower hereby acknowledges and agrees that each of the
Accounts is subject to the “control” (within the meaning of the UCC) of Lender
(which control may be exercised by its authorized agents or designees), subject
to the terms of this Agreement, and that neither Borrowers nor Mortgage
Borrowers shall have any right of control with respect to the Accounts and
further acknowledges and agrees that the documents governing such accounts shall
so provide. The parties agree that each of the Accounts shall be treated as a
“deposit account” (within the meaning of the UCC). Deposit Bank shall comply
with instructions originated by Lender (or by Agent on behalf of Lender)
directing disposition of the funds in the Accounts without further consent of
Borrowers, Mortgage Borrowers or any other Person. Lender shall have with
respect to the Collateral, in







14

--------------------------------------------------------------------------------




addition to the rights and remedies herein set forth, all of the rights and
remedies available to a secured party under the UCC, as if such rights and
remedies were fully set forth herein.
ARTICLE V
PLEDGE OF ACCOUNTS


Section 5.1.    Security for Obligations. (a) As additional security for the
Obligations, each Borrower hereby grants to Lender a first priority continuing
security interest in and to the following property of such Borrower, whether now
owned or existing or hereafter acquired or arising and regardless of where
located (all of the same, collectively, the “Collateral”):


(i)    the Mezzanine Cash Management Account, the Reserve Accounts and all cash,
checks, drafts, certificates and instruments, if any, from time to time
deposited or held in the Mezzanine Cash Management Account and the Reserve
Accounts from time to time, including, without limitation, all deposits or wire
transfers made to the Mezzanine Cash Management Account and/or the Reserve
Accounts;


(ii)    any and all amounts in the Mezzanine Cash Management Account and the
Reserve Accounts invested in Permitted Investments;


(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and


(iv)    to the extent not covered by clauses (i), (ii) or (iii) above, all
“proceeds” (as defined under the Uniform Commercial Code as in effect in the
State in which the Accounts are located (the “UCC”)) of any or all of the
foregoing.


(b)    Lender and Agent, as agent for Lender, shall have with respect to the
Collateral, in addition to the rights and remedies herein set forth, all of the
rights and remedies available to a secured party under the UCC, as if such
rights and remedies were fully set forth herein.


Section 5.2.    Rights on Default. Upon the occurrence and during the
continuance of an Event of Default, Lender shall promptly notify Agent in
writing of such Event of Default and, without notice from Agent or Lender, (a)
Borrowers shall have no further right with respect to the Accounts (including,
without limitation, the right to instruct Lender or Agent to transfer
therefrom), (b) Lender may direct Agent to liquidate and transfer any amounts
then invested in Permitted Investments to the Accounts or reinvest such amounts
in other Permitted Investments as Lender may reasonably determine is necessary
to perfect or protect any security interest granted or purported to be granted
hereby or to enable Agent, as agent for Lender, or Lender to exercise and
enforce Lender’s rights and remedies hereunder with respect to any Collateral,
and (c) Lender may apply any funds in the Mezzanine Cash Management Account or
any Reserve Account to any Obligations in such order of priority as Lender may
determine.



15

--------------------------------------------------------------------------------




Section 5.3.    Financing Statement; Further Assurances. Simultaneously
herewith, each Borrower shall deliver to Lender a financing statement or
statements in connection with the Collateral in the form required by Lender in
order to properly perfect Lender’s security interest therein. Borrowers agree
that at any time, and from time to time, at the expense of Borrowers, Borrowers
will promptly execute and deliver all further instruments and documents, and
take all further actions, that may be necessary or desirable, or that Agent or
Lender may reasonably request, in order to perfect and protect any security
interest granted or purported to be granted hereby (including, without
limitation, any security interest in and to any Permitted Investments) or to
enable Agent or Lender to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.


Section 5.4.    Termination of Agreement. This Agreement shall create a
continuing security interest in the Collateral and shall remain in full force
and effect until payment in full of the Obligations. Upon payment and
performance in full of the Obligations, this Agreement shall terminate and
Borrowers shall be entitled to the return, upon their request and at their
expense, of such of the Collateral as shall not have been sold or otherwise
applied pursuant to the terms hereof, and Agent and/or Lender shall execute such
instruments and documents as may be reasonably requested by Borrowers to
evidence such termination and the release of the lien hereof
ARTICLE VI
RIGHTS AND DUTIES OF LENDER AND AGENT


Section 6.1.    Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, neither Agent nor
Lender shall have any duty as to any Collateral in its possession or control as
agent therefor or bailee thereof or any income thereon or the preservation of
rights against any Person or otherwise with respect thereto. Agent and Lender
each shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which Agent or Lender accords its own
property, it being understood that Lender shall not be liable or responsible for
any loss or damage to any of the Collateral, or for any diminution in value
thereof, by reason of the act or omission of Agent or Lender, its Affiliates,
agents, employees or bailees, except to the extent that such loss or damage
results from Agent’s or Lender’s gross negligence, illegal acts or willful
misconduct, provided that nothing in this Article VI shall be deemed to relieve
Agent from the duties and standard of care which, as a commercial bank, it
generally owes to depositors. Neither Lender nor Agent shall have any liability
for any loss resulting from the investment of funds in Permitted Investments in
accordance with the terms and conditions of this Agreement.


Section 6.2.    Indemnity. Agent, in its capacity as agent hereunder, shall be
responsible for the performance only of such duties as are specifically set
forth herein, and no duty shall be implied from any provision hereof. Agent
shall not be under any obligation or duty to perform any act which would involve
it in expense or liability or to institute or defend any suit in respect hereof,
or to advance any of its own monies. Each Borrower, jointly and severally, shall
indemnify and hold Agent and Lender, their respective employees and officers
harmless from and against any loss, cost or damage (including, without
limitation, reasonable attorneys’





16

--------------------------------------------------------------------------------




fees and disbursements) incurred by Agent or Lender in connection with the
transactions contemplated hereby, except to the extent that such loss or damage
results from Agent’s or Lender’s gross negligence or willful misconduct.


Section 6.3.    Reliance. Agent shall be protected in acting upon any notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
paper, document or signature believed by it to be genuine, and it may be assumed
that any Person purporting to act on behalf of either Borrower giving any of the
foregoing in connection with the. provisions hereof has been duly authorized to
do so. Agent may consult with counsel, and the opinion of such counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered by it hereunder and in good faith in accordance therewith. Agent shall
not be liable to either Borrower for any act or omission done or omitted to be
done by Agent in reliance upon any such instruction, direction or certification
received by Agent, absent gross negligence, illegal acts or willful or reckless
misconduct.


Section 6.4.    Resignation of Agent. (a) Agent shall have the right to resign
as Agent hereunder upon thirty (30) days’ prior written notice to Lender,
Borrowers and the Rating Agencies, and in the event of such resignation, Lender
shall appoint a successor Agent which must be an Eligible Institution. No such
resignation by Agent shall become effective until a successor Agent shall have
accepted such appointment and executed an instrument by which it shall have
assumed all of the rights and obligations of Agent hereunder. If no such
successor Agent is appointed within sixty (60) days after receipt of the
resigning Agent’s notice of resignation, the resigning Agent may petition a
court for the appointment of a successor Agent.


(b)    In connection with any resignation by Agent, (i) the resigning Agent
shall, at the sole cost of Lender, (A) duly assign, transfer and deliver to the
successor Agent this Agreement and all cash and Permitted Investments held by it
hereunder, (B) execute such financing statements and other instruments as may be
necessary to assign to the successor Agent the security interest in the
Collateral existing in favor of the retiring Agent hereunder and to otherwise
give effect to such succession, and (C) take such other actions as may be
reasonably required by Lender or the successor Agent in connection with the
foregoing, and (ii) the successor Agent shall establish in its name, as secured
party, cash collateral accounts, which shall become the Mezzanine Cash
Management Account and the Reserve Accounts for purposes of this Agreement upon
the succession of such Agent.


(c)    Lender at its sole discretion shall have the right, upon thirty (30) days
notice to Agent, at the sole cost of Lender, to substitute Agent with a
successor Agent that satisfies the requirements of an Eligible Institution or to
have the Mezzanine Cash Management Account and/or one or more of the Reserve
Accounts held by another Eligible Institution, provided that such successor
Agent shall perform the duties of Agent pursuant to the terms of this Agreement.


Section 6.5.    Agent Appointed Attorney-In-Fact. Each Borrower hereby
irrevocably constitutes and appoints Agent as such Borrower’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to exercise and enforce every right, power, remedy,
option and privilege of such Borrower with respect to the Collateral, and do in
the name, place and stead of such Borrower, all such acts,



17

--------------------------------------------------------------------------------




things and deeds for and on behalf of and in the name of such Borrower, which
such Borrower could or might do or which Agent or Lender may deem necessary or
desirable to more fully vest in Agent as agent for Lender the rights and
remedies provided for herein and to accomplish the purposes of this Agreement.
The foregoing powers of attorney are irrevocable and coupled with an interest.
If either Borrower fails to perform any agreement herein contained and such
failure shall continue for five (5) Business Days after notice of such failure
is given to such Borrower, Agent as agent for Lender may perform or cause
performance of any such agreement, and any reasonable expenses of Lender and
Agent in connection therewith shall be paid by Borrowers.
ARTICLE VII
REMEDIES


Section 7.1.    Remedies. Upon the occurrence and during the continuance of an
Event of Default (but subject to applicable grace and cure rights, if any,
provided under the Loan Agreement), Lender or Agent, as agent for Lender, may:


(a)    without notice to Borrowers, except as required by law, and at any time
or from time to time, charge, set-off and otherwise apply all or any part of the
Collateral against the Obligations or any part thereof;


(b)    in its sole discretion, at any time and from time to time, exercise any
and all rights and remedies available to it under this Agreement, and/or as a
secured party under the UCC; and


(c)    demand, collect, take possession of, receive, settle, compromise, adjust,
sue for, foreclose or realize upon the Collateral (or any portion thereof) as
Lender may determine in its sole discretion.


Section 7.2.    Waiver. Each Borrower hereby expressly waives, to the fullest
extent permitted by law, presentment, demand, protest or any notice of any kind
in connection with this Agreement or the Collateral. Each Borrower acknowledges
and agrees that ten (10) Business Days’ prior written notice of the time and
place of any public sale of the Collateral or any other intended disposition
thereof shall be reasonable and sufficient notice to Borrowers within the
meaning of the UCC.
ARTICLE VIII
MISCELLANEOUS


Section 8.1. Transfers and Other Liens. Except as expressly provided under the
terms of the Loan Agreement, each Borrower agrees that it will not (a) sell or
otherwise dispose of any of the Collateral or (b) create or permit to exist any
Lien upon or with respect to all or any of the Collateral, except for the Lien
granted to Agent, as agent for Lender, under this Agreement.



18

--------------------------------------------------------------------------------




Section 8.2.    Lender’s Right to Perform Borrowers’    Obligations;    No
Liability of Lender. If either Borrower fails to perform any of the covenants or
obligations contained herein, and such failure shall continue for a period five
(5) Business Days after Borrowers’ receipt of written notice thereof from
Lender, Lender may itself perform, or cause performance of, such covenants or
obligations, and the reasonable expenses of Lender incurred in connection
therewith shall be payable by Borrowers to Lender. Notwithstanding Lender’s
right to perform certain obligations of Borrowers, it is acknowledged and agreed
that Borrowers retain control of the Properties and operation thereof and
notwithstanding anything contained herein or Agent’s or Lender’s exercise of any
of its rights or remedies hereunder, under the Loan Documents or otherwise at
law or in equity, except as may be provided under applicable law, neither Agent
nor Lender shall be deemed to be a mortgagee-in-possession nor shall Lender be
subject to any liability with respect to either Property or otherwise based upon
any claim of lender liability.


Section 8.3.    No Waiver. The rights and remedies provided in this Agreement
and the other Loan Documents are cumulative and may be exercised independently
or concurrently, and are not exclusive of any other right or remedy provided at
law or in equity. No failure to exercise or delay by Agent or Lender in
exercising any right or remedy hereunder or under the Loan Documents shall
impair or prohibit the exercise of any such rights or remedies in the future or
be deemed to constitute a waiver or limitation of any such right or remedy or
acquiescence therein. Except as may be provided under applicable law, every
right and remedy granted to Agent and/or Lender hereunder or by law may be
exercised by Agent and/or Lender at any time and from time to time, and as often
as Agent and/or Lender may deem it expedient. Any and all of Agent’s and/or
Lender’s rights with respect to the lien and security interest granted hereunder
shall continue unimpaired, and Borrowers shall be and remain obligated in
accordance with the terms hereof, notwithstanding (a) any proceeding of either
Borrower under the Bankruptcy Code or any bankruptcy, insolvency or
reorganization laws or statutes of any state, (b) the release or substitution of
Collateral at any time, or of any rights or interests therein, or (c) any delay,
extension of time, renewal, compromise or other indulgence granted by Agent
and/or Lender in the event of any default, with respect to the Collateral or
otherwise hereunder. No delay or extension of time by Agent and/or Lender in
exercising any power of sale, option or other right or remedy hereunder, and no
notice or demand which may be given to or made upon either Borrower by Agent
and/or Lender, shall constitute a waiver thereof, or limit, impair or prejudice
Agent’s and/or Lender’s right, without notice or demand, to take any action
against either Borrower or to exercise any other power of sale, option or any
other right or remedy.


Section 8.4.    Expenses. The Collateral shall secure, and Borrowers shall pay
(except as expressly provided herein or expressly provided in the Loan
Agreement) to Agent and Lender and/or Agent’s and Lender’s counsel on demand,
from time to time, all reasonable costs and expenses (including, but not limited
to, reasonable attorneys’ fees and disbursements, and transfer, recording and
filing fees, taxes and other charges) of, or incidental to, the creation or
perfection of any lien or security interest granted or intended to be granted
hereby, the custody, care, sale, transfer, administration, collection of or
realization on the Collateral, or in any way relating to the enforcement,
protection or preservation of the rights or remedies of Agent and/or Lender
under this Agreement, the Loan Agreement, the Note, the Pledge Agreements or the
other Loan Documents.



19

--------------------------------------------------------------------------------




Section 8.5.    Entire Agreement. This Agreement constitutes the entire and
final agreement between the parties with respect to the subject matter hereof
and may not be changed, terminated or otherwise varied, except by a writing duly
executed by the parties.


Section 8.6.    No Waiver. No waiver of any term or condition of this Agreement,
whether by delay, omission or otherwise, shall be effective unless in writing
and signed by the party sought to be charged, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.


Section 8.7.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their respective successors and
permitted assigns.


Section 8.8.    Notices. Notices to the parties hereto shall be addressed,
delivered and deemed received in the manner and at the times set forth in
Section 10.6 of the Loan Agreement.


Section 8.9.    Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.


Section 8.10.    Governing Law.


THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK’S PRINCIPLES OF
CONFLICTS OF LAW), AND THE PROVISIONS OF THE LAWS OF THE STATE OF NEW YORK SHALL
BE APPLICABLE TO THE CREATION, PERFECTION AND PRIORITY OF THE LIEN CREATED BY
THIS AGREEMENT WITH RESPECT TO THE MEZZANINE CASH MANAGEMENT ACCOUNT AND THE
RESERVE ACCOUNTS.


Section 8.11.    Exhibits. All Exhibits attached hereto are by reference made a
part hereof


Section 8.12.    Recitals. The Recitals set forth at the beginning of this
Agreement are hereby incorporated into and made a part of the substantive
provisions of this Agreement.


Section 8.13.    No Amendment; Conflicts. Nothing contained in this Agreement
shall be construed to amend, modify, alter, change or supersede the terms and
provisions of the Loan Agreement or any of the other Loan Documents. In the
event of any conflict between the terms hereof and the terms of the Loan
Agreement, the terms of the Loan Agreement shall govern.


Section 8.14.    Counterparts. This Agreement may be executed in any number of
counterparts.


Section 8.15.    Exculpation. The provisions of Section 9.4 of the Loan
Agreement are hereby incorporated by reference with the full force and effect as
though such provisions were fully set forth herein.





20

--------------------------------------------------------------------------------




Section 8.16.    Joint and Several. The covenants, agreements, obligations and
liabilities of Borrowers hereunder are joint and several.
[SIGNATURES TO FOLLOW ON NEXT PAGE]



21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Mezzanine Cash
Management Agreement as of the day and year first above written.


BORROWERS:


MAGUIRE PROPERTIES – 555 W. FIFTH
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:






MAGUIRE PROPERTIES – 350 S. FIGUEROA
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:


MORTGAGE BORROWERS:


MAGUIRE PROPERTIES – 555 W. FIFTH, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:






MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:






LENDER:






--------------------------------------------------------------------------------




NOMURA CREDIT & CAPITAL, INC.,
a Delaware corporation
By:
__________________________________

Name:
Title:






--------------------------------------------------------------------------------




EXHIBIT A
(Identification of Borrowers Remainder Account)
Bank Name:
Bank Address:
ABA#:
Account #:                         [BORROWER PLEASE PROVIDE]






--------------------------------------------------------------------------------




EXHIBIT B
(Identification of Borrowers Operating Account)




Bank Name:
Bank Address:
ABA#:
Account #:                         [BORROWER PLEASE PROVIDE]






--------------------------------------------------------------------------------




Table of Contents
ARTICLE I
Page


 
DEFINITIONS
 
3


 
Section 1.1.
Certain Definitions
3


ARTICLE II
 
 
THE ACCOUNTS
9


 
Section 2.1.
Establishment of Accounts
9


 
Section 2.2.
Account Names
10


 
Section 2.3.
Eligible Accounts
11


 
Section 2.4.
Permitted Investments
11


ARTICLE III
 
 
DEPOSITS
11


 
Section 3.1.
Deposits to the Mezzanine Cash Management Account and Reserve Accounts
11


 
Section 3.2.
Deposits to and Disbursement from the Cash Management Account
12


ARTICLE IV
 
 
WITHDRAWALS
14


 
Section 4.1.
Withdrawals from the Debt Service Account
13


 
Section 4.2
Withdrawals from the Tax and Insurance Escrow Account
14


 
Section 4.3.
Requests for Withdrawals from the Other Reserve Accounts
14


 
Section 4.4.
Liquidation Event
14


 
Section 4.5.
Sole Dominion and Control
14


ARTICLE V
 
 
PLEDGE OF ACCOUNTS
15


 
Section 5.1.
Security for Obligations
15


 
Section 5.2.
Rights on Default
15


 
Section 5.3.
Financing Statement; Further Assurances
16


 
Section 5.4.
Termination of Agreement
16


ARTICLE VI
 
 
RIGHTS AND DUTIES OF LENDER AND AGENT
16


 
Section 6.1.
Reasonable Care
16


 
Section 6.2.
Indemnity
16


 
Section 6.3.
Reliance
17






i

--------------------------------------------------------------------------------




Table of Contents
(continued)
 
 
 
Page


 
Section 6.4.
Resignation of Agent
17


 
Section 6.5.
Agent Appointed Attorney-In-Fact
17


ARTICLE VII
 
 
REMEDIES
18


 
Section 7.1.
Remedies
18


 
Section 7.2.
Waiver
18


ARTICLE VIII
 
 
MISCELLANEOUS
18


 
Section 8.1.
Transfers and Other Liens
18


 
Section 8.2.
Lender’s Right to Perform Borrower’s Obligations; No Liability of Lender
19


 
Section 8.3.
No Waiver
19


 
Section 8.4.
Expenses
19


 
Section 8.5.
Entire Agreement
20


 
Section 8.6.
No Waiver
20


 
Section 8.7.
Successors and Assigns
20


 
Section 8.8.
Notices
20


 
Section 8.9.
Captions
20


 
Section 8.10.
Governing Law
20


 
Section 8.11.
Exhibits
20


 
Section 8.12.
Recitals
20


 
Section 8.13.
No Amendment; Conflicts
20


 
Section 8.14.
Counterparts
20


 
Section 8.15.
Exculpation
20







EXHIBIT A - IDENTIFICATION OF BORROWERS REMAINDER ACCOUNT
EXHIBIT B - IDENTIFICATION OF BORROWERS OPERATING ACCOUNT



ii

--------------------------------------------------------------------------------




GUARANTY AGREEMENT
(MEZZANINE LOAN)


THIS GUARANTY AGREEMENT (MEZZANINE LOAN) (this “Guaranty”) is executed as of
[               ], 2006, by MAGUIRE PROPERTIES, L.P., a Maryland limited
partnership having an address at 1733 Ocean Avenue, 4th Floor, Santa Monica,
California 90401 (“Guarantor”), for the benefit of NOMURA CREDIT & CAPITAL,
INC., a Delaware corporation, having an address at Two World Financial Center,
New York, New York 10281 (together with its successors and assigns, “Lender”).


RECITALS:


A.    Pursuant to that certain Promissory Note (Mezzanine Loan), dated of even
date herewith, executed by MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE, LLC, a
Delaware limited liability company (“Tower Borrower”), having its principal
place of business at 1733 Ocean Avenue, 4th Floor, Santa Monica, California
90401, and MAGUIRE PROPERTIES – 350 S. FIGUEROA MEZZANINE, LLC, a Delaware
limited liability company (“Garage Borrower”), having its principal place of
business at 1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401 (each
of Tower Borrower and Garage Borrower, individually, a “Borrower”, and
collectively, “Borrowers”), and payable to the order of Lender in the original
principal amount of [__________] and No/100 Dollars ($[__________]) (as the same
may be amended, restated, replaced, supplemented, or otherwise modified from
time to time, the “Note”), Borrowers have become indebted, and may from time to
time be further indebted, to Lender with respect to a loan (“Loan”) made
pursuant to that certain Mezzanine Loan Agreement, dated as of even date
herewith, by and among Borrowers and Lender (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Loan Agreement”).


B.    The Loan is secured by (i) that certain Pledge and Security Agreement (Gas
Company Tower), dated as of even date herewith (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Tower Pledge Agreement”), given by Tower Borrower to Lender, granting Lender a
first priority security interest in Tower Borrower’s 100% limited liability
company interest in Maguire Properties – 555 W. Fifth, LLC, a Delaware limited
liability company (“Tower Mortgage Borrower”), as more particularly described in
the Tower Pledge Agreement; and (ii) that certain Pledge and Security Agreement
(World Trade Center Garage), dated as of even date herewith (as the same may be
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Garage Pledge Agreement”; each of Tower Pledge Agreement and Garage
Pledge Agreement, individually, a “Pledge Agreement”, and collectively, the
“Pledge Agreements”), given by Garage Borrower to Lender, granting Lender a
first priority security interest in Garage Borrower’s 100% limited liability
company interest in Maguire Properties – 350 S. Figueroa, LLC, a Delaware
limited liability company (“Garage Mortgage Borrower”; each of Tower Mortgage
Borrower and Garage Mortgage Borrower, individually, a “Mortgage Borrower”, and
collectively, “Mortgage Borrowers”), as more particularly described in the
Garage Pledge Agreement.



--------------------------------------------------------------------------------




C.    The Loan is evidenced, secured or governed by other instruments and
documents executed in connection with the Loan (together with the Note, the Loan
Agreement and the Pledge Agreements, collectively, the “Loan Documents”).


D.    Lender is not willing to make the Loan, or otherwise extend credit, to
Borrowers unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined).


E.    Guarantor is the owner of a direct or indirect interest in each Borrower
and as a result of such interest, Guarantor will derive substantial economic and
other benefits from the making of the Loan to Borrowers.


F.    All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such term in the Loan Agreement.


NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrowers, and to
extend such additional credit as Lender may from time to time extend under the
Loan Documents, and for other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, the parties do hereby agree
as follows:


ARTICLE 1
NATURE AND SCOPE OF GUARANTY


1.1    Guaranty of Obligation. Guarantor hereby irrevocably and unconditionally
guarantees to Lender and its successors and assigns the payment and performance
of the Guaranteed Obligations as and when the same shall be due and payable,
whether by lapse of time, by acceleration of maturity or otherwise. Guarantor
hereby irrevocably and unconditionally covenants and agrees that it is liable
for the Guaranteed Obligations as a primary obligor.


1.2    Definition of Guaranteed Obligations. As used herein, the term
“Guaranteed
Obligations” means:


(a)    the obligations and liabilities of Borrowers to Lender for any actual
loss, damage, cost, expense, liability, claim and any other obligation incurred
by Lender (including attorneys’ fees and costs reasonably incurred) resulting
from the following (collectively, “Losses”):


(i)    fraud or intentional misrepresentation by either Borrower, either
Mortgage Borrower or Guarantor in connection with the Loan, including by reason
of any claim under the Racketeer Influenced and Corrupt Organizations Act
(“RICO”);


(ii)    the gross negligence or willful misconduct of either Borrower, either
Mortgage Borrower, Guarantor, Principal or any other Restricted Party with
respect to the Loan, the Collateral (as defined in the Pledge Agreements) or
either of the Properties;

2

--------------------------------------------------------------------------------




(iii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity concerning environmental laws,
hazardous substances or asbestos and any indemnification of Lender with respect
thereto in any Loan Document;


(iv)    the wrongful removal or destruction of any portion of the Properties by
either Mortgage Borrower, either Borrower or any Affiliate of either Mortgage
Borrower or either Borrower after the occurrence of an Event of Default, or any
intentional physical waste of the Properties or any portion thereof by either
Mortgage Borrower, either Borrower or any Affiliate of any of them, provided,
however, such physical waste shall exclude wear and tear to the Properties or
any portion thereof that occurs in the ordinary course of business of the
Properties;


(v)    any Legal Requirement (including RICO) mandating the forfeiture by either
Mortgage Borrower or either Borrower of either Property or the Collateral, or
any portion thereof, because of the conduct or purported conduct of criminal
activity by either Mortgage Borrower, either Borrower or any Restricted Party in
connection therewith;


(vi)    any material misrepresentation, miscertification or breach of warranty
by either Borrower or any Guarantor with respect to any representation, warranty
or certification contained in the Loan Agreement or any other Loan Document or
in any document executed in connection therewith, pursuant to any of the Loan
Documents or otherwise to induce Lender to make the Loan, or any advance
thereof, or to release monies from any account held by Lender (including any
reserve or escrow) or to take other action with respect to the Collateral;


(vii)    the misappropriation or conversion by either Borrower, or by or on
behalf of either Mortgage Borrower, or an Affiliate of any of them, of:


(A)    any Insurance Proceeds paid by reason of any Casualty;


(B)    any Condemnation Proceeds received in connection with a Condemnation;


(C)    any Rents and/or Vacant Space Rent following an Event of Default;


(D)    any Rents and/or Vacant Space Rent paid more than one (1) month in
advance; or


(E)    any Net Liquidation Proceeds After Debt Service;


provided such amounts are not applied to the payment of the Loan or the
Operating Expenses of either Property;


(viii)    failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Properties that are superior to the Lien
of the Mortgage unless such charges are being contested in accordance with the
provisions of the Loan Documents;

3

--------------------------------------------------------------------------------




(ix)    any security deposits, advance deposits or any other deposits collected
by either Borrower, either Mortgage Borrower or any Affiliate of any of them
with respect to either Property or any part thereof which are not delivered to
Mortgage Lender upon a foreclosure of either Property or action in lieu thereof,
except to the extent any such security deposits were applied in accordance with
the terms and conditions of any of the Leases prior to the occurrence of the
Event of Default that gave rise to such foreclosure or action in lieu thereof;


(x)    if either Borrower or either Mortgage Borrower fails to permit on-site
inspections of either Property, fails to provide financial information
specifically required by the Loan Agreement or fails to appoint a new Manager
upon the request of Lender, each as required by, and in accordance with, the
terms and provisions of the Loan Agreement or the other Loan Documents;


(xi)    any breach of any representation, warranty or covenant contained in
Section 3 of the Pledge Agreements;


(xii)    (A) if the Operating Partnership shall default under either of the
Master Leases beyond any applicable notice and/or cure period contained therein,
or (B) if either of the Master Leases shall have been amended or modified
(except as specified in Section 3.1.21 of the Loan Agreement) without Lender’s
prior written consent, or (C) if either Master Lease shall have been terminated,
cancelled or surrendered without Lender’s prior written consent in violation of
Section 5.2.12 or 5.2.13 of the Loan Agreement (except as specified in Section
3.1.21 of the Loan Agreement), or (D) if the Operating Partnership is the
subject of a Bankruptcy Action, other than an involuntary Bankruptcy Action
which is dismissed within ninety (90) days; or


(xiii)    (A) if there shall exist an event of default by Tower Mortgage
Borrower under the Parking Easement beyond any applicable notice and/or cure
period contained therein, or (B) if the Parking Easement shall have been amended
or modified in violation of Section 5.2.11 of the Loan Agreement without
Lender’s prior written consent, or (C) if the Parking Easement shall have been
terminated, cancelled or surrendered (other than by the terms of the Parking
Easement) without Lender’s prior written consent in violation of Section 5.2.11
of the Loan Agreement;


notwithstanding the foregoing, or anything to the contrary contained herein, the
term “Losses” and Guarantor’s obligations with respect to “Guaranteed
Obligations” shall not include loss, damage, cost, expense, liability, claim or
any other obligation caused by the gross negligence, illegal acts, fraud or
willful misconduct of Lender or its Affiliates and/or agents; and


(b)    the entire amount of the Debt:


(i)    in the event of:


(A)    either Borrower or either Mortgage Borrower filing a voluntary petition
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law;


(B)    the filing of an involuntary petition against either Borrower or either
Mortgage Borrower under the Bankruptcy Code or any other Federal or

4

--------------------------------------------------------------------------------




state bankruptcy or insolvency law by any other Person in which either Borrower
or either Mortgage Borrower colludes with or otherwise assists such Person, or
solicits or causes to be solicited petitioning creditors for any involuntary
petition against either Borrower or either Mortgage Borrower from any Person;


(C)    either Borrower or either Mortgage Borrower filing an answer consenting
to, or otherwise acquiescing or joining in any involuntary petition filed by any
other Person (other than Lender) against it, under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law, or soliciting or causing to
be solicited petitioning creditors for any involuntary petition from any Person;


(D)    either Borrower, either Mortgage Borrower or Guarantor consenting to, or
otherwise acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for either Borrower or either Mortgage
Borrower or any portion of the Properties or the Collateral; or


(E)    either Borrower or either Mortgage Borrower making an assignment for the
benefit of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due;


(ii)    if the first Monthly Interest Payment is not paid when due;


(iii)    if either Borrower or either Mortgage Borrower fails to maintain its
status as a Special Purpose Entity as required by, and in accordance with, the
terms and provisions of the Loan Agreement and there is a substantive
consolidation of either Borrower or either Mortgage Borrower with any other
Person;


(iv)    if either Borrower fails to obtain Lender’s prior written consent to any
Indebtedness or voluntary Lien encumbering the Properties or any part thereof or
the Collateral as required by the Loan Agreement or any other Loan Document; or


(v)    if either Borrower fails to obtain Lender’s prior written consent to any
Transfer as required by the Loan Agreement or any other Loan Document.


1.3    Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s
death (in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs). The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed Obligations. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.


1.4    Guaranteed Obligations Not Reduced by Offset. The Guaranteed Obligations
and the liabilities and obligations of Guarantor to Lender hereunder, shall not
be reduced, discharged or released because or by reason of any existing or
future offset, claim or defense

5

--------------------------------------------------------------------------------




(other than a defense based upon the actual payment or performance of the
Guaranteed Obligations sought to be enforced) of either Borrower, or any other
party, against Lender or against payment of the Guaranteed Obligations, whether
such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.


1.5    Payment By Guarantor. If all or any part of the Guaranteed Obligations
shall not be punctually paid when due, whether at demand, maturity, acceleration
or otherwise, Guarantor shall, within five (5) Business Days after written
demand by Lender, and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed
Obligations to Lender at Lender’s address as set forth herein. Such demand(s)
may be made at any time coincident with or after the time for payment of all or
part of the Guaranteed Obligations, and may be made from time to time with
respect to the same or different items of Guaranteed Obligations. Such demand
shall be deemed made, given and received in accordance with the notice
provisions hereof.


1.6    No Duty To Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce the obligations of Guarantor hereunder, first to (a)
institute suit or exhaust its remedies against either Borrower or others liable
on the Loan or the Guaranteed Obligations or any other Person, (b) enforce
Lender’s rights against any collateral which shall ever have been given to
secure the Loan, (c) enforce Lender’s rights against any other guarantors of the
Guaranteed Obligations, (d) join either Borrower or any others liable on the
Guaranteed Obligations in any action seeking to enforce this Guaranty, (e)
exhaust any remedies available to Lender against any collateral which shall ever
have been given to secure the Loan, or (f) resort to any other means of
obtaining payment of the Guaranteed Obligations. Lender shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.


1.7    Waivers. Guarantor agrees to the provisions of the Loan Documents, and
hereby waives notice of: (a) any loans or advances made by Lender to either
Borrower; (b) acceptance of this Guaranty; (c) any amendment or extension of the
Note, the Loan Agreement or of any other Loan Documents; (d) the execution and
delivery by either Borrower and Lender of any other loan or credit agreement or
of either or both Borrowers’ execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with the
Collateral; (e) the occurrence of any breach by either Borrower under any of the
Loan Documents or an Event of Default; (f) Lender’s transfer or disposition of
the Guaranteed Obligations, or any part thereof; (g) sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligations; (h) protest, proof of non-payment or default by either
Borrower; and (i) any other action at any time taken or omitted by Lender, and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to any of the Guaranteed Obligations and/or the obligations hereby
guaranteed.


1.8    Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, within five (5)
Business Days after

6

--------------------------------------------------------------------------------




written demand by Lender, pay Lender all costs and expenses (including court
costs and reasonable attorneys’ fees) incurred by Lender in the enforcement
hereof or the preservation of Lender’s rights hereunder. The covenant contained
in this Section 1.8 shall survive the payment and performance of the Guaranteed
Obligations.


1.9    Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
each Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.


1.10    Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights it may now or hereafter have under any agreement, at law or in equity
(including, without limitation, any law subrogating the Guarantor to the rights
of Lender), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from either Borrower or any other party liable
for payment of any or all of the Guaranteed Obligations for any payment made by
Guarantor under or in connection with this Guaranty or otherwise until ninety
one (91) days after Lender has received payment in full of the Obligations.


1.11    Borrowers. The term “Borrower” and “Borrowers” as used herein shall
include any new or successor corporation, association, partnership (general or
limited), limited liability company, joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of either Borrower or any interest in either Borrower.
All uses of the phrase “either Property” shall mean “any one or more of the
Properties, including both of the Properties,” unless the context shall indicate
otherwise; and all uses of the phrase “either Borrower”, “either of the
Borrowers”, “any Borrower” or “any of the Borrowers” shall mean “any one or more
of the Borrowers, including both Borrowers,” unless the context shall indicate
otherwise. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.


ARTICLE 2


EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING
GUARANTOR’S OBLIGATIONS


Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

7

--------------------------------------------------------------------------------




2.1    Modifications. Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Guaranteed Obligations, the Note,
either Pledge Agreement, the Loan Agreement, the other Loan Documents, or any
other document, instrument, contract or understanding among Borrowers and
Lender, or any other parties, pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantor of any such action.


2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to either Borrower or any Guarantor.


2.3    Condition of Borrowers or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of either Borrower, Guarantor or any other party at any time
liable for the payment of all or part of the Guaranteed Obligations; or any
dissolution of either Borrower or Guarantor, or any sale, lease or transfer of
any or all of the assets of either Borrower or Guarantor, or any changes in the
shareholders, partners or members of either Borrower or Guarantor; or any
reorganization of either Borrower or Guarantor.


2.4    Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (a) the
Guaranteed Obligations, or any part thereof, exceed the amount permitted by law,
(b) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (c) the officers or representatives executing the Note, either Pledge
Agreement, the Loan Agreement or the other Loan Documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, (d) the
Guaranteed Obligations violate applicable usury laws, (e) either Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
(other than a defense based upon the actual payment or performance of the
Guaranteed Obligations sought to be enforced), which render the Guaranteed
Obligations wholly or partially uncollectible from either Borrower, (f) the
creation, performance or repayment of the Guaranteed Obligations (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible or unenforceable, or (g) the Note, either Pledge
Agreement, the Loan Agreement or any of the other Loan Documents have been
forged or otherwise are irregular or not genuine or authentic, it being agreed
that Guarantor shall remain liable hereon regardless of whether either Borrower
or any other Person is found not liable on the Guaranteed Obligations or any
part thereof for any reason.


2.5    Release of Obligors. Any full or partial release of the liability of
either Borrower on the Guaranteed Obligations, or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations, or any part
thereof, it being recognized, acknowledged and agreed by Guarantor that
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other party, and Guarantor has not been induced to
enter into this Guaranty on the basis of a contemplation, belief, understanding
or agreement that other Persons will be liable to pay or

8

--------------------------------------------------------------------------------




perform the Guaranteed Obligations, or that Lender will look to other Persons to
pay or perform the Guaranteed Obligations.


2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.


2.7    Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligations.


2.8    Care and Diligence. The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of such collateral, property
or security, including but not limited to any neglect, delay, omission, failure
or refusal of Lender (a) to take or prosecute any action for the collection of
any of the Guaranteed Obligations or (b) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (c) to take or prosecute any action in connection
with any instrument or agreement evidencing or securing all or any part of the
Guaranteed Obligations, other than any loss, damage liability or cost arising
from Lender’s gross negligence or willful misconduct following Lender’s taking
title to the Collateral.


2.9    Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligations.


2.10    Offset. The Note, the Guaranteed Obligations and the liabilities and
obligations of Guarantor to Lender hereunder shall not be reduced, discharged or
released by reason of any existing or future right of offset, claim or defense
(other than a defense based upon the actual payment or performance of the
Guaranteed Obligations sought to be enforced) of either Borrower against Lender,
or any other Person, or against payment of the Guaranteed Obligations, whether
such right of offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.


2.11    Merger. The reorganization, merger or consolidation of either Borrower
into or with any Person.


2.12    Preference. Any payment by either Borrower to Lender is held to
constitute a preference under bankruptcy laws, or for any reason Lender is
required to refund such payment or pay such amount to either Borrower or someone
else.


2.13    Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Obligations, or the
security and collateral

9

--------------------------------------------------------------------------------




therefor, other than any loss, damage liability or cost arising from Lender’s
gross negligence or willful misconduct following Lender’s taking title to the
Collateral or any part thereof, whether or not such action or omission
prejudices Guarantor or increases the likelihood that Guarantor will be required
to pay the Guaranteed Obligations pursuant to the terms hereof, it is the
unambiguous and unequivocal intention of Guarantor that Guarantor shall be
obligated to pay the Guaranteed Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligations.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES


To induce Lender to enter into the Loan Documents and extend credit to
Borrowers, Guarantor represents and warrants to Lender as follows:


3.1    Benefit. Guarantor is an Affiliate of Tower Borrower and Garage Borrower,
is the owner of a direct or indirect interest in Tower Borrower and Garage
Borrower, and has received, or will receive, direct or indirect benefit from the
making of this Guaranty with respect to the Guaranteed Obligations.


3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrowers and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligations;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.


3.3    No Representation By Lender. Neither Lender nor any other party has made
any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.


3.4    Guarantor’s Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities)
and debts, and has and will have property and assets sufficient to satisfy and
repay its obligations and liabilities.


3.5    Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be applicable to Guarantor. This Guaranty is a legal and binding
obligation of Guarantor and is enforceable in accordance with its terms, except
as limited by bankruptcy, insolvency or other laws of general application
relating to the enforcement of creditors’ rights.

10

--------------------------------------------------------------------------------




3.6    Financial Statements. Any and all balance sheets, net worth statements
and other financial data that have been given or may be given to Lender with
respect to Guarantor did or will, at the time of such delivery, fairly and
accurately present the financial condition of Guarantor.


3.7    Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.
ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS


4.1    Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of either Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of either Borrower thereon be
direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of Guarantor against either Borrower (arising
as a result of subrogation or otherwise) as a result of Guarantor’s payment of
all or a portion of the Guaranteed Obligations. Upon the occurrence of a Default
or an Event of Default, Guarantor shall not receive or collect, directly or
indirectly, from either Borrower or any other party any amount upon the
Guarantor Claims.


4.2    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right to prove its claim in
any such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims. Guarantor hereby assigns such
dividends and payments to Lender. Should Lender receive, for application against
the Guaranteed Obligations, any such dividend or payment which is otherwise
payable to Guarantor, and which, as between either Borrower and Guarantor, shall
constitute a credit against the Guarantor Claims, then upon payment to Lender in
full of the Guaranteed Obligations, Guarantor shall become subrogated to the
rights of Lender to the extent that such payments to Lender on the Guarantor
Claims have contributed toward the liquidation of the Guaranteed Obligations,
and such subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have been unpaid if Lender had not received dividends or
payments upon the Guarantor Claims.


4.3    Payments Held in Trust. Notwithstanding anything to the contrary in this
Guaranty, in the event that Guarantor shall receive any funds, payments, claims
or distributions which are prohibited by this Guaranty, Guarantor agrees to hold
in trust for Lender an amount equal to the amount of all funds, payments, claims
or distributions so received, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims or

11

--------------------------------------------------------------------------------




distributions so received except to pay such funds, payments, claims and/or
distributions promptly to Lender, and Guarantor covenants promptly to pay the
same to Lender.


4.4    Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon either Borrower’s assets
securing payment of the Guarantor Claims shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon such Borrower’s assets securing payment of the Guaranteed
Obligations, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach. Until ninety one (91)
days after the Obligations shall have been paid in full and the Guaranteed
Obligations fully satisfied, without the prior written consent of Lender,
Guarantor shall not (a) exercise or enforce any creditor’s right it may have
against either Borrower, or (b) foreclose, repossess, sequester or otherwise
take steps or institute any action or proceedings (judicial or otherwise,
including without limitation the commencement of, or joinder in, any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any liens, mortgages, deeds of trust, security interests,
collateral rights, judgments or other encumbrances on assets of either Borrower
held by Guarantor.


ARTICLE 5
COVENANTS
5.1    Definitions. As used in this Article 5, the following terms shall have
the respective meanings set forth below:


(a)    “GAAP” shall mean generally accepted accounting principles, consistently
applied.


(b)    “Net Worth” shall mean, as of a given date, (i) the Guarantor’s total
assets as of such date, less (ii) the Guarantor’s total liabilities as of such
date, determined in accordance with GAAP.


5.2    Covenants. Until all of the Obligations and the Guaranteed Obligations
have been paid in full, Guarantor (a) shall maintain a Net Worth in excess of
$225,000,000.00, and (b) shall deliver to Lender, within one hundred twenty
(120) days following the end of each calendar year, a complete copy of
Guarantor’s personal financial statements prepared by a “Big Four” accounting
firm or other independent certified public accountant acceptable to Lender, in a
manner consistent with Guarantor’s personal financial statement delivered to
Lender prior to the date hereof, including statements of income and expense and
a balance sheet for Guarantor, together with a certificate of Guarantor (i)
setting forth in reasonable detail Guarantor’s Net Worth as of the end of such
prior calendar year and based on such personal financial statements, and (ii)
certifying that such annual financial statements are true, correct, accurate and
complete and fairly present the financial condition and results of the
operations of Guarantor.


5.3    Prohibited Transactions. Guarantor shall not, at any time while a default
in the payment of the Guaranteed Obligations has occurred and is continuing,
enter into or effectuate any transaction with any Affiliate which would reduce
the Net Worth of Guarantor below the minimum Net Worth set forth in Section 5.2
hereof

12

--------------------------------------------------------------------------------




ARTICLE 6


CALIFORNIA SPECIFIC PROVISIONS


In the event of any inconsistencies between the terms and conditions of this
Article 6 and the other terms and conditions of this Guaranty, the terms and
conditions of this Article 6 shall control and be binding.


6.1    General. Guarantor agrees that no action for the enforcement or recovery
of damages under this Guaranty shall constitute an action within the meaning of
California Code of Civil Procedure (“CCP”) §726, which Section shall not apply
to this Guaranty. No judgment against Guarantor in any action pursuant to this
Guaranty shall constitute a money judgment or a deficiency judgment within the
meaning of CCP §§ 580a, 580b, 580d or 726. This Section and the obligations of
Guarantor hereunder shall survive, and remain in full force and effect after,
the repayment or satisfaction of the Obligations, any release of the security
interest with respect to the Collateral or any part thereof or any foreclosure
or other enforcement of the Loan Documents (whether by judicial action, exercise
of the power of sale, deed in lieu of foreclosure, or otherwise), and Lender
shall have the right to enforce this Guaranty after any such repayment,
satisfaction, release or foreclosure. The remedies in this Guaranty are
cumulative and in addition to all remedies provided by law.


6.2    General Waivers by Guarantor. Guarantor hereby (i) waives and
relinquishes all rights and remedies accorded by applicable law to indemnitors
and guarantors, and (ii) waives notice of acceptance of this Guaranty and notice
of any liability to which it may apply, and waives diligence, presentment,
demand of payment, protest, notice of dishonor or nonpayment or notice of any
kind in connection with this Guaranty. Guarantor further waives, to the maximum
extent permitted by law, (a) any rights or defenses created by any
anti-deficiency statutes applicable to the Loan; (b) any right to require Lender
to marshal assets or proceed against or exhaust its recourse against either
Borrower or any other obligated party or any security for the Guaranteed
Obligations or to pursue any other remedy before being entitled to payment from
Guarantor or before proceeding against Guarantor for payment and performance of
the Guaranteed Obligations; (c) the defense of the statute of limitation in any
action hereunder or for the collection or the performance of the Guaranteed
Obligations; (d) any defense that may arise by reason of the failure of Lender
to file or enforce a claim against the estate (either in administration,
bankruptcy or any other proceeding) of Guarantor or any other Person; (e) any
defense that may arise by reason of the unenforceability in whole or in part of
the Loan Documents; (f) the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim (and other than a defense based upon the
actual payment or performance of the Guaranteed Obligations sought to be
enforced), in any action or proceeding brought against or by Lender; and (g) all
homestead exemption rights against the obligations hereunder; it being the
intention hereof that Guarantor shall remain liable as principal, to the extent
set forth herein, notwithstanding any act, omission or thing which might
otherwise operate as a legal or equitable discharge of Guarantor.


6.3    Waiver of Defenses by Guarantor. Guarantor hereby waives and agrees not
to assert or take advantage of any defense based upon:

13

--------------------------------------------------------------------------------




(a)    the incapacity, lack of authority, death or disability of either
Borrower, Guarantor or any other Person;


(b)    the failure of Lender to commence an action against either Borrower or
any other guarantor (which term shall mean any other party at any time directly
or contingently liable for any of such Borrower’s obligations under the Loan
Documents) or to proceed against or exhaust any security held by Lender at any
time, or to pursue any other remedy whatsoever at any time;


(c)    any duty on the part of Lender to disclose to Guarantor any facts Lender
may now or hereafter know regarding either Borrower, including such Borrower’s
financial condition, and all other circumstances affecting such Borrower’s
ability to perform its obligations to Lender, regardless of whether Lender has
reason to believe (i) that any such facts materially increase the risk beyond
that which Guarantor intends to assume, or (ii) that such facts are unknown to
Guarantor, Guarantor acknowledging that it is fully responsible for being and
keeping informed of the condition (financial or otherwise) and affairs of such
Borrower;


(d)    lack of notice of default, demand of performance or notice of
acceleration to either Borrower, Guarantor or any other Person hereunder or
under any other Loan Document;


(e)    the consideration for this Guaranty;


(f)    the revocation or repudiation hereof by Guarantor or the revocation or
repudiation of any of the Loan Documents by either Borrower or any other Person;


(g)    the invalidity or unenforceability in whole or in part of the Loan
Documents or of any manner in which Lender has exercised its rights and remedies
under any of the Loan Documents, or by any cessation from any cause whatsoever
of the liability of either Borrower, Guarantor or any other guarantor;


(h)    any acts or omissions of Lender which vary, increase or decrease the risk
on Guarantor;


(i)    any rights or defenses based upon an offset by Guarantor against any
obligation now or hereafter owed to Guarantor by either Borrower;


(j)    any statute of limitations affecting the liability of Guarantor
hereunder, the liability of either Borrower or any other guarantor under the
Loan Documents, or the enforcement hereof, to the extent permitted by law;


(k)    the application by either Borrower of the proceeds of the Loan for
purposes other than the purposes represented by such Borrower to Lender and/or
Guarantor or intended or understood by Lender or Guarantor;


(1)    an election of remedies by Lender, including any election to proceed
against any collateral by judicial or non-judicial foreclosure, whether real
property or personal property, or by deed in lieu thereof, and whether or not
every aspect of any foreclosure sale is commercially reasonable, or any election
of remedies, including, but not limited to, remedies relating to real property
or personal property security, which destroys or otherwise impairs the
subrogation

14

--------------------------------------------------------------------------------




rights of Guarantor or the rights of Guarantor to proceed against either
Borrower or any other guarantor by way of subrogation or for reimbursement or
contribution, or all such rights (including, without limitation, CCP Sections
580a, 580b, 580d and 726);


(m)    any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in any other aspects more burdensome than
that of the principal obligor;


(n)    Lender’s election, in any proceeding instituted under the Bankruptcy
Code, of the application of Section 1111(b)(2) of the Bankruptcy Code or any
successor statute;


(o)    any borrowing or any grant of a security interest under Section 364 of
the Bankruptcy Code or any action taken or omitted by Lender in any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding (each, an “Insolvency Proceeding”) involving either
Borrower, Guarantor or any other guarantor, including any election to have
Lender’s claim allowed as being secured, partially secured or unsecured, any
extension of credit by Lender to either Borrower, Guarantor or any other
guarantor in any Insolvency Proceeding and the taking and holding by Lender of
any security for any such extension of credit;


(p)    so long as any amount payable under the Loan is outstanding, any rights
of subrogation, reimbursement, exoneration, contribution and indemnity and any
other rights and defenses that are or may become available to Guarantor by
reason of California Civil Code (“Civil Code”) Sections 2787 to 2855, inclusive,
and any rights or claims of any kind or nature against either Borrower which
arise out of or are caused by this Guaranty, and any rights to enforce any
remedy which Lender now has or may hereafter have against either Borrower, and
any benefit of, and any right to participate in, any security now or hereafter
held by Lender;


(q)    any right Guarantor might have to revoke this Guaranty as to any advances
made by Lender to or on behalf of either Borrower or pursuant to the terms of
any of the Loan Documents; and


(r)    any other suretyship defense that might, but for the terms hereof, be
available to Guarantor.


Without limiting the generality of the foregoing, Guarantor also hereby waives
(A) any defense based upon Lender’s election to waive its lien as to all or any
security for the Loan pursuant to CCP Section 726.5 or otherwise, and (B) any
and all benefits which might otherwise be available to Guarantor under Civil
Code Sections 2787 to 2855, inclusive, 2899 and 3433 and any successor statutes.


6.4    Foreclosure. Guarantor acknowledges and agrees that all waivers of
defenses arising from any impairment of Guarantor’s rights of subrogation,
reimbursement, contribution and indemnification and waivers of any other rights,
privileges, defenses or protections available to Guarantor by reason of Sections
2787 to 2855, inclusive, of the Civil Code are intended by Guarantor to be
effective to the maximum extent permitted by Section 2856 of the Civil Code and
other applicable law. Guarantor understands and acknowledges that if Lender
forecloses judicially or non judicially against any real property security for
the Note, that foreclosure could

15

--------------------------------------------------------------------------------




impair or destroy any ability that Guarantor may have to seek reimbursement,
contribution or indemnification from either Borrower or others based on any
right Guarantor may have of subrogation, reimbursement, contribution or
indemnification for any amounts paid by Guarantor under this Guaranty and that
Guarantor may therefore incur partially or totally non-reimbursable liability
hereunder. Guarantor further understands and acknowledges that in the absence of
this provision, the potential impairment or destruction of Guarantor’s rights,
if any, might entitle Guarantor to assert a defense to this Guaranty based on
CCP Section 580d, as interpreted in Union Bank vs. Gradsky. By way of
explanation, and without limiting the generality of any other provision of this
Guaranty, Guarantor understands that if Lender conducts a non judicial
foreclosure sale with respect to any real property security for the Note,
Guarantor would have a defense to a deficiency judgment under this Guaranty
because the non judicial foreclosure would eliminate Guarantor’s right of
subrogation. This defense arises, in part, because CCP Section 580d provides
that a non judicial foreclosure sale under a deed of trust eliminates the right
of the secured party to seek a deficiency judgment on an obligation secured by
that deed of trust. By executing this Guaranty, Guarantor freely, irrevocably
and unconditionally:


(a)    waives and relinquishes that defense, and agrees that Guarantor will be
fully liable under this Guaranty for any deficiency remaining, even though
Lender may foreclose judicially or non judicially against any real property
security for the Note and even though such foreclosure destroys Guarantor’s
right of subrogation, it being the purpose and intent of Guarantor that the
obligations hereunder shall be absolute, continuing, independent and
unconditional under any and all circumstances;


(b)    agrees that Guarantor will not assert that defense in any action or
proceeding that Lender may commence to enforce this Guaranty;


(c)    notwithstanding any other provision of this Guaranty to the contrary,
waives, until ninety one (91) days after Lender has received payment in full of
the Obligations, any claim or other rights which Guarantor may now have or
hereafter acquire against either Borrower or any other guarantor of all or any
of the obligations of Guarantor hereunder that arise from the existence or
performance of Guarantor’s obligations under this Guaranty or any other Loan
Document, including, without limitation, so long as any amount payable under the
Loan is outstanding, any right of subrogation, reimbursement, exoneration,
contribution or indemnification, any right to participate in any claim or remedy
of Lender against either Borrower or any other guarantor or any collateral which
Lender now has or hereafter acquires, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, by any payment made
hereunder or otherwise, including, without limitation, the right to take or
receive from either Borrower or any other guarantor, directly or indirectly, in
cash or other property or by setoff or in any other manner, payment or security
on account of such claim or other rights;


(d)    acknowledges and agrees that the rights and defenses waived by Guarantor
under this Guaranty include any right or defense that Guarantor may have or be
entitled to assert based upon or arising out of any one or more of the
following: (i) CCP Sections 580a (which if Guarantor had not given this waiver,
would otherwise limit Guarantor’s liability after any non judicial foreclosure
sale to the difference between the obligations for which Guarantor is liable and
the fair market value of the property or interests sold at such non judicial
foreclosure

16

--------------------------------------------------------------------------------




sale rather than the actual proceeds of such sale), 580b and 580d (which, if
Guarantor had not given this waiver, would otherwise limit Lender’s right to
recover a deficiency judgment with respect to purchase money obligations and
after any non judicial foreclosure sale, respectively), and/or 726 (which, if
Guarantor had not given this waiver, among other things, would otherwise require
Lender to exhaust all of its security before a personal judgment could be
obtained for a deficiency); and/or (ii) Civil Code Section 2848;


(e)    acknowledges and agrees that Lender is relying on this waiver in making
the Loan, and that this waiver is a material part of the consideration that
Lender is receiving for making the Loan;


(f)    to the extent that Guarantor’s waivers of the rights of subrogation,
reimbursement or contribution as set forth herein are found by a court of
competent jurisdiction to be void or voidable for any reason, agrees that
Guarantor’s rights of subrogation and reimbursement against either Borrower, and
Guarantor’s right of contribution against any other guarantor, shall be junior
and subordinate to Lender’s rights against such Borrower or such other
guarantor; and


(g)    WITHOUT LIMITING THE FOREGOING, PURSUANT TO CIVIL CODE SECTION 2856(c),
WAIVES ALL RIGHTS AND DEFENSES THAT SUCH GUARANTOR HAS BECAUSE BORROWERS’ DEBT
IS SECURED BY REAL PROPERTY. THIS MEANS, AMONG OTHER THINGS:


(A)    LENDER MAY COLLECT FROM ANY GUARANTOR WITHOUT FIRST FORECLOSING ON ANY
REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY EITHER BORROWER; AND


(B)    IF LENDER FORECLOSES ON ANY REAL PROPERTY COLLATERAL PLEDGED BY EITHER
BORROWER: (A) THE AMOUNT OF THE OBLIGATIONS MAY BE REDUCED ONLY BY THE PRICE FOR
WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF THE COLLATERAL IS
WORTH MORE THAN THE SALE PRICE; AND (B) LENDER MAY COLLECT FROM ANY GUARANTOR,
EVEN IF LENDER, BY FORECLOSING ON THE REAL PROPERTY COLLATERAL, HAS DESTROYED
ANY RIGHT ANY GUARANTOR MAY HAVE TO COLLECT FROM SUCH BORROWER.


6.5    THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND
DEFENSES GUARANTOR MAY HAVE BECAUSE BORROWERS’ DEBT IS SECURED BY AN INTEREST IN
REAL PROPERTY. THESE RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY
RIGHTS OR DEFENSES BASED UPON CCP SECTIONS 580a, 580b, 580d OR 726.

17

--------------------------------------------------------------------------------




ARTICLE 7
MISCELLANEOUS


7.1    Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.


7.2    Notices. Any notice, demand, statement, request or consent made hereunder
shall be in writing and shall be deemed to be received by the addressee on the
third day following the day such notice is deposited with the United States
Postal Service first class certified mail, return receipt requested, addressed
to the address, as set forth below, of the party to whom such notice is to be
given, or to such other address as either party shall in like manner designate
in writing. The addresses of the parties hereto are as follows:


Guarantor:                            Maguire Properties, L.P.
1733 Ocean Avenue
4th Floor
Santa Monica, California 90401
Attention: Robert F. Maguire III and Paul S. Rutter, Esq.
Facsimile No.: (213) 687-4758


with a copy to:                     Cox, Castle & Nicholson LLP
2049 Century Park East
28th Floor
Los Angeles, California 90067 Attention: Douglas P. Snyder, Esq.
Facsimile No.: (310) 277-7889


Lender:                                Nomura Credit and Capital, Inc.
Two World Financial Center New York, New York 10281
Attention: Dante LaRocca Facsimile No.: (646) 587-9804


with a copy to:                     Brown Raysman Millstein Felder & Steiner LLP
900 Third Avenue
New York, New York 10022
Attention: Jeffrey B. Steiner, Esq.

18

--------------------------------------------------------------------------------




Facsimile No.: (212) 895-2900


7.3    Governing Law. This Guaranty shall be governed in accordance with the
terms and provisions of Section 10.3 of the Loan Agreement.


7.4    Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.


7.5    Amendments. This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.


7.6    Parties Bound; Assignment; Joint and Several. This Guaranty shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Lender, assign any of its rights,
powers, duties or obligations hereunder. If Guarantor consists of more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several.


7.7    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.


7.8    Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.


7.9    Counterparts. To facilitate execution, this Guaranty may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature of, or on behalf of, each party, or that the signature of all
Persons required to bind any party, appear on each counterpart. All counterparts
shall collectively constitute a single instrument. It shall not be necessary in
making proof of this Guaranty to produce or account for more than a single
counterpart containing the respective signatures of, or on behalf of, each of
the parties hereto. Any signature page to any counterpart may be detached from
such counterpart without impairing the legal effect of the signatures thereon
and thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.


7.10    Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Borrowers to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Lender hereunder shall be cumulative of any and all other
rights that Lender may ever have against Guarantor. The exercise by Lender of
any right or remedy hereunder or under any other



19

--------------------------------------------------------------------------------




instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.


7.11 Entirety. THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THIS GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.


7.12 Waiver of Right To Trial By Jury. GUARANTOR HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE PLEDGE
AGREEMENTS, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER
ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS
GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.


7.13 Cooperation. Guarantor acknowledges that Lender and its successors and
assigns may (a) sell this Guaranty, the Note and the other Loan Documents to one
or more investors as a whole loan, (b) participate the Loan secured by this
Guaranty to one or more investors, (c) deposit this Guaranty, the Note and the
other Loan Documents with a trust, which trust may sell certificates to
investors evidencing an ownership interest in the trust assets, or (d) otherwise
sell the Loan or one or more interests therein to investors (the transactions
referred to in clauses    (a) through (d) are hereinafter each referred to as
“Secondary Market Transactions”). Guarantor shall cooperate with Lender in
effecting any such Secondary Market Transaction and shall cooperate to implement
all requirements imposed by any Rating Agency involved in any Secondary Market
Transaction; provided, however, that Guarantor shall not be required to bear any
increased risk or incur any liability or cost as a result of such cooperation
and shall not be required to modify or amend this Guaranty if such modification
or amendment would (i) have a material adverse economic effect on Guarantor,
(ii) modify or amend any other material economic term of this Guaranty, or (iii)
otherwise materially increase the obligations or

20

--------------------------------------------------------------------------------




decrease the rights of Guarantor pursuant to this Guaranty. Guarantor shall
provide such information and documents relating to Guarantor, either Borrower,
the Properties, the Collateral, and, to the extent available using commercially
reasonable efforts, any tenants of the Improvements as Lender may reasonably
request in connection with such Secondary Market Transaction. In addition,
Guarantor shall make available to Lender all information concerning its business
and operations that Lender may reasonably request. Lender shall be permitted to
share all such information with the investment banking firms, Rating Agencies,
accounting firms, law firms and other third party advisory firms involved with
the Loan and the Loan Documents or the applicable Secondary Market Transaction.
It is understood that the information provided by Guarantor to Lender may
ultimately be incorporated into the offering documents for the Secondary Market
Transaction and that various investors may also see some or all of the
information. Lender and all of the aforesaid third party advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of, Guarantor in the form as provided by Guarantor. Lender may
publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction, or otherwise as part of its business development.


7.14    Reinstatement in Certain Circumstances. If at any time any payment of
the principal of or interest under the Note or any other amount payable by
Borrowers under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of either Borrower or
otherwise, Guarantor’s obligations hereunder with respect to such payment shall
be reinstated as though such payment has been due but not made at such time.


[Signature Follows on Next Page]

21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Guaranty Agreement (Mezzanine Loan) has been executed
by Guarantor as of the day and year first above written.
GUARANTOR:


MAGUIRE PROPERTIES, L.P., a Maryland
limited partnership


By: MAGUIRE PROPERTIES, INC.,
a Maryland corporation, its general partner




By:                                                                     
Name:
Title:






--------------------------------------------------------------------------------




ENVIRONMENTAL INDEMNITY AGREEMENT
(MEZZANINE LOAN)


THIS ENVIRONMENTAL INDEMNITY AGREEMENT (MEZZANINE LOAN) (the “Agreement”) is
made as of the [___] day of [_______], 2006, by MAGUIRE PROPERTIES – 555 W.
FIFTH MEZZANINE, LLC, a Delaware limited liability company (“Tower Mezz
Borrower”), having an address at 1733 Ocean Avenue, 4th Floor, Santa Monica,
California 90401, MAGUIRE PROPERTIES – 350 S. FIGUEROA MEZZANINE, LLC, a
Delaware limited liability company (“Garage Mezz Borrower”), having an address
at 1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401 (each of Tower
Mezz Borrower and Garage Mezz Borrower, individually, a “Borrower”, and
collectively, “Borrowers”), and MAGUIRE PROPERTIES, L.P., a Maryland limited
partnership (“Guarantor”), having an address at 1733 Ocean Avenue, 4th Floor,
Santa Monica, California 90401 (each of Borrowers and Guarantor, also an
“Indemnitor”, and collectively, “Indemnitors”), in favor of NOMURA CREDIT &
CAPITAL, INC., a Delaware corporation, having an address at Two World Financial
Center, New York, New York 10281 (“Indemnitee”), and the other Indemnified
Parties (defined below).


RECITALS:


A.    Indemnitee is prepared to make a loan to Borrowers (the “Loan”) in the
principal amount of [___________] and No/100 Dollars ($[__________]), pursuant
to a Mezzanine Loan Agreement of even date herewith among Borrowers and
Indemnitee (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”), which Loan shall be
evidenced by that certain Promissory Note (Mezzanine Loan) of even date herewith
given by Borrowers, jointly and severally, in favor of Indemnitee (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Note”) and secured by, among other things, (i) that certain Pledge and Security
Agreement (Gas Company Tower) of even date herewith given by Tower Mezz
Borrower, as pledgor, to Indemnitee, as pledgee, encumbering certain collateral
described therein (such collateral, the “Tower Mezz Collateral”) and (ii) that
certain Pledge and Security Agreement (World Trade Center Garage) of even date
herewith given by Garage Mezz Borrower, as pledgor, to Indemnitee, as pledgee,
encumbering certain collateral described therein (such collateral, the “Garage
Mezz Collateral”, and together with the Tower Mezz Collateral, the
“Collateral”).
B.    Nomura Credit & Capital, Inc., a Delaware corporation, as mortgage lender
(in such capacity, “Mortgage Lender”), has made a loan in the original principal
amount of Four Hundred Fifty Eight Million and No/100 Dollars ($458,000,000)
(“the Mortgage Loan”) to Maguire Properties – 555 W. Fifth, LLC, a Delaware
limited liability company (“Tower Mortgage Borrower”), and Maguire Properties –
350 S. Figueroa, LLC, a Delaware limited liability company (“Garage Mortgage
Borrower”, and together with Tower Mortgage Borrower, individually, a “Mortgage
Borrower”, and collectively, “Mortgage Borrowers”), pursuant to a Loan Agreement
dated as of August 7, 2006 (as the same may have been or may be amended,
supplemented, replaced or otherwise modified from time to time, the “Mortgage
Loan Agreement”), which Mortgage Loan is evidenced by that certain Promissory
Note A-1 in the amount of Two Hundred Twenty Nine Million and No/100 Dollars
($229,000,000) and Promissory Note A-2 in the amount of Two Hundred Twenty Nine
Million and No/100 Dollars



--------------------------------------------------------------------------------




($229,000,000), each dated as of August 7, 2006, given by Mortgage Borrowers in
favor of Mortgage Lender (as the same may have been or may be amended,
supplemented, replaced or otherwise modified from time to time, collectively,
the “Mortgage Note”) and secured by, among other things, that certain first
priority Deed of Trust, Assignment of Leases and Rents, Security Agreement and
Fixture Filing dated as of August 7, 2006, given by Mortgage Borrowers, as
grantors, to First American Title Insurance Company, a California company, as
trustee, for the benefit of Mortgage Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Mortgage”) encumbering certain properties more particularly described therein
(such properties being referred to collectively as the “Land”; and the Land,
together with all structures, buildings and improvements now or hereafter
located on the Land or each property comprising the Land, being referred to
herein individually as a “Property”, and collectively, as the “Properties”).


C.    Guarantor acknowledges that it has a direct or indirect ownership interest
in each Borrower and will receive substantial economic and other benefits from
Indemnitee’s making the Loan to Borrowers.


D.    Indemnitee is unwilling to make the Loan unless Indemnitors agree to
provide the indemnification, representations, warranties, covenants and other
matters described in this Agreement for the benefit of the Indemnified Parties.


E.    Indemnitors are entering into this Agreement to induce Indemnitee to make
the Loan.


F.    All capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Loan Agreement.


AGREEMENT:


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby, jointly and severally, represent, warrant, covenant and
agree for the benefit of the Indemnified Parties as follows:


1.    Environmental Representations and Warranties. Except as otherwise
disclosed by those certain Phase I environmental reports (or Phase II
environmental reports, if required by Indemnitee) with respect to each Property
delivered to Indemnitee by Indemnitors in connection with the origination of the
Loan (hereinafter referred to individually as an “Environmental Report” and
collectively as the “Environmental Reports”) (a) there are no Hazardous
Substances (defined below) or underground storage tanks in, on, or under either
Property, except those that are both (i) in compliance with all Environmental
Laws (defined below) and with permits issued pursuant thereto and (ii) fully
disclosed to Indemnitee in writing pursuant to the applicable Environmental
Report; (b) there are no past, present or, to Indemnitors’ knowledge, threatened
Releases (defined below) of Hazardous Substances in, on, under or from either
Property which have not been fully remediated, if required, in accordance with
Environmental Laws; (c) neither Borrower knows of, nor has received, any written
or oral notice or other communication from any Person (including, but not
limited to, a Governmental

2

--------------------------------------------------------------------------------




Authority) relating to the threat of any Release of Hazardous Substances
migrating to either Property; (d) there is no past or present non-compliance
with Environmental Laws, or with permits issued pursuant thereto, in connection
with either Property which has not been fully remediated in accordance with
Environmental Law; (e) no Indemnitor knows of, nor has received, any written or
oral notice or other communication from any Person (including, but not limited
to, a Governmental Authority) relating to Hazardous Substances or Remediation
(defined below) thereof, of possible liability of any Person pursuant to any
Environmental Law, any other environmental conditions in connection with either
Property, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing; and (f) each Indemnitor has truthfully and
fully delivered to Indemnitee, in writing, any and all information relating to
conditions in, on, under or from either Property that is known to such
Indemnitor and all information that is contained in the files and records of
such Indemnitor, including, but not limited to, any reports relating to
Hazardous Substances in, on, under or from either Property and/or to the
environmental condition of either Property.


2.    Environmental Covenants. Each Indemnitor covenants and agrees that: (a)
all uses and operations on or of either Property, whether by Indemnitors or any
other Person, including each Mortgage Borrower, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto; (b) there shall be no
Releases of Hazardous Substances in, on, under or from either Property, except
those that are both (i) in compliance with all Environmental Laws and (ii) where
required, with permits issued pursuant thereto; (c) there shall be no Hazardous
Substances in, on, or under either Property, except those that are both (i) in
compliance with all Environmental Laws and (ii) where required, with permits
issued pursuant thereto; (d) Indemnitors shall, and shall cause each Mortgage
Borrower to, keep each Property free and clear of all liens and other
encumbrances imposed pursuant to any Environmental Law, whether due to any act
or omission of any Indemnitor or any other Person (the “Environmental Liens”);
(e) Indemnitors shall, and shall cause Mortgage Borrowers to, at Indemnitors’
sole cost and expense, fully and expeditiously cooperate in all activities
pursuant to Paragraph 3 of this Agreement, including, but not limited to,
providing all relevant information and making knowledgeable persons available
for interviews; (f) Indemnitors shall, and shall cause Mortgage Borrowers to, at
Indemnitors’ sole cost and expense, perform any environmental site assessment or
other investigation of environmental conditions in connection with the
applicable Property, pursuant to any reasonable written request of Indemnitee
(including, but not limited to, sampling, testing and analysis of soil, water,
air, building materials, and other materials and substances whether solid,
liquid or gas), and share with Indemnitee the reports and other results thereof,
and Indemnitee and the other Indemnified Parties shall be entitled to rely on
such reports and other results thereof; (g) Indemnitors shall, at their sole
cost and expense, comply, and shall cause Mortgage Borrowers to comply, with all
reasonable written requests of Indemnitee to (i) effectuate Remediation of any
condition (including, but not limited to, a Release of a Hazardous Substance)
in, on, under or from either Property, (ii) comply with any Environmental Law
affecting either Property, (iii) comply with any directive from any Governmental
Authority related to either Property, and (iv) with respect to each Property,
take any other reasonable action necessary or appropriate for protection of
human health or the environment; (h) Indemnitors shall not do, or allow either
Mortgage Borrower or any tenant or other user of either Property to do, any act
with respect to each Property that materially increases the dangers to human
health or the environment, poses an unreasonable risk of harm to any Person
(whether on or off either Property), impairs or may impair the value of either
Property, is contrary to any requirement of

3

--------------------------------------------------------------------------------




any insurer, constitutes a public or private nuisance, constitutes waste, or
violates any covenant, condition, agreement or easement applicable to such
Property; (i) in the event that any inspection or audit reveals the presence of
Mold in the indoor air of either Property at concentrations exceeding ambient
air levels or visible Mold on any building materials or surfaces at either
Property for which any Legal Requirement applicable to such Property recommends
or requires removal thereof by remediation professionals, Indemnitors shall, and
shall cause Mortgage Borrowers to, at Indemnitors’ sole cost and expense, within
thirty (30) days of determining the same, remediate the Mold and perform
post-remedial clearance sampling in accordance with said Legal Requirement.
Following abatement of the Mold, Indemnitors shall, or shall cause Mortgage
Borrowers to, prepare and implement an operations and maintenance plan for Mold
and moisture reasonably acceptable to Indemnitee and in accordance with the
guidelines issued by the National Multi Housing Council; and (j) Indemnitors
shall, and shall cause Mortgage Borrowers to, immediately notify Indemnitee in
writing of (A) any presence or Release or threatened Release of Hazardous
Substances in, on, under, from or migrating towards either Property; (B) any
non-compliance with any Environmental Laws related in any way to either
Property; (C) any actual or potential Environmental Lien; (D) any required or
proposed Remediation of environmental conditions relating to either Property;
and/or (E) any written or oral notice or other communication of which any
Indemnitor becomes aware from any source whatsoever (including, but not limited
to, a Governmental Authority) relating in any way to Hazardous Substances or
Remediation thereof, possible liability of any Person, including each Mortgage
Borrower, pursuant to any Environmental Law, other environmental conditions in
connection with either Property, or any actual or potential administrative or
judicial proceedings in connection with anything referred to in this Agreement.
These covenants shall, however, be without prejudice to Borrowers’ or
Indemnitors’ rights and remedies against responsible parties and any applicable
defenses to liability.


3.    Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have reason to believe that an environmental hazard exists on either
Property that, in the sole discretion of the Indemnified Parties, would (a)
endanger any tenants or other occupants of such Property or their guests or the
general public or (b) materially and adversely affect the value of such
Property, upon reasonable written notice from Indemnitee, Indemnitors shall, at
Indemnitors’ expense, but without interference with the rights of tenants of
such Property, promptly cause an engineer or consultant reasonably satisfactory
to the Indemnified Parties to conduct an environmental assessment or audit (the
scope of which shall be determined in the reasonable discretion of the
Indemnified Parties) and take any samples of soil, groundwater or other water,
air, or building materials or any other invasive testing requested by Indemnitee
and promptly deliver to Indemnitee the results of any such assessment, audit,
sampling or other testing; provided, however, if such results are not delivered
to Indemnitee within a reasonable period or if the Indemnified Parties have
reason to believe that an environmental hazard exists on either Property that,
in the sole judgment of the Indemnified Parties, endangers any tenant or other
occupant of such Property or their guests or the general public or may
materially and adversely affect the value of such Property, upon reasonable
notice to Borrowers, the Indemnified Parties and any other Person designated by
the Indemnified Parties, including, but not limited to, any receiver, any
representative of a Governmental Authority, and/or any environmental consultant,
shall have the right, subject to the rights of tenants, but not the obligation,
to enter upon such Property at all reasonable times to assess any and all
aspects of the environmental condition of such Property and its use, including,
but not limited to, conducting

4

--------------------------------------------------------------------------------




any environmental assessment or audit (the scope of which shall be determined in
the reasonable discretion of the Indemnified Parties) and taking samples of
soil, groundwater or other water, air, or building materials, and reasonably
conducting other invasive testing. So long as Indemnitors are in occupancy of or
have right of entry to the Properties (or either one), Indemnitors shall
cooperate, and shall cause Mortgage Borrowers to cooperate, with and provide the
Indemnified Parties and any such Person designated by the Indemnified Parties
with access to such Property.


4.    Indemnification. Each Indemnitor covenants and agrees, at its sole cost
and expense, to protect, defend, indemnify, release and hold the Indemnified
Parties harmless from and against any and all Losses (defined below) imposed
upon or incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any one or more of the
following: (a) any presence of any Hazardous Substances in, on, above, or under
either Property; (b) any past, present or threatened Release of Hazardous
Substances in, on, above, under or from either Property; (c) any activity by any
Indemnitor, any Person affiliated with any Indemnitor, either Mortgage Borrower
and/or any tenant or other user of either Property in connection with any
actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other Release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from either Property of any Hazardous Substances at any
time located in, under, on or above either Property; (d) any activity by any
Indemnitor, any Person affiliated with any Indemnitor, either Mortgage Borrower
and/or any tenant or other user of either Property in connection with any actual
or proposed Remediation of any Hazardous Substances at any time located in,
under, on or above either Property, whether or not such Remediation is voluntary
or pursuant to court or administrative order, including, but not limited to, any
removal, remedial or corrective action; (e) any past, present or threatened
non-compliance or violation of any Environmental Law (or of any permit issued
pursuant to any Environmental Law) in connection with either Property or
operations thereon, including, but not limited to, any failure by any
Indemnitor, any Person affiliated with any Indemnitor, either Mortgage Borrower
and/or any tenant or other user of either Property, to comply with any order of
any Governmental Authority in connection with any Environmental Laws; (f) the
imposition, recording or filing, or the threatened imposition, recording or
filing, of any Environmental Lien encumbering either Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement; (h) any past, present or
threatened injury to, destruction of or loss of natural resources in any way
connected with either Property, including, but not limited to, costs to
investigate and assess such injury, destruction or loss; (i) any acts of any
Indemnitor, any Person affiliated with any Indemnitor, Mortgage Borrowers and/or
any tenant or other user of either Property in arranging for the disposal or
treatment, or arranging with a transporter for transport for the disposal or
treatment, of the Hazardous Substances at any facility or incineration vessel
containing such or similar Hazardous Substances; (j) any acts of any Indemnitor,
any Person affiliated with any Indemnitor, either Mortgage Borrower and/or any
tenant or other user of either Property in accepting any Hazardous Substances
for transport to disposal or treatment facilities, incineration vessels or sites
from which there is a Release, or a threatened Release of any Hazardous
Substance which causes the incurrence of costs for Remediation; (k) any personal
injury, wrongful death, or property or other damage arising under any statutory
or common law or tort law theory, including, but not limited to, damages
assessed for private or public nuisance or for the conducting of an abnormally
dangerous activity on or near either Property; and (1) any misrepresentation or
inaccuracy in any representation or warranty or material breach or failure to





5

--------------------------------------------------------------------------------




perform any covenants or other obligations pursuant to this Agreement, the Loan
Agreement or any of the other Loan Documents. The foregoing indemnification
shall, however, be without prejudice to each Indemnitor’s rights or remedies
against any responsible parties and any applicable defenses to liability.


5.    Duty to Defend and Attorneys and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend same (if requested by
any Indemnified Party, in the name of the Indemnified Party) by attorneys and
other professionals approved by the Indemnified Parties. Notwithstanding the
foregoing, any Indemnified Parties may, in their sole and absolute discretion,
engage their own attorneys and other professionals to defend or assist them,
and, at the option of the Indemnified Parties, their attorneys shall control the
resolution of any claim or proceeding, providing that no compromise or
settlement shall be entered without Indemnitors’ consent, which consent shall
not be unreasonably withheld, conditioned or delayed. Upon demand, Indemnitors
shall pay or, in the sole and absolute discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of the reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.


6.    Definitions. As used in this Agreement, the following terms shall have the
following meanings:


The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Materials Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act. The term “Environmental Laws” also includes, but is
not limited to, any present and future federal, state and local laws, statutes
ordinances, rules, regulations, permits or authorizations and the like, as well
as common law, that (a) condition transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of such property; (b) require notification or disclosure of Releases
of Hazardous Substances or other environmental condition of a property to any
Governmental Authority or other Person, whether or not in connection with any
transfer of title to or interest in such property; (c) impose conditions or
requirements in connection with permits or other authorization for lawful
activity associated with Hazardous Substances; (d) relate to nuisance, trespass
or other causes of action related to either Property associated with Hazardous
Substances; or (e) relate to wrongful death, personal injury, or property or
other damage in

6

--------------------------------------------------------------------------------




connection with any physical condition or use of either Property associated with
Hazardous Substances.


The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, Mold, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the
Properties (or either of them) for the purposes of cleaning or other maintenance
or operations and otherwise in compliance with all Environmental Laws.


The term “Indemnified Parties” includes Indemnitee, any Person who is or will
have been involved in the origination of the Loan, any Person who is or will
have been involved with the servicing of the Loan, any Person in whose name the
encumbrance created under either Pledge Agreement is or will have been recorded,
any Person who may hold or acquire or will have held a full or partial interest
in the Loan (including, but not limited to, Investors (defined below), and
prospective Investors, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan for the benefit of
third parties) as well as the respective directors, officers, shareholders,
partners, members, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires, or will have held, a participation or other full or
partial interest in the Loan or either Property, whether during the term of the
Loan or as a part of, or following, a foreclosure of the Loan, and including,
but not limited to, any successors by merger, consolidation or acquisition of
all or a substantial portion of Indemnitee’s assets and business) but shall not
include any Person who is not affiliated with Indemnitee who acquires either
Property at any time following a foreclosure or deed in lieu of foreclosure.


The term “Investors” means collectively, any purchaser, transferee, assignee,
servicer, Rating Agency rating the Securities (defined below), participant or
investor of, or in, the Loan or the Securities.


The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.


The term “Losses” includes any losses, damages, costs, fees, expenses, claims,
suits, judgments, awards, liabilities (including, but not limited to, strict
liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, attorneys’ fees, engineers’ fees, environmental consultants’
fees, and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials, and
other materials and substances whether solid, liquid or gas), of whatever kind
or nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

7

--------------------------------------------------------------------------------




The term “Mold” means fungi that reproduces through the release of spores or the
splitting of cells or other means, including but not limited to mold, mildew,
fungi, fungal spores, fragments and metabolites such as mycotoxins and microbial
volatile organic compounds.


The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances into the
environment.


The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance; any
action to comply with any Environmental Laws or with any permits issued pursuant
thereto; any inspection, investigation, study, monitoring, assessment, audit,
sampling and testing, or laboratory or other analysis, or evaluation relating to
any Hazardous Substances or to anything referred to herein.


The term “Securities” includes, but is not limited to, mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement.


7.     Unimpaired Liability. The liability of Indemnitors under this Agreement
shall in no way be limited or impaired by, and each Indemnitor hereby consents
to and agrees to be bound by, any amendment or modification of the provisions of
the Note, the Loan Agreement, the Pledge Agreements or any other Loan Document
to or with Indemnitee by Borrowers or any Person who succeeds either or both
Borrowers or any Person as owner of any of the Collateral. In addition, the
liability of Indemnitors under this Agreement shall in no way be limited or
impaired by (a) any extensions of time for performance required by the Note, the
Loan Agreement, the Pledge Agreements or any of the other Loan Documents, (b)
any sale or transfer of all or part of either Property or the Collateral, (c)
except as provided herein, any exculpatory provision in the Note, the Loan
Agreement, the Pledge Agreements, or any of the other Loan Documents limiting
Indemnitee’s recourse to the Collateral or to any other security for the Note,
or limiting Indemnitee’s rights to a deficiency judgment against any Indemnitor,
(d) the accuracy or inaccuracy of the representations and warranties made by
Indemnitors herein and by Borrowers under the Note, the Loan Agreement, the
Pledge Agreements or any of the other Loan Documents, (e) the release of any
Indemnitor or any other Person from performance or observance of any of the
agreements, covenants, terms or conditions contained in any of the other Loan
Documents by operation of law, Indemnitee’s voluntary act, or otherwise, (f) the
release or substitution in whole or in part of any security for the Note, or (g)
Indemnitee’s failure to file any UCC financing statements (or Indemnitee’s
improper recording or filing of any thereof) or to otherwise perfect, protect,
secure or insure any security interest or lien given as security for the Note;
and, in any or all of the foregoing cases, whether with or without notice to any
Indemnitor and with or without consideration.


8.     Enforcement. The Indemnified Parties may enforce the obligations of each
Indemnitor without first resorting to, or exhausting any security or collateral
under, or without first having recourse pursuant to, the Note, the Loan
Agreement, the Pledge Agreements, or any

8

--------------------------------------------------------------------------------




other Loan Documents or any of the Collateral, through foreclosure proceedings
or otherwise; provided, however, that nothing herein shall inhibit or prevent
Indemnitee from suing on the Note, foreclosing, or exercising any power of sale
under, the Pledge Agreements, or exercising any other rights and remedies
thereunder. This Agreement is not collateral or security for the Obligations of
Borrowers pursuant to the Loan Agreement, unless Indemnitee expressly elects in
writing to make this Agreement additional collateral or security for the
Obligations of Borrowers pursuant to the Loan Agreement, which Indemnitee is
entitled to do in its sole and absolute discretion. It is not necessary for an
Event of Default to have occurred for the Indemnified Parties to exercise their
rights pursuant to this Agreement. Notwithstanding any provision of the Loan
Agreement to the contrary, the obligations of each Indemnitor pursuant to this
Agreement are exceptions to any non-recourse or exculpation provision of the
Loan Agreement and each Indemnitor expressly acknowledges and agrees that it is
fully and personally liable for such obligations, and such liability is not
limited to the original or amortized principal balance of the Loan or the value
of the Collateral or the Properties (or either of them).


9.     Survival. The obligations and liabilities of Indemnitors under this
Agreement shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure under either Pledge
Agreement. Notwithstanding the provisions of this Agreement to the contrary, the
liabilities and obligations of Indemnitors hereunder shall not apply to the
extent that Indemnitors can prove that such liabilities and obligations arose
solely from Hazardous Substances that: (a) were not present on or a threat to
either Property prior to the date that Indemnitee or its nominee acquired title
to such Property, whether by foreclosure, exercise of power of sale or
otherwise; and (b) were not the result of any act or negligence of any
Indemnitor or any Indemnitor’s affiliate, agent or contractor.


10.     Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
lesser of (a) the Default Rate or (b) the Maximum Legal Rate which Indemnitors
may by law pay or Indemnified Parties may charge and collect, from the date
payment was due, provided that the foregoing shall be subject to the provisions
of Article 4 of the Note.


11.     Waivers. (a) Each Indemnitor hereby waives: (i) any right or claim of
right to cause a marshaling of such Indemnitor’s assets or to cause Indelmnitee
or other Indemnified Parties to proceed against any of the security for the Loan
before proceeding under this Agreement against such Indemnitor; (ii) and
relinquishes all rights and remedies accorded by applicable law to indemnitors
or guarantors, except any rights of subrogation which any Indemnitor may have,
provided that the indemnity provided for hereunder shall neither be contingent
upon the existence of any such rights of subrogation nor subject to any claims
or defenses whatsoever which may be asserted in connection with the enforcement
or attempted enforcement of such subrogation rights, including, without
limitation, any claim that such subrogation rights were abrogated by any acts of
Indemnitee or other Indemnified Parties; (iii) the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by Indelmnitee or other Indemnified Parties;
(iv) notice of acceptance hereof and of any action taken or omitted in reliance
hereon; (v) presentment for payment, demand of payment, protest or notice of
nonpayment or failure to perform or observe,

9

--------------------------------------------------------------------------------




or other proof, or notice or demand; and (vi) all homestead exemption rights
against the obligations hereunder and the benefits of any statutes of
limitations or repose. Notwithstanding anything to the contrary contained
herein, each Indemnitor hereby agrees to postpone the exercise of any rights of
subrogation with respect to any collateral securing the Loan until the Loan
shall have been paid in full.


(b)    EACH INDEMNITOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN
CONTRACT, TORT OR OTHERWISE, RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF ANY INDEMNIFIED PARTY IN CONNECTION
THEREWITH.


12.     Subrogation. Each Indemnitor shall take any and all reasonable actions,
including institution of Legal Action against third parties, necessary or
appropriate to obtain reimbursement, payment or compensation from such Persons
responsible for the presence of any Hazardous Substances at, in, on, under or
near either Property or otherwise obligated by law to bear the cost. Indemnified
Parties shall be and hereby are subrogated to all of Indemnitors’ rights now or
hereafter in such claims to the extent that an Indemnified Party has incurred
the applicable cost or expense.


13.    Indemnitors’ Representations and Warranties. Each Indemnitor represents
and warrants that:


(a)    (i) it has the full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, (ii) the execution, delivery
and performance of this Agreement by such Indemnitor has been duly and validly
authorized, and (iii) all requisite action has been taken by such Indemnitor to
make this Agreement valid and binding upon such Indemnitor, enforceable in
accordance with its terms;


(b)    its execution of, and compliance with, this Agreement is in the ordinary
course of business of such Indemnitor and will not result in the breach of any
term or provision of the charter, by-laws, partnership, operating or trust
agreement, or other governing instrument of such Indemnitor or result in the
breach of any term or provision of, or conflict with or’ constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which such
Indemnitor, the Collateral or either Property is subject, or result in the
violation of any law, rule, regulation, order, judgment or decree to which such
Indemnitor, the Collateral or either Property is subject;


(c)    to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, may result in any material adverse change
in the business, operations, financial condition, properties or assets of such
Indemnitor, or in any material impairment of the right or ability of such
Indemnitor to carry on its business substantially as now conducted, or in any
material liability on the part of such Indemnitor, or which would draw into
question the validity of this Agreement or of any action taken or to be taken in
connection with the obligations of such

10

--------------------------------------------------------------------------------




Indemnitor contemplated herein, or which would be likely to impair materially
the ability of such Indemnitor to perform under the terms of this Agreement;
(d)    it does not believe, nor does it have any reason or cause to believe,
that it cannot perform each and every covenant contained in this Agreement;
(e)    to the best of such Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person, is required in connection with this Agreement; and
(f)    this Agreement constitutes a valid, legal and binding obligation of such
Indemnitor, enforceable against it in accordance with the terms hereof.
14.    No Waiver. No delay by any Indemnified Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.
15.     Notice of Legal Actions. Each party hereto shall, within five (5)
Business Days of receipt thereof, give written notice to the other parties
hereto of (a) any notice, advice or other communication from any Governmental
Authority or any source whatsoever with respect to Hazardous Substances on, from
or affecting either Property, and (b) any Legal Action brought against such
party or related to either Property, with respect to which Indemnitors may have
liability under this Agreement. Such notice shall comply with the provisions of
Section 19 hereof.
16.     Examination of Books and Records. The Indemnified Parties and their
accountants and other representatives shall have the right to examine the
records, books, and management and other papers of any Indemnitor which reflect
upon its respective financial condition, at either or both of the Properties or
at the office regularly maintained by such Indemnitor where the books and
records are located. The Indemnified Parties and their accountants and other
representatives shall have the right to make copies and extracts from the
foregoing records and other papers. In addition, at reasonable times and upon
reasonable notice, the Indemnified Parties and their accountants and other
representatives shall have the right to examine and audit the books and records
of each Indemnitor pertaining to the income, expenses and operation of either
Property during reasonable business hours at the office of such Indemnitor where
the books and records are located.
17.     Transfer of Loan. Indemnitee may, at any time, sell, transfer or assign
the Note, the Loan Agreement, the Pledge Agreements (or either of them), this
Agreement and the other Loan Documents, and any or all servicing rights with
respect thereto, or grant participations therein or issue Securities. Indemnitee
may forward to each Investor and prospective Investor, all documents and
information which Indemnitee now has or may hereafter acquire relating to each
Indemnitor and the Properties, whether furnished by such Indemnitor, any other
guarantor or otherwise, as Indemnitee determines necessary or desirable. Each
Indemnitor agrees to cooperate with Indemnitee in connection with any transfer
made or Securities issued pursuant to this Section, including, without
limitation, the delivery of an estoppel certificate required in accordance with
the Loan Agreement and such other documents as may be reasonably requested

11

--------------------------------------------------------------------------------




by Indemnitee. Indemnitors shall also furnish, and each Indemnitor hereby
consents to Indemnitee furnishing to such Investors or such prospective
Investors, any and all information concerning the financial condition of such
Indemnitor and any guarantor and any and all information concerning the
Properties and the Leases as may be requested by Indemnitee, any Investor or any
prospective Investor in connection with any sale, transfer or participation
interest.


18.     Taxes. Each Indemnitor has filed all federal, state, county, municipal,
and city income and other tax returns required to have been filed by it and has
paid all taxes and related liabilities which have become due pursuant to such
returns or pursuant to any assessments received by it. No Indemnitor has
knowledge of any basis for any additional assessment in respect of any such
taxes and related liabilities for prior years.


19.    Notices. All notices or other written communications hereunder (a
“Notice”) shall be made in accordance with Section 10.6 of the Loan Agreement
and the following:


Guarantor:        Maguire Properties, L.P.
1733 Ocean Avenue,
4th Floor
Santa Monica, California 90401
Attention: Robert F. Maguire III and Paul S. Rutter, Esq.
Facsimile Number: (213) 687-4758


Notwithstanding the foregoing, each Indemnitor agrees that any Notice sent to
any Indemnitor shall be deemed sent to all Indemnitors. Any party may change the
address to which any such Notice is to be delivered, by furnishing ten (10) days
written notice of such change to the other parties in accordance with the
provisions of this Section 19. Notices shall be deemed to have been given on the
date they are actually received; provided, however, that the inability to
deliver Notices because of a changed address of which no Notice was given, or
rejection or refusal to accept any Notice offered for delivery, shall be deemed
to be receipt of the Notice as of the date of such inability to deliver or
rejection or refusal to accept delivery. Notice for any party may be given by
its respective counsel. Additionally, Notice from Indemnitee may also be given
by Servicer.


20.     Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.


21.     No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

12

--------------------------------------------------------------------------------




22.     Headings, Etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.


23.     Number and Gender/Properties/Successors and Assigns. All pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the person or persons referred to
may require. Without limiting the effect of specific references in any provision
of this Agreement, the term “Indemnitor” shall be deemed to refer to each and
every Person comprising an Indemnitor from time to time, as the sense of a
particular provision may require, and to include the heirs, executors,
administrators, legal representatives, successors and assigns of such
Indemnitor, all of whom shall be bound by the provisions of this Agreement,
provided that no obligation of any Indemnitor may be assigned except with the
written consent of Indemnitee. As used in this Agreement, the phrase “either
Property” shall mean “one or both of the Properties”, as applicable. Each
reference herein to Indemnitee shall be deemed to include its successors and
assigns. This Agreement shall inure to the benefit of the Indemnified Parties
and their respective successors and assigns forever. The Indemnified Parties
shall have the right to assign or transfer their rights under this Agreement in
connection with any assignment of the Loan and the Loan Documents. Any assignee
or transferee of any Indemnified Party shall be entitled to all the benefits
afforded to any Indemnified Party under this Agreement. No Indemnitor shall have
the right to assign or transfer its rights or obligations under this Agreement
without the prior written consent of Indemnitee, as provided in the Loan
Agreement, and any attempted assignment without such consent shall be null and
void.


24.    Release of Liability. Any one or more parties liable upon or in respect
of this Agreement may be released without affecting the liability of any party
not so released.


25.     Rights Cumulative. The rights and remedies herein provided are
cumulative and not exclusive of any rights or remedies which Indemnitee has
under the Note, either Pledge Agreement, the Loan Agreement or the other Loan
Documents or would otherwise have at law or in equity.


26.     Inapplicable Provisions. If any term, condition or covenant of this
Agreement shall be held to be invalid, illegal or unenforceable in any respect,
this Agreement shall be construed without such provision.


27.    Governing Law. This Agreement shall be governed in accordance with the
terms and provisions of Section 10.3 of the Loan Agreement and the following:


ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY, AT
INDEMNITEE’S OPTION, BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF
NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH INDEMNITOR HEREBY WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR

13

--------------------------------------------------------------------------------




PROCEEDING, AND EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH INDEMNITOR DOES HEREBY
DESIGNATE AND APPOINT:


Corporation Trust Company
111 Eighth Avenue
New York, New York 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH INDEMNITOR IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH INDEMNITOR (I) SHALL
GIVE PROMPT NOTICE TO INDEMNITEE OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS
AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME AGENT AS AUTHORIZED BY
BORROWERS UNDER THE LOAN AGREEMENT), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.


28.     Miscellaneous. (a) Wherever pursuant to this Agreement (i) Indemnitee
exercises any right given to it to approve or disapprove any matter, (ii) any
arrangement or term is to be satisfactory to Indemnitee, or (iii) any other
decision or determination is to be made by Indemnitee, the decision of
Indemnitee to approve or disapprove such matter, all decisions that arrangements
or terms are satisfactory or not satisfactory and all other decisions and
determinations made by Indemnitee, shall be in the sole and absolute discretion
of Indemnitee and shall be final and conclusive, except as may be otherwise
expressly and specifically provided herein.


(b)    Wherever pursuant to this Agreement it is provided that Indemnitors pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Indemnitee, whether retained firms,
the reimbursements for the expenses of the in-house staff or otherwise.


29.    Joint and Several Liability. The obligations and liabilities of
Indemnitors hereunder shall be joint and several.

14

--------------------------------------------------------------------------------




30.    State Specific Provisions. In the event of any inconsistencies between
the terms and conditions of this Section 30 and the other terms and conditions
of this Agreement, the terms and conditions of this Section 30 shall control and
be binding.


(a)    Guarantor agrees that no action for the enforcement or recovery of
damages under this Agreement shall constitute an action within the meaning of
California Code of Civil Procedure (“CCP”) §726, which Section shall not apply
to this Agreement. No judgment against Guarantor in any action pursuant to this
Agreement shall constitute a money judgment or a deficiency judgment within the
meaning of CCP §§ 580a, 580b, 580d or 726. This Section and the obligations of
Guarantor hereunder shall survive, and remain in full force and effect after,
the repayment or satisfaction of the Obligations, any reconveyance of either
Property or the Collateral or any foreclosure or other enforcement of the Loan
Documents (whether by judicial action, exercise of the power of sale, deed in
lieu of foreclosure, or otherwise), and Indemnitee shall have the right to
enforce this Agreement after any such repayment, satisfaction, reconveyance or
foreclosure. This Agreement shall not affect, impair or waive any rights or
remedies of Indemnitee or any obligations of Guarantor with respect to any
Environmental Laws (including Indemnitee’s rights of reimbursement or
contribution under any Environmental Laws). The remedies in this Agreement are
cumulative and in addition to all remedies provided by law. The provisions of
this Agreement are intended to be “environmental provisions” pursuant to CCP §§
726.5 and 736.


(b)    Guarantor hereby (i) waives and relinquishes all rights and remedies
accorded by applicable law to indemnitors and guarantors, and (ii) waives notice
of acceptance of this Agreement and notice of any liability to which it may
apply, and waives diligence, presentment, demand of payment, protest, notice of
dishonor or nonpayment or notice of any kind in connection with this Agreement.
Guarantor further waives, to the maximum extent permitted by law, (A) any rights
or defenses created by any anti-deficiency statutes applicable to the Loan; (B)
any right to require Indemnitee to marshal assets or proceed against or exhaust
its recourse against Borrowers or any other obligated party or any security for
the Losses or to pursue any other remedy before being entitled to payment from
Guarantor or before proceeding against Guarantor for payment and performance of
the Losses; (C) the defense of the statute of limitation in any action hereunder
or for the collection or the performance of the Losses; (D) any defense that may
arise by reason of the failure of Indemnitee to file or enforce a claim against
the estate (either in administration, bankruptcy or any other proceeding) of any
other Person; (E) any defense that may arise by reason of the unenforceability
in whole or in part of the Loan Documents; (F) the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against or by Indemnitee; and (G) all homestead exemption
rights against the obligations hereunder; it being the intention hereof that
Guarantor shall remain liable as principal, to the extent set forth herein,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of Guarantor.


(c)    Guarantor hereby irrevocably and unconditionally waives and agrees not to
assert or take advantage of any defense based upon:


(i)    the incapacity, lack of authority, death or disability of either
Borrower, Guarantor or any other Person;

15

--------------------------------------------------------------------------------




(ii)    the failure of Indemnitee to commence an action against any Borrower or
any other guarantor (which term shall mean any other party at any time directly
or contingently liable for either Borrower’s obligations under the Loan
Documents) or to proceed against or exhaust any security held by Indemnitee at
any time, or to pursue any other remedy whatsoever at any time;
(iii)    any duty on the part of Indemnitee to disclose to Guarantor any facts
Indemnitee may now or hereafter know regarding either Borrower or any other
Person, including either Borrower’s financial condition, and all other
circumstances affecting either Borrower’s ability to perform its obligations to
Indemnitee, regardless of whether Indemnitee has reason to believe (A) that any
such facts materially increase the risk beyond that which Guarantor intends to
assume, or (B) that such facts are unknown to Guarantor, Guarantor acknowledging
that it is fully responsible for being and keeping informed of the condition
(financial or otherwise) and affairs of each Borrower;
(iv)    lack of notice of default, demand of performance or notice of
acceleration to Guarantor or any other Person hereunder or under any other Loan
Document;
(v)    the consideration for this Agreement;
(vi)    the revocation or repudiation hereof by Guarantor or the revocation or
repudiation of any of the Loan Documents by either Borrower or any other Person;
(vii)    the invalidity or unenforceability in whole or in part of the Loan
Documents or of any manner in which Indemnitee has exercised its rights and
remedies under any of the Loan Documents, or by any cessation from any cause
whatsoever of the liability of either Borrower, Guarantor or any other
guarantor;
(viii)    any acts or omissions of Indemnitee which vary, increase or decrease
the risk on Guarantor;
(ix)    any rights or defenses based upon an offset by Guarantor against any
obligation now or hereafter owed to Guarantor by either Borrower;
(x)    any statute of limitations affecting the liability of Guarantor
hereunder, the liability of either Borrower or any other guarantor under the
Loan Documents, or the enforcement hereof, to the extent permitted by law;
(xi)    the application by Borrowers of the proceeds of the Loan for purposes
other than the purposes represented by either Borrower to Indemnitee or intended
or understood by Indemnitee or Guarantor;
(xii)    an election of remedies by Indemnitee, including any election to
proceed against any collateral by judicial or non judicial foreclosure, whether
real property or personal property, or by deed in lieu thereof, and whether or
not every aspect of any foreclosure sale is commercially reasonable, or any
election of remedies, including, but not limited to, remedies relating to real
property or personal property security, which destroys or otherwise impairs the
subrogation rights of Guarantor or the rights of Guarantor to proceed

16

--------------------------------------------------------------------------------




against either Borrower or any other Person by way of subrogation or for
reimbursement or contribution (including, without limitation, CCP Sections 580a,
580b, 580d and 726);


(xiii)    any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in any other aspects more burdensome
than that of the principal obligor;


(xiv)    Indemnitee’s election, in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy Code
or any successor statute;


(xv)    any borrowing or any grant of a security interest under Section 364 of
the Bankruptcy Code or any action taken or omitted by Indemnitee in any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding (each, an “Insolvency Proceeding”)
involving either Borrower, Guarantor or any other guarantor, including any
election to have Indemnitee’s claim allowed as being secured, partially secured
or unsecured, any extension of credit by Indemnitee to either Borrower,
Guarantor or any other guarantor in any Insolvency Proceeding and the taking and
holding by Indemnitee of any security for any such extension of credit;


(xvi)    any rights of subrogation, reimbursement, exoneration, contribution and
indemnity and any other rights and defenses that are or may become available to
Guarantor by reason of California Civil Code (“Civil Code”) Sections 2787 to
2855, inclusive, and any rights or claims of any kind or nature against either
Borrower which arise out of or are caused by this Agreement, and any rights to
enforce any remedy which Indemnitee now has or may hereafter have against either
Borrower, and any benefit of, and any right to participate in, any security now
or hereafter held by Indemnitee;


(xvii)    any right Guarantor might have to revoke this Agreement as to any
advances made by Indemnitee to or on behalf of either Borrower or pursuant to
the terms of any of the Loan Documents; and


(xviii)    any other suretyship defense that might, but for the terms hereof, be
available to Guarantor.


Without limiting the generality of the foregoing, Guarantor also hereby waives
(A) any defense based upon Indemnitee’s election to waive its lien as to all or
any security for the Loan pursuant to CCP Section 726.5 or otherwise, and (B)
any and all benefits which might otherwise be available to Guarantor under Civil
Code Sections 2787 to 2855, inclusive, 2899 and 3433 and any successor statutes.


(d)    Guarantor acknowledges and agrees that all waivers of defenses arising
from any impairment of Guarantor’s rights of subrogation, reimbursement,
contribution and indemnification and waivers of any other rights, privileges,
defenses or protections available to Guarantor by reason of Sections 2787 to
2855, inclusive, of the Civil Code are intended by Guarantor to be effective to
the maximum extent permitted by Section 2856 of the Civil Code and other
applicable law. Guarantor understands and acknowledges that if Indemnitee
forecloses judicially or non judicially against any real property security for
the Note, that foreclosure could

17

--------------------------------------------------------------------------------




impair or destroy any ability that Guarantor may have to seek reimbursement,
contribution or indemnification from others based on any right Guarantor may
have of subrogation, reimbursement, contribution or indemnification for any
amounts paid by Guarantor under this Agreement and that Guarantor may therefore
incur partially or totally non-reimbursable liability hereunder. Guarantor
further understands and acknowledges that in the absence of this provision, the
potential impairment or destruction of Guarantor’s rights, if any, might entitle
Guarantor to assert a defense to this Agreement based on CCP Section 580d, as
interpreted in Union Bank vs. Gradsky. By way of explanation, and without
limiting the generality of any other provision of this Agreement, Guarantor
understands that if Indemnitee conducts a non-judicial foreclosure sale with
respect to any real property security for the Note, Guarantor would have a
defense to a deficiency judgment under this Agreement because the non judicial
foreclosure would eliminate Guarantor’s right of subrogation. This defense
arises, in part, because CCP Section 580d provides that a non judicial
foreclosure sale under a deed of trust eliminates the right of the secured party
to seek a deficiency judgment on an obligation secured by that deed of trust. By
executing this Agreement, Guarantor freely, irrevocably and unconditionally:


(i)    waives and relinquishes that defense, and agrees that Guarantor will be
fully liable under this Agreement for any deficiency remaining, even though
Indemnitee may foreclose judicially or non judicially against any real property
security for the Note and even though such foreclosure destroys Guarantor’s
right of subrogation, it being the purpose and intent of Guarantor that the
obligations hereunder shall be absolute, continuing, independent and
unconditional under any and all circumstances;


(ii)    agrees that Guarantor will not assert that defense in any action or
proceeding that Indemnitee may commence to enforce this Agreement;


(iii)    notwithstanding any other provision of this Agreement to the contrary,
waives any claim or other rights which Guarantor may now have or hereafter
acquire against either Borrower or any other guarantor of all or any of the
obligations of Guarantor hereunder that arise from the existence or performance
of Guarantor’s obligations under this Agreement or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification, any right to participate in any
claim or remedy of Indemnitee against either Borrower or any other guarantor or
any collateral which Indemnitee now has or hereafter acquires, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, by any payment made hereunder or otherwise, including, without
limitation, the right to take or receive from either Borrower or any other
guarantor, directly or indirectly, in cash or other property or by setoff or in
any other manner, payment or security on account of such claim or other rights;


(iv)    acknowledges and agrees that the rights and defenses waived by Guarantor
under this Agreement include any right or defense that Guarantor may have or be
entitled to assert based upon or arising out of any one or more of the
following: (A) CCP Sections 580a (which, if Guarantor had not given this waiver,
would otherwise limit Guarantor’s liability after any non judicial foreclosure
sale to the difference between the obligations for which Guarantor is liable and
the fair market value of the property or

18

--------------------------------------------------------------------------------




interests sold at such non judicial foreclosure sale rather than the actual
proceeds of such sale), 580b and 580d (which, if Guarantor had not given this
waiver, would otherwise limit Indemnitee’s right to recover a deficiency
judgment with respect to purchase money obligations and after any non judicial
foreclosure sale, respectively), and/or 726 (which, if Guarantor had not given
this waiver, among other things, would otherwise require Indemnitee to exhaust
all of its security before a personal judgment could be obtained for a
deficiency); and/or (B) Civil Code Section 2848;


(v)    acknowledges and agrees that Indemnitee is relying on this waiver in
making the Loan, and that this waiver is a material part of the consideration
that Indemnitee is receiving for making the Loan;


(vi)    to the extent that Guarantor’s waivers of the rights of subrogation,
reimbursement or contribution as set forth herein are found by a court of
competent jurisdiction to be void or voidable for any reason, agrees that its
rights of subrogation and reimbursement and its right of contribution against
either Borrower or any other guarantor, shall be junior and subordinate to
Indemnitee’s rights against either Borrower and any such other guarantor; and


(vii)    WITHOUT LIMITING THE FOREGOING, PURSUANT TO CIVIL CODE SECTION 2856(c),
WAIVES ALL RIGHTS AND DEFENSES THAT GUARANTOR HAS BECAUSE BORROWERS’ DEBT IS
SECURED BY REAL PROPERTY. THIS MEANS, AMONG OTHER THINGS:


(A)    INDEMNITEE MAY COLLECT FROM GUARANTOR WITHOUT FIRST FORECLOSING ON ANY
REAL OR PERSONAL PROPERTY COLLATERAL PLEDGED BY EITHER BORROWER; AND


(B)    IF INDEMNITEE FORECLOSES ON ANY REAL PROPERTY COLLATERAL PLEDGED BY
EITHER BORROWER: (1) THE AMOUNT OF THE OBLIGATIONS MAY BE REDUCED ONLY BY THE
PRICE FOR WHICH THAT COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF THE
COLLATERAL IS WORTH MORE THAN THE SALE PRICE; AND (2) INDEMNITEE MAY COLLECT
FROM GUARANTOR, EVEN IF INDEMNITEE, BY FORECLOSING ON THE REAL PROPERTY
COLLATERAL, HAS DESTROYED ANY RIGHT GUARANTOR MAY HAVE TO COLLECT FROM EITHER
BORROWER.


THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES THAT
GUARANTOR MAY HAVE BECAUSE BORROWERS’ DEBT IS SECURED BY AN INTEREST IN REAL
PROPERTY. THESE RIGHTS AND DEFENSES INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS
OR DEFENSES BASED UPON CCP SECTIONS 580a, 580b, 580d OR 726.


GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF AN ELECTION OF REMEDIES
BY INDEMNITEE, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH AS A NONJUDICIAL
FORECLOSURE WITH RESPECT TO

19

--------------------------------------------------------------------------------




SECURITY FOR BORROWERS’ OBLIGATIONS, HAS DESTROYED GUARANTOR’S RIGHTS OF
SUBROGATION AND REIMBURSEMENT AGAINST THE PRINCIPAL BY OPERATION OF SECTION 580D
OF THE CODE OF CIVIL PROCEDURE OR OTHERWISE.


[NO FURTHER TEXT ON THIS PAGE]



20

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Environmental Indemnity Agreement (Mezzanine Loan) has
been executed by Indemnitors and is effective as of the day and year first above
written.




INDEMNITORS:


MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership


By: MAGUIRE PROPERTIES, INC.,
a Maryland corporation, its general partner
By:
__________________________________

Name:
Title:






MAGUIRE PROPERTIES – 555 W. FIFTH
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:






MAGUIRE PROPERTIES – 350 S. FIGUEROA
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:










--------------------------------------------------------------------------------




ASSIGNMENT OF TOWER MANAGEMENT AGREEMENT
AND CONSENT AND AGREEMENT OF MANAGER
(MEZZANINE LOAN)


THIS ASSIGNMENT OF TOWER MANAGEMENT AGREEMENT AND CONSENT AND AGREEMENT OF
MANAGER (MEZZANINE LOAN) (this “Assignment”) is made as of [___] day of
[_______], 2006, by MAGUIRE PROPERTIES – 555 W. FIFTH MEZZANINE, LLC, a Delaware
limited liability company, having its principal place of business at 1733 Ocean
Avenue, 4th Floor, Santa Monica, California 90401 (“Tower Mezzanine Borrower”),
and by MAGUIRE PROPERTIES – 555 W. FIFTH, LLC, a Delaware limited liability
company, having its principal place of business at 1733 Ocean Avenue, 4th Floor,
Santa Monica, California 90401 (“Tower Mortgage Borrower”), to NOMURA CREDIT &
CAPITAL, INC., a Delaware corporation, having an address at Two World Financial
Center, New York, New York 10281 (together with its successors and assigns,
“Lender”), and is consented and agreed to by MAGUIRE PROPERTIES, L.P., a
Maryland limited partnership, having its principal place of business at 1733
Ocean Avenue, 4th Floor, Santa Monica, California 90401 (“Manager”).


RECITALS:


A. Nomura Credit & Capital, Inc., a Delaware corporation, as mortgage lender
(together with its successors and assigns, “Mortgage Lender”), has made a loan
in the original principal amount of Four Hundred Fifty Eight Million and No/100
Dollars ($458,000,000) (the “Mortgage Loan”) to Tower Mortgage Borrower and
Maguire Properties – 350 S. Figueroa, LLC, a Delaware limited liability company
(“Garage Mortgage Borrower”, and together with Tower Mortgage Borrower,
collectively, “Mortgage Borrowers”), pursuant to a Loan Agreement, dated as of
August 7, 2006 (as the same may have been or may be amended, supplemented,
replaced or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is evidenced by those certain promissory notes,
each dated as of August 7, 2006 (as the same may have been or may be amended,
supplemented, replaced or otherwise modified from time to time, collectively,
the “Mortgage Note”), made by Tower Mortgage Borrower and Garage Mortgage
Borrower to the order of Mortgage Lender and secured by, among other things,
that certain first priority Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of August 7, 2006 (as the same
may have been or may be amended, supplemented, replaced or otherwise modified
from time to time, the “Mortgage”), given by Tower Mortgage Borrower and Garage
Mortgage Borrower to First American Title Insurance Company, as trustee, for the
benefit of Mortgage Lender, as beneficiary, pursuant to which Tower Mortgage
Borrower and Garage Mortgage Borrower granted Mortgage Lender a first priority
lien on certain real properties encumbered thereby and including the property
known as the Gas Company Tower, Los Angeles, California (“Tower Property”) and
the World Trade Center Parking Garage, Los Angeles, California (“Garage
Property”) and other collateral as more fully described in the Mortgage
(collectively, the “Property”).



--------------------------------------------------------------------------------




B.    Tower Mezzanine Borrower and Maguire Properties – 350 S. Figueroa
Mezzanine, LLC, a Delaware limited liability company (“Garage Mezzanine
Borrower”, and together with Tower Mezzanine Borrower, collectively, “Mezzanine
Borrowers”), by their Promissory Note (Mezzanine Loan), dated of even date
herewith, payable to the order of Lender (as the same may be amended, restated,
replaced, supplemented, or otherwise modified from time to time, the “Note”) are
indebted to Lender in the principal sum of [__________] and No/100 Dollars
($[___________]) (the “Loan”) advanced pursuant to that certain Mezzanine Loan
Agreement, dated as of the date hereof, among Tower Mezzanine Borrower, Garage
Mezzanine Borrower and Lender (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Loan Agreement”).


C.    The Loan is secured by, among other things, (i) a Pledge and Security
Agreement (Gas Company Tower), dated as of the date hereof (as the same may be
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Tower Pledge Agreement”), between Tower Mezzanine Borrower, as
pledgor, and Lender, as pledgee, and (ii) a Pledge and Security Agreement (
World Trade Center Garage), dated as of the date hereof (as the same may be
amended, restated, replaced, supplemented, or otherwise modified from time to
time, the “Garage Pledge Agreement”), between Garage Mezzanine Borrower, as
pledgor, and Lender, as pledgee (the Tower Pledge Agreement and the Garage
Pledge Agreement, collectively, the “Pledge Agreements”), which Pledge
Agreements grant Lender a first priority security interest in the Pledged
Membership Interests (as defined therein) and all proceeds thereof
(collectively, the “Collateral”) as security for the Obligations (as defined in
the Loan Agreement). The Note, the Loan Agreement, the Pledge Agreements, this
Assignment and any of the other documents evidencing or securing the Loan or
executed or delivered in connection therewith (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time) are
collectively referred to herein as the “Loan Documents”.


D.    Pursuant to that certain Property Management and Leasing Agreement (Gas
Company Tower), dated as of June 27, 2003, by and between Tower Mortgage
Borrower and Manager, as amended (the “Tower Management Agreement”) (a true and
correct copy of which Tower Management Agreement is attached hereto as Exhibit
A), Tower Mortgage Borrower employed Manager exclusively to rent, lease, operate
and manage the Tower Property and Manager is entitled to certain management fees
(the “Tower Management Fees”) thereunder.


E.    Lender requires as a condition to the making of the Loan that Tower
Mezzanine Borrower, Tower Mortgage Borrower and Manager agree to the terms set
forth in this Assignment.


F.    All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.


NOW, THEREFORE, in consideration of the above and the material promises
contained in this Assignment, the receipt and sufficiency of which are
acknowledged, the parties hereto agree as follows:

2

--------------------------------------------------------------------------------




1.     Assignment of Tower Management Agreement. As additional collateral
security for the Loan, Tower Mezzanine Borrower hereby conditionally transfers,
sets over and assigns to Lender all of Tower Mezzanine Borrower’s right, title
and interest, if any, in and to the Tower Management Agreement, subject to and
subordinate in all respects to the prior right, title and interest of Mortgage
Lender in and to the Tower Management Agreement pursuant to any prior or similar
assignments as collateral for the Mortgage Loan, said transfer and assignment to
automatically become a present, unconditional assignment, subject to the rights
of Mortgage Lender, at Lender’s option, upon the occurrence and continuance of
an Event of Default by Tower Mezzanine Borrower under the Loan Agreement or any
of the other Loan Documents.
2.     Termination. At such time as the Obligations are satisfied and the Tower
Pledge Agreement is terminated, this Assignment and all of Lender’s right, title
and interest hereunder with respect to the Tower Management Agreement shall
terminate.
3.     Estoppel. Manager represents and warrants to Lender as of the date hereof
that (a) the Tower Management Agreement is in full force and effect and has not
been modified, amended or assigned other than pursuant to this Assignment and
any assignment made to Mortgage Lender in connection with the Mortgage Loan, (b)
neither Manager nor Tower Mortgage Borrower is in default under any of the
terms, covenants or provisions of the Tower Management Agreement and Manager
knows of no event which, but for the passage of time or the giving of notice or
both, would constitute an event of default under the Tower Management Agreement,
(c) neither Manager nor Tower Mortgage Borrower has commenced any action or
given or received any notice for the purpose of terminating the Tower Management
Agreement, and (d) the Tower Management Fees and all other sums due and payable
to Manager under the Tower Management Agreement as of the date hereof have been
paid in full.
4.     Agreement by Tower Mortgage Borrower and Manager. Tower Mortgage Borrower
and Manager hereby agree that upon written notice by Lender to Manager of the
occurrence of an Event of Default which is continuing during the term of this
Assignment, or upon the occurrence of any event (beyond any applicable notice
and/or grace period) which would entitle Lender to terminate, or cause the
termination of, the Tower Management Agreement in accordance with the terms of
the Loan Agreement (a) Manager shall, at the request of Lender, continue to
perform all of Manager’s obligations under the terms of the Tower Management
Agreement with respect to the Tower Property, provided Lender sends notice to
Manager of such request in accordance with Section 10 hereof and performs or
causes to be performed the obligations of Tower Mortgage Borrower to Manager
under the Tower Management Agreement accruing or arising from and after, and
with respect to the period commencing upon, the effective date of such notice,
or (b) at the option of Lender exercised by written notice to Tower Mezzanine
Borrower and Manager directing Tower Mezzanine Borrower to cause Tower Mortgage
Borrower to terminate the Tower Management Agreement, Tower Mortgage Borrower
and Manager shall immediately terminate the Tower Management Agreement and
Manager shall transfer its responsibility for the management of the Tower
Property to a Qualified Manager selected by Tower Mortgage Borrower and approved
by Lender and Mezzanine Lender.

3

--------------------------------------------------------------------------------




5.     Receipt of Tower Management Fees,. Tower Mortgage Borrower and Manager
hereby agree that Manager shall not be entitled to receive any Tower Management
Fees or other fee, commission or other amount payable to Manager under the Tower
Management Agreement (a) based upon Vacant Space Rent (as defined in the Loan
Agreement) under the Master Leases (as defined in the Loan Agreement); and/or
(b) for and during any period of time of which Manager has notice that an Event
of Default has occurred and is continuing; provided, however, that
notwithstanding anything to the contrary (i) Manager shall not be obligated to
return or refund to Lender any Tower Management Fees or other fee, commission or
other amount already received by Manager prior to the occurrence of the Event of
Default, and to which Manager was entitled under this Assignment, and (ii) in
the event Tower Mezzanine Borrower loses ownership of the Collateral and control
of Tower Mortgage Borrower in connection with the exercise by Lender of its
rights or remedies pursuant to the Loan Documents, Manager shall be entitled to
collect any Tower Management Fees or other fee, commission or other amount
accrued but unpaid prior to the occurrence of the Event of Default, and to which
Manager was entitled under this Assignment.
6.     Consent and Agreement by Manager. Manager hereby acknowledges and
consents to this Assignment and the terms and provisions of Section 9.5 of the
Loan Agreement. Manager agrees that it will act in conformity with the
provisions of this Assignment, the provisions of Section 9.5 of the Loan
Agreement and Lender’s rights hereunder or otherwise related to the Tower
Management Agreement. In the event that the responsibility for the management of
the Tower Property is transferred from Manager in accordance with the provisions
hereof, Manager shall, and hereby agrees to, fully cooperate in transferring its
responsibility to a new management company and effectuate such transfer no later
than thirty (30) days from the date the Tower Management Agreement is
terminated. Further, Manager hereby agrees (a) not to contest or impede the
exercise by Lender of any right it has under or in connection with this
Assignment and (b) that it shall, in the manner provided for in this Assignment,
give at least thirty (30) days prior written notice to Lender of its intention
to terminate the Tower Management Agreement or otherwise discontinue its
management of the Tower Property, and (c) not to amend any of the provisions or
terms of the Tower Management Agreement without the prior written consent of
Lender, which shall not be unreasonably withheld or delayed. Subject to the
terms of Section 5(a) hereof, Manager shall be entitled to collect from Tower
Mortgage Borrower any Tower Management Fee or other fee, commission or other
amount accrued but unpaid prior to the transfer of the responsibility for the
management of the Tower Property to which Manager was entitled under this
Assignment.
7.     Further Assurances. Manager further agrees to (a) execute such affidavits
and certificates as Lender shall reasonably require to further evidence the
agreements herein contained, (b) on request from Lender, furnish Lender with
copies of such information as Tower Mortgage Borrower is entitled to receive
under the Tower Management Agreement, and (c) cooperate with Lender’s
representative in any inspection of all or any portion of the Tower Property.
Tower Mezzanine Borrower, Tower Mortgage Borrower and Manager hereby acknowledge
that some, or all, permits, licenses and authorizations necessary for the use,
operation and maintenance of the Tower Property (collectively, the “Permits”)
may be held by, or on behalf of, Manager. By executing this Assignment, Manager
(i) agrees that it is holding or providing all such Permits for the benefit of
Tower Mortgage Borrower, and (ii) agrees that as security for the repayment of
the Debt by Mezzanine Borrowers in accordance with the Loan

4

--------------------------------------------------------------------------------




Agreement, to the extent permitted by applicable law, Manager hereby grants to
Lender a security interest in and to the Permits. Moreover, Manager hereby
agrees that, upon an Event of Default which is continuing, it will assign the
Permits to Mortgage Lender if such Permits are assignable or otherwise continue
to hold such Permits for the benefit of Mortgage Lender until such time as
Mortgage Lender can obtain such Permits in its own name or the name of a nominee
so long as Manager shall not be required to bear any increased risk or incur any
liability or cost as a result of so holding such Permits.


8.     Manager Not Entitled to Rents. Manager acknowledges and agrees that it is
collecting and processing the Rents solely as the agent for Mortgage Borrowers
and Manager has no right to, or title in, the Rents. Notwithstanding anything to
the contrary in the Tower Management Agreement, the Manager acknowledges and
agrees that the Rents are the sole property of Mortgage Borrowers, encumbered by
the lien of the Mortgage and the other Mortgage Loan Documents in favor of
Mortgage Lender. In any bankruptcy, insolvency or similar proceeding, Manager,
on behalf of itself and on behalf of any trustee acting on behalf of Manager,
waives any claim to the Rents other than as such Rents may be used to pay the
fees and compensation of Manager pursuant to the terms and conditions of the
Tower Management Agreement, subject to the terms hereof


9.    Governing Law. This Assignment shall be governed, construed, applied and
enforced in accordance with Section 10.3 of the Loan Agreement and the
following:


ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, TOWER MEZZANINE BORROWER,
TOWER MORTGAGE BORROWER OR MANAGER ARISING OUT OF OR RELATING TO THIS ASSIGNMENT
OR THE OTHER LOAN DOCUMENTS MAY, AT LENDER’S OPTION, BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH OF TOWER
MEZZANINE BORROWER, TOWER MORTGAGE BORROWER AND MANAGER WAIVES ANY OBJECTIONS
WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF
ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF TOWER MEZZANINE BORROWER, TOWER
MORTGAGE BORROWER AND MANAGER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. MANAGER DOES HEREBY DESIGNATE
AND APPOINT:


Corporation Trust Company
111 Eighth Avenue
New York, New York 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO TOWER MEZZANINE BORROWER, TOWER MORTGAGE BORROWER OR MANAGER IN THE
MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE

5

--------------------------------------------------------------------------------




SERVICE OF PROCESS UPON TOWER MEZZANINE BORROWER, TOWER MORTGAGE BORROWER OR
MANAGER, AS APPLICABLE, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. EACH OF TOWER MEZZANINE BORROWER, TOWER MORTGAGE BORROWER AND MANAGER
(I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED
AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A
SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME
AGENT AS AUTHORIZED BY TOWER MEZZANINE BORROWER UNDER THE LOAN AGREEMENT), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.


10.     Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be delivered in accordance with Section 10.6 of the
Loan Agreement and the following:
If to Manager:               Maguire Properties, L.P.
1733 Ocean Avenue
4th Floor
Santa Monica, California 90401
Attention: Robert F. Maguire III and Paul Rutter, Esq.
Facsimile No.: (213) 687-4758
With a copy to:               Cox, Castle & Nicholson LLP
2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attention: Douglas P. Snyder, Esq.
Facsimile No.: (310) 277-7889


Notwithstanding the foregoing, any party may change the address to which any
such Notice is to be delivered, by furnishing ten (10) days written notice of
such change to the other parties in accordance with the provisions of this
Section 10. Notices shall be deemed to have been given on the date they are
actually received; provided, however, that the inability to deliver Notices
because of a changed address of which no Notice was given, or rejection or
refusal to accept any Notice offered for delivery, shall be deemed to be receipt
of the Notice as of the date of such inability to deliver or rejection or
refusal to accept delivery. Notice for either party may be given by its
respective counsel. Additionally, Notice from Lender may also be given by
Servicer.


11.     No Oral Change. This Assignment may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Tower Mezzanine Borrower, Tower Mortgage Borrower, Lender or
Manager, but only by an agreement in writing signed by the party(ies) against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.

6

--------------------------------------------------------------------------------




12.     Successors and Assigns. This Assignment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Lender shall have the right to assign or transfer its rights
under this Assignment in connection with any assignment of the Loan and the Loan
Documents. Any assignee or transferee of Lender shall be entitled to all the
benefits afforded to Lender under this Assignment. None of Tower Mezzanine
Borrower, Tower Mortgage Borrower or Manager shall have the right to assign or
transfer its rights or obligations under this Assignment without the prior
written consent of Lender, as provided in the Loan Agreement, and any attempted
assignment without such consent shall be null and void.
13.     Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.
14.     Headings, etc. The headings and captions of various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof
15.     Duplicate Originals, Counterparts. This Assignment may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Assignment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment. The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.
16.     Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
17.     Secondary Market. Lender may sell, transfer and deliver the Note and
assign the Tower Pledge Agreement, this Assignment and the other Loan Documents
to one or more investors in the secondary mortgage market (“Investors”). In
connection with such sale, Lender may retain or assign responsibility for
servicing the Loan, including the Note, the Tower Pledge Agreement, this
Assignment and the other Loan Documents, or may delegate some or all of such
responsibility and/or obligations to a servicer, including, but not limited to,
any subservicer or master servicer, on behalf of the Investors. All references
to Lender herein shall refer to and include any such servicer to the extent
applicable.
18.     Miscellaneous. (a) Wherever pursuant to this Assignment (i) Lender
exercises any right given to it to approve or disapprove any matter, (ii) any
arrangement or term is to be satisfactory to Lender, or (iii) any other decision
or determination is to be made by Lender, the decision of Lender to approve or
disapprove such matter, all decisions that arrangements or terms are
satisfactory or not satisfactory and all other decisions and determinations made
by Lender, shall be in the sole and absolute discretion of Lender and shall be
final and conclusive, except as may be otherwise expressly and specifically
provided herein.

7

--------------------------------------------------------------------------------




(b)    Wherever pursuant to this Assignment it is provided that Tower Mezzanine
Borrower shall pay any costs and expenses, such costs and expenses shall
include, but not be limited to, reasonable legal fees and disbursements of
Lender, whether incurred in connection with work performed by retained law
firms, or the reimbursement for the reasonable expenses of in-house staff or
otherwise.


19.     Conflict. In the event of a conflict between the terms of this
Assignment, on the one hand, and the terms of the Loan Agreement or any other
Loan Document, on the other hand, the terms of the Loan Agreement or such other
Loan Document, as applicable, shall govern and control.


20.    Trial by Jury. EACH OF MANAGER, TOWER MEZZANINE BORROWER AND TOWER
MORTGAGE BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH OF MANAGER, TOWER MEZZANINE BORROWER AND TOWER MORTGAGE
BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH OF MANAGER, TOWER MEZZANINE BORROWER
AND TOWER MORTGAGE BORROWER.


21.     Cross Termination. In the event of a termination of the Tower Management
Agreement pursuant to the terms of this Assignment, that certain Property
Management and Leasing Agreement (World Trade Center Garage) dated as of March
23, 2006 between Garage Mortgage Borrower and Manager shall, at Lender’s option,
automatically terminate and be of no further force and effect in accordance with
the provisions of that certain Assignment of Garage Management and Consent and
Agreement of Manager (Mezzanine Loan) dated as of the date hereof among Garage
Mezzanine Borrower, Garage Mortgage Borrower, Lender and Manager.


[NO FURTHER TEXT ON THIS PAGE]



8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Assignment of Tower
Management Agreement and Consent and Agreement of Manager (Mezzanine Loan) as of
the date and year first written above.


TOWER MEZZANINE BORROWER:


MAGUIRE PROPERTIES – 555 W. FIFTH
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:


TOWER MORTGAGE BORROWER:


MAGUIRE PROPERTIES – 555 W. FIFTH, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:




[Signatures Continue on Following Page]




--------------------------------------------------------------------------------




LENDER:


NOMURA CREDIT & CAPITAL, INC.,
a Delaware corporation
By:
__________________________________

Name:
Title:




[Signatures Continue on Following Page]




--------------------------------------------------------------------------------




CONSENTED AND AGREED TO:
MANAGER:


MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership


By: MAGUIRE PROPERTIES, INC.
a Maryland corporation, its general partner
By:    __________________________________
Name:
Title:








--------------------------------------------------------------------------------




EXHIBIT A
TOWER MANAGEMENT AGREEMENT
(See Attached Document)








--------------------------------------------------------------------------------




ASSIGNMENT OF GARAGE MANAGEMENT AGREEMENT
AND CONSENT AND AGREEMENT OF MANAGER
(MEZZANINE LOAN)


THIS ASSIGNMENT OF GARAGE MANAGEMENT AGREEMENT AND CONSENT AND AGREEMENT OF
MANAGER (MEZZANINE LOAN) (this “Assignment”) is made as of [___] day of
[_______], 2006, by MAGUIRE PROPERTIES – 350 S. FIGUEROA MEZZANINE, LLC, a
Delaware limited liability company, having its principal place of business at
1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401 (“Garage Mezzanine
Borrower”), and by MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC, a Delaware limited
liability company, having its principal place of business at 1733 Ocean Avenue,
4th Floor, Santa Monica, California 90401 (“Garage Mortgage Borrower”), to
NOMURA CREDIT & CAPITAL, INC., a Delaware corporation, having an address at Two
World Financial Center, New York, New York 10281 (together with its successors
and assigns, “Lender”), and is consented and agreed to by MAGUIRE PROPERTIES,
L.P., a Maryland limited partnership, having its principal place of business at
1733 Ocean Avenue, 4th Floor, Santa Monica, California 90401 (“Manager”).


RECITALS:


A.    Nomura Credit & Capital, Inc., a Delaware corporation, as mortgage lender
(together with its successors and assigns, “Mortgage Lender”), has made a loan
in the original principal amount of Four Hundred Fifty Eight Million and No/100
Dollars ($458,000,000) (the “Mortgage Loan”) to Garage Mortgage Borrower and
Maguire Properties – 555 W. Fifth, LLC, a Delaware limited liability company
(“Tower Mortgage Borrower”, and together with Garage Mortgage Borrower,
collectively, “Mortgage Borrowers”), pursuant to a Loan Agreement, dated as of
August 7, 2006 (as the same may have been or may be amended, supplemented,
replaced or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is evidenced by those certain promissory notes,
each dated as of August 7, 2006 (as the same may have been or may be amended,
supplemented, replaced or otherwise modified from time to time, collectively,
the “Mortgage Note”), made by Garage Mortgage Borrower and Tower Mortgage
Borrower to the order of Mortgage Lender and secured by, among other things,
that certain first priority Deed of Trust, Assignment of Leases and Rents,
Security Agreement and Fixture Filing, dated as of August 7, 2006 (as the same
may have been or may be amended, supplemented, replaced or otherwise modified
from time to time, the “Mortgage”), given by Garage Mortgage Borrower and Tower
Mortgage Borrower to First American Title Insurance Company, as trustee, for the
benefit of Mortgage Lender, as beneficiary, pursuant to which Garage Mortgage
Borrower and Tower Mortgage Borrower granted Mortgage Lender a first priority
lien on certain real properties encumbered thereby and including the property
known as World Trade Center Parking Garage, Los Angeles, California (“Garage
Property”) and the Gas Company Tower, Low Angeles, California (“Tower Property”)
and other collateral as more fully described in the Mortgage (collectively,
“Property”).





--------------------------------------------------------------------------------




B.    Garage Mezzanine Borrower and Maguire Properties – 555 W. Fifth Mezzanine,
LLC, a Delaware limited liability company (“Tower Mezzanine Borrower”, and
together with Garage Mezzanine Borrower, collectively, “Mezzanine Borrowers”),
by their Promissory Note (Mezzanine Loan), dated of even date herewith, payable
to the order of Lender (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Note”) are indebted
to Lender in the principal sum of [____________] and No/100 Dollars
($[____________]) (the “Loan”) advanced pursuant to that certain Mezzanine Loan
Agreement, dated as of the date hereof, among Garage Mezzanine Borrower, Tower
Mezzanine Borrower and Lender (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Loan Agreement”).
C.    The Loan is secured by, among other things, (i) a Pledge and Security
Agreement (World Trade Center Garage), dated as of the date hereof (as the same
may be amended, restated, replaced, supplemented, or otherwise modified from
time to time, the “Garage Pledge Agreement”), between Garage Mezzanine Borrower,
as pledgor, and Lender, as pledgee, and (ii) a Pledge and Security Agreement
(Gas Company Tower), dated as of the date hereof (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Tower Pledge Agreement”), between Tower Mezzanine Borrower, as pledgor, and
Lender, as pledgee (the Garage Pledge Agreement and the Tower Pledge Agreement,
collectively, the “Pledge Agreements”), which Pledge Agreements grant Lender a
first priority security interest in the Pledged Membership Interests (as defined
therein) and all proceeds thereof (collectively, the “Collateral”) as security
for the Obligations (as defined in the Loan Agreement). The Note, the Loan
Agreement, the Pledge Agreements, this Assignment and any of the other documents
evidencing or securing the Loan or executed or delivered in connection therewith
(as the same may be amended, restated, replaced, supplemented, or otherwise
modified from time to time) are collectively referred to herein as the “Loan
Documents”.
D.    Pursuant to that certain Property Management and Leasing Agreement (World
Trade Center Garage), dated as of March 23, 2006, by and between Garage Mortgage
Borrower and Manager, as amended (the “Garage Management Agreement”) (a true and
correct copy of which Garage Management Agreement is attached hereto as Exhibit
A), Garage Mortgage Borrower employed Manager exclusively to rent, lease,
operate and manage the Garage Property and Manager is entitled to certain
management fees (the “Garage Management Fees”) thereunder.
E.    Lender requires as a condition to the making of the Loan that Garage
Mezzanine Borrower, Garage Mortgage Borrower and Manager agree to the terms set
forth in this Assignment.
F.    All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.
NOW, THEREFORE, in consideration of the above and the material promises
contained in this Assignment, the receipt and sufficiency of which are
acknowledged, the parties hereto agree as follows:



2

--------------------------------------------------------------------------------




1.     Assignment of Garage Management Agreement. As additional collateral
security for the Loan, Garage Mezzanine Borrower hereby conditionally transfers,
sets over and assigns to Lender all of Garage Mezzanine Borrower’s right, title
and interest, if any, in and to the Garage Management Agreement, subject to and
subordinate in all respects to the prior right, title and interest of Mortgage
Lender in and to the Garage Management Agreement pursuant to any prior or
similar assignments as collateral for the Mortgage Loan, said transfer and
assignment to automatically become a present, unconditional assignment, subject
to the rights of Mortgage Lender, at Lender’s option, upon the occurrence and
continuance of an Event of Default by Garage Mezzanine Borrower under the Loan
Agreement or any of the other Loan Documents.
2.     Termination. At such time as the Obligations are satisfied and the Garage
Pledge Agreement is terminated, this Assignment and all of Lender’s right, title
and interest hereunder with respect to the Garage Management Agreement shall
terminate.
3.     Estoppel. Manager represents and warrants to Lender as of the date hereof
that (a) the Garage Management Agreement is in full force and effect and has not
been modified, amended or assigned other than pursuant to this Assignment and
any assignment made to Mortgage Lender in connection with the Mortgage Loan, (b)
neither Manager nor Garage Mortgage Borrower is in default under any of the
terms, covenants or provisions of the Garage Management Agreement and Manager
knows of no event which, but for the passage of time or the giving of notice or
both, would constitute an event of default under the Garage Management
Agreement, (c) neither Manager nor Garage Mortgage Borrower has commenced any
action or given or received any notice for the purpose of terminating the Garage
Management Agreement, and (d) the Garage Management Fees and all other sums due
and payable to Manager under the Garage Management Agreement as of the date
hereof have been paid in full.
4.     Agreement by Garage Mortgage Borrower and Manager. Garage Mortgage
Borrower and Manager hereby agree that upon written notice by Lender to Manager
of the occurrence of an Event of Default which is continuing during the term of
this Assignment, or upon the occurrence of any event (beyond any applicable
notice and/or grace period) which would entitle Lender to terminate, or cause
the termination of, Manager or the Garage Management Agreement in accordance
with the terms of the Loan Agreement (a) Manager shall, at the request of
Lender, continue to perform all of Manager’s obligations under the terms of the
Garage Management Agreement with respect to the Garage Property, provided Lender
sends notice to Manager of such request in accordance with Section 10 hereof and
performs or causes to be performed the obligations of Garage Mortgage Borrower
to Manager under the Garage Management Agreement accruing or arising from and
after, and with respect to the period commencing upon, the effective date of
such notice, or (b) at the option of Lender exercised by written notice to
Garage Mezzanine Borrower and Manager directing Garage Mezzanine Borrower to
cause Garage Mortgage Borrower to terminate the Garage Management Agreement,
Garage Mortgage Borrower and Manager shall immediately terminate the Garage
Management Agreement and Manager shall transfer its responsibility for the
management of the Garage Property to a Qualified Manager selected by Garage
Mortgage Borrower and approved by Lender and Mezzanine Lender.

3

--------------------------------------------------------------------------------




5.     Receipt of Garage Management Fees. Garage Mortgage Borrower and Manager
hereby agree that Manager shall not be entitled to receive any Garage Management
Fees or other fee, commission or other amount payable to Manager under the
Garage Management Agreement (a) based upon Vacant Space Rent (as defined in the
Loan Agreement) under the Master Leases (as defined in the Loan Agreement);
and/or (b) for and during any period of time of which Manager has notice that an
Event of Default has occurred and is continuing; provided, however, that
notwithstanding anything to the contrary (i) Manager shall not be obligated to
return or refund to Lender any Garage Management Fees or other fee, commission
or other amount already received by Manager prior to the occurrence of the Event
of Default, and to which Manager was entitled under this Assignment, and (ii) in
the event Garage Mezzanine Borrower loses ownership of the Collateral and
control of Garage Mortgage Borrower in connection with the exercise by Lender of
its rights or remedies pursuant to the Loan Documents, Manager shall be entitled
to collect any Garage Management Fees or other fee, commission or other amount
accrued but unpaid prior to the occurrence of the Event of Default, and to which
Manager was entitled under this Assignment.
6.     Consent and Agreement by Manager. Manager hereby acknowledges and
consents to this Assignment and the terms and provisions of Section 9.5 of the
Loan Agreement. Manager agrees that it will act in conformity with the
provisions of this Assignment, the provisions of Section 9.5 of the Loan
Agreement and Lender’s rights hereunder or otherwise related to the Garage
Management Agreement. In the event that the responsibility for the management of
the Garage Property is transferred from Manager in accordance with the
provisions hereof, Manager shall, and hereby agrees to, fully cooperate in
transferring its responsibility to a new management company and effectuate such
transfer no later than thirty (30) days from the date the Garage Management
Agreement is terminated. Further, Manager hereby agrees (a) not to contest or
impede the exercise by Lender of any right it has under or in connection with
this Assignment and (b) that it shall, in the manner provided for in this
Assignment, give at least thirty (30) days prior written notice to Lender of its
intention to terminate the Garage Management Agreement or otherwise discontinue
its management of the Garage Property, and (c) not to amend any of the
provisions or terms of the Garage Management Agreement without the prior written
consent of Lender, which shall not be unreasonably withheld or delayed. Subject
to the terms of Section 5(a) hereof, Manager shall be entitled to collect from
Garage Borrower any Garage Management Fee or other fee, commission or other
amount accrued but unpaid prior to the transfer of the responsibility for the
management of the Garage Property to which Manager was entitled under this
Assignment.
7.     Further Assurances. Manager further agrees to (a) execute such affidavits
and certificates as Lender shall reasonably require to further evidence the
agreements herein contained, (b) on request from Lender, furnish Lender with
copies of such information as Garage Mortgage Borrower is entitled to receive
under the Garage Management Agreement, and (c) cooperate with Lender’s
representative in any inspection of all or any portion of the Garage Property.
Garage Mezzanine Borrower, Garage Mortgage Borrower and Manager hereby
acknowledge that some, or all, permits, licenses and authorizations necessary
for the use, operation and maintenance of the Garage Property (collectively, the
“Permits”) may be held by, or on behalf of, Manager. By executing this
Assignment, Manager (i) agrees that it is holding or providing all such Permits
for the benefit of Garage Mortgage Borrower, and (ii) agrees that as security
for the repayment of the Debt by Mezzanine Borrowers in accordance with the Loan



4

--------------------------------------------------------------------------------




Agreement, to the extent permitted by applicable law, Manager hereby grants to
Lender a security interest in and to the Permits. Moreover, Manager hereby
agrees that, upon an Event of Default which is continuing, it will assign the
Permits to Mortgage Lender if such Permits are assignable or otherwise continue
to hold such Permits for the benefit of Mortgage Lender until such time as
Mortgage Lender can obtain such Permits in its own name or the name of a nominee
so long as Manager shall not be required to bear any increased risk or incur any
liability or cost as a result of so holding such Permits.


8.     Manager Not Entitled to Rents. Manager acknowledges and agrees that it is
collecting and processing the Rents solely as the agent for Mortgage Borrowers
and Manager has no right to, or title in, the Rents. Notwithstanding anything to
the contrary in the Garage Management Agreement, the Manager acknowledges and
agrees that the Rents are the sole property of Mortgage Borrowers, encumbered by
the lien of the Mortgage and the other Mortgage Loan Documents in favor of
Mortgage Lender. In any bankruptcy, insolvency or similar proceeding, Manager,
on behalf of itself and on behalf of any trustee acting on behalf of Manager,
waives any claim to the Rents other than as such Rents may be used to pay the
fees and compensation of Manager pursuant to the terms and conditions of the
Garage Management Agreement, subject to the terms hereof.


9.    Governing Law,. This Assignment shall be governed, construed, applied and
enforced in accordance with Section 10.3 of the Loan Agreement and the
following:


ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, GARAGE MEZZANINE BORROWER,
GARAGE MORTGAGE BORROWER OR MANAGER ARISING OUT OF OR RELATING TO THIS
ASSIGNMENT OR THE OTHER LOAN DOCUMENTS MAY, AT LENDER’S OPTION, BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH OF GARAGE
MEZZANINE BORROWER, GARAGE MORTGAGE BORROWER AND MANAGER WAIVES ANY OBJECTIONS
WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF
ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF GARAGE MEZZANINE BORROWER,
GARAGE MORTGAGE BORROWER AND MANAGER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. MANAGER DOES
HEREBY DESIGNATE AND APPOINT:


Corporation Trust Company
111 Eighth Avenue
New York, New York 10011


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO GARAGE MEZZANINE BORROWER, GARAGE MORTGAGE BORROWER OR MANAGER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE

5

--------------------------------------------------------------------------------




SERVICE OF PROCESS UPON GARAGE MEZZANINE BORROWER, GARAGE MORTGAGE BORROWER OR
MANAGER, AS APPLICABLE, IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF
NEW YORK. EACH OF GARAGE MEZZANINE BORROWER, GARAGE MORTGAGE BORROWER AND
MANAGER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL AT ALL TIMES BE THE SAME
AGENT AS AUTHORIZED BY GARAGE MEZZANINE BORROWER UNDER THE LOAN AGREEMENT), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.


10.     Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be delivered in accordance with Section 10.6 of the
Loan Agreement and the following:
If to Manager:           
Maguire Properties, L.P.

1733 Ocean Avenue
4th Floor
Santa Monica, California 90401
Attention: Robert F. Maguire III and Paul Rutter, Esq.
Facsimile No.: (213) 687-4758


With a copy to:          
Cox, Castle & Nicholson LLP

2049 Century Park East, 28th Floor
Los Angeles, California 90067
Attention: Douglas P. Snyder, Esq.
Facsimile No.: (31.0) 277-7889


Notwithstanding the foregoing, any party may change the address to which any
such Notice is to be delivered, by furnishing ten (10) days written notice of
such change to the other parties in accordance with the provisions of this
Section 10. Notices shall be deemed to have been given on the date they are
actually received; provided, however, that the inability to deliver Notices
because of a changed address of which no Notice was given, or rejection or
refusal to accept any Notice offered for delivery, shall be deemed to be receipt
of the Notice as of the date of such inability to deliver or rejection or
refusal to accept delivery. Notice for either party may be given by its
respective counsel. Additionally, Notice from Lender may also be given by
Servicer.


11.     No Oral Change. This Assignment may not be modified, amended, waived,
extended, changed, discharged or terminated orally or by any act or failure to
act on the part of Garage Mezzanine Borrower, Garage Mortgage Borrower, Lender
or Manager, but only by an agreement in writing signed by the party(ies) against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.



6

--------------------------------------------------------------------------------




12.     Successors and Assigns. This Assignment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Lender shall have the right to assign or transfer its rights
under this Assignment in connection with any assignment of the Loan and the Loan
Documents. Any assignee or transferee of Lender shall be entitled to all the
benefits afforded to Lender under this Assignment. None of Garage Mezzanine
Borrower, Garage Mortgage Borrower or Manager shall have the right to assign or
transfer its rights or obligations under this Assignment without the prior
written consent of Lender, as provided in the Loan Agreement, and any attempted
assignment without such consent shall be null and void.
13.     Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.
14.     Headings, etc. The headings and captions of various paragraphs of this
Assignment are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.
15.     Duplicate Originals, Counterparts. This Assignment may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Assignment may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Assignment. The failure of any party hereto
to execute this Assignment, or any counterpart hereof, shall not relieve the
other signatories from their obligations hereunder.
16.     Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.
17.     Secondary Market. Lender may sell, transfer and deliver the Note and
assign the Garage Pledge Agreement, this Assignment and the other Loan Documents
to one or more investors in the secondary mortgage market (“Investors”). In
connection with such sale, Lender may retain or assign responsibility for
servicing the Loan, including the Note, the Garage Pledge Agreement, this
Assignnent and the other Loan Documents, or may delegate some or all of such
responsibility and/or obligations to a servicer, including, but not limited to,
any subservicer or master servicer, on behalf of the Investors. All references
to Lender herein shall refer to and include any such servicer to the extent
applicable.
18.     Miscellaneous. (a) Wherever pursuant to this Assignment (i) Lender
exercises any right given to it to approve or disapprove any matter, (ii) any
arrangement or term is to be satisfactory to Lender, or (iii) any other decision
or determination is to be made by Lender, the decision of Lender to approve or
disapprove such matter, all decisions that arrangements or terms are
satisfactory or not satisfactory and all other decisions and determinations made
by Lender, shall be in the sole and absolute discretion of Lender and shall be
final and conclusive, except as may be otherwise expressly and specifically
provided herein.

7

--------------------------------------------------------------------------------




(b)    Wherever pursuant to this Assignment it is provided that Garage Mezzanine
Borrower shall pay any costs and expenses, such costs and expenses shall
include, but not be limited to, reasonable legal fees and disbursements of
Lender, whether incurred in connection with work performed by retained law
firms, or the reimbursement for the reasonable expenses of in-house staff or
otherwise.


19.     Conflict. In the event of a conflict between the terms of this
Assignment, on the one hand, and the terms of the Loan Agreement or any other
Loan Document, on the other hand, the terms of the Loan Agreement or such other
Loan Document, as applicable, shall govern and control.


20.    Trial by Jury. EACH OF MANAGER, GARAGE MEZZANINE BORROWER AND GARAGE
MORTGAGE BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH OF MANAGER, GARAGE MEZZANINE BORROWER AND GARAGE MORTGAGE
BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH OF MANAGER, GARAGE MEZZANINE BORROWER
AND GARAGE MORTGAGE BORROWER.


21.     Cross Termination. In the event of a termination of the Garage
Management Agreement pursuant to the terms of this Assignment, that certain
Property Management and Leasing Agreement (Gas Company Tower) dated as of June
27, 2003 between Tower Mortgage Borrower and Manager shall, at Lender’s option,
automatically terminate and be of no further force and effect in accordance with
the provisions of that certain Assignment of Tower Management Agreement and
Consent and Agreement of Manager (Mezzanine Loan) dated as of the date hereof
among Tower Mezzanine Borrower, Tower Mortgage Borrower, Lender and Manager.


[NO FURTHER TEXT ON THIS PAGE]



8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Assignment of Garage
Management Agreement and Consent and Agreement of Manager (Mezzanine Loan) as of
the date and year first written above.


GARAGE MEZZANINE BORROWER:


MAGUIRE PROPERTIES – 350 S. FIGUEROA
MEZZANINE, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:


GARAGE MORTGAGE BORROWER:


MAGUIRE PROPERTIES – 350 S. FIGUEROA, LLC,
a Delaware limited liability company
By:
__________________________________

Name:
Title:


[Signatures Continue on Following Page]




--------------------------------------------------------------------------------




LENDER:


NOMURA CREDIT & CAPITAL, INC.,
a Delaware corporation
By:
__________________________________

Name:
Title:


[Signatures Continue on Following Page]






--------------------------------------------------------------------------------




CONSENTED AND AGREED TO:
MANAGER:


MAGUIRE PROPERTIES, L.P.,
a Maryland limited partnership


By: MAGUIRE PROPERTIES, INC.,
a Maryland corporation, its general partner


By:    __________________________________
Name:
Title:








--------------------------------------------------------------------------------




EXHIBIT A
GARAGE MANAGEMENT AGREEMENT
(See Attached Document)






